Case 3:21-cv-00538-N Document 26-39 Filed 06/09/21      Page 1 of 303 PageID 13383




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 39
Case 3:21-cv-00538-N Document 26-39 Filed 06/09/21   Page 2 of 303 PageID 13384
Case 3:21-cv-00538-N Document 26-39 Filed 06/09/21   Page 3 of 303 PageID 13385
Case 3:21-cv-00538-N Document 26-39 Filed 06/09/21   Page 4 of 303 PageID 13386
Case 3:21-cv-00538-N Document 26-39 Filed 06/09/21   Page 5 of 303 PageID 13387
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-39 Filed65 06/09/21 Page 6 of 303 PageID 13388



                             EXHIBIT ///




                                                                     010501
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-39 Filed65 06/09/21 Page 7 of 303 PageID 13389
                                                                    Execution Copy




                            Dated as of October 25, 2007




                             STRATFORD CLO LTD.
                                   as Issuer



                  STATE STREET BANK AND TRUST COMPANY
                        as Preference Shares Paying Agent




                   PREFERENCE SHARES PAYING AND AGENCY
                               AGREEMENT




                                                                     010502
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-39 Filed65 06/09/21 Page 8 of 303 PageID 13390



                                                          CONTENTS


    SECTION                                                                                                            PAGE


       PRELIMINARY STATEMENT.............................................................................. 1
       DEFINITIONS; RULES OF CONSTRUCTION .................................................... 2
         Rules of Construction ........................................................................................ 5
       THE PREFERENCE SHARES ............................................................................... 6
         Form of Preference Shares Generally ................................................................ 6
         Authorized Number of Preference Shares; Minimum Purchase; Fractional
         Shares................................................................................................................. 6
         Execution, Authentication, Delivery and Dating............................................... 7
         Registration, Registration of Transfer and Exchange ........................................ 7
         Mutilated, Defaced, Destroyed, Lost or Stolen Preference Shares.................. 12
         Preference Share Accounts and any Distribution on Preference Shares.......... 13
         Persons Deemed Owners ................................................................................. 17
         Cancellation ..................................................................................................... 17
         Required Sale of a Preference Share by the Holder Upon the Occurrence
         of Certain Circumstances................................................................................. 17
         Certain Duties and Responsibilities ................................................................. 18
         Certain Rights of Preference Shares Paying Agent ......................................... 20
         Not Responsible for Recitals or Issuance of Preference Shares ...................... 21
         May Hold Preference Shares ........................................................................... 22
         Money Held in Trust........................................................................................ 22
         Compensation and Reimbursement ................................................................. 22
         Corporate Preference Shares Paying Agent Required; Eligibility................... 23
         Resignation and Removal; Appointment of Successor.................................... 23
         Acceptance of Appointment by Successor ...................................................... 25
         Merger, Conversion, Consolidation or Succession to Business of
         Preference Shares Paying Agent...................................................................... 26
         Representations and Warranties of the Bank ................................................... 26
         Withholding ..................................................................................................... 27
       DELIVERY OF THE PREFERENCE SHARE CERTIFICATES; OTHER
         COVENANTS ................................................................................................. 28
         Execution and Issuance of Preference Shares.................................................. 28
         Maintenance of Office or Agency.................................................................... 28
         Purchase of Preference Shares ......................................................................... 28
         Delivery of Copies of Issuer Charter and Preference Shares Paying Agent
         Agreement........................................................................................................ 28
       AMENDMENTS TO INDENTURE...................................................................... 28
         Supplemental Indentures.................................................................................. 28
         Reliance by Preference Shareholders............................................................... 29




                                                                                                                        010503
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-39 Filed65 06/09/21 Page 9 of 303 PageID 13391



       REDEMPTION OF PREFERENCE SHARES...................................................... 29
         Redemption ...................................................................................................... 29
         Notice of Optional Redemption of Preference Shares by the Share
         Registrar........................................................................................................... 30
         Notice of Optional Redemption of Preference Shares by the Issuer .............. 30
         Optional Redemption of Preference Shares on the Redemption Date............ 30
         Redemption Following Liquidation................................................................. 31
       REPORTS AND NOTICES TO PREFERENCE SHAREHOLDERS .................. 31
         Reports; Rule 144A Information; Other Information ...................................... 31
         Notices to Preference Shareholders ................................................................. 32
       MISCELLANEOUS .............................................................................................. 32
          Amendments .................................................................................................... 32
          Form of Documents Delivered to Preference Shares Paying Agent................ 34
          Acts of Holders ................................................................................................ 34
          Notices ............................................................................................................. 35
          Notices to Preference Shareholders; Waiver ................................................... 36
          Effect of Headings and Table of Contents....................................................... 37
          Successors and Assigns.................................................................................... 37
          Severability ...................................................................................................... 37
          Benefits of Agreement ..................................................................................... 37
          Governing Law ................................................................................................ 37
          Submission to Jurisdiction ............................................................................... 38
          Counterparts..................................................................................................... 38
          Termination...................................................................................................... 38
          Limitation on Liability..................................................................................... 38



    EXHIBIT A                     Form of Certificated Preference Share

    EXHIBIT B                     Form of Preference Share Transfer Certificate

    EXHIBIT C                     Form of Preference Shareholder Certificate




                                                                                                                        010504
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-39 Filed65 06/09/21 Page 10 of 303 PageID 13392



    PREFERENCE SHARES PAYING AGENCY AGREEMENT, dated as of October
    25, 2007 (as the same may be amended, supplemented or otherwise modified from time
    to time in accordance with the terms hereof, this Agreement), between STRATFORD
    CLO LTD., an exempted company with limited liability duly incorporated and validly
    existing under the law of the Cayman Islands (in such capacity, together with its
    permitted successors and assigns, the Issuer), MAPLES FINANCE LIMITED, a
    Cayman Islands company as Share Registrar (in such capacity, together with its permitted
    successors and assignees, the Share Registrar) and STATE STREET BANK AND
    TRUST COMPANY a Massachusetts trust company, as the Preference Shares Paying
    Agent hereunder (in such capacity, together with its permitted successors and assigns, the
    Preference Shares Paying Agent).

    PRELIMINARY STATEMENT

    The Issuer, together with Stratford CLO LLC, a Delaware limited liability company, (the
    Co-Issuer and, together with the Issuer, the Co-Issuers) shall, pursuant to an Indenture
    dated as of the date hereof (as the same may be supplemented or otherwise modified from
    time to time in accordance with the terms thereof, the Indenture), between the Co-Issuers
    and State Street Bank and Trust Company as the trustee (in such capacity, together with
    its permitted successors and assigns in such capacity, the Trustee) thereunder, issue
    U.S.$417,200,000 Class A-1 Floating Rate Senior Secured Extendable Notes due 2021,
    U.S.$104,300,000 Class A-2 Floating Rate Senior Secured Extendable Notes due 2021,
    U.S.$41,300,000 Class B Floating Rate Senior Secured Extendable due 2021,
    U.S.$37,100,000 Class C Floating Rate Senior Secured Deferrable Interest Extendable
    Notes due 2021, U.S.$16,100,000 Class D Floating Rate Senior Secured Deferrable
    Interest Extendable Notes due 2021 and U.S.$21,000,000 Class E Floating Rate Senior
    Secured Deferrable Interest Extendable Notes due 2021 (collectively, the Notes).

    As authorized by its memorandum and articles of association (as the same may be further
    amended, supplemented or otherwise modified from time to time, the Issuer Charter),
    the Issuer may issue up to U.S.$17,500,000 (in face amount) of Class I Preference Shares
    (17,500 shares at par value of U.S.$0.01 per share) (the Class I Preference Shares) and
    up to U.S.$45,500,000 (in aggregate face amount) of Class II Preference Shares (45,500
    shares at par value of U.S.$0.01 per share) (the Class II Preference Shares and, together
    with the Class I Preference Shares, the Preference Shares) the dividends and any final
    distribution on which are payable in accordance with the Issuer Charter, the Indenture
    and this Agreement. The Notes and the Preference Shares are collectively referred to
    herein as the Securities.

    The Issuer has entered into this Agreement to provide for the payment of such dividends
    and any final distribution on the Preference Shares, the maintenance of a register with
    respect thereto and for certain other matters relating to the Preference Shares and the
    rights of the registered holders thereof.




    US269068

                                                                                   010505
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-39 Filed65 06/09/21 Page 11 of 303 PageID 13393



    DEFINITIONS; RULES OF CONSTRUCTION

    1.1    Except as otherwise specified herein or as the context may otherwise require, the
    following terms have the respective meanings set forth below for all purposes of this
    Agreement. All other capitalized terms used herein and not defined herein shall have the
    meanings assigned thereto in the Issuer Charter or the Indenture.

    Act has the meaning specified in Section 8.3(a).

    Agreement means this Agreement, as the same may be amended, supplemented or
    otherwise modified and in effect from time to time in accordance with the terms hereof.

    Authorized Officer means (i) with respect to the Issuer, any Officer who is authorized to
    act for the Issuer in matters relating to, and binding upon, the Issuer, (ii) with respect to
    the Servicer, any Officer, employee or agent of the Servicer who is authorized to act for
    the Servicer in matters relating to, and binding upon, the Servicer with respect to the
    subject matter of the request, certificate or order in question and (iii) with respect to the
    Preference Shares Paying Agent, a Responsible Officer. Each party may receive and
    accept a certification of the authority of any other party as conclusive evidence of the
    authority of any Person to act, and such certification may be considered as in full force
    and effect until receipt by such other party of written notice to the contrary.

    Bank means State Street Bank and Trust Company, a Massachusetts trust company, in its
    individual capacity and not as Preference Shares Paying Agent.

    Beneficial Owner means any Person owning an interest in a Global Preference Share as
    reflected on the books of the Depository or on the books of an Agent Member or on the
    books of an indirect participant for which an Agent Member acts as agent.

    Business Day means a day on which commercial banks and foreign exchange markets
    settle payments in New York City and any other city in which the Corporate Trust Office
    of the Preference Shares Paying Agent is located and, in the case of the final distribution
    of any Preference Share, the place of presentation of the Preference Share designated by
    the Preference Shares Paying Agent; provided, however, that, for purposes of
    determining LIBOR, "Business Day" must also be a day on which dealings in deposits in
    Dollars are transacted in the London interbank market.

    Certificated Preference Shares means the Preference Shares issued in the form of one or
    more certificated Preference Shares in definitive, fully registered form, registered in the
    name of the owner thereof.

    Code means the U.S. Internal Revenue Code of 1986, as amended.

    Corporate Trust Office means the corporate trust office of the Preference Shares Paying
    Agent at which the Preference Shares Paying Agent performs its duties under this
    Preference Shares Paying Agency Agreement, currently having an address of 200




    US323590                                                                            Page 2

                                                                                      010506
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-39 Filed65 06/09/21 Page 12 of 303 PageID 13394



    Clarendon Street, Mail Code: EUC 108, Boston, MA 02116 telecopy no. (617) 351-4358,
    Attn: CDO Services Group, or any other address the Preference Shares Paying Agent
    designates from time to time by notice to the Preference Shareholders, the Servicer, the
    Trustee, the Issuer, and each Rating Agency or the principal corporate trust office of any
    successor Preference Shares Paying Agent.

    Depository or DTC means The Depository Trust Company.

    Extended Scheduled Preference Shares Redemption Date means, if a Maturity
    Extension has occurred, the sixteenth Payment Date after the then current Extended
    Scheduled Preference Shares Redemption Date (or, in the case of the first Extended
    Scheduled Preference Shares Redemption Date, November 1, 2025); provided that the
    "Extended Scheduled Preference Shares Redemption Date" will in no event be a date
    later than the Payment Date in November 2037.

    Face Amount means with respect to any Preference Share, the amount set forth therein as
    the "face amount" thereof, which "face amount" shall be U.S.$1,000 per Preference
    Share.

    Holder means a Preference Shareholder.

    Indenture has the meaning specified in the recitals hereto.

    Initial Purchaser means each of CALYON Corporate and Investment Bank and Calyon
    Securities (USA) Inc.

    Issuer Ordinary Shares means the 1,000 ordinary shares, U.S.$1.00 par value per share,
    of the Issuer.

    New York Presenting Agent has the meaning specified in Section 4.2.

    Opinion of Counsel means a written opinion addressed to the Preference Share Paying
    Agent, or upon which the Preference Share Paying Agent is permitted to rely, and in form
    and substance reasonably satisfactory to the Preference Share Paying Agent, of an
    attorney at law (or law firm with one or more partners) reasonably satisfactory to the
    Preference Shares Paying Agent and admitted to practice before the highest court of any
    state of the United States or the District of Columbia (or the Cayman Islands, in the case
    of an opinion relating to the laws of the Cayman Islands), which attorney (or law firm)
    may, except as otherwise expressly provided in this Preference Shares Paying Agency
    Agreement, be counsel for the Servicer, the Issuer or the Co-Issuer. Whenever an
    Opinion of Counsel is required under this Preference Shares Paying Agency Agreement,
    the Opinion of Counsel may rely on opinions of other counsel who are so admitted and so
    satisfactory, which opinions of other counsel shall accompany the Opinion of Counsel
    and shall either be addressed to the Preference Shares Paying Agent or shall state that the
    Preference Shares Paying Agent may rely on it. An Opinion of Counsel may be
    supported as to factual (including financial and capital markets) matters by any relevant




    US323590                                                                          Page 3

                                                                                    010507
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-39 Filed65 06/09/21 Page 13 of 303 PageID 13395



    certificates and other documents necessary or advisable in the judgment of counsel
    delivering the opinion.

    Ordinary Shares Account means an account established by the Board of Directors of the
    Issuer in which the proceeds of the subscription and sale of the Ordinary Shares and the
    U.S.$1,000 transaction fee payable to the Issuer shall be deposited.

    Original Purchaser means a purchaser of a Preference Share on the Closing Date.

    Paying Agents means the Preference Shares Paying Agent and any other Person
    authorized by the Issuer from time to time to make payments on the Preference Shares
    and to deliver notices to the Preference Shareholders on behalf of the Issuer (each, a
    Paying Agent).

    Preference Share Certificates means the permanent, physical certificate in definitive,
    fully registered form evidencing such Preference Share, which shall be substantially in
    the form of Exhibit A attached hereto.

    Preference Shares Distribution Account means a separate segregated securities account
    account, established by the Bank at the request of the Preference Shares Paying Agent,
    and held in the name of the Preference Shares Paying Agent for the benefit of the
    Preference Shareholders pursuant to Section 2.7, into which the Preference Shares Paying
    Agent will deposit all amounts received from the Issuer and payable to the Holders of the
    Preference Shares under the Priority of Payments.

    Preference Shareholder means, with respect to any Preference Share, the Person in
    whose name such Preference Share is registered in the Preference Share Register.

    Preference Shares Paying Agent means State Street Bank and Trust Company in its
    capacity as Preference Shares Paying Agent under this Agreement, unless a successor
    Person shall have become the Preference Shares Paying Agent pursuant to Section 3.8,
    and thereafter "Preference Shares Paying Agent" shall mean such successor person.

    Preference Shares means, as of any date of determination, the Preference Shares, par
    value U.S.$0.01 per share and having a Face Amount of U.S.$1,000 per share, issued by
    the Issuer pursuant to the Issuer Charter and paid for as of such date of determination.

    Record Date means the date on which the Preference Shareholders entitled to receive a
    payment on or in respect of the Preference Shares (including any Redemption Price paid
    on the applicable Redemption Date) and of any payments on any Preference Shares will
    be made to the person in whose name the related Preference Share is registered 15 days
    before the applicable Payment Date.

    Redemption Amount means, with respect to each Preference Share, an amount equal to
    (x) the proceeds of the liquidation of the assets of the Issuer minus the costs and
    expenses of such liquidation minus the amount required to establish adequate reserves




    US323590                                                                        Page 4

                                                                                  010508
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-39 Filed65 06/09/21 Page 14 of 303 PageID 13396



    necessary to meet any and all contingent, unliquidated liabilities or obligations of the
    Issuer multiplied by (y) (i) the Aggregate Outstanding Amount of such Preference Share
    immediately prior to the redemption thereof divided by (ii) the Aggregate Outstanding
    Amount of all Preference Shares, as specified in the Issuer Order delivered pursuant to
    Section 2.4(b).

    Redemption Date means the date on which the Preference Shares are redeemed or, if
    such date is not a Business Day, the next following Business Day.

    Responsible Officer means, when used with respect to the Preference Shares Paying
    Agent, any Officer within the Corporate Trust Office (or any successor group of the
    Preference Shares Paying Agent) authorized to act for and on behalf of the Preference
    Shares Paying Agent, including any vice president, assistant vice president or other
    Officer of the Preference Shares Paying Agent customarily performing functions similar
    to those performed by the persons who at the time shall be such Officers, respectively, or
    to whom any corporate trust matter is referred at the Corporate Trust Office because of
    such person's knowledge of and familiarity with the particular subject and when used
    with respect to the Share Registrar, any Officer authorized to act on behalf of the Share
    Registrar and having direct responsibility for the administration of the Agreement.

    Scheduled Preference Shares Redemption Date means the date the Preference Shares
    are scheduled to be redeemed at the Redemption Price thereof by the Issuer on the
    Payment Date in November 1, 2021 or, upon a Maturity Extension (if any), the applicable
    Extended Scheduled Preference Shares Redemption Date unless redeemed in full prior
    thereto.

    Share Registrar has the meaning set forth in Section 2.5(a).

    Subscription Agreement means a subscription agreement between a purchaser and the
    Issuer entered into on or before the Closing Date for the subscription of a specified
    number of Preference Shares.

    Transfer Certificate has the meaning set forth in Section 2.5(b)(i)(A).

    Rules of Construction

    1.2        Unless the context otherwise clearly requires:

    (a)        the definitions of terms herein shall apply equally to the singular and plural forms
               of the terms defined;

    (b)        whenever the context may require, any pronoun shall include the corresponding
               masculine, feminine and neuter forms;

    (c)        the words "include," "includes" and "including" shall be deemed to be followed
               by the phrase "without limitation";




    US323590                                                                              Page 5

                                                                                        010509
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 15 of 303 PageID 13397



     (d)        the word "will" shall be construed to have the same meaning and effect as the
                word "shall";

     (e)        any definition of or reference to any agreement, instrument or other document
                herein shall be construed as referring to such agreement, instrument or other
                document as from time to time amended, supplemented or otherwise modified
                (subject to any restrictions on such amendments, supplements or modifications set
                forth herein);

     (f)        any reference herein to any Person, or to any Person in a specified capacity, shall
                be construed to include such Person's successors and assigns or such Person's
                successors in such capacity, as the case may be; and

     (g)        all references in this instrument to designated "Sections," "clauses" and other
                subdivisions are to the designated Sections, clauses and other subdivisions of this
                instrument as originally executed, and the words "herein," "hereof," "hereunder"
                and other words of similar import refer to this Agreement as a whole and not to
                any particular Section, clause or other subdivision.

     THE PREFERENCE SHARES

     Form of Preference Shares Generally

     2.1        The Preference Shares shall be represented by Preference Share Certificates in
                substantially the form required by this Section 2, with such appropriate insertions,
                omissions, substitutions and other variations as are required or permitted by this
                Agreement, and may have such letters, numbers or other marks of identification
                and such legends or endorsements placed thereon, as may, consistently herewith,
                be determined by the Authorized Officers of the Issuer executing such Preference
                Share Certificate as evidenced by their execution of such Preference Share
                Certificate. Any portion of the text of any Preference Share Certificate may be set
                forth on the reverse thereof, with an appropriate reference thereto on the face of
                the Preference Share Certificate.

     Form of Preference Share Certificates

     2.2        The Preference Shares shall be represented by Preference Share Certificates in the
                form of, and with the legend set forth in, Exhibit A attached hereto.

     Authorized Number of Preference Shares; Minimum Purchase; Fractional Shares

     2.3(a) The aggregate number of Preference Shares that may be allotted, registered and
            delivered under this Agreement is limited to 17,500 Class I Preference Shares and
            45,500 Class II Preference Shares, except for Class I Preference Shares or Class II
            Preference Shares delivered upon registration of transfer of, or in exchange for, or
            in lieu of, other Preference Shares pursuant to Sections 2.4 and 2.5.




     US323590                                                                              Page 6

                                                                                         010510
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 16 of 303 PageID 13398



     (b)        The Preference Shares shall be sold and shall be transferable in a minimum
                trading lot of not less than 250 Preference Shares. After giving effect to any
                transfer of Preference Shares, the transferor thereof shall have retained a number
                of Preference Shares that is either (i) equal to zero or (ii) equal to or greater than
                250 Preference Shares. Fractional Preference Shares may not be issued.

     (c)        The Preference Share Certificates shall be numbered, lettered or otherwise
                distinguished in such manner as may be consistent herewith, determined by the
                Authorized Officer of the Issuer executing such Preference Share Certificates as
                evidenced by its execution of such Preference Share Certificates.

     Execution, Authentication, Delivery and Dating

     2.4(a) The Preference Share Certificates shall be executed on behalf of the Issuer by an
     Authorized Officer thereof.

     (b)        At any time and from time to time after the execution and delivery of this
                Agreement, the Issuer may deliver Preference Share Certificates executed by the
                Issuer to the Share Registrar, and the Share Registrar, upon Issuer Order, if the
                Share Registrar is not the Issuer, shall register the Preference Shares in
                accordance with the Issuer Charter and deliver such Preference Share Certificates
                as provided in this Agreement and not otherwise.

     (c)        Each of the Preference Share Certificates registered and delivered by the Share
                Registrar upon Issuer Order on the Closing Date shall be dated as of the Closing
                Date. All Preference Share Certificates that are registered and delivered on any
                other date for any other purpose under this Agreement shall be dated the date of
                their registration.

     Registration, Registration of Transfer and Exchange

     2.5(a) The Share Registrar shall maintain at its offices a register (the Preference Share
            Register) in which it shall provide for the registration of Preference Shares and
            the registration of transfers of Preference Shares in accordance with the Issuer
            Charter. Such procedures shall at all times comply with the requirements of
            Cayman Islands law. The Preference Share Register shall, at minimum, contain:

                   (i) the names and addresses of the Preference Shareholders, and statements of
                       (A) the Preference Shares held by each Preference Shareholder
                       distinguishing each certificate representing Preference Shares by its
                       number, and (B) the amount of the dividends and other distributions paid,
                       or agreed to be considered as paid, on the Preference Shares;

                   (ii) a designation (based upon the representations contained in the related
                        Subscription Agreement or Transfer Certificate) as to whether each
                        Preference Shareholder who has purchased Preference Shares is a Benefit




     US323590                                                                                Page 7

                                                                                           010511
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 17 of 303 PageID 13399



                       Plan Investor (either directly or through an insurance company general
                       account);

                  (iii) a designation (based upon the representations contained in the related
                        Subscription Agreement or Transfer Certificate) as to whether each
                        Preference Shareholder is a Controlling Person (either directly or through
                        an insurance company general account);

                  (iv) the date on which the name of any Person was entered on the Share
                       Register as a Preference Shareholder; and; and

                   (v) the date on which any Person ceased to be a Preference Shareholder.

                The Issuer shall inform the Share Registrar of any such reasonable procedures it
                may prescribe; provided that such procedures are not in conflict with procedures
                established pursuant to this Agreement. The Share Registrar shall maintain at its
                offices such books and records as it may deem necessary or appropriate in respect
                of the performance of its function as Share Registrar. Maples Finance Limited is
                hereby initially appointed Share Registrar for the purpose of registering
                Preference Shares and transfers of such Preference Shares and keeping the
                Preference Share Register on behalf of the Issuer. Upon request at any time, the
                Share Registrar shall provide to the Trustee, the Preference Shares Paying Agent,
                the Servicer or the Board of Directors of the Issuer a current list of Preference
                Shareholders as reflected in the Preference Share Register. The Preference Shares
                Paying Agent shall maintain at the Corporate Trust Office a duplicate Preference
                Share register together with such books and records as it may deem necessary or
                appropriate in respect of the performance of its function as Preference Shares
                Paying Agent.

                The Preference Shares Paying Agent shall have the right to inspect the Preference
                Share Register at all reasonable times and to obtain copies thereof and the
                Preference Shares Paying Agent shall have the right to rely upon a certificate
                executed on behalf of the Share Registrar by a Responsible Officer thereof as to
                the names and addresses of the Holders of the Preference Shares and the number
                of Preference Shares held by each such Holder.

                Subject to the provisions of this Section 2.5, upon surrender for registration of
                transfer of any Preference Share to the Preference Shares Paying Agent at its
                Corporate Trust Office of any Preference Share Certificate representing
                Preference Shares to be transferred, at the request of the Preference Shares Paying
                Agent, the Issuer shall execute, and the Share Registrar shall register in the name
                of the designated transferee or transferees, the Preference Shares so transferred
                together with details of the one or more new Preference Share (s) to reflect such
                transfer and deliver such Preference Share Certificate(s) executed by the Issuer to
                the Preference Shares Paying Agent for delivery to the applicable Holder.




     US323590                                                                             Page 8

                                                                                        010512
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 18 of 303 PageID 13400



                At the option of the Holder, Preference Share Certificates may be exchanged for
                Preference Share Certificates of like terms, in any authorized denominations,
                upon surrender of the Preference Share Certificates to be exchanged at the
                Corporate Trust Office of the Preference Shares Paying Agent. Whenever any
                Preference Share Certificate is surrendered for exchange, the Share Registrar shall
                execute, register and deliver to the Preference Shares Paying Agent, for delivery
                to the appropriate Holder, the Preference Share Certificates executed by the Issuer
                that the Holder of the Preference Shares making the exchange is entitled to
                receive.

                Every Preference Share presented or surrendered for registration of transfer shall
                be accompanied by a written instrument of transfer in form satisfactory to the
                Issuer and duly executed by the Holder thereof as well as duly authorized in
                writing by the transferee or its attorney.

                No service charge shall be made to a Preference Shareholder for any registration
                of transfer of Preference Shares or exchange of Preference Shares, but the Issuer
                and the Preference Shares Paying Agent may require payment of a sum sufficient
                to cover any tax or other governmental charge payable in connection therewith.

     (b)(i) Exchanges or transfers of beneficial interests in a Preference Share may be made
            only in accordance with the rules and regulations of the Depository and the
            transfer restrictions contained in the legend on such Preference Share (including
            the deemed representation that such transferee is not and that it shall not become a
            Benefit Plan Investor or a Controlling Person while it shall hold such Preference
            Share or interest therein) and exchanges or transfers of interests in a Preference
            Share may be made only in accordance with the following:

                       (A) An owner of Preference Shares may transfer to a transferee who takes
                           delivery in the form of Certificated Preference Shares upon provision
                           to the Issuer and the Preference Shares Paying Agent of a written
                           certificate in the form of Exhibit B executed by the Transferee and
                           Transferor, as applicable, and delivered by the Transferor (a Transfer
                           Certificate).

                      (B)   Subject to the restrictions on transfer and exchange set forth in this
                            Section 2.4 and to any additional restrictions on transfer or exchange
                            specified in the Preference Shares, the Holder of any Preference
                            Shares may transfer or exchange the same (for Preference Shares
                            represented by one or more Preference Share Certificates in definitive
                            form) by surrendering the Preference Share Certificate in respect of
                            such Preference Shares at the Corporate Trust Office of the
                            Preference Shares Paying Agent together with (x) in the case of any
                            transfer, an executed instrument of transfer and (y) in the case of any
                            exchange, a written request for exchange. Following a proper request
                            for transfer or exchange, the Issuer shall (provided it has available in



     US323590                                                                              Page 9

                                                                                         010513
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 19 of 303 PageID 13401



                            its possession an inventory of Preference Share Certificates with
                            respect to Preference Shares), within ten Business Days of such
                            request make available at the Corporate Trust Office of the
                            Preference Shares Paying Agent to the transferee (in the case of a
                            transfer) or Preference Shareholder (in the case of an exchange) or
                            send by first class mail (at the risk of the transferee in the case of a
                            transfer or Preference Shareholder in the case of exchange) to such
                            address as the transferee or Preference Shareholder, as applicable,
                            may request, one or more Preference Share Certificates in definitive
                            form representing the Preference Shares so transferred or exchanged.

     (c)        Upon request by and at the expense of the Issuer, the Preference Shares Paying
                Agent shall cooperate with the Issuer in mailing or otherwise distributing (at the
                Issuer's expense) to Preference Shareholders or prospective purchasers of
                Preference Shares, at and pursuant to the Issuer's direction, any Rule 144A
                Information prepared and provided by or on behalf of the Issuer; provided that
                the Preference Shares Paying Agent shall be entitled to affix thereto or enclose
                therewith such disclaimers as the Preference Shares Paying Agent shall deem
                reasonably appropriate, at its discretion (such as, for example, a disclaimer that
                such Rule 144A Information was assembled by the Issuer and not by the
                Preference Shares Paying Agent, that the Preference Shares Paying Agent has not
                reviewed or verified the accuracy thereof, and that it makes no representation as
                to the sufficiency of such information under Rule 144A or for any other purpose).

     (d)        Upon the redemption of any Preference Share, the Holder thereof shall present
                and surrender the related Preference Share Certificate at the Corporate Trust
                Office of the Preference Shares Paying Agent on or prior to the Redemption Date;
                provided that, if there is delivered to the Issuer and the Preference Shares Paying
                Agent such security or indemnity as may be required by them to save each of
                them harmless and an undertaking thereafter to surrender such Preference Share,
                then, in the absence of notice to the Issuer or the Preference Shares Paying Agent
                that the applicable Preference Share has been acquired by a bona fide purchaser
                for value without notice, such final payment shall be made without presentation or
                surrender.

     (e)        If a Holder wishes at any time to transfer Preference Shares to a transferee, such
                Holder may transfer or cause the transfer of such Preference Shares as provided
                herein; provided that if the Holder retains any Preference Shares, the remaining
                number of Preference Shares held by such Holder shall satisfy the authorized
                minimum lot size required by Section 2.3(b).

     (f)        The Share Registrar shall not register any transfer of a beneficial interest in
                Preference Shares to any Person that has represented that it is a Benefit Plan
                Investor (either directly or through an insurance company general account) or a
                Controlling Person. The Share Registrar will not recognize or register such
                purchase or transfer, if such purchase or transfer would result in Benefit Plan



     US323590                                                                             Page 10

                                                                                         010514
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 20 of 303 PageID 13402



                Investors owning 25% or more of the Aggregate Outstanding Amount of Class I
                Preference Shares or Class II Preference Shares (determined pursuant to Section
                3(42) of ERISA, 29 C.F.R. Section 2510.3-101, the Indenture and the Preference
                Share Documents) and the Preference Shares held by the Trustee, the Servicer,
                any of their respective Affiliates (as defined in 29 C.F.R. Section 2510.3-
                101(f)(3)) and any other persons that have represented that they are Controlling
                Persons will be disregarded and will not be treated as outstanding unless such
                person is also a Benefit Plan Investor.

     (g)        Each Original Purchaser of Preference Shares (or a beneficial interest therein) in
                the initial placement of the Preference Shares shall be required to execute and
                deliver a Subscription Agreement. Each purchaser of Preference Shares, by its
                purchase of Preference Shares, will be required or deemed to have agreed not to
                institute against, or join any person in instituting against, the Issuer any
                bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
                or other proceedings under U.S. Federal or state bankruptcy or similar laws or the
                similar laws of the Cayman Islands or any other applicable jurisdiction until one
                year and one day (or, if longer, the applicable preference period then in effect)
                after the payment in full of the Notes and the Aggregate Outstanding Amount of
                the Preference Shares.

     (h)        The Preference Shares Paying Agent shall not be responsible for ascertaining
                whether any transfer of the Preference Shares complies with, or otherwise for
                monitoring or determining compliance with, the requirements or terms of the
                Securities Act, applicable state securities laws, ERISA, the Code or the
                Investment Company Act; except that if a certificate or agreement is specifically
                required by the terms of this Section 2.5 to be provided to the Preference Shares
                Paying Agent by a transferee of the Preference Shares, a transferor of the
                Preference Shares, or the Issuer, the Preference Shares Paying Agent shall be
                under a duty to receive and examine the same to determine whether it conforms
                substantially on its face to the applicable requirements of this Section 2.5. To the
                extent applicable to the Issuer, the Issuer may impose additional transfer
                restrictions to comply with the USA PATRIOT Act and any other applicable anti-
                money laundering laws and regulations, and any such transfer restrictions shall be
                binding on each Preference Shareholder. The Issuer shall notify the Preference
                Shares Paying Agent and the Share Registrar of the imposition of any such
                transfer restrictions.

     (i)        Any purported transfer of Preference Shares not in accordance with this
                Section 2.5 shall be treated as null and void ab initio and shall not be given effect
                for any purpose hereunder, and the Share Registrar shall not register any such
                purported transfer and shall not register or deliver such Preference Share
                Certificates. The Preference Shares Paying Agent shall not be held responsible
                for any losses that may be incurred as a result of any required transfer under this
                Section 2.5.




     US323590                                                                              Page 11

                                                                                          010515
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 21 of 303 PageID 13403



     Mutilated, Defaced, Destroyed, Lost or Stolen Preference Shares

     2.6        If (a) any mutilated or defaced Preference Share Certificate is surrendered to the
                Preference Shares Paying Agent, or if there shall be delivered to the Preference
                Shares Paying Agent and the Share Registrar evidence to their reasonable
                satisfaction of the destruction, loss or theft of any Preference Share Certificate,
                and (b) there is delivered to the Preference Shares Paying Agent, the Share
                Registrar and the Issuer such security or indemnity as may be required by them to
                save each of them and any of their agents harmless, then, in the absence of notice
                to the Preference Shares Paying Agent or the Share Registrar that such Preference
                Shares represented by such Preference Share Certificate have been acquired by a
                bona fide purchaser, the Issuer shall execute and, upon Issuer Order, the Share
                Registrar shall register and deliver, in lieu of any such mutilated, defaced,
                destroyed, lost or stolen Preference Share Certificate, a new Preference Share
                Certificate, registered in the same manner, dated the date of its registration and
                bearing a number not contemporaneously outstanding.

                If, after delivery of such new Preference Share Certificate, a bona fide purchaser
                of the Preference Shares represented by the predecessor Preference Share
                Certificate presents for payment, transfer or exchange such predecessor
                Preference Share Certificate, the Issuer, the Preference Shares Paying Agent and
                the Share Registrar shall be entitled to recover such new Preference Share
                Certificate from the Person to whom it was delivered or any Person taking
                therefrom, and shall be entitled to recover upon the security or indemnity
                provided therefor to the extent of any loss, damage, cost or expense incurred by
                the Issuer, the Preference Shares Paying Agent and the Share Registrar in
                connection therewith.

                In case the Preference Shares represented by any such mutilated, defaced,
                destroyed, lost or stolen Preference Share Certificate have become due and
                payable, the Issuer in its discretion may, instead of issuing a new Preference
                Share Certificate, pay the registered Holder of such Preference Shares represented
                by such Preference Share Certificate without requiring surrender of such
                Preference Share Certificate except that any mutilated or defaced Preference
                Share Certificate shall be surrendered.

                Upon the issuance of any new Preference Share Certificate under this Section 2.6,
                the Issuer, the Preference Shares Paying Agent or Share Registrar may require the
                payment by the registered Holder thereof of a sum sufficient to cover any tax or
                other governmental charge that may be imposed in relation thereto and any other
                expenses (including the fees and expenses of the Preference Shares Paying Agent)
                connected therewith.

                The provisions of this Section 2.6 with respect to the rights and remedies of the
                Issuer are exclusive and shall preclude (to the extent lawful) all other rights and




     US323590                                                                               Page 12

                                                                                           010516
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 22 of 303 PageID 13404



                remedies with respect to the replacement or payment of mutilated, defaced,
                destroyed, lost or stolen Preference Shares.

     Preference Share Accounts and any Distribution on Preference Shares

     2.7(a) (i)     Establishment of Ordinary Shares Account. The Board of Directors of
            the Issuer shall establish the Ordinary Shares Account. If invested, any and all
            funds on deposit in, or otherwise to the credit of, the Ordinary Shares Account
            shall be invested in Eligible Investments.

                (ii)    Establishment of Preference Shares Distribution Account. The
                Preference Shares Paying Agent shall, prior to the Closing Date, establish a
                single, segregated securities account (which may include any number of sub-
                accounts deemed necessary or advisable by the Preference Shares Paying Agent
                for the administration of such securities account), which may be maintained at the
                Corporate Trust Office, and which shall be designated as the Preference Shares
                Distribution Account, for the benefit of the Issuer. On each Payment Date and the
                Redemption Date, the Trustee will be required to pay to the Preference Shares
                Paying Agent for deposit into the Preference Shares Distribution Account, an
                amount equal to all amounts payable by the Trustee to the Preference Shares
                Paying Agent for deposit to the Preference Shares Distribution Account pursuant
                to Sections 11.1(a)(i)(23), 11.1(a)(i)(25), 11.1(a)(ii)(11) and 11.1(a)(ii)(15) of the
                Indenture. On the Redemption Date, the Trustee will be required to pay to the
                Preference Shares Paying Agent for deposit into the Preference Shares
                Distribution Account an amount equal to all remaining proceeds of the Collateral,
                after all deductions according to the Priority of Payments set forth in the
                Indenture. Any and all funds at any time on deposit in, or otherwise to the credit
                of, the Preference Shares Distribution Account shall be invested at the written
                direction of the Servicer (or, if no Servicing Agreement or replacement therefor
                remains in effect, the Issuer) in Eligible Investments having stated maturities no
                later than the Business Day immediately preceding the next Payment Date in trust
                by the Preference Shares Paying Agent for the benefit of the Issuer and earnings
                thereon shall also be available for distribution on the Preference Shares.
                Payments shall be made from the Preference Shares Distribution Account only in
                accordance with the provisions set forth below. The Preference Shares Paying
                Agent shall have no liability for investment losses on any such investment made
                pursuant to the direction of the Servicer, and in the absence of such direction the
                Preference Shares Paying Agent shall not be under any obligation to invest (or
                otherwise pay interest on) amounts held hereunder.

     (b)        Payment of Distributions to the Preference Shareholders. The Preference
                Shares are scheduled to be redeemed on the Scheduled Preference Shares
                Redemption Date, unless redeemed prior thereto. On each Payment Date, the
                Issuer will make distributions to the Preference Shares Paying Agent for payment
                pro rata to the Holders of the Preference Shares as dividends on the Preference
                Shares, pursuant to the Preference Share Documents, to the extent legally



     US323590                                                                               Page 13

                                                                                           010517
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 23 of 303 PageID 13405



                permitted, to the extent of available Principal Proceeds as described under
                Sections 11.1(a)(ii)(11)(A), 11.1(a)(ii)(14) and 11.1(a)(ii)(15).

                Interest Proceeds and Principal Proceeds paid to the Preference Shares Paying
                Agent for payment of dividends on, or the payment of the Redemption Price in
                respect of, the Preference Shares, will be distributable to the Holders of the
                Preference Shares only if the Issuer is and will remain solvent following such
                distribution and Interest Proceeds and Principal Proceeds paid to the Preference
                Shares Paying Agent for payment of dividends in respect of the Preference Shares
                will be distributable to the Holders of the Preference Shares only if the Issuer has
                sufficient distributable profits and/or share premium and if the Issuer is and will
                remain solvent following such distribution. Payments will be paid by the Trustee
                to the Preference Shares Paying Agent, on behalf of the Issuer, for payment of
                dividends and other distributions to the Holders of the Preference Shares pursuant
                to the Preference Share Documents, to the extent legally permitted, on a pro rata
                basis according to the number of Preference Shares held by each Holder on the
                Record Date for such Payment Date.

     (c)        Distribution of the Redemption Amount. On the Redemption Date, the
                Preference Shares Paying Agent shall distribute or effect the redemption of
                Preference Shares and make payments to the Preference Shareholders, pro rata
                according to the number of Preference Shares held by each Preference
                Shareholder, of the Redemption Amount from amounts available in the
                Preference Shares Distribution Account. Notwithstanding the foregoing, the
                Redemption Amount shall be payable out of distributable profits and/or share
                premium and shall be subject to the Issuer being able to pay its debts as they
                become due in the ordinary course of business immediately prior to, and after
                giving effect to, such payment, as determined by the Issuer. For purposes of this
                subsection (c), a determination as to whether the Issuer is solvent on the
                Redemption Date shall be made (A) after giving effect to any payments to be
                made on the Redemption Date and (B) in light of the fact that the obligations of
                the Issuer to the Noteholders, the other Secured Parties and the other Persons
                subject to the Priority of Payments are limited in recourse to the Collateral, and
                not to amounts (i) in the Preference Shares Distribution Account, (ii) any other
                amounts released from the Collateral in accordance with the Indenture and held
                by or on behalf of the Issuer for the benefit of the Preference Shareholders or
                (iii) amounts on deposit in the Ordinary Shares Account (as notified to the
                Preference Shares Paying Agent by the Issuer), and that after the assets in the
                Collateral are exhausted, such parties will have no further claim against the Issuer.
                The Issuer shall notify the Preference Shares Paying Agent in writing if the
                condition set forth in the preceding sentence is not satisfied with respect to any
                portion of the Redemption Amount at least two Business Days prior to the
                Redemption Date, and following receipt of such notice such portion will not be
                paid on the Preference Shares until the first succeeding Business Day upon which
                the Issuer notifies the Preference Shares Paying Agent in writing that such




     US323590                                                                              Page 14

                                                                                          010518
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 24 of 303 PageID 13406



                condition is again satisfied (such notice to be given by the Issuer to the Preference
                Shares Paying Agent as soon as the condition is again satisfied) and the amounts
                so retained in the Preference Shares Distribution Account will be held for the
                benefit of the Issuer until such amounts are paid. Notwithstanding the above, the
                Preference Shares Paying Agent shall not be deemed to make any representation
                or determination regarding the permissibility or legality of any distribution to the
                Preference Shareholders, the responsibility for which shall remain with the Issuer.

                Interest Proceeds and Principal Proceeds paid to the Preference Shares Paying
                Agent for payment of dividends on, or the payment of the Redemption Price in
                respect of, the Preference Shares, will be distributable to the Holders of the
                Preference Shares only if the Issuer is and will remain solvent following such
                distribution and Interest Proceeds and Principal Proceeds paid to the Preference
                Shares Paying Agent for payment of dividends in respect of the Preference Shares
                will be distributable to the Holders of the Preference Shares only if the Issuer has
                sufficient distributable profits and/or share premium and if the Issuer is and will
                remain solvent following such distribution, as determined by the Issuer. If the
                condition set forth in the preceding sentence is not satisfied with respect to any
                portion of any payment of dividends or Redemption Price in respect of the
                Preference Shares, the Issuer shall notify the Preference Shares Paying Agent
                thereof in writing at least two Business Days prior to the date such dividends or
                Redemption price are to be paid, and following receipt of such notice such portion
                shall not be paid until the first succeeding Business Day upon which the Issuer
                notifies the Preference Shares Paying Agent in writing that such condition is again
                satisfied (such notice to be given by the Issuer to the Preference Shares Paying
                Agent as soon as the condition is again satisfied), and the amounts so retained in
                the Preference Shares Distribution Account will be held for the benefit of the
                Issuer until such amounts are paid. Notwithstanding the above, the Preference
                Shares Paying Agent shall not be deemed to make any representation or
                determination regarding the permissibility or legality of any distribution to the
                Preference Shareholders, the responsibility of which shall remain with the Issuer.
                Payments will be paid by the Trustee to the Preference Shares Paying Agent, on
                behalf of the Issuer, for payment of dividends and other distributions to the
                Holders of the Preference Shares pursuant to the Preference Share Documents, to
                the extent legally permitted (as provided above), on a pro rata basis according to
                the number of Preference Shares held by each Holder on the Record Date for such
                Payment Date.

     (d)        Payments upon Liquidation. The Preference Shares Paying Agent, in
                accordance with the written direction of the Issuer, in connection with a
                liquidation of the Issuer's assets pursuant to the winding-up provisions of the
                Issuer Charter, shall distribute the balance in the Preference Shares Distribution
                Account to the Preference Shareholders.

     (e)        Payments Pro Rata; No Payments From Ordinary Shares Account.




     US323590                                                                              Page 15

                                                                                          010519
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 25 of 303 PageID 13407



                Payments to the Holders of the Preference Shares shall be made on a pro rata
                basis according to the number of Preference Shares held by each Holder. Holders
                of the Preference Shares shall not be entitled to receive any distribution from
                funds deposited in the Ordinary Shares Account.

                The Preference Shares Paying Agent agrees to give each of the Issuer and the
                Servicer prompt notice if it becomes aware that the Preference Shares Distribution
                Account or any funds on deposit therein, or otherwise to the credit of the
                Preference Shares Distribution Account, shall become subject to any writ, order,
                judgment, warrant of attachment, execution or similar process. In addition, the
                Preference Shares Paying Agent shall provide notice to the Issuer and the Servicer
                in the event that any portion of the Preference Share Dividend Amount or
                Redemption Amount is not distributed to the Preference Shareholders. None of
                the Trustee, the Noteholders or the other Secured Parties shall have any legal,
                equitable or beneficial interest in the Preference Shares Distribution Account or
                any amounts on deposit therein, and amounts on deposit in the Preference Shares
                Distribution Account shall not be used to pay amounts owed to any Person, other
                than the Preference Shareholders, except as required by the laws of the Cayman
                Islands.

         (f) All payments of dividends and any final distribution or redemption of payment on
             the Preference Shares shall be made in Dollars, and, in the case of a redemption of
             the Preference Shares, shall be made only upon the surrender of the Preference
             Share Certificates representing the Preference Shares at the Corporate Trust
             Office of the Preference Shares Paying Agent. All of such payments shall be
             made by Dollar check drawn by the Preference Shares Paying Agent on an
             account maintained by it and shall be mailed by first-class mail, postage prepaid
             or, at the option of the relevant Preference Shareholder, by wire transfer in
             immediately available funds to a U.S. Dollar account maintained by the Holder
             thereof from an account maintained by the Preference Shares Paying Agent
             (subject to usual and necessary banking procedures regarding Dollar denominated
             accounts), subject in all cases to any tax, fiscal or other laws or regulations
             applicable in the place of payment. Any Preference Shareholder desiring to
             receive a wire transfer payment shall deliver a written request therefor to the
             Preference Shares Paying Agent setting forth the numbers of the Preference
             Shares held by it and for which it desires to receive payment by wire transfer and
             specifying the banking institution and Dollar account number (with any other
             appropriate information necessary to enable the Preference Shares Paying Agent
             to transmit such payment and to assure proper credit to such Holder's account) to
             which such payments are to be transferred. A record of each payment made shall
             be maintained by or on behalf of the Preference Shares Paying Agent in
             accordance with its customary procedures, and such record shall be prima facie
             evidence that the payment in question has been made. The Issuer and the
             Preference Shares Paying Agent shall be fully protected in relying upon any such
             request in making payments on the Preference Shares, and any payment




     US323590                                                                           Page 16

                                                                                       010520
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 26 of 303 PageID 13408



                transmitted in accordance with such request shall be deemed to have been made
                upon transmission thereof to the banking institution identified in such request.

     Persons Deemed Owners

     2.8 The Issuer and the Preference Shares Paying Agent may deem and treat any
     registered Preference Shareholder as the absolute owner of such Preference Share,
     notwithstanding any notation of ownership or other writing on any Preference Share
     Certificate, for the purpose of receiving dividends thereon and the Redemption Amount
     thereof and for all other purposes, and neither the Issuer nor the Preference Shares Paying
     Agent shall be affected by any notice to the contrary. All such payments so made to such
     Preference Shareholder or upon such Preference Shareholder's order shall be valid and, to
     the extent of the sum or sums so paid, effectual to satisfy and discharge the liability for
     the monies payable upon any such Preference Share.

     Cancellation

     2.9     All Preference Share Certificates surrendered for redemption, registration of
     transfer or exchange or deemed lost or stolen, shall, if surrendered to any Person other
     than the Share Registrar, be delivered to the Share Registrar, but, in any case, shall be
     promptly canceled by the Share Registrar and may not be reissued or resold. All
     canceled Preference Share Certificates held by the Share Registrar shall be held by the
     Share Registrar in accordance with its standard retention policy unless the Issuer shall
     direct by an Issuer Order that they be returned to it. Upon redemption of any Preference
     Share Certificates, the name of the Holder thereof shall, in respect of such Preference
     Shares, be removed from the Preference Share Register, and such Preference Shareholder
     shall cease to be entitled to any rights in respect thereof, except the right to receive the
     Redemption Amount and any dividend which was due and payable prior to such
     redemption.

     Required Sale of a Preference Share by the Holder Upon the Occurrence of Certain
     Circumstances

     2.10 (a) If, notwithstanding the restrictions on transfer contained herein, the Issuer
     determines that any beneficial owner of a Preference Share was not both a Qualified
     Institutional Buyer and a Qualified Purchaser, at the time it acquired such Preference
     Share (or interest therein), then the Issuer may require, by notice to such beneficial
     owner, that such beneficial owner sell all of its right, title and interest in and to such
     Preference Share held by it to a Person that is both a Qualified Institutional Buyer and a
     Qualified Purchaser, with such sale to be effected within 30 days after notice of such sale
     requirement is given. If a Preference Shareholder fails to effect a sale of Preference
     Shares within 30 days, upon direction from the Servicer or the Issuer, the Preference
     Shares Paying Agent, on behalf of and at the expense of the Issuer, shall cause such
     Holder's Preference Share to be transferred in a commercially reasonable sale (conducted
     by an investment bank retained by the Preference Shares Paying Agent at the expense of
     the Issuer in accordance with Section 9-610 of the Uniform Commercial Code as in effect




     US323590                                                                          Page 17

                                                                                      010521
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 27 of 303 PageID 13409



     in the State of New York as applied to securities that are sold on a recognized market or
     are the subject of widely distributed price quotations) to a Person that certifies to the
     Preference Shares Paying Agent, the Issuer and the Servicer that it is both a Qualified
     Institutional Buyer and a Qualified Purchaser and provides the other acknowledgments,
     representations and agreements set forth in the Transfer Certificate. No payments will be
     made on such Preference Shares from the date notice of the sale requirement is sent to the
     date on which such Preference Shares are sold.

     (b)     If, notwithstanding the above, the Issuer or the Share Registrar determines that a
     Benefit Plan Investor has acquired Preference Shares in violation of Section 2.4(f), the
     Issuer shall require, by notice to such Benefit Plan Investor, that such Benefit Plan
     Investor sell all of its right, title and interest in or to such Preference Shares in accordance
     with this Agreement with such sale to be effected within 30 days after notice of such sale
     requirement is given. If such Benefit Plan Investor fails to effect the transfer or exchange
     required within such 30-day period, upon direction from the Servicer or the Issuer, the
     Preference Shares Paying Agent, on behalf of and at the expense of the Issuer, shall cause
     such Holder's Preference Share to be transferred in a transferred in a commercially
     reasonable sale (conducted by an investment bank retained by the Preference Shares
     Paying Agent at the expense of the Issuer in accordance with Section 9-610 of the
     Uniform Commercial Code as in effect in the State of New York as applied to securities
     that are sold on a recognized market or are the subject of widely distributed price
     quotations) to a Person that qualifies as a purchaser of such Preference Shares pursuant
     to this Agreement and provides the other acknowledgments, representations and
     agreements set forth in the Transfer Certificate. No payments will be made on such
     Preference Shares from the date notice of the sale requirement is sent to the date on
     which such Preference Shares are sold.

     THE PREFERENCE SHARES PAYING AGENT

     Certain Duties and Responsibilities

     3.1(a) The Preference Shares Paying Agent undertakes to perform such duties and only
            such duties as are specifically set forth in this Agreement, and no implied
            covenants or obligations shall be read into this Agreement against the Preference
            Shares Paying Agent.

     (b)        In the absence of bad faith on its part, the Preference Shares Paying Agent may
                conclusively rely, as to the truth of the statements and the correctness of the
                opinions expressed therein, upon certificates or opinions furnished to the
                Preference Shares Paying Agent and conforming to the requirements of this
                Agreement; provided that, in the case of any such certificates or opinions which
                by any provision hereof are specifically required to be furnished to the Preference
                Shares Paying Agent, the Preference Shares Paying Agent shall be under a duty to
                examine the same to determine whether or not they substantially conform on their
                face to the requirements of this Agreement and shall promptly, but in any event
                within three Business Days in the case of an Officer's certificate furnished by the



     US323590                                                                              Page 18

                                                                                          010522
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 28 of 303 PageID 13410



                Issuer, notify the party delivering the same if such certificate or opinion does not
                conform. If a corrected form shall not have been delivered to the Preference
                Shares Paying Agent within 15 days after such notice from the Preference Shares
                Paying Agent, the Preference Shares Paying Agent shall so notify the Preference
                Shareholders.

     (c)        No provision of this Agreement shall be construed to relieve the Preference
                Shares Paying Agent from liability for its own grossly negligent action, its own
                grossly negligent failure to act, bad faith or its own willful misconduct, except
                that:

                   (i) this subclause (c) shall not be construed to limit the effect of subclause (a)
                       of this Section 3.1;

                   (ii) the Preference Shares Paying Agent shall not be liable for any error of
                        judgment made in good faith by a Responsible Officer, unless it shall be
                        proven that the Preference Shares Paying Agent was grossly negligent in
                        ascertaining the pertinent facts;

                  (iii) the Preference Shares Paying Agent shall not be liable with respect to any
                        action taken or omitted to be taken by it in good faith in accordance with
                        the direction of the Issuer, the Servicer, the Share Registrar and/or the
                        Preference Shareholders to the Preference Shares Paying Agent in
                        accordance with this Agreement under circumstances in which such
                        direction is required or permitted by the terms of this Agreement;

                  (iv) no provision of this Agreement shall require the Preference Shares Paying
                       Agent to expend or risk its own funds or otherwise incur any financial
                       liability in the performance of any of its duties hereunder, or in the exer-
                       cise of any of its rights or powers contemplated hereunder, if it shall have
                       reasonable grounds for believing that repayment of such funds or adequate
                       indemnity against such risk or liability is not reasonably assured to it
                       unless such risk or liability relates to performance of its ordinary services
                       under this Agreement; and

                   (v) notwithstanding any other provision herein, in no event shall the
                       Preference Shares Paying Agent be liable for special, indirect or
                       consequential loss or damage of any kind whatsoever (including but not
                       limited to lost profits), even if the Preference Shares Paying Agent has
                       been advised of such loss or damage regardless of the form of action.

     (d)        Whether or not therein expressly so provided, every provision of this Agreement
                relating to the conduct or affecting the liability of or affording protection to the
                Preference Shares Paying Agent shall be subject to the provisions of this
                Section 3.1.




     US323590                                                                              Page 19

                                                                                          010523
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 29 of 303 PageID 13411



     (e)        The Preference Shares Paying Agent shall, upon reasonable prior written notice
                (but no less than two Business Days) to the Preference Shares Paying Agent
                substantially in the form of Exhibit C hereto, permit any representative of a
                Preference Shareholder, during the Preference Shares Paying Agent's normal
                business hours, to examine all books of account, records, reports and other papers
                of the Preference Shares Paying Agent relating to the Preference Shares, to make
                copies and extracts therefrom (the reasonable out-of-pocket expenses incurred in
                making any such copies or extracts to be reimbursed to the Preference Shares
                Paying Agent by such Holder) and to discuss the Preference Shares Paying
                Agent's actions, as such actions relate to the Preference Shares Paying Agent's
                duties with respect to the Preference Shares, with the Preference Shares Paying
                Agent's officers and employees responsible for carrying out the Preference Shares
                Paying Agent's duties with respect to the Preference Shares.

     Certain Rights of Preference Shares Paying Agent

     3.2        Except as otherwise provided in Section 3.1:

     (a)        the Preference Shares Paying Agent may rely and shall be protected in acting or
                refraining from acting upon any resolution, certificate, statement, instrument,
                opinion, report, notice, request, direction, consent, order, bond, note or other
                paper or document reasonably believed by it to be genuine and to have been
                signed or presented by the proper party or parties;

     (b)        any request or direction of the Issuer mentioned herein shall be sufficiently
                evidenced by an Issuer Order;

     (c)        whenever in the administration of this Agreement the Preference Shares Paying
                Agent shall deem it desirable that a matter be proved or established prior to
                taking, suffering, determining or omitting any action hereunder, the Preference
                Shares Paying Agent (unless other evidence be herein specifically prescribed)
                may, in the absence of bad faith on its part, rely upon an Officer's certificate;

     (d)        as a condition to the taking, determining or omitting of any action by it hereunder,
                the Preference Shares Paying Agent may consult with counsel and the advice of
                such counsel or any Opinion of Counsel shall be full and complete authorization
                and protection in respect of any action taken or omitted by it hereunder in good
                faith and in reliance thereon;

     (e)        the Preference Shares Paying Agent shall be under no obligation to exercise or to
                honor any of the rights or powers vested in it by this Agreement at the request or
                direction of any of the Preference Shareholders pursuant to this Agreement unless
                such Preference Shareholders shall have offered to the Preference Shares Paying
                Agent reasonable security or indemnity against the costs, expenses and liabilities
                which might reasonably be incurred by it in compliance with such request or
                direction;




     US323590                                                                             Page 20

                                                                                         010524
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 30 of 303 PageID 13412



     (f)        the Preference Shares Paying Agent shall not be bound to make any investigation
                into the facts or matters stated in any resolution, certificate, statement, instrument,
                opinion, report, notice, request, direction, consent, order, bond, note or other
                paper documents, but the Preference Shares Paying Agent, in its discretion, may,
                and, upon the written direction of a Majority of Preference Shareholders, shall,
                make such further inquiry or investigation into such facts or matters as it may see
                fit or as it shall be directed, and the Preference Shares Paying Agent shall be
                entitled, on reasonable prior notice to the Issuer and the Servicer, to examine the
                books and records of the Issuer and the Servicer relating to the Preference Shares
                and the Collateral, personally or by agent or attorney at a time acceptable to the
                Issuer or the Servicer in their reasonable judgment during normal business hours;
                provided that the Preference Shares Paying Agent shall, and shall cause its agents
                to, hold in confidence all such information, except (i) to the extent disclosure may
                be required by law, by any regulatory authority or by the documents delivered
                pursuant to or in connection with this Agreement and the Preference Shares and
                (ii) to the extent that the Preference Shares Paying Agent, in its sole judgment,
                may determine that such disclosure is consistent with its obligations hereunder;

     (g)        the Preference Shares Paying Agent may execute any of the trusts or powers
                hereunder or perform any duties hereunder either directly or by or through agents
                or attorneys; provided that the Preference Shares Paying Agent shall not be
                responsible for any misconduct or negligence on the part of any agent (other than
                any Affiliate of the Preference Shares Paying Agent) appointed and supervised, or
                attorney appointed, with due care by it hereunder;

     (h)        the Preference Shares Paying Agent shall not be liable for any action it takes or
                omits to take in good faith that it reasonably believes to be authorized or within its
                rights or powers hereunder;

     (i)        to the extent permitted by law, the Preference Shares Paying Agent shall not be
                required to give any bond or surety in respect of the execution of this Agreement
                or otherwise; and

     (j)        the permissive right of the Preference Shares Paying Agent to take or refrain from
                taking any actions enumerated in this Agreement shall not be construed as a duty.

     Not Responsible for Recitals or Issuance of Preference Shares

     3.3     The recitals contained herein and in the Preference Shares shall be taken as the
     statements of the Issuer, and the Preference Shares Paying Agent does not assume
     responsibility for their correctness. The Preference Shares Paying Agent does not make
     any representation as to the validity or sufficiency of this Agreement (except as may be
     made with respect to the validity of its obligations hereunder) or the Preference Shares.
     The Preference Shares Paying Agent shall not be accountable for the use or application
     by the Issuer of the Preference Shares or the proceeds thereof or any Money paid to the
     Preference Shares pursuant to the provisions hereof.




     US323590                                                                                Page 21

                                                                                            010525
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 31 of 303 PageID 13413



     May Hold Preference Shares

     3.4     The Preference Shares Paying Agent, the Share Registrar or any other agent of the
     Issuer, in its individual or any other capacity, may become the owner or pledgee of
     Preference Shares, and may otherwise deal with the Issuer or any of its Affiliates, with
     the same rights it would have if it were not the Preference Shares Paying Agent, Share
     Registrar or such other agent.

     Money Held in Trust

     3.5     The Preference Shares Paying Agent shall be under no liability for interest on any
     Money received by it hereunder except as otherwise agreed upon with the Issuer and
     except to the extent of income or other gain on investments which are deposits in or
     certificates of deposit of the Preference Shares Paying Agent in its commercial capacity
     and income or other gain actually received by the Preference Shares Paying Agent on
     amounts on deposit in the Preference Shares Distribution Account.

     Compensation and Reimbursement

     3.6(a) The Issuer agrees, subject to the Priority of Payments under the Indenture:

                 (i) to pay the Preference Shares Paying Agent on each Payment Date
                     reasonable compensation for all services rendered by it hereunder in
                     accordance with a separate written agreement between the Issuer and the
                     Preference Shares Paying Agent;

                (ii) except as otherwise expressly provided herein, to reimburse the Preference
                     Shares Paying Agent (subject to any written agreement between the Issuer
                     and the Preference Shares Paying Agent) in a timely manner upon its
                     request for all reasonable expenses, disbursements and advances incurred
                     or made by the Preference Shares Paying Agent in accordance with any
                     provision of this Agreement or in the enforcement of any provision hereof;
                     and

                (iii) to indemnify the Preference Shares Paying Agent and its Officers,
                      directors, employees and agents for, and to hold them harmless against,
                      any loss, liability or expense (including reasonable counsel fees) arising
                      out of or in connection with the performance of its obligations hereunder,
                      including the costs and expenses of defending themselves against any
                      claim or liability in connection with the exercise or performance of any of
                      their powers or duties hereunder except to the extent of any such loss,
                      liability or expense caused by the gross negligence, willful misconduct or
                      bad faith of the Preference Shares Paying Agent or any of its Officers,
                      directors, employees or agents.




     US323590                                                                          Page 22

                                                                                      010526
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 32 of 303 PageID 13414



     (b)        The Issuer shall remit payment for such fees and expenses to the Preference
                Shares Paying Agent in accordance with the Priority of Payments or, upon
                satisfaction and discharge of the Indenture, the Preference Shares Paying Agent
                may from time to time deduct payment of its fees and expenses hereunder from
                Moneys on deposit in the Preference Shares Distribution Account.

     (c)        The Preference Shares Paying Agent hereby agrees not to cause the filing of a
                petition in bankruptcy against the Issuer for the non-payment to the Preference
                Shares Paying Agent of any amounts provided by this Section 3.6 until at least
                one year and one day, or, if longer, the applicable preference period then in effect
                (including any period established pursuant to the laws of the Cayman Islands)
                (plus one day), after the payment in full of all Notes issued under the Indenture
                and of the Aggregate Outstanding Amount of the Preference Shares. The
                indemnifications in favor of the Preference Shares Paying Agent in this Section
                3.6 shall survive any resignation or removal of any Person acting as Preference
                Shares Paying Agent (to the extent of any indemnified liabilities, costs, expenses
                and other amounts arising or incurred prior to, or arising out of actions or
                omissions occurring prior to, such resignation or removal). The provisions of this
                Section 3.6(c) shall survive the termination of this Agreement.

     Corporate Preference Shares Paying Agent Required; Eligibility

     3.7     There shall at all times be a Preference Shares Paying Agent under this
     Agreement which shall be a corporation, association or trust company organized and
     doing business under the laws of the United States or of any State thereof, authorized
     under such laws to exercise corporate trust powers, having a combined capital and
     surplus of at least U.S.$200,000,000, subject to supervision or examination by federal or
     state authority, having a rating of at least "Baa1" by Moody's and "BBB+" by Standard
     and Poor's and having an office within the United States. If such corporation publishes
     reports of condition at least annually, pursuant to law or to the requirements of the
     aforesaid supervising or examining authority, then, for the purposes of this Section 3.7,
     the combined capital and surplus of such corporation shall be deemed to be its combined
     capital and surplus as set forth in its most recent report of condition so published. If at
     any time the Preference Shares Paying Agent shall cease to be eligible in accordance with
     the provisions of this Section 3.7, it shall resign immediately in the manner and with the
     effect hereinafter specified in this Section 3.

     Resignation and Removal; Appointment of Successor

     3.8(a) No resignation or removal of the Preference Shares Paying Agent and no
            appointment of a successor Preference Shares Paying Agent pursuant to this
            Section 3 shall become effective until the acceptance of appointment by the
            successor Preference Shares Paying Agent under Section 3.9.

     (b)        Any provision of this Agreement to the contrary notwithstanding, the Preference
                Shares Paying Agent may resign at any time by giving written notice thereof to




     US323590                                                                             Page 23

                                                                                         010527
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 33 of 303 PageID 13415



                the Issuer, the Trustee, the Preference Shareholders and the Servicer. Upon
                receiving such notice of resignation, the Issuer shall promptly appoint a successor
                Preference Shares Paying Agent, by written instrument, in duplicate, executed by
                an Authorized Officer of the Issuer, one copy of which shall be delivered to the
                Preference Shares Paying Agent so resigning and one copy to the successor
                Preference Shares Paying Agent, together with a copy to each Preference
                Shareholder; provided that such successor Preference Shares Paying Agent shall
                be appointed by the Issuer only upon the written consent of a Majority of
                Preference Shareholders. If no successor Preference Shares Paying Agent shall
                have been appointed and an instrument of acceptance by a successor Preference
                Shares Paying Agent shall not have been delivered to the Preference Shares
                Paying Agent within 60 days after the giving of such notice of resignation, the
                resigning Preference Shares Paying Agent or any Holder of a Preference Share,
                on behalf of itself and all others similarly situated, may petition any court of
                competent jurisdiction for the appointment of a successor Preference Shares
                Paying Agent.

     (c)        The Preference Shares Paying Agent may be removed at any time by the Issuer at
                the direction of a Majority of Preference Shareholders delivered to the Preference
                Shares Paying Agent and to the Issuer.

     (d)        If at any time:

                   (i) the Preference Shares Paying Agent shall cease to be eligible under
                       Section 3.7 and shall fail to resign after written request therefor by the
                       Issuer or by any Preference Shareholder; or

                   (ii) the Preference Shares Paying Agent shall become incapable of acting or
                        shall be adjudged as bankrupt or insolvent or a receiver or liquidator of the
                        Preference Shares Paying Agent or of its property shall be appointed or
                        any public officer shall take charge or control of the Preference Shares
                        Paying Agent or of its property or affairs for the purpose of rehabilitation,
                        conservation or liquidation,

     then, in any such case, (A) the Issuer, by Issuer Order, may remove the Preference Shares
     Paying Agent or (B) subject to Section 3.8(a), any Preference Shareholder may, on behalf
     of itself and all others similarly situated, petition any court of competent jurisdiction for
     the removal of the Preference Shares Paying Agent and the appointment of a successor
     Preference Shares Paying Agent.

     (e)        If the Preference Shares Paying Agent shall resign, be removed or become
                incapable of acting, or if a vacancy shall occur in the office of the Preference
                Shares Paying Agent for any reason, the Issuer, by Issuer Order, shall promptly
                appoint a successor Preference Shares Paying Agent. The successor Preference
                Shares Paying Agent so appointed shall, forthwith upon its acceptance of such
                appointment, become the successor Preference Shares Paying Agent. If no




     US323590                                                                              Page 24

                                                                                          010528
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 34 of 303 PageID 13416



                successor Preference Shares Paying Agent shall have been so appointed at the
                direction of such Preference Shareholders or shall not have accepted appointment
                in the manner hereinafter provided, any Preference Shareholder may, on behalf of
                itself and all others similarly situated, petition any court of competent jurisdiction
                for the appointment of a successor Preference Shares Paying Agent.

     (f)        The Issuer shall give prompt notice of each resignation and each removal of the
                Preference Shares Paying Agent and each appointment of a successor Preference
                Shares Paying Agent by mailing written notice of such event by first-class mail,
                postage prepaid, to the Trustee, the Servicer and to the Preference Shareholders as
                their names and addresses appear in the Preference Share Register. Each notice
                shall include the name of the successor Preference Shares Paying Agent and the
                address of its Corporate Trust Office. If the Issuer fails to mail such notice within
                ten days after acceptance of appointment by the successor Preference Shares
                Paying Agent, the successor Preference Shares Paying Agent shall cause such
                notice to be given at the expense of the Issuer.

     Acceptance of Appointment by Successor

     3.9     Every successor Preference Shares Paying Agent appointed hereunder shall
     execute, acknowledge and deliver to the Issuer and the retiring Preference Shares Paying
     Agent an instrument accepting such appointment. Upon delivery of the required
     instruments, the resignation or removal of the retiring Preference Shares Paying Agent
     shall become effective and such successor Preference Shares Paying Agent, without any
     other act, deed or conveyance, shall become vested with all the rights, powers, trusts,
     duties and obligations of the retiring Preference Shares Paying Agent; but, on request of
     the Issuer or a Majority of Preference Shareholders or the successor Preference Shares
     Paying Agent, such retiring Preference Shares Paying Agent shall, upon payment of its
     charges, fees, indemnities and expenses then unpaid, execute and deliver an instrument
     transferring to such successor Preference Shares Paying Agent all the rights, powers and
     trusts of the retiring Preference Shares Paying Agent, and shall duly assign, transfer and
     deliver to such successor Preference Shares Paying Agent all property and Money held
     by such retiring Preference Shares Paying Agent hereunder. Upon request of any such
     successor Preference Shares Paying Agent, the Issuer shall execute any and all
     instruments for more fully and certainly vesting in and confirming to such successor
     Preference Shares Paying Agent all such rights, powers and trusts.

     No successor Preference Shares Paying Agent shall accept its appointment unless at the
     time of such acceptance such successor shall (a) have long term debt rated at least "Baa1"
     by Moody's, (b) be qualified and eligible under this Section 3 and (c) be located in a
     jurisdiction that will not subject payments on the Preference Shares to withholding tax as
     a result of the successor Preference Shares Paying Agent being located therein. No
     appointment of a successor Preference Shares Paying Agent shall become effective if a
     Majority of Preference Shareholders objects to such appointment and no appointment of a
     successor shall become effective until the date ten days after notice of such appointment
     has been given to each Preference Shareholder.



     US323590                                                                               Page 25

                                                                                           010529
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 35 of 303 PageID 13417



     Merger, Conversion, Consolidation or Succession to Business of Preference Shares
     Paying Agent

     3.10 Any Person into which the Preference Shares Paying Agent may be merged or
     converted or with which it may be consolidated, or any Person resulting from any merger,
     conversion or consolidation to which the Preference Shares Paying Agent shall be a
     party, or any Person succeeding to all or substantially all of the corporate trust business of
     the Preference Shares Paying Agent, shall be the successor of the Preference Shares
     Paying Agent hereunder; provided such Person shall be otherwise qualified and eligible
     under this Section 3, without the execution or filing of any paper or any further act on the
     part of any of the parties hereto.

     Representations and Warranties of the Bank

     3.11(a) Organization. The Bank has been duly organized and is duly incorporated and
             validly existing as a trust company under the laws of the Commonwealth of
             Massachusetts and has the power to conduct its business and affairs as the
             Preference Shares Paying Agent.

     (b)        Authorization; Binding Obligations. The Bank has the corporate power and
                authority to perform the duties and obligations of Preference Shares Paying Agent
                under this Agreement. The Bank has taken all necessary corporate action to
                authorize the execution, delivery and performance of this Agreement, and all of
                the documents required to be executed by the Bank pursuant hereto. This
                Agreement has been duly executed and delivered by the Bank. Upon execution
                and delivery by the Issuer, this Agreement will constitute the legal, valid and
                binding obligation of the Bank enforceable in accordance with its terms.

     (c)        Eligibility. The Bank is eligible under Section 3.7 to serve as Preference Shares
                Paying Agent hereunder.

     (d)        No Conflict. Neither the execution, delivery and performance of this Agreement,
                nor the consummation of the transactions contemplated by this Agreement, (i) is
                prohibited by, or requires the Bank to obtain any consent, authorization, approval
                or registration under, any law, statute, rule, regulation, judgment, order, writ,
                injunction or decree that is binding upon the Bank or any of its properties or
                assets, or (ii) will violate any provision of, result in any default or acceleration of
                any obligations under, result in the creation or imposition of any lien pursuant to,
                or require any consent under, any agreement to which the Bank is a party or by
                which it or any of its property is bound.

     (e)        No Proceedings. There are no proceedings pending, or to the best knowledge of
                the Bank, threatened, against the Bank before any federal, state or other
                governmental agency, authority, administrator or regulatory body, arbitrator, court
                or other tribunal, foreign or domestic, that could have a material adverse effect on
                the ability of the Bank to perform its duties under this Agreement.




     US323590                                                                                Page 26

                                                                                            010530
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 36 of 303 PageID 13418



     Withholding

     3.12 If any withholding tax is imposed on the Issuer's payment (or allocations of
     income) under the Preference Shares to any Preference Shareholder or beneficial owner,
     such tax shall reduce the amount otherwise distributable to such Preference Shareholder
     or beneficial owner. The Preference Shares Paying Agent is hereby authorized and
     directed to retain from amounts otherwise distributable to any Preference Shareholder
     sufficient funds for the payment of any tax that is legally owed or required to be withheld
     by the Issuer or the Preference Shares Paying Agent (but such authorization shall not
     prevent the Preference Shares Paying Agent from contesting any such tax in appropriate
     proceedings and withholding payment of such tax, if permitted by law, pending the
     outcome of such proceedings) and to remit such amounts to the appropriate taxing
     authority. The amount of any withholding tax imposed with respect to the amount paid
     (or allocated to) any Preference Shareholder or beneficial owner shall be treated as cash
     distributed to such Preference Shareholder at the time it is withheld by the Preference
     Shares Paying Agent. If there is a possibility that withholding tax is payable with respect
     to a distribution, the Preference Shares Paying Agent may in its sole discretion withhold
     such amounts in accordance with this Section 3.12. If any Preference Shareholder wishes
     to apply for a refund of any such withholding tax, the Preference Shares Paying Agent
     shall provide to the Preference Shareholder readily available information so long as such
     Preference Shareholder agrees to reimburse the Preference Shares Paying Agent for any
     out of pocket expenses incurred.

     As a condition to the payment of any distribution or other amount on any Preference
     Share without the imposition of withholding tax, the Preference Shares Paying Agent
     shall require the delivery of properly completed and signed applicable tax certifications
     (generally, in the case of U.S. federal income tax, an Internal Revenue Service Form W-9
     (or applicable successor form) in the case of a person that is a "United States person"
     within the meaning of Section 7701(a)(30) of the Code or the applicable Internal
     Revenue Service Form W-8 (or applicable successor form) in the case of a person that is
     not a "United States person" within the meaning of Section 7701(a)(30) of the Code) and
     such other certification acceptable to it to enable the Issuer and the Preference Shares
     Paying Agent to determine their duties and liabilities with respect to any taxes or other
     charges that they may be required to pay, deduct or withhold in respect of such
     Preference Share or the Holder or beneficial owner of such Preference Share under any
     present or future law or regulation of the Cayman Islands, the United States or any
     political subdivision thereof or taxing authority therein or to comply with any reporting
     or other requirements under any such law or regulation.

     The Preference Shares Paying Agent hereby provides notice to each Preference
     Shareholder and beneficial owner that the failure of such Preference Shareholder and
     beneficial owner to provide the Preference Shares Paying Agent with appropriate tax
     certifications may result in amounts being withheld from payments to such Preference
     Shareholder under this Agreement (and that amounts withheld pursuant to applicable tax
     laws shall be considered as having been paid by the Issuer as provided above).




     US323590                                                                         Page 27

                                                                                     010531
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 37 of 303 PageID 13419



     Nothing herein shall impose an obligation on the part of the Preference Shares Paying
     Agent beyond any obligation so imposed under applicable law to determine the amount
     of any tax or withholding obligation on the part of the Issuer or in respect of the
     Preference Shares. The Preference Shares Paying Agent shall give prompt notice of any
     such withholding to each Preference Shareholder.

     DELIVERY OF THE PREFERENCE SHARE CERTIFICATES; OTHER
     COVENANTS

     Execution and Issuance of Preference Shares

     4.1     Preference Share Certificates shall be executed on behalf of the Issuer by an
     Authorized Officer and delivered to the Share Registrar, and thereupon the same shall be
     allotted, registered and delivered by the Share Registrar upon Issuer Order.

     Maintenance of Office or Agency

     4.2     The Preference Shares Paying Agent shall maintain an office or agency in Boston,
     Massachusetts, where Preference Shares may be presented or surrendered for payment.
     The Preference Shares Paying Agent hereby initially appoints its office in Boston,
     currently located at 200 Clarendon Street, Mail Code: EUC 108, Boston, MA 02116 as
     such office or agency. The Preference Shares Paying Agent will give prompt written
     notice to the Issuer and the Preference Shareholders of any change in this location. If at
     any time the Preference Shares Paying Agent shall fail to maintain any such office or
     agency, presentations and surrenders may be made or served at the Corporate Trust
     Office.

     Purchase of Preference Shares

     4.3     Notwithstanding anything contained in this Agreement to the contrary, the Issuer
     shall not acquire Preference Shares in the open market, in privately negotiated
     transactions or otherwise.

     Delivery of Copies of Issuer Charter and Preference Shares Paying Agent
     Agreement

     4.4    The Preference Shares Paying Agent shall deliver to each Holder of Preference
     Shares a copy of the Issuer Charter and, upon request of any such Holder, a copy of this
     Agreement.

     AMENDMENTS TO INDENTURE

     Supplemental Indentures

     5.1    The Preference Shares Paying Agent shall send by fax/overnight courier to each
     Preference Shareholder a copy of any proposed supplemental indenture promptly
     following receipt by the Preference Shares Paying Agent of such proposed supplemental



     US323590                                                                        Page 28

                                                                                    010532
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 38 of 303 PageID 13420



     indenture from the Trustee pursuant to Section 8.1 or Section 8.2 of the Indenture.
     Unless notified by the Issuer acting at the direction of a Majority of Preference
     Shareholders that the Preference Shares shall be materially and adversely affected, the
     Preference Shares Paying Agent may rely on the written advice of counsel as to whether
     or not the rights of the Preference Shareholders would be materially and adversely
     affected by such change (after giving notice of such change to the Preference
     Shareholders). Such determination shall be conclusive and binding on all present and
     future Preference Shareholders. The Preference Shares Paying Agent shall not be liable
     for relying in good faith upon an Opinion of Counsel delivered to the Preference Shares
     Paying Agent.

     It shall not be necessary for a Majority of Preference Shareholders under this Section 5.1
     to approve the particular form of any proposed supplemental indenture, but it shall be
     sufficient if a Majority of Preference Shareholders shall approve the substance thereof.

     Promptly after the receipt by the Preference Shares Paying Agent of any supplemental
     indenture executed by the Issuer pursuant to Section 8.1 or Section 8.2 of the Indenture,
     the Preference Shares Paying Agent shall, at the expense of the Issuer, mail to the
     Preference Shareholders a copy thereof. Any failure of the Preference Shares Paying
     Agent to mail such notice, or any defect therein, shall not, however, in any way impair or
     affect the validity of any such supplemental indenture.

     Reliance by Preference Shareholders

     5.2     Without limiting the generality of Section 5.1, the Issuer and the Preference
     Shares Paying Agent acknowledge and agree that (a) the agreements and obligations of
     the Issuer and the Preference Shares Paying Agent under this Section 5 shall be deemed
     made for the benefit of the Preference Shareholders and (b) the Preference Shareholders
     are intended third-party beneficiaries of such agreements and obligations.

     REDEMPTION OF PREFERENCE SHARES

     Redemption

     6.1    On any Payment Date on or after the Payment Date on which the Notes have been
     paid in full, a Majority of Preference Shareholders may direct the Issuer to redeem the
     Preference Shares at a redemption price equal to the Redemption Amount. Such
     Redemption Amount shall be paid by the Trustee, on behalf of the Issuer, to the
     Preference Share Paying Agent for deposit into the Preference Shares Distribution
     Account, and shall be distributed, together with any other amounts on deposit in the
     Preference Shares Distribution Account, to the Preference Shareholders, subject to the
     provisions of Section 2.7(c) and the laws of the Cayman Islands.

     The Issuer shall (i) give notice to all Preference Shareholders upon the payment in full of
     the Notes, (ii) give notice of the Scheduled Preference Share Redemption Date and (iii)
     set the Redemption Date and the applicable Record Date for an optional redemption of




     US323590                                                                         Page 29

                                                                                     010533
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 39 of 303 PageID 13421



     the Preference Shares and give notice thereof to the Preference Share Paying Agent
     pursuant to Section 6.2.

     The Preference Shares shall be redeemed (in whole but not in part) on the Scheduled
     Preference Share Redemption Date (if not redeemed earlier) after payment in full of the
     Notes and after payment of all amounts payable under the Priority of Payments prior to
     the payment of the Preference Shares, at a redemption price equal to the Redemption
     Amount.

     Notice of Optional Redemption of Preference Shares by the Share Registrar

     6.2     In the event of any optional redemption of the Preference Shares pursuant to
     Section 6.1, the Share Registrar will communicate any distributions and payments made
     to the Issuer and the Preference Shares Paying Agent.

     Notice of Optional Redemption of Preference Shares by the Issuer

     6.3     The Preference Shares Paying Agent, on behalf of the Issuer, shall provide notice
     of an optional redemption of the Preference Shares pursuant to Section 6.1 by first-class
     mail, postage prepaid, mailed not less than 10 Business Days and not earlier than 30 days
     prior to the Redemption Date to each Preference Shareholder.

     All notices of redemption or maturity shall state:

                (i) the Redemption Date; and

                (ii) the place or places where such Preference Shares to be redeemed are to be
                     surrendered for the payment of the redemption price thereof, which shall
                     be the office or agency of the Preference Shares Paying Agent or the New
                     York Presenting Agent.

     At the cost of the Issuer, the Preference Shares Paying Agent shall give notice of any
     withdrawal of a redemption of the Preference Shares by overnight courier guaranteeing
     next day delivery, sent not later than the third Business Day prior to the scheduled
     Redemption Date, to each Holder of a Preference Share to be redeemed at such
     Preference Shareholder's address in the Preference Share Register.

     Notice of redemption of the Preference Shares shall be given by the Issuer or, at the
     Issuer's request, by the Preference Shares Paying Agent in the name and at the expense of
     the Issuer. Failure to give notice of redemption, or any defect therein, to any Preference
     Shareholder selected for redemption shall not impair or affect the validity of the
     redemption of any other Security.

     Optional Redemption of Preference Shares on the Redemption Date

     6.4    Upon the redemption of a Preference Share, the Holder thereof shall present and
     surrender such Preference Share at the place specified in the notice of redemption on or



     US323590                                                                        Page 30

                                                                                    010534
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 40 of 303 PageID 13422



     prior to the applicable Redemption Date; provided that if there is delivered to the Issuer
     and the Preference Shares Paying Agent such security or indemnity as may be required
     by them to save each of them harmless and an undertaking thereafter to surrender such
     Preference Share, then, in the absence of notice to the Issuer or the Preference Shares
     Paying Agent that the applicable Preference Share has been acquired by a bona fide
     purchaser, such final payment shall be made without presentation or surrender.

     Redemption Following Liquidation

     6.5    Following the liquidation of the Issuer’s assets pursuant to the Issuer Charter, the
     Preference Shares shall be redeemed (whether or not the Preference Shareholders thereof
     receive any payments in respect of such redemption) at the Redemption Amount.

     REPORTS AND NOTICES TO PREFERENCE SHAREHOLDERS

     Reports; Rule 144A Information; Other Information

     7.1(a) The Preference Shares Paying Agent shall deliver or make available on its website
            to each Preference Shareholder, promptly upon receipt from the Issuer, each
            Noteholder Report, each Monthly Report, each Accountant's Report and each
            other report or notice that is required to be delivered to all of the Noteholders
            pursuant to the Indenture. In addition, the Preference Shares Paying Agent shall
            mail to each Preference Shareholder that delivers to the Preference Shares Paying
            Agent a written request therefor substantially in the form of Exhibit C hereto, a
            copy of the information relating to the Issuer requested therein, promptly
            following receipt of such information from the Issuer.

     (b)        Upon the written request by the Issuer, the Preference Shares Paying Agent shall
                promptly mail to each Preference Shareholder or prospective purchaser of
                Preference Shares that has been designated by a Preference Shareholder any Rule
                144A Information requested by such Preference Shareholder and delivered by the
                Issuer to the Preference Shares Paying Agent.

     (c)        The Issuer and each Holder and beneficial owner of a Preference Share shall treat
                the Preference Shares as equity in the Issuer and the Notes as debt of the Issuer
                only, in each case for U.S. federal, and to the extent permitted by law, state and
                local income and franchise tax purposes, and further agrees to report all income
                (or loss) in accordance with such treatment and not to take any action inconsistent
                with such treatment unless otherwise required by any relevant taxing authority.
                Each Holder and beneficial owner of a Preference Share shall be deemed to have
                agreed to treat the Preference Shares as equity for U.S. federal, and to the extent
                permitted by law, state and local income and franchise tax purposes.

     (d)        The Issuer shall provide to any Preference Shareholder or beneficial owner in a
                timely manner, (i) all information that a person making a "qualified electing fund"
                election (as defined in the Code) is required to obtain for U.S. federal income tax




     US323590                                                                            Page 31

                                                                                        010535
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 41 of 303 PageID 13423



                purposes, (ii) a "PFIC Annual Information Statement" as described in U.S.
                Treasury Regulations Section 1.1295-1(g)(1) (or any U.S. successor Internal
                Revenue Service release or U.S. Treasury Regulation), including all
                representations and statements required by such statement, and will take any other
                steps necessary to facilitate such election by a Preference Shareholder or
                beneficial owner, (iii) information required by a Preference Shareholder or
                beneficial owner to satisfy its obligations, if any, under U.S. Treasury Regulations
                Section 1.6011-4 with respect to transactions undertaken by the Issuer and (iv) a
                U.S. Internal Revenue Service Form 5471 (or successor form) and any other
                information that such Person reasonably requests to assist such Person with regard
                to any information return filing requirements the Person may have under the Code
                as a result of owning Preference Shares.

     (e)        The Issuer will not elect to be treated as other than an association taxable as a
                corporation for U.S. federal income tax purposes.

     (f)        The Issuer will treat each purchase of Collateral Obligations as a "purchase" for
                tax, accounting and reporting purposes.

     (g)        The Issuer and Co-Issuer shall file, or cause to be filed, any tax returns, including
                information returns, required by any governmental authority.

     Notices to Preference Shareholders

     7.2    The Preference Shares Paying Agent shall provide to the Preference Shareholders
     promptly after receipt thereof all other notices provided to the Preference Shares Paying
     Agent pursuant to the terms of the Indenture, including notice of any Event of Default
     under the Indenture, notice of resignation or removal of the Trustee, notice of a
     downgrade of any Class of Notes by either Rating Agency (as defined in the Indenture)
     and notice of any proposed or executed supplemental indenture, in each case in
     accordance with Section 8.5.

     MISCELLANEOUS

     Amendments

     8.1(a) This Agreement may be amended by the Issuer and the Preference Shares Paying
     Agent without the consent of any of the Preference Shareholders for the purpose of
     curing any ambiguity, or of curing, correcting or supplementing any defective provision
     contained therein, or in regard to matters or questions arising herein as the Issuer and the
     Preference Shares Paying Agent may deem necessary or desirable and which shall not
     materially adversely affect the interests of Holders of the Preference Shares. In addition,
     this Agreement may be amended without the consent of any Holders of the Preference
     Shares and without regard to whether or not such amendment adversely affects the
     interest of the Holders of the Preference Shares in order to prevent the Issuer from
     becoming an "investment company" as defined in the Investment Company Act or to




     US323590                                                                              Page 32

                                                                                          010536
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 42 of 303 PageID 13424



     better assure compliance with the requirements of Rule 3a-7 and/or to remove transfer
     restrictions and other requirements relating to Section 3(c)(7); provided that, as a
     condition to the effectiveness of any such amendment, each of the Issuer, the Trustee, the
     Preference Shares Paying Agent and the Servicer shall have received a customary
     Opinion of Counsel (which may be supported as to factual matters by any relevant
     certificates or other documents necessary or advisable in the judgment of counsel
     delivering such opinion) from a nationally recognized law firm providing that, after
     giving effect to such amendment, the Issuer is exempt from registration as an "investment
     company" under the Investment Company Act in reliance on the exemption provided by
     Rule 3a-7.

     (b)        Subject to Section 8.1(a) above, this Agreement may also be amended from time
                to time by the Issuer and the Preference Shares Paying Agent with the consent of
                a Majority of Preference Shareholders materially and adversely affected thereby.
                Any amendment to the Preference Shares Paying Agency Agreement must be in
                writing, executed by each party thereto. The Preference Shares Paying Agent is
                entitled to receive, and (subject to the terms of this Agreement) shall be fully
                protected in relying upon, an Opinion of Counsel, consent or certificate of the
                Issuer in determining whether or not any proposed amendment is permitted under
                this Agreement.

                Any amendment to the Preference Shares Paying Agency Agreement that would
                also necessitate a change to the Issuer Charter may only be made after a Special
                Resolution (as defined in the Issuer Charter) has been passed to permit the Issuer
                Charter to be altered to conform with such proposed amendment.

     (c)        Promptly after the execution of any amendment or consent pursuant to this
                Section 8.1, the Preference Shares Paying Agent shall furnish written notification
                of the substance of such amendment or consent to each Preference Shareholder. It
                shall not be necessary for the consent of Preference Shareholders pursuant to this
                Section 8.1 to approve the particular form of any proposed amendment or consent,
                but it shall be sufficient if such consent shall approve the substance thereof. The
                manner of obtaining such consents (and any other consents of Preference
                Shareholders under this Agreement) and of evidencing the authorization of the
                execution thereof by Preference Shareholders shall be subject to such reasonable
                requirements as the Preference Shares Paying Agent may prescribe.

     (d)        Prior to the execution of any amendment to this Agreement, the Preference Shares
                Paying Agent shall be entitled to receive and rely upon (i) an Opinion of Counsel
                stating that the execution of such amendment is authorized or permitted by this
                Agreement and (ii) an Officer's Certificate of the Issuer that all conditions
                precedent to the execution of such amendment have been complied with.

     (e)        Written notice of any amendment shall be promptly provided by the Issuer to the
                Rating Agencies.




     US323590                                                                            Page 33

                                                                                        010537
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 43 of 303 PageID 13425



     Form of Documents Delivered to Preference Shares Paying Agent

     8.2     In any case where several matters are required to be certified by any specified
     Person, it is not necessary that all such matters be certified by only one such Person, or
     that they be so certified by only one document, but one such Person may certify with
     respect to some matters and one or more other such Persons as to other matters, and any
     such Person may certify as to such matters in one or several documents.

     Any certificate of an Authorized Officer of the Issuer may be based, insofar as it relates
     to legal matters, upon a certificate of or opinion of, or representations by, counsel, unless
     such Authorized Officer knows, or in the exercise of reasonable care should know, that
     the certificate or opinion or representations with respect to the matters upon which his
     certificate is based are erroneous. Any such certificate of an Authorized Officer of the
     Issuer or Opinion of Counsel may be based, insofar as it relates to factual matters, upon a
     certificate or opinion of, or representations by, the Issuer, the Servicer or any other
     Person, stating that the information with respect to such factual matters is in the
     possession of the Issuer, the Servicer or such other Person, unless such Authorized
     Officer of the Issuer or such counsel knows that the certificate or opinion or
     representations with respect to such matters are erroneous. Any Opinion of Counsel may
     also be based, insofar as it relates to factual matters, upon a certificate or opinion of, or
     representations by, an Authorized Officer of the Issuer, stating that the information with
     respect to such matters is in the possession of the Issuer, unless such counsel knows that
     the certificate or opinion or representations with respect to such matters are erroneous.

     Where any Person is required to make, give or execute two or more applications,
     requests, consents, certificates, statements, opinions or other instruments under this
     Agreement, they may, but need not, be consolidated and form one instrument.

     Acts of Holders

     8.3(a) Any request, demand, authorization, direction, notice, consent, waiver or other
            action provided by this Agreement to be given or taken by Preference
            Shareholders may be embodied in and evidenced by one or more instruments of
            substantially similar tenor signed by such Preference Shareholders in person or by
            a proxy duly appointed in writing and, except as otherwise expressly provided
            herein, such action shall become effective when such instrument or instruments
            are delivered to the Preference Shares Paying Agent, and, where it is hereby
            expressly required, to the Issuer. Such instrument or instruments (and the action
            or actions embodied therein and evidenced thereby are herein sometimes referred
            to as the Act of the Preference Shareholders signing such instrument or
            instruments). Proof of execution of any such instrument or of a writing
            appointing any such proxy shall be sufficient for any purpose of this Agreement
            and conclusive in favor of the Preference Shares Paying Agent and the Issuer, if
            made in the manner provided in this Section 8.3.




     US323590                                                                           Page 34

                                                                                       010538
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 44 of 303 PageID 13426



     (b)        The fact and date of the execution by any Person of any such instrument or
                writing may be proved in any manner which the Preference Shares Paying Agent
                deems sufficient.

     (c)        The registered numbers of Preference Shares held by any Person, and the date of
                such Person's holding the same, shall be proved by the Preference Share Register.

     (d)        Any request, demand, authorization, direction, notice, consent, waiver or other
                action by any Preference Shareholders shall bind such Preference Shareholder
                (and any transferee of its Preference Shares ) and of every Preference Share
                issued upon the registration thereof or in exchange therefor or in lieu thereof, in
                respect of anything done, omitted or suffered to be done by the Preference Shares
                Paying Agent or the Issuer in reliance thereon, whether or not notation of such
                action is made upon the Preference Share Certificate representing such Preference
                Share.

     Notices

     8.4        Any request, demand, authorization, direction, notice, consent, waiver or other
                documents provided or permitted by this Agreement to be made upon, given or
                furnished to, or filed with:

     (a)        the Preference Shares Paying Agent by any Preference Shareholder, the Issuer,
                the Trustee or the Servicer shall be sufficient for every purpose hereunder if
                made, given, furnished or filed in writing to and mailed, by certified mail, return
                receipt requested, or sent by overnight courier guaranteeing next day delivery, or
                sent by confirmed facsimile transmission to the Preference Shares Paying Agent
                addressed to the Preference Shares Paying Agent at its Corporate Trust Office, or
                at any other address previously furnished in writing to the Preference
                Shareholders, the Issuer, the Trustee and the Servicer by the Preference Shares
                Paying Agent; or

     (b)        the Issuer or the Share Registrar by the Preference Shares Paying Agent or by any
                Preference Shareholder shall be sufficient for every purpose hereunder if in
                writing and mailed by certified mail, return receipt requested, or sent by overnight
                courier guaranteeing next day delivery, or sent by confirmed facsimile
                transmission with simultaneous mailing of the original on the same day by first-
                class mail, postage prepaid, to the Issuer addressed to the Issuer at c/o Maples
                Finance Limited, P.O. Box 1093 GT, Boundary Hall, Cricket Square, George
                Town, Grand Cayman, Cayman Islands, telecopy no. (345) 945-7100, or at any
                other address furnished in writing to the Preference Shares Paying Agent and the
                Preference Shareholders by the Issuer; or

     (c)        the Servicer by any Preference Shareholder, the Preference Shares Paying Agent
                or the Issuer if in writing and mailed, by certified mail, return receipt requested,
                or sent by overnight courier guaranteeing next day delivery, or sent by confirmed




     US323590                                                                             Page 35

                                                                                         010539
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 45 of 303 PageID 13427



                facsimile transmission with simultaneous mailing of the original on the same day
                by first-class mail, postage prepaid, to the Servicer addressed to the Servicer at
                Two Galleria Tower, 13455 Noel Road, Suite 1300, Dallas, Texas 75240,
                telephone: (972) 628-4100, or at any other address furnished in writing to the
                Preference Shareholders, the Preference Shares Paying Agent and the Issuer by
                the Servicer.

     (d)        the Rating Agencies by the Preference Shares Paying Agent if in writing and
                mailed, first-class postage prepaid, hand delivered, sent by overnight courier
                service, or by telecopy in legible form, to each Rating Agency addressed to it at
                Moody's Investors Service, Inc., 99 Church Street, New York, New York, 10007,
                Telecopy No. (212) 553-4170, cdomonitoring@moodys.com, Attention:
                CBO/CLO Monitoring and Standard & Poor's, 55 Water Street, 41st Floor, New
                York, New York 10041-0003, telecopy no. (212) 438-2664, Attention: Asset
                Backed-CBO/CLO Surveillance and each Monthly Report and Valuation Report,
                together with the Excel Default Model Input File in each case, shall also be sent to
                S&P electronically to CDO_Surveillance@standardandpoors.com;.

     Notices to Preference Shareholders; Waiver

     8.5     Except as otherwise expressly provided herein, where this Agreement provides
     for a report to Preference Shareholders or for a notice to Preference Shareholders of any
     event,

     (a)        such report or notice shall be sufficiently given to Preference Shareholders if in
                writing and mailed, first class postage prepaid, to each Preference Shareholder
                affected by such event, at the address of such Preference Shareholder as it appears
                in the Preference Share Register, not earlier than the earliest date and not later
                than the latest date, prescribed for the giving of such report or notice; and

     (b)        such report or notice shall be in the English language.

     Such reports and notices will be deemed to have been given on the date of such mailing.

     The Preference Shares Paying Agent will deliver to any Preference Shareholder shown on
     the Preference Share Register any readily available information or notice requested to be
     so delivered, at the expense of the Issuer.

     Neither the failure to mail any notice, nor any defect in any notice so mailed, to any
     particular Preference Shareholder shall affect the sufficiency of such notice with respect
     to other Preference Shareholders.

     Where this Agreement provides for notice in any manner, such notice may be waived in
     writing by any Person entitled to receive such notice, either before or after the event, and
     such waiver shall be the equivalent of such notice. Waivers of notice by Preference
     Shareholders shall be filed with the Preference Shares Paying Agent but such filing shall




     US323590                                                                             Page 36

                                                                                         010540
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 46 of 303 PageID 13428



     not be a condition precedent to the validity of any action taken in reliance upon such
     waiver.

     In the event that, by reason of the suspension of the regular mail service as a result of a
     strike, work stoppage or similar activity, it shall be impractical to mail notice of any
     event to Preference Shareholders when such notice is required to be given pursuant to any
     provision of this Agreement, then any manner of giving such notice as shall be
     satisfactory to the Preference Shareholder shall be deemed to be a sufficient giving of
     such notice.

     Effect of Headings and Table of Contents

     8.6    The Section headings herein and the Table of Contents are for convenience only
     and shall not affect the construction hereof.

     Successors and Assigns

     8.7    All covenants and agreements in this Agreement by the Issuer shall bind its
     successors and assigns, whether so expressed or not.

     Severability

     8.8     In case any provision in this Agreement shall be invalid, illegal or unenforceable
     as written, such provision shall be construed in the manner most closely resembling the
     apparent intent of the parties with respect to such provision so as to be valid, legal and
     enforceable; provided that if there is no basis for such a construction, such provision
     shall be ineffective only to the extent of such invalidity, illegality or unenforceability and,
     unless the ineffectiveness of such provision substantially impairs the basis of the bargain
     for one of the parties to this Agreement, the validity, legality and enforceability of the
     remaining provisions hereof or thereof shall not in any way be affected or impaired
     thereby.

     Benefits of Agreement

     8.9    Nothing in this Agreement, expressed or implied, shall give to any Person, other
     than the parties hereto and their successors hereunder and the Preference Shareholders of
     any benefit or any legal or equitable right, remedy or claim under this Agreement.

     Governing Law

     8.10 This Agreement shall be construed in accordance with, and this Agreement and
     all matters arising out of or relating in any manner to this Agreement (whether in
     contract, tort or otherwise) shall be governed by, the law of the State of New York.




     US323590                                                                             Page 37

                                                                                         010541
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 47 of 303 PageID 13429



     Submission to Jurisdiction

     8.11 The Co-Issuers, the Preference Shares Paying Agent and the Share Registrar
     hereby irrevocably submit to the non-exclusive jurisdiction of any New York State or
     federal court sitting in the Borough of Manhattan in The City of New York in any action
     or proceeding arising out of or relating to the Securities or this Indenture, and the Co-
     Issuers, the Preference Shares Paying Agent and the Share Registrar hereby irrevocably
     agree that all claims in respect of the action or proceeding may be heard and determined
     in the New York State or federal court. The Co-Issuers, the Preference Shares Paying
     Agent and the Share Registrar hereby irrevocably waive, to the fullest extent that they
     may legally do so, the defense of an inconvenient forum to the maintenance of the action
     or proceeding. The Co-Issuers, the Preference Shares Paying Agent and the Share
     Registrar irrevocably consent to the service of all process in any action or proceeding by
     the mailing or delivery of copies of the process to each such party at the address specified
     in Section 8.4 hereof. The Co-Issuers, the Preference Shares Paying Agent and the Share
     Registrar agree that a final judgment in any such action or proceeding shall be conclusive
     and may be enforced in other jurisdictions by suit on the judgment or in any other manner
     provided by law.

     Counterparts

     8.12 This Agreement may be executed in any number of counterparts, each of which so
     executed shall be deemed to be an original, but all such counterparts shall together
     constitute but one and the same instrument.

     Termination

     8.13 This Agreement shall terminate after the Preference Shares have been redeemed
     in full or the assets of the Issuer have been liquidated and the Preference Shares Paying
     Agent has distributed all amounts remaining in the Preference Shares Distribution
     Account. Notwithstanding the foregoing, the rights and obligations of the Preference
     Shares Paying Agent and the Issuer under Section 3.6 shall survive.

     Limitation on Liability

     8.14 None of the respective shareholders, Officers, members or directors of the Issuer
     shall be liable for any of the obligations or agreements or breach thereof or any covenant,
     representation or warranty of the Issuer under this Agreement, and no recourse or action
     may be taken, directly or indirectly, with respect to any of the obligations or agreements
     or breach thereof of or any covenant, representation or warranty of the Issuer under this
     Agreement against any of the respective shareholders, Officers, members or directors of
     the Issuer, except that the foregoing will not relieve any person or entity from (x) any
     liability for any unpaid consideration for stock, any unpaid capital contribution or any
     unpaid capital call or other similar obligation or (y) any obligation, agreement or liability
     under any agreement or instrument other than this Agreement and that the foregoing will
     not limit service of process on the Issuer by delivery of notice on its behalf to the Issuer.




     US323590                                                                           Page 38

                                                                                       010542
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 48 of 303 PageID 13430



     The Preference Shares Paying Agent hereby waives, releases and agrees not to sue upon
     any claim it may have and howsoever arising against any shareholder, member, director
     or officer of the Issuer, and the rights of the Preference Shares Paying Agent shall be
     satisfied solely from the Collateral in accordance with the provisions of the Indenture
     (including Section 11.1 thereof) and following realization of the Collateral, any claims
     shall be extinguished and shall not thereafter revive.




     US323590                                                                       Page 39

                                                                                   010543
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 49 of 303 PageID 13431




                                                                     010544
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 50 of 303 PageID 13432




                                                                     010545
       Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21    Entered 01/22/21 21:50:07   Page 46 of
                                                 65




                                                                                                  EXHIBIT A
                                           STRATFORD CLO LTD.

THE PREFERENCE SHARES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND THE ISSUER HAS NOT BEEN REGISTERED UNDER
THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE INVESTMENT COMPANY ACT). THE PREFERENCE
SHARES REPRESENTED HEREBY HAVE NOT BEEN OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A) TO A
PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (QUALIFIED INSTITUTIONAL
BUYER) WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT (IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THE PREFERENCE SHARES ARE ELIGIBLE FOR RESALE
IN ACCORDANCE WITH RULE 144A) WHO IS ALSO A QUALIFIED PURCHASER (QUALIFIED PURCHASER) WITHIN THE MEANING
OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT THAT WAS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE
ISSUER (EXCEPT WHEN EACH BENEFICIAL OWNER OF THE PURCHASER IS A QUALIFIED PURCHASER) AND THAT (1) IF SUCH
PERSON IS AN ENTITY THAT WOULD BE AN INVESTMENT COMPANY BUT FOR THE EXCEPTION PROVIDED FOR IN SECTION
3(C)(1) OR SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT (ANY SUCH ENTITY, AN EXCEPTED INVESTMENT COMPANY)
HAS RECEIVED CONSENT TO SUCH ENTITY'S TREATMENT AS A QUALIFIED PURCHASER IN ACCORDANCE WITH THE
INVESTMENT COMPANY ACT FROM (A) ALL OF THE BENEFICIAL OWNERS OF OUTSTANDING SECURITIES (OTHER THAN SHORT
TERM PAPER) OF SUCH ENTITY (SUCH BENEFICIAL OWNERS DETERMINED IN ACCORDANCE WITH SECTION 3(C)(1)(A) OF THE
INVESTMENT COMPANY ACT) THAT ACQUIRED SUCH SECURITIES ON OR BEFORE APRIL 30, 1996 (PRE-AMENDMENT
BENEFICIAL OWNERS) AND (B) ALL PRE AMENDMENT BENEFICIAL OWNERS OF THE OUTSTANDING SECURITIES (OTHER THAN
SHORT TERM PAPER) OF ANY EXCEPTED INVESTMENT COMPANY THAT, DIRECTLY OR INDIRECTLY, OWNS ANY OUTSTANDING
SECURITIES OF SUCH ENTITY, (2) IS NOT A BROKER-DEALER THAT OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS THAN
                                                                                                                 Case 3:21-cv-00538-N Document 26-39 Filed 06/09/21




$25,000,000 IN SECURITIES OF UNAFFILIATED ISSUERS AND (3) IS NOT A PENSION, PROFIT-SHARING OR OTHER RETIREMENT
TRUST FUND OR PLAN IN WHICH THE PARTNERS, BENEFICIARIES OR PARTICIPANTS OR AFFILIATES MAY DESIGNATE THE
PARTICULAR INVESTMENT TO BE MADE, (B) IN EACH CASE, IN A NUMBER OF NOT LESS THAN 250 PREFERENCE SHARES FOR
THE PURCHASER AND (C) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER APPLICABLE JURISDICTION. EACH TRANSFEROR OF THE PREFERENCE SHARES REPRESENTED HEREBY OR
ANY BENEFICIAL INTEREST THEREIN WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS AS SET FORTH HEREIN TO ITS
PURCHASER. EACH PURCHASER OF THE PREFERENCE SHARES REPRESENTED HEREBY WILL BE REQUIRED TO MAKE THE
APPLICABLE REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE PREFERENCE SHARE DOCUMENTS. THE PREFERENCE
SHARES REPRESENTED HEREBY MAY BE PURCHASED BY OR TRANSFERRED TO A BENEFIT PLAN INVESTOR OR CONTROLLING
PERSON (EACH AS DEFINED IN THE PREFERENCE SHARE DOCUMENTS) ONLY UPON THE SATISFACTION OF CERTAIN
CONDITIONS SET FORTH IN THE PREFERENCE SHARE DOCUMENTS. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE PREFERENCE SHARES PAYING
AGENT OR ANY INTERMEDIARY. IN ADDITION TO THE FOREGOING, THE ISSUER MAINTAINS THE RIGHT TO RESELL ANY
                                                                                                                 Page 51 of 303 PageID 13433




                                                                                                  010546
       Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21       Entered 01/22/21 21:50:07     Page 47 of
                                                 65




PREFERENCE SHARES PREVIOUSLY TRANSFERRED TO NON-PERMITTED HOLDERS OR NON-PERMITTED BENEFIT PLAN
INVESTORS (AS DEFINED IN THE PREFERENCE SHARE DOCUMENTS) IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF
THE PREFERENCE SHARE DOCUMENTS.

THE PREFERENCE SHARES REPRESENTED HEREBY MAY NOT BE ACQUIRED OR HELD BY (I) ANY "EMPLOYEE BENEFIT PLAN"
WITHIN THE MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (ERISA),
THAT IS SUBJECT TO TITLE I OF ERISA, (II) ANY "PLAN" DESCRIBED BY SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE CODE), THAT IS SUBJECT TO SECTION 4975 OF THE CODE, OR (III) ANY ENTITY WHOSE UNDERLYING
ASSETS INCLUDE "PLAN ASSETS" OF ANY PLAN DESCRIBED IN (I) OR (II) BY REASON OF A PLAN’S INVESTMENT IN SUCH ENTITY
(EACH OF (I), (II) AND (III), A BENEFIT PLAN INVESTOR), EXCEPT IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
PREFERENCE SHARE DOCUMENTS.

EACH TRANSFEREE WILL BE REQUIRED TO DELIVER A TRANSFEREE CERTIFICATE IN A FORM PRESCRIBED IN THE PREFERENCE
SHARE DOCUMENTS.
                                                                                                                       Case 3:21-cv-00538-N Document 26-39 Filed 06/09/21
                                                                                                                       Page 52 of 303 PageID 13434




                                                                                                       010547
              Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21                      Entered 01/22/21 21:50:07             Page 48 of
                                                        65




                                                              STRATFORD CLO LTD.
CUSIP No.: [86280C202] / [86280C301]

Certificate No. R-[__]                                                                                                          [___] Preference Shares

Incorporated under the laws of the Cayman Islands U.S.$1,630 share capital divided into 1,000 Ordinary Shares of a par value of U.S.$1.00 each and 17,500
Class I Preference Shares of a par value of U.S.$0.01 and 45,500 Class II Preference Shares of a par value of U.S.$0.01

THIS IS TO CERTIFY THAT [___________] is the registered holder of [__] Class [I][II] Preference Shares in Stratford CLO Ltd. (the Issuer), subject to
the Memorandum and Articles of Association thereof (as the same may be amended, supplemented or otherwise modified from time to time, the Issuer
Charter). The payment of dividends and any final distribution on the Class [I][II] Preference Shares, and transfers and exchanges of the Class [I][II]
Preference Shares, shall be in the manner provided in the Issuer Charter and the Preference Shares Paying Agency Agreement, dated as of October 25, 2007
(as the same may be amended, supplemented or otherwise modified from time to time, the Preference Shares Paying Agency Agreement), between the
Issuer, Maples Finance Limited, as the Share Registrar and State Street Bank and Trust Company, as the Preference Shares Paying Agent.

IN WITNESS WHEREOF, the Issuer has caused this Preference Share Certificate to be duly executed.

STRATFORD CLO LTD.



By: ____________________________           By: _________________________
        Director                                   Director
                                                                                                                                                            Case 3:21-cv-00538-N Document 26-39 Filed 06/09/21




Date: [Ɣ]
                                                                                                                                                            Page 53 of 303 PageID 13435




                                                                                                                                        010548
               Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21                    Entered 01/22/21 21:50:07            Page 49 of
                                                         65




                                                               ASSIGNMENT FORM

For value received ________________________________________________________ hereby sells, assigns and transfers unto

Please insert social security or other identifying number of assignee __________________________

Please print or type name and address, including zip code, of assignee: the within Preference Shares and does hereby irrevocably constitute and appoint
__________________________ Attorney to transfer the Preference Shares on the books of the Issuer with full power of substitution in the premises.

Date:    _____________________



Executed as a Deed by _____________________

Signature_____________________________________



In the presence of:       _____________________

Name of witness:          _____________________
                                                                                                                                                          Case 3:21-cv-00538-N Document 26-39 Filed 06/09/21




Occupation of witness:    _____________________
                                                                                                                                                          Page 54 of 303 PageID 13436




                                                                                                                                      010549
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 55 of 303 PageID 13437



                                           EXHIBIT B

              FORM OF PREFERENCE SHARE TRANSFER CERTIFICATE

     Stratford CLO Ltd.
     c/o Maples Finance Limited
     P.O. Box 1093 GT
     Queensgate House
     South Church Street
     George Town
     Grand Cayman, Cayman Islands

     State Street Bank and Trust Company
      as Preference Shares Paying Agent
     200 Clarendon Street, Mail Code: EUC 108
     Boston, MA 02116
     Attention: CDO Trust Services Group—Stratford CLO Ltd.,


     Re:     Class [I][II] Preference Shares, par value U.S.$0.01 per share, of Stratford CLO
     Ltd. (the Class [I][II] Preference Shares)

     Reference is hereby made to the Memorandum and Articles of Association of Stratford
     CLO Ltd. (the Issuer) and the Preference Shares Paying Agency Agreement dated as of
     October 25, 2007 (the Preference Shares Paying Agency Agreement) between the
     Issuer, Maples Finance Limited, as the Share Registrar and State Street Bank and Trust
     Company, as Preference Shares Paying Agent. Capitalized terms used but not defined
     herein shall have the meanings given to them in the Issuer Charter and if not defined
     therein, in the Preference Shares Paying Agency Agreement.

     [NOTE: COMPLETE FOR A TRANSFER OF A PREFERENCE SHARE TO A
     TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF A PREFERENCE
     SHARE]

            This letter relates to __________ Class [I][II] Preference Shares that are
            Certificated Preference Shares (CUSIP No. _______________) that are held in
            the name of _______________________ (the Transferor). The Transferor has
            requested a transfer of the Class [I][II] Certificated Preference Shares for Class
            [I][II] Certificated Preference Shares (CUSIP No. ______________) in the name
            of _______________________ (the Transferee). Delivered herewith is a
            Transferee Certification completed by the Transferee.

     In connection with such request, and in respect of such Preference Shares, the Transferor
     does hereby certify that such Preference Shares are being transferred in accordance with
     the transfer restrictions set forth in the Issuer Charter and the Preference Share Agency
     Agreement and pursuant to and in accordance with [check one]:




                                                                                             1

                                                                                   010550
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 56 of 303 PageID 13438



            Rule 144A (Rule 144A) under the U.S. Securities Act of 1933, as amended (the
     Securities Act) to a Transferee that the Transferor reasonably believes that the Transferee
     is a "qualified institutional buyer" within the meaning of Rule 144A and either (a) a
     "qualified purchaser" within the meaning of the U.S. Investment Company Act of 1940,
     as amended and the Rules thereunder, (b) a company beneficially owned exclusively by
     one or more "qualified purchasers", purchasing the Preference Shares for its own account
     and such Transferee is aware that the sale of the Preference Shares to it is being made in
     reliance upon Rule 144A, in each case in a transaction meeting the requirements of
     Rule 144A and in accordance with any applicable securities laws of any state of the
     United States or any other jurisdiction;

            another exemption available under the Securities Act to a Transferee that is an
     "accredited investor" within the meaning of Rule 501 under the Securities Act (subject to
     the delivery of such certifications, legal opinions or other information as the Issuer may
     reasonably require to confirm that such transfer is being made pursuant to an exemption
     from, or in a transaction not subject to, the registration requirements of the Securities
     Act) and either (a) a "qualified purchaser" within the meaning of the U.S. Investment
     Company Act of 1940, as amended and the Rules thereunder, or (b) a company
     beneficially owned exclusively by one or more "qualified purchasers";

     This certificate and the statements contained herein are made for your benefit.

                                          _____________________________
                                                (Name of Transferor)


                                          By:__________________________
                                            Name:
                                            Title:
                                          Date: ________________________




                                                                                               2

                                                                                       010551
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 57 of 303 PageID 13439



                               TRANSFEREE CERTIFICATION

     Stratford CLO Ltd.
     P.O. Box 1093GT
     Boundary Hall, Cricket Square
     George Town, Grand Cayman
     Cayman Islands

     State Street Bank and Trust Company,
     as Preference Shares Paying Agent
     200 Clarendon Street
     Mail Code: EUC 108
     Boston, MA 02116.


     Re: Class [I][II] Preference Shares, par value U.S.$0.01 per share, of Stratford CLO Ltd.

     The undersigned (the Transferee) intends to purchase ______________ Class [I][II]
     Preference Shares, par value U.S.$0.01 per share, of Stratford CLO Ltd. (the Issuer) from
     the Transferor named in the Transfer Certificate to which this Transferee Certification is
     attached. In connection with the registration of the transfer of such Preference Shares,
     the Transferee hereby executes and delivers to each of you this "Transferee Certification"
     in which the Transferee certifies to each of you the information set forth herein.
     Capitalized terms used but not defined herein shall have the meanings given to them in
     the Issuer Charter and if not defined therein, in the Preference Shares Paying Agency
     Agreement.

     A.     General Information

     1.     Print Full Name of Transferee:         ______________________________

     2.     If delivery is taken in the form of    ________________________________
            Definitive Preference Shares,          ________________________________
            name in which Preference Shares        ________________________________
            should be registered:                  ________________________________


     3.     Address and Contact Person for         ________________________________
            Notices:                               ________________________________
                                                   ________________________________
                                                   ________________________________

     4.     Telephone Number:                      ________________________________

     5.     Fax Number:                            ________________________________




                                                                                              3

                                                                                    010552
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 58 of 303 PageID 13440



     6.     Permanent Address (if different          ________________________________
            than above):                             ________________________________
                                                     ________________________________
                                                     ________________________________

     7.     U.S. Taxpayer Identification or          ________________________________
            Social Security Number (if any):

     8.     Payment Instructions:                    ________________________________

     9.     Instructions for delivery (if not        ________________________________
            completed, Preference Shares will        ________________________________
            be sent by courier to address and        ________________________________
            attention party set forth in item 3      ________________________________
            above):

     10. The Transferee (i) certifies under penalties of perjury that the Transferee's name,
     taxpayer identification number or social security number and address provided in the
     Transferee Certification are correct and (ii) is either (x) providing with this certificate a
     duly completed U.S. Internal Revenue Service Form W-9 (Request for Taxpayer
     Identification Number and Certification) or applicable successor form in the case of a
     person that is a "United States person" within the meaning of Section 7701(a)(30) of the
     Internal Revenue Code of 1986, as amended (the Code) or (y) exempt from U.S.
     withholding tax on payments on the Preference Shares and is providing with this
     certificate the appropriate duly completed U.S. Internal Revenue Service Form W-8 or
     applicable successor form certifying its entitlement to such exemption in the case of a
     person that is not a "United States person" within the meaning of Section 7701(a)(30) of
     the Code. The Transferee agrees to, in a timely manner, complete (accurately and in a
     manner reasonably satisfactory to the Issuer and the Preference Shares Paying Agent),
     execute, arrange for any required certification of, and deliver to the Issuer and the
     Preference Shares Paying Agent or such governmental or taxing authority as the Issuer or
     the Preference Shares Paying Agent directs any form, document or certificate that may be
     required or reasonably requested by the Issuer and the Preference Shares Paying Agent.
     The Transferee further agrees to promptly inform the Issuer and the Preference Shares
     Paying Agent of any change in any such information provided to the Issuer or the
     Preference Shares Paying Agent and to execute a new form or other document with the
     correct information.




                                                                                                 4

                                                                                       010553
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 59 of 303 PageID 13441



     B.     Status

     1.      (A) The Transferee is (i) a Qualified Institutional Buyer and (ii) a Qualified
     Purchaser, (B) the purchaser is acquiring the Preference Shares as principal for its own
     account for investment and not for sale in connection with any distribution thereof, (C)
     the purchaser was not formed solely for the purpose of investing in the Preference Shares
     (except when each beneficial owner of the purchaser is a Qualified Purchaser), (D) if the
     purchaser is an entity that would be an investment company but for the exception
     provided for in Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act (any
     such entity, an "excepted investment company") (a) all of the beneficial owners of
     outstanding securities (other than short term paper) of such entity (such beneficial owners
     determined in accordance with Section 3(c)(1)(A) of the Investment Company Act) that
     acquired such securities on or before April 30, 1996 ("pre amendment beneficial
     owners") and (b) all pre amendment beneficial owners of the outstanding securities (other
     than short term paper) of any excepted investment company that, directly or indirectly,
     owns any outstanding securities of such entity, have consented to such entity's treatment
     as a Qualified Purchaser in accordance with the Investment Company Act, (E) the
     purchaser is not a broker-dealer that owns and invests on a discretionary basis less than
     $25,000,000 in securities of unaffiliated issuers, (F) the purchaser is not a pension, profit-
     sharing or other retirement trust fund or plan in which the partners, beneficiaries or
     participants or affiliates may designate the particular investment to be made, (G) the
     purchaser agrees that it shall not hold such Preference Shares for the benefit of any other
     Person and shall be the sole beneficial owner thereof for all purposes and that it shall not
     sell participation interests in the Preference Shares or enter into any other arrangement
     pursuant to which any other Person shall be entitled to a beneficial interest in the
     dividends or other distributions on the Preference Shares (except when each such other
     Person is (a) a Qualified Institutional Buyer and (b) a Qualified Purchaser) and (H) the
     purchaser understands and agrees that any purported transfer of the Preference Shares to
     a purchaser that does not comply with the requirements of this paragraph shall be null
     and void ab initio.

     2.      The Transferee understands that the Preference Shares are being offered only in a
     transaction not involving any public offering in the United States within the meaning of
     the Securities Act, the Preference Shares have not been and will not be registered under
     the Securities Act, and, if in the future the purchaser decides to offer, resell, pledge or
     otherwise transfer the Preference Shares, such Preference Shares may be offered, resold,
     pledged or otherwise transferred only in accordance with the legend in respect of such
     Preference Shares set forth in (4) below and the restrictions set forth in the Preference
     Share Documents. The purchaser acknowledges that no representation is made by the
     Issuer, the Servicer or the Initial Purchasers or any of their respective Affiliates as to the
     availability of any exemption under the Securities Act or other applicable laws of any
     jurisdiction for resale of the Preference Shares.

     3.      The Transferee understands that, prior to any sale or other transfer of any interest
     in Preference Shares, it (or the transferee, as applicable) will be required to provide to the




                                                                                                  5

                                                                                        010554
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 60 of 303 PageID 13442



     Issuer and the Preference Shares Paying Agent a duly executed transfer certificate
     substantially in the form provided in the Preference Share Documents and such other
     certificates and other information as they may reasonably require to confirm that the
     proposed transfer complies with the restrictions in the legend placed on each certificate
     representing the Preference Shares and in the Preference Share Documents.

     4.      The Transferee agrees that it will not offer or sell, transfer, assign, or otherwise
     dispose of the Preference Shares or any interest therein except (i) pursuant to an
     exemption from, or in a transaction not subject to, the registration requirements of the
     Securities Act and any applicable state securities laws or the applicable laws of any other
     jurisdiction and (ii) in accordance with the Preference Share Documents, to which
     provisions the purchaser agrees it is subject. The Transferee further understands that the
     Preference Shares (A) will be represented by either one or more Preference Share
     Certificates which will bear the legend substantially in the form set forth below unless the
     Issuer determines otherwise in accordance with applicable law, and (B) may only be
     resold, pledged or transferred to Qualified Institutional Buyers who are also Qualified
     Purchasers. The purchaser understands that before the Preference Shares may be offered,
     resold, pledged or otherwise transferred, the transferee will be required to provide the
     Preference Shares Paying Agent and the Issuer with a written certification as to
     compliance with the transfer restrictions.

     5.      The Transferee is not purchasing the Preference Shares with a view to the resale,
     distribution or other disposition thereof in violation of the Securities Act. The Transferee
     understands that the Preference Shares will be highly illiquid and are not suitable for
     short-term trading. The Preference Shares are a leveraged investment in the Collateral
     Obligations that may expose the Preference Shares to disproportionately large changes in
     value. Payments in respect of the Preference Shares are not guaranteed as they are
     dependent on the performance of the Issuer’s portfolio of Collateral Obligations. The
     purchaser understands that it is possible that, due to the structure of the transaction and
     the performance of the Issuer’s portfolio of Collateral Obligations, dividends or other
     distributions in respect of the Preference Shares may be reduced or eliminated entirely.
     Furthermore, the Preference Shares constitute equity in the Issuer, are not secured by the
     Collateral and will rank behind all creditors (secured and unsecured and whether known
     or unknown) of the Issuer, including, without limitation, the Holders of the Notes, any
     Synthetic Security Counterparty and any Hedge Counterparties. The Issuer has assets
     limited to the Collateral for payment of all Classes of the Notes and dividends and other
     distributions on the Preference Shares, and the Preference Shares bear, pro rata, the first
     risk of loss. The purchaser understands that an investment in the Preference Shares
     involves certain risks, including the risk of loss of all or a substantial part of its
     investment. The purchaser has had access to such financial and other information
     concerning the Issuer, the Preference Shares and the Collateral as it deemed necessary or
     appropriate in order to make an informed investment decision with respect to its purchase
     of the Preference Shares, including an opportunity to ask questions of and request
     information from the Issuer and the Initial Purchasers.




                                                                                                6

                                                                                      010555
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 61 of 303 PageID 13443



     6.       The Transferee understands and agrees that no purchase or transfer of the
     Preference Shares to (i) a purchaser or transferee that has represented that it is a Benefit
     Plan Investor (as defined in Section 3(42) of the Employee Retirement Income Security
     Act of 1974, as amended (ERISA), or a Controlling Person (as defined under the
     Indenture) will be effective, and the Issuer or the Share Registrar will not recognize or
     register such purchase or transfer, if such purchase or transfer would result in Benefit
     Plan Investors owning 25% or more of the aggregate outstanding amount of Class I
     Preference Shares or Class II Preference Shares (determined pursuant to Section 3(42) of
     ERISA, 29 C.F.R. Section 2510.3-101, the Indenture and the Preference Share
     Documents) or (ii) will be permitted if such purchase or transfer will result in a non-
     exempt prohibited transaction under Section 406 of ERISA or Section 4975 of the
     Internal Revenue Code of 1986, as amended (the "Code") (or, in the case of a
     governmental, foreign or church plan, a violation of any substantially similar federal,
     state, foreign or local law). In this regard, 100% of Preference Shares held by an entity
     that is a Benefit Plan Investor (including an insurance company whose general account
     assets are treated as "plan assets") will be treated as Preference Shares held by a Benefit
     Plan Investor. The purchaser or transferee further understands and agrees that any
     transfer in violation of the applicable provisions of the Preference Share Documents will
     be null and void ab initio. For purposes of the determination described in the first
     sentence of this paragraph (6), the Preference Shares held by the Trustee, the Servicer,
     any of their respective affiliates (as defined in 29 C.F.R. Section 2510.3-101(f)(3)) and
     any other persons that have represented that they are Controlling Persons will be
     disregarded and will not be treated as outstanding unless such person is also a Benefit
     Plan Investor. The Transferee’s acquisition, holding and disposition of the Preference
     Shares will not result in a prohibited transaction under Section 406 of ERISA or Section
     4975 of the Code (or, in the case of a governmental, foreign or church plan, any violation
     of substantially similar federal, state, foreign or local law), because such purchase,
     holding and disposition either (a) is not, and will not become, subject to such laws or (b)
     is covered by an exemption from all applicable prohibited transactions, all conditions of
     which are and will be been satisfied throughout its holding and disposition of such
     Preference Shares. The purchaser and any fiduciary or Person causing it to acquire the
     Preference Shares agree, to the fullest extent permissible under applicable law, to
     indemnify and hold harmless the Issuer, the Co-Issuer, the Trustee, the Servicer, the
     Initial Purchasers, the Preference Shares Paying Agent and their respective Affiliates
     from any cost, damage, or loss incurred by them as a result of a breach of the
     representations set forth in this paragraph (6)(A) and paragraph 6(B).

     7.      The funds that the purchaser is using or will use to purchase the Preference Shares
     are___ / are not___ (check one) assets of a person who is or at any time while the
     Preference Shares are held by the purchaser will be (x) an "employee benefit plan" as
     defined in Section 3(3) of ERISA, that is subject to Title I of ERISA, (y) a "plan"
     described in Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code or
     (z) an entity whose underlying assets include "plan assets" of either of the foregoing by
     reason of the investment by an employee benefit plan or other plan in the entity within
     the meaning of the Plan Asset Regulation, as modified by Section 3(42) of ERISA.




                                                                                                7

                                                                                      010556
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 62 of 303 PageID 13444



     8.       The purchaser is___ / is not___ (check one) the Co-Issuer, the Servicer or any
     other person (other than a Benefit Plan Investor) that has discretionary authority or
     control with respect to the assets of the Issuer or a person who provides investment
     advice for a fee (direct or indirect) with respect to the assets of the Issuer, or any
     "affiliate" (as defined in 29 C.F.R. Section 2510.3-101(f)(3)) of any such person.

     9.      The purchaser is___ / is not___ (check one) Highland Financial Partners, L.P. or
     any of its subsidiaries.

     10.    The Transferee is a Qualified Institutional Buyer and is aware that the sale of
     Preference Shares to it is being made in reliance on an exemption from the registration
     requirements provided by Section 4(2) and is acquiring the Preference Shares for its own
     account (and not for the account of any family or other trust, any family member or any
     other person). In addition, the purchaser has such knowledge and experience in financial
     and business matters as to be capable of evaluating the merits and risks of its investment
     in Preference Shares, and the purchaser is able to bear the economic risk of its
     investment.

     11.    The Transferee is not a member of the public in the Cayman Islands.

     12.      The Transferee and each beneficial owner acknowledges that it is its intent and
     that it understands it is the intent of the Issuer that for accounting, financial reporting and
     U.S. federal and, to the extent permitted by law, state and local income and franchise tax
     purposes, the Issuer will be treated as a corporation, the Notes will be treated as debt of
     the Issuer only and not of the Co-Issuer, and the Preference Shares will be treated as
     equity in the Issuer; it agrees to such treatment, to report all income (or loss) in
     accordance with such treatment and to take no action inconsistent with such treatment
     unless otherwise required by any relevant taxing authority under applicable law..

     13.   The Transferee understands and agrees that a legend in substantially the following
     form will be placed on each certificate representing Preference Shares:

     THE PREFERENCE SHARES REPRESENTED HEREBY HAVE NOT BEEN AND
     WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT
     OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND THE ISSUER HAS NOT
     BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY
     ACT OF 1940, AS AMENDED (THE "INVESTMENT COMPANY ACT"). THE
     PREFERENCE SHARES REPRESENTED HEREBY HAVE NOT BEEN OFFERED,
     SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A) TO A PERSON
     WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
     INSTITUTIONAL BUYER ("QUALIFIED INSTITUTIONAL BUYER") WITHIN THE
     MEANING OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR
     ITS OWN ACCOUNT (IN A TRANSACTION MEETING THE REQUIREMENTS OF
     RULE 144A SO LONG AS THE PREFERENCE SHARES ARE ELIGIBLE FOR
     RESALE IN ACCORDANCE WITH RULE 144A) WHO IS ALSO A QUALIFIED
     PURCHASER ("QUALIFIED PURCHASER") WITHIN THE MEANING OF



                                                                                                   8

                                                                                         010557
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 63 of 303 PageID 13445



     SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT THAT WAS NOT
     FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUER (EXCEPT WHEN
     EACH BENEFICIAL OWNER OF THE PURCHASER IS A QUALIFIED
     PURCHASER) AND THAT (1) IF SUCH PERSON IS AN ENTITY THAT WOULD
     BE AN INVESTMENT COMPANY BUT FOR THE EXCEPTION PROVIDED FOR
     IN SECTION 3(C)(1) OR SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT
     (ANY SUCH ENTITY, AN "EXCEPTED INVESTMENT COMPANY") HAS
     RECEIVED CONSENT TO SUCH ENTITY'S TREATMENT AS A QUALIFIED
     PURCHASER IN ACCORDANCE WITH THE INVESTMENT COMPANY ACT
     FROM (A) ALL OF THE BENEFICIAL OWNERS OF OUTSTANDING SECURITIES
     (OTHER THAN SHORT TERM PAPER) OF SUCH ENTITY (SUCH BENEFICIAL
     OWNERS DETERMINED IN ACCORDANCE WITH SECTION 3(C)(1)(A) OF THE
     INVESTMENT COMPANY ACT) THAT ACQUIRED SUCH SECURITIES ON OR
     BEFORE APRIL 30, 1996 ("PRE AMENDMENT BENEFICIAL OWNERS") AND (B)
     ALL PRE AMENDMENT BENEFICIAL OWNERS OF THE OUTSTANDING
     SECURITIES (OTHER THAN SHORT TERM PAPER) OF ANY EXCEPTED
     INVESTMENT COMPANY THAT, DIRECTLY OR INDIRECTLY, OWNS ANY
     OUTSTANDING SECURITIES OF SUCH ENTITY, (2) IS NOT A BROKER-
     DEALER THAT OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS
     THAN $25,000,000 IN SECURITIES OF UNAFFILIATED ISSUERS AND (3) IS NOT
     A PENSION, PROFIT-SHARING OR OTHER RETIREMENT TRUST FUND OR
     PLAN IN WHICH THE PARTNERS, BENEFICIARIES OR PARTICIPANTS OR
     AFFILIATES MAY DESIGNATE THE PARTICULAR INVESTMENT TO BE MADE,
     (B) IN EACH CASE, IN A NUMBER OF NOT LESS THAN 250 PREFERENCE
     SHARES FOR THE PURCHASER AND (C) IN ACCORDANCE WITH ALL
     APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
     AND ANY OTHER APPLICABLE JURISDICTION. EACH TRANSFEROR OF THE
     PREFERENCE SHARES REPRESENTED HEREBY OR ANY BENEFICIAL
     INTEREST THEREIN WILL PROVIDE NOTICE OF THE TRANSFER
     RESTRICTIONS AS SET FORTH HEREIN TO ITS PURCHASER.              EACH
     PURCHASER OF THE PREFERENCE SHARES REPRESENTED HEREBY WILL BE
     REQUIRED TO MAKE THE APPLICABLE REPRESENTATIONS AND
     AGREEMENTS SET FORTH IN THE PREFERENCE SHARE DOCUMENTS. THE
     PREFERENCE SHARES REPRESENTED HEREBY MAY BE PURCHASED BY OR
     TRANSFERRED TO A BENEFIT PLAN INVESTOR OR CONTROLLING PERSON
     (EACH AS DEFINED IN THE PREFERENCE SHARE DOCUMENTS) ONLY UPON
     THE SATISFACTION OF CERTAIN CONDITIONS SET FORTH IN THE
     PREFERENCE SHARE DOCUMENTS. ANY TRANSFER IN VIOLATION OF THE
     FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO,
     AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
     NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE
     ISSUER, THE PREFERENCE SHARES PAYING AGENT OR ANY
     INTERMEDIARY.       IN ADDITION TO THE FOREGOING, THE ISSUER
     MAINTAINS THE RIGHT TO RESELL ANY PREFERENCE SHARES
     PREVIOUSLY TRANSFERRED TO NON-PERMITTED HOLDERS OR NON-




                                                                             9

                                                                     010558
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 64 of 303 PageID 13446



     PERMITTED BENEFIT PLAN INVESTORS (AS DEFINED IN THE PREFERENCE
     SHARE DOCUMENTS) IN ACCORDANCE WITH AND SUBJECT TO THE TERMS
     OF THE PREFERENCE SHARE DOCUMENTS.

     THE PREFERENCE SHARES REPRESENTED HEREBY MAY NOT BE ACQUIRED
     OR HELD BY (I) ANY "EMPLOYEE BENEFIT PLAN" WITHIN THE MEANING OF
     SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
     1974, AS AMENDED ("ERISA"), THAT IS SUBJECT TO TITLE I OF ERISA, (II)
     ANY "PLAN" DESCRIBED BY SECTION 4975(e)(1) OF THE INTERNAL
     REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), THAT IS SUBJECT TO
     SECTION 4975 OF THE CODE, OR (III) ANY ENTITY WHOSE UNDERLYING
     ASSETS INCLUDE "PLAN ASSETS" OF ANY PLAN DESCRIBED IN (I) OR (II) BY
     REASON OF A PLAN’S INVESTMENT IN SUCH ENTITY (EACH OF (I), (II) AND
     (III), A "BENEFIT PLAN INVESTOR"), EXCEPT IN ACCORDANCE WITH THE
     RESTRICTIONS SET FORTH IN THE PREFERENCE SHARE DOCUMENTS.

     EACH TRANSFEREE WILL BE REQUIRED TO DELIVER A TRANSFEREE
     CERTIFICATE IN A FORM PRESCRIBED IN THE PREFERENCE SHARE
     DOCUMENTS.

     14.   The Transferee agrees not to cause the filing of a petition in bankruptcy or
     winding up against the Issuer before one year and one day have elapsed since the
     payment in full of the Notes or, if longer, the applicable preference period in effect.

     15.     The Transferee understands that the Issuer may enter into amendments or
     modifications to the Servicing Agreement without the consent of any Holders of the
     Securities and without regard to whether or not such amendment adversely affects the
     interest of the Holders of the Securities.

     16.    The beneficial owner, if it is not a "U.S. person" as defined in Section 7701(a)(30)
     of the Code, is not acquiring any Preference Share as part of a plan to reduce, avoid or
     evade U.S. federal income taxes owed, owing or potentially owed or owing.

     17.     In connection with the purchase of Preference Shares (provided that no such
     representation is made with respect to the Servicer by any Affiliate of or account serviced
     by the Servicer): (i) none of the Co-Issuers, the Trustee, the Initial Purchasers, any
     Synthetic Security Counterparty, any Hedge Counterparty, the Preference Shares Paying
     Agent, the Collateral Administrator or the Servicer is acting as a fiduciary or financial or
     investment adviser for the purchaser; (ii) the Transferee is not relying (for purposes of
     making any investment decision or otherwise) upon any advice, counsel or
     representations (whether written or oral) of the Co-Issuers, the Trustee, the Initial
     Purchasers, any Synthetic Security Counterparty, any Hedge Counterparty, the Preference
     Shares Paying Agent, the Collateral Administrator or the Servicer or any of their
     respective Affiliates other than in the Preliminary Offering Memorandum for such
     Preference Shares and any representations expressly set forth in a written agreement with
     such party; (iii) none of the Co-Issuers, the Trustee, the Initial Purchasers, any Synthetic




                                                                                               10

                                                                                      010559
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 65 of 303 PageID 13447



     Security Counterparty, any Hedge Counterparty, the Preference Shares Paying Agent, the
     Collateral Administrator or the Servicer or any of their respective Affiliates has given to
     the purchaser (directly or indirectly through any other Person or documentation for the
     Preference Shares) any assurance, guarantee, or representation whatsoever as to the
     expected or projected success, profitability, return, performance result, effect,
     consequence, or benefit (including legal, regulatory, tax, financial, accounting, or
     otherwise) of the Preference Shares or an investment therein; (iv) the Transferee has
     consulted with its own legal, regulatory, tax, business, investment, financial and
     accounting advisors to the extent it has deemed necessary, and it has made its own
     investment decisions (including decisions regarding the suitability of any transaction
     pursuant to the documentation for the Preference Shares) based upon its own judgment
     and upon any advice from such advisors as it has deemed necessary and not upon any
     view expressed by the Co-Issuers, the Trustee, the Initial Purchasers, any Synthetic
     Security Counterparty, any Hedge Counterparty, the Preference Shares Paying Agent, the
     Collateral Administrator or the Servicer or any of their respective Affiliates; (v) the
     Transferee has determined that the rates, prices or amounts and other terms of the
     purchase and sale of the Preference Shares reflect those in relevant market for similar
     transactions; (vi) the Transferee is purchasing the Preference Shares with a full
     understanding of all of the terms, conditions and risks thereof (economic and otherwise),
     and it is capable of assuming and willing to assume (financially and otherwise) those
     risks; and (vii) the Transferee is a sophisticated investor.

     18.    The Transferee will provide notice to each Person to whom it proposes to transfer
     any interest in the Preference Shares of the transfer restrictions and representations set
     forth in the Preference Share Documents, including the exhibits referenced in the
     Preference Share Documents.

     19.      The Transferee understands that the Preference Share Documents permit the
     Issuer to compel any Holder of the Preference Shares who is determined not to have been
     (x) a Qualified Institutional Buyer and (y) a Qualified Purchaser, at the time of
     acquisition of the Preference Shares to sell such Preference Shares, or to sell such
     Preference Shares on behalf of such purchaser, to a Person that is both (x) a Qualified
     Institutional Buyer and (y) a Qualified Purchaser, in a transaction exempt from the
     registration requirements under the Securities Act.

     20.     The Transferee acknowledges that no action was taken or is being contemplated
     by the Issuer that would permit a public offering of the Preference Shares. The
     Transferee further acknowledges that no action was taken or is being contemplated by the
     Issuer that would permit possession or distribution of the Offering Memorandum or any
     amendment thereof or supplement thereto or any other offering material relating to the
     Securities in any jurisdiction (other than Ireland) where, or in any circumstances in
     which, action for those purposes is required. Nothing contained in the offering
     memorandum relating to the Preference Shares shall constitute an offer to sell or a
     solicitation of an offer to purchase any Preference Shares in any jurisdiction where it is
     unlawful to do so absent the taking of such action or the availability of an exemption
     therefrom.



                                                                                              11

                                                                                     010560
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 66 of 303 PageID 13448



     21.    The Transferee understands that in the case of any supplemental indenture to the
     Indenture that requires consent of one or more Holders of the Preference Shares, the
     Indenture permits the Amendment Buy-Out Purchaser to purchase Preference Shares
     from any Non-Consenting Holder thereof at the applicable Amendment Buy-Out
     Purchase Price; and such Non-Consenting Holder will be required to sell such Preference
     Shares to the Amendment Buy-Out Purchaser at such price.

     22.    The Transferee understands that the Scheduled Preference Shares Redemption
     Date of the Preference Shares is subject to multiple extensions of four years each without
     consent of any Holders of Securities at the option of the Issuer, if directed by the
     Servicer, upon satisfaction of certain conditions.

     23.    The Transferee will not, at any time, offer to buy or offer to sell the Preference
     Shares by any form of general solicitation or advertising, including, but not limited to,
     any advertisement, article, notice or other communication published in any newspaper,
     magazine or similar medium or broadcast over television or radio or seminar or meeting
     whose attendees have been invited by general solicitations or advertising.

     24.     The Transferee understands that, to the extent required, as determined by the Co-
     Issuers, the Co-Issuers may amend the Indenture and, with respect to the Issuer only, the
     Preference Share Documents without the consent of any Holders of the Securities and
     without regard to whether or not such amendment adversely affects the interest of the
     Holders of the Securities to (i) remove any restrictions and limitations imposed on the
     Co-Issuers or the Holders of the Securities that solely relate to compliance with Section
     3(c)(7) and (ii) add any requirements that are necessary for compliance with Rule 3a-7 if,
     at any time following the Closing Date, the Co-Issuers elect to rely on exclusion from the
     definition of "investment company" under Rule 3a-7 in lieu of the exclusion under
     Section 3(c)(7).

     25.    This certificate shall be construed in accordance with, and this certificate and all
     matters arising out of or relating in any way whatsoever to this certificate (whether in
     contract, tort or otherwise) shall be governed by, the law of the State of New York.

     26.    The Transferee acknowledges that the Issuer, the Servicer, the Trustee, the Initial
     Purchasers, the Preference Shares Paying Agent, the Share Registrar and others will rely
     upon the truth and accuracy of the foregoing acknowledgments, representations and
     agreements and agrees that if any of the acknowledgments, representations or agreements
     deemed to have been made by it by its purchase of the Preference Shares are no longer
     accurate, it shall promptly notify the Issuer, the Servicer, the Trustee and the Initial
     Purchasers




                                                                                              12

                                                                                     010561
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 67 of 303 PageID 13449



                                   Signatures:

                                   PARTNERSHIP, CORPORATION, TRUST,
                                   CUSTODIAL ACCOUNT OR OTHER ENTITY:

                                   _______________________________________
                                   (Name of Entity)

                                   By:     _________________________________
                                           (Signature)

                                           _________________________________
                                           (Print Name and Title)

                                   Date:




                                                                               13

                                                                      010562
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 68 of 303 PageID 13450



                                                                                    EXHIBIT C

                FORM OF PREFERENCE SHAREHOLDER CERTIFICATE

     Stratford CLO Ltd.
     P.O. Box 1093GT
     Boundary Hall, Cricket Square
     George Town, Grand Cayman
     Cayman Islands

     State Street Bank and Trust Company,
     as Preference Shares Paying Agent
     200 Clarendon Street
     Mail Code: EUC 108
     Boston, MA 02116

     Ladies and Gentlemen:

     The undersigned (the Preference Shareholder) hereby certifies that it is the beneficial
     owner of [______] Class [I][II] Preference Shares of Stratford CLO Ltd. (the Issuer).
     The Preference Shareholder hereby requests the [Issuer to provide to it a copy of the
     [Monthly Report specified in Section 10.6(a) of the Indenture] [Valuation Report
     specified in Section 10.6(b) of the Indenture] [any information supplied to the Issuer and
     the Servicer pursuant to Section 10.6 of the Indenture]] [the Preference Shares Paying
     Agent permit its representative to examine the books of account, records, reports and
     other papers of the Preference Shares Paying Agent relating to the Preference Shares]
     (the Information) at the following address:

            Name:
            Address:



     In consideration of the execution and delivery hereof by the Preference Shareholder, the
     Issuer, the Preference Shares Paying Agent, the Servicer, or their respective agents may
     from time to time communicate or transmit to the Preference Shareholder (a) information
     upon the request of the Preference Shareholder and (b) other information or
     communications marked or otherwise identified as confidential (collectively,
     Confidential Information). Confidential Information relating to the Issuer shall not
     include, however, any information that (i) through no fault or action by the Preference
     Shareholder or any of its affiliates is a matter of general public knowledge or has been or
     is hereafter published in any source generally available to the public or (ii) has been or is
     hereafter received by the Preference Shareholder or any of its affiliates from a third party
     that is not prohibited from disclosing such information by a contractual, legal or fiduciary
     obligation to the Issuer or the Preference Shares Paying Agent or the Servicer.




                                                                                       010563
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 69 of 303 PageID 13451



     The Preference Shareholder agrees that the Preference Shareholder (a) will not use
     Confidential Information for any purpose other than to monitor and administer the
     financial condition of the Issuer, (b) will keep confidential all Confidential Information
     and will not communicate or transmit any Confidential Information to any person other
     than Officers or employees of the Preference Shareholder who need to know the same in
     order to monitor and administer the financial condition of the Issuer and (c) will maintain
     Chinese walls or other similar procedures to ensure that no Confidential Information is
     made available to directors, Officers or employees of the Preference Shareholder or any
     of its affiliates who are involved in trading or other similar activities with respect to
     securities of the type owned by the Issuer; except that Confidential Information may be
     disclosed by the Preference Shareholder (i) by reason of the exercise of any supervisory
     or examining authority of any governmental agency having jurisdiction over the
     Preference Shareholder, (ii) to the extent required by laws or regulations applicable to the
     Preference Shareholder or pursuant to any subpoena or similar legal process served on
     the Preference Shareholder, (iii) in connection with any suit, action or proceeding brought
     by the Preference Shareholder to enforce any of its rights under the Issuer Charter or
     (iv) with the consent of the Issuer or the Servicer.

     Delivery of an executed counterpart hereof by facsimile shall constitute effective delivery
     hereof. This Certificate and the agreements contained herein shall be construed in
     accordance with, and this Certificate and the agreements contained herein and all matters
     arising out of or relating in any way whatsoever to this Certificate (whether in contract,
     tort or otherwise) shall be governed by, the law of the State of New York.




                                                                                      010564
Case 19-34054-sgj11 Doc 1822-64 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-39 Filed 65 06/09/21 Page 70 of 303 PageID 13452



     Please indicate your agreement to the foregoing by signing the enclosed copy hereof and
     returning the same by fax to the Trustee at (617) 351-4358.

                                         Very truly yours,

                                         [NAME OF SHAREHOLDER]



                                         By:_____________________________
                                               Authorized Signature



     AGREED AS AFORESAID:

     STATE STREET BANK AND TRUST COMPANY,
     as Preference Shares Paying Agent


     By:_________________________
      Name:
      Title:

     STRATFORD CLO LTD.


     By:_________________________
       Name:
       Title:




                                                                                  010565
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-39 Filed39 06/09/21 Page 71 of 303 PageID 13453



                             EXHIBIT 000




                                                                     010566
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-39 Filed39 06/09/21 Page 72 of 303 PageID 13454
                                                                  EXECUTION COPY




                                       SERVICING AGREEMENT

                   This Servicing Agreement, dated as of October 25, 2007 is entered into by and among
 STRATFORD CLO LTD., an exempted company incorporated under the laws of the Cayman Islands,
 with its registered office located at the offices of Maples Finance Limited, P.O. Box 1093GT, Queensgate
 House, South Church Street, George Town, Grand Cayman, KY1-1108, Cayman Islands (together with
 successors and assigns permitted hereunder, the “Issuer”), and HIGHLAND CAPITAL
 MANAGEMENT, L.P., a Delaware limited partnership, with its principal offices located at Two Galleria
 Tower, 13455 Noel Road, Suite 1300, Dallas, Texas 75240, as servicer (“Highland” or, in such capacity,
 the “Servicer”).

                                               WITNESSETH:

                  WHEREAS, the Issuer and STRATFORD CLO LLC (the “Co-Issuer” and together with
 the Issuer, the “Co-Issuers”) intend to issue U.S.$417,200,000 of their Class A-1 Floating Rate Senior
 Secured Extendable Notes due November 2021 (the “Class A-1 Notes”), U.S.$104,300,000 of their
 Class A-2 Floating Rate Senior Secured Extendable Variable Funding Notes due November 2021 (the
 “Class A-2 Notes”), U.S.$41,300,000 of their Class B Floating Rate Senior Secured Extendable Notes
 due November 2021 (the “Class B Notes”), U.S.$37,100,000 of their Class C Floating Rate Senior
 Secured Deferrable Interest Extendable Notes due November 2021 (the “Class C Notes”),
 U.S.$16,100,000 of their Class D Floating Rate Senior Secured Deferrable Interest Extendable Notes due
 November 2021 (the “Class D Notes”), U.S.$21,000,000 of their Class E Floating Rate Senior Secured
 Deferrable Interest Extendable Notes due November 2021 (the “Class E Notes” and together with the
 Class A-1 Notes, Class A-2 Notes, Class B Notes, Class C Notes and Class D Notes, the “Notes”)
 pursuant to the Indenture dated as of October 25, 2007 (the “Indenture”), among the Co-Issuers and State
 Street Bank and Trust Company, as trustee (the “Trustee”) and 17,500 Class I Preference Shares, $0.01
 par value (the “Class I Preference Shares”) and 45,500 Class II Preference Shares, $0.01 par value (the
 “Class II Preference Shares” and, together with the Class I Preference Shares, the “Preference Shares”
 and, together with the Notes, the “Securities”);

                   WHEREAS, the Issuer intends to pledge the Collateral to the Trustee as security for the
 Notes;

                 WHEREAS, the Issuer wishes to enter into this Servicing Agreement, pursuant to which
 the Servicer agrees to perform, on behalf of the Issuer, certain duties with respect to the Collateral in the
 manner and on the terms set forth herein; and

                 WHEREAS, the Servicer has the capacity to provide the services required hereby and in
 the applicable provisions of the other Transaction Documents and is prepared to perform such services
 upon the terms and conditions set forth herein.




 OHS West:260268297.9

                                                                                              010567
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-39 Filed39 06/09/21 Page 73 of 303 PageID 13455


                  NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
 parties hereto agree as follows:

                   1.      Definitions.

                   Terms used herein and not defined below shall have the meanings set forth in the
 Indenture.

                   “Agreement” shall mean this Servicing Agreement, as amended from time to time.

                 “Governing Instruments” shall mean the memorandum, articles or certificate of
 incorporation or association and by-laws, if applicable, in the case of a corporation; the certificate of
 formation, if applicable, or the partnership agreement, in the case of a partnership; or the certificate of
 formation, if applicable, or the limited liability company agreement, in the case of a limited liability
 company.

                 “HFP” shall mean Highland Financial Partners, L.P. (which includes, for the avoidance
 of doubt, any subsidiary thereof).

                “Offering Memorandum” shall mean the Offering Memorandum of the Issuer dated
 October 22, 2007 prepared in connection with the offering of the Securities.

                “Redemption Date” shall mean any Optional Redemption Date, Special Redemption
 Date, Tax Event Redemption Date or Mandatory Redemption Date, as applicable.

                   “Servicer Breaches” shall have the meaning specified in Section 10(a).

                 “Servicing Fee” shall mean, collectively, the Senior Servicing Fee, the Subordinate
 Servicing Fee and the Supplemental Servicing Fee.

                 “Transaction Documents” shall mean, this Agreement, the Indenture, the Collateral
 Administrator Agreement, the Preference Shares Paying Agency Agreement, any Hedge Agreement and
 any Synthetic Security Agreement.

                   2.      General Duties of the Servicer.

                           (a)     The Servicer shall provide services to the Issuer as follows:

                                    (i)     Subject to and in accordance with the terms this Agreement and
                   the other Transaction Documents, the Servicer shall supervise and direct the
                   administration, acquisition and disposition of the Collateral, and shall perform on behalf
                   of the Issuer those duties and obligations of the Servicer required by the Indenture and
                   the other Transaction Documents, and including the furnishing of Issuer Orders, Issuer
                   Requests and officer’s certificates, and such certifications as are required of the Servicer
                   under the Indenture with respect to permitted purchases and sales of the Collateral
                   Obligation, Eligible Investments and other assets, and other matters, and, to the extent
                   necessary or appropriate to perform such duties, the Servicer shall have the power to
                   execute and deliver all necessary and appropriate documents and instruments on behalf of
                   the Issuer with respect thereto. The Servicer shall, subject to the terms and conditions of
                   this Agreement and the other Transaction Documents, perform its obligations hereunder
                   and thereunder with reasonable care, using a degree of skill and attention no less than that



 OHS West:260268297.9                                  -2-
                                                                                               010568
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-39 Filed39 06/09/21 Page 74 of 303 PageID 13456


                   which the Servicer exercises with respect to comparable assets that it services or manages
                   for others having similar objectives and restrictions, and in a manner consistent with
                   practices and procedures followed by institutional servicers or managers of national
                   standing relating to assets of the nature and character of the Collateral for clients having
                   similar objectives and restrictions, except as expressly provided otherwise in this
                   Agreement and/or the other Transaction Documents. To the extent not inconsistent with
                   the foregoing, the Servicer shall follow its customary standards, policies and procedures
                   in performing its duties under the Indenture and hereunder. The Servicer shall comply
                   with all terms and conditions of the other Transaction Documents affecting the duties and
                   functions to be performed hereunder. The Servicer shall not be bound to follow any
                   amendment to any Transaction Document until it has received written notice thereof and
                   until it has received a copy of the amendment from the Issuer or the Trustee; provided,
                   however, that the Servicer shall not be bound by any amendment to any Transaction
                   Document that affects the rights, powers, obligations or duties of the Servicer unless the
                   Servicer shall have consented thereto in writing. The Issuer agrees that it shall not permit
                   any amendment to the Indenture that (x) affects the rights, powers, obligations or duties
                   of the Servicer or (y) affects the amount or priority of any fees payable to the Servicer to
                   become effective unless the Servicer has been given prior written notice of such
                   amendment and consented thereto in writing;

                                    (ii)    the Servicer shall select any Collateral which shall be acquired
                   by the Issuer pursuant to the Indenture in accordance with the Collateral criteria set forth
                   herein and in the Indenture;

                                     (iii)   the Servicer shall monitor the Collateral on an ongoing basis and
                   provide to the Issuer all reports, certificates, schedules and other data with respect to the
                   Collateral which the Issuer is required to prepare and deliver under the Indenture, in the
                   form and containing all information required thereby and in reasonable time for the Issuer
                   to review such required reports, certificates, schedules and data and to deliver them to the
                   parties entitled thereto under the Indenture; the Servicer shall undertake to determine to
                   the extent reasonably practicable whether a Collateral Obligation has become a Defaulted
                   Collateral Obligation;

                                    (iv)     the Servicer, subject to and in accordance with the provisions of
                   the Indenture may, at any time permitted under the Indenture, and shall, when required by
                   the Indenture, direct the Trustee (x) to dispose of a Collateral Obligation, Eligible Equity
                   Security, Qualified Equity Security or Eligible Investment or other securities received in
                   respect thereof in the open market or otherwise, (y) to acquire, as security for the Notes in
                   substitution for or in addition to any one or more Collateral Obligation or Eligible
                   Investments included in the Collateral, one or more substitute Collateral Obligation or
                   Eligible Investments, or (z) direct the Trustee to take the following actions with respect to
                   a Collateral Obligation or Eligible Investment:

                                            (1)     retain such Collateral Obligation or Eligible Investment;
                           or

                                           (2)     dispose of such Collateral Obligation or Eligible
                           Investment in the open market or otherwise; or

                                           (3)     if applicable, tender such Collateral Obligation or
                           Eligible Investment pursuant to an Offer; or


 OHS West:260268297.9                                  -3-
                                                                                                010569
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-39 Filed39 06/09/21 Page 75 of 303 PageID 13457


                                           (4)     if applicable, consent to any proposed amendment,
                           modification or waiver pursuant to an Offer; or

                                            (5)      retain or dispose of any securities or other property
                           (if other than cash) received pursuant to an Offer; or

                                           (6)      waive any default with respect to any Defaulted
                           Collateral Obligation; or

                                           (7)      vote to accelerate the maturity of any Defaulted
                           Collateral Obligation; or

                                             (8)     exercise any other rights or remedies with respect to
                           such Collateral Obligation or Eligible Investment as provided in the related
                           Underlying Instruments, including in connection with any workout situations, or
                           take any other action consistent with the terms of the Indenture which is in the
                           best interests of the Holders of the Securities; and

                                    (v)     the Servicer shall (a) on or prior to any day which is a
                   Redemption Date, direct the Trustee to enter into contracts to dispose of the Collateral
                   Obligation and any other Collateral pursuant to the Indenture and otherwise comply with
                   all redemption procedures and certification requirements in the Indenture in order to
                   allow the Trustee to effect such redemption and (b) conduct Auctions in accordance with
                   the terms of the Indenture.

                           (b)      In performing its duties hereunder, the Servicer shall seek to preserve the
 value of the Collateral for the benefit of the Holders of the Securities taking into account the Collateral
 criteria and limitations set forth herein and in the Indenture and the Servicer shall use reasonable efforts to
 select and service the Collateral in such a way that will permit a timely performance of all payment
 obligations by the Issuer under the Indenture; provided, that the Servicer shall not be responsible if such
 objectives are not achieved so long as the Servicer performs its duties under this Agreement in the manner
 provided for herein, and provided, further, that there shall be no recourse to the Servicer with respect to
 the Notes or the Preference Shares. The Servicer and the Issuer shall take such other action, and furnish
 such certificates, opinions and other documents, as may be reasonably requested by the other party hereto
 in order to effectuate the purposes of this Agreement and to facilitate compliance with applicable laws
 and regulations and the terms of this Agreement.

                           (c)     The Servicer hereby agrees to the following:

                                     (i)      The Servicer agrees not to institute against, or join any other
                   Person in instituting against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
                   arrangement, insolvency, moratorium or liquidation proceedings or other proceedings
                   under federal or state bankruptcy or similar laws of any jurisdiction until at least one year
                   and one day (or if longer, any applicable preference period plus one day) after the
                   payment in full of all Notes issued under the Indenture; provided, however, that nothing
                   in this clause (i) shall preclude, or be deemed to estop, the Servicer (A) from taking any
                   action prior to the expiration of such period in (x) any case or proceeding voluntarily
                   filed or commenced by the Issuer or the Co-Issuer, as the case may be, or (y) any
                   involuntary insolvency proceeding filed or commenced against the Issuer or the
                   Co-Issuer, as the case may be, by a Person other than the Servicer, or (B) from
                   commencing against the Issuer or the Co-Issuer or any properties of the Issuer or the



 OHS West:260268297.9                                  -4-
                                                                                                010570
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-39 Filed39 06/09/21 Page 76 of 303 PageID 13458


                   Co-Issuer any legal action which is not a bankruptcy, reorganization, arrangement,
                   insolvency, moratorium, liquidation or similar proceeding. The provisions of this
                   Section 2(c)(i) shall survive termination of this Agreement.

                                   (ii) The Servicer shall cause each sale or purchase of any Collateral
                   Obligation or Eligible Investment to be conducted on an arm’s-length basis.

                                    (iii) The Servicer shall, on behalf of the Issuer and at the Issuer's
                   expense, retain a firm of independent certified public accountants of recognized national
                   reputation (the Accountants) to (i) prepare on behalf of (and at the expense of) the Issuer
                   and Co-Issuer any income tax or information returns that the Issuer or Co-Issuer may
                   from time to time be required to file under applicable law (each, a Tax Return), (ii)
                   deliver, reasonably prior to any applicable time limit, each Tax Return, properly
                   completed, to the Administrator for signature by an Authorized Officer of the Issuer or
                   the Co-Issuer, as applicable, (iii) file or deliver such Tax Return on behalf of the Issuer or
                   Co-Issuer within any applicable time limit with any authority or Person as required under
                   applicable law, (iv) prepare and file any elections, as needed, to preserve the status of the
                   Issuer as a corporation for United States Federal tax purposes due to a change in United
                   States Federal tax laws, and (v) prepare (alone or with the assistance of the Collateral
                   Administrator) and deliver on an annual basis in a timely manner to the Preference Share
                   Paying Agent for delivery to each Preference Shareholder the information required by
                   Section 7.1(d) and (g) of the Preference Share Paying Agency Agreement including (A)
                   any Internal Revenue Service Form 5471 (or successor or form), and any other
                   information required under Sections 6038, 6038B or 6046 of the Code of (or successor
                   provisions), (B) all information that a U.S. shareholder making a "qualified electing
                   fund" election with respect to the Issuer is required to obtain for United States Federal
                   income tax purposes, (C) a "PFIC Annual Information Statement" as described in
                   Treasury Regulation Section 1.1295 1(g) (or any successor guidance), including all
                   representations and statements required by such statement and (D) information required
                   by a Preference Shareholder to satisfy its obligations, if any, under Treasury Regulations
                   Section 1.6011-4 (or successor provisions) with respect to transactions undertaken by the
                   Issuer.

                                    (iv) The Servicer shall, on behalf of the Issuer and at the Issuer's expense
                   (i) provide (or cause to be provided) to each issuer or paying agent of (or counterparty or
                   paying agent with respect to) an item included in the Collateral (or, as appropriate,
                   provide or cause to be provided to the relevant tax authority or tax authorities) any tax
                   forms or certifications that the Issuer is able to provide as necessary to avoid or minimize
                   withholding or imposition of income or withholding tax or as reasonably required or
                   requested by each issuer (or counterparty or paying agent) and (ii) take any steps
                   reasonably necessary to obtain a refund of withholding taxes imposed on any item
                   included in the Collateral.

                            (d)     The Servicer shall not act for the Issuer in any capacity except as
 provided in this Section 2. In providing services hereunder, the Servicer may employ third parties,
 including its Affiliates, to render advice (including advice with respect to the servicing of the Collateral)
 and assistance; provided, however, that the Servicer shall not be relieved of any of its duties or liabilities
 hereunder regardless of the performance of any services by third parties and provided further that such
 assignee must perform its duties without causing the Issuer to become subject to net income tax in any
 jurisdiction outside the Issuer’s jurisdiction of incorporation or otherwise cause adverse tax consequences
 to the Issuer or Co-Issuer. Notwithstanding any other provision of this Agreement, the Servicer shall not


 OHS West:260268297.9                                  -5-
                                                                                                 010571
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-39 Filed39 06/09/21 Page 77 of 303 PageID 13459


 be required to take any action required of it pursuant to this Agreement or the Indenture if such action
 would constitute a violation of any law.

                          (e)     Notwithstanding any other provision of this Agreement or the Indenture,
 (i) any granted signatory powers or authority granted to the Servicer on behalf of the Issuer with respect
 to the Special Procedures Obligations shall be conditioned upon the prior written approval of the
 Independent Advisor and (ii) neither the Servicer nor any Affiliate of the Servicer shall have any authority
 to enter into agreements, or take any action, on behalf of the Issuer with respect to the Special Procedures
 Obligations without the prior written approval of the Independent Advisor.

                   3.    Brokerage.

                  The Servicer shall seek to obtain the best prices and execution for all orders placed with
 respect to the Collateral, considering all reasonable circumstances. Subject to the objective of obtaining
 best prices and execution, the Servicer may take into consideration research and other brokerage services
 furnished to the Servicer or its Affiliates by brokers and dealers which are not Affiliates of the Servicer.
 Such services may be used by the Servicer or its Affiliates in connection with its other servicing or
 advisory activities or operations. The Servicer may aggregate sales and purchase orders of securities
 placed with respect to the Collateral with similar orders being made simultaneously for other accounts
 serviced or managed by Servicer or with accounts of the Affiliates of the Servicer, if in the Servicer’s
 reasonable judgment such aggregation shall result in an overall economic benefit to the Issuer, taking into
 consideration the advantageous selling or purchase price, brokerage commission and other expenses. In
 the event that a sale or purchase of a Collateral Obligation or Eligible Investment (in accordance with the
 terms of the Indenture) occurs as part of any aggregate sales or purchase orders, the objective of the
 Servicer (and any of its Affiliates involved in such transactions) shall be to allocate the executions among
 the accounts in an equitable manner and consistent with its obligations hereunder and under applicable
 law.

                  In addition to the foregoing and subject to the provisions of Section 2 and the limitations
 of Section 5, the objective of obtaining best prices and execution and to the extent permitted by applicable
 law, the Servicer may, on behalf of the Issuer, direct the Trustee to acquire any and all of the Eligible
 Investments or other Collateral from, or sell Collateral Obligation or other Collateral to, the Initial
 Purchaser, the Trustee or any of their respective Affiliates, or any other firm.

                   4.    Additional Activities of the Servicer.

                  Nothing herein shall prevent the Servicer or any of its Affiliates from engaging in other
 businesses, or from rendering services of any kind to the Trustee, the Holders of the Securities, or any
 other Person or entity to the extent permitted by applicable law. Without prejudice to the generality of the
 foregoing, the Servicer and partners, directors, officers, employees and agents of the Servicer or its
 Affiliates may, among other things, and subject to any limits specified in the Indenture:

                           (a)      serve as directors (whether supervisory or managing), officers, partners,
 employees, agents, nominees or signatories for any issuer of any obligations included in the Collateral or
 their respective Affiliates, to the extent permitted by their Governing Instruments, as from time to time
 amended, or by any resolutions duly adopted by the Issuer, its Affiliates or any issuer of any obligations
 included in the Collateral or their respective Affiliates, pursuant to their respective Governing
 Instruments; provided, that in the reasonable judgment of the Servicer, such activity shall not have a
 material adverse effect on the enforceability of Collateral or the ability of the Issuer to comply with each
 Coverage Test or Collateral Quality Test; provided, further, that nothing in this paragraph shall be
 deemed to limit the duties of the Servicer set forth in Section 2 hereof;



 OHS West:260268297.9                                -6-
                                                                                             010572
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-39 Filed39 06/09/21 Page 78 of 303 PageID 13460


                           (b)      receive fees for services of any nature rendered to the issuer of any
 obligations included in the Collateral or their respective Affiliates; provided, that in the reasonable
 judgment of the Servicer, such activity shall not have a material adverse effect on the enforceability of
 Collateral or the ability of the Issuer to comply with each Coverage Test or Collateral Quality Test; and
 provided, further that if any portion of such services are related to the purchase by the Issuer of any
 obligations included in the Collateral, the portion of such fees relating to such obligations shall be applied
 to the purchase price of such obligations; and

                           (c)     be a secured or unsecured creditor of, or hold an equity interest in, the
 Issuer, its Affiliates or any issuer of any obligation included in the Collateral; provided, that in the
 reasonable judgment of the Servicer, such activity shall not have a material adverse effect on the
 enforceability of Collateral or the ability of the Issuer to comply with each Coverage Test or Collateral
 Quality Test; provided, further, that nothing in this paragraph shall be deemed to limit the duties of the
 Servicer set forth in Section 2 hereof.

                  It is understood that the Servicer and any of its Affiliates may engage in any other
 business and furnish servicing, investment management and advisory services to others, including
 Persons which may have policies similar to those followed by the Servicer with respect to the Collateral
 and which may own securities of the same class, or which are the same type, as the Collateral Obligation
 or other securities of the issuers of Collateral Obligation. The Servicer shall be free, in its sole discretion,
 to make recommendations to others, or effect transactions on behalf of itself or for others, which may be
 the same as or different from those effected with respect to the Collateral.

                  Unless the Servicer determines in its reasonable judgment that such purchase or sale is
 appropriate, the Servicer may refrain from directing the purchase or sale hereunder of securities issued by
 (i) Persons of which the Servicer, its Affiliates or any of its or their officers, directors or employees are
 directors or officers, (ii) Persons for which the Servicer or its Affiliate act as financial adviser or
 underwriter or (iii) Persons about which the Servicer or any of its Affiliates have information which the
 Servicer deems confidential or non-public or otherwise might prohibit it from trading such securities in
 accordance with applicable law. The Servicer shall not be obligated to have or pursue any particular
 strategy or opportunity with respect to the Collateral.

                   5.     Conflicts of Interest.

                          (a)      The Servicer shall not direct the Trustee to acquire an obligation to be
 included in the Collateral from the Servicer or any of its Affiliates as principal or to sell an obligation to
 the Servicer or any of its Affiliates as principal unless (i) the Issuer shall have received from the Servicer
 such information relating to such acquisition or sale as it may reasonably require and shall have approved
 such acquisition, which approval shall not be unreasonably withheld, (ii) in the judgment of the Servicer,
 such transaction is on terms no less favorable than would be obtained in a transaction conducted on an
 arm’s length basis between third parties unaffiliated with each other and (iii) such transaction is permitted
 by the Investment Advisers Act.

                          (b)      The Servicer shall not direct the Trustee to acquire an obligation to be
 included in the Collateral directly from any account or portfolio for which the Servicer serves as servicer
 or investment adviser, or direct the Trustee to sell an obligation directly to any account or portfolio for
 which the Servicer serves as servicer or investment adviser unless such acquisition or sale is (i) in the
 judgment of the Servicer, on terms no less favorable than would be obtained in a transaction conducted on
 an arm’s length basis between third parties unaffiliated with each other and (ii) permitted by the
 Investment Advisers Act.




 OHS West:260268297.9                                  -7-
                                                                                                010573
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-39 Filed39 06/09/21 Page 79 of 303 PageID 13461


                         (c)      In addition, the Servicer shall not undertake any transaction described in
 this Section 5 unless such transaction is exempt from the prohibited transaction rules of ERISA and the
 Code.

                   6.     Records; Confidentiality.

                  The Servicer shall maintain appropriate books of account and records relating to services
 performed hereunder, and such books of account and records shall be accessible for inspection by a
 representative of the Issuer, the Trustee, the Collateral Administrator, the Holders of the Securities and
 the Independent accountants appointed by the Issuer pursuant to the Indenture at a mutually agreed time
 during normal business hours and upon not less than three Business Days’ prior notice. At no time shall
 the Servicer make a public announcement concerning the issuance of the Notes or the Preference Shares,
 the Servicer’s role hereunder or any other aspect of the transactions contemplated by this Agreement and
 the other Transaction Documents. The Servicer shall keep confidential any and all information obtained
 in connection with the services rendered hereunder and shall not disclose any such information to
 non-affiliated third parties except (i) with the prior written consent of the Issuer, (ii) such information as
 either Rating Agency shall reasonably request in connection with the rating of any class of Securities,
 (iii) as required by law, regulation, court order or the rules or regulations of any self regulating
 organization, body or official having jurisdiction over the Servicer, (iv) to its professional advisers,
 (v) such information as shall have been publicly disclosed other than in violation of this Agreement, or
 (vi) such information that was or is obtained by the Servicer on a non-confidential basis, provided, that
 the Servicer does not know or have reason to know of any breach by such source of any confidentiality
 obligations with respect thereto. For purposes of this Section 6, the Trustee, the Collateral Administrator
 and the Holders of the Securities shall in no event be considered “non-affiliated third parties.”

                 Notwithstanding anything in this Agreement or the Indenture to the contrary, the
 Servicer, the Co-Issuers, the Trustee and the Holders of the Securities (and the beneficial owners thereof)
 (and each of their respective employees, representatives or other agents) may disclose to any and all
 Persons, without limitation of any kind, the U.S. tax treatment and U.S. tax structure of the transactions
 contemplated by this Agreement and all materials of any kind (including opinions or other tax analyses)
 that are provided to them relating to such U.S. tax treatment and U.S. tax structure, as such terms are
 defined under U.S. federal, state or local tax law.

                   7.     Obligations of Servicer.

                  Unless otherwise specifically required by any provision of the Indenture or this
 Agreement or by applicable law, the Servicer shall use its best reasonable efforts to ensure that no action
 is taken by it, and shall not intentionally or with reckless disregard take any action, which would
 (a) materially adversely affect the Issuer or the Co-Issuer for purposes of Cayman Islands law, United
 States federal or state law or any other law known to the Servicer to be applicable to the Issuer or the
 Co-Issuer, (b) not be permitted under the Issuer’s Memorandum and Articles of Association or the
 Co-Issuer’s certificate of formation or limited liability company agreement, (c) violate any law, rule or
 regulation of any governmental body or agency having jurisdiction over the Issuer or the Co-Issuer
 including, without limitation, any Cayman Islands or United States federal, state or other applicable
 securities law the violation of which has or could reasonably be expected to have a material adverse effect
 on the Issuer, the Co-Issuer or any of the Collateral, (d) require registration of the Issuer, the Co-Issuer or
 the pool of Collateral as an “investment company” under the Investment Company Act, (e) cause the
 Issuer or the Co-Issuer to violate the terms of the Indenture, including, without limitation, any
 representations made by the Issuer or Co-Issuer therein, or any other agreement contemplated by the
 Indenture or (f) not be permitted by Annex 1 hereto and would subject the Issuer to U.S. federal or state
 income or franchise taxation, cause the Issuer to be engaged in a trade or business in the United States for


 OHS West:260268297.9                                 -8-
                                                                                                010574
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 80 of 303 PageID 13462


  U.S. federal income tax purposes or cause the Issuer to be subject to tax on a net income basis outside the
  Issuer’s jurisdiction of incorporation or otherwise cause adverse tax consequences to the Issuer or Co-
  Issuer. The Servicer covenants that it shall comply in all material respects with all laws and regulations
  applicable to it in connection with the performance of its duties under this Agreement and the Indenture.
  Notwithstanding anything in this Agreement to the contrary, the Servicer shall not be required to take any
  action under this Agreement or the Indenture if such action would violate any applicable law, rule,
  regulation or court order.

                    8.     Compensation.

                          (a)     The Issuer shall pay to the Servicer, for services rendered and
  performance of its obligations under this Agreement, the Servicing Fee, which shall be payable in such
  amounts and at such times as set forth in the Indenture. The provisions of the Indenture which relate to
  the amount and payment of the Servicing Fee shall not be amended without the written consent of the
  Servicer. If on any Payment Date there are insufficient funds to pay the Servicing Fee (and/or any other
  amounts due and payable to the Servicer) in full, the amount not so paid shall be deferred and shall be
  payable on such later Payment Date on which funds are available therefor as provided in the Indenture.

                   With respect to any Payment Date, the Servicer may, in its sole discretion, at any time
  waive a portion (or all) of its Servicing Fees then due and payable. All waived amounts will be paid to
  the Class II Preference Shares as Class II Preference Share Dividends pursuant to the Indenture; provided
  that with respect to the Payment Date in May 2008, such Class II Preference Share Special Payments will,
  at a minimum, include amounts that otherwise constitute a portion (representing the Class II Preference
  Share Percentage) of the Servicing Fees that have accrued from the Closing Date through February 3,
  2008. For purposes of any calculation under this Agreement and the Indenture, the Servicer shall be
  deemed to have received the Servicing Fee in an amount equal to the sum of the Servicing Fee actually
  paid to the Servicer and the amount distributed to the Holders of the Class II Preference Shares as Class II
  Preference Share Dividends.

                  In addition, notwithstanding anything set out above, the Servicer may, in its sole
  discretion waive all or any portion of the Subordinated Servicing Fee or Supplemental Servicing Fee, any
  funds representing the waived Subordinated Servicing Fees and Supplemental Servicing Fees to be
  retained in the Collection Account for distribution as either Interest Proceeds or Principal Proceeds (as
  determined by the Servicer) pursuant to the Priority of Payments.

                            (b)     The Servicer shall be responsible for the ordinary expenses incurred in
  the performance of its obligations under this Agreement, the Indenture and the other Transaction
  Documents; provided, however, that any extraordinary expenses incurred by the Servicer in the
  performance of such obligations (including, but not limited to, any fees, expenses or other amounts
  payable to the Rating Agencies, the Collateral Administrator, the Trustee and the accountants appointed
  by the Issuer, the reasonable expenses incurred by the Servicer to employ outside lawyers or consultants
  reasonably necessary in connection with the evaluation, transfer or restructuring of any Collateral
  Obligation or other unusual matters arising in the performance of its duties under this Agreement and the
  Indenture, any reasonable expenses incurred by the Servicer in obtaining advice from outside counsel
  with respect to its obligations under this Agreement, brokerage commissions, transfer fees, registration
  costs, taxes and other similar costs and transaction related expenses and fees arising out of transactions
  effected for the Issuer’s account and the portion allocated to the Issuer of any other fees and expenses that
  the Servicer customarily allocates among all of the funds or portfolios that it services or manages,
  including reasonable expenses incurred with respect to any compliance requirements, including, but not
  limited to, compliance with the requirements of the Sarbanes-Oxley Act, related solely to the ownership




  OHS West:260268297.9                                -9-
                                                                                               010575
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 81 of 303 PageID 13463


  or holding of any Securities by HFP or its Affiliates) shall be reimbursed by the Issuer to the extent funds
  are available therefor in accordance with and subject to the limitations contained in the Indenture.

                          (c)     If this Agreement is terminated pursuant to Section 12, Section 14 or
  otherwise, the fees payable to the Servicer shall be prorated for any partial periods between Payment
  Dates during which this Agreement was in effect and shall be due and payable on the first Payment Date
  following the date of such termination and on any subsequent Payment Dates to the extent remaining
  unpaid and in accordance with, and to the extent provided in, the Indenture.

                    9.     Benefit of the Agreement.

                   The Servicer agrees that its obligations hereunder shall be enforceable at the instance of
  the Issuer, the Trustee, on behalf of the Noteholders, or the requisite percentage of Noteholders or the
  Holders of the Preference Shares, as applicable, as provided in the Indenture.

                    10.    Limits of Servicer Responsibility; Indemnification.

                             (a)      The Servicer assumes no responsibility under this Agreement other than
  to render the services called for hereunder and under the terms of the other Transaction Documents made
  applicable to it pursuant to the terms of this Agreement in good faith and, subject to the standard of
  liability described in the next sentence, shall not be responsible for any action of the Issuer or the Trustee
  in following or declining to follow any advice, recommendation or direction of the Servicer. The
  Servicer, its directors, officers, stockholders, partners, agents and employees, and its Affiliates and their
  directors, officers, stockholders, partners, agents and employees, shall not be liable to the Issuer, the
  Co-Issuer, the Trustee, the Holders of the Securities or any other person, for any losses, claims, damages,
  judgments, assessments, costs or other liabilities (collectively, “Liabilities”) incurred by the Issuer, the
  Co-Issuer, the Trustee, the Holders of the Securities or any other person, that arise out of or in connection
  with the performance by the Servicer of its duties under this Agreement and under the terms of the other
  Transaction Documents made applicable to it pursuant to the terms of this Agreement, except by reason
  of (i) acts or omissions constituting bad faith, willful misconduct, gross negligence or breach of fiduciary
  duty in the performance, or reckless disregard, of the obligations of the Servicer hereunder and under the
  terms of the other Transaction Documents made applicable to it pursuant to the terms of this Agreement
  or (ii) with respect to any information included in the Offering Memorandum in the section entitled
  “The Servicer” and paragraphs 1, 2, 3, 4, 5, 7 and 11 in the section entitled “Risk Factors–Certain
  Conflicts of Interest–Conflicts of Interest Involving the Servicer” of that contains any untrue statement of
  material fact or omits to state a material fact necessary in order to make the statements therein, in the light
  of the circumstances under which they were made, not misleading (the preceding clauses (i) and (ii)
  collectively being the “Servicer Breaches”). For the avoidance of doubt, the Servicer shall have no duty
  to independently investigate any laws not otherwise known to it in connection with its obligations under
  this Agreement, the Indenture and the other Transaction Documents. The Servicer shall be deemed to
  have satisfied the requirements of the Indenture and this Agreement relating to not causing the Issuer to
  be treated as engaged in a trade or business in the United States for U.S. federal income tax purposes
  (including as those requirements relate to the acquisition (including manner of acquisition), ownership,
  enforcement, and disposition of Collateral) to the extent the Servicer complies with the requirements set
  forth in Annex 1 hereto (unless the Servicer knows that as a result of a change in law the investment
  restrictions set forth in Annex 1 may no longer be relied upon).

                          (b)     The Issuer shall indemnify and hold harmless (the Issuer in such case,
  the “Indemnifying Party”) the Servicer, its directors, officers, stockholders, partners, agents and
  employees (such parties collectively in such case, the “Indemnified Parties”) from and against any and all
  Liabilities, and shall reimburse each such Indemnified Party for all reasonable fees and expenses


  OHS West:260268297.9                                 -10-
                                                                                                 010576
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 82 of 303 PageID 13464


  (including reasonable fees and expenses of counsel) (collectively, the “Expenses”) as such Expenses are
  incurred in investigating, preparing, pursuing or defending any claim, action, proceeding or investigation
  with respect to any pending or threatened litigation (collectively, the “Actions”), caused by, or arising out
  of or in connection with, the issuance of the Securities, the transactions contemplated by the Offering
  Memorandum, the Indenture or this Agreement, and/or any action taken by, or any failure to act by, such
  Indemnified Party; provided, however, that no Indemnified Party shall be indemnified for any Liabilities
  or Expenses it incurs as a result of any acts or omissions by any Indemnified Party constituting Servicer
  Breaches. Notwithstanding anything contained herein to the contrary, the obligations of the Issuer under
  this Section 10 shall be payable solely out of the Collateral in accordance with the priorities set forth in
  the Indenture and shall survive termination of this Agreement.

                           (c)     With respect to any claim made or threatened against an Indemnified
  Party, or compulsory process or request or other notice of any loss, claim, damage or liability served upon
  an Indemnified Party, for which such Indemnified Party is or may be entitled to indemnification under
  this Section 10, such Indemnified Party shall (or with respect to Indemnified Parties that are directors,
  officers, stockholders, agents or employees of the Servicer, the Servicer shall cause such Indemnified
  Party to):

                                    (i)       give written notice to the Indemnifying Party of such claim
                    within ten (10) days after such Indemnified Party’s receipt of actual notice that such
                    claim is made or threatened, which notice to the Indemnifying Party shall specify in
                    reasonable detail the nature of the claim and the amount (or an estimate of the amount) of
                    the claim; provided, however, that the failure of any Indemnified Party to provide such
                    notice to the Indemnifying Party shall not relieve the Indemnifying Party of its
                    obligations under this Section 10 unless the Indemnifying Party is materially prejudiced
                    or otherwise forfeits rights or defenses by reason of such failure;

                                     (ii)  at the Indemnifying Party’s expense, provide the Indemnifying
                    Party such information and cooperation with respect to such claim as the Indemnifying
                    Party may reasonably require, including, but not limited to, making appropriate personnel
                    available to the Indemnifying Party at such reasonable times as the Indemnifying Party
                    may request;

                                    (iii)  at the Indemnifying Party’s expense, cooperate and take all such
                    steps as the Indemnifying Party may reasonably request to preserve and protect any
                    defense to such claim;

                                     (iv)    in the event suit is brought with respect to such claim, upon
                    reasonable prior notice, afford to the Indemnifying Party the right, which the
                    Indemnifying Party may exercise in its sole discretion and at its expense, to participate in
                    the investigation, defense and settlement of such claim;

                                     (v)     neither incur any material expense to defend against nor release
                    or settle any such claim or make any admission with respect thereto (other than routine or
                    incontestable admissions or factual admissions the failure to make which would expose
                    such Indemnified Party to unindemnified liability) nor permit a default or consent to the
                    entry of any judgment in respect thereof, in each case without the prior written consent of
                    the Indemnifying Party; and

                                      (vi)    upon reasonable prior notice, afford to the Indemnifying Party
                    the right, in its sole discretion and at its sole expense, to assume the defense of such



  OHS West:260268297.9                                 -11-
                                                                                                010577
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 83 of 303 PageID 13465


                    claim, including, but not limited to, the right to designate counsel reasonably acceptable
                    to the Indemnified Party and to control all negotiations, litigation, arbitration, settlements,
                    compromises and appeals of such claim; provided, that if the Indemnifying Party assumes
                    the defense of such claim, it shall not be liable for any fees and expenses of counsel for
                    any Indemnified Party incurred thereafter in connection with such claim except that if
                    such Indemnified Party reasonably determines that counsel designated by the
                    Indemnifying Party has a conflict of interest in connection with its representation of such
                    Indemnified Party, such Indemnifying Party shall pay the reasonable fees and
                    disbursements of one counsel (in addition to any local counsel) separate from its own
                    counsel for all Indemnified Parties in connection with any one action or separate but
                    similar or related actions in the same jurisdiction arising out of the same general
                    allegations or circumstances; provided, further, that prior to entering into any final
                    settlement or compromise, such Indemnifying Party shall seek the consent of the
                    Indemnified Party and use its commercially reasonable efforts in the light of the then
                    prevailing circumstances (including, without limitation, any express or implied time
                    constraint on any pending settlement offer) to obtain the consent of such Indemnified
                    Party as to the terms of settlement or compromise. If an Indemnified Party does not
                    consent to the settlement or compromise within a reasonable time under the
                    circumstances, the Indemnifying Party shall not thereafter be obligated to indemnify the
                    Indemnified Party for any amount in excess of such proposed settlement or compromise.

                          (d)     In the event that any Indemnified Party waives its right to
  indemnification hereunder, the Indemnifying Party shall not be entitled to appoint counsel to represent
  such Indemnified Party nor shall the Indemnifying Party reimburse such Indemnified Party for any costs
  of counsel to such Indemnified Party.

                           (e)     The U.S. federal securities laws impose liabilities under certain
  circumstances on persons who act in good faith; accordingly, notwithstanding any other provision of this
  Agreement, nothing herein shall in any way constitute a waiver or limitation of any rights which the
  Issuer or the Holders of the Securities may have under any U.S. federal securities laws.

                    11.     No Partnership or Joint Venture.

                   The Issuer and the Servicer are not partners or joint venturers with each other and nothing
  herein shall be construed to make them such partners or joint venturers or impose any liability as such on
  either of them. The Servicer’s relation to the Issuer shall be deemed to be that of an independent
  contractor.

                    12.     Term; Termination.

                            (a)       This Agreement shall commence as of the date first set forth above and
  shall continue in force and effect until the first of the following occurs: (i) the payment in full of the
  Notes, the termination of the Indenture in accordance with its terms and the redemption in full of the
  Preference Shares; (ii) the liquidation of the Collateral and the final distribution of the proceeds of such
  liquidation to the Holders of Securities; or (iii) the termination of this Agreement in accordance with
  subsection (b), (c), (d) or (e) of this Section 12 or Section 14 of this Agreement.

                           (b)      Subject to Section 12(e) below, the Servicer may resign, upon 90 days’
  written notice to the Issuer (or such shorter notice as is acceptable to the Issuer). If the Servicer resigns,
  the Issuer agrees to appoint a successor Servicer to assume such duties and obligations in accordance with
  Section 12(e).



  OHS West:260268297.9                                  -12-
                                                                                                  010578
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 84 of 303 PageID 13466


                         (c)     This Agreement shall be automatically terminated in the event that the
  Issuer determines in good faith that the Issuer or the pool of Collateral has become required to be
  registered under the provisions of the Investment Company Act, and the Issuer notifies the Servicer
  thereof.

                           (d)      If this Agreement is terminated pursuant to this Section 12, neither party
  shall have any further liability or obligation to the other, except as provided in Sections 2(c)(i), 8, 10 and
  15 of this Agreement.

                            (e)     No removal or resignation of the Servicer shall be effective unless:

                                     (i)    (A) the Issuer appoints a successor Servicer at the written
                    direction of a Majority of the Preference Shares (excluding any Preference Shares
                    held by the retiring Servicer or any of its Affiliates and accounts over which the
                    retiring Servicer or any of its Affiliates exercise discretionary voting authority,
                    other than HFP which may exercise its vote with respect to Preference Shares it
                    owns, up to the Original HFP Share Amount (each such non-excluded Preference
                    Share, a “Voting Preference Share”)), (B) such successor Servicer has assumed in
                    writing all of the Servicer’s duties and obligations pursuant to this Agreement and
                    the Indenture and (C) such successor Servicer is not objected to within 30 days
                    after notice of such succession by either (x) a Super Majority of the Controlling
                    Class of Notes or (y) a Majority in Aggregate Outstanding Amount of the Notes
                    (voting as a single class and excluding any Notes held by the retiring Servicer or
                    any of its Affiliates and accounts over which the retiring Servicer or any of its
                    Affiliates exercise discretionary voting authority other than HFP (each such non-
                    excluded Note, a “Voting Note”)); or

                                     (ii)     if a Majority of the Preference Shares (excluding any Preference
                    Shares held by the retiring Servicer or any of its Affiliates and accounts over which the
                    retiring Servicer or any of its Affiliates exercise discretionary voting authority other than
                    HFP) has nominated two or more possible successor Servicers that have been objected to
                    pursuant to the preceding clause (i)(C) or has otherwise failed to appoint a successor
                    Servicer that has not been objected to pursuant to the preceding clause (i)(C) within
                    30 days of the date of notice of such removal or resignation of the Servicer (or, if later,
                    within 30 days of the last failure to successfully appoint a successor Servicer), then
                    (A) the Issuer appoints a successor Servicer at the written direction of a Super Majority
                    of the Controlling Class of Notes, (B) such successor Servicer has agreed in writing to
                    assume all of the Servicer’s duties and obligations pursuant to this Agreement and the
                    Indenture and (C) such successor Servicer is not objected to within 45 days after notice of
                    such succession by either of (x) a Majority of the Preference Shares (excluding any
                    Preference Shares held by the retiring Servicer or any of its Affiliates and accounts over
                    which the retiring Servicer or any of its Affiliates exercise discretionary voting authority
                    other than HFP which may exercise its vote with respect to Preference Shares it owns, up
                    to the Original HFP Share Amount) or (y) a Majority in Aggregate Outstanding Amount
                    of the Notes (voting as a single class and excluding any Notes held by the retiring
                    Servicer or any of its Affiliates and accounts over which the retiring Servicer or any of its
                    Affiliates exercise discretionary voting authority other than HFP); or

                                    (iii)    if the Issuer fails to appoint a successor Servicer pursuant to the
                    preceding clauses (i) and (ii) within 90 days of any notice of resignation or removal of the


  OHS West:260268297.9                                 -13-
                                                                                                 010579
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 85 of 303 PageID 13467


                    Servicer, (A) any Holder of the Controlling Class of Notes (excluding any Notes that are
                    not Voting Notes or any Holder of Voting Preference Shares) may petition a court of
                    competent authority to appoint a successor Servicer, (B) such court appoints a successor
                    Servicer and (C) such successor Servicer has agreed in writing to assume all of the
                    Servicer’s duties and obligations pursuant to this Agreement and the Indenture.

                   In addition, any successor Servicer must be an established institution which (i) has
  demonstrated an ability to professionally and competently perform duties similar to those imposed upon
  the Servicer hereunder, (ii) is legally qualified and has the capacity to act as Servicer hereunder, as
  successor to the Servicer under this Agreement in the assumption of all of the responsibilities, duties and
  obligations of the Servicer hereunder and under the applicable terms of the Indenture, (iii) shall not cause
  the Issuer or the pool of Collateral to become required to register under the provisions of the Investment
  Company Act, (iv) shall perform its duties as Servicer under this Agreement and the Indenture without
  causing the Issuer, the Co-Issuer or any Holder of any Securities to become subject to tax in any
  jurisdiction outside of the Issuer’s jurisdiction of incorporation and (v) each Rating Agency has confirmed
  that the appointment of such successor Servicer shall not cause its then current rating of any Class of
  Notes to be reduced or withdrawn. No compensation payable to a successor Servicer from payments on
  the Collateral shall be greater than that paid to the Servicer without the prior written consent of a Super
  Majority of the Controlling Class, Majority of the Noteholders and a Majority of the Preference Shares.
  The Issuer, the Trustee and the successor Servicer shall take such action (or cause the retiring Servicer to
  take such action) consistent with this Agreement and the terms of the Indenture applicable to the Servicer,
  as shall be necessary to effectuate any such succession.

                   If there has been no appointment of a successor Servicer within 90 days following the
  resignation or termination of the Servicer, until a successor Servicer has been appointed and has assumed
  its duties hereunder, any sales or disposition of Collateral Obligation shall be limited to Credit Risk
  Obligation, Credit Improved Obligation, Defaulted Collateral Obligation, Eligible Equity Securities or
  Qualified Equity Securities; provided, that, such restriction on the sale or disposition of Collateral
  Obligation shall not apply if the Collateral Obligation is being liquidated in whole or in part in connection
  with an acceleration or early termination of the Notes.

                             (f)     In the event of removal of the Servicer pursuant to this Agreement, the
  Issuer shall have all of the rights and remedies available with respect thereto at law or equity, and, without
  limiting the foregoing, the Issuer or, to the extent so provided in the Indenture, the Trustee may by notice
  in writing to the Servicer as provided under this Agreement terminate all the rights and obligations of the
  Servicer under this Agreement (except those that survive termination pursuant to Section 12(d) above).
  Upon expiration of the applicable notice period with respect to termination specified in this Section 12 or
  Section 14 of this Agreement, as applicable, all authority and power of the Servicer under this Agreement,
  whether with respect to the Collateral or otherwise, shall automatically and without further action by any
  person or entity pass to and be vested in the successor Servicer upon the appointment thereof.

                    13.    Delegation; Assignments.

                  This Agreement, and any obligations or duties of the Servicer hereunder, shall not be
  delegated by the Servicer, in whole or in part, except to any entity that (i) is controlled by any of James
  Dondero, Mark Okada and Todd Travers and (ii) is one in which any of James Dondero, Mark Okada and
  Todd Travers is involved in the day to day management and operations (and in any such case pursuant to
  an instrument of delegation in form and substance satisfactory to the Issuer), without the prior written
  consent of the Issuer, a Super Majority of the Controlling Class and a Majority of the Preference Shares
  (excluding Notes and Preference Shares held by the Servicer or any of its Affiliates) and, notwithstanding
  any such consent, no delegation of obligations or duties by the Servicer (including, without limitation, to


  OHS West:260268297.9                                -14-
                                                                                                010580
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 86 of 303 PageID 13468


  an entity described above) shall relieve the Servicer from any liability hereunder; provided that such
  delegate or assignee must perform its duties without causing the Issuer to become subject to net income
  tax in any jurisdiction outside the Issuer’s jurisdiction of incorporation or otherwise cause adverse tax
  consequences to the Issuer or Co-Issuer.

                   Subject to Section 12, any assignment of this Agreement to any Person, in whole or in
  part, by the Servicer shall be deemed null and void unless (i) such assignment is consented to in writing
  by the Issuer, a Majority of the Controlling Class and the Holders of a Majority of the Preference Shares
  (excluding Notes and Preference Shares held by the Servicer or any of its Affiliates other than HFP) and
  (ii) the Rating Condition is satisfied with respect to any such assignment. Any assignment consented to
  by the Issuer, a Majority of the Controlling Class and the Holders of a Majority of the Preference Shares
  shall bind the assignee hereunder in the same manner as the Servicer is bound. In addition, the assignee
  shall execute and deliver to the Issuer and the Trustee a counterpart of this Agreement naming such
  assignee as Servicer. Upon the execution and delivery of such a counterpart by the assignee and consent
  thereto by the Issuer, a Majority of the Controlling Class and the Holders of a Majority of the Preference
  Shares, the Servicer shall be released from further obligations pursuant to this Agreement, except with
  respect to its obligations arising under Section 10 of this Agreement prior to such assignment and except
  with respect to its obligations under Sections 2(c)(i) and 15 hereof. This Agreement shall not be assigned
  by the Issuer without the prior written consent of the Servicer and the Trustee, except in the case of
  assignment by the Issuer to (i) an entity which is a successor to the Issuer permitted under the Indenture,
  in which case such successor organization shall be bound hereunder and by the terms of said assignment
  in the same manner as the Issuer is bound thereunder or (ii) the Trustee as contemplated by the Indenture.
  In the event of any assignment by the Issuer, the Issuer shall cause its successor to execute and deliver to
  the Servicer such documents as the Servicer shall consider reasonably necessary to effect fully such
  assignment. The Servicer hereby consents to the matters set forth in Article 15 of the Indenture.

                    14.    Termination by the Issuer for Cause.

                  Subject to Section 12(e) above, this Agreement shall be terminated and the Servicer shall
  be removed by the Issuer for cause upon 10 days’ prior written notice to the Servicer and upon written
  notice to the Holders of the Securities as set forth below, but only if directed to do so by (1) a Super
  Majority of the Controlling Class of Notes or (2) the Holders of at least 66-2/3% of the Preference Shares
  (excluding any Preference Shares or other Notes held by the Servicer or any of its Affiliates and accounts
  over which the Servicer or any of its Affiliates exercise discretionary voting authority, other than HFP
  which may exercise its vote with respect to Preference Shares it owns, up to the Original HFP Share
  Amount). For purposes of determining “cause” with respect to any such termination of this Agreement,
  such term shall mean any one of the following events:

                          (a)      the Servicer willfully breaches in any respect, or takes any action that it
  knows violates in any respect, any provision of this Agreement or any terms of the Indenture applicable to
  it;

                            (b)     the Servicer breaches in any material respect any provision of this
  Agreement or any terms of the Indenture or the Collateral Administration Agreement applicable to it, or
  any representation, warranty, certification or statement given in writing by the Servicer shall prove to
  have been incorrect in any material respect when made or given, and the Servicer fails to cure such breach
  or take such action so that the facts (after giving effect to such action) conform in all material respects to
  such representation, warranty, certificate or statement, in each case within 30 days of becoming aware of,
  or receiving notice from, the Trustee of, such breach or materially incorrect representation, warranty,
  certificate or statement;




  OHS West:260268297.9                                -15-
                                                                                                010581
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 87 of 303 PageID 13469


                             (c)     the Servicer is wound up or dissolved (other than a dissolution in which
  the remaining members elect to continue the business of the Servicer in accordance with its Governing
  Instruments) or there is appointed over it or a substantial portion of its assets a receiver, administrator,
  administrative receiver, trustee or similar officer, or the Servicer (i) ceases to be able to, or admits in
  writing its inability to, pay its debts as they become due and payable, or makes a general assignment for
  the benefit of or enters into any composition or arrangement with, its creditors generally; (ii) applies for
  or consents (by admission of material allegations of a petition or otherwise) to the appointment of a
  receiver, trustee, assignee, custodian, liquidator or sequestrator (or other similar official) of the Servicer
  or of any substantial part of its properties or assets, or authorizes such an application or consent, or
  proceedings seeking such appointment are commenced without such authorization, consent or application
  against the Servicer and continue undismissed for 60 days; (iii) authorizes or files a voluntary petition in
  bankruptcy, or applies for or consents (by admission of material allegations of a petition or otherwise) to
  the application of any bankruptcy, reorganization, arrangement, readjustment of debt, insolvency or
  dissolution, or authorizes such application or consent, or proceedings to such end are instituted against the
  Servicer without such authorization, application or consent and are approved as properly instituted and
  remain undismissed for 60 days or result in adjudication of bankruptcy or insolvency; or (iv) permits or
  suffers all or any substantial part of its properties or assets to be sequestered or attached by court order
  and the order remains undismissed for 60 days;

                           (d)     the occurrence of any Event of Default under the Indenture that results
  from any breach by the Servicer of its duties under the Indenture or this Agreement, which breach or
  default is not cured within any applicable cure period; or

                            (e)     (x) the occurrence of an act by the Servicer related to its activities in any
  servicing, securities, financial advisory or other investment business that constitutes fraud, (y) the
  Servicer being indicted, or any of its principals being convicted, of a felony criminal offense related to its
  activities in any servicing, securities, financial advisory or other investment business or (z) the Servicer
  being indicted for, adjudged liable in a civil suit for, or convicted of a violation of the Securities Act or
  any other United States Federal securities law or any rules or regulations thereunder.

                  If any of the events specified in this Section 14 shall occur, the Servicer shall give prompt
  written notice thereof to the Issuer, S&P, the Trustee and the Holders of all outstanding Notes and
  Preference Shares upon the Servicer’s becoming aware of the occurrence of such event.

                    15.     Action Upon Termination.

                         (a)      From and after the effective date of termination of this Agreement, the
  Servicer shall not be entitled to compensation for further services hereunder, but shall be paid all
  compensation accrued to the date of termination, as provided in Section 8 hereof, and shall be entitled to
  receive any amounts owing under Section 10 hereof. Upon the effective date of termination of this
  Agreement, the Servicer shall as soon as practicable:

                                     (i)     deliver to the Issuer all property and documents of the Trustee or
                    the Issuer or otherwise relating to the Collateral then in the custody of the Servicer; and

                                    (ii)  deliver to the Trustee and the Preference Shares Paying Agent an
                    accounting with respect to the books and records delivered to the Trustee and the
                    Preference Shares Paying Agent or the successor Servicer appointed pursuant to
                    Section 12(e) hereof.




  OHS West:260268297.9                                 -16-
                                                                                                 010582
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 88 of 303 PageID 13470


                   Notwithstanding such termination, the Servicer shall remain liable to the extent set forth
  herein (but subject to Section 10 hereof) for its acts or omissions hereunder arising prior to termination
  and for any expenses, losses, damages, liabilities, demands, charges and claims (including reasonable
  attorneys’ fees) in respect of or arising out of a breach of the representations and warranties made by the
  Servicer in Section 16(b) hereof or from any failure of the Servicer to comply with the provisions of this
  Section 15.

                           (b)     The Servicer agrees that, notwithstanding any termination of this
  Agreement, it shall reasonably cooperate in any Proceeding arising in connection with this Agreement,
  the Indenture or any of the Collateral (excluding any such Proceeding in which claims are asserted against
  the Servicer or any Affiliate of the Servicer) upon receipt of appropriate indemnification and expense
  reimbursement.

                    16.     Representations and Warranties.

                            (a)     The Issuer hereby represents and warrants to the Servicer as follows:

                                     (i)     The Issuer has been duly registered and is validly existing under
                    the laws of the Cayman Islands, has full power and authority to own its assets and the
                    securities proposed to be owned by it and included in the Collateral and to transact the
                    business in which it is presently engaged and is duly qualified under the laws of each
                    jurisdiction where its ownership or lease of property or the conduct of its business
                    requires, or the performance of its obligations under this Agreement, the Indenture or the
                    Securities would require, such qualification, except for failures to be so qualified,
                    authorized or licensed that would not in the aggregate have a material adverse effect on
                    the business, operations, assets or financial condition of the Issuer.

                                      (ii)    The Issuer has full power and authority to execute, deliver and
                    perform this Agreement, the other Transaction Documents and the Securities and all
                    obligations required hereunder and thereunder and has taken all necessary action to
                    authorize this Agreement, the other Transaction Documents and the Securities on the
                    terms and conditions hereof and thereof and the execution by the Issuer, delivery and
                    performance of this Agreement, the other Transaction Documents and the Securities and
                    the performance of all obligations imposed upon it hereunder and thereunder. No consent
                    of any other person including, without limitation, shareholders and creditors of the Issuer,
                    and no license, permit, approval or authorization of, exemption by, notice or report to, or
                    registration, filing or declaration with, any governmental authority, other than those that
                    may be required under state securities or “blue sky” laws and those that have been or
                    shall be obtained in connection with the other Transaction Documents and the Securities
                    is required by the Issuer in connection with this Agreement, the other Transaction
                    Documents and the Securities or the execution, delivery, performance, validity or
                    enforceability of this Agreement, the other Transaction Documents and the Securities or
                    the obligations imposed upon it hereunder or thereunder. This Agreement constitutes, and
                    each instrument or document required hereunder, when executed and delivered
                    hereunder, shall constitute, the legally valid and binding obligation of the Issuer
                    enforceable against the Issuer in accordance with its terms, subject to (a) the effect of
                    bankruptcy, insolvency or similar laws affecting generally the enforcement of creditors’
                    rights and (b) general equitable principles.

                                  (iii)  The execution by the Issuer, delivery and performance of this
                    Agreement and the documents and instruments required hereunder shall not violate any


  OHS West:260268297.9                                 -17-
                                                                                                010583
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 89 of 303 PageID 13471


                    provision of any existing law or regulation binding on the Issuer, or any order, judgment,
                    award or decree of any court, arbitrator or governmental authority binding on the Issuer,
                    or the Governing Instruments of, or any securities issued by, the Issuer or of any
                    mortgage, indenture, lease, contract or other agreement, instrument or undertaking to
                    which the Issuer is a party or by which the Issuer or any of its assets may be bound, the
                    violation of which would have a material adverse effect on the business, operations,
                    assets or financial condition of the Issuer, and shall not result in or require the creation or
                    imposition of any lien on any of its property, assets or revenues pursuant to the provisions
                    of any such mortgage, indenture, lease, contract or other agreement, instrument or
                    undertaking (other than the lien of the Indenture).

                                     (iv)    The Issuer is not in violation of its Governing Instruments or in
                    breach or violation of or in default under the Indenture or any contract or agreement to
                    which it is a party or by which it or any of its assets may be bound, or any applicable
                    statute or any rule, regulation or order of any court, government agency or body having
                    jurisdiction over the Issuer or its properties, the breach or violation of which or default
                    under which would have a material adverse effect on the validity or enforceability of this
                    Agreement or the performance by the Issuer of its duties hereunder.

                                   (v)     True and complete copies of the Indenture and the Issuer’s
                    Governing Instruments have been delivered to the Servicer.

                  The Issuer agrees to deliver a true and complete copy of each amendment to the
  documents referred to in Section 16(a)(v) above to the Servicer as promptly as practicable after its
  adoption or execution.

                            (b)      The Servicer hereby represents and warrants to the Issuer as follows:

                                     (i)     The Servicer is a limited partnership duly organized and validly
                    existing and in good standing under the laws of the State of Delaware, has full power and
                    authority to own its assets and to transact the business in which it is currently engaged
                    and is duly qualified and in good standing under the laws of each jurisdiction where its
                    ownership or lease of property or the conduct of its business requires, or the performance
                    of this Agreement would require such qualification, except for those jurisdictions in
                    which the failure to be so qualified, authorized or licensed would not have a material
                    adverse effect on the business, operations, assets or financial condition of the Servicer or
                    on the ability of the Servicer to perform its obligations under, or on the validity or
                    enforceability of, this Agreement and the provisions of the other Transaction Documents
                    applicable to the Servicer.

                                    (ii)     The Servicer has full power and authority to execute, deliver and
                    perform this Agreement and all obligations required hereunder and under the provisions
                    of the other Transaction Documents applicable to the Servicer, and has taken all
                    necessary action to authorize this Agreement on the terms and conditions hereof and the
                    execution, delivery and performance of this Agreement and all obligations required
                    hereunder and under the terms of the other Transaction Documents applicable to the
                    Servicer. No consent of any other person, including, without limitation, creditors of the
                    Servicer, and no license, permit, approval or authorization of, exemption by, notice or
                    report to, or registration, filing or declaration with, any governmental authority is
                    required by the Servicer in connection with this Agreement or the execution, delivery,
                    performance, validity or enforceability of this Agreement or the obligations required


  OHS West:260268297.9                                  -18-
                                                                                                  010584
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 90 of 303 PageID 13472


                    hereunder or under the terms of the other Transaction Documents applicable to the
                    Servicer. This Agreement has been, and each instrument and document required
                    hereunder or under the terms of the other Transaction Documents applicable to the
                    Servicer shall be, executed and delivered by a duly authorized partner of the Servicer, and
                    this Agreement constitutes, and each instrument and document required hereunder or
                    under the terms of the other Transaction Documents applicable to the Servicer when
                    executed and delivered by the Servicer hereunder or under the terms of the other
                    Transaction Documents applicable to the Servicer shall constitute, the valid and legally
                    binding obligations of the Servicer enforceable against the Servicer in accordance with
                    their terms, subject to (a) the effect of bankruptcy, insolvency or similar laws affecting
                    generally the enforcement of creditors’ rights and (b) general equitable principles.

                                    (iii)    The execution, delivery and performance of this Agreement and
                    the terms of the other Transaction Documents applicable to the Servicer and the
                    documents and instruments required hereunder or under the terms of the other
                    Transaction Documents applicable to the Servicer shall not violate or conflict with any
                    provision of any existing law or regulation binding on or applicable to the Servicer, or
                    any order, judgment, award or decree of any court, arbitrator or governmental authority
                    binding on the Servicer, or the Governing Instruments of, or any securities issued by the
                    Servicer or of any mortgage, indenture, lease, contract or other agreement, instrument or
                    undertaking to which the Servicer is a party or by which the Servicer or any of its assets
                    may be bound, the violation of which would have a material adverse effect on the
                    business, operations, assets or financial condition of the Servicer or its ability to perform
                    its obligations under this Agreement and the provisions of the other Transaction
                    Documents applicable to the Servicer, and shall not result in or require the creation or
                    imposition of any lien on any of its material property, assets or revenues pursuant to the
                    provisions of any such mortgage, indenture, lease, contract or other agreement,
                    instrument or undertaking.

                                    (iv)    There is no charge, investigation, action, suit or proceeding
                    before or by any court pending or, to the best knowledge of the Servicer, threatened that,
                    if determined adversely to the Servicer, would have a material adverse effect upon the
                    performance by the Servicer of its duties under, or on the validity or enforceability of,
                    this Agreement and the provisions of the other Transaction Documents applicable to the
                    Servicer.

                                  (v)      The Servicer is a registered investment adviser under the
                    Investment Advisers Act.

                                     (vi) The Servicer is not in violation of its Governing Instruments or in
                    breach or violation of or in default under any contract or agreement to which it is a party
                    or by which it or any of its property may be bound, or any applicable statute or any rule,
                    regulation or order of any court, government agency or body having jurisdiction over the
                    Servicer or its properties, the breach or violation of which or default under which would
                    have a material adverse effect on the validity or enforceability of this Agreement or the
                    provisions of the other Transaction Documents applicable to the Servicer, or the
                    performance by the Servicer of its duties hereunder.

                                    (vii) All Collateral Obligations and Eligible Investments purchased on
                    behalf of the Issuer on the Closing Date satisfy paragraphs (15), (28) and (29) of the
                    definition of “Collateral Obligation” in the case of a Collateral Obligation or, in the case


  OHS West:260268297.9                                 -19-
                                                                                                 010585
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 91 of 303 PageID 13473


                    of Eligible Investments, are not described in clause (5) of the exclusions to the definition
                    of "Eligible Investment", as of the date of purchase or commitment to purchase (if earlier)
                    thereof; provided that a Collateral Obligation will be deemed to satisfy paragraph (29) of
                    the definition of “Collateral Obligation” and an Eligible Investment will be deemed not to
                    be described in clause (5) of the exclusions to the definition of “Eligible Investment” if it
                    is acquired in accordance with the requirements of Annex 1.

                    17.      Notices.

                   Unless expressly provided otherwise herein, all notices, requests, demands and other
  communications required or permitted under this Agreement shall be in writing (including by telecopy)
  and shall be deemed to have been duly given, made and received when delivered against receipt or upon
  actual receipt of registered or certified mail, postage prepaid, return receipt requested, or, in the case of
  telecopy notice, when received in legible form, addressed as set forth below:

                    (a) If to the Issuer:

                    Stratford CLO Ltd.
                    c/o Maples Finance Limited
                    P.O. Box 1093GT
                    Queensgate House, South Church Street
                    George Town, Grand Cayman, KY1-1108, Cayman Islands
                    Telephone: (345) 945-7099
                    Telecopy: (345) 945-7100
                    Attention: The Directors

                    (b) If to the Servicer:

                    Highland Capital Management, L.P.
                    Two Galleria Tower
                    13455 Noel Road, Suite 1300
                    Dallas, Texas 75240
                    Telephone: (972) 628-4100
                    Telecopy: (972) 628-4147
                    Attention: James Dondero

                    (c) If to the Trustee:

                    State Street Bank and Trust Company
                    200 Clarendon Street
                    Mailcode: EUC-108
                    Boston, Massachusetts 02116
                    Telecopy: (617) 351-4358
                    Attention: CDO Services Group

                    (d) If to the Noteholders:

                  In accordance with Section 14.3 of the Indenture, at their respective addresses set forth on
  the Note Register.




  OHS West:260268297.9                                 -20-
                                                                                                 010586
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 92 of 303 PageID 13474


                    (e) If to the Holders of the Preference Shares:

                   In accordance with Section 14.3 of the Indenture, to the Preference Shares Paying Agent
  at the address identified therein.

                    (f) if to the Rating Agencies:

                   In accordance with Section 14.3 of the Indenture, to the rating Agencies at the address
  identified therein.

                   Any party may alter the address or telecopy number to which communications or copies
  are to be sent by giving notice of such change of address in conformity with the provisions of this
  Section 17 for the giving of notice.

                    18.     Binding Nature of Agreement; Successors and Assigns.

                   This Agreement shall be binding upon and inure to the benefit of the parties hereto and
  their respective heirs, personal representatives, successors and permitted assigns as provided herein. The
  Servicer hereby consents to the collateral assignment of this Agreement as provided in the Indenture and
  further agrees that the Trustee may enforce the Servicer’s obligations hereunder.

                    19.     Entire Agreement.

                   This Agreement contains the entire agreement and understanding among the parties
  hereto with respect to the subject matter hereof, and supersedes all prior and contemporaneous
  agreements, understandings, inducements and conditions, express or implied, oral or written, of any
  nature whatsoever with respect to the subject matter hereof. The express terms hereof control and
  supersede any course of performance and/or usage of the trade inconsistent with any of the terms hereof.
  This Agreement may not be modified or amended other than by an agreement in writing executed by the
  parties hereto and in accordance with the terms of Section 15.1(h) of the Indenture.

                    20.     Conflict with the Indenture.

                   Subject to the last two sentences of Section 2(a)(i), in the event that this Agreement
  requires any action to be taken with respect to any matter and the Indenture requires that a different action
  be taken with respect to such matter, and such actions are mutually exclusive, the provisions of the
  Indenture in respect thereof shall control.

                    21.     Priority of Payments.

                 The Servicer agrees that the payment of all amounts to which it is entitled pursuant to this
  Agreement and the Indenture shall be due and payable only in accordance with the priorities set forth in
  the Indenture and only to the extent funds are available for such payments in accordance with such
  priorities.

                    22.     Governing Law.

             THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
  GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
  ITS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
  ANOTHER JURISDICTION.



  OHS West:260268297.9                                 -21-
                                                                                               010587
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 93 of 303 PageID 13475


                    23.    Indulgences Not Waivers.

                   Neither the failure nor any delay on the part of any party hereto to exercise any right,
  remedy, power or privilege under this Agreement shall operate as a waiver thereof, nor shall any single or
  partial exercise of any right, remedy, power or privilege preclude any other or further exercise of the same
  or of any other right, remedy, power or privilege, nor shall any waiver of any right, remedy, power or
  privilege with respect to any occurrence be construed as a waiver of such right, remedy, power or
  privilege with respect to any other occurrence. No waiver shall be effective unless it is in writing and is
  signed by the party asserted to have granted such waiver.

                    24.    Costs and Expenses.

                  Except as may otherwise be agreed in writing, the costs and expenses (including the fees
  and disbursements of counsel and accountants) incurred by each party in connection with the negotiation
  and preparation of and the execution of this Agreement, and all matters incident thereto, shall be borne by
  such party.

                    25.    Titles Not to Affect Interpretation.

                   The titles of paragraphs and subparagraphs contained in this Agreement are for
  convenience only, and they neither form a part of this Agreement nor are they to be used in the
  construction or interpretation hereof.

                    26.    Execution in Counterparts.

                   This Agreement may be executed in any number of counterparts by facsimile or other
  written form of communication, each of which shall be deemed to be an original as against any party
  whose signature appears thereon, and all of which shall together constitute one and the same instrument.
  This Agreement shall become binding when one or more counterparts hereof, individually or taken
  together, shall bear the signatures of all of the parties reflected hereon as the signatories.

                    27.    Provisions Separable.

                    In case any provision in this Agreement shall be invalid, illegal or unenforceable as
  written, such provision shall be construed in the manner most closely resembling the apparent intent of
  the parties with respect to such provision so as to be valid, legal and enforceable; provided, however, that
  if there is no basis for such a construction, such provision shall be ineffective only to the extent of such
  invalidity, illegality or unenforceability and, unless the ineffectiveness of such provision destroys the
  basis of the bargain for one of the parties to this Agreement, the validity, legality and enforceability of the
  remaining provisions hereof or thereof shall not in any way be affected or impaired thereby.

                    28.    Number and Gender.

                  Words used herein, regardless of the number and gender specifically used, shall be
  deemed and construed to include any other number, singular or plural, and any other gender, masculine,
  feminine or neuter, as the context requires.




  OHS West:260268297.9                                 -22-
                                                                                                 010588
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 94 of 303 PageID 13476


                    29.    Written Disclosure Statement.

                  The Issuer and the Trustee acknowledge receipt of Part II of the Servicer’s Form ADV
  filed with the Securities and Exchange Commission, as required by Rule 204-3 under the Investment
  Advisers Act, more than 48 hours prior to the date of execution of this Agreement.

                    30.    Miscellaneous.

                            (a)    In the event that any vote is solicited with respect to any Collateral
  Obligation, the Servicer, on behalf of the Issuer, shall vote or refrain from voting any such security in any
  manner permitted by the Indenture that the Servicer has determined in its reasonable judgment shall be in
  the best interests of the Holders of the Securities. In addition, with respect to any Defaulted Collateral
  Obligation, the Servicer, on behalf of the Issuer, may instruct the trustee for such Defaulted Collateral
  Obligation to enforce the Issuer’s rights under the Underlying Instruments governing such Defaulted
  Collateral Obligation and any applicable law, rule or regulation in any manner permitted under the
  Indenture that the Servicer has determined in its reasonable judgment shall be in the best interests of the
  Holders of the Securities. In the event any Offer is made with respect to any Collateral Obligation, the
  Servicer, on behalf of the Issuer, may take such action as is permitted by the Indenture and that the
  Servicer has determined in its reasonable judgment shall be in the best interests of the Holders of the
  Securities.

                          (b)     In connection with taking or omitting any action under the Indenture or
  this Agreement, the Servicer may consult with counsel and may rely in good faith on the advice of such
  counsel or any opinion of counsel.

                   Any corporation, partnership or limited liability company into which the Servicer may be
  merged or converted or with which it may be consolidated, or any corporation, partnership or limited
  liability company resulting from any merger, conversion or consolidation to which the Servicer shall be a
  party, or any corporation, partnership or limited liability company succeeding to all or substantially all of
  the asset servicing and collateral management business of the Servicer, shall be the successor to the
  Servicer without any further action by the Servicer, the Co-Issuers, the Trustee, the Noteholders or any
  other person or entity.

                    31.    Limitation of Liabilities.

                   The Issuer’s obligations hereunder are solely the corporate obligations of the Issuer and
  the Servicer shall not have any recourse to any of the directors, officers, shareholders, members or
  incorporators of the Issuer with respect to any claims, losses, damages, liabilities, indemnities or other
  obligations in connection with any transactions contemplated hereby. Notwithstanding anything to the
  contrary, the obligations of the Issuer hereunder shall be limited to the net proceeds of the Collateral, if
  any, and following realization of the Collateral and its application in accordance with the Indenture, any
  outstanding obligations of the Issuer hereunder shall be extinguished and shall not thereafter revive. The
  provisions of this section shall survive termination of this Agreement.

                    32.    Waiver of Jury Trial Right.

             EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
  APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
  ANY PROCEEDING. EACH PARTY HEREBY (I) CERTIFIES THAT NO REPRESENTATIVE,
  AGENT OR ATTORNEY OF THE OTHER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
  THAT THE OTHER WOULD NOT, IN THE EVENT OF A PROCEEDING, SEEK TO ENFORCE



  OHS West:260268297.9                                  -23-
                                                                                               010589
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 95 of 303 PageID 13477


  THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
  ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
  CERTIFICATIONS IN THIS PARAGRAPH.




  OHS West:260268297.9                 -24-
                                                                     010590
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 96 of 303 PageID 13478




                                                                     010591
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 97 of 303 PageID 13479




                                                                     010592
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 98 of 303 PageID 13480


                                                    ANNEX 1


                                      Certain Asset Acquisition Provisions

                  Unless otherwise noted, references to the Issuer in this Annex 1 include the Servicer and
  any other person acting on the Issuer's behalf. Capitalized terms used but not defined herein will have the
  meanings ascribed to them in the Indenture.

                    For purposes of this Annex 1,

                             “Affiliate” means, with respect to a specified Person, (a) any other Person that
           directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under
           common control with, the specified Person, (b) any Person that is a member, director, officer or
           employee of (i) the specified Person or (ii) a Person described in clause (a) of this definition and
           (c) any fund or account which is managed by (i) the specified Person or (ii) a Person described in
           clause (a) of this definition; and

                            “Person” means an individual, a corporation, a limited liability company, a
           partnership, an association, a trust or any other entity or organization, including a government or
           political subdivision or an agency or instrumentality thereof.

  Section I.        General Investment Restrictions.

                  Except as otherwise provided in Section VI.D. of this Annex 1, the Issuer (and the
  Servicer acting on the Issuer's behalf) shall purchase debt securities, interests in loans and other assets
  (each a “Portfolio Obligation”) only in secondary-market transactions and it shall not engage in any
  lending or underwriting activities or otherwise participate in the structuring or origination of any Portfolio
  Obligation.

           A.       Communications and Negotiations.

                   1.       The Issuer will not have any communications or negotiations with the obligor of
           a Portfolio Obligation or a Reference Obligation (directly or indirectly through an intermediary
           such as the seller of such Portfolio Obligation or the Synthetic Security) in connection with the
           issuance or funding of such Portfolio Obligation or Reference Obligation or commitments with
           respect thereto, except for communications of an immaterial nature or customary due diligence
           communications; provided, that the Servicer may provide comments as to mistakes or
           inconsistencies in loan documents (including with respect to any provisions that are inconsistent
           with the terms and conditions of purchase of the loan by the Issuer).

                    2.       By way of example, permitted due diligence activities may include, but are not
           limited to, (a) attendance at an obligor's general “roadshow” or other presentations to investment
           professionals, (b) direct private discussions with personnel of the obligor, arranged by a sponsor,
           lead bank or other arranger, and (c) other due diligence activities of the kind customarily
           performed by offerees of the type of Portfolio Obligation being offered, but may not include any
           negotiations with the obligor, employees or agents of the obligor of any terms or conditions of the
           Portfolio Obligation being offered.

                  3.     Negotiations between the Servicer and the underwriter, placement agent or
           broker of a Portfolio Obligation are permitted solely to the extent that they are limited to


                                                    Annex 1-1
  OHS West:260268297.9

                                                                                                010593
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 99 of 303 PageID 13481


           responses to customary pre-offering period and offering period inquiries by the underwriter or
           placement agent (e.g., “If we offered you 10-year senior subordinated bonds of XYZ company,
           what spread would it require to interest you?”). For purposes of this Section I.A., “negotiations”
           shall not include (i) commenting on offering documents to an unrelated underwriter or placement
           agent when the ability to comment was generally available to other offerees, or (ii)
           communicating certain objective criteria (such as the minimum yield or maturity) the Issuer
           generally uses in purchasing the relevant type of Portfolio Obligation.

                    4.      The Issuer may consent or otherwise act with respect to amendments,
           supplements or other modifications of the terms of any Portfolio Obligation (other than a
           Subsidiary Obligation (as defined in Section III)) requiring consent or action after the date on
           which any such Portfolio Obligation is acquired by the Issuer if (a) such amendment, supplement
           or modification would not constitute a Significant Modification (as defined below), (b) (i) in the
           reasonable judgment of the Servicer, the obligor is in financial distress and such change in terms
           is desirable to protect the Issuer's interest and (ii) the Portfolio Obligation is described in clause
           5(b) of this Section I.A., (c) the amendment or modification would not be treated as the
           acquisition of a new Portfolio Obligation under paragraph 5 of this Section I.A., or (d) otherwise,
           if it has received written advice of counsel, which takes into account all the facts and
           circumstances, including the Issuer’s other activities that its involvement in such amendment,
           supplement or modification will not cause the Issuer to be treated as engaged in a trade or
           business within the United States.

                   A “Significant Modification” means any amendment, supplement or other modification
           that involves (a) a change in the stated maturity or a change in the timing of any material payment
           of any Portfolio Obligation (including deferral of an interest payment), that would materially alter
           the weighted average life of the Portfolio Obligation, (b) any change (whether positive or
           negative) in the yield on the Portfolio Obligation (calculated taking into account any fee in
           consideration for such modification) immediately prior to the modification in excess of the
           greater of (i) 25 basis points or (ii) 5 percent of such unmodified yield, (c) any change involving a
           material new extension of credit, (d) a change in the obligor of any Portfolio Obligation (as
           determined for purposes of section 1001 of the Code), or (e) a material change in the collateral or
           security for any Portfolio Obligation, including the addition or deletion of a co-obligor or
           guarantor that results in a material change in payment expectations.

                    5.      In the event the Issuer owns an interest in a Portfolio Obligation the terms of
           which are subsequently amended or modified, or in the case of a workout situation not described
           in Section III hereof, which Portfolio Obligation is subsequently exchanged for new obligations
           or other securities of the obligor of the Portfolio Obligation, such amendments or modifications
           or exchange will not be treated as the acquisition of an interest in a new Portfolio Obligation for
           purposes of this Annex 1, provided, that (a) the Issuer does not, directly or indirectly (through the
           Servicer or otherwise), seek the amendments or modifications or the exchange, or participate in
           negotiating the amendments or modifications or the exchange, and (b) at the time of original
           acquisition of the interest in the Portfolio Obligation, it was not reasonably anticipated that the
           terms of the Portfolio Obligation would, pursuant to a workout or other negotiation, subsequently
           be amended or modified.

           B.      Fees. The Issuer will not earn or receive from any Person any fee or other compensation
  for services, however denominated, in connection with its purchase or sale of a Portfolio Obligation or
  entering into a Synthetic Security; the foregoing prohibition shall not be construed to preclude the Issuer
  from receiving (i) commitment fees, facility maintenance fees or other similar fees that are received by
  the Issuer in connection with revolving or delayed drawdown Loans or synthetic or pre-funded letter of

                                                   Annex 1-2
  OHS West:260268297.9

                                                                                                 010594
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 100 of 303 PageID 13482


  credit Loans; (ii) yield maintenance and prepayment penalty fees; (iii) fees on account of the Issuer’s
  consenting to amendments, waivers or other modifications of the terms of any Portfolio Obligations
  (provided in the case of amendments, waivers and other modifications described in clause 4(b) of this
  Section I.A., but not in clauses 4(a), (c) or (d), such fees are generally available to all holders on the same
  terms); (iv) fees from permitted securities lending; or (v) upfront payments in lieu of periodic payments
  under a Synthetic Security. The Issuer will not provide services to any Person; the foregoing prohibition
  shall not be construed to preclude the Issuer from activities relating to the receipt of income described in
  (i) through (v) of the preceding sentence.

  Section II.       Loans and Forward Purchase Commitments.

          A.      Any understanding or commitment to purchase a loan, a participation or a loan
  subparticipation (collectively, “Loans”) from a seller before completion of the closing and full funding of
  the Loan by such seller shall only be made pursuant to a forward sale agreement at an agreed price (stated
  as a dollar amount or as a percentage) (a “Forward Purchase Commitment”), unless such an
  understanding or commitment is not legally binding and neither the Issuer nor the Servicer is
  economically compelled (e.g., would otherwise be subject to a significant monetary penalty) to purchase
  the Loan following the completion of the closing and full funding of the Loan (i.e., the Servicer will make
  an independent decision whether to purchase such Loan on behalf of the Issuer after completion of the
  closing of the Loan) (a “Non-Binding Agreement”).

           B.      No Forward Purchase Commitment or Non-Binding Agreement shall be made until after
  the seller (or a transferor to such seller of such Loan) has made a legally binding commitment to fully
  fund such Loan to the obligor thereof (subject to customary conditions), which commitment cannot be
  conditioned on the Issuer’s ultimate purchase of such Loan from such seller.

         C.     In the event of any reduced or eliminated funding, the Issuer shall not receive any
  premium, fee, or other compensation in connection with having entered into the Forward Purchase
  Commitment or Non-Binding Agreement.

           D.      The Issuer shall not close any purchase of a Loan subject to a Forward Purchase
  Commitment or a Non-Binding Agreement earlier than 48 hours after the time of the closing of the Loan
  (i.e., execution of definitive documentation), and, in the case of a Forward Purchase Commitment, the
  Issuer's obligation to purchase such Loan is subject to the condition that no material adverse change has
  occurred in the financial condition of the Loan's obligor or the relevant market on or before the relevant
  purchase date.

           E.       The Issuer cannot have a contractual relationship with the obligor with respect to a Loan
  until the Issuer actually purchases the Loan.

          F.      The Issuer cannot be a signatory on the original lending agreement, and cannot be
  obligated to fund an assignment of or a participation in a Loan, prior to the time specified in subsection D
  above.

           G.       In addition to the restrictions otherwise applicable to Loans, the Issuer shall not acquire
  any synthetic or pre-funded letter of credit Loan unless (1) the cash collateral deposit with respect to such
  Loan was fully funded by a predecessor in interest with respect to such Loan; (2) the Loan is part of a
  credit facility that includes another Loan (other than a synthetic or pre-funded letter of credit Loan) to the
  same obligor, and is being acquired in connection with the acquisition of such other Loan and from the
  same seller as such other Loan, with the intent to hold both parts and with the amount of the other Loan
  held by the Issuer being at least two times as large as the amount of the synthetic or pre-funded letter of

                                                   Annex 1-3
  OHS West:260268297.9

                                                                                                 010595
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 101 of 303 PageID 13483


  credit Loan held by the Issuer with the Issuer holding no less than the same percentage interest in the
  other Loan as in the synthetic or pre-funded letter of credit Loan; (3) such synthetic or pre-funded letter of
  credit Loan satisfies the requirements set forth in Section VI.B., treating the synthetic of pre-funded letter
  of credit Loan, for this purpose, as though it were a delayed drawdown or revolving Loan; and (4) at no
  time may the Issuer have entered into more than ten currently outstanding synthetic or pre-funded letter of
  credit Loans or may more than 5% of the aggregate principal amount of Portfolio Obligations consist of
  synthetic or pre-funded letter of credit Loans.

  Section III.      Distressed Debt.

        A.      The Issuer may only purchase a Debt Instrument (as defined below) that is a Potential
  Workout Obligation to the extent permitted by this Section III.

          B.     Neither the Issuer nor the Servicer on behalf of the Issuer shall purchase a Subsidiary
  Obligation from any Issuer Subsidiary.

           C.       Special Procedures for Subsidiary Obligations.

                   1.    Potential Workout Obligations. On or prior to the date of acquisition, the
           Servicer on behalf of the Issuer shall identify each Portfolio Obligation that is a Potential
           Workout Obligation.

                   2.       Transfer of Subsidiary Obligations. From and after the occurrence of a Workout
           Determination Date with respect to a Subsidiary Obligation, neither the Issuer nor the Servicer on
           behalf of the Issuer shall knowingly take any action in respect of such Subsidiary Obligation that
           may result in the Issuer being engaged, or deemed to be engaged, in a trade or business within the
           United States for United States federal income tax purposes. As soon as practicable, but in any
           event within 30 calendar days following a Workout Determination Date, the Servicer shall cause
           the Issuer either (i) to sell or dispose of any Subsidiary Obligation identified on such Workout
           Determination Date to a Person that is not an Affiliate of the Issuer or Servicer or (ii) to assign
           any Subsidiary Obligation identified on such Workout Determination Date to an Issuer
           Subsidiary.

                           For purposes of this Annex 1, an “Issuer Subsidiary” means any wholly-owned
           corporate subsidiary of the Issuer to which a Special Workout Obligation may be transferred in
           accordance with this Annex 1.

                    3.      Consideration for Assignment of Subsidiary Obligations. Consideration given by
           an Issuer Subsidiary for the assignment to it of Subsidiary Obligations may be in the form of cash
           or in the form of indebtedness of, or equity interests in, such Issuer Subsidiary.

                    4.      Classification of Issuer Subsidiaries. Each Issuer Subsidiary shall be an entity
           treated as a corporation for United States federal income tax purposes.

           As used herein:

                   “Potential Workout Obligation” means any debt instrument (any such instrument,
           including an interest in a Loan, a “Debt Instrument”) which, as of the date of acquisition by the
           Issuer or an Issuer Subsidiary, based on information specific to such Debt Instrument or the
           circumstances of the obligor thereof, is a Workout Obligation or, in the reasonable determination
           of the Servicer, has a materially higher likelihood of becoming a Workout Obligation as


                                                  Annex 1-4
  OHS West:260268297.9

                                                                                                010596
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 102 of 303 PageID 13484


           compared to debt obligations that par or other non-distressed debt purchasers or funds relating to
           that asset type customarily purchase and expect to hold to maturity.

                    “Subsidiary Obligation” means any Potential Workout Obligation (a) as to which the
           Issuer on any Workout Determination Date either (i) owns more than 40% of the aggregate
           principal amount of such class of Potential Workout Obligation outstanding or (ii) is one of the
           two largest holders of any class of debt of the obligor of such Potential Workout Obligation
           (based on the outstanding principal amount of such class of debt owned by the Issuer as a
           percentage of the aggregate outstanding principal amount of such class of debt) unless not fewer
           than three other holders and the Issuer collectively own at least 65% of such class of debt and, if
           the Issuer is the largest holder of such class, the Issuer’s percentage of such class does not exceed
           the percentage held by the next largest holder of the debt by more than 5% of such class or (b)
           that would, upon foreclosure or exercise of similar legal remedies, result in the Issuer directly
           owning assets (other than securities treated as debt, equity in a partnership not engaged in a trade
           or business within the United States, or corporate equity for United States federal income tax
           purposes, provided in the case of corporate equity that the corporation is not a “United States real
           property holding corporation” within the meaning of section 897 of the Code) which are “United
           States real property interests” within the meaning of section 897 of the Code or which the
           Servicer reasonably expects it would, on behalf of the Issuer, be required to actively manage to
           preserve the value of the Issuer’s interest therein; provided that a Potential Workout Obligation
           shall not be treated as a Subsidiary Obligation if the Issuer obtains a Tax Opinion that, based on
           all the surrounding circumstances, the activities in which the Issuer intends to engage with respect
           to such Potential Workout Obligation will not cause the Issuer to be treated as engaged in a trade
           or business for United States federal income tax purposes.

                   “Workout Determination Date” means any date on which, in connection with the
           occurrence of any event described in clauses (a) through (c), inclusive, of the definition of
           Workout Obligation, either (a) any material action by the Issuer is required to be taken, (b) the
           Servicer receives written notice that such material action shall be required or (c) the Servicer
           reasonably determines that the taking of such material action is likely to be required.

                   “Workout Obligation” means any Debt Instrument as to which the Servicer on behalf of
           the Issuer (a) consents to a Significant Modification in connection with the workout of a defaulted
           Portfolio Obligation, (b) participates in an official or unofficial committee or similar official or
           unofficial body in connection with a bankruptcy, reorganization, restructuring or similar
           proceeding, or (c) exercises, or has exercised on its behalf, rights of foreclosure or similar judicial
           remedies.

  Section IV.       Purchases from the Servicer or its Affiliates.

           A.       If the Servicer or an Affiliate of the Servicer acted as an underwriter, placement or other
  agent, arranger, negotiator or structuror, or received any fee for services (it being understood that receipts
  described in clauses (i) through (v) of Section I.B. are not construed as so treated), in connection with the
  issuance or origination of a Portfolio Obligation or was a member of the original lending syndicate with
  respect to the Portfolio Obligation or the Portfolio Obligation could not have been purchased by the Issuer
  under Sections II and IV of these guidelines in the same circumstances as it was purchased by the
  Servicer or such Affiliates (any such Portfolio Obligation, a “Special Procedures Obligation”), the Issuer
  will not acquire any interest in such Special Procedures Obligation (including entering into a commitment
  or agreement, whether or not legally binding or enforceable, to acquire such obligation directly or
  synthetically), from the Servicer, an Affiliate of the Servicer, or a fund managed by the Servicer, unless
  (i) the Special Procedures Obligation has been outstanding for at least 90 days, (ii) the holder of the

                                                    Annex 1-5
  OHS West:260268297.9

                                                                                                  010597
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 103 of 303 PageID 13485


  Special Procedures Obligation did not identify the obligation or security as intended for sale to the Issuer
  within 90 days of its issuance, (iii) the price paid for such Special Procedures Obligation by the Issuer is
  its fair market value at the time of acquisition by the Issuer and (iv) the transaction is proposed to, and the
  ultimate purchase is approved on behalf of the Issuer by, one or more Independent Advisors to the Issuer
  in accordance with the provisions of Section IV.B. below. The Issuer will not acquire any Special
  Procedures Obligation if, immediately following such acquisition, the fair market value of all Special
  Procedures Obligations owned by the Issuer would constitute more than 49% of the fair market value of
  all of the Issuer's assets at such time.

           B.      An “Independent Advisor” is a Person who is not an Affiliate of the Issuer, the Servicer
           or any fund managed by the Servicer.

                   1.      The Issuer may not purchase or commit to enter into any such Special Procedures
           Obligation without prior approval by an Independent Advisor. If the Independent Advisor
           declines to approve a proposed Special Procedures Obligation, at least three months must elapse
           before any proposal with respect to the acquisition of debt or other obligations of the same
           obligor are proposed or considered.

                  2.        The Issuer shall engage the Independent Advisor in an agreement the terms of
           which shall in substantial form set forth:

                    (a)     the representation of the Independent Advisor, which the Servicer shall not know
                    to be incorrect, that it has significant financial and commercial expertise, including
                    substantial expertise and knowledge in and of the loan market and related investment
                    arenas;

                    (b)      the agreement between the Independent Advisor, the Issuer and the Servicer
                    generally to the effect that (i) the Independent Advisor will operate pursuant to
                    procedures consistent with maintaining his or her independence from the Servicer and its
                    Affiliates, (ii) the Independent Advisor will have the sole authority and discretion to
                    approve or reject purchase proposals made by the Servicer with respect to any Special
                    Procedures Obligation, (iii) all proposals for the Issuer to acquire any Special Procedures
                    Obligation will be first submitted to the Independent Advisor, (iii) the Servicer will
                    prepare the materials it deems necessary to describe the Special Procedures Obligation to
                    the Independent Advisor, (iv) the Investment Advisor will not be required to make any
                    decision to accept or decline a Special Procedures Obligation at the price offered prior to
                    its review of the materials prepared, plus any additional information requested by the
                    Independent Advisor, and (v) no Independent Advisor may be proposed to be replaced by
                    the Servicer, unless for cause or in the event of a resignation of such Independent
                    Advisor; and

                    (c)      such other commercially reasonable terms and conditions, including terms and
                    conditions to the effect that (i) the Independent Advisor will be paid a reasonable fee for
                    its services plus reimbursement of any reasonable expenses incurred in performance of
                    his or her responsibilities, (ii) the Independent Advisor may be removed or replaced only
                    by a majority (whether by positive act or failure to object) of the probable equity owners
                    (as determined for United States federal income tax purposes) of the Issuer, (iii) if at any
                    time there is more than one Independent Advisor to the Issuer, a majority of such
                    Independent Advisors must approve any Special Procedures Obligation subject to
                    Independent Advisor approval, (iv) an Independent Advisor may not engage, directly or
                    indirectly, in the negotiation of the terms of any Special Procedures Obligation to be

                                                   Annex 1-6
  OHS West:260268297.9

                                                                                                 010598
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 104 of 303 PageID 13486


                    acquired by the Issuer (provided however, that an Independent Advisor may negotiate
                    with the Servicer or the seller with respect to the price and terms of the Issuer's purchase
                    of the Special Procedures Obligation, provided further that the Independent Advisor will
                    not make suggestions to the Servicer or any other person about alternative or modified
                    terms of the underlying Special Procedures Obligation on which they might be willing to
                    approve such a Special Procedures Obligation).

                   3.       Any servicing agreement or other document under which the Servicer is granted
           signatory powers or other authority on behalf of the Issuer will provide that such powers or
           authority with respect to Special Procedures Obligations are conditioned upon the prior written
           approval of the Independent Advisor.

                    4.       No Special Procedures Obligation will be presented to an Independent Advisor
           until at least 90 days have elapsed since the later of (a) the execution of final documentation and
           (b) the funding in whole or part of the Special Procedures Obligation and there will have been no
           commitment or arrangement prior to that time that the Issuer will acquire any such Special
           Procedures Obligation; provided, further, that the Special Procedures Obligation will not be
           treated as outstanding for any day on which the Issuer enjoys the benefits and burdens of
           ownership (for example, because any Person has hedged its credit exposure to the Special
           Procedures Obligation with the Issuer).

                   5.      The Issuer will have no obligation to, or understanding that it will refund,
           reimburse or indemnify any person (including an Affiliate of the Servicer), directly or indirectly,
           for “breakage” costs or other costs or expenses incurred by such person if the Independent
           Advisor determines that the Issuer should decline to purchase any Special Procedures Obligation.

                    6.     Neither the Servicer nor any Affiliate of the Servicer will have any authority to
           enter into agreements, or take any action, on behalf of the Issuer with respect to Special
           Procedures Obligations without the prior written approval of an Independent Advisor. Except as
           may be conditioned upon such prior written approval, neither the Servicer nor any Affiliate of the
           Servicer may hold itself out as having signatory powers on behalf of the Issuer or authority to
           enter into agreements with respect to Special Procedures Obligations on behalf of the Issuer.

  Section V.        Synthetic Securities.

           A.     The Issuer shall not (i) acquire or enter into any Synthetic Security with respect to any
  Reference Obligation the direct acquisition of which would violate any provision of this Annex 1 or (ii)
  use Synthetic Securities as a means of making advances to the Synthetic Security Counterparty following
  the date on which the Synthetic Security is acquired or entered into (for the avoidance of doubt, the
  establishment of Synthetic Security collateral accounts and the payment of Synthetic Security
  Counterparties from the amounts on deposit therein, shall not constitute the making of advances).

           B.     With respect to each Synthetic Security, the Issuer will not acquire or enter into any
  Synthetic Security that does not satisfy all of the following additional criteria unless the Servicer has first
  received written advice of counsel that, taking into account all facts and circumstances, including the
  Issuer’s other activities, the ownership and disposition of such Synthetic Security would not cause the
  Issuer to be engaged in a trade or business within the United States for United States federal income tax
  purposes:




                                                   Annex 1-7
  OHS West:260268297.9

                                                                                                 010599
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 105 of 303 PageID 13487


                    1.      the criteria used to determine whether to enter into any particular Synthetic
           Security was similar to the criteria used by the Servicer in making purchase decisions with
           respect to debt securities;

                    2.      the Synthetic Security is acquired by or entered into by the Issuer for its own
           account and for investment purposes with the expectation of realizing a profit from income
           earned on the securities (and any potential rise in their value) during the interval of time between
           their purchase and sale or hedging purposes and not with an intention to trade or to sell for a
           short-term profit;

                    3.      the Issuer enters into the Synthetic Security with a counterparty that (x) is neither
           a special purpose vehicle nor an insurance company and (y) is a broker-dealer or that holds itself
           out as in the business of entering into such contracts;

                   4.       neither the Issuer nor any Person acting on behalf of the Issuer advertises or
           publishes the Issuer’s ability to enter into Synthetic Securities;

                   5.      except with respect to (x) credit-linked notes or similar Synthetic Securities and
           (y) any other Synthetic Securities where standard form ISDA documentation is not applicable, the
           Synthetic Security is written on standard form ISDA documentation;

                   6.      the net payment from the Issuer to the Synthetic Security Counterparty is not
           determined based on an actual loss incurred by the Synthetic Security Counterparty or any other
           designated person;

                   7.      there exists no agreement, arrangement or understanding that (i) the Synthetic
           Security Counterparty is required to own or hold the related Reference Obligation while the
           Synthetic Security remains in effect or (ii) the Synthetic Security Counterparty is economically or
           practically compelled to own or hold the related physical Reference Obligation while the
           Synthetic Security remains in effect;

                   8.       the Synthetic Security provides for (i) all cash settlement, (ii) all physical
           settlement or (iii) the option to either cash settle or physically settle; provided that, in the latter
           two cases, physical settlement provides the settling party the right to settle the Synthetic Security
           by delivering deliverable obligations which may include the Reference Obligation and the settling
           party must not be required to deliver the related Reference Obligation upon the settlement of such
           Synthetic Security.

                           Notwithstanding the preceding paragraph, a Synthetic Security providing for
           physical settlement may require a party to deliver the related Reference Obligation if either:

                                   (i)      at the time the Issuer enters into such Synthetic Security, such
                    Reference Obligation is readily available to purchasers generally in a liquid market; or

                                     (ii)    the written advice of both United States federal income tax and
                    insurance counsel of nationally recognized standing in the United States experienced in
                    such matters is that, taking into account all the relevant facts and circumstances with
                    respect to such Synthetic Security and the Issuer’s other activities, the acquisition of such
                    Synthetic Security will not cause the Issuer to be engaged, or deemed to be engaged, in a
                    trade or business within the United States for United States federal income tax purposes
                    or otherwise to be subject to United States federal income tax on a net basis and should


                                                    Annex 1-8
  OHS West:260268297.9

                                                                                                  010600
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 106 of 303 PageID 13488


                    not cause the Issuer to be treated as writing insurance in the United States under the law
                    of the state in which the Synthetic Security Counterparty is organized.

                   9.       the Synthetic Security is not treated as insurance or a financial guarantee for
           regulatory purposes in the United States or Cayman Islands or any other jurisdiction where the
           Issuer could be subject to insurance regulation.

                    As used herein:

                   “Reference Obligation” means a debt security or other obligation upon which a Synthetic
           Security is based.

                    “Synthetic Security” means any swap transaction or security, other than a participation
           interest in a Loan, that has payments associated with either payments of interest and/or principal
           on a Reference Obligation or the credit performance of a Reference Obligation.

                  “Synthetic Security Counterparty” means an entity (other than the Issuer) required to
           make payments on a Synthetic Security (including any guarantor).

  Section VI.       Other Types of Assets.

           A.       Equity Restrictions. The Issuer will not purchase any asset (directly or synthetically) that
  is:

                    1.       not treated for U.S. federal income tax purposes either as debt or as issued by an
           entity that is a corporation (within the meaning of Section 7701 of the Code), or

                   2.     a “United States real property interest” as defined in section 897 of the Code and
           the Treasury Regulations promulgated thereunder.

  The Issuer may cause an Issuer Subsidiary to acquire assets set forth in clause (i) or (ii) above (each, an
  “ETB/897 Asset”) in connection with the workout of defaulted Portfolio Obligations, so long as the
  acquisition of ETB/897 Assets by such Issuer Subsidiary will not cause the stock of such Issuer
  Subsidiary to be deemed to be an ETB/897 Asset.

           B.      Revolving Loans and Delayed Drawdown Loans. All of the terms of any advance
  required to be made by the Issuer under any revolving or delayed drawdown Loan will be fixed as of the
  date of the Issuer’s purchase thereof (or will be determinable under a formula that is fixed as of such
  date), and the Issuer and the Servicer will not have any discretion (except for consenting or withholding
  consent to amendments, waivers or other modifications or granting customary waivers upon default) as to
  whether to make advances under such revolving or delayed drawdown Loan.

          C.       Securities Lending Agreements. The Issuer will not purchase any Portfolio Obligation
  primarily for the purpose of entering into a securities lending agreement with respect thereto.

          D.      Exception From Secondary Market Rule for Debt Securities. Any purchase of a Portfolio
  Obligation other than a Loan (a “Debt Security”) pursuant to a commitment, arrangement or other
  understanding made before or contemporaneously with completion of the closing and funding of such
  Debt Security issuance shall be made only in connection with one of the following:




                                                   Annex 1-9
  OHS West:260268297.9

                                                                                                010601
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 107 of 303 PageID 13489


                    (i)     an underwriting of a registered public offering in which the seller has made a
           firm underwriting commitment to the issuer of such Debt Security where none of the Servicer or
           any Affiliate thereof acted as an underwriter or placement agent or participated in negotiating or
           structuring the terms of the Debt Security (other than to comment on offering documents to an
           unrelated underwriter or placement agent where the ability to comment was generally available to
           investors and to undertake due diligence of the kind customarily performed by investors in
           securities),

                    (ii)   a private placement to qualified investors (pursuant to Rule 144A or Section 4(2)
           under the Securities Act or other similar arrangement) in which such Debt Security was originally
           issued pursuant to an offering circular, private placement memorandum, or similar offering
           document and none of the Servicer or any Affiliate thereof acted as a placement agent or
           underwriter or participated in negotiating or structuring the terms of the Debt Security (other than
           to comment on offering documents to an unrelated underwriter or placement agent where the
           ability to comment was generally available to investors and to undertake due diligence of the kind
           customarily performed by investors in securities), or

                  (iii)    an acquisition of or entry into a Synthetic Obligation in accordance with Section
           V. above;

                    If an Affiliate of the Servicer is acting as an underwriter or placement agent or an
  Affiliate of the Servicer or an employee of an Affiliate of the Servicer participated in the structuring of an
  issuance otherwise described in clause (i) or clause (ii) of this paragraph D, one of the following
  additional conditions must be met:

                   (x)      the Servicer did not participate in negotiating or structuring the terms of the
           obligation or security (other than to comment on offering documents to an unrelated underwriter
           or placement agent where the ability to comment was generally available to investors and to
           undertake due diligence of the kind customarily performed by investors in securities) and the
           Issuer purchases no more than 33% of the aggregate principal amount of the tranche of securities
           (or other instruments) of which such Debt Security is a part and more than 50% of the aggregate
           principal amount of such tranche is substantially contemporaneously sold to one or more Persons
           unrelated to the Servicer (and who have not given the Servicer discretionary trading authority) on
           terms and conditions substantially the same as those on which the Issuer is to purchase,

                   (y)     the Servicer did not participate in negotiating or structuring the terms of the
           obligation or security (other than to comment on offering documents to an unrelated underwriter
           or placement agent where the ability to comment was generally available to investors and to
           undertake due diligence of the kind customarily performed by investors in securities) and the
           Issuer purchases less than 50% of the aggregate principal amount of all tranches issued as part of
           the transaction in which the Debt Security was issued and more than 50% of the aggregate
           principal amount of such tranches are substantially contemporaneously sold to one or more
           Persons unrelated to the Servicer (and who have not given the Servicer discretionary trading
           authority) on terms and conditions substantially the same as those on which the Issuer is to
           purchase, or

                   (z)     such security or obligation satisfies the requirements and procedures applicable
           to Special Procedures Obligations in Section IV as though it were a Loan;

  provided, however, in either of (x) or (y), the Affiliate of the Servicer was (or the employees of the
  Affiliate of the Servicer were) acting as an underwriter or placement agent (or otherwise participated in


                                                  Annex 1-10
  OHS West:260268297.9

                                                                                                010602
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 108 of 303 PageID 13490


  the structuring of such issuance) solely as, or solely as an employee of, a Permitted Affiliate (as defined
  below); and provided further, that for purposes of calculating the total principal amount sold to related
  parties under this paragraph D, purchases by Affiliates will be considered purchases by persons unrelated
  to the Servicer so long as the Servicer has no knowledge of such purchases and has no reason to know of
  such purchases.

                  “Permitted Affiliate” means any Affiliate (i) that is a separate legal entity that is operated
  independently of the Servicer, (ii) whose personnel are not managed by and who do not report to the
  personnel of the Servicer, and (iii) whose personnel are not compensated based upon the performance of
  the Servicer.

  Section VII.      General Restrictions on the Issuer. The Issuer itself shall not:

         A.     hold itself out, through advertising or otherwise, as originating Loans, lending funds, or
  making a market in or dealing in Loans or other assets;

          B.     register as, hold itself out as, or become subject to regulatory supervision or other legal
  requirements under the laws of any country or political subdivision thereof as, a broker-dealer, a bank, an
  insurance company, financial guarantor, a surety bond issuer, or a company engaged in Loan origination;

         C.      take any action causing it to be treated as a bank, insurance company, or company
  engaged in Loan origination for purposes of any tax, securities law or other filing or submission made to
  any governmental authority;

          D.      hold itself out, through advertising or otherwise, as originating, funding, guaranteeing or
  insuring debt obligations or as being willing and able to enter into transactions (either purchases or sales
  of debt obligations or entries into, assignments or terminations of hedging or derivative instruments,
  including Synthetic Securities) at the request of others;

          E.     treat Synthetic Securities as insurance, reinsurance, indemnity bonds, guaranties,
  guaranty bonds or suretyship contracts for any purpose;

           F.      allow any non-U.S. bank or lending institution who is a holder of a Security to control or
  direct the Servicer’s or Issuer’s decision to acquire a particular asset except as otherwise allowed to such
  a holder, acting in that capacity, under the related indenture or acquire a Portfolio Obligation conditioned
  upon a particular person or entity holding Securities;

          G.      acquire any asset the holding or acquisition of which would cause the Issuer to be subject
  to income tax on a net income basis;

           H.       hold any security as nominee for another person;

           I.      buy securities with the intent to subdivide them and sell the components or to buy
  securities and sell them with different securities as a package or unit; or

           J.      buy any Portfolio Obligation that the Servicer expects to default or for the purposes of
  restructuring the Portfolio Obligation or any obligation thereunder.




                                                   Annex 1-11
  OHS West:260268297.9

                                                                                                010603
Case 19-34054-sgj11 Doc 1822-65 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-39 Filed 39 06/09/21 Page 109 of 303 PageID 13491


  Section VIII.     Tax Opinion; Amendments.

           A.      In furtherance and not in limitation of this Annex 1, the Servicer shall comply with all of
  the provisions set forth in this Annex 1, unless, with respect to a particular transaction or specific
  provision, the Servicer acting on behalf of the Issuer and the Trustee shall have received written advice of
  Skadden, Arps, Slate, Meagher & Flom LLP or Orrick, Herrington & Sutcliffe LLP or an opinion of other
  counsel of nationally recognized standing in the United States experienced in such matters (a “Tax
  Opinion”), that, taking into account all the relevant facts and circumstances with respect to such
  transaction or such specific provision and the Issuer’s other activities, the Servicer’s failure to comply
  with one or more of such provisions will not cause the Issuer to be engaged, or deemed to be engaged, in
  a trade or business within the United States for United States federal income tax purposes or otherwise to
  be subject to United States federal income tax on a net basis.

           B.     The provisions set forth in the Annex 1 may be amended, eliminated or supplemented by
  the Servicer if the Issuer, the Servicer and the Trustee shall have received a Tax Opinion that the
  Servicer’s compliance with such amended provisions or supplemental provisions or the failure to comply
  with such provisions proposed to be eliminated, as the case may be, will not cause the Issuer to be
  engaged, or deemed to be engaged, in a trade or business within the United States for United States
  federal income tax purposes or otherwise to be subject to United States federal income tax on a net basis.




                                                 Annex 1-12
  OHS West:260268297.9

                                                                                              010604
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        194 06/09/21 Page 110 of 303 PageID 13492
Case 3:21-cv-00538-N Document 26-39 Filed



                              EXHIBIT 111




                                                                    010605
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                        194 06/09/21 Page 111 of 303 PageID 13493
Case 3:21-cv-00538-N Document 26-39 Filed


                                                IMPORTANT NOTICE

     Attached is an electronic copy of the Offering Circular (the “Offering Circular”), dated August 17, 2004,
     relating to the contemplated offering by (i) Valhalla CLO, Ltd. (the “Issuer”) and Valhalla CLO, Inc. (the
     “Co-Issuer” and, together with the Issuer, the “Issuers”) of Class A-1 Floating Rate Senior Extendable
     Notes, Class A-2 Floating Rate Senior Extendable Notes, Class B Floating Rate Deferrable Senior
     Subordinate Extendable Notes, Class C-1 Floating Rate Deferrable Senior Subordinate Extendable Notes
     and Class C-2 Fixed Rate Deferrable Senior Subordinate Extendable Notes and (ii) the Issuer, of
     Extendable Income Notes, Class Q-1 Extendable Securities, Class Q-2A Securities and Class Q-2B
     Securities.

     No registration statement relating to these securities has been or will be filed with the U.S. Securities and
     Exchange Commission. These securities will be offered pursuant to an exemption from the registration
     requirements of the U.S. Securities Act of 1933, as amended. This Offering Circular does not constitute an
     offer to sell these securities or a solicitation of an offer to buy these securities, nor will there be any sale of
     these securities in any jurisdiction where such offer, solicitation or sale is not permitted.

     Distribution of this electronic transmission of the Offering Circular to any person other than (a) the person
     receiving this electronic transmission from the initial purchaser and/or placement agent on behalf of the
     Issuer or the Issuers and (b) any person retained to advise the person receiving this electronic transmission
     with respect to the offering contemplated by this Offering Circular (each, an “Authorized Recipient”) is
     unauthorized, provided that each recipient of this electronic transmission from the initial purchaser and/or
     placement agent (and each employee, representative, or other agent of the recipient) may disclose to any
     and all persons, without limitation of any kind, the U.S. federal income tax treatment and tax structure of
     the transaction and all materials of any kind (including opinions or other tax analyses) that are provided to
     the recipient relating to such tax treatment and tax structure. Except as provided in the preceding sentence,
     any photocopying, disclosure or alteration of the contents of this Offering Circular, and any forwarding of a
     copy of this Offering Circular or any portion thereof by electronic mail or any other means to any person
     other than an Authorized Recipient, is prohibited.

     By accepting delivery of this Offering Circular, each recipient hereof agrees to the foregoing.




                                                                                                           010606
  Case 19-34054-sgj11
OFFERING   CIRCULAR Doc  1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
  Case 3:21-cv-00538-N Document 26-39 Filed
                                         194 06/09/21 Page 112 of 303 PageID 13494
                                                          Valhalla CLO, Ltd.
                                                          Valhalla CLO, Inc.
                       U.S. $62,000,000 Class A-1 Floating Rate Senior Extendable Notes
                       U.S. $56,000,000 Class A-2 Floating Rate Senior Extendable Notes
            U.S. $39,500,000 Class B Floating Rate Deferrable Senior Subordinate Extendable Notes
            U.S. $21,000,000 Class C-1 Floating Rate Deferrable Senior Subordinate Extendable Notes
             U.S. $5,000,000 Class C-2 Fixed Rate Deferrable Senior Subordinate Extendable Notes
                                   U.S. $82,000,000 Extendable Income Notes
                                              U.S. $10,000,000 Class Q-1 Extendable Securities*
                                                    U.S. $7,200,000 Class Q-2A Securities*
                                                   U.S. $40,000,000 Class Q-2B Securities*
       *The Class Q-1 Securities consist of the Class Q-1 Senior Note Component representing U.S. $5,000,000 aggregate principal amount of Class C-2 Notes and the Class Q-1 Income
Note Component representing U.S. $5,000,000 aggregate principal amount of Income Notes. The Class Q-2 Securities are secured by the Class Q-2 Collateral Assets as described herein,
including U.S. $25,000,000 aggregate principal amount of Income Notes. The aggregate principal amount of the Income Notes represented by the Class Q-2 Collateral Assets and the
aggregate principal amount of Income Notes and Class C-2 Notes to which the Class Q-1 Income Note Component and the Class Q-1 Senior Note Component relate are included in (and
are not in addition to) the aggregate principal amount of the relevant Class of Senior Notes or Income Notes.
       The Senior Notes, the Income Notes and the Class Q Securities (together, the “Securities”) are being issued by Valhalla CLO, Ltd., a newly
formed exempted company incorporated with limited liability under the laws of the Cayman Islands (the “Issuer”). The Senior Notes, Income Notes
and Class Q Securities will constitute limited recourse debt obligations of the Issuer. The Senior Notes will be co-issued on a non-recourse basis by
Valhalla CLO, Inc., a newly formed Delaware corporation (the “Co-Issuer,” and together with the Issuer, the “Issuers”). The Class Q-1 Securities rep-
resent Class C-2 Notes and Income Notes as described herein. Payments on the Securities will be made in accordance with the Indenture quarterly on
the first day of each February, May, August and November beginning on and including February 1, 2005 (or if any such day is not a Business Day, the
first Business Day thereafter). The Notes and the Class Q-1 Securities are scheduled to mature on August 1, 2016, unless the maturity is extended. The
maturity of the Notes and the Class Q-1 Securities is subject to an extension of four years to August 1, 2020 if the Swap Agreement is extended at the
option of the Swap Counterparty and certain conditions are satisfied. As a condition to the extension, holders of Notes and Class Q-1 Securities will be
able to sell their Securities to a designated purchaser as described herein. The Class Q-2 Securities are scheduled to mature on April 28, 2034. See
“Description of the Securities—Maturity of the Notes and Class Q-1 Securities and Extension of Maturity of the Notes and Class Q-1 Securities.”
Notes and Class Q-1 Securities may be subject to purchase by an affiliate of the Swap Counterparty or a designee thereof in certain circumstances in
the case of an amendment to the Indenture or the Swap Agreement. See “Description of the Securities—Amendment Buy-Out.” The assets of the Issuer
that will be pledged to secure the Notes will comprise solely (i) Eligible Investments acquired with the net proceeds from the issuance of the Notes
and the Class Q-1 Securities and from time to time thereafter with other amounts received by the Issuer, (ii) the rights of the Issuer under a portfolio
swap agreement (the “Swap Agreement”) between the Issuer and Citigroup Financial Products Inc. (the “Swap Counterparty”) with respect to a port-
folio of reference obligations and a guarantee (the “Swap Guarantee”) of the Swap Counterparty’s obligations thereunder by Citigroup Global Markets
Holdings Inc. (the “Swap Guarantor”), (iii) funds on deposit in certain accounts, (iv) the rights of the Issuer under the Collateral Administration
Agreement and (v) certain payments or distributions received in respect of the Eligible Investments and the Swap Agreement (collectively, the “Trust
Estate”). The Trust Estate will also secure the obligations of the Issuer to the Swap Counterparty, the Trustee and the Collateral Administrator. The
Issuer will also own the Class Q-2 Securities Collateral, which will be pledged to secure the Class Q-2 Securities.
       The Swap Agreement will relate to the performance of a portfolio of up to U.S. $895,500,000 in Aggregate Reference Value comprised of
Reference Obligations (including term loans, revolving loans, credit linked notes, credit swaps and bonds) satisfying certain criteria. By reason
of their investment in the Notes, the Holders of the Notes will bear the risk of first loss on the portfolio of Reference Obligations, in accordance
with the subordination provisions relating to each Class of Notes as described herein. Highland Capital Management, L.P. will act on behalf of
the Swap Counterparty as reference portfolio manager (the “Reference Portfolio Manager”) in selecting and managing the portfolio of Reference
Obligations under the Swap Agreement.
       The Senior Notes will be initially offered at the prices specified in the “Summary.”
       It is a condition to the issuance of the Securities that the Class A-1 Notes be rated “Aaa” by Moody’s Investors Service, Inc. (“Moody’s”)
and “AAA” by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc. (“Standard & Poor’s”), the Class A-2 Notes
be rated at least “Aa2” by Moody’s and at least “AA” by Standard & Poor’s, the Class B Notes be rated at least “A2” by Moody’s and at least
“A” by Standard & Poor’s and the Class C-1 Notes and the Class C-2 Notes be rated at least “Baa2” by Moody’s and at least “BBB” by Standard
& Poor’s. In addition, it is a condition to the issuance of the Securities that the Class Q-1 Securities be rated at least “Baa2” by Moody’s, subject
to the limitations on such rating described herein. The Income Notes will not be rated by Moody’s, Standard & Poor’s or any other rating agency.
       Application will be made to list the Securities on the Irish Stock Exchange. There can be no assurance that any such listing will be obtained. The
issuance and settlement of the Securities on the Closing Date will not be conditioned on the listing of the Securities on the Irish Stock Exchange.

                 Investing in the Securities involves risks. See “Risk Factors” beginning on page 14.
      The Securities do not represent an interest in or obligations of, and are not insured or guaranteed by, the Swap Counterparty, the Swap
Guarantor, the Reference Portfolio Manager, the Initial Purchaser, the Placement Agent, the Trustee, the Collateral Administrator, the Share
Trustee, the Amendment Buy-Out Purchaser, the Administrator or any of their respective Affiliates or any Affiliates of the Issuers.
      The Securities have not been registered under the Securities Act of 1933, as amended (the “Securities Act”), or any state securities laws and
the Issuers have not registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”). In the United States,
the Senior Notes, the Class Q-1 Securities and the Class Q-2A Securities are being offered only to “Qualified Institutional Buyers” (as defined in
Rule 144A under the Securities Act (“Rule 144A”)) and the Income Notes are being offered only to “Qualified Institutional Buyers” or
“Accredited Investors” (as defined in Rule 501(a) under the Securities Act), in each case which are also “Qualified Purchasers” for purposes of
Section 3(c)(7) of the Investment Company Act. The Class Q-2B Securities are not being offered in the United States. The Securities are being
offered outside the United States to non-U.S. persons in accordance with Regulation S under the Securities Act. For a description of certain
restrictions on transfers of the Securities, see “Purchase and Transfer Restrictions.”
      Citigroup Global Markets Inc., as Initial Purchaser of the Senior Notes, the Class Q-1 Securities and the Class Q-2A Securities and as
Placement Agent for the Income Notes and Class Q-2B Securities, expects to deliver the Securities to purchasers on or about August 18, 2004.

                                                                             Citigroup
August 17, 2004
                                                                                                                                                  010607
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        194 06/09/21 Page 113 of 303 PageID 13495
Case 3:21-cv-00538-N Document 26-39 Filed




                                                                    010608
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        194 06/09/21 Page 114 of 303 PageID 13496
Case 3:21-cv-00538-N Document 26-39 Filed


          You should rely only on the information contained in this Offering Circular. We have not authorized
  anyone to provide you with different information. We are not, and the Initial Purchaser and Placement
  Agent are not, making an offer of these Securities in any jurisdiction where the offer is not permitted. You
  should not assume that the information contained in this Offering Circular is accurate as of any date other
  than the date on the front of this Offering Circular.

                                                                     TABLE OF CONTENTS

  SUMMARY ................................................................................................................................................................ 2

  RISK FACTORS ....................................................................................................................................................... 14

  THE ISSUER AND THE CO-ISSUER..................................................................................................................... 31
        The Issuer ........................................................................................................................................................... 31
        The Co-Issuer ..................................................................................................................................................... 32
        Capitalization of the Issuer................................................................................................................................. 32
        Capitalization of the Co-Issuer ........................................................................................................................... 33
        The Administrator .............................................................................................................................................. 33

  DESCRIPTION OF THE SECURITIES................................................................................................................... 34
        General ............................................................................................................................................................... 34
        Payments ............................................................................................................................................................ 34
        Priority of Payments ........................................................................................................................................... 38
        Maturity of the Notes and Class Q-1 Securities and Extension of Maturity of the Notes and Class Q-1
            Securities ..................................................................................................................................................... 42
        The Coverage Tests ............................................................................................................................................ 45
        The Diversion Test ............................................................................................................................................. 46
        The Class Q-1 Securities .................................................................................................................................... 46
        The Class Q-2 Securities .................................................................................................................................... 48
        Form, Denomination and Registration ............................................................................................................... 52
        The Indenture and the Collateral Administration Agreement............................................................................. 57
        The Investment Agreement ................................................................................................................................ 65

  DESCRIPTION OF THE SWAP AGREEMENT..................................................................................................... 68
        General ............................................................................................................................................................... 68
        Selection and Modification of the Reference Portfolio ...................................................................................... 68
        Additions ............................................................................................................................................................ 68
        Removals ............................................................................................................................................................ 69
        Amortization of Reference Obligations.............................................................................................................. 70
        Restructuring, Conversion or Exchange of Reference Obligations .................................................................... 70
        Valuation of Reference Obligations ................................................................................................................... 71
        Payments Under the Swap Agreement ............................................................................................................... 73
        Swap Notional Amount ...................................................................................................................................... 73
        Defaulted Reference Obligations........................................................................................................................ 74
        Termination of the Swap Agreement.................................................................................................................. 74
        Early Termination of the Swap Agreement ........................................................................................................ 74
        Extension of the Swap Agreement ..................................................................................................................... 76
        Modification of Swap Agreement ...................................................................................................................... 76
        Documentation ................................................................................................................................................... 76
        Governing Law................................................................................................................................................... 76

  THE REFERENCE PORTFOLIO............................................................................................................................. 77
        Eligible Reference Obligations........................................................................................................................... 77




                                                                                                                                                          010609
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        194 06/09/21 Page 115 of 303 PageID 13497
Case 3:21-cv-00538-N Document 26-39 Filed

                                                                     TABLE OF CONTENTS
                                                                          (continued)
                                                                                                                                                                        Page


        Reference Portfolio Criteria................................................................................................................................ 82

  THE SWAP COUNTERPARTY AND SWAP GUARANTOR .............................................................................. 85
        The Swap Counterparty...................................................................................................................................... 85
        The Swap Guarantor........................................................................................................................................... 85

  THE REFERENCE PORTFOLIO MANAGER AND THE REFERENCE PORTFOLIO MANAGEMENT
        AGREEMENT ............................................................................................................................................ 87
        The Reference Portfolio Manager ...................................................................................................................... 87
        The Reference Portfolio Management Agreement ............................................................................................. 90

  PURCHASE AND TRANSFER RESTRICTIONS .................................................................................................. 93
        Senior Notes ....................................................................................................................................................... 93
        Transferees of Interests in Rule 144A Global Notes .......................................................................................... 94
        Transferees of Interests in Temporary Regulation S Global Notes and Regulation S Global Notes.................. 97
        Income Notes...................................................................................................................................................... 98
        Transferees of Certificated Income Notes .......................................................................................................... 99
        Class Q-1 Securities ......................................................................................................................................... 103
        Transferees of Certificated Class Q-1 Securities.............................................................................................. 104
        Initial Purchasers of Interests in Class Q-1 Temp Reg S Global Securities .................................................... 108
        Class Q-2 Securities ......................................................................................................................................... 109
        Transferees of Certificated Class Q-2 Securities.............................................................................................. 110
        Reliance on Section 3(c)(7) of the Investment Company Act .......................................................................... 114
        Additional Income Note Restrictions ............................................................................................................... 114

  RATINGS................................................................................................................................................................ 115

  PLAN OF DISTRIBUTION.................................................................................................................................... 115

  CERTAIN ERISA CONSIDERATIONS................................................................................................................ 117

  CERTAIN INCOME TAX CONSIDERATIONS................................................................................................... 119
        General ............................................................................................................................................................. 119
        Certain United States Tax Considerations........................................................................................................ 119
        Tax Treatment of the Issuer.............................................................................................................................. 120
        Tax Treatment of U.S. Holders of Senior Notes............................................................................................... 121
        Tax Treatment of Income Notes....................................................................................................................... 122
        Tax Treatment of Tax-Exempt U.S. Holders.................................................................................................... 125
        Information Reporting and Backup Withholding ............................................................................................. 125
        Reporting Requirements................................................................................................................................... 126
        Tax Treatment of Non-U.S. Holders ................................................................................................................ 126
        Class Q Securities............................................................................................................................................. 127
        Cayman Islands Tax Considerations ................................................................................................................ 127

  LISTING AND GENERAL INFORMATION........................................................................................................ 129

  CERTAIN LEGAL MATTERS .............................................................................................................................. 130

  GLOSSARY OF CERTAIN DEFINED TERMS.................................................................................................... 131




                                                                                                                                                         010610
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        194 06/09/21 Page 116 of 303 PageID 13498
Case 3:21-cv-00538-N Document 26-39 Filed



                              NOTICES TO PURCHASERS
                      NOTICE TO RESIDENTS OF THE UNITED KINGDOM

         EACH OF THE INITIAL PURCHASER AND THE PLACEMENT AGENT HAS REPRESENTED,
  WARRANTED AND AGREED THAT IT HAS NOT OFFERED OR SOLD AND, PRIOR TO THE EXPIRY OF
  A PERIOD OF SIX MONTHS FROM THE CLOSING DATE, WILL NOT OFFER OR SELL ANY SECURITIES
  TO PERSONS IN THE UNITED KINGDOM EXCEPT TO PERSONS WHOSE ORDINARY ACTIVITIES
  INVOLVE THEM IN ACQUIRING, HOLDING, MANAGING OR DISPOSING OF INVESTMENTS (AS
  PRINCIPAL OR AGENT) FOR THE PURPOSES OF THEIR BUSINESSES OR OTHERWISE IN
  CIRCUMSTANCES WHICH HAVE NOT RESULTED AND WILL NOT RESULT IN AN OFFER TO THE
  PUBLIC IN THE UNITED KINGDOM WITHIN THE MEANING OF THE PUBLIC OFFERS OF SECURITIES
  REGULATIONS 1995; IT HAS ONLY COMMUNICATED OR CAUSED TO BE COMMUNICATED AND
  WILL ONLY COMMUNICATE OR CAUSE TO BE COMMUNICATED ANY INVITATION OR
  INDUCEMENT TO ENGAGE IN INVESTMENT ACTIVITY (WITHIN THE MEANING OF SECTION 21 OF
  THE FINANCIAL SERVICES AND MARKETS ACT 2000 (“FSMA”)) RECEIVED BY IT IN CONNECTION
  WITH THE ISSUE OR SALE OF ANY SECURITIES IN CIRCUMSTANCES IN WHICH SECTION 21(1) OF
  THE FSMA DOES NOT APPLY TO THE ISSUERS; AND IT HAS COMPLIED AND WILL COMPLY WITH
  ALL APPLICABLE PROVISIONS OF THE FSMA WITH RESPECT TO ANYTHING DONE BY IT IN
  RELATION TO THE SECURITIES IN, FROM OR OTHERWISE INVOLVING THE UNITED KINGDOM.
  THIS DOCUMENT IS ONLY BEING DISTRIBUTED TO AND IS ONLY DIRECTED AT (I) PERSONS WHO
  ARE OUTSIDE THE UNITED KINGDOM OR (II) TO INVESTMENT PROFESSIONALS FALLING WITHIN
  ARTICLE 19(5) OF THE FSMA (FINANCIAL PROMOTION) ORDER 2001 (THE “ORDER”) OR (III) HIGH
  NET WORTH ENTITIES, AND OTHER PERSONS TO WHOM IT MAY LAWFULLY BE COMMUNICATED,
  FALLING WITHIN ARTICLE 49(2) OF THE ORDER (ALL SUCH PERSONS TOGETHER BEING REFERRED
  TO AS “RELEVANT PERSONS”). THE SECURITIES ARE ONLY AVAILABLE TO, AND ANY
  INVITATION, OFFER OR AGREEMENT TO SUBSCRIBE, PURCHASE OR OTHERWISE ACQUIRE SUCH
  SECURITIES WILL BE ENGAGED IN ONLY WITH, RELEVANT PERSONS. ANY PERSON WHO IS NOT A
  RELEVANT PERSON SHOULD NOT ACT OR RELY ON THIS DOCUMENT OR ANY OF ITS CONTENTS.
                            NOTICE TO RESIDENTS OF FRANCE

         THE SECURITIES HAVE NOT BEEN OFFERED OR SOLD AND MAY NOT BE OFFERED OR
  SOLD, DIRECTLY OR INDIRECTLY, TO THE PUBLIC IN THE REPUBLIC OF FRANCE. ANY OFFERS OF
  THE SECURITIES IN THE REPUBLIC OF FRANCE WILL BE MADE ONLY IN ACCORDANCE WITH
  ARTICLE 6 OF THE ORDINANCE DATED 28TH SEPTEMBER 1967, AS AMENDED, AND DECREE NO. 98-
  880, DATED 1ST OCTOBER 1998, RELATING TO OFFERS TO A LIMITED NUMBER OF INVESTORS.

                           NOTICE TO RESIDENTS OF GERMANY

        THE SECURITIES MAY ONLY BE ACQUIRED IN ACCORDANCE WITH THE GERMAN
  WERTPAPIERVERKAUFSPROSPEKTGESETZ (THE “SECURITIES SELLING PROSPECTUS ACT”) AND
  THE AUSLANDSINVESTMENTGESETZ (THE “ACT ON FOREIGN INVESTMENT FUNDS”). THE
  SECURITIES ARE NOT REGISTERED OR AUTHORIZED FOR DISTRIBUTION UNDER THE ACT ON
  FOREIGN INVESTMENT FUNDS AND ACCORDINGLY MAY NOT BE, AND ARE NOT BEING, OFFERED
  OR ADVERTISED PUBLICLY OR OFFERED SIMILARLY UNDER § 1 OF THE ACT ON FOREIGN
  INVESTMENT FUNDS OR THE SECURITIES SELLING PROSPECTUS ACT. THEREFORE, THIS OFFER IS
  ONLY BEING MADE TO RECIPIENTS TO WHOM THIS DOCUMENT IS PERSONALLY ADDRESSED AND
  DOES NOT CONSTITUTE AN OFFER OR ADVERTISEMENT TO THE PUBLIC. THE SECURITIES CAN
  ONLY BE ACQUIRED FOR A MINIMUM PURCHASE PRICE OF AT LEAST €40,000 EXCLUDING
  COMMISSION AND OTHER FEES PER PERSON.

                             NOTICE TO RESIDENTS OF JAPAN

        THE SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
  SECURITIES AND EXCHANGE LAW OF JAPAN (THE “SECURITIES AND EXCHANGE LAW”) AND
  EACH OF THE INITIAL PURCHASER AND THE PLACEMENT AGENT HAS AGREED THAT IT WILL NOT
  OFFER OR SELL ANY SECURITIES, DIRECTLY OR INDIRECTLY, IN JAPAN OR TO, OR FOR THE

                                            i

                                                                           010611
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        194 06/09/21 Page 117 of 303 PageID 13499
Case 3:21-cv-00538-N Document 26-39 Filed


  BENEFIT OF, ANY RESIDENT OF JAPAN (WHICH TERM AS USED HEREIN MEANS ANY PERSON
  RESIDENT IN JAPAN, INCLUDING ANY CORPORATION OR OTHER ENTITY ORGANIZED UNDER THE
  LAWS OF JAPAN) OR TO OTHERS FOR RE-OFFERING OR RESALE, DIRECTLY OR INDIRECTLY, IN
  JAPAN OR TO A RESIDENT OF JAPAN AND THAT THEREAFTER IT WILL NOT OFFER OR SELL SUCH
  SECURITIES IN JAPAN OR TO A RESIDENT OF JAPAN EXCEPT PURSUANT TO AN EXEMPTION FROM
  THE REGISTRATION REQUIREMENTS OF, AND OTHERWISE IN COMPLIANCE WITH, THE
  SECURITIES AND EXCHANGE LAW AND ANY RELEVANT LAWS, REGULATIONS AND MINISTERIAL
  GUIDELINES OF JAPAN.

                     NOTICE TO THE PUBLIC IN THE CAYMAN ISLANDS

        NO INVITATION, WHETHER DIRECTLY OR INDIRECTLY, MAY BE MADE TO THE PUBLIC IN
  THE CAYMAN ISLANDS TO SUBSCRIBE FOR THE SECURITIES. SECTION 194 OF THE COMPANIES
  LAW (2004 REVISION) OF THE CAYMAN ISLANDS PROVIDES THAT AN EXEMPTED COMPANY
  (SUCH AS THE ISSUER) THAT IS NOT LISTED ON THE CAYMAN ISLAND STOCK EXCHANGE IS
  PROHIBITED FROM MAKING ANY INVITATION OF THE PUBLIC IN THE CAYMAN ISLANDS TO
  SUBSCRIBE FOR ANY OF ITS SECURITIES. EACH PURCHASER OF THE SECURITIES AGREES THAT
  NO INVITATION MAY BE MADE TO THE PUBLIC IN THE CAYMAN ISLANDS TO SUBSCRIBE FOR THE
  SECURITIES.

                          NOTICE TO NEW HAMPSHIRE RESIDENTS

         NEITHER THE FACT THAT A REGISTRATION STATEMENT OR AN APPLICATION FOR A
  LICENSE HAS BEEN FILED UNDER CHAPTER 421-B OF THE NEW HAMPSHIRE UNIFORM SECURITIES
  ACT, AS AMENDED, WITH THE STATE OF NEW HAMPSHIRE NOR THE FACT THAT A SECURITY IS
  EFFECTIVELY REGISTERED OR A PERSON IS LICENSED IN THE STATE OF NEW HAMPSHIRE
  CONSTITUTES A FINDING BY THE SECRETARY OF STATE THAT ANY DOCUMENT FILED UNDER
  RSA 421-B OF THE NEW HAMPSHIRE UNIFORM SECURITIES ACT IS TRUE, COMPLETE AND NOT
  MISLEADING. NEITHER ANY SUCH FACT NOR THE FACT THAT AN EXEMPTION OR EXCEPTION IS
  AVAILABLE FOR A SECURITY OR A TRANSACTION MEANS THAT THE SECRETARY OF STATE HAS
  PASSED IN ANY WAY UPON THE MERITS OR QUALIFICATIONS OF, OR RECOMMENDED OR GIVEN
  APPROVAL TO, ANY PERSON, SECURITY OR TRANSACTION. IT IS UNLAWFUL TO MAKE, OR
  CAUSE TO BE MADE, TO ANY PROSPECTIVE PURCHASER, CUSTOMER, OR CLIENT ANY
  REPRESENTATION INCONSISTENT WITH THE PROVISIONS OF THIS PARAGRAPH.
                             NOTICE TO FLORIDA RESIDENTS

          THE SECURITIES ARE OFFERED PURSUANT TO A CLAIM OF EXEMPTION UNDER SECTION
  517.061 OF THE FLORIDA SECURITIES ACT (THE “FLORIDA ACT”) AND HAVE NOT BEEN
  REGISTERED UNDER THE FLORIDA ACT IN THE STATE OF FLORIDA. FLORIDA RESIDENTS WHO
  ARE NOT ”INSTITUTIONAL INVESTORS” DESCRIBED IN SECTION 517.061(7) OF THE FLORIDA ACT
  HAVE THE RIGHT TO VOID THEIR PURCHASES OF THE SECURITIES WITHOUT PENALTY WITHIN
  THREE DAYS AFTER THE FIRST TENDER OF CONSIDERATION.

                             NOTICE TO GEORGIA RESIDENTS
         THE SECURITIES HAVE BEEN ISSUED OR SOLD IN RELIANCE ON CODE SECTIONS 10-5-7
  AND 10-5-9 OF THE GEORGIA SECURITIES ACT OF 1973, AND MAY NOT BE SOLD OR TRANSFERRED
  EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT TO AN
  EFFECTIVE REGISTRATION UNDER SUCH ACT.




                                            ii

                                                                           010612
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        194 06/09/21 Page 118 of 303 PageID 13500
Case 3:21-cv-00538-N Document 26-39 Filed



                             IMPORTANT INFORMATION
         THE SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
  SECURITIES ACT, THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR THE
  SECURITIES LAWS OF ANY OTHER RELEVANT JURISDICTION AND MAY NOT BE OFFERED, SOLD
  OR OTHERWISE TRANSFERRED UNLESS AN EXEMPTION FROM REGISTRATION UNDER THE
  SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS AND THE LAWS OF ANY OTHER
  RELEVANT JURISDICTION IS AVAILABLE. EACH PURCHASER OF THE SENIOR NOTES WILL BE
  DEEMED TO MAKE AND EACH PURCHASER OF CLASS Q SECURITIES OR INCOME NOTES WILL BE
  REQUIRED TO MAKE THE APPROPRIATE PURCHASER REPRESENTATIONS AS DESCRIBED UNDER
  “PURCHASE AND TRANSFER RESTRICTIONS.” IN ADDITION, THE SECURITIES WILL BEAR
  RESTRICTIVE LEGENDS AND WILL BE SUBJECT TO RESTRICTIONS ON TRANSFER AS DESCRIBED
  HEREIN, INCLUDING THE REQUIREMENT THAT TRANSFERORS OR TRANSFEREES OF SUCH
  SECURITIES BE DEEMED TO MAKE CERTAIN REPRESENTATIONS OR IN CERTAIN CASES FURNISH
  REPRESENTATION LETTERS, IN THE FORMS PRESCRIBED BY THE INDENTURE. ANY RESALE OR
  OTHER TRANSFER, OR ATTEMPTED RESALE OR ATTEMPTED OTHER TRANSFER, OF SECURITIES
  THAT IS NOT MADE IN COMPLIANCE WITH THE APPLICABLE TRANSFER RESTRICTIONS WILL BE
  TREATED BY THE ISSUERS AND THE TRUSTEE AS NULL AND VOID AB INITIO. SEE “PURCHASE AND
  TRANSFER RESTRICTIONS.”

         THE NOTES AND THE CLASS Q SECURITIES WILL BE LIMITED RECOURSE DEBT
  OBLIGATIONS OF THE ISSUER AND THE SENIOR NOTES WILL BE NON-RECOURSE DEBT
  OBLIGATIONS OF THE CO-ISSUER. PAYMENTS ON THE NOTES AND THE CLASS Q-1 SECURITIES
  WILL BE MADE SOLELY FROM AND TO THE EXTENT OF THE AVAILABLE PROCEEDS OF THE
  TRUST ESTATE (NET OF AMOUNTS PAYABLE TO THE SWAP COUNTERPARTY AND CERTAIN
  OTHER AMOUNTS), WHICH WILL BE THE ONLY SOURCE OF PAYMENTS ON THE SECURITIES.
  PAYMENTS ON THE CLASS Q-2 SECURITIES WILL BE MADE SOLELY FROM AND TO THE EXTENT
  OF THE AVAILABLE PROCEEDS OF THE CLASS Q-2 SECURITIES COLLATERAL, WHICH WILL BE THE
  ONLY SOURCE OF PAYMENTS ON THE CLASS Q-2 SECURITIES. THE SECURITIES DO NOT
  REPRESENT AN INTEREST IN OR OBLIGATIONS OF, AND ARE NOT INSURED OR GUARANTEED BY,
  THE INITIAL PURCHASER, THE PLACEMENT AGENT, THE SWAP COUNTERPARTY, THE SWAP
  GUARANTOR, THE REFERENCE PORTFOLIO MANAGER, THE TRUSTEE, THE COLLATERAL
  ADMINISTRATOR, THE SHARE TRUSTEE, THE ADMINISTRATOR, THE AMENDMENT BUY-OUT
  PURCHASER OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY AFFILIATES OF THE ISSUERS.

         THIS OFFERING CIRCULAR RELATES ONLY TO THE SECURITIES OFFERED HEREBY
  (INCLUDING TO THE INCOME NOTES REPRESENTED BY THE CLASS Q-2 COLLATERAL ASSET A)
  BUT IS NOT AN OFFERING DOCUMENT FOR THE CLASS Q-2 COLLATERAL ASSET B. IT IS
  INTENDED SOLELY TO IDENTIFY THE CLASS Q-2 COLLATERAL ASSET B AND DOES NOT PURPORT
  TO SUMMARIZE OR PROVIDE DETAILED INFORMATION WITH RESPECT TO THE CLASS Q-2
  COLLATERAL ASSET B OR THE TERMS AND CONDITIONS THEREOF. ALL INFORMATION
  CONTAINED HEREIN WITH RESPECT TO CLASS Q-2 COLLATERAL ASSET B IS DERIVED SOLELY
  FROM THE OFFERING MEMORANDUM DATED MARCH 25, 2004 AND PRICING SUPPLEMENT DATED
  APRIL 28, 2004 WITH RESPECT THERETO (THE “CLASS Q-2 COLLATERAL ASSET B OFFERING
  DOCUMENTS”). ANY INFORMATION REGARDING THE CLASS Q-2 COLLATERAL ASSET B
  CONTAINED HEREIN DOES NOT PURPORT TO BE COMPLETE AND IS QUALIFIED IN ITS ENTIRETY
  BY, AND SHOULD BE READ IN CONJUNCTION WITH, THE CLASS Q-2 COLLATERAL ASSET B
  OFFERING DOCUMENTS. THE ISSUER DID NOT PARTICIPATE IN THE PREPARATION OF THE CLASS
  Q-2 COLLATERAL ASSET B OFFERING DOCUMENTS, AND THE ISSUER HAS NOT MADE ANY DUE
  DILIGENCE INQUIRY WITH RESPECT TO THE INFORMATION PROVIDED THEREIN NOR HAS IT
  VERIFIED THE ACCURACY OR COMPLETENESS OF SUCH DOCUMENTS. IN ADDITION, THE ISSUER
  HAS MADE NO INVESTIGATION REGARDING THE FINANCIAL CONDITION OR CREDITWORTHINESS
  OF THE ISSUER OF THE CLASS Q-2 COLLATERAL ASSET B. INFORMATION CONTAINED IN THE
  CLASS Q-2 COLLATERAL ASSET B OFFERING DOCUMENTS IS AS OF THE RESPECTIVE DATES
  STATED THEREIN, AND COMPARABLE INFORMATION, IF GIVEN AS OF THE DATE HEREOF, MAY BE
  DIFFERENT. THERE CAN BE NO ASSURANCE THAT EVENTS AFFECTING THE CLASS Q-2
  COLLATERAL ASSET B HAVE NOT OCCURRED, WHETHER OR NOT DISCLOSED, WHICH WOULD

                                           iii

                                                                          010613
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 119 of 303 PageID 13501


  AFFECT THE ACCURACY OR COMPLETENESS OF THE CLASS Q-2 COLLATERAL ASSET B OFFERING
  DOCUMENTS.

        AN INVESTMENT IN THE SECURITIES IS NOT SUITABLE FOR ALL INVESTORS AND WILL BE
  APPROPRIATE ONLY FOR FINANCIALLY SOPHISTICATED INVESTORS CAPABLE OF (I) ANALYZING
  AND ASSESSING THE RISKS ASSOCIATED WITH SYNTHETIC COLLATERALIZED DEBT
  OBLIGATIONS WHERE THE INVESTOR IS TAKING THE CREDIT RISK AND MARKET RISK WITH
  RESPECT TO A PORTFOLIO OF REFERENCE OBLIGATIONS AND (II) BEARING SUCH RISKS AND THE
  FINANCIAL CONSEQUENCES THEREOF AS THEY RELATE TO AN INVESTMENT IN THE SECURITIES.
  AN INVESTOR IN THE SECURITIES SHOULD HAVE NO NEED FOR LIQUIDITY WITH RESPECT TO ITS
  INVESTMENT IN THE SECURITIES AND NO NEED TO DISPOSE OF ITS SECURITIES OR ANY PORTION
  THEREOF TO SATISFY ANY EXISTING OR CONTEMPLATED INDEBTEDNESS OR OBLIGATION OR
  FOR ANY OTHER PURPOSE.

        THE ISSUERS ACCEPT RESPONSIBILITY FOR THE INFORMATION CONTAINED IN THIS
  OFFERING CIRCULAR OTHER THAN INFORMATION PROVIDED IN “DESCRIPTION OF THE
  SECURITIES—THE INVESTMENT AGREEMENT—THE INVESTMENT AGREEMENT COUNTERPARTY,”
  “DESCRIPTION OF THE SECURITIES—THE INVESTMENT AGREEMENT—THE INVESTMENT AGREEMENT
  GUARANTOR,” “THE SWAP COUNTERPARTY AND SWAP GUARANTOR,” AND “THE REFERENCE
  PORTFOLIO MANAGER AND THE REFERENCE PORTFOLIO MANAGEMENT AGREEMENT—THE
  REFERENCE PORTFOLIO MANAGER.” TO THE BEST OF THE KNOWLEDGE AND THE BELIEF OF THE
  ISSUERS, THE INFORMATION CONTAINED IN THIS OFFERING CIRCULAR IS IN ACCORDANCE WITH
  THE FACTS AND DOES NOT OMIT ANYTHING LIKELY TO AFFECT THE IMPORT OF SUCH
  INFORMATION.

           NONE OF THE INITIAL PURCHASER, THE PLACEMENT AGENT, THE SWAP COUNTERPARTY,
  THE SWAP GUARANTOR, THE REFERENCE PORTFOLIO MANAGER, THE TRUSTEE, THE
  COLLATERAL ADMINISTRATOR, THE SHARE TRUSTEE, THE ADMINISTRATOR, THE INVESTMENT
  AGREEMENT COUNTERPARTY, THE INVESTMENT AGREEMENT GUARANTOR, THE AMENDMENT
  BUY-OUT PURCHASER OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY AFFILIATES OF THE
  ISSUER, HAS SEPARATELY VERIFIED THE INFORMATION CONTAINED IN THIS OFFERING
  CIRCULAR, EXCEPT, (I) IN THE CASE OF THE REFERENCE PORTFOLIO MANAGER, FOR THE
  SECTION ENTITLED “THE REFERENCE PORTFOLIO MANAGER AND THE REFERENCE PORTFOLIO
  MANAGEMENT AGREEMENT—THE REFERENCE PORTFOLIO MANAGER,” (II) IN THE CASE OF THE
  SWAP COUNTERPARTY, FOR THE SECTION ENTITLED “THE SWAP COUNTERPARTY AND SWAP
  GUARANTOR—THE SWAP COUNTERPARTY,” (III) IN THE CASE OF THE SWAP GUARANTOR, FOR THE
  SECTION ENTITLED “THE SWAP COUNTERPARTY AND SWAP GUARANTOR—THE SWAP GUARANTOR,”
  (IV) IN THE CASE OF THE INITIAL PURCHASER AND PLACEMENT AGENT, FOR THE SECTION
  ENTITLED “PLAN OF DISTRIBUTION,” (V) IN THE CASE OF THE INVESTMENT AGREEMENT
  COUNTERPARTY, FOR THE SECTION ENTITLED “DESCRIPTION OF THE SECURITIES—THE
  INVESTMENT AGREEMENT—THE INVESTMENT AGREEMENT COUNTERPARTY,” AND (VI) IN THE CASE
  OF THE INVESTMENT AGREEMENT GUARANTOR, FOR THE SECTION ENTITLED “DESCRIPTION OF
  THE SECURITIES—THE INVESTMENT AGREEMENT—THE INVESTMENT AGREEMENT GUARANTOR.”
  ACCORDINGLY, NO REPRESENTATION, WARRANTY, OR UNDERTAKING, EXPRESS OR IMPLIED, IS
  MADE, AND NO RESPONSIBILITY OR LIABILITY IS ACCEPTED, BY THE INITIAL PURCHASER, THE
  PLACEMENT AGENT, THE SWAP COUNTERPARTY, THE SWAP GUARANTOR, THE REFERENCE
  PORTFOLIO MANAGER, THE TRUSTEE, THE COLLATERAL ADMINISTRATOR, THE SHARE TRUSTEE,
  THE INVESTMENT AGREEMENT COUNTERPARTY, THE INVESTMENT AGREEMENT GUARANTOR,
  THE ADMINISTRATOR OR THE AMENDMENT BUY-OUT PURCHASER OR ANY OF THEIR
  RESPECTIVE AFFILIATES OR ANY AFFILIATES OF THE ISSUERS AS TO THE ACCURACY OR
  COMPLETENESS OF THE INFORMATION CONTAINED IN THIS OFFERING CIRCULAR, EXCEPT AS
  PROVIDED ABOVE. EACH PERSON RECEIVING THIS OFFERING CIRCULAR ACKNOWLEDGES THAT
  SUCH PERSON HAS NOT RELIED ON THE INITIAL PURCHASER, THE PLACEMENT AGENT, THE
  SWAP COUNTERPARTY, THE SWAP GUARANTOR, THE TRUSTEE, THE REFERENCE PORTFOLIO
  MANAGER, THE SHARE TRUSTEE, THE ADMINISTRATOR OR THE AMENDMENT BUY-OUT
  PURCHASER OR ANY OF THEIR RESPECTIVE AFFILIATES IN CONNECTION WITH THE ACCURACY
  OF SUCH INFORMATION OR ITS INVESTMENT DECISION.


                                           iv

                                                                          010614
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 120 of 303 PageID 13502


        THE SECURITIES ARE BEING OFFERED ONLY TO A LIMITED NUMBER OF INDIVIDUALS
  AND INSTITUTIONAL INVESTORS THAT ARE WILLING AND ABLE TO CONDUCT AN INDEPENDENT
  ANALYSIS OF THE CHARACTERISTICS OF THE SECURITIES AND RISKS OF OWNERSHIP OF THE
  SECURITIES. IT IS EXPECTED THAT PROSPECTIVE PURCHASERS INTERESTED IN PURCHASING
  SECURITIES IN THIS OFFERING ARE WILLING AND ABLE TO CONDUCT AN INDEPENDENT
  INVESTIGATION OF THE RISKS POSED BY AN INVESTMENT IN THE SECURITIES.
  REPRESENTATIVES OF THE INITIAL PURCHASER AND THE PLACEMENT AGENT WILL BE
  AVAILABLE TO ANSWER QUESTIONS CONCERNING THE ISSUERS, THE SECURITIES AND THE
  TRUST ESTATE AND WILL, UPON REQUEST, MAKE AVAILABLE SUCH OTHER INFORMATION AS
  PROSPECTIVE PURCHASERS MAY REASONABLY REQUEST.
        THIS OFFERING CIRCULAR IS NOT INTENDED TO FURNISH LEGAL, REGULATORY, TAX,
  ACCOUNTING, INVESTMENT OR OTHER ADVICE TO ANY PROSPECTIVE PURCHASER OF THE
  SECURITIES. THIS OFFERING CIRCULAR SHOULD BE REVIEWED BY EACH PROSPECTIVE
  PURCHASER AND ITS LEGAL, REGULATORY, TAX, ACCOUNTING, INVESTMENT AND OTHER
  ADVISORS. PROSPECTIVE PURCHASERS WHOSE INVESTMENT AUTHORITY IS SUBJECT TO LEGAL
  OR OTHER RESTRICTIONS SHOULD CONSULT THEIR LEGAL ADVISORS TO DETERMINE WHETHER
  AND TO WHAT EXTENT THE SECURITIES CONSTITUTE PERMISSIBLE INVESTMENTS FOR THEM.
        NO PERSON IS AUTHORIZED IN CONNECTION WITH ANY OFFERING MADE HEREBY TO
  GIVE ANY INFORMATION OR MAKE ANY REPRESENTATION OTHER THAN AS CONTAINED IN THIS
  OFFERING CIRCULAR AND, IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATION MUST
  NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY THE ISSUERS, THE INITIAL PURCHASER,
  THE PLACEMENT AGENT, THE SWAP COUNTERPARTY, THE SWAP GUARANTOR, THE REFERENCE
  PORTFOLIO MANAGER, THE TRUSTEE, THE COLLATERAL ADMINISTRATOR, THE SHARE TRUSTEE,
  THE ADMINISTRATOR OR AMENDMENT BUY-OUT PURCHASER OR ANY AFFILIATES OF THE
  ISSUERS. THE DELIVERY OF THIS OFFERING CIRCULAR AT ANY TIME DOES NOT IMPLY THAT THE
  INFORMATION CONTAINED HEREIN IS CORRECT AT ANY TIME SUBSEQUENT TO ITS DATE.
  EXCEPT TO THE EXTENT REQUIRED BY THE LISTING RULES OF THE IRISH STOCK EXCHANGE, THE
  ISSUERS DISCLAIM ANY OBLIGATION TO UPDATE SUCH INFORMATION.
         NO ACTION IS BEING TAKEN OR IS CONTEMPLATED BY THE ISSUERS, THE INITIAL
  PURCHASER OR THE PLACEMENT AGENT THAT WOULD PERMIT A PUBLIC OFFERING OF THE
  SECURITIES OR POSSESSION OR DISTRIBUTION OF THIS OFFERING CIRCULAR OR ANY
  AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY OTHER OFFERING MATERIAL
  RELATING TO THE ISSUERS OR THE SECURITIES IN ANY JURISDICTION WHERE, OR IN ANY OTHER
  CIRCUMSTANCES IN WHICH, ACTION FOR THOSE PURPOSES IS REQUIRED. THE DISTRIBUTION OF
  THIS OFFERING CIRCULAR AND THE OFFERING OF THE SECURITIES MAY ALSO BE RESTRICTED
  BY LAW IN CERTAIN JURISDICTIONS. CONSEQUENTLY, NOTHING CONTAINED HEREIN SHALL
  CONSTITUTE AN OFFER TO SELL, OR A SOLICITATION OF AN OFFER TO BUY, (I) ANY SECURITIES
  OTHER THAN THE SECURITIES OFFERED HEREBY OR (II) ANY SECURITIES IN ANY JURISDICTION
  IN WHICH IT IS UNLAWFUL FOR SUCH PERSON TO MAKE SUCH AN OFFER OR SOLICITATION.
  PERSONS INTO WHOSE POSSESSION THIS OFFERING CIRCULAR COMES ARE REQUIRED BY THE
  ISSUERS, THE INITIAL PURCHASER AND THE PLACEMENT AGENT TO INFORM THEMSELVES
  ABOUT, AND TO OBSERVE, ANY SUCH RESTRICTIONS. NONE OF THE U.S. SECURITIES AND
  EXCHANGE COMMISSION, ANY STATE SECURITIES REGULATORY AUTHORITY OR ANY OTHER
  U.S. REGULATORY AUTHORITY HAS APPROVED OR DISAPPROVED THE SECURITIES OR PASSED
  UPON OR ENDORSED THE MERITS OF THIS OFFERING CIRCULAR. ANY REPRESENTATION TO THE
  CONTRARY IS A CRIMINAL OFFENSE.
        NEITHER THE INITIAL PURCHASER NOR THE PLACEMENT AGENT ASSUMES ANY
  RESPONSIBILITY FOR THE PERFORMANCE OF ANY OBLIGATIONS OF THE ISSUERS OR ANY OTHER
  PERSON DESCRIBED IN THIS OFFERING CIRCULAR OR FOR THE DUE EXECUTION, VALIDITY OR
  ENFORCEABILITY OF THE SECURITIES, THE INSTRUMENTS OR DOCUMENTS DELIVERED IN
  CONNECTION WITH THE SECURITIES OR FOR THE VALUE OR VALIDITY OF ANY COLLATERAL OR
  SECURITY INTERESTS PLEDGED IN CONNECTION THEREWITH.




                                            v

                                                                           010615
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 121 of 303 PageID 13503


         EXCEPT AS MAY REASONABLY BE NECESSARY TO COMPLY WITH APPLICABLE
  SECURITIES LAWS, EACH RECIPIENT HEREOF (AND EACH EMPLOYEE, REPRESENTATIVE, OR
  OTHER AGENT OF THE RECIPIENT) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT
  LIMITATION OF ANY KIND, THE U.S. FEDERAL INCOME AND STATE AND LOCAL INCOME AND
  FRANCHISE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTION AND ALL MATERIALS
  OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE PROVIDED TO THE
  RECIPIENT RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE. FOR THIS PURPOSE
  “TAX STRUCTURE” IS LIMITED TO FACTS RELEVANT TO THE U.S. FEDERAL INCOME AND STATE
  AND LOCAL INCOME AND FRANCHISE TAX TREATMENT OF THE OFFERING AND DOES NOT
  INCLUDE INFORMATION RELATING TO THE IDENTITY OF THE ISSUERS, THE INITIAL PURCHASER,
  THE PLACEMENT AGENT, THE REFERENCE PORTFOLIO MANAGER OR ANY INVESTOR IN THE
  SECURITIES.
           ALL REFERENCES HEREIN TO “U.S. $,” “$” OR DOLLARS ARE TO UNITED STATES DOLLARS.

                                             AVAILABLE INFORMATION

            The Issuers will deliver to the Holders of the Securities, and make available to prospective purchasers
  designated by a Holder of Securities, the information required to be delivered pursuant to Rule 144A(d)(4) under the
  Securities Act. See “Description of the Securities—The Indenture and the Collateral Administration Agreement—
  Reports.” If and for so long as any Class of Securities is listed on the Irish Stock Exchange and for so long as the
  rules of such stock exchange so require, any information requested under this section by the Holders of the
  Securities and prospective purchasers will be made available at the offices of NCB Stockbrokers as the Paying
  Agent in Ireland (“Paying Agent in Ireland”).
           Copies of the Indenture and the Issuer’s Memorandum of Association and Articles of Association may be
  obtained by the Holders of the Securities upon request in writing to the Trustee. Copies of the Indenture will be
  available at the office of the Paying Agent in Ireland, for so long as any Class of the Securities is listed on the Irish
  Stock Exchange.
                                        FORWARD LOOKING STATEMENTS

            Any projections, forecasts and estimates contained herein are forward looking statements and are based
  upon certain assumptions that the Issuers consider reasonable. Projections are necessarily speculative in nature, and
  it can be expected that some or all of the assumptions underlying the projections will not materialize or will vary
  significantly from actual results. Accordingly, the projections are only an estimate. Actual results may vary from
  the projections, and the variations may be material.

           Some important factors that could cause actual results to differ materially from those in any forward
  looking statements include, among others, changes in interest rates, credit spreads, market, financial or legal
  uncertainties, differences in the actual allocation of the Reference Entities among categories from those assumed, the
  timing and the number of Credit Events occurring under the Swap Agreement and of modifications to the Reference
  Portfolio and differences in the levels of the market value of Reference Obligations assumed for purposes of
  determining Obligation Value Increase Amounts or Obligation Value Reduction Amounts. Consequently, the
  inclusion of projections herein should not be regarded as a representation by the Issuers, the Initial Purchaser, the
  Placement Agent, the Trustee, the Swap Counterparty, the Swap Guarantor, the Reference Portfolio Manager, the
  Collateral Administrator, the Share Trustee, the Administrator, the Amendment Buy-Out Purchaser or any of their
  respective Affiliates or any other Person of the results that will actually be achieved by the Issuers.

            None of the Issuers, the Initial Purchaser, the Placement Agent, the Swap Counterparty, the Swap
  Guarantor, the Reference Portfolio Manager, the Trustee, the Collateral Administrator, the Share Trustee, the
  Administrator, the Amendment Buy-Out Purchaser or their respective Affiliates or any other Person has any
  obligation to update or otherwise revise any projections, including any revisions to reflect changes in economic
  conditions or other circumstances arising after the date hereof, or to reflect the occurrence of unanticipated events,
  even if the underlying assumptions do not come to fruition.




                                                              vi

                                                                                                           010616
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 122 of 303 PageID 13504


                              CERTAIN LEGAL INVESTMENT CONSIDERATIONS

            Institutions whose investment activities are subject to legal investment laws and regulations or to review by
  certain regulatory authorities may be subject to restrictions on investments in the Securities. Any such institution
  should consult its legal advisers in determining whether and to what extent there may be restrictions on its ability to
  invest in the Securities. Without limiting the foregoing, any financial institution that is subject to the jurisdiction of
  the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal
  Deposit Insurance Corporation, the Office of Thrift Supervision, the National Credit Union Administration, any state
  insurance commission, or any other federal or state agencies with similar authority should review any applicable
  rules, guidelines and regulations prior to purchasing the Securities. Depository institutions should review and
  consider the applicability of the Federal Financial Institutions Examination Council Supervisory Policy Statement on
  Securities Activities, which has been adopted by the respective federal regulators.

            None of the Issuers, the Initial Purchaser, the Placement Agent, the Swap Counterparty, the Swap
  Guarantor, the Reference Portfolio Manager, the Trustee, the Collateral Administrator, the Share Trustee, the
  Administrator, the Amendment Buy-Out Purchaser or any of their respective Affiliates makes any representation as
  to the proper characterization of the Securities for legal investment or other purposes, or as to the ability of
  particular purchasers to purchase the Securities under applicable investment restrictions. The uncertainties
  described above (and any unfavorable future determinations concerning legal investment or applicable regulatory
  characteristics of the Securities) may affect the liquidity of the Securities. Accordingly, all institutions whose
  activities are subject to legal investment laws and regulations, regulatory capital requirements or review by
  regulatory authorities should consult their own legal advisers in determining whether and to what extent the
  Securities are, or the institution by purchasing Securities would be, subject to investment, capital or other
  restrictions.

                   CERTAIN CONSIDERATIONS RELATING TO THE CAYMAN ISLANDS

             The Issuer is an exempted company incorporated with limited liability under the laws of the Cayman
  Islands. As a result, it may not be possible for purchasers of the Securities to effect service of process upon the
  Issuer within the United States or to enforce against the Issuer in United States courts judgments predicated upon the
  civil liability provisions of the securities laws of the United States. The Issuer has been advised by Walkers, its
  legal advisor in the Cayman Islands, that the United States and the Cayman Islands do not currently have a treaty
  providing for reciprocal recognition and enforcement of judgments in civil and commercial matters and that a final
  judgment for the payment of money rendered by any federal or state court in the United States based on civil
  liability, whether or not predicated solely upon United States securities laws, would therefore not be automatically
  enforceable in the Cayman Islands, and that there is doubt as to the enforceability in the Cayman Islands, in original
  actions or in actions for the enforcement of judgments of the United States courts, of liabilities predicated solely
  upon United States securities laws. The Issuer will appoint Corporation Service Company, 1133 Avenue of the
  Americas, Suite 3100, New York, NY 10036 as its agent in New York for service of process.




                                                             vii

                                                                                                          010617
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 123 of 303 PageID 13505




                              This page intentionally left blank.




                                                                     010618
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 124 of 303 PageID 13506



                            Transaction Summary Diagram




            Highland         Reference
            Capital          Portfolio
            Management,      Manager
            L.P.



                              Adjusted
                              Reference                                       Class A-1 Notes
                              Portfolio
                               Return
                              Amounts                                $        Class A-2 Notes
                Swap
                 Swa
                                                                              Class B Notes
           Counterparty
               Counterpar
                               Swap                CLO
           (guaranteed by                        Issuer
                             Agreement           Issuer
                                                  Issuer                       Class C-1 Notes
                Swap                                                           Class C-2 Notes
            Guarantor)
                               Fixed                                          Income Notes
                                                                 Securities
                              Amounts
                                                                              Class Q-1 Securities
                                                                              Class Q-2A Securities
                                                   Collateral




                                                                              Class Q-2B Securities
                                             $



                                               Eligible
                                             Investments

                                          Investment Agreement




                                                                                              010619
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 125 of 303 PageID 13507



                                                      SUMMARY

            The following summary does not purport to be complete and is qualified in its entirety by reference to
  (i) the detailed information appearing elsewhere in this Offering Circular and (ii) the terms and provisions of the
  related documents and agreements referred to herein. Certain capitalized terms used but not defined in the
  following summary are defined elsewhere in this Offering Circular.

  Transaction Overview                      On the Closing Date, the Issuer and Co-Issuer will issue the Senior Notes
                                            and the Issuer will issue the Income Notes, the Class Q-1 Securities and
                                            the Class Q-2 Securities, pursuant to the Indenture. The Securities may be
                                            sold at varying prices in negotiated transactions. The net proceeds from
                                            the issuance of the Notes (including Income Notes represented by the
                                            Class Q-2 Collateral Asset A) and the Class Q-1 Securities, after payment
                                            of certain offering expenses and funding of the Expense Reserve Account,
                                            will be invested, together with certain other amounts received by the Issuer
                                            from time to time, in Eligible Investments. Such Eligible Investments may
                                            be sold or liquidated from time to time to obtain funds to make payments
                                            to the Swap Counterparty pursuant to the Swap Agreement and in respect
                                            of the Notes in accordance with the Priority of Payments, as described
                                            below.
                                            On the Closing Date, the Issuer and the Swap Counterparty will enter into
                                            the Swap Agreement. Under the Swap Agreement, the Reference
                                            Portfolio Manager will designate a portfolio of Reference Obligations (the
                                            “Reference Portfolio”) and will manage the Reference Portfolio during the
                                            term of the transaction by adding and removing Reference Obligations
                                            from time to time under the terms and conditions described under
                                            “Description of the Swap Agreement—Selection and Modification of the
                                            Reference Portfolio.” In performing these functions, the Reference
                                            Portfolio Manager will act on behalf of the Swap Counterparty (and not on
                                            behalf of the Issuer). See “Risk Factors—Role of the Reference Portfolio
                                            Manager.”
                                            Pursuant to the Swap Agreement, the Swap Counterparty will be required
                                            to make quarterly payments to the Issuer in an amount based on the
                                            aggregate amount of interest, commitment fees and other amounts payable
                                            (other than in respect of principal) with respect to the Reference
                                            Obligations included in the Reference Portfolio during that quarter,
                                            together with, for any Reference Obligations removed from the Reference
                                            Portfolio during that quarter, (i) the applicable portion of such amounts
                                            accrued for the part of the quarter in which the obligations were included
                                            in the Reference Portfolio and (ii) any increase or decrease in the value of
                                            those obligations during the period they were included in the Reference
                                            Portfolio, less certain amounts described in more detail below (or, if such
                                            net amount is negative, the Issuer will be required to pay the absolute
                                            value of such net amount to the Swap Counterparty). See “Description of
                                            the Swap Agreement⎯ Payments under the Swap Agreement.” Amounts
                                            payable by the Issuer to the Swap Counterparty may be paid from the
                                            proceeds of the sale or liquidation of Eligible Investments in the Trust
                                            Estate, thereby reducing the amounts otherwise available to the Issuer for
                                            payment of its other obligations, including principal on the Senior Notes,
                                            and for distributions in respect of the Income Notes.
                                            On each Payment Date, payments in respect of each Class of Securities
                                            will be made only after payments are made in respect of the Class or
                                            Classes of Securities to which such Class is subordinate in right of


                                                            2

                                                                                                       010620
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 126 of 303 PageID 13508


                                    payment (subject to an exception in connection with the Diversion Test)
                                    and in respect of other amounts ranking senior pursuant to the applicable
                                    priority of payments. Distributions in respect of the Income Notes will
                                    only be made after all payments then due are made on the Senior Notes
                                    and all other amounts that are then due by the Issuers have been paid.
                                    Accordingly, any shortfall in amounts available for such payments will
                                    first reduce distributions to the Holders of the Income Notes; second,
                                    reduce payments to the Holders of the Class C Notes; third, reduce
                                    payments to the Holders of the Class B Notes; fourth, reduce payments to
                                    the Holders of the Class A-2 Notes; and finally, reduce payments to the
                                    Holders of the Class A-1 Notes. Distributions in respect of the Class Q-2B
                                    Securities (other than the Class Q-2B Target Amount) will only be made
                                    after all payments then due are made on the Class Q-2A Securities. See
                                    “Risk Factors—Subordination of Payment and Control.”

  The Reference Portfolio Manager   Highland Capital Management, L.P. (“Highland Capital”), as Reference
                                    Portfolio Manager, will manage the selection and modification of the
                                    Reference Portfolio on behalf of the Swap Counterparty under the Swap
                                    Agreement pursuant to a Reference Portfolio Management Agreement
                                    between the Reference Portfolio Manager and the Swap Counterparty (the
                                    “Reference Portfolio Management Agreement”). See “Risk Factors—
                                    Conflicts of Interest Involving the Reference Portfolio Manager” and “The
                                    Reference Portfolio Manager and the Reference Portfolio Management
                                    Agreement.” The Reference Portfolio Manager will act solely on behalf of
                                    the Swap Counterparty and will not act or be deemed to act on behalf of
                                    the Issuer or the Holders of Securities. Neither the Issuer nor the Holders
                                    of Securities will have any rights, as third party beneficiary or otherwise,
                                    against the Reference Portfolio Manager under the Swap Agreement or the
                                    Reference Portfolio Management Agreement, and the Reference Portfolio
                                    Manager will have no liability to the Issuer or the Holders of Securities
                                    thereunder. The Issuer and the Holders of Securities will have no direct
                                    recourse against the Reference Portfolio Manager as a result of action or
                                    inaction by the Reference Portfolio Manager thereunder. See “Risk
                                    Factors—Role of the Reference Portfolio Manager.” The Reference
                                    Portfolio Manager is a registered investment adviser under the U.S.
                                    Investment Advisers Act of 1940, as amended (the “Advisers Act”).

  The Issuers                       The activities of the Issuer will be limited to (i) issuance of its Ordinary
                                    Shares (not offered hereby), (ii) issuance of the Notes, (iii) issuance of the
                                    Class Q-1 Securities and the Class Q-2 Securities, (iv) entering into the
                                    Swap Agreement and exercising its rights and performing its obligations
                                    thereunder and under the Swap Guarantee, (v) acquiring and disposing of
                                    Eligible Investments, including the Investment Agreement, and the Class
                                    Q-2 Securities Collateral, (vi) entering into the Indenture and the
                                    Collateral Administration Agreement and exercising its rights and
                                    performing its obligations thereunder and (vii) engaging in other activities
                                    incidental to the foregoing and permitted by the Indenture.

                                    The activities of the Co-Issuer will be limited to (i) issuance of its
                                    common stock (not offered hereby) and (ii) issuance of the Senior Notes.
                                    The Co-Issuer will have no assets (other than its equity capital), will not be
                                    a party to the Swap Agreement or any other agreement other than the
                                    Indenture, and will not pledge any assets to secure the Notes.




                                                    3

                                                                                                 010621
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 127 of 303 PageID 13509


  The Senior Notes            The Issuer and Co-Issuer will jointly issue the following Securities:

                                  U.S. $62,000,000 Class A-1 Floating Rate Senior Extendable Notes
                                  (the “Class A-1 Notes”);
                                  U.S. $56,000,000 Class A-2 Floating Rate Senior Extendable Notes
                                  (the “Class A-2 Notes”);
                                  U.S. $39,500,000 Class B Floating Rate Deferrable Senior
                                  Subordinate Extendable Notes (the “Class B Notes”);
                                  U.S. $21,000,000 Class C-1 Floating Rate Deferrable Senior
                                  Subordinate Extendable Notes (the “Class C-1 Notes”); and
                                  U.S. $5,000,000 Class C-2 Fixed Rate Deferrable Senior Subordinate
                                  Extendable Notes (the “Class C-2 Notes”);
                              each pursuant to an Indenture, dated as of the Closing Date (the
                              “Indenture”), among the Issuer, the Co-Issuer and JPMorgan Chase Bank,
                              as Trustee (the “Trustee”).

  The Income Notes            The Issuer will also issue U.S. $82,000,000 Extendable Income Notes (the
                              “Income Notes”) pursuant to the Indenture. The Income Notes will not
                              bear interest at a stated rate and are not entitled to a return of a stated
                              principal amount, but Holders of Income Notes will be entitled to a pro
                              rata share of all proceeds remaining after payment of the Senior Notes and
                              all other expenses of, and satisfaction of creditors’ claims against, the
                              Issuers. The Aggregate Principal Amount of the Income Notes includes
                              the U.S. $25,000,000 Aggregate Principal Amount of Income Notes
                              delivered to the Class Q-2 Securities Collateral Account on the Closing
                              Date, which will be deemed to have been issued for all purposes of the
                              Indenture. See “The Class Q-2 Securities” below.”

  The Class Q-1 Securities    The Issuer will also issue on the Closing Date U.S. $10,000,000 Class Q-1
                              Extendable Securities (the “Class Q-1 Securities”) pursuant to the
                              Indenture. The Class Q-1 Securities will consist of the Class Q-1 Senior
                              Note Component and the Class Q-1 Income Note Component. The Class
                              Q-1 Senior Note Component will represent an initial Aggregate Principal
                              Amount of U.S. $5,000,000 of Class C-2 Notes. The Class Q-1 Income
                              Note Component will represent an Aggregate Principal Amount of
                              U.S. $5,000,000 of Income Notes.

                              The initial Aggregate Principal Amount of the Class C-2 Notes and the
                              Income Notes to which the Class Q-1 Senior Note Component and the
                              Class Q-1 Income Note Component relate are included in (and are not in
                              addition to) the initial Aggregate Principal Amount of the Class C-2 Notes
                              or Income Notes in the aggregate. Each Class Q-1 Security represents an
                              undivided beneficial ownership interest in the cash flows on the Class Q-1
                              Senior Note Component and the Class Q-1 Income Note Component.

                              Pursuant to the Indenture, a Holder of a beneficial interest in a Class Q-1
                              Security may exchange all or a proportionate amount of such interest for
                              the underlying Class C-2 Notes and Income Notes, subject to the minimum
                              denomination requirements, applicable transfer restrictions and in the
                              manner described in the Indenture. See “Description of the Securities—
                              The Class Q-1 Securities.”




                                              4

                                                                                         010622
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 128 of 303 PageID 13510



  The Class Q-2 Securities             In addition, the Issuer will issue on the Closing Date U.S. $7,200,000
                                       Class Q-2A Securities Due 2034 (the “Class Q-2A Securities”) and
                                       U.S. $40,000,000 Class Q-2B Securities Due 2034 (the “Class Q-2B
                                       Securities”) pursuant to the Indenture.

                                       The Class Q-2 Securities will be secured by the Class Q-2 Securities
                                       Collateral. Payments in respect of the Class Q-2 Securities will be made
                                       solely from, and recourse will be limited to, the assets of the Class Q-2
                                       Securities Collateral available in accordance with the Class Q-2 Priority of
                                       Payments.

                                       Pursuant to the Indenture, after the redemption or repayment in full of the
                                       Class Q-2A Securities, a Holder of Class Q-2B Securities may exchange
                                       its interest for a proportionate amount of the Income Notes represented by
                                       the Class Q-2 Collateral Asset A and of the other Class Q-2 Securities
                                       Collateral (subject to the minimum denomination requirements and in the
                                       manner described in the Indenture).

                                       The Class Q-2 Securities are scheduled to mature on April 28, 2034 and
                                       are not subject to an extension of maturity. The Class Q-2 Securities are
                                       not subject to an Amendment Buy-Out, other than with respect to the
                                       Income Notes represented by the Class Q-2 Collateral Asset A. See
                                       “Description of the Securities—The Class Q-2 Securities.”

  Ratings of the Securities            It is a condition to the issuance of the Securities that the Class A-1 Notes
                                       be rated “Aaa” by Moody’s and “AAA” by Standard & Poor’s, the Class
                                       A-2 Notes be rated at least “Aa2” by Moody’s and at least “AA” by
                                       Standard & Poor’s, the Class B Notes be rated at least “A2” by Moody’s
                                       and at least “A” by Standard & Poor’s and the Class C-1 Notes and the
                                       Class C-2 Notes be rated at least “Baa2” by Moody’s and at least “BBB”
                                       by Standard & Poor’s.
                                       In addition, it is a condition to the issuance of the Securities that the Class
                                       Q-1 Securities be rated at least “Baa2” by Moody’s (which rating
                                       addresses solely the return of the Class Q-1 Rated Principal). See
                                       “Ratings.”
                                       The Income Notes will not be rated by Moody’s, Standard & Poor’s or any
                                       other rating agency.

                                       The Issuer will request that each Rating Agency confirm its ratings of the
                                       Senior Notes and the Class Q-1 Securities within 30 days after the Ramp-
                                       up End Date.

  Maturity and Extension of Maturity   The Notes and the Class Q-1 Securities are scheduled to mature on August
                                       1, 2016, unless the maturity is extended. The maturity of the Notes and the
                                       Class Q-1 Securities is subject to an extension of four years to August 1,
                                       2020, if the term of the Swap Agreement is extended.

                                       Under the Swap Agreement, the Swap Counterparty may, at its option, on
                                       the Payment Date that is two years before the end of the Portfolio
                                       Modification Period (the “Extension Effective Date”) extend the Portfolio
                                       Modification Period for four years to August 1, 2015 and correspondingly
                                       extend the term of the Swap Agreement for four years to August 1, 2020,
                                       subject to the satisfaction of the Extension Conditions (as defined below).
                                       See “The Swap Agreement—Extension of Swap Agreement” below.


                                                        5

                                                                                                     010623
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 129 of 303 PageID 13511


                              Under the Indenture, if the term of the Swap Agreement is so extended,
                              the maturity of the Notes and the Class Q-1 Securities will automatically
                              be equally extended without any requirement for approval or consent of
                              any holders of Securities or amendment or supplement to the Indenture
                              (the “Maturity Extension”).

                              As a condition to the extension of maturity, holders will be able to offer to
                              sell their Notes and Class Q-1 Securities to one or more qualifying
                              purchasers (which may include the Swap Counterparty and any of its
                              affiliates acting as principal or agent) designated by the Swap
                              Counterparty (or its affiliate) for purchase on the Extension Effective Date
                              (Notes and Class Q-1 Securities so offered for sale by their holders,
                              “Extension Sale Securities”). The purchase price for any Extension Sale
                              Securities will be (1) in the case of the Senior Notes, the Aggregate
                              Principal Amount thereof plus accrued and unpaid interest (including
                              Deferred Interest, if any) as of the Extension Effective Date (giving effect
                              to any amounts paid to the holder on such date), plus, in the case of the
                              Class C-2 Notes, the applicable Make-whole Premium, (2) in the case of
                              the Income Notes, an amount that together with any amounts paid to the
                              Holders with respect to those Income Notes from the Closing Date to and
                              including the Extension Effective Date results in an internal rate of return
                              with respect to those Income Notes of 18% per annum and (3) in the case
                              of the Class Q-1 Securities, a purchase price determined based on the
                              respective purchase prices for the Class Q-1 Senior Note Component and
                              the Class Q-1 Income Note Component thereof. If the Extension Effective
                              Date is on or after the date on which the holders of Income Notes have
                              received an internal rate of return equal to or in excess of 18% per annum
                              (determined as in clause (2) above), the purchase price for Income Notes
                              that are Extension Sale Securities will be zero.

                              The extension of the Portfolio Modification Period, the term of the Swap
                              Agreement and the maturity of the Notes and Class Q-1 Securities will be
                              conditioned on satisfaction of the Extension Conditions.

                              No Extension Sale Securities will be purchased unless all Extension Sale
                              Securities are purchased and settled at the applicable purchase price as of
                              the Extension Effective Date and the other Extension Conditions are
                              satisfied. Pursuant to the Extension Conditions, if not all Extension Sale
                              Securities are so purchased and settled, none of the Portfolio Modification
                              Period, the term of the Swap Agreement or the maturity of the Notes and
                              Class Q-1 Securities will be extended.

                              If all Extension Conditions are satisfied and a Maturity Extension is
                              effected, each holder of Senior Notes (including in the form of the Class
                              Q-1 Senior Note Component) other than Extension Sale Securities will be
                              entitled to receive the applicable Extension Bonus Payment, in each case
                              to the extent of available funds and as provided in the Priority of
                              Payments. Holders of Income Notes will not be entitled to receive any
                              Extension Bonus Payment.

                              The Class Q-2 Securities are scheduled to mature on April 28, 2034 and
                              are not subject to an extension of maturity.




                                              6

                                                                                          010624
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 130 of 303 PageID 13512


  Amendment Buy-Out           In the case of any amendment to the Indenture or the Swap Agreement that
                              requires the consent of one or more holders of Notes and/or Class Q-1
                              Securities, the Amendment Buy-Out Purchaser will have the right (but will
                              not be obligated) to purchase the applicable Security of any holder that
                              either (i) has declared in writing that it will not consent to such
                              amendment or (ii) had not consented to such amendment by the last day on
                              which consent could be given in accordance with the request therefor
                              (each a “Non-consenting Holder”) at the applicable Amendment Buy-Out
                              Purchase Price.
                              The Class Q-2 Securities themselves are not subject to an Amendment
                              Buy-Out, but the Indenture permits the Amendment Buy-Out Purchaser to
                              purchase the Income Notes represented by the Class Q-2 Collateral Asset
                              A at the applicable purchase price, if the Holders of Class Q-2B Securities
                              who pursuant to the Indenture have voting rights with respect to the
                              Income Notes represented by the Class Q-2 Collateral Asset A would be
                              deemed to be a Non-consenting Holder with respect to such Income Notes.

                              If this option is exercised, the Amendment Buy-Out Purchaser must
                              purchase all applicable Notes or Class Q-1 Securities from all Non-
                              consenting Holders (an “Amendment Buy-Out”), regardless of the
                              applicable percentage of aggregate principal amount of the Securities the
                              consent of whose holders is required for the amendment. If the solicited
                              consent only affects one Component of the Class Q-1 Securities, the
                              Amendment Buy-Out Purchaser must purchase, at the Non-consenting
                              Holder’s option, its Class Q-1 Security as a whole or solely the affected
                              Component.

                              All purchases made pursuant to an Amendment Buy-Out individually and
                              in the aggregate must comply with the applicable transfer restrictions in
                              the Indenture and the legends on the applicable Notes and Class Q-1
                              Securities and all applicable law and rules and procedures of any securities
                              exchange, self-regulatory organization or applicable clearing agency.

                              The Reference Portfolio Manager may (but is not obligated to) request the
                              Swap Counterparty to elect to effect an Amendment Buy-Out. The Swap
                              Counterparty has agreed to follow such a request subject to certain
                              conditions. No person will have any obligation to elect or effect an
                              Amendment Buy-Out and no person other than the Swap Counterparty
                              will have the right to elect to effect an Amendment Buy-Out.

  Use of Proceeds             The proceeds of the issuance of the Notes (including Income Notes
                              represented by the Class Q-2 Collateral Asset A) and Class Q-1 Securities,
                              net of any issued discount and after paying or providing for the payment of
                              organizational expenses and the expenses of the issuance of the Securities
                              by funding the Expense Reserve Account, will be approximately U.S.
                              $247,500,000. Such proceeds will be applied by the Issuer to purchase
                              approximately U.S. $247,500,000 in face amount of Eligible Investments
                              to secure the Issuer’s obligations under the Swap Agreement, the Notes
                              and the Class Q-1 Securities. The proceeds of the issuance of the Class Q-
                              2 Securities will constitute, and be applied to purchase, as applicable, the
                              Class Q-2 Securities Collateral.




                                              7

                                                                                         010625
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 131 of 303 PageID 13513


  The Offering                                  The Securities are being offered only (i) in the case of the Senior Notes,
                                                Class Q-1 Securities and Class Q-2A Securities, in the United States, to
                                                (a) “qualified institutional buyers” as defined in Rule 144A under the
                                                Securities Act (“Qualified Institutional Buyers”) or (b) in the case of the
                                                Income Notes, Qualified Institutional Buyers or “accredited investors” as
                                                defined in Rule 501(a) under the Securities Act (“Accredited Investors”),
                                                in each case, that are also “qualified purchasers” as defined for purposes of
                                                Section 3(c)(7) of the Investment Company Act (“Qualified Purchasers”)
                                                and (ii) outside the United States, to “non-U.S. Persons” (as defined in
                                                Regulation S under the Securities Act) in offshore transactions in reliance
                                                on Regulation S under the Securities Act. Certain additional offering
                                                restrictions may also apply. See “Purchase and Transfer Restrictions.”

  Transfer of the Securities                    Transfers of interests in the Securities will be subject to certain
                                                restrictions. See “Purchase and Transfer Restrictions.”

  Payments on the Securities                    Each Class of Senior Notes will accrue interest at the per annum rate set
                                                forth for such Class in the following table:


                                           Class A-1       Class A-2       Class B           Class C-1       Class C-2
                                           Notes           Notes           Notes             Notes           Notes

                              Interest     LIBOR1          LIBOR1          LIBOR1 plus       LIBOR1          7.53%
                              Rate:        plus 0.70%      plus 0.80%      1.40%             plus 2.60%
                   1
                       LIBOR with respect to the first Periodic Interest Accrual Period will be 1.88230% per annum.
                                                The Income Notes will not bear a stated rate of interest but will be entitled
                                                to receive distributions on each Payment Date if and to the extent funds are
                                                available for such purpose in accordance with the Priority of Payments.
                                                Such distributions will be payable to the Holders of the Income Notes only
                                                after payment in full of all of the liabilities of the Issuers that rank ahead of
                                                the Income Notes pursuant to the Priority of Payments. See “Description of
                                                the Securities—Priority of Payments.” Accordingly, to the extent that
                                                payments received in respect of the Swap Agreement, Eligible Investments
                                                and other assets that are part of the Trust Estate are not sufficient to pay
                                                distributions with respect to the Income Notes, the Issuer will have no
                                                obligation to make any such distribution.

                                                Interest on the floating rate Notes and the Class Q-2A Securities will be
                                                calculated on the basis of a 360-day year and the actual number of days
                                                elapsed in the applicable Periodic Interest Accrual Period. Interest on the
                                                fixed rate Notes will be computed on the basis of a 360-day year
                                                consisting of twelve 30-day months.

                                                Subject to the availability of funds and the Priority of Payments, interest
                                                payments on the Senior Notes and distributions on the Income Notes shall
                                                be payable quarterly in arrears on the first day of each February, May,
                                                August and November commencing on and including February 1, 2005 (or
                                                if any such day is not a Business Day, the first Business Day thereafter), and
                                                ending on and including the earlier of the final redemption date for such
                                                Notes and the Maturity Date (each, a “Payment Date”). See “Description of
                                                the Securities—Payments.”




                                                                  8

                                                                                                                010626
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 132 of 303 PageID 13514


                              The Class Q-1 Securities are entitled to receive only the payments
                              associated with the related Components. The rating on the Class Q-1
                              Securities applies only to return of the Class Q-1 Rated Principal. All
                              distributions made with respect to the Class Q-1 Securities will reduce the
                              outstanding Class Q-1 Rated Principal until it is reduced to U.S. $1 and
                              thereafter will constitute additional income.

                              Solely for certain calculation purposes, the Class Q-1 Securities are
                              deemed to have a Class Q-1 Nominal Rate of 2.00% per annum. The Class
                              Q-1 Nominal Rate does not limit the entitlement of Holders of Class Q-1
                              Securities to receive any applicable Class Q-1 Excess Distributions.

                              To the extent any Coverage Test is not satisfied on any Determination
                              Date related to a Payment Date following the Ramp-up End Date or to the
                              extent necessary to cause the Rating Agencies to confirm the initial ratings
                              of the Senior Notes as of the 30th day after the Ramp-up End Date,
                              amounts available at the applicable level of the Priority of Payments will
                              be used to redeem the Senior Notes on such Payment Date commencing
                              with the most senior Class of Senior Notes outstanding, thereby reducing
                              the amounts available for payment at lower levels of the Priority of
                              Payments. Notes will also be redeemed on each Payment Date using the
                              principal proceeds of Eligible Investments in the Trust Estate to the extent
                              of the applicable Note Redemption Amount, if any, for such date, in
                              accordance with the Principal Priority of Payments, commencing with the
                              most senior Class of Notes outstanding. The Notes also may be redeemed
                              at the direction of the Holders of a majority in Aggregate Principal
                              Amount of the Income Notes, with the consent of the Swap Counterparty,
                              in the case of certain tax events with respect to the Issuer.

                              If the Diversion Test is not satisfied as of any Determination Date related
                              to a Payment Date after the Ramp-up End Date, 50% of the amounts that
                              would otherwise be used to pay Administrative Expenses in excess of the
                              Expense Cap Amount, Subordinated Administrative Expenses, Extension
                              Bonus Payments, if any, and a Net Income Note Periodic Return Amount
                              to the Holders of the Income Notes will be used first to pay, on a pro rata
                              basis, Deferred Interest, if any, on the Class B Notes and Class C Notes
                              and then to redeem, on a pro rata basis, the Class B Notes and Class C
                              Notes at par in accordance with the Payment Date Priority of Payments.

                              In addition, beginning five and a half years after the Closing Date, the
                              Notes may be redeemed at the direction of the Holders of at least 66 2/3%
                              in Aggregate Principal Amount of the Income Notes provided that certain
                              conditions are satisfied. Unless previously redeemed, the outstanding
                              principal amount of the Senior Notes, and the final distribution, if any, on
                              the Income Notes will be payable on the Maturity Date of August 1, 2016,
                              or, in the case of a Maturity Extension, August 1, 2020, in accordance with
                              the Principal Priority of Payments. See “Description of the Securities—
                              Payments” and “ʊMaturity of the Notes and Class Q-1 Securities and
                              Extension of Maturity of the Notes and Class Q-1 Securities.”

                              The Class Q-2 Securities are entitled to receive only payments from the
                              proceeds of the Class Q-2 Securities Collateral in accordance with the
                              Class Q-2 Priority of Payments. The Class Q-2A Securities will accrue
                              interest at a rate of LIBOR plus 0.50% per annum (the “Class Q-2A
                              Interest Rate”). The Class Q-2B Securities will not accrue interest at a
                              stated rate. Subject to the availability of funds and the Class Q-2 Priority


                                              9

                                                                                           010627
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 133 of 303 PageID 13515


                              of Payments, interest payments on the Class Q-2A Securities and
                              distributions on the Class Q-2B Securities shall be payable quarterly in
                              arrears on each Payment Date.

                              If the Class Q-2A Coverage Test is not satisfied as of any date of
                              determination following the Closing Date, at the unanimous direction of
                              the Holders of the Class Q-2A Securities, the Trustee will liquidate the
                              Class Q-2 Collateral Asset A and deposit the proceeds thereof in the Class
                              Q-2 Securities Collateral Account for distribution in accordance with the
                              Class Q-2 Priority of Payments upon receipt of such proceeds as though
                              the date of receipt thereof were a Payment Date.

  The Coverage Tests          The Coverage Tests are comprised of an overcollateralization test and an
                              interest coverage test (i) for the Class A-1 Notes and the Class A-2 Notes
                              (treated as a single class for this purpose), (ii) for the Class B Notes and
                              (iii) for the Class C-1 Notes and the Class C-2 Notes (treated as a single
                              class for this purpose). If a Coverage Test for any such Class is not
                              satisfied as of any Determination Date related to a Payment Date
                              following the Ramp-up End Date, the amounts available in accordance
                              with the Priority of Payments at the level of the Priority of Payments at
                              which the Coverage Test is applied will be used on such Payment Date to
                              redeem the Senior Notes commencing with the most senior Class, to the
                              extent necessary to satisfy such Coverage Tests, thereby reducing amounts
                              available for payments at lower levels of the Priority of Payments. See
                              “Description of the Securities—The Coverage Tests.” In addition,
                              following the Ramp-up End Date the Reference Portfolio Manager’s
                              ability to add or remove Reference Obligations may be restricted if the
                              Coverage Tests are not satisfied. See “Description of the Swap
                              Agreement—Selection and Modification of the Reference Portfolio.” The
                              failure of the Issuer to satisfy a Coverage Test will not be a default or an
                              Event of Default under the Indenture.

  The Trust Estate            All assets of the Issuer (except the Excluded Property and the Class Q-2
                              Securities Collateral) (the “Trust Estate”) will be pledged to secure the
                              obligations of the Issuer to the Swap Counterparty, the Trustee and the
                              Collateral Administrator and to secure the obligations of the Issuer under
                              the Notes and the Class Q-1 Securities. Payments in respect of the Notes
                              and the Class Q-1 Securities will be made solely from, and recourse will
                              be limited to, the assets of the Trust Estate available in accordance with
                              the Priority of Payments. See “Description of the Securities—Priority of
                              Payments.”

                              The Trust Estate will comprise solely (i) Eligible Investments acquired
                              with the net proceeds from the issuance of the Notes (including Income
                              Notes represented by the Class Q-2 Collateral Asset A) and Class Q-1
                              Securities and from time to time thereafter with amounts received by the
                              Issuer, (ii) the rights of the Issuer under the Swap Agreement and Swap
                              Guarantee, (iii) funds on deposit in certain accounts, (iv) the rights of the
                              Issuer under the Collateral Administration Agreement and (v) certain
                              payments or distributions received in respect of such Eligible Investments
                              and the Swap Agreement.




                                              10

                                                                                          010628
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 134 of 303 PageID 13516


  The Eligible Investments        All moneys (other than the Excluded Property and the Class Q-2 Securities
                                  Collateral) held by or on behalf of the Issuer will be invested in Eligible
                                  Investments at the direction of the Swap Counterparty (or the Reference
                                  Portfolio Manager on its behalf) unless the Swap Agreement has been
                                  terminated and all amounts owed to the Swap Counterparty thereunder
                                  have been paid in full or a Swap Event of Default as to which the Swap
                                  Counterparty is the defaulting party or a Swap Additional Termination
                                  Event has occurred and is continuing, or otherwise in accordance with the
                                  Indenture. Eligible Investments may generally include U.S. dollar cash,
                                  U.S. government obligations, deposits of U.S. commercial banks and trust
                                  companies satisfying certain rating criteria, certain guaranteed investment
                                  contracts of a U.S. insurance company, bank or corporation satisfying
                                  certain rating criteria, qualifying money market funds, qualifying
                                  unleveraged repurchase obligations, commercial paper or similar short-
                                  term obligations satisfying certain rating criteria, the Investment
                                  Agreement and other investments acceptable to the applicable Rating
                                  Agencies. The net proceeds from the issuance of the Notes (including the
                                  Income Notes represented by the Class Q-2 Collateral Asset A) and the
                                  Class Q-1 Securities, as well as certain other amounts deposited in the
                                  Collateral Account from time to time, are expected to be invested in the
                                  Investment Agreement. See the definition of “Eligible Investments” in the
                                  “Glossary of Certain Defined Terms.”

  The Swap Agreement              On the Closing Date, the Issuer will enter into the Swap Agreement with
                                  the Swap Counterparty, which will be Citigroup Financial Products Inc.
                                  (“CFPI”). The obligations of the Swap Counterparty under the Swap
                                  Agreement will be guaranteed by the Swap Guarantor, which will be
                                  Citigroup Global Markets Holdings Inc. (“CGMHI”).

        The Reference Portfolio   Payments under the Swap Agreement will be determined by reference to
                                  the Reference Portfolio as constituted from time to time. The Reference
                                  Portfolio will be selected and modified from time to time by the Reference
                                  Portfolio Manager on behalf of the Swap Counterparty pursuant to the
                                  Reference Portfolio Management Agreement. The Initial Reference
                                  Obligations to be included in the Reference Portfolio on the Closing Date
                                  will be specified in the Swap Agreement. The Reference Portfolio
                                  Manager is expected to designate on behalf of the Swap Counterparty
                                  additional Reference Obligations to be included in the Reference Portfolio
                                  (and the Reference Obligation Calculation Amounts for such Reference
                                  Obligations) during the six-month period following the Closing Date (the
                                  “Ramp-up Period”), subject to certain individual obligation and aggregate
                                  portfolio criteria. See “The Reference Portfolio—Eligible Reference
                                  Obligations” and “ʊReference Portfolio Criteria.” As of the Ramp-up
                                  End Date, the Issuer expects that the Reference Portfolio will be
                                  comprised of Reference Obligations with an Aggregate Reference
                                  Obligation Calculation Amount of approximately U.S. $900 million.

                                  From time to time following the Ramp-up End Date, the Reference
                                  Portfolio Manager may add new Reference Obligations to the Reference
                                  Portfolio and/or remove existing Reference Obligations from the
                                  Reference Portfolio, provided that certain conditions are satisfied. See
                                  “Description of the Swap Agreement—Selection and Modification of the
                                  Reference Portfolio.”




                                                 11

                                                                                            010629
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 135 of 303 PageID 13517


      Amortization of Reference   The Reference Obligation Calculation Amount (and, correspondingly, the
      Obligations                 Reference Value) for any Reference Obligation will be reduced to reflect
                                  any permanent prepayment, repayment, amortization, redemption,
                                  termination, cancellation or reduction of commitment or similar permanent
                                  reduction of principal or notional amount thereof (an “Amortization”). A
                                  reduction in the outstanding balance of a Reference Obligation that is a
                                  Revolving Loan as a result of a repayment will not be considered an
                                  Amortization to the extent that the facility can subsequently be redrawn in
                                  accordance with its terms.

      Valuation of Reference      Upon the removal of a Reference Obligation from the Reference Portfolio
      Obligations                 at the direction of the Reference Portfolio Manager, upon an Amortization
                                  of a Reference Obligation (other than a Reference Swap) and for each
                                  Reference Obligation on the 45th Business Day prior to the Swap
                                  Termination Date, the Swap Counterparty (or the Reference Portfolio
                                  Manager on its behalf) will determine the Obligation Value Increase
                                  Amount or Obligation Value Reduction Amount for such obligation,
                                  which will generally reflect the increase or decrease, respectively, in the
                                  market value of such Reference Obligation during the period of its
                                  inclusion in the Reference Portfolio, determined as provided in more detail
                                  herein. See “Description of the Swap Agreement—Valuation of Reference
                                  Obligations.”
      Swap Agreement Payments     Under the Swap Agreement, the Swap Counterparty will be required to
                                  pay to the Issuer for each Payment Date the applicable Adjusted Reference
                                  Portfolio Return Amount described herein; provided that if the Adjusted
                                  Reference Portfolio Return Amount is negative, the Issuer will be required
                                  to pay to the Swap Counterparty the absolute value of the Adjusted
                                  Reference Portfolio Return Amount. The Issuer will be required to pay to
                                  the Swap Counterparty the applicable Fixed Amount on each Payment
                                  Date. The amounts described above payable by the Issuer and the Swap
                                  Counterparty for any Payment Date will be netted into a single payment by
                                  the Swap Counterparty or the Issuer to the other, as applicable. If such net
                                  amount for any Payment Date is payable by the Swap Counterparty, the
                                  Swap Counterparty will be required to make such payment one Business
                                  Day prior to the Payment Date. See “Description of the Swap Agreement—
                                  Payments Under the Swap Agreement.”
      Swap Notional Amount        The Swap Notional Amount will initially equal U.S. $895,500,000.
                                  On each Payment Date prior to the end of the Portfolio Modification
                                  Period, the Swap Notional Amount will be increased by the Quarterly
                                  Aggregate Increase Amount, if any, for that date or reduced by the
                                  Quarterly Aggregate Reduction Amount, if any, for that date.
                                  The Swap Notional Amount will be reduced on each Payment Date
                                  following the end of the Portfolio Modification Period by the Swap
                                  Reduction Amount, if any, for that Payment Date. See “Description of the
                                  Swap Agreement—Swap Notional Amount.”
      Swap Termination            Under certain circumstances specified in the Swap Agreement, the Issuer
                                  or the Swap Counterparty may terminate the Swap Agreement, in which
                                  event the Issuer or the Swap Counterparty may be required to make a
                                  Swap Termination Payment. See “Description of the Swap Agreement—
                                  Early Termination of the Swap Agreement” for a description of the events
                                  that may give rise to an early termination of the Swap Agreement and the
                                  method for calculating the Swap Termination Payment. Depending upon
                                  existing market conditions and other factors at the time of any such early
                                  termination, a Swap Termination Payment could be owed by the Issuer to

                                                 12

                                                                                             010630
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 136 of 303 PageID 13518


                                         the Swap Counterparty or by the Swap Counterparty to the Issuer. If the
                                         Issuer is required to make such a Swap Termination Payment and is unable
                                         to enter into an offsetting replacement swap that pays a corresponding
                                         amount, the amount available for payment to the Holders of the Securities
                                         will be reduced. See “Risk Factors—Termination of the Swap
                                         Agreement.”
        Extension of Swap Agreement      Under the Swap Agreement, the Swap Counterparty may, at its option, on
                                         the Extension Effective Date extend the Portfolio Modification Period for
                                         four years to August 1, 2015 and correspondingly extend the term of the
                                         Swap Agreement and the maturity of the Notes and Class Q-1 Securities to
                                         August 1, 2020, subject to the satisfaction of the Extension Conditions. See
                                         “Maturity and Extension of Maturity” above.
                                         The Reference Portfolio Manager may direct the Swap Counterparty to
                                         extend the Portfolio Modification Period and term of the Swap Agreement,
                                         and the Swap Counterparty has agreed to follow that direction subject to
                                         the satisfaction of the Extension Conditions.

  Tax Considerations                     The Issuer, as a foreign corporation, will be subject to U.S. federal income
                                         tax on its net income only if it is treated as engaged in a trade or business
                                         within the United States. Counsel to the Issuer will provide an opinion
                                         that, while not free from doubt, the Issuer should not be considered to be
                                         engaged in a trade or business within the United States as a result of its
                                         contemplated activities. For U.S. federal income tax purposes, the
                                         Class A-1 Notes, the Class A-2 Notes, the Class B Notes and the Class C
                                         Notes will be treated as debt of the Issuer. Investors will be obligated to
                                         treat Income Notes as equity interests in the Issuer. For U.S. federal
                                         income tax purposes, a holder of Class Q-1 Securities will be treated as if
                                         it directly owned the related Components. For U.S. federal income tax
                                         purposes, the Class Q-2A Securities will be treated as debt. See “Certain
                                         Income Tax Considerations—Tax Treatment of Non-U.S. Holders” for the
                                         tax consequences to Non-U.S. Holders of holding the Class Q-2B
                                         Securities. It is anticipated that the Issuer will be a passive foreign
                                         investment company (“PFIC”) for U.S. federal income tax purposes. See
                                         “Certain Income Tax Considerations.” Prospective purchasers should
                                         also consult their own tax advisors.

  ERISA Considerations                   See “Certain ERISA Considerations” herein.

  Trustee and Collateral Administrator   JPMorgan Chase Bank.




                                                         13

                                                                                                     010631
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 137 of 303 PageID 13519


                                                   RISK FACTORS

           Prospective purchasers of the Securities should consider, among other things, the following factors in
  connection with a purchase of the Securities. Prospective purchasers of the Class Q-1 Securities should consider, in
  addition to the matters set forth elsewhere in this Offering Circular, the risks applicable to the Components. More
  specifically, unless otherwise indicated or the context otherwise requires, all statements in these “Risk Factors” and
  elsewhere herein concerning the Senior Notes in general or the Class C-2 Notes or the Class C Notes in particular
  also relate to the applicable Class Q-1 Senior Note Component, and all such statements concerning the Income
  Notes also relate to the Class Q-1 Income Note Component. Prospective purchasers of the Class Q-2 Securities
  should consider, in addition to the matters set forth elsewhere in this Offering Circular, the risks applicable to the
  Class Q-2 Collateral Asset A. More specifically, unless otherwise indicated or the context otherwise requires, all
  statements in these “Risk Factors” and elsewhere herein concerning the Income Notes also relate to the Income
  Notes represented by the Class Q-2 Collateral Asset A.

            Limited Assets to Make Payments on the Notes and Class Q-1 Securities. The Senior Notes will be
  limited recourse debt obligations of the Issuer and will be non-recourse debt obligations of the Co-Issuer. The Class
  Q-1 Securities will be limited recourse debt obligations of the Issuer to the extent of the related Components. The
  Income Notes will be limited recourse debt obligations of the Issuer. The Notes will be payable solely from and to
  the extent of the available proceeds from the Trust Estate, and no person or entity other than the Issuer will be
  obligated to make any payments with respect to the Notes. The Issuer, as a special purpose company, will have no
  significant assets other than the Trust Estate and the Class Q-2 Securities Collateral pledged to secure the Class Q-2
  Securities. The Co-Issuer will have no significant assets. Consequently, the Holders of the Senior Notes must rely
  for payment of the debt service on the Senior Notes solely upon the net payments received by the Issuer under the
  Swap Agreement, the outstanding Eligible Investments in the Trust Estate and amounts on deposit in the Trust
  Accounts, and any proceeds thereof. Any payment made by the Issuer to the Swap Counterparty under the Swap
  Agreement, including a Fixed Amount, Adjusted Reference Portfolio Return Amount, or Swap Termination
  Payment, and any reduction in any Adjusted Reference Portfolio Return Amount payable by the Swap Counterparty
  to the Issuer, may adversely affect the ability of the Issuers to make payments on the Notes. Holders of each Class
  of Notes will only be entitled to receive amounts available for distributions after payment of all amounts payable
  prior to such Class in accordance with the Priority of Payments set forth in the Indenture. See “Description of the
  Securities—Priority of Payments.” After the disposition of the Trust Estate, if the proceeds thereof are insufficient
  to pay the Senior Notes, no other assets will be available for payment of any deficiency, and none of the Issuers, the
  Reference Portfolio Manager, the Placement Agent, the Initial Purchaser, the Swap Counterparty, the Swap
  Guarantor, the Administrator, the Share Trustee, the Trustee, the Amendment Buy-Out Purchaser or any of their
  respective Affiliates or any other Person will be obligated to pay any such deficiency, and all outstanding claims
  against the Issuers will be extinguished and may not be revived thereafter.

           Subordination of Income Notes. The Holders of the Income Notes will be subordinate in payment to the
  creditors of the Issuer ranking higher in the Priority of Payments, including, without limitation, the Swap
  Counterparty, the Holders of the Senior Notes, the Trustee, the Collateral Administrator and the Administrator.
  Except with respect to the obligations of the Issuer to make payments pursuant to the Swap Agreement, the
  Indenture, the Collateral Administration Agreement and the Administration Agreement, the Issuer does not expect to
  have any significant creditors.

            Distributions with respect to the Income Notes will be payable solely from and to the extent of the available
  proceeds from the Trust Estate pursuant to the Priority of Payments. Consequently, the Holders of the Income Notes
  must rely solely upon the net payments received by the Issuer under the Swap Agreement, the outstanding Eligible
  Investments in the Trust Estate and amounts on deposit in the Trust Accounts, and any proceeds thereof. Because of
  the subordination of the Income Notes, distributions will be made with respect thereto only after all other payments
  and distributions due on a Payment Date from the Trust Estate have been made. Income Noteholders are not entitled
  to a return of a stated principal amount or to receive distributions at a stated rate.

           Return Considerations. The return to each Holder of the Income Notes will be a function of the purchase
  price paid by such Holder for the Income Notes and the timing and amount of distributions made in respect of its
  Income Notes during the term of the transaction. Each prospective purchaser of Income Notes should make its own
  evaluation of the return that it expects to receive on the Income Notes. Prospective purchasers should be aware that


                                                            14

                                                                                                        010632
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 138 of 303 PageID 13520


  the timing and amount of distributions will be affected by, among other things, the timing and number of Credit
  Events and modifications to the Reference Portfolio (including the removal of Defaulted Reference Obligations), the
  timing and amount of Amortizations and the aggregate amount of Quarterly Aggregate Reduction Amounts,
  Quarterly Aggregate Increase Amounts and Quarterly Amortization Increase Amounts as a result thereof, which will
  depend in turn on the market value of Reference Obligations at the time of their removal from the Reference
  Portfolio. Each prospective purchaser should consider the risk that a more frequent occurrence of removals of
  Reference Obligations from the Reference Portfolio (including as a result of Credit Events) or lower market values
  upon such removals than that which may be anticipated by the purchaser will result in lower payments with respect
  to the Income Notes than that anticipated by the purchaser. The return on the Income Notes could also be adversely
  affected by market changes reducing the return on the Eligible Investments in the Trust Estate and the Adjusted
  Reference Portfolio Return Amounts (which depend on the interest and other amounts notionally generated by the
  Reference Portfolio). In particular, Interest Return may be reduced for Defaulted Reference Obligations, which in
  turn will reduce the Adjusted Reference Portfolio Return Amount payable to the Issuer. In addition, if the Issuer
  fails any Coverage Test as of any Determination Date for a Payment Date after the Ramp-up End Date, amounts that
  might otherwise be distributed to the Holders of the Income Notes on the related Payment Date will be used to
  redeem Senior Notes and will not be paid to such Holders. See “Description of the Securities—Priority of
  Payments.” Each prospective purchaser should consider that any such adverse developments could result in its
  failure to recover its initial investment in the Income Notes.

           The amounts available to pay the interest on, and the principal of, the Senior Notes may also be adversely
  affected by the factors described in the preceding paragraph, including the timing and number of Credit Events and
  removals of Reference Obligations, the aggregate amount of Quarterly Aggregate Reduction Amounts, Quarterly
  Aggregate Increase Amounts and Quarterly Amortization Increase Amounts and market changes or other factors
  reducing the return on the Eligible Investments and the Adjusted Reference Portfolio Return Amounts. Although
  reductions in the Adjusted Reference Portfolio Return Amount payable to the Issuer may reduce the amounts
  available to make payments on the Senior Notes, there will be no corresponding reduction in the accrual of interest
  on the Senior Notes. See “ʊSubordination of Payment and Control” and “Description of the Securities—The
  Indenture and the Collateral Administration Agreement—Events of Default” for the discussions therein of the
  limited remedies available to the beneficial owners of the Senior Notes upon the occurrence of a payment default
  with respect thereto.

            Subordination of Payment and Control. Subordination of Payment. Payments on the Notes will be
  subordinate to payments due to the Swap Counterparty under the Swap Agreement (except in limited cases) and the
  payment of certain expenses of the Issuers. Among the Notes, payments on the Class C-1 Notes and the Class C-2
  Notes will rank pari passu, payments on the Class C Notes (except in certain cases where the Diversion Test is not
  satisfied) will be subordinate to payments on the Class A-1 Notes, the Class A-2 Notes and the Class B Notes,
  payments on the Class B Notes (except in certain cases where the Diversion Test is not satisfied) will be subordinate
  to payments on the Class A-1 Notes and the Class A-2 Notes, and payments on the Class A-2 Notes will be
  subordinate to payments on the Class A-1 Notes. Distributions on the Income Notes will be subordinate to all
  payments on the Senior Notes. If the Diversion Test is not satisfied, Payment Date Proceeds will be used pursuant to
  the Payment Date Priority of Payments to pay first, on a pro rata basis, Deferred Interest, if any, on the Class B
  Notes and Class C Notes, and then, on a pro rata basis, the Aggregate Principal Amount of the Class B Notes and
  Class C Notes, regardless of whether any Class A-1 Notes or Class A-2 Notes are then outstanding.

            Control. If a payment default in respect of the Class A-1 Notes or Class A-2 Notes or any other Event of
  Default occurs under the Indenture, the Requisite Noteholders or, unless the Swap Agreement has been terminated
  and all amounts owed to the Swap Counterparty have been paid in full or a Swap Event of Default as to which the
  Swap Counterparty is the defaulting party has occurred and is continuing while any Senior Notes are Outstanding,
  the Swap Counterparty will be entitled to direct the Trustee to declare the principal of, and the accrued interest on,
  the Notes to be immediately due and payable. The Requisite Noteholders, however, will not have the right (except
  in certain limited circumstances) to direct the Trustee to sell or liquidate the Eligible Investments in the Trust Estate.
  The Requisite Noteholders will therefore have only limited, or no, recourse upon a payment default with respect
  thereto or the occurrence of other Events of Default under the Indenture so long as the Swap Agreement is in effect
  and the Swap Counterparty is performing its obligations thereunder. The actions taken by (or the inaction of) the
  Swap Counterparty could have adverse consequences for the Holders of the Securities.



                                                              15

                                                                                                          010633
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 139 of 303 PageID 13521


           In addition, under the Indenture, amendments of provisions of the Indenture and certain consents or waivers
  with respect thereto may generally only be made with the consent of the Swap Counterparty.

            If an Event of Default occurs under the Indenture, the Swap Agreement has been terminated and all
  amounts due to the Swap Counterparty thereunder have been paid or if a Swap Event of Default has occurred and is
  continuing as to which the Swap Counterparty is the defaulting party, as long as any Class of Senior Notes is
  Outstanding, the Requisite Noteholders will be entitled to determine the remedies to be exercised under the
  Indenture without obtaining the consent of the Holders of any Class of subordinate Notes. Remedies pursued by the
  Requisite Noteholders could be adverse to the interests of the Holders of more junior Classes of Notes. Except in
  limited circumstances, none of the Holders of the Class A-2 Notes, the Class B Notes or the Class C Notes will have
  any right to determine the remedies to be exercised under the Indenture upon the occurrence of an Event of Default
  until in each case the Class or Classes of Notes senior to such Class have been paid in full, and the Holders of the
  Income Notes will have no rights to declare an Event of Default or to exercise any remedies upon an Event of
  Default under the Indenture, unless the Senior Notes have been redeemed in full and the Swap Agreement has been
  terminated and all amounts owed to the Swap Counterparty have been paid. See “Description of the Securities—The
  Indenture and the Collateral Administration Agreement—Events of Default.”

           The Class Q-2 Securities

            Limited Assets to Make Payments on the Class Q-2 Securities. The Class Q-2 Securities will be limited
  recourse debt obligations of the Issuer. The Class Q-2 Securities will be payable solely from and to the extent of the
  available proceeds from the Class Q-2 Securities Collateral, and no person or entity other than the Issuer will be
  obligated to make any payments with respect to the Class Q-2 Securities. The Holders of the Class Q-2 Securities
  must rely for payments on the Class Q-2 Securities solely upon distributions, if any, made on the Class Q-2
  Collateral Asset A and any other amounts on deposit in the Class Q-2 Securities Collateral Account, and any
  proceeds thereof. Any events adversely affecting the distributions on the Income Notes (including, without
  limitation, those described in “Limited Assets to Make Payments on the Notes and Class Q-1 Securities” and
  “Return Considerations” above and “Effect of Credit Events on Performance of the Securities” below) will
  adversely affect the ability of the Issuer to make payments on the Class Q-2 Securities. In addition, any events
  adversely affecting the value of the CGMHI Notes constituting the Class Q-2 Collateral Asset B will adversely
  affect the ability of the Issuer to make payments on the Class Q-2 Securities. After the disposition of the Class Q-2
  Securities Collateral, if the proceeds thereof are insufficient to pay the Class Q-2 Securities, no other assets will be
  available for payment of any deficiency, and none of the Issuer, the Reference Portfolio Manager, the Placement
  Agent, the Initial Purchaser, the Swap Counterparty, the Swap Guarantor, the Administrator, the Share Trustee, the
  Trustee, the Amendment Buy-Out Purchaser or any of their respective Affiliates or any other Person will be
  obligated to pay any such deficiency, and all outstanding claims against the Issuer will be extinguished and may not
  be revived thereafter. Following the redemption of the Notes and the liquidation of the Trust Estate, Holders of
  Class Q-2B Securities that do not exchange such Class Q-2B Securities for the Class Q-2 Securities Collateral may
  be required to make or provide for certain payments to the Issuer in respect of administrative expenses.

            Subordination of Class Q-2B Securities. Subordination of Payment. Among the Class Q-2 Securities,
  payments on the Class Q-2B Securities (other than payment of the Class Q-2B Target Amount) will be subordinate
  to payments on the Class Q-2A Securities. Holders of Class Q-2B Securities will only be entitled to receive amounts
  available for distributions after payment of all amounts payable prior to such Class in accordance with the Class Q-2
  Priority of Payments set forth in the Indenture. See “Description of the Securities—Class Q-2 Securities.”

            Control. If a payment default in respect of the Class Q-2A Securities or any other Class Q-2 Event of
  Default occurs under the Indenture, so long as any Class Q-2A Securities are Outstanding, Holders of 66-2/3% in
  Aggregate Principal Amount of the Class Q-2A Securities will be entitled to direct the Trustee to declare the
  principal of, and the accrued interest on, the Class Q-2A Securities to be immediately due and payable and will be
  entitled to determine the remedies to be exercised under the Indenture. Remedies in the case of a Class Q-2 Event of
  Default are subject to certain limitations under the Indenture. Remedies pursued by the Holders of the Class Q-2A
  Securities could be adverse to the interests of the Holders of the Class Q-2B Securities. Except in limited
  circumstances, no Holder of Class Q-2B Securities will have any right to determine the remedies to be exercised
  under the Indenture upon the occurrence of a Class Q-2 Event of Default until the Class Q-2A Securities have been
  paid in full. See “Description of the Securities—The Class Q-2 Securities.” Upon such a default, Holders of Class


                                                             16

                                                                                                         010634
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 140 of 303 PageID 13522


  Q-2 Securities will have no rights to determine remedies to be exercised with respect to the Trust Estate, except to
  the extent of any right of the Class Q-2 Collateral Asset A.

            Class Q-2 Collateral Asset B. This Offering Circular relates only to the Securities offered hereby (including
  to the Income Notes represented by the Class Q-2 Collateral Asset A) but is not an offering document for the Class
  Q-2 Collateral Asset B. It is intended solely to identify the Class Q-2 Collateral Asset B and does not purport to
  summarize or provide detailed information with respect to the Class Q-2 Collateral Asset B or the terms and
  conditions thereof. All information contained herein with respect to Class Q-2 Collateral Asset B is derived solely
  from the offering memorandum dated March 25, 2004 and pricing supplement dated April 28, 2004 with respect
  thereto (the “Class Q-2 Collateral Asset B Offering Documents”). Any information regarding the Class Q-2
  Collateral Asset B contained herein does not purport to be complete and is qualified in its entirety by, and should be
  read in conjunction with, the Class Q-2 Collateral Asset B Offering Documents. The Issuer did not participate in the
  preparation of the Class Q-2 Collateral Asset B Offering Documents, and the Issuer has not made any due diligence
  inquiry with respect to the information provided therein nor has it verified the accuracy or completeness of such
  documents. In addition, the Issuer has made no investigation regarding the financial condition or creditworthiness
  of the issuer of the Class Q-2 Collateral Asset B. Information contained in the Class Q-2 Collateral Asset B
  Offering Documents is as of the respective dates stated therein, and comparable information, if given as of the date
  hereof, may be different. There can be no assurance that events affecting the Class Q-2 Collateral Asset B have not
  occurred, whether or not disclosed, which would affect the accuracy or completeness of the Class Q-2 Collateral
  Asset B Offering Documents.

            Effects of Leverage. The Aggregate Reference Value of the Reference Portfolio on the Ramp-up End
  Date, determined based on the Reference Prices and the Reference Obligation Calculation Amounts (which include
  the undrawn portion of any revolving loan included in the Reference Obligations), is expected to be approximately
  equal to U.S. $895.5 million and therefore will be approximately 10.9 times greater than the initial purchase price
  for the Income Notes. This leverage will increase the cash flow available in respect of the amount invested by the
  Holders of the Income Notes as compared with the cash flow that would be available in respect of a comparable
  investment in a non-leveraged transaction. Such increased cash flow will directly affect the return on the Income
  Notes. See “ʊReturn Considerations.” However, the use of leverage also creates risk for the Holders of the
  Income Notes because it increases their exposure to losses on a leveraged basis as a result of Credit Events and
  removals of Reference Obligations.

           Due to the existence of the leverage, changes in the market value of the Income Notes could be greater than
  the changes in the value of the underlying Reference Portfolio, which itself is subject to, among other things, credit
  and liquidity risk. As a result, the occurrence of Credit Events with respect to only a small portion of the Reference
  Obligations could result in the complete loss of the investment of the Holders of the Income Notes. Purchasers of
  the Income Notes must consider with particular care the risks of leverage because, although the use of leverage
  creates an opportunity for substantial returns on the Income Notes, it increases substantially the likelihood that the
  Holders of Income Notes could lose their entire investment if the Trust Estate is adversely affected by the removal
  of Reference Obligations upon the occurrence of Credit Events or otherwise.

            Interest Rate Risk. The Class A-1 Notes, the Class A-2 Notes, the Class B Notes and the Class C-1 Notes
  will bear interest at floating rates based on LIBOR, as determined on each LIBOR Determination Date. The Class
  C-2 Notes will bear interest at a fixed rate. The funds that the Issuers will use to make interest payments on the
  Notes will consist of payments from the Swap Counterparty in respect of Reference Obligations and income from
  Eligible Investments and amounts on deposit in the Trust Accounts. Although the Reference Obligations and
  Eligible Investments are expected to be comprised primarily of floating rate obligations or provide for floating rate
  payments with payment dates, maturities or interest rate resets occurring at least quarterly, some Reference
  Obligations or Eligible Investments may bear interest at fixed rates or at floating rates based on indices other than
  LIBOR, or if LIBOR is applicable, LIBOR for the instrument may reset on dates other than the reset dates for the
  Notes. See the definition of “Eligible Investments” in the “Glossary of Certain Defined Terms.” Consequently,
  there may be a mismatch between the interest payment obligations of the Issuers under the Senior Notes, on the one
  hand, and the cash flows paid to the Issuer under the Swap Agreement (which depend in part on the interest rates of
  the Reference Obligations) and Eligible Investments in the Trust Estate, on the other hand. As a result of such a
  mismatch, an increase or decrease in LIBOR (or other relevant floating rate) for the relevant maturity could
  adversely affect the ability of the Issuer to make payments on the Notes.


                                                            17

                                                                                                        010635
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 141 of 303 PageID 13523



           Role of the Reference Portfolio Manager. The Reference Portfolio Manager will act solely on behalf of
  the Swap Counterparty, whose interests may be different from or adverse to interests of the Issuer and the Holder of
  Securities. See “—Conflicts of Interest Involving the Swap Counterparty and its Affiliates.” The Reference
  Portfolio Manager will not act or be deemed to act on behalf of the Issuer or the Holders of Securities. Actions or
  functions taken or performed by or which the Reference Portfolio Manager is entitled to take or perform under the
  Swap Agreement or the Reference Portfolio Management Agreement will be taken or performed solely in the
  Reference Portfolio Manager’s capacity as agent for the Swap Counterparty pursuant to the Reference Portfolio
  Management Agreement. Such actions include for example, the decision to add or remove a Reference Obligation,
  the determination of the Reference Price and/or Final Price for a Reference Obligation, and the calculation of
  Obligation Value Increase Amounts and Obligation Value Reduction Amounts. Neither the Issuer nor the Holders
  of the Securities will have any rights, as a third party beneficiary or otherwise, against the Reference Portfolio
  Manager under the Swap Agreement or the Reference Portfolio Management Agreement, and the Reference
  Portfolio Manager will have no liability to the Issuer or the Holders of Securities thereunder. The Issuer and the
  Holders of Securities will have no direct recourse against the Reference Portfolio Manager as a result of action or
  inaction by the Reference Portfolio Manager thereunder. In addition, neither the Issuer nor the Holders of the
  Securities will have any right to remove the Reference Portfolio Manager. See “—Removal of the Reference
  Portfolio Manager.” Although the Reference Portfolio Manager is expected to manage the Eligible Investments in
  the Trust Estate (other than the initial Investment Agreement) on behalf of the Swap Counterparty, it will cease to do
  so if a Swap Event of Default occurs with respect to the Swap Counterparty or a Swap Additional Termination
  Event occurs. If the Swap Agreement is terminated for any reason, Highland Capital may, but will have no
  obligation to, assist the Issuer in securing a replacement Swap Agreement, and if the Issuer enters into a replacement
  Swap Agreement, there can be no assurance that Highland Capital will be the reference portfolio manager
  thereunder.
           The disclosure with respect to the Reference Portfolio Manager herein is included solely for the purpose of
  allowing prospective investors to understand the effect that actions taken or functions performed by the Reference
  Portfolio Manager (on behalf of the Swap Counterparty) may have on the Securities.

           Effect of Decisions of the Reference Portfolio Manager on the Securities. The ability of the Issuer to
  pay scheduled principal and interest on the Senior Notes and to make distributions in respect of the Income Notes
  will be highly dependent on the performance of the Swap Agreement, which in turn will depend on decisions made
  by the Reference Portfolio Manager in accordance with the terms of the Swap Agreement and the Reference
  Portfolio Management Agreement. As described under “—Role of the Reference Portfolio Manager” and “—
  Conflicts of Interest Involving the Reference Portfolio Manager,” the Reference Portfolio Manager is acting as the
  agent of the Swap Counterparty, not the Issuer. As described below under “—Removal of the Reference Portfolio
  Manager,” the Issuer and the Holders of Securities will have no right to remove the Reference Portfolio Manager.
            The Reference Portfolio Manager is expected to actively manage the Reference Portfolio during the term of
  the transaction with the objective that the Adjusted Reference Portfolio Return Amount be sufficient to permit the
  Issuer, in accordance with the Priority of Payments, (i) on each Payment Date, to pay scheduled interest and
  principal on the Senior Notes in a timely manner and (ii) subject to clause (i), to provide for returns to the Holders of
  the Income Notes; provided, however that the Reference Portfolio Manager will not be responsible if such objectives
  are not achieved so long as the Reference Portfolio Manager performs its duties under the Reference Portfolio
  Management Agreement; and, provided, further that Holders of Securities will have no recourse to the Reference
  Portfolio Manager with respect to payment under the Securities. Unless the Swap Agreement has been terminated
  and all amounts owed to the Swap Counterparty thereunder have been paid in full or a Swap Event of Default as to
  which the Swap Counterparty is the defaulting party or Swap Additional Termination Event has occurred and is
  continuing, the Swap Counterparty or the Reference Portfolio Manager on its behalf will select the Eligible
  Investments in the Trust Accounts (other than the initial Eligible Investment) and manage the Eligible Investments
  in the Trust Accounts in accordance with the requirements of the Indenture.
           There can be no assurance that the Reference Portfolio Manager will be able to manage the Reference
  Portfolio in a way that produces the economic results under the Swap Agreement desired by the Issuer (or, in turn,
  the beneficial owners of the Securities). The achievement of the desired results will require a high level of
  analytical sophistication, and there can be no assurance that the Reference Portfolio Manager will correctly judge the
  nature and magnitude of the many factors that could affect the prospects of creating such a Reference Portfolio.
  While the Reference Portfolio Manager has experience in selecting credits, managing debt portfolios, including


                                                             18

                                                                                                         010636
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 142 of 303 PageID 13524


  collateralized debt obligations (some of which include, or are permitted to include, in their collateral, synthetic
  securities in the form of credit default swaps), and in recovery workouts upon credit defaults, the skill set required
  for such activities is not necessarily the same as that required for managing a portfolio of reference credits in a
  synthetic transaction, such as the Reference Portfolio in this transaction. In any case, there can be no assurance that
  the past performance of the Reference Portfolio Manager in managing debt portfolios or other assets will be
  indicative of its performance in managing the Reference Portfolio.
            The ability of the Reference Portfolio Manager on behalf of the Swap Counterparty to manage the
  Reference Portfolio will be constrained by certain limitations, including the requirements that any Reference
  Obligation to be added to the Reference Portfolio satisfy certain criteria and the Reference Portfolio as a whole
  satisfy certain criteria. In addition, the right of the Reference Portfolio Manager to modify the Reference Portfolio
  will be limited during any period in which any Coverage Test is not satisfied. See “The Reference Portfolio—
  Reference Portfolio Criteria” and “Description of the Swap Agreement—Selection and Modification of the
  Reference Portfolio.” Accordingly, during certain periods or in certain circumstances, the Reference Portfolio
  Manager may be unable as a result of such limitations to add to, remove from or otherwise modify the Reference
  Portfolio or take other actions that it might consider to be desirable under the Swap Agreement.

           Because the Issuer may be required to make payments to the Swap Counterparty as a result of an
  Obligation Value Reduction Amount in connection with the removal of a Reference Obligation from the Reference
  Portfolio (or amounts otherwise payable by the Swap Counterparty to the Issuer may be reduced as a result thereof),
  removing Reference Obligations to restrict losses may result in certain costs to the Issuer. In addition, there can be
  no assurance that the Reference Portfolio Manager will become aware of the credit deterioration of a Reference
  Obligation in sufficient time to remove it from the Reference Portfolio to avoid or mitigate potential loss.

           The management of the Reference Portfolio by the Reference Portfolio Manager during the term of the
  transaction will expose the Issuer (and, consequently, the Holders of Securities) through the Swap Agreement to
  changes in market conditions. As a result, if Reference Obligations are removed, the Reference Portfolio Manager
  may not be able to add Reference Obligations that will result in Adjusted Reference Portfolio Return Amounts at
  comparable levels to those prevailing while the removed Reference Obligations were part of the Reference Portfolio.
  Any such difference may adversely impact the ability of the Issuers to pay the principal of and interest on the Senior
  Notes and may reduce the return on the Income Notes. See “ʊReturn Considerations.”

           In addition, under certain circumstances, the Reference Portfolio Management Agreement could be
  terminated or the Reference Portfolio Manager may resign as described under “The Reference Portfolio Manager
  and the Reference Portfolio Management Agreement.” In such case, there can be no assurance as to the nature of
  the subsequent management of the Reference Portfolio.

            Because the composition of the Reference Portfolio will vary over time, the performance of the Reference
  Portfolio depends heavily on the skills of the Reference Portfolio Manager in analyzing, selecting and managing the
  Reference Obligations. As a result, the Issuer, through the Swap Agreement, will be highly dependent on the
  financial and managerial experience of certain individuals associated with the Reference Portfolio Manager. The
  loss of key personnel could thus have a material adverse effect on the performance of the transaction and the
  interests of the beneficial owners of the Securities.

            Exposure to Reference Obligations and Eligible Investments. The market value of Reference
  Obligations generally will fluctuate with, among other things, the financial condition of the relevant Reference
  Entity and the terms of such Reference Obligations, changes in prevailing interest rates, general economic
  conditions, the condition of certain financial markets (particularly the markets for corporate debt obligations and
  credit facilities), domestic and international political events and developments or trends in any particular industry.
  In addition, the return to the Holders will depend on the rate of prepayments of Reference Obligations and the
  Reference Prices at which the Reference Portfolio Manager, on behalf of the Swap Counterparty, is able to add
  Reference Obligations to the Reference Portfolio. To the extent that prepayments occur at a different rate than
  expected or Reference Prices reflect less of a discount to par than expected, returns to the Holders may be reduced.
  The occurrence of a Credit Event will likely result in a decrease in the market value of the related Reference
  Obligation. If a Reference Obligation is removed from the Reference Portfolio at a time when a Credit Event has
  occurred and is continuing, the market value of the Reference Obligation may be less than would otherwise prevail
  in the absence of such circumstances.


                                                             19

                                                                                                         010637
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 143 of 303 PageID 13525


           The Issuer is also exposed to credit risk and market risk of the issuers of any Eligible Investments that it
  holds. The net proceeds of the issuance of the Notes (including the Income Notes represented by the Class Q-2
  Collateral Asset A) and the Class Q-1 Securities are expected to be invested in the Investment Agreement as
  described in more detail herein. Insolvency of, or default by, the counterparty to such agreement (or its guarantor)
  would adversely affect the ability of the Issuer to make payments and distributions with respect to the Securities. In
  addition, such insolvency or default, or qualification, downgrade or withdrawal of the credit rating of such
  counterparty (or its guarantor), could result in the qualification, downgrade or withdrawal of the ratings of the Senior
  Notes or Class Q-1 Securities. See “Description of the Securities—The Investment Agreement.” Other Eligible
  Investments acquired from time to time by the Issuer will be required to satisfy certain criteria as discussed herein.

            Revolving Loan Risk. A significant portion of the Reference Portfolio is expected to consist of revolving
  loan facilities. When a revolving loan facility is included in the Reference Portfolio, the Reference Obligation
  Calculation Amount will measure the maximum amount of the portion of the loan included in the Reference
  Obligation that could be outstanding under that facility. The Reference Portfolio Proceeds in respect of such a
  Reference Obligation will depend on the actual amount of loans outstanding, which will change from time to time as
  the borrower draws, repays and redraws amounts under the facility. Although the borrower under a revolving
  facility typically pays commitment fees on the undrawn credit line under that facility (which commitment fees will
  be taken into account in calculating the Interest Return), the Interest Return, and accordingly, the Adjusted
  Reference Portfolio Return Amounts, will be lower to the extent the revolving facilities are undrawn. If draws under
  such facilities are, on average, lower than expected, the Adjusted Reference Portfolio Return Amounts will be
  correspondingly reduced. In that case, the ability of the Issuer to make distributions on the Income Notes and pay
  interest on the Senior Notes may be impaired.

           Ramp-up Risk. The Reference Portfolio on the Closing Date is expected to have an Aggregate Reference
  Obligation Calculation Amount of approximately U.S. $770 million. During the Ramp-up Period, the Reference
  Portfolio Manager on behalf of the Swap Counterparty is expected to add Reference Obligations to the Reference
  Portfolio until the Aggregate Reference Obligation Calculation Amount of the Reference Obligations is equal to
  approximately U.S. $900 million in accordance with certain criteria. After the Ramp-up Period, the Aggregate
  Reference Obligation Calculation Amount may still increase or decrease as a result of removal and addition of
  Reference Obligations.

            The Reference Portfolio Manager’s ability to add Reference Obligations at suitable Reference Prices will
  depend on a number of factors, including the conditions in certain financial markets, general economic conditions
  and U.S. and international political events. There can be no assurance that the Reference Portfolio will reach the
  target levels during the Ramp-up Period or at all. A smaller Reference Portfolio may result in smaller Adjusted
  Reference Portfolio Return Amounts and could adversely affect returns on the Income Notes or the ability of the
  Issuer to make required payments on the Senior Notes. The Issuers will request each Rating Agency to confirm,
  within 30 days after the Ramp-up End Date, the ratings assigned on the Closing Date to the Senior Notes and the
  Class Q-1 Securities. If any of such ratings on the Senior Notes are not confirmed, on the next and succeeding
  Payment Dates the Senior Notes will be redeemed, beginning with the most senior Class outstanding, in accordance
  with the Priority of Payments until such ratings are confirmed.

            No Legal or Beneficial Interest in Reference Obligations. Under the Swap Agreement, the Issuer will
  have a contractual relationship only with the Swap Counterparty, and not with any Reference Entity. Consequently,
  the addition of a Reference Obligation to the Reference Portfolio will not constitute a purchase or other acquisition
  or assignment of any interest in the Reference Obligation or any other obligation of the related Reference Entity.
  The Swap Counterparty is not obligated to, and may choose not to, own any or all of the Reference Obligations.
  Moreover, the Swap Counterparty will not grant the Issuer or the Trustee any security interest in any such
  obligation. The Issuer and the Trustee will therefore have rights solely against the Swap Counterparty in accordance
  with the Swap Agreement. The Issuer will have no right to (i) enforce directly compliance by the Reference Entity
  with the terms of any specific obligation of the Reference Obligation, (ii) exercise rights of setoff against the
  Reference Entity or voting or other consensual rights of ownership with respect to any such obligation, (iii) benefit
  directly from any collateral supporting any such obligation or (iv) avail itself of any remedies that would normally
  be available to a holder of any such obligation. Under the Swap Agreement, none of the Issuers, the Trustee, the
  beneficial owners of the Securities or any other entity will have any rights to acquire from the Swap Counterparty
  (or to require the Swap Counterparty to purchase, transfer, assign or otherwise dispose of) any interest in any
  Reference Obligation.


                                                            20

                                                                                                        010638
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 144 of 303 PageID 13526


           Limited Provision of Information about Reference Entities. Except for the limited information
  contained in the periodic reports furnished by the Issuer or its agent, the beneficial owners of the Securities will not
  have the right to obtain from the Issuers, the Swap Counterparty, the Swap Guarantor, the Reference Portfolio
  Manager, the Trustee, the Collateral Administrator, the Share Trustee, the Administrator, the Amendment Buy-Out
  Purchaser or any of their respective Affiliates any additional information about the Reference Portfolio or the
  Reference Entities. See “Description of the Securities—The Indenture and the Collateral Administration
  Agreement—Reports.” The Swap Counterparty will have no obligation to keep the Issuers, the Trustee or the
  beneficial owners of the Securities informed as to matters arising in relation to any Reference Entity or Reference
  Obligation, including whether or not circumstances exist under which there is a possibility of the occurrence of a
  Credit Event.

           None of the Issuers, the Trustee or the beneficial owners of the Securities will have the right to inspect any
  records of the Swap Counterparty or the Reference Entities, and the Swap Counterparty will be under no obligation
  to disclose any further information regarding the existence or terms of any obligation of any Reference Entity, any
  guarantor or any other person.

            Effect of Credit Events on Performance of the Securities. The Issuer is not aware of a central source for
  relevant data or a standardized method for measuring the likelihood of the occurrence of Credit Events.
  Furthermore, the historical experience of obligors comparable to the Reference Entities is not necessarily indicative
  of the risk of Credit Events occurring with respect to the Reference Obligations in the Reference Portfolio. The
  occurrence of Credit Events and the removal of the relevant Reference Obligations from the Reference Portfolio will
  generally reduce the amounts that would otherwise be available for payments on the Senior Notes and distributions
  on the Income Notes. Any such reduction will first affect the Income Notes before affecting the Senior Notes and
  among the Senior Notes, the beneficial owners of the Class C Notes will be directly affected before the beneficial
  owners of the Class B Notes, the beneficial owners of the Class B Notes will be directly affected before the
  beneficial owners of the Class A-2 Notes, and the beneficial owners of the Class A-2 Notes will be directly affected
  before the beneficial owners of the Class A-1 Notes. Prospective purchasers of the Securities should consider for
  themselves, among other things, the likely level and timing of Credit Events and the amount of any resulting
  Obligation Value Reduction Amounts. The return to the beneficial owners of the Securities will be directly affected
  by the performance of the Reference Portfolio in comparison to the levels of such factors anticipated by such
  beneficial owners. See “ʊReturn Considerations” for a description of certain other developments that could
  adversely affect the return on the Securities.

           Termination of the Swap Agreement. In certain circumstances specified in the Swap Agreement, the
  Issuer or the Swap Counterparty may terminate the Swap Agreement. For example, the Issuer or the Swap
  Counterparty will each have the right to terminate the Swap Agreement upon the occurrence of a payment default
  under the Swap Agreement by the other party. See “Description of the Swap Agreement—Early Termination of the
  Swap Agreement.” In the event that the Swap Agreement is terminated, the Issuer will no longer receive payments
  from the Swap Counterparty and may not have sufficient funds to make payments when due on the Securities.

            In addition, upon an early termination of the Swap Agreement, the Issuer or the Swap Counterparty may be
  required to make a Swap Termination Payment to the other party. Such Swap Termination Payment will be
  calculated on the basis of the “Close-out Amount” as defined in the ISDA Master Agreement, and will generally
  serve to compensate the party that is “in-the-money” (which may be the defaulting party or the affected party) for
  the replacement cost of the terminated Swap Agreement. If the Issuer is required to make a Swap Termination
  Payment in such circumstances and does not enter into a replacement swap agreement under which it receives an
  offsetting payment, any such payment would reduce the amount available to the Issuers to make payments to the
  Holders of the Securities. See “Description of the Swap Agreement—Early Termination of the Swap Agreement.”

           Extension of Portfolio Modification Period, Swap Agreement and Maturity of Notes and Class Q-1
  Securities. Under the Swap Agreement, the Swap Counterparty may, at its option, on the Extension Effective Date
  extend the Portfolio Modification Period for four years to August 1, 2015 and correspondingly extend the term of
  the Swap Agreement for four years to August 1, 2020, if the Extension Conditions are satisfied. Under the
  Indenture, if the term of the Swap Agreement is so extended, the maturity of the Notes and the Class Q-1 Securities
  will be equally extended without the requirement for any approval or consent of any holders of Securities. Holders
  of Securities will not be able to prevent or prohibit the extension of the maturity of the Notes and Class Q-1
  Securities so long as the Extension Conditions are satisfied, which include the ability of holders of Notes and Class


                                                             21

                                                                                                          010639
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 145 of 303 PageID 13527


  Q-1 Securities to sell their Notes and Class Q-1 Securities at the applicable purchase price to a designated purchaser
  under the Indenture. However, the Indenture provides that holders of Income Notes that have received an internal
  rate of return equal to or in excess of 18% per annum as of the Extension Effective Date will not receive any
  payment in exchange for their Income Notes sold in connection with a Maturity Extension.
            As a consequence, if the Swap Counterparty elects to extend the Swap Agreement and the Extension
  Conditions are satisfied, holders of Notes and Class Q-1 Securities may either be required to hold their Notes and
  Class Q-1 Securities for a significantly longer period of time or be forced to sell their Notes and Class Q-1 Securities
  for the applicable purchase price under the Indenture, resulting in a shorter holding period than expected at the time
  of investment in the Notes and Class Q-1 Securities.
           In addition, the extension of the Portfolio Modification Period may affect the management of the Reference
  Portfolio over time and accordingly may affect the return to holders of Securities. See –“Effect of Decisions of the
  Reference Portfolio Manager on the Securities.”
           The Class Q-2 Securities are scheduled to mature on April 28, 2034 and are not themselves subject to any
  extension of maturity. However, the Income Notes represented by the Class Q-2 Collateral Asset A are subject to an
  extension of maturity (and may be sold in connection therewith upon the direction of the applicable Holders of Class
  Q-2B Securities who pursuant to the Indenture have voting rights with respect to the Income Notes represented by
  the Class Q-2 Collateral Asset A) as described herein.
            Amendment Buy-Out. Any Non-consenting Holder of Notes or Class Q-1 Securities with respect to an
  amendment of the Indenture or the Swap Agreement (which includes holders that fail to respond to a consent
  solicitation within the applicable period) may be forced to sell its applicable Securities to the Amendment Buy-Out
  Purchaser at the applicable Amendment Buy-Out Purchase Price, resulting in a shorter holding period than expected
  at the time of investment in the Securities. However, in the case of Income Notes, the Indenture provides that the
  Amendment Buy-Out Purchase Price will be zero for Non-consenting Holders that have received an internal rate of
  return equal to or in excess of 18% per annum as of the Amendment Buy-Out date. See “Description of the
  Securities—Amendment Buy-Out.” A holder’s ability to vote against an amendment or affect or influence the
  amendment process with respect to the Indenture and the Swap Agreement may thus be limited. The Amendment
  Buy-Out Option may also increase the ability of the Swap Counterparty or the Reference Portfolio Manager to affect
  or influence the amendment process.
            The Class Q-2 Securities themselves are not subject to an Amendment Buy-Out, but the Indenture permits
  the Amendment Buy-Out Purchaser to purchase at the applicable Amendment Buy-Out Purchase Price the Income
  Notes represented by the Class Q-2 Collateral Asset A, if the Holders of Class Q-2B Securities who pursuant to the
  Indenture have voting rights with respect to the Income Notes represented by the Class Q-2 Collateral Asset A
  would be deemed to be a Non-consenting Holder with respect to such Income Notes and such amendment pursuant
  to the provisions of the Indenture. Such purchase may result in the early repayment of the Class Q-2A Securities
  pursuant to the Indenture.
            Reliance on Creditworthiness of the Swap Counterparty and Swap Guarantor. The ability of the
  Issuers to pay amounts due on the Senior Notes and the Issuer to make distributions on the Income Notes will be
  dependent, in part, on the receipt of payments by the Issuer from the Swap Counterparty under the Swap Agreement
  (or from the Swap Guarantor under the Swap Guarantee). Consequently, the Issuers will not only be relying on the
  creditworthiness of the Reference Entities in order to avoid the occurrence of Credit Events, but also on the
  creditworthiness of the Swap Counterparty (or the Swap Guarantor) to perform its obligations in respect of the Swap
  Agreement. The insolvency of the Swap Counterparty or Swap Guarantor or a default by it under the Swap
  Agreement or Swap Guarantee, respectively, would adversely affect the ability of the Issuers to make the payments
  due on the Senior Notes and distributions on the Income Notes, could result in the qualification, withdrawal or
  downgrading of the rating on the Senior Notes or the Class Q-1 Securities and potentially could lead to the early
  termination of the Swap Agreement. See “The Swap Counterparty and Swap Guarantor.”
            The rating of the Securities may also be affected by a qualification, downgrade or withdrawal of the Swap
  Counterparty’s or the Swap Guarantor’s ratings. If the Swap Counterparty or the Swap Guarantor fails to meet the
  applicable rating requirements under the Swap Agreement, the Swap Counterparty will be required to post collateral,
  and in some cases, take certain additional actions. There can be no assurance, however, that the Swap
  Counterparty’s posting of collateral or taking such actions will prevent a qualification, downgrade or withdrawal of
  the ratings of any Class of Senior Notes or Class Q-1 Securities.


                                                             22

                                                                                                        010640
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 146 of 303 PageID 13528


            Upon any early termination of the Swap Agreement, as long as the Notes have not been accelerated
  pursuant to the Indenture, the Issuer will attempt, subject to the Indenture and to approval by the Holders of the
  Notes as described herein, to arrange to replace the Swap Agreement with a new swap agreement with an acceptable
  counterparty. In such event, the Reference Portfolio Manager may, in its discretion, assist the Issuer in its efforts to
  arrange for a replacement swap agreement, with itself as Reference Portfolio Manager. There can be no assurance
  that the Issuer or the Reference Portfolio Manager will be able to arrange for a substitute swap agreement in the
  event of the termination of the Swap Agreement, that the terms of any such replacement swap agreement would be
  as favorable to the Issuer or the Holders of the Securities as the terms of the Swap Agreement or that Highland
  Capital will be the reference portfolio manager under such a replacement swap agreement.
           Concentration Risk. Payments on the Securities could be affected by the concentration of the Reference
  Portfolio in the Reference Obligations of any one country, industry or Reference Entity. In addition, Defaulted
  Reference Obligations may be highly correlated with particular geographic regions or industries represented in the
  Reference Portfolio. The Swap Agreement will contain limitations on the concentration of the Reference
  Obligations in the obligations of any one Reference Entity and will also include diversity requirements intended to
  achieve diversity across countries and industries.
            International Investing. Up to 15% of the Portfolio Calculation Amount may consist of Reference
  Obligations of Reference Entities having a Domicile in an Eligible Country other than the United States or Canada.
  Transactions in Reference Obligations of non-U.S. Reference Entities may involve greater risks than transactions in
  Reference Obligations of only U.S. Reference Entities. These risks may include (i) less publicly available
  information, (ii) varying levels of governmental regulation and supervision, (iii) the difficulty of enforcing legal
  rights in a foreign jurisdiction and uncertainties as to the status, interpretation and application of laws, (iv) risks of
  economic dislocations in the host country, (v) less data on historic default and recovery rates, (vi) higher transaction
  costs, (vii) delays and other problems in the clearance and settlement of transactions and (viii) impacts of currency
  conversion rate changes on Reference Entities (although all of the Reference Obligations will be denominated and
  payable in U.S. dollars). Moreover, non-U.S. Reference Entities may not be subject to accounting, auditing and
  financial reporting standards, practices and requirements comparable to those applicable to U.S. Reference Entities.
  Although the Issuer will not directly own any Reference Obligations, all of the foregoing factors may adversely
  affect the market value of any Reference Obligation of a non-U.S. Reference Entity, which may result in a larger
  Obligation Value Reduction Amount or smaller Obligation Value Increase Amount upon its removal from the
  Reference Portfolio.
            Credit Ratings. Credit ratings of Reference Entities and Reference Obligations represent the opinions of
  the rating agencies regarding the likelihood of payment of certain obligations when due and the ultimate payment of
  other obligations (such as principal payments) of the Reference Entities, but are not a guarantee of the
  creditworthiness of such Reference Entities. While the market imposes a certain amount of discipline on the rating
  agencies’ rating processes, the rating agencies themselves do not assume responsibility for their rating actions in any
  legally cognizable sense, and investors cannot expect to have recourse to rating agencies for ratings actions taken or
  not taken. While rating methodologies generally attempt to evaluate all risks capable of rational analysis, not all
  risks are susceptible of analysis and certain market risks are explicitly excluded from rating analyses. Therefore, the
  ratings assigned to a Reference Entity or its Reference Obligations by the Rating Agencies may not fully reflect the
  true risks of adding a Reference Obligation to the Reference Portfolio. In addition, rating agencies may fail to make
  timely changes in credit ratings in response to subsequent events, so that the current financial condition of a
  Reference Entity at any given time may be better or worse than what the current rating indicates. Consequently,
  credit ratings of the Reference Entities and Reference Obligations included in the Reference Portfolio cannot be
  definitive indicators of investment quality. See also “Ratings” for a discussion of the ratings of the Senior Notes
  and the Class Q-1 Securities.

             Conflicts of Interest Involving the Swap Counterparty and Its Affiliates. The Swap Counterparty and
  its Affiliates are acting in a number of capacities in connection with the transaction described herein. Citigroup
  Global Markets Inc., an Affiliate of the Swap Counterparty, will serve as Initial Purchaser and Placement Agent
  with respect to the Securities and may be the Amendment Buy-Out Purchaser. The Swap Counterparty or another
  affiliate may act as, or designate, another Amendment Buy-Out Purchaser. The Swap Guarantor is the issuer of the
  Class Q-2 Collateral Asset B. The Swap Counterparty and each of its Affiliates acting in such capacities will have
  only the duties and responsibilities expressly agreed to by such entity in the relevant capacity and will not, by reason
  of its or any of its Affiliates’ acting in any other capacity, be deemed to have other duties or responsibilities or be
  deemed to be held to a standard of care other than as expressly provided with respect to each such capacity. In no

                                                              23

                                                                                                           010641
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 147 of 303 PageID 13529


  event shall the Swap Counterparty or any of its Affiliates be deemed to have any fiduciary obligations to the Holders
  of the Securities or any other Person by reason of its or any of its Affiliates acting in any capacity. The Swap
  Counterparty may take actions under the Swap Agreement or otherwise that may be inconsistent with or adverse to
  the interests of the Holders of the Securities.

            The Swap Counterparty will not be obligated to take any action to minimize Obligation Value Reduction
  Amounts, or maximize Obligation Value Increase Amounts, with respect to any Reference Obligation. The Swap
  Counterparty or one of its Affiliates may act as a dealer for purposes of obtaining quotations with respect to a
  Reference Obligation. In the case of the occurrence of an Event of Default under the Indenture, the Swap
  Counterparty will, except in limited circumstances, be entitled to direct the Trustee to take certain actions with
  respect to the Trust Estate until the obligations of the Issuer to the Swap Counterparty under the Swap Agreement
  are paid in full, and such directions may be inconsistent with or adverse to the interests of the Holders of the
  Securities. The Swap Counterparty will be entitled to extend the Portfolio Modification Period and correspondingly
  extend the term of the Swap Agreement and the maturity of the Notes and the Class Q-1 Securities, subject to the
  Extension Conditions.

            The Swap Counterparty and its Affiliates may purchase, acquire, hold, sell and make loans secured by
  Securities from time to time subject to certain limitations discussed below. The Swap Counterparty and its
  Affiliates may be entitled or become obligated to acquire Securities under certain circumstances and in such case
  would have the rights of Holders of such Securities as described herein.

            The Swap Counterparty and its Affiliates may (but are not required to) hold any Reference Obligations or
  other obligations or securities of any Reference Entity (including to hedge its obligations under the Swap
  Agreement), may deal in any such obligations or securities, may enter into other credit derivatives involving
  reference entities or reference obligations that may include the Reference Entities or Reference Obligations
  (including credit derivatives to hedge its obligations under the Swap Agreement), may accept deposits from, make
  loans or otherwise extend credit to, and generally engage in any kind of commercial or investment banking or other
  business with, any Reference Entity, any Affiliate of any Reference Entity or any other Person or other entity having
  obligations relating to any Reference Entity, and may act with respect to such business in the same manner as if the
  Swap Agreement did not exist, regardless of whether any such relationship or action might have an adverse effect on
  any Reference Entity (including, without limitation, any action which might constitute or give rise to a Credit
  Event), or on the position of the Issuer or any other party to the transactions described herein or otherwise.
  Reference Obligations may include loans or loan facilities extended by the Swap Counterparty or any of its
  Affiliates to Reference Entities. In addition, the Swap Counterparty and/or its Affiliates may from time to time
  possess interests in the Reference Entities and/or Reference Obligations allowing the Swap Counterparty or its
  Affiliates, as applicable (or any investment manager or adviser acting on its or their behalf), to exercise voting or
  consent rights with respect thereto, and such rights may be exercised in a manner that may be adverse to the interests
  of the Holders or that may affect the market value of Reference Obligations and/or the amounts payable thereunder.
  The Swap Counterparty and its Affiliates may maintain other banking and investment advisory relationships with
  the Reference Portfolio Manager and its Affiliates. The Swap Counterparty and its Affiliates may, whether by
  reason of the types of relationships described herein or otherwise, at the date hereof or any time hereafter, be in
  possession of information in relation to any Reference Entity that is or may be material in the context of the Swap
  Agreement and the other transaction documents and that may or may not be publicly available or known to the other
  parties to the transaction documents and which information the Swap Counterparty or such Affiliates may be
  prohibited from using for the benefit of the Issuer. Although the Swap Counterparty or its Affiliates may be
  prohibited from acting on the basis of such information in connection with the Swap Agreement, the possession of
  such information will not otherwise prevent the Swap Counterparty or its Affiliates from taking actions under the
  Swap Agreement.

            The Swap Counterparty and its Affiliates currently act as administrative agent, swap counterparty,
  underwriter, initial purchaser or placement agent or in a similar capacity for entities having investment objectives
  similar to those of the Issuer, and the Swap Counterparty and its Affiliates may act as administrative agent, swap
  counterparty, underwriter, initial purchaser or placement agent for such entities and other similar entities in the
  future. The Swap Counterparty (or an Affiliate) may be advising or distributing securities on behalf of an issuer or
  providing banking or other services to an issuer at the same time at which the Reference Portfolio Manager is
  determining whether to add or remove the issuer as a Reference Entity under the Swap Agreement. The Swap
  Counterparty has no duty to inform the Reference Portfolio Manager of any such relationship or activity.


                                                            24

                                                                                                       010642
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 148 of 303 PageID 13530


  Employees of the Swap Counterparty and its Affiliates may also serve as directors of other entities having
  investment objectives similar to those of the Issuer.

            The Issuer may invest in Eligible Investments that are purchased from or sold to the Swap Counterparty or
  its Affiliates. The Swap Counterparty, as secured party under the Indenture, or the Reference Portfolio Manager on
  its behalf, will be entitled to direct the Issuer’s investments in Eligible Investments in the Trust Estate unless a Swap
  Event of Default as to which the Swap Counterparty is the defaulting party or a Swap Additional Termination Event
  has occurred and is continuing or the Swap Agreement has been terminated and all amounts owed to the Swap
  Counterparty thereunder have been paid.

           The Swap Counterparty and its Affiliates may hold or deal in obligations of, or interests in, and may
  generally engage in any kind of commercial or investment banking or other business with, issuers of Eligible
  Investments.

           Conflicts of Interest Involving the Reference Portfolio Manager. As described herein, the Reference
  Portfolio Manager will act solely on behalf of the Swap Counterparty (and not on behalf of the Issuer). The
  disclosure with respect to the Reference Portfolio Manager herein is included solely for the purpose of allowing
  prospective investors to understand the effect that the actions or omissions of the Reference Portfolio Manager under
  the Swap Agreement and Reference Portfolio Management Agreement may have on the Securities. Various
  potential and actual conflicts of interest may arise from the overall advisory, investment and other activities of the
  Reference Portfolio Manager and any of its Affiliates and their respective clients. The following briefly summarizes
  some of these conflicts, but is not intended to be an exhaustive list of all such conflicts.
           Although the Reference Portfolio Manager’s fees are, in part, based on the performance of the Reference
  Portfolio, under the Reference Portfolio Management Agreement, the Reference Portfolio Manager is acting on
  behalf of the Swap Counterparty as its agent (and not as the agent of the Issuer or agent of the Holders of Securities)
  under the Swap Agreement. See “—Role of the Reference Portfolio Manager.”
            The Swap Counterparty is not the Reference Portfolio Manager’s exclusive client. The Reference Portfolio
  Manager may invest and has, and in the future may have, Affiliates and other clients, which invest, directly or
  indirectly, in the securities or financial instruments of issuers that are the same or similar to the Reference Entities
  included in the Reference Portfolio or that would be appropriate for inclusion in the Reference Portfolio, and the
  Reference Portfolio Manager and its Affiliates and other clients in making such investments have no duty to take
  into account the interests of the Swap Counterparty, the Issuer or the Holders of Securities. Such investment
  decisions may be different from decisions to add or remove Reference Obligations under the Swap Agreement. The
  Reference Portfolio Manager and its principals, officers and employees will conduct businesses other than that with
  respect to the Swap Agreement, including providing investment management and advisory services to its Affiliates
  and other clients. There is no limitation or restriction on the Reference Portfolio Manager (or its Affiliates) with
  regard to acting as portfolio manager (or in a similar role) to other parties or persons. Although the principals,
  officers and employees of the Reference Portfolio Manager will devote as much time to the Swap Agreement as the
  Reference Portfolio Manager deems appropriate to accomplish the objectives of the transaction, the principals,
  officers and employees of the Reference Portfolio Manager may have conflicts allocating their time and services
  among the Swap Counterparty and the Affiliates and other clients of the Reference Portfolio Manager. The
  Reference Portfolio Manager may from time to time engage in transactions or perform services for the Swap
  Counterparty and its Affiliates other than those provided for in the Reference Portfolio Management Agreement and
  the Swap Agreement.

           The Reference Portfolio Manager will be reimbursed by the Swap Counterparty for certain expenses and
  other amounts incurred in connection with the Reference Portfolio Management Agreement and the Swap
  Agreement, to the extent the Swap Counterparty receives payment for such expenses from the Issuer in accordance
  with the Priority of Payments or from the proceeds of the issuance of the Notes and the Class Q-1 Securities. Such
  expenses may therefore affect the return to Holders of Securities.

           Since a portion of the fees payable to the Reference Portfolio Manager corresponding to the Subordinate
  Amount and the Incentive Amount will only be payable to the extent the Income Notes have received specified
  returns (See “The Reference Portfolio Manager and the Reference Portfolio Management Agreement”), those fees
  may be viewed as creating an incentive for the Reference Portfolio Manager to make more speculative decisions

                                                             25

                                                                                                          010643
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 149 of 303 PageID 13531


  with respect to the addition and removal of Reference Obligations or other management of the Reference Portfolio
  than it would otherwise have made in absence of such fee arrangements.
            The Reference Portfolio Manager or any of its Affiliates may be a Holder of Securities. In particular, it is
  expected that on the Closing Date an Affiliate or fund of the Reference Portfolio Manager will invest U.S. $20
  million in Income Notes of the Issuer. As a Holder of Income Notes, the Reference Portfolio Manager and its
  Affiliates or funds will, among other things, be eligible to vote for or against an Optional Redemption of the Notes.
  The holding of Income Notes by the Reference Portfolio Manager or any of its Affiliates could therefore affect the
  ability of the other Holders of the Income Notes to effect an Optional Redemption. Regardless of any such
  investment or holdings, the interests and incentives of the Reference Portfolio Manager will not necessarily be
  aligned with those of the other Holders of the Securities (or of the Holders of any particular Class of Securities).
  Each of the Reference Portfolio Manager, its Affiliates and their respective employees may in its discretion purchase
  any of the Securities for its own account or for any account for which it serves as investment adviser.

            The Reference Portfolio Manager and its Affiliates may enter into, for their own account or for other
  accounts for which they have investment discretion, swap agreements relating to reference entities that may be the
  same as Reference Entities for Reference Obligations included in the Reference Portfolio or that may be appropriate
  for inclusion as a Reference Obligation in the Reference Portfolio. Such swap agreements may contain terms
  similar to or different from those contained in the Swap Agreement, and may be entered into with the Swap
  Counterparty or other swap counterparties. The Reference Portfolio Manager and its Affiliates and clients may also
  have equity and other investments in and may be lenders to, and may have other ongoing relationships with, the
  Reference Entities that may include, without limitation, serving as credit risk manager for, investing in, lending to,
  or being affiliated with, Reference Entities and other trusts and pooled investment vehicles that acquire interests in,
  provide financing to, or otherwise deal with Reference Entities the obligations of which would be suitable for
  addition to the Reference Portfolio. In addition, Affiliates and clients of the Reference Portfolio Manager may
  invest in securities (or make loans) that are included among, pari passu with or senior to Reference Obligations, or
  have interests different from or adverse to those of the Swap Counterparty or the Issuer with respect to Reference
  Entities or Reference Obligations. The Reference Portfolio Manager may at certain times be simultaneously adding
  or removing a Reference Obligation or Reference Obligations to or from, as applicable, the Reference Portfolio and
  arranging for other similar entities for which it serves as investment adviser, or for its clients or Affiliates, to
  purchase or sell the same Reference Obligation or Reference Obligations or to add or remove the same Reference
  Obligation or Reference Obligations to or from, as applicable, the reference portfolio under comparable swap
  agreements or other cash portfolios. The Reference Portfolio Manager will be free, in its sole discretion, to make
  recommendations to others, or effect transactions on behalf of itself or for others, that may be the same as or
  different from those effected on behalf of the Swap Counterparty.

            No provision in the Reference Portfolio Management Agreement prevents the Reference Portfolio Manager
  or any of its Affiliates from rendering services of any kind to a Reference Entity (or an issuer of any Eligible
  Investment included in the Trust Estate) or the Issuers, the Swap Counterparty, the Swap Guarantor, the Trustee, the
  Collateral Administrator, the Amendment Buy-Out Purchaser, the Holders of the Securities or any other Person or
  entity. As a result, officers or Affiliates of the Reference Portfolio Manager may possess information related to the
  Reference Entities which is not known to the officers or employees of the Reference Portfolio Manager responsible
  for managing the Reference Portfolio and performing the other obligations of the Reference Portfolio Manager
  under the Reference Portfolio Management Agreement. Without prejudice to the generality of the foregoing, the
  Reference Portfolio Manager, its Affiliates and the directors, officers, employees and agents of the Reference
  Portfolio Manager and its Affiliates may, among other things: (i) serve as portfolio manager or advisor or
  subadvisor, directors, partners, officers, employees, agents, nominees or signatories for any Reference Entity or
  other issuers who invest in assets of a similar nature to the Reference Obligations; (ii) receive fees for services
  rendered to a Reference Entity or any Affiliates thereof or any such issuer; (iii) be a secured or unsecured creditor
  of, or hold an equity interest in, any Reference Entity or any such issuer; (iv) make a market in any Reference
  Obligation; and (v) serve as a member of any “creditors’ board” with respect to any Reference Entity. These and
  other present and future activities of the Reference Portfolio Manager and/or its Affiliates may give rise to additional
  conflicts of interest.




                                                            26

                                                                                                        010644
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 150 of 303 PageID 13532


            The Reference Portfolio Manager and its Affiliates currently provide and will continue to provide advisory
  and other services to clients that are Reference Entities or their Affiliates or issuers of securities similar to or the
  same as the Reference Obligations under the Swap Agreement. In the course of managing the Reference Portfolio,
  the Reference Portfolio Manager may consider its relationships with other clients (including Reference Entities) and
  their Affiliates. The Reference Portfolio Manager may determine not to add a Reference Entity to the Reference
  Portfolio in view of such relationships. In providing services to other clients, the Reference Portfolio Manager and
  its Affiliates may recommend activities that would compete with or otherwise adversely affect the Swap
  Counterparty or the Issuer and the Holders of the Securities. In connection with the foregoing activities, the
  Reference Portfolio Manager and its Affiliates may from time to time come into possession of information that
  limits the ability of the Reference Portfolio Manager to designate that a Reference Entity be added to or removed
  from the Reference Portfolio, and the ability to perform some of its duties as Reference Portfolio Manager may be
  constrained as a consequence of its inability to use such information for advisory purposes or otherwise to take
  actions that would be in the best interest of the Swap Counterparty or the Issuer and the Holders of the Securities.
            Unless the Reference Portfolio Manager determines in its reasonable judgment that a transaction is on
  terms and conditions no less favorable than would be obtained in a transaction conducted on an arm’s-length basis
  between third-parties unaffiliated with each other and subject to any limitations imposed on the Reference Portfolio
  Manager by applicable law, the Reference Portfolio Manager will be required to refrain from adding or removing
  Reference Obligations issued by (i) persons of which the Reference Portfolio Manager, its Affiliates or any of its or
  their officers, directors or employees are directors or officers, (ii) persons for which the Reference Portfolio
  Manager or its Affiliates act as financial adviser or underwriter or (iii) persons with whom the Reference Portfolio
  Manager or its Affiliates otherwise maintain a client relationship. Furthermore, the Reference Portfolio Manager
  may, in its sole discretion, refrain from adding or removing Reference Obligations issued by any of the persons
  described in (i), (ii) or (iii) above or persons about which the Reference Portfolio Manager or any of its Affiliates
  have information that the Reference Portfolio Manager deems confidential or nonpublic or that otherwise might
  prohibit it from trading (or referencing) such obligations in accordance with applicable law. The Reference
  Portfolio Manager will not be obligated to utilize any particular investment opportunity or strategy that may arise
  with respect to the Reference Obligations. In the course of managing the Reference Portfolio, the Reference
  Portfolio Manager may consider its relationships with other clients (including Reference Entities) and their affiliates
  and may, in its sole discretion, determine not to add a Reference Obligation to the Reference Portfolio in view of
  such relationships.

            Neither the Reference Portfolio Manager nor any of its Affiliates is under any obligation (affirmative or
  otherwise) to offer investment opportunities of which it becomes aware to the Swap Counterparty or the Issuer or to
  account to the Swap Counterparty or the Issuer for (or share with the Swap Counterparty or the Issuer or inform the
  Swap Counterparty or the Issuer of) any such opportunity or any benefit received by it from any such opportunity
  before offering any investments to other funds or accounts that the Reference Portfolio Manager and/or its Affiliates
  manage or advise or before engaging in any investments for themselves. Furthermore, the Reference Portfolio
  Manager and/or any of its Affiliates may make an investment on behalf of any account it manages or advises
  without offering the opportunity to add such investment, or adding such investment, to the Reference Portfolio.
  Affirmative obligations may exist or may arise in the future, whereby the Reference Portfolio Manager and/or any of
  its Affiliates is obligated to offer certain investments to funds or accounts that it manages or advises before or
  without offering those investment opportunities to the Swap Counterparty or the Issuer. The Reference Portfolio
  Manager will endeavor to resolve conflicts with respect to investment opportunities in a manner which it deems
  equitable to the extent possible under the prevailing facts and circumstances and subject to applicable law.

            Removal of the Reference Portfolio Manager. The Issuer and the Holders of Securities will have no
  right to remove the Reference Portfolio Manager and no right to participate in the selection of a replacement
  Reference Portfolio Manager. However, the Issuer may request that the Swap Counterparty remove the Reference
  Portfolio Manager upon not less than 90 days’ prior written notice without cause upon a vote to that effect by at least
  66 2/3% (in Aggregate Principal Amount) of the Income Notes and at least 66 2/3% (in Aggregate Principal
  Amount) of each Class of Senior Notes. The Issuer may also request that the Swap Counterparty remove the
  Reference Portfolio Manager for cause upon a vote to that effect by at least 66 2/3% (in Aggregate Principal
  Amount) of the Income Notes and at least 66 2/3% (in Aggregate Principal Amount) of each Class of Senior Notes.
  Upon receipt of such a request, the Swap Counterparty may, but is not obligated to, remove the Reference Portfolio
  Manager. In addition, the Swap Counterparty, without the consent or participation of the Issuer or the Holders of
  Securities, may remove the Reference Portfolio Manager for cause at any time. In connection with any such

                                                             27

                                                                                                         010645
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 151 of 303 PageID 13533


  appointment of a replacement Reference Portfolio Manager, the Swap Counterparty may (but is not obligated to)
  consult with the Issuer, and if it so consults, is not required to follow the recommendation of the Issuer. If the Swap
  Counterparty chooses to consult with the Issuer, the Issuer will consult and follow the direction of Holders of a
  majority in Aggregate Principal Amount of the Income Notes in making any recommendation; provided that the
  Issuer shall not follow such direction if the Holders of at least 66 2/3% in Aggregate Principal Amount of each Class
  of Senior Notes object to such direction. See “Description of the Swap Agreement—Early Termination of the Swap
  Agreement.”

          In addition, the Reference Portfolio Manager may terminate the Reference Portfolio Management
  Agreement at any time upon not less than 90 days’ written notice to the Issuer, the Swap Counterparty, the Trustee
  and each Rating Agency.

            No resignation of the Reference Portfolio Manager will be effective until a successor Reference Portfolio
  Manager has been appointed in accordance with the Reference Portfolio Management Agreement and the Rating
  Agencies confirm in writing that such an appointment will not adversely affect the then current rating on the
  Securities. If within 90 days following a notice of resignation or a notice of removal no replacement Reference
  Portfolio Manager has been appointed and accepted such appointment, the Reference Portfolio Manager may
  petition a court of competent jurisdiction for the appointment of a replacement Reference Portfolio Manager.

          See “—Role of the Reference Portfolio Manager” above and “The Reference Portfolio Manager and the
  Reference Portfolio Management Agreement—The Reference Portfolio Management Agreement.”

            The Issuers. The Issuer and Co-Issuer are a recently incorporated Cayman Islands exempted company and
  a recently incorporated Delaware corporation, respectively, and have no prior operating history or prior business
  experience. The Issuer will have no significant assets other than the Trust Accounts and Eligible Investments
  therein, its rights under the Swap Agreement and the Swap Guarantee and proceeds thereof, all of which will be
  pledged to the Trustee to secure the Issuer’s obligations to the Swap Counterparty and the Holders of the Notes, and
  the Class Q-2 Securities Collateral, which will be pledged to the Trustee to secure the Issuer’s obligations to the
  Holders of the Class Q-2 Securities. The Issuer has no employees. The Co-Issuer will not have any significant
  assets and will not pledge any assets under the Indenture. The Issuer will not engage in any business activity other
  than the issuance of the Securities as described herein, the acquisition and disposition of Eligible Investments and
  the Class Q-2 Securities Collateral and investment and reinvestment in Eligible Investments as described herein,
  certain activities conducted in connection with the payment of amounts in respect of the Securities, entering into the
  Swap Agreement and exercising its rights and performing its obligations thereunder and under the Swap Guarantee
  and the management of the Trust Estate and other activities incidental to the foregoing and permitted by the
  Indenture. The Co-Issuer will not engage in any business activity other than the co-issuance of the Senior Notes as
  described herein and other activities incidental to the foregoing and permitted by the Indenture.

           Limited Liquidity. There is currently no active trading market for any of the Securities being offered
  hereby, and the Securities are subject to restrictions on transfer. Citigroup Global Markets Inc. and its Affiliates will
  not be obligated to make a market in the Securities or otherwise to buy and sell the Securities following the Closing
  Date. The Securities are expected to be owned by a relatively small number of investors and it is highly unlikely
  that an active secondary market for the Securities will develop. Purchasers of the Securities may find it difficult or
  uneconomic to liquidate their investment at any particular time, and it may be difficult for the Holders of the
  Securities to determine the value of the Securities at any particular time. Consequently, a purchaser must be
  prepared to hold the Securities until the Maturity Date. See “Purchase and Transfer Restrictions.” See also
  “Certain ERISA Considerations” regarding certain restrictions on transfers to investors subject to ERISA or Section
  4975 of the Code.

           Tax Considerations. The Issuer, as a foreign corporation, will be subject to U.S. federal income tax on its
  net income if it is treated as engaged in a trade or business within the United States. Counsel to the Issuer will
  provide an opinion that, while not free from doubt, the Issuer should not be considered to be engaged in a trade or
  business within the United States as a result of its contemplated activities. No activity closely comparable to that of
  the Issuer has been the subject of any Treasury regulation, revenue ruling or judicial decision, however, and the
  opinion of counsel to the Issuer is not binding upon the Internal Revenue Service (the “IRS”). If the IRS were
  successfully to characterize the Issuer as being engaged in a trade or business in the United States, among other


                                                             28

                                                                                                         010646
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 152 of 303 PageID 13534


  consequences, the Issuer would be subject to U.S. tax obligations that could materially adversely affect the Issuer’s
  financial ability to comply with its obligations with respect to the Senior Notes and to make distributions on the
  Income Notes. See “Certain Income Tax Considerations—Certain United States Tax Considerations” and “ʊTax
  Treatment of the Issuer—United States Federal Income Taxes.” Prospective investors should consult their own tax
  advisors with respect to the possibility that the Issuer would be treated as engaged in a trade or business within the
  United States.

            The Issuer is expected to be a passive foreign investment company, and a U.S. person holding Income
  Notes, other than a person treated as a U.S. Shareholder in a controlled foreign corporation, therefore may be subject
  to additional taxes unless it elects to treat the Issuer as a qualified electing fund and to recognize currently its
  proportionate share of the Issuer’s income. A Holder that is required to include subpart F income or that makes a
  qualified electing fund election may recognize income in amounts significantly greater than the distributions
  received from the Issuer. Income may exceed distributions when, for example, the Issuer uses earnings to repay
  principal on the Senior Notes or accrues income on the Swap Agreement or on Eligible Investments prior to the
  receipt of cash or retains in the Collateral Account amounts attributable to payments received. A Holder that makes
  the qualified electing fund election will be required to include in income currently its pro rata share of such earnings,
  income or amounts whether or not the Issuer actually makes distributions. The Issuer also may become a foreign
  personal holding company, in which case U.S. persons holding Income Notes could be subject to different tax
  treatment. See “Certain Income Tax Considerations—Certain United States Tax Considerations—Tax Treatment of
  Income Notes.”

            Under current tax law of the United States and other jurisdictions, payments on the Eligible Investments are
  not expected to be subject to the imposition of U.S. federal or other withholding tax unless the obligor of the
  Eligible Investment is required to make gross-up payments for the full amount of such tax. There can be no
  assurance, however, that as a result of a change in any applicable law, treaty, rule or regulation or interpretation
  thereof, the payments on the Eligible Investments might not in the future become subject to withholding tax. In the
  event that any withholding tax should become applicable to payments on the Eligible Investments and the obligor
  thereon were not then required to make “gross-up” payments that cover the full amount of any such withholding
  taxes, such tax would reduce the amounts available to make payments on the Securities. Payments under the Swap
  Agreement will be subject to “gross-up” by the Swap Counterparty with respect to Indemnifiable Taxes, which
  include all U.S. withholding taxes currently applied to payments to non-U.S. persons. In the event that U.S. taxes
  that do not qualify as Indemnifiable Taxes are imposed in the future on payments by the Swap Counterparty, such
  taxes would also reduce the amounts available to make payments on Securities.

            Investment Company Act Considerations. The Issuer has not registered with the Commission as an
  investment company pursuant to the Investment Company Act in reliance on Section 3(c)(7) thereof. The Co-Issuer
  also has not registered with the Commission as an investment company, based on the fact that the Co-Issuer has no
  assets that could be construed as the holding of “securities” under the Investment Company Act. In general terms,
  Section 3(c)(7) excepts from the provisions of the Investment Company Act those issuers (i) whose investors
  residing in the United States are Qualified Purchasers and (ii) which do not make a public offering of their securities
  in the United States.

            To rely on Section 3(c)(7), the Issuer must have a “reasonable belief” that all purchasers of the Securities
  which reside in the United States (including initial purchasers and subsequent transferees of Securities sold to initial
  purchasers pursuant to Rule 144A) are Qualified Purchasers. Because transfers of beneficial interests in the Senior
  Notes will be generally effected only through DTC and its participants and indirect participants without delivery of
  written transferee certifications to the Issuers, the Issuers will establish such a reasonable belief by means of the
  deemed representations, warranties and agreements described under “Purchase and Transfer Restrictions,” the
  agreements of the initial purchasers relating to Rule 144A and Regulation S referred to under “Purchase and
  Transfer Restrictions” and by taking certain other actions pursuant to the Indenture. Although the Commission has
  stated that it is possible for an issuer of securities to satisfy the reasonable belief standard referred to above by
  establishing procedures to provide a means by which such issuer can make a reasonable determination as to the
  status of its holders of securities as Qualified Purchasers, the Commission has not approved—and has stated that it
  will not approve—any particular set of procedures, including the Section 3(c)(7) Procedures referred to herein.
  Accordingly, there can be no assurance that the Issuer will satisfy the reasonable belief standard referred to above.



                                                             29

                                                                                                         010647
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 153 of 303 PageID 13535


           If the Commission or a court of competent jurisdiction were to find that the Issuer or the Co-Issuer is
  required, but failed, to register as an investment company in violation of the Investment Company Act, possible
  consequences include, but are not limited to, the following: (i) the Commission could apply to a district court to
  enjoin the violation; (ii) investors in the Issuer or the Co-Issuer could sue the Issuer or the Co-Issuer, as applicable,
  and recover any damages caused by the violation; (iii) any agreement to which the Issuer or the Co-Issuer, as
  applicable, is a party that is made in, or whose performance involves a violation of, the Investment Company Act
  would be unenforceable by any party to the agreement unless a court were to find that under the circumstances
  enforcement would produce a more equitable result than non-enforcement and would not be inconsistent with the
  purposes of the Investment Company Act and (iv) the Swap Agreement may terminate. Should the Issuer or the
  Co-Issuer be subjected to any or all of the foregoing, the Issuer or the Co-Issuer, as applicable, and the Holders of
  the Securities would be materially and adversely affected.

            Money Laundering Prevention. The Issuer and the Administrator are subject to anti-money laundering
  legislation in the Cayman Islands pursuant to the Proceeds of Criminal Conduct Law (2001 Revision) (the “PCCL”).
  Pursuant to the PCCL the Cayman Islands government enacted The Money Laundering Regulations (2003
  Revision), which impose specific requirements with respect to the obligation “to know your client.” Except in
  relation to certain categories of institutional investors, the Issuer will require a detailed verification of each
  investor’s identity and the source of the payment used by such investor for purchasing the Securities in a manner
  similar to the obligations imposed under the laws of other major financial centers. In addition, if any person who is
  resident in the Cayman Islands knows or has a suspicion that a payment to the Issuer (by way of investment or
  otherwise) contains the proceeds of criminal conduct, that person must report such suspicion to the Cayman Islands
  authorities pursuant to the PCCL. If the Issuer were determined by the Cayman Islands government to be in
  violation of the PCCL or The Money Laundering Regulations (2003 Revision), the Issuer could be subject to
  substantial criminal penalties. Such a violation could materially adversely affect the timing and amount of payments
  by the Issuer to the Holders of the Securities.

            Emerging Requirements of the European Community. As part of the harmonization of securities
  markets in Europe, the European Commission has adopted a directive known as the Prospectus Directive (which
  must be implemented by Member States by July 1, 2005) that will regulate offers of securities to the public and
  admissions to trading to E.U regulated markets. The European Commission is scheduled to adopt a directive known
  as the Transparency Directive towards the end of 2004 (which is expected to be implemented by Member States in
  2006) that will among other things, impose continuing financial reporting obligations on issuers that have certain
  types of securities admitted to trading on an E.U. regulated market. In addition, the Market Abuse Directive (which
  must be implemented by Member States by October 12, 2004) harmonizes the rules on insider trading and market
  manipulation in respect of securities admitted to trading on an E.U. regulated market and requires issuers of such
  securities to disclose any non-public price-sensitive information as soon as possible, subject to certain limited
  exemptions. The listing of Securities on the Irish Stock Exchange would subject the Issuer to regulation under these
  directives, although the requirements applicable to the Issuer are not yet fully clarified. The Indenture will not
  require the Issuer to maintain a listing for any Class of Securities on an E.U. stock exchange if compliance with
  these directives (or other requirements adopted by the European Commission or a relevant Member State) becomes
  burdensome in the sole judgment of the Swap Counterparty.




                                                              30

                                                                                                           010648
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 154 of 303 PageID 13536


                                         THE ISSUER AND THE CO-ISSUER

  The Issuer

            Valhalla CLO, Ltd. was incorporated on June 9, 2004 under the Companies Law (2004 Revision) of the
  Cayman Islands with the registered number 136687 and has an indefinite existence. The registered office of the
  Issuer is at the offices of Walkers SPV Limited, P.O. Box 908GT, Walker House, Mary Street, George Town, Grand
  Cayman, Cayman Islands.

            The Issuer has no prior operating history, prior business experience or employees. Clause 2 of the Issuer’s
  Memorandum of Association sets out the objects of the Issuer, which include the business to be carried out by the
  Issuer in connection with the issuance of the Securities. The activities of the Issuer will be limited to (i) issuance of
  its Ordinary Shares (not offered hereby), (ii) issuance of the Notes and the Class Q-1 Securities, which will be
  secured by the Issuer’s rights under the Swap Agreement and certain other assets pledged by the Issuer under the
  Indenture, (iii) issuance of the Class Q-2 Securities, which will be secured by the Class Q-2 Securities Collateral,
  (iv) entering into the Swap Agreement and exercising its rights and performing its obligations thereunder and under
  the Swap Guarantee, (v) entering into the Indenture and the Collateral Administration Agreement, and exercising its
  rights and performing its obligations thereunder, (vi) the acquisition and disposition of Eligible Investments,
  including the Investment Agreement, and the Class Q-2 Securities Collateral and (vii) engaging in other activities
  incidental to the foregoing and permitted by the Indenture. Cash flow derived from the Swap Agreement and other
  assets included in the Trust Estate will be the Issuer’s only source of funds to make payments on the Notes and the
  Class Q-1 Securities. Assets included in the Class Q-2 Securities Collateral will be the Issuer’s only source of funds
  to make payments on the Class Q-2 Securities. The Issuer has no indebtedness for borrowed money other than
  indebtedness incurred pursuant to the Indenture and described herein. The Issuer may incur debt in the future only
  in compliance with and pursuant to the terms of the Indenture.

          The authorized share capital of the Issuer consists of the aggregate of 1,000 voting Ordinary Shares, par
  value U.S. $1.00 per share (the “Ordinary Shares”).

           All of the Issuer’s Ordinary Shares are issued and will be legally owned by the Share Trustee and will be
  held in charitable trust for the benefit of one or more charitable organizations located in the Cayman Islands under
  the terms of a declaration of trust. Under the terms of such declaration of trust, the Share Trustee will, among other
  things, generally agree not to dispose of or otherwise deal with such Ordinary Shares. The Share Trustee will have
  no beneficial interest in and derive no benefit, other than fees, from its holding of the Ordinary Shares.

            The Issuer’s Articles of Association provide that the Board of Directors of the Issuer will consist of not
  more than ten Directors. A majority of the Directors are required by the Articles of Association to be persons who
  are not citizens or residents of the United States. The Directors of the Issuer are expected to be as follows:

     Name                      Address                                       Occupation
     David Egglishaw           Walkers SPV Limited                           Employee of Walkers SPV Limited
                               P.O. Box 908GT
                               Walker House, Mary Street
                               George Town
                               Grand Cayman, Cayman Islands
     John Cullinane            Walkers SPV Limited                           Employee of Walkers SPV Limited
                               P.O. Box 908GT
                               Walker House, Mary Street
                               George Town
                               Grand Cayman, Cayman Islands
     Derrie Boggess            Walkers SPV Limited                           Employee of Walkers SPV Limited
                               P.O. Box 908GT
                               Walker House, Mary Street
                               George Town
                               Grand Cayman, Cayman Islands


                                                             31

                                                                                                          010649
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 155 of 303 PageID 13537


  The Co-Issuer

           Valhalla CLO, Inc. (the “Co-Issuer”) was incorporated on June 9, 2004 under the laws of the State of
  Delaware with the filing number 3813950 and its registered office is at Puglisi & Associates, 850 Library Avenue,
  Suite 204, Newark, Delaware 19711. Article 3 of the Co-Issuer’s Certificate of Incorporation sets out the objective
  of the Co-Issuer which is principally the business to be carried out by the Co-Issuer in connection with the issuance
  of the Senior Notes. The Co-Issuer will not have any substantial assets and will not pledge any assets to secure the
  Notes.
            The Co-Issuer has no prior operating history, prior business experience or employees. The activities of the
  Co-Issuer will be limited to (i) issuance of its common stock, (ii) co-issuance of the Senior Notes and (iii) other
  activities incidental to the foregoing and permitted by the Indenture.
          The sole director of the Co-Issuer is Donald J. Puglisi. Mr. Puglisi is also the President, Secretary and
  Treasurer of the Co-Issuer. Mr. Puglisi may be contacted at the address of the Co-Issuer.

  Capitalization of the Issuer

           The Issuer’s expected initial capitalization and indebtedness on the Closing Date, after giving effect to the
  issuance of the Securities and the Ordinary Shares (before deducting certain expenses of the offering and the
  issuance thereof) is set forth below:

          Type                                                                           Amount (U.S.$)
 Class A-1 Notes                                                                    U.S. $ 62,000,000
 Class A-2 Notes                                                                    U.S. $ 56,000,000
 Class B Notes                                                                      U.S. $ 39,500,000
 Class C-1 Notes                                                                    U.S. $ 21,000,000
 Class C-2 Notes                                                                    U.S. $ 5,000,0001
 Income Notes                                                                       U.S. $ 82,000,0002
 Total Notes Debt                                                                   U.S. $ 265,500,000

 Ordinary Shares                                                                    U.S. $       1,000
 Total Notes and Ordinary Shares Capitalization                                     U.S. $ 265,501,000


 Class Q-1 Securities                                                               U.S. $ 10,000,0003
 Class Q-2A Securities                                                              U.S. $      7,200,0004
 Class Q-2B Securities                                                              U.S. $ 40,000,0004

 1 Including U.S. $5,000,000 initial Aggregate Principal Amount of Class C-2 Notes represented by
 the Class Q-1 Senior Note Component of the Class Q-1 Securities.
 2 Including U.S. $5,000,000 Aggregate Principal Amount of the Income Notes represented by the Class Q-1
 Income Note Component of the Class Q-1 Securities and U.S. $25,000,000 Aggregate Principal Amount of Income
 Notes represented by the Class Q-2 Collateral Asset A.
 3 Including U.S. $5,000,000 initial Aggregate Principal Amount of Class C-2 Notes represented by the Class Q-1
 Senior Note Component of the Class Q-1 Securities and U.S. $5,000,000 Aggregate Principal Amount of the
 Income Notes represented by the Class Q-1 Income Note Component of the Class Q-1 Securities.
 4 Secured by the Class Q-2 Securities Collateral, including U.S. $25,000,000 Aggregate Principal Amount of the
 Income Notes represented by the Class Q-2 Collateral Asset A.




                                                                      32

                                                                                                                  010650
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 156 of 303 PageID 13538


  Capitalization of the Co-Issuer

            The Co-Issuer will be capitalized only to the extent of its common equity of U.S. $100 which will be held
  in charitable trust by the Share Trustee, together with the Issuer’s Ordinary Shares under the terms of the declaration
  of trust described above. See “ʊThe Issuer.” The Co-Issuer will have no assets other than its equity capital and
  will have no debt other than as Co-Issuer of the Senior Notes. The Co-Issuer has no indebtedness for borrowed
  money other than indebtedness incurred pursuant to the Indenture and described herein. The Co-Issuer may incur
  debt in the future only in compliance with and pursuant to the terms of the Indenture.

  The Administrator

           Certain administrative functions in the Cayman Islands will be performed on behalf of the Issuer by
  Walkers SPV Limited, the Administrator. Such functions include communications with holders of the Ordinary
  Shares and the general public and other services. The Administrator provides similar services to various other
  Cayman Islands entities. In consideration of the foregoing, the Administrator will receive various fees payable by
  the Issuer. The Administrator’s address is Walkers SPV Limited, P.O. Box 908GT, Walker House, Mary Street,
  George Town, Grand Cayman, Cayman Islands.
           The Administrator may resign or be terminated upon 30 days’ prior written notice to the Issuer, in the case
  of resignation, or to the Administrator, in the case of termination. Upon the occurrence of either such event, the
  Issuer will promptly appoint a successor Administrator.




                                                            33

                                                                                                        010651
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 157 of 303 PageID 13539


                                        DESCRIPTION OF THE SECURITIES

           The following summaries generally describe certain provisions of the Securities, the Indenture, the
  Collateral Administration Agreement and the Investment Agreement. The summaries do not purport to be complete
  and are subject to, and are qualified in their entirety by reference to, the provisions of the Securities, the Indenture,
  the Collateral Administration Agreement and the Investment Agreement, each of which is incorporated herein by
  reference.

  General

           The Notes will be issued pursuant to the Indenture. The Indenture limits the principal amount of Notes that
  can be issued thereunder to (i) U.S. $62,000,000 aggregate principal amount of the Class A-1 Notes, (ii)
  U.S. $56,000,000 aggregate principal amount of the Class A-2 Notes, (iii) U.S. $39,500,000 aggregate principal
  amount of the Class B Notes, (iv) U.S. $21,000,000 aggregate principal amount of the Class C-1 Notes, (v)
  U.S. $5,000,000 aggregate principal amount of the Class C-2 Notes and (vi) U.S. $82,000,000 aggregate principal
  amount of Income Notes.

  Payments

            The Senior Notes will accrue interest on the outstanding principal amount thereof from the Closing Date at
  the rates described under “ʊThe Senior Notes,” which will, subject to the availability of funds and to the Priority of
  Payments, be payable quarterly on the first day of each February, May, August and November of each year
  beginning on and including February 1, 2005 and ending on the earlier of the date of redemption or repayment in
  full and the Maturity Date, or if any such date is not a Business Day, then on the next succeeding Business Day
  (each such date, a “Payment Date”). The Income Notes will not bear a stated rate of interest but will be entitled to
  receive distributions on each Payment Date if and to the extent funds are available for such purpose after all interest
  and other payments due on the Senior Notes and all other payments and expenses of the Issuers have been paid, in
  each case pursuant to the Priority of Payments. See “—The Income Notes.”

            Except as provided below, no principal will be payable in respect of any Class of Senior Notes until the
  Maturity Date. Following the end of the Portfolio Modification Period, on each Payment Date principal proceeds of
  Eligible Investments in the Trust Estate in an amount equal to any Note Redemption Amount for that Payment Date
  will be used to redeem the Senior Notes and make certain other payments in accordance with the Principal Priority
  of Payments.

            In addition, the principal amount of each Class of Senior Notes, starting with the most senior Class, will be
  redeemed on each Payment Date following the Ramp-up End Date in accordance with the Priority of Payments in
  the event any Coverage Test is not satisfied as of the related Determination Date, to the extent necessary to satisfy
  such test, or if the rating of any Class of Senior Notes as of the Closing Date has not been confirmed as of the 30th
  day following the Ramp-up End Date, until such rating is confirmed. Furthermore, the principal amount of the Class
  B Notes and Class C Notes will be redeemed if the Diversion Test is not satisfied as of the Determination Date
  related to any Payment Date after the Ramp-up End Date in accordance with the Priority of Payments. Such
  redemption will be made from amounts available at the applicable level of the Priority of Payments, reducing the
  amounts available for payment at lower levels of the Priority of Payments.

            In addition, after the date which is five and a half years following the Closing Date, the Holders of at least
  66 2/3% in Aggregate Principal Amount of the Income Notes may vote to cause the redemption (an “Optional
  Redemption”) of all Outstanding Notes (and in connection therewith to cause the Trustee to liquidate the Eligible
  Investments in the Trust Estate), in which case the Swap Agreement will also terminate; provided that the proceeds
  of such liquidation would be sufficient to permit the payment of all Administrative Expenses and Subordinated
  Administrative Expenses and all amounts due to the Swap Counterparty (calculated taking into account all accrued
  and deferred Base Amounts, Subordinate Amounts and Incentive Amounts, to the extent provided in the Swap
  Agreement) and the repayment in full of the principal amount of all Classes of Senior Notes then Outstanding and
  all accrued and unpaid interest (including any Deferred Interest) with respect thereto to the Optional Redemption
  Date and any applicable unpaid Extension Bonus Payments, if any, in accordance with the Priority of Payments
  together with, in the case of the Class C-2 Notes, the applicable Make-whole Premium.


                                                              34

                                                                                                          010652
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 158 of 303 PageID 13540


            Holders of the Income Notes will not be entitled to a return of a stated principal amount or to receive
  distributions at a stated rate on any Payment Date. Only funds remaining after payment of all amounts payable under
  the Priority of Payments listed in “ʊPriority of Payments” prior to payments on the Income Notes will be paid to
  the Holders of the Income Notes on each Payment Date (including the Maturity Date) as described herein.

            The principal of and interest on the Senior Notes, and the distributions on the Income Notes, will be
  payable in U.S. dollars. The Record Date for each Payment Date will be the close of business on the fifteenth day
  prior to such Payment Date (or, if such day is not a Business Day, the close of business on the next Business Day).
  Except as otherwise provided herein, payments of principal of and interest on and any other amount payable on or in
  respect of the Senior Notes (other than the Class C-2 Notes represented by the Class Q-1 Senior Note Component)
  and Class Q-1 Reg S Global Securities will be made on each Payment Date by wire transfer to DTC or its nominees
  as the registered owner thereof in accordance with wiring instructions provided to the appropriate Paying Agent. All
  payments on Certificated Securities will be made by wire transfer in immediately available funds to a U.S. dollar
  account maintained by the Holder of a Certificated Security or its nominee or, if a wire transfer cannot be effected
  for whatever reason, by a U.S. dollar check delivered to such Holder or its nominee by mail.

           The remaining principal amount, if any, of and interest on the Senior Notes and any final distribution, if
  any, on the Income Notes will be paid at maturity upon surrender of such Notes at the office of any Paying Agent
  designated for such purpose under the Indenture. The interest payable at maturity on the Senior Notes will be paid
  to the Person to whom the principal of such Note will be paid.

           Payments of the principal of and interest on a Rule 144A Global Note, Temporary Regulation S Global
  Note or Regulation S Global Note (including Class Q-1 Reg S Global Securities) will be made to DTC or its
  nominee, as the registered owner thereof. The Issuers, the Trustee and any Paying Agent will not have any
  responsibility or liability for any aspect of the records relating to or payments made on account of beneficial
  ownership interests in a Global Note (including Class Q-1 Reg S Global Securities) or for maintaining, supervising
  or reviewing any records relating to such beneficial ownership interests.

           The Senior Notes

            The Class A-1 Notes will accrue interest at the Class A-1 Interest Rate, the Class A-2 Notes will accrue
  interest at the Class A-2 Interest Rate, the Class B Notes will accrue interest at the Class B Interest Rate, the Class
  C-1 Notes will accrue interest at the Class C-1 Interest Rate and the Class C-2 Notes will accrue interest at the Class
  C-2 Interest Rate.

            The Senior Notes will provide for the payment of the applicable Interest Amount on each Payment Date.
  Interest on the Senior Notes will accrue from and including the Closing Date and will be payable quarterly in arrears
  on each Payment Date to the Holders of the Senior Notes as of the related Record Date. Interest on the Class A-1
  Notes, the Class A-2 Notes, the Class B Notes and the Class C-1 Notes will be computed for each Periodic Interest
  Accrual Period on the basis of a 360-day year and the actual number of days in the applicable Periodic Interest
  Accrual Period. Interest on the Class C-2 Notes will be computed for each Periodic Interest Accrual Period on the
  basis of a 360-day year consisting of twelve 30-day months.

            Interest on the Class B Notes and Class C Notes (including interest on Deferred Interest (as defined below)
  on such Notes) will only be due and payable to the extent that funds are available for such payment in accordance
  with the operation of the Priority of Payments as described herein, and (except on the Maturity Date or the date of
  redemption in full of the Class B Notes or Class C Notes) the failure to pay any such interest because such funds are
  not available will not be an Event of Default under the Indenture so long as any more senior Class of Notes is then
  outstanding. Instead, the amount of any interest that is not paid on the Notes of either such Class on any Payment
  Date will be deferred, and such amounts (“Deferred Interest”) will bear interest at the interest rate for the Notes of
  such Class. Interest accrued on Deferred Interest for any such Class of Notes for any Periodic Interest Accrual
  Period will be payable as current interest on the Notes of such Class on the related Payment Date and, to the extent
  not paid on such Payment Date, will constitute additional Deferred Interest in respect of such Class. Deferred
  Interest on the Notes of any such Class will be due and payable on the earlier of (i) the first Payment Date on which
  funds are available and permitted to be used for such purpose in accordance with the Priority of Payments and
  (ii) the Maturity Date of the Notes of such Class (or, if earlier, the date of redemption in full of the Notes of such


                                                            35

                                                                                                        010653
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 159 of 303 PageID 13541


  Class). See “ʊThe Indenture and the Collateral Administration Agreement—Events of Default” for a description of
  when such non-payment constitutes an Event of Default under the Indenture and the available remedies.

           Subject to the availability of funds and to the Priority of Payments, the Senior Notes, unless previously
  redeemed, will provide for the payment of outstanding principal, if any, on the Maturity Date. See “ʊMaturity of
  the Notes and Class Q-1 Securities and Extension of Maturity of the Notes and Class Q-1 Securities.”

            The Class A-2 Notes are subordinate to the Class A-1 Notes in right of payment of interest and principal.
  No interest will be payable in respect of the Class A-2 Notes on any Payment Date unless the full amount of interest
  due in respect of the Class A-1 Notes has been paid on such Payment Date and no principal will be payable in
  respect of the Class A-2 Notes unless the Aggregate Principal Amount of the Class A-1 Notes has been paid in full.
  The Class B Notes are subordinate to the Class A-1 Notes and the Class A-2 Notes in right of payment of interest
  and principal. No interest will be payable in respect of the Class B Notes on any Payment Date unless the full
  amount of interest due in respect of the Class A-1 Notes and Class A-2 Notes has been paid on such Payment Date
  and, except where the Diversion Test is not satisfied, no principal will be payable in respect of the Class B Notes
  unless the Aggregate Principal Amount of the Class A-1 Notes and the Class A-2 Notes has been paid in full. The
  Class C Notes are subordinate to the Class A-1 Notes, the Class A-2 Notes and the Class B Notes in right of
  payment of interest and principal. No interest will be payable in respect of the Class C Notes on any Payment Date
  unless the full amount of interest due in respect of the Class A-1 Notes, the Class A-2 Notes and the Class B Notes
  (except in the case of certain Deferred Interest on the Class B Notes) has been paid on such Payment Date and,
  except where the Diversion Test is not satisfied, no principal will be payable in respect of the Class C Notes unless
  the Aggregate Principal Amount of the Class A-1 Notes, the Class A-2 Notes and the Class B Notes has been paid in
  full. The Class C-1 Notes and the Class C-2 Notes rank pari passu in right of payment of interest and principal. If
  the Diversion Test is not satisfied, first Deferred Interest, if any, on the Class B Notes and Class C Notes will be
  payable on a pro rata basis and then principal of the Class B Notes and Class C Notes will be payable on a pro rata
  basis in accordance with the Payment Date Priority of Payments, whether or not the Aggregate Principal Amount of
  the Class A-1 Notes and Class A-2 Notes has been paid in full.

            If a Coverage Test for any Class of Senior Notes is not satisfied as of the Determination Date related to a
  Payment Date following the Ramp-up End Date, amounts available at the level of the Priority of Payments at which
  such Coverage Test is applied will be used to redeem Senior Notes on such Payment Date in accordance with the
  Priority of Payments to the extent necessary to satisfy such Coverage Tests, thereby reducing amounts available for
  payments at lower levels of the Priority of Payments. See “—Priority of Payments” and “ʊThe Coverage Tests.”

           Determination of LIBOR

            For purposes of determining the Class A-1 Interest Rate, the Class A-2 Interest Rate, the Class B Interest
  Rate, the Class C-1 Interest Rate and the Class Q-2A Interest Rate, the Issuers will appoint the Trustee as calculation
  agent (in such capacity, the “Indenture Calculation Agent”). For each Periodic Interest Accrual Period (other than
  the first Periodic Interest Accrual Period), LIBOR shall be determined by the Indenture Calculation Agent in
  accordance with the following provisions:

                    (1)       On the second Business Day on which commercial banks are open for dealings in
           deposits in U.S. Dollars in the London interbank market (a “London Business Day”) prior to the
           commencement of a Periodic Interest Accrual Period (each such day, a “LIBOR Determination Date”),
           LIBOR shall equal the rate, as obtained by the Indenture Calculation Agent for three-month U.S. dollar
           deposits in Europe, which appears on Telerate Page 3750 (as defined in the Annex to the 2000 ISDA
           Definitions) as reported by Bloomberg Financial Markets Commodities News, or such page as may replace
           such Telerate Page 3750, as of 11:00 a.m. (London time) on such LIBOR Determination Date.

                    (2)      If, on any LIBOR Determination Date, such rate does not appear on Telerate Page 3750,
           or such page as may replace such Telerate Page 3750, the Indenture Calculation Agent shall determine the
           arithmetic mean of the offered quotations of the Reference Banks to leading banks in the London interbank
           market for three-month U.S. dollar deposits in Europe in an amount determined by the Indenture
           Calculation Agent by reference to requests for quotations as of approximately 11:00 a.m. (London time) on
           such LIBOR Determination Date. If, on any LIBOR Determination Date, at least two of the Reference
           Banks provide such quotations, LIBOR shall equal such arithmetic mean of such quotations. If, on any


                                                            36

                                                                                                        010654
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 160 of 303 PageID 13542


           LIBOR Determination Date, only one or none of the Reference Banks provides such quotations, LIBOR
           shall be deemed to be the arithmetic mean of the offered quotations that leading banks in New York City
           selected by the Indenture Calculation Agent are quoting on the relevant LIBOR Determination Date for
           three-month U.S. Dollar deposits in Europe in an amount determined by the Indenture Calculation Agent
           by reference to the principal London offices of leading banks in the London interbank market; provided,
           however, that if the Indenture Calculation Agent is required but is unable to determine a rate in accordance
           with at least one of the procedures provided above, LIBOR shall be determined by the Indenture
           Calculation Agent in a commercially reasonable manner.

            As soon as reasonably possible after 11:00 a.m. (London time) on each LIBOR Determination Date, but in
  no event later than 11:00 a.m. (London time) on the Business Day immediately following each LIBOR
  Determination Date, the Indenture Calculation Agent will cause the Class A-1 Interest Rate, the Class A-2 Interest
  Rate, the Class B Interest Rate, the Class C-1 Interest Rate and the Class Q-2A Interest Rate for the related Periodic
  Interest Accrual Period, and the amount of interest for such Periodic Interest Accrual Period payable in respect of
  each U.S. $100,000 by Aggregate Principal Amount of each such Class of Securities (rounded to the nearest cent,
  with half a cent being rounded upward) on such related Payment Date to be provided to the Issuers, the Reference
  Portfolio Manager, the Trustee, the Paying Agents, the Irish Stock Exchange (if and for so long as any Class of
  Securities is listed thereon), and, if applicable, Euroclear and Clearstream. The Indenture Calculation Agent will
  also specify to the Issuers the quotations upon which the Class A-1 Interest Rate, the Class A-2 Interest Rate, the
  Class B Interest Rate, the Class C-1 Interest Rate and the Class Q-2A Interest Rate are based, and in any event, the
  Indenture Calculation Agent shall notify the Issuers before 5:00 p.m. (London time) on each LIBOR Determination
  Date that either: (i) it has determined or is in the process of determining the Class A-1 Interest Rate, the Class A-2
  Interest Rate, the Class B Interest Rate, the Class C-1 Interest Rate and the Class Q-2A Interest Rate and the Interest
  Amount for each such Class of Notes, or (ii) it has not determined and is not in the process of determining the Class
  A-1 Interest Rate, the Class A-2 Interest Rate, the Class B Interest Rate, the Class C-1 Interest Rate and the Class Q-
  2A Interest Rate and the Interest Amount for each such Class of Securities, together with its reasons therefor. The
  determination of the Class A-1 Interest Rate, the Class A-2 Interest Rate, the Class B Interest Rate, the Class C-1
  Interest Rate and the Class Q-2A Interest Rate by the Indenture Calculation Agent shall (in the absence of manifest
  error) be final and binding upon all parties.

         LIBOR with respect to the Periodic Interest Accrual Period beginning on the Closing Date will be
  1.88230% per annum.

           The Income Notes

            The Income Notes will not be entitled to a return of a stated principal amount or to receive distributions at a
  stated rate. The Holders of the Income Notes will be entitled to distributions only to the extent that there are funds
  available under the Indenture in accordance with the Priority of Payments.

            The Income Notes are subordinated to the Senior Notes and other creditors of the Issuers as provided in the
  Priority of Payments. No Net Income Note Periodic Return Amount will be payable in respect of the Income Notes
  unless the full amount of interest due and all other payments with respect to all Senior Notes and all other payments
  and expenses of the Issuers have been paid on such Payment Date pursuant to the Payment Date Priority of
  Payments and no Income Note Principal Distribution Amount or Final Income Note Distribution Amount, as
  applicable, will be payable in respect of the Income Notes unless the full amount of interest due on all Senior Notes
  and the Aggregate Principal Amount of all Senior Notes has been paid in full and all other payments and expenses
  of the Issuers have been paid on such Payment Date pursuant to the Principal Priority of Payments.

         On each Payment Date, Holders of the Income Notes will receive the Net Income Note Periodic Return
  Amount, if any. Following the redemption in full of the Senior Notes, Holders of Income Notes will receive
  payments on each Payment Date (other than the Maturity Date, the Optional Redemption Date or the Indenture Tax
  Redemption Date) in accordance with the Principal Priority of Payments in an amount not exceeding the Note
  Redemption Amount for that Payment Date (an “Income Note Principal Distribution Amount”).

           On the Maturity Date (or, if applicable, the Optional Redemption Date or the Indenture Tax Redemption
  Date), Holders of the Income Notes will receive the Final Income Note Distribution Amount, if any, as described
  under Principal Priority of Payments below.


                                                             37

                                                                                                         010655
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 161 of 303 PageID 13543


           Indenture Tax Event

            Upon the occurrence and during the continuance of an Indenture Tax Event, the Issuer, at the direction of
  the Holders of a majority in Aggregate Principal Amount of the Income Notes, will on the next Payment Date (or, if
  such direction is received less than 45 Business Days prior to a Payment Date, on the next Payment Date thereafter)
  (the “Indenture Tax Redemption Date”) redeem (an “Indenture Tax Redemption”) the Outstanding Notes, in whole
  but not in part, in the case of the Senior Notes, at a price of par plus any accrued and unpaid interest thereon
  (including any Deferred Interest) to the Indenture Tax Redemption Date; provided, that the Swap Counterparty has
  consented to such redemption in its sole discretion and that the proceeds of such liquidation would be sufficient to
  permit the payment of all Accrued Swap Liabilities, the repayment of the principal amount of all Classes of Senior
  Notes then Outstanding and all accrued and unpaid interest (including any Deferred Interest) with respect thereto to
  the Indenture Tax Redemption Date in accordance with the Priority of Payments and all other amounts ranking
  senior to the Income Notes payable pursuant to the Priority of Payments.

  Priority of Payments

           Payment Date Priority of Payments

            On each Payment Date, the Trustee will use the total of (i) the net amount, if any, paid by the Swap
  Counterparty in respect of the Adjusted Reference Portfolio Return Amount and the Fixed Amount for such
  Payment Date, (ii) interest and dividends received with respect to Eligible Investments in the Trust Accounts
  (including interest and dividends received on amounts on deposit in the Collateral Account) during the related
  Periodic Interest Accrual Period, (iii) on the first Payment Date only, all amounts deposited into the Collection
  Account from the Expense Reserve Account pursuant to the Indenture, and (iv) principal proceeds of Eligible
  Investments and other amounts on deposit in the Collateral Account, but in the case of this clause (iv) only (A) to
  the extent of the Quarterly Aggregate Reduction Amount, if any, for that date, and (B) without duplication of clause
  (A), to the extent other funds are not otherwise available (but in the case of (B) solely for purposes of making
  payments pursuant to clauses (2) and (13) below (provided that no amount pursuant to this clause (iv) will be used to
  make payments as provided in clause (13) below unless all of the Senior Notes have been retired)) (collectively,
  “Payment Date Proceeds”) to make the following payments in the following order of priority (the “Payment Date
  Priority of Payments”):

           1.       to the payment of any accrued and unpaid Administrative Expenses (in the order set forth in the
                    definition thereof) up to the Expense Cap Amount;

           2.      (a) to the Swap Counterparty, the net amount, if any, payable to the Swap Counterparty under the
                   Swap Agreement on such date in respect of the Adjusted Reference Portfolio Return Amount, the
                   Fixed Amount and any Swap Termination Payment due to the Swap Counterparty (except any
                   Swap Termination Payment due to the Swap Counterparty upon the early termination of the Swap
                   Agreement as a result of a Swap Event of Default as to which the Swap Counterparty is the
                   defaulting party or as a result of a Swap Additional Termination Event, and excluding any Swap
                   Termination Payment previously paid in accordance with the Indenture), and any such net
                   amounts not paid from prior Payment Dates and (b) to the Collateral Account, an amount equal to
                   the Quarterly Aggregate Increase Amount, if any, for such Payment Date.

           3.       to the Holders of Class A-1 Notes, the Class A-1 Interest Amount;

           4.       to the Holders of Class A-2 Notes, the Class A-2 Interest Amount;

           5.       following the Ramp-up End Date, if any Class A-1 Notes or Class A-2 Notes are then Outstanding
                    and if either the Class A OC Test or the Class A Interest Coverage Test is not satisfied as of the
                    related Determination Date, to the Holders of the Class A-1 Notes, the Aggregate Principal
                    Amount of the Class A-1 Notes, and following the redemption of all Class A-1 Notes, to the
                    Holders of the Class A-2 Notes, the Aggregate Principal Amount of the Class A-2 Notes, such that
                    such tests are satisfied as of the related Determination Date;



                                                           38

                                                                                                      010656
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 162 of 303 PageID 13544


        6.    to the Holders of the Class B Notes, the Class B Interest Amount;

        7.    following the Ramp-up End Date, if any Class A-1 Notes, Class A-2 Notes or Class B Notes are
              then Outstanding and if either the Class B OC Test or the Class B Interest Coverage Test is not
              satisfied as of the related Determination Date, to the Holders of the Class A-1 Notes, the
              Aggregate Principal Amount of the Class A-1 Notes, and following the redemption of all Class A-
              1 Notes, to the Holders of the Class A-2 Notes, the Aggregate Principal Amount of the Class A-2
              Notes, and following the redemption of all Class A-2 Notes, to the Holders of the Class B Notes,
              first, all accrued and unpaid Deferred Interest with respect to the Class B Notes and then, the
              Aggregate Principal Amount of the Class B Notes, such that such tests are satisfied as of the
              related Determination Date;

        8.    to the Holders of the Class B Notes, all accrued and unpaid Deferred Interest with respect to the
              Class B Notes;

        9.    on a pro rata basis, to the Holders of the Class C-1 Notes, the Class C-1 Interest Amount and to
              the Holders of the Class C-2 Notes, the Class C-2 Interest Amount;

        10.   following the Ramp-up End Date, if any Class A-1 Notes, Class A-2 Notes, Class B Notes or
              Class C Notes are then Outstanding and if either the Class C OC Test or the Class C Interest
              Coverage Test is not satisfied as of the related Determination Date, to the Holders of the Class A-1
              Notes, the Aggregate Principal Amount of the Class A-1 Notes, and following the redemption of
              all Class A-1 Notes, to the Holders of the Class A-2 Notes, the Aggregate Principal Amount of the
              Class A-2 Notes, and following the redemption of all Class A-2 Notes, to the Holders of the
              Class B Notes, first, all accrued and unpaid Deferred Interest with respect to the Class B Notes and
              then, the Aggregate Principal Amount of the Class B Notes, and following the redemption of all
              Class B Notes, first, on a pro rata basis, to the Holders of the Class C-1 Notes, all accrued and
              unpaid Deferred Interest with respect to the Class C-1 Notes and to the Holders of the Class C-2
              Notes, all accrued and unpaid Deferred Interest with respect to the Class C-2 Notes and then, on a
              pro rata basis, to the Holders of the Class C-1 Notes, the Aggregate Principal Amount of the
              Class C-1 Notes and to the Holders of the Class C-2 Notes, the Aggregate Principal Amount of the
              Class C-2 Notes, such that such tests are satisfied as of the related Determination Date;

        11.   on a pro rata basis, to the Holders of the Class C-1 Notes, all accrued and unpaid Deferred Interest
              with respect to the Class C-1 Notes and to the Holders of the Class C-2 Notes, all accrued and
              unpaid Deferred Interest with respect to the Class C-2 Notes;

        12.   in the event that either Rating Agency has not confirmed in writing its rating in effect on the
              Closing Date on each Class of Senior Notes as of the 30th day following the Ramp-up End Date, to
              the Holders of the Class A-1 Notes, the Aggregate Principal Amount of the Class A-1 Notes and,
              following the redemption of all Class A-1 Notes, to the Holders of the Class A-2 Notes, the
              Aggregate Principal Amount of the Class A-2 Notes and, following the redemption of all Class A-
              2 Notes, to the Holders of the Class B Notes, first, all accrued and unpaid Deferred Interest with
              respect to the Class B Notes and then, the Aggregate Principal Amount of the Class B Notes, and
              following the redemption of all Class B Notes, first, on a pro rata basis, to the Holders of the Class
              C-1 Notes, all accrued and unpaid Deferred Interest with respect to the Class C-1 Notes and to the
              Holders of the Class C-2 Notes, all accrued and unpaid Deferred Interest with respect to the Class
              C-2 Notes and then, on a pro rata basis, to the Holders of the Class C-1 Notes, the Aggregate
              Principal Amount of the Class C-1 Notes and to the Holders of the Class C-2 Notes, the Aggregate
              Principal Amount of the Class C-2 Notes, until each such rating is confirmed;

        13.   to the Swap Counterparty, any Swap Termination Payment due to it upon the early termination of
              the Swap Agreement as a result of a Swap Event of Default as to which the Swap Counterparty is
              the defaulting party or as a result of a Swap Additional Termination Event, and excluding any
              Swap Termination Payment previously paid in accordance with the Indenture;



                                                      39

                                                                                                  010657
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 163 of 303 PageID 13545


          14.      following the Ramp-up End Date, if any Class B Notes or Class C Notes are then Outstanding and
                   if the Diversion Test is not satisfied as of the related Determination Date, an amount equal to 50%
                   of the remaining Payment Date Proceeds, (i) first, on a pro rata basis, to the Holders of the Class B
                   Notes, all accrued and unpaid Deferred Interest with respect to the Class B Notes, to the Holders
                   of the Class C-1 Notes, all accrued and unpaid Deferred Interest with respect to the Class C-1
                   Notes and to the Holders of the Class C-2 Notes, all accrued and unpaid Deferred Interest with
                   respect to the Class C-2 Notes, and (ii) then, on a pro rata basis, to the Holders of the Class B
                   Notes, the Aggregate Principal Amount of the Class B Notes, to the Holders of the Class C-1
                   Notes, the Aggregate Principal Amount of the Class C-1 Notes and to the Holders of the Class C-2
                   Notes, the Aggregate Principal Amount of the Class C-2 Notes;

          15.      to the payment first of any accrued and unpaid Administrative Expenses (in the order set forth in
                   the definition thereof) to the extent not paid pursuant to clause (1) above and then, to the payment
                   of any accrued and unpaid Subordinated Administrative Expenses;

          16.      to the payment of any unpaid Extension Bonus Payments (i) first, to the applicable Holders of
                   Class A-1 Notes, (ii) then, to the applicable Holders of Class A-2 Notes, (iii) then, to the
                   applicable Holders of Class B Notes, and (iv) then, on a pro rata basis, to the applicable Holders of
                   Class C-1 Notes and the applicable Holders of Class C-2 Notes; and

          17.      the remainder, to the Holders of the Income Notes (the “Net Income Note Periodic Return
                   Amount”).

  The Adjusted Reference Portfolio Return Amount and Fixed Amount will be as described in “Description of the
  Swap Agreement—Payments Under the Swap Agreement.” As described above, if the net amount payable under the
  Swap Agreement in respect of the Adjusted Reference Portfolio Return Amount and Fixed Amount for any Payment
  Date is payable by the Swap Counterparty, the proceeds thereof will be used to make payments in accordance with
  the Payment Date Priority of Payments (and no amount will be paid to the Swap Counterparty pursuant to clause 2
  of the Payment Date Priority of Payments on that Payment Date). If such net amount is payable by the Issuer to the
  Swap Counterparty, it will be paid pursuant to clause 2 of the Priority of Payments.

          Principal Priority of Payments

           On (A) the Maturity Date, the Optional Redemption Date or the Indenture Tax Redemption Date and
  (B) each other Payment Date on which Senior Notes are to be redeemed or, after all Senior Notes are redeemed, an
  Income Note Principal Distribution Amount is to be paid on the Income Notes, the Trustee will distribute the
  principal proceeds of Eligible Investments in the Trust Accounts (after payment of any amounts payable therefrom
  pursuant to the Payment Date Priority of Payments as described above, and in the case of a partial redemption of
  Senior Notes or Income Note Principal Distribution Amounts pursuant to this clause (B), using principal proceeds in
  an amount not to exceed the Note Redemption Amount for such date), and in the case of the Maturity Date, the
  Optional Redemption Date or the Indenture Tax Redemption Date, any other amounts on deposit in the Trust
  Accounts to make the following payments in the following order of priority (the “Principal Priority of Payments”):

          1.       to the payment of any accrued and unpaid Administrative Expenses (in the order set forth in the
                   definition thereof) up to the Expense Cap Amount, to the extent not paid pursuant to the Payment
                   Date Priority of Payments;
          2.       to the Swap Counterparty, the net amount, if any, payable to the Swap Counterparty under the
                   Swap Agreement on such date in respect of the Adjusted Reference Portfolio Return Amount, the
                   Fixed Amount and any Swap Termination Payment due to the Swap Counterparty (except any
                   Swap Termination Payment due to the Swap Counterparty upon the early termination of the Swap
                   Agreement as a result of a Swap Event of Default as to which the Swap Counterparty is the
                   defaulting party or as a result of a Swap Additional Termination Event), and any such net amounts
                   not paid from prior Payment Dates, in any case to the extent not paid pursuant to the Payment
                   Date Priority of Payments or otherwise previously paid in accordance with the Indenture;




                                                           40

                                                                                                       010658
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 164 of 303 PageID 13546


        3.    to the Holders of the Class A-1 Notes, any accrued and unpaid Class A-1 Interest Amount, to the
              extent not paid pursuant to the Payment Date Priority of Payments;

        4.    to the Holders of the Class A-2 Notes, any accrued and unpaid Class A-2 Interest Amount, to the
              extent not paid pursuant to the Payment Date Priority of Payments;

        5.    following the Ramp-up End Date, if any Class A-1 Notes or Class A-2 Notes are then Outstanding
              and if either the Class A OC Test or the Class A Interest Coverage Test is not satisfied as of the
              related Determination Date, to the Holders of the Class A-1 Notes, the Aggregate Principal
              Amount of the Class A-1 Notes, and, following the redemption of all Class A-1 Notes, to the
              Holders of the Class A-2 Notes, the Aggregate Principal Amount of the Class A-2 Notes, such that
              such tests are satisfied as of the related Determination Date;

        6.    to the Holders of the Class B Notes, any accrued and unpaid Class B Interest Amount, to the
              extent not paid pursuant to the Payment Date Priority of Payments;

        7.    following the Ramp-up End Date, if any Class A-1 Notes, Class A-2 Notes or Class B Notes are
              then Outstanding and if either the Class B OC Test or the Class B Interest Coverage Test is not
              satisfied as of the related Determination Date, to the Holders of the Class A-1 Notes, the
              Aggregate Principal Amount of the Class A-1 Notes, and following the redemption of all Class A-
              1 Notes, to the Holders of the Class A-2 Notes, the Aggregate Principal Amount of the Class A-2
              Notes, and following the redemption of all Class A-2 Notes, to the Holders of the Class B Notes,
              first, all accrued and unpaid Deferred Interest with respect to the Class B Notes and then, the
              Aggregate Principal Amount of the Class B Notes, such that such tests are satisfied as of the
              related Determination Date;

        8.    on a pro rata basis, to the Holders of the Class C-1 Notes, the accrued and unpaid Class C-1
              Interest Amount and to the Holders of the Class C-2 Notes, the accrued and unpaid Class C-2
              Interest Amount, to the extent not paid pursuant to the Payment Date Priority of Payments;

        9.    following the Ramp-up End Date, if any Class A-1 Notes, Class A-2 Notes, Class B Notes or
              Class C Notes are then Outstanding and if either the Class C OC Test or the Class C Interest
              Coverage Test is not satisfied as of the related Determination Date, to the Holders of the Class A-1
              Notes, the Aggregate Principal Amount of the Class A-1 Notes, and following the redemption of
              all Class A-1 Notes, to the Holders of the Class A-2 Notes, the Aggregate Principal Amount of the
              Class A-2 Notes, and following the redemption of all Class A-2 Notes, to the Holders of the
              Class B Notes, first, all accrued and unpaid Deferred Interest with respect to the Class B Notes and
              then, the Aggregate Principal Amount of the Class B Notes, and following the redemption of all
              Class B Notes, first, on a pro rata basis, to the Holders of the Class C-1 Notes, all accrued and
              unpaid Deferred Interest with respect to the Class C-1 Notes and to the Holders of the Class C-2
              Notes, all accrued and unpaid Deferred Interest with respect to the Class C-2 Notes and then, on a
              pro rata basis, to the Holders of the Class C-1 Notes, the Aggregate Principal Amount of the
              Class C-1 Notes and to the Holders of the Class C-2 Notes, the Aggregate Principal Amount of the
              Class C-2 Notes, such that such tests are satisfied as of the related Determination Date;
        10.   to the Holders of the Class A-1 Notes, the Aggregate Principal Amount of the Class A-1 Notes;
        11.   to the Holders of the Class A-2 Notes, the Aggregate Principal Amount of the Class A-2 Notes;
        12.   to the Holders of the Class B Notes, any accrued and unpaid Deferred Interest with respect to the
              Class B Notes, to the extent not paid pursuant to the Payment Date Priority of Payments;
        13.   to the Holders of the Class B Notes, the Aggregate Principal Amount of the Class B Notes;
        14.   on a pro rata basis, to the Holders of the Class C-1 Notes, any accrued and unpaid Deferred
              Interest with respect to the Class C-1 Notes and to the Holders of the Class C-2 Notes, any accrued
              and unpaid Deferred Interest with respect to the Class C-2 Notes, to the extent not paid pursuant to
              the Payment Date Priority of Payments;



                                                     41

                                                                                                 010659
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 165 of 303 PageID 13547


          15.      on a pro rata basis, to the Holders of the Class C-1 Notes, the Aggregate Principal Amount of the
                   Class C-1 Notes and to the Holders of the Class C-2 Notes, the Aggregate Principal Amount of the
                   Class C-2 Notes, and, in the case of the Optional Redemption Date, the Make-whole Premium in
                   respect of the Class C-2 Notes;
          16.      to the Swap Counterparty, any Swap Termination Payment due to it upon the early termination of
                   the Swap Agreement as a result of a Swap Event of Default as to which the Swap Counterparty is
                   the defaulting party or as a result of a Swap Additional Termination Event, to the extent not paid
                   pursuant to the Payment Date Priority of Payments or otherwise previously paid in accordance
                   with the Indenture;
          17.      to the payment first of accrued and unpaid Administrative Expenses (in the order set forth in the
                   definition thereof) to the extent not paid pursuant to clause (1) above or pursuant to the Payment
                   Date Priority of Payments and then, to the payment of accrued and unpaid Subordinated
                   Administrative Expenses to the extent not paid pursuant to the Payment Date Priority of
                   Payments;
          18.      to the payment of any unpaid Extension Bonus Payments (i) first, to the applicable Holders of
                   Class A-1 Notes, (ii) then, to the qualifying Holders of Class A-2 Notes, (iii) then, to the
                   qualifying Holders of Class B Notes, and (iv) then, on a pro rata basis, to the qualifying Holders of
                   Class C-1 Notes and the applicable Holders of Class C-2 Notes, to the extent not paid pursuant to
                   the Payment Date Priority of Payments; and
          19.      to the Holders of the Income Notes, (a) on any Payment Date (other than the Maturity Date, the
                   Optional Redemption Date or Indenture Tax Redemption Date), the remainder as an Income Note
                   Principal Distribution Amount (the “Income Note Principal Distribution Amount”) or (b) on the
                   Maturity Date, Optional Redemption Date or Indenture Tax Redemption Date, the remainder as
                   the “Final Income Note Distribution Amount.”
            Pro rata payments of principal among pari passu Notes will be based upon the principal amount of such
  Notes outstanding on the date of payment, and pro rata payments of interest (and any Extension Bonus Payments)
  among pari passu Classes of Notes shall be based upon the amount of interest (or Extension Bonus Payments, as
  applicable) payable on such Notes on the date of payment. Determinations to be made within the Priority of
  Payments will be made giving effect to the payment of all amounts to be paid prior to the clause that requires the
  determination, and all payments made pursuant to the Payment Date Priority of Payments on any Payment Date will
  be deemed to be made prior to all payments, if any, to be made on such Payment Date pursuant to the Principal
  Priority of Payments. Payments with respect to any Class of Notes will be made to all Holders of Notes of such
  Class on a pro rata basis based on each Holder’s holding of such Notes.

  Maturity of the Notes and Class Q-1 Securities and Extension of Maturity of the Notes and Class Q-1
  Securities

           Unless previously redeemed or extended as described below, the Aggregate Principal Amount of the Senior
  Notes is scheduled to be repaid, and the final distribution on the Income Notes is scheduled to be made, on August
  1, 2016, in accordance with the Principal Priority of Payments. On the Maturity Date, the Trustee will combine all
  of the moneys in the Trust Accounts and distribute such moneys in accordance with the Priority of Payments.

          Extension of Maturity of the Notes and Class Q-1 Securities

            Under the Indenture, if the term of the Swap Agreement is extended (which requires the Extension
  Conditions to be satisfied), the maturity of the Notes and Class Q-1 Securities will automatically be equally
  extended without any requirement for approval or consent of any holders of Securities or amendment or supplement
  to the Indenture (the “Maturity Extension”).

           Under the Swap Agreement, the Swap Counterparty may, at its option, on the Payment Date in August
  2009 (the “Extension Effective Date”) extend the Portfolio Modification Period for four years to August 1, 2015 and
  correspondingly extend the term of the Swap Agreement for four years to August 1, 2020, subject to the satisfaction
  of the Extension Conditions. See “Description of the Swap Agreement—Extension of the Swap Agreement.”


                                                           42

                                                                                                       010660
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 166 of 303 PageID 13548


              As a condition to a Maturity Extension, any holder of Notes or Class Q-1 Securities wishing to sell such
  Securities (“Extension Sale Securities”) to one or more qualifying purchasers (which may include the Swap
  Counterparty or any of its affiliates acting as principal or agent) designated by the Swap Counterparty (or its
  affiliate) (each an “Extension Qualifying Purchaser”) on the Extension Effective Date at the applicable Extension
  Purchase Price pursuant to the Extension Conditions must provide an Extension Sale Notice within the Extension
  Sale Notice Period.
            The extension of the Portfolio Modification Period, the term of the Swap Agreement and the maturity of
  the Notes and the Class Q-1 Securities will be conditioned on satisfaction of the following requirements (“Extension
  Conditions”): (i) the purchase of all Extension Sale Securities has been settled by the designated Extension
  Qualifying Purchasers at the applicable Extension Purchase Price as of the Extension Effective Date, (ii) all such
  purchases of Extension Sale Securities individually and in the aggregate comply with the applicable transfer
  restrictions in the Indenture and the legends on such Extension Sale Securities and all applicable law, rules and
  regulations (including, without limitation, rules, regulations and procedures of any applicable securities exchange,
  self-regulatory organization or clearing agency), (iii) (x) Rating Confirmation has been obtained from S&P (so long
  as any Securities are then rated by S&P) (which confirmation shall be based on S&P’s applicable rating criteria and
  models pursuant to which the applicable Securities were rated by S&P as of the Closing Date) and (y) either (A) all
  Coverage Tests and clauses 17, 18 and 22 of the Reference Portfolio Criteria are satisfied as of the Extension
  Determination Date and the rating of each Class of Senior Notes by Moody’s has not been downgraded, withdrawn
  or qualified from that in effect on the Closing Date (unless it subsequently has been reinstated to the rating assigned
  on the Closing Date) or (B) Rating Confirmation has been obtained from Moody’s (so long as any Securities are
  then rated by Moody’s).

            No Extension Sale Securities will be purchased unless all Extension Sale Securities are purchased and
  settled at the applicable Extension Purchase Price as of the Extension Effective Date and the other Extension
  Conditions are satisfied. Pursuant to the Extension Conditions, if not all Extension Sale Securities are so purchased
  and settled, none of the Portfolio Modification Period, the term of the Swap Agreement or the maturity of the Notes
  and the Class Q-1 Securities will be extended. The Swap Counterparty will not be responsible for causing the
  Extension Conditions to be satisfied and will not be liable to any holder of Securities (whether or not such holder
  gave an Extension Sale Notice with respect to its Notes or Class Q-1 Securities) or to any other Person if the
  Extension Conditions are not satisfied. Failure of the Extension Conditions to be satisfied will not constitute a
  default or Event of Default under the Indenture or a Swap Event of Default.

            If all Extension Conditions are satisfied and a Maturity Extension with respect to the Notes and Class Q-1
  Securities is effected, each beneficial owner of Senior Notes held (including in the form of the Class Q-1 Senior
  Note Component) other than Extension Sale Securities will be entitled to receive a single payment in an amount
  equal to (1) in the case of the Class A-1 Notes, 0.25% of the Aggregate Principal Amount thereof held by that
  beneficial owner as of the Extension Effective Date, (2) in the case of the Class A-2 Notes, 0.25% of the Aggregate
  Principal Amount thereof held by that beneficial owner as of the Extension Effective Date, (3) in the case of the
  Class B Notes, 0.25% of the Aggregate Principal Amount thereof held by that beneficial owner and (4) in the case of
  the Class C Notes, 0.50% of the Aggregate Principal Amount thereof held by that beneficial owner as of the
  Extension Effective Date (each an “Extension Bonus Payment”). Holders of Income Notes will not be entitled to
  receive any Extension Bonus Payment. The Extension Bonus Payment will be payable on the first Payment Date
  from and including the Extension Effective Date on which funds are available for that purpose in accordance with
  the Priority of Payments, but in any event, no later than the Maturity Date and the date of redemption of such Notes.
  Extension Bonus Payments which are not available to be paid on a Payment Date in accordance with the Priority of
  Payments on a Payment Date will not be considered due and payable. The failure to pay Extension Bonus Payments
  will not be an Event of Default under the Indenture, unless the Issuer fails to pay in full the Extension Bonus
  Payment on the earlier of the Maturity Date and the date of redemption in full of the relevant Securities. Payment of
  Extension Bonus Payments will be made on any Payment Date solely to qualifying beneficial owners who have
  provided to the Trustee an Extension Bonus Eligibility Certification, to the accounts designated in the applicable
  Extension Bonus Eligibility Certifications or, to the extent otherwise required by the rules of any applicable
  securities exchange or clearing agency, in a manner determined by the Issuer.




                                                            43

                                                                                                        010661
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 167 of 303 PageID 13549


           Extension and Extension Sale Procedure

           The Swap Counterparty will be required to give notice of its election to extend the Portfolio Modification
  Period and the Swap Termination Date (the “Extension Notice”) to the Issuer and the Trustee no later than 60 days
  and no earlier than 90 days prior to the Extension Effective Date.

          No later than 3 Business Days following receipt of the Extension Notice, the Trustee will forward the
  Extension Notice to all holders of Securities.

             Any holder of Notes and Class Q-1 Securities may give irrevocable notice (an “Extension Sale Notice”)
  within 30 days after the Trustee has sent the Extension Notice (the “Extension Sale Notice Period”) of its intention
  to sell its Securities to an Extension Qualifying Purchaser in the case of a Maturity Extension. No holder of Notes
  and Class Q-1 Securities that has not given an Extension Sale Note within the Extension Sale Notice Period will be
  entitled to sell its Securities to an Extension Qualifying Purchaser in connection with the Maturity Extension.

            On the 8th Business Day prior to the Extension Effective Date (the “Extension Determination Date”), the
  Swap Counterparty and the Issuer (or its agent) will confirm (i) whether or not Extension Qualifying Purchasers for
  all Extension Sale Securities have been designated to purchase the Extension Sale Securities in compliance with all
  transfer restrictions in the Indenture and the legends on such Securities and all applicable laws, rules and regulations
  (including, without limitation, any rules, regulations and procedures of any securities exchange, self-regulatory
  organization or clearing agency), (ii) whether the requirements of clause (iii) of the Extension Conditions are
  satisfied as of the Extension Determination Date and (iii) whether all other Extension Conditions can be satisfied as
  of the Extension Effective Date.

           On the Extension Effective Date, it is expected that Extension Sale Securities will be purchased by the
  designated Extension Qualifying Purchasers for the applicable Extension Purchase Price. If all Extension
  Conditions are satisfied, on the Extension Effective Date, the Maturity Extension will become effective under the
  terms of the Indenture. No Extension Sale Securities of any holder will be purchased unless all Extension Sale
  Securities are purchased and settled at the applicable Extension Purchase Price on the Extension Effective Date and
  the other Extension Conditions are satisfied. If not all Extension Sale Securities are so purchased and settled or any
  other Extension Condition is not satisfied, none of the Portfolio Modification Period, the term of the Swap
  Agreement or the maturity of the Notes and the Class Q-1 Securities will be extended.

  Amendment Buy-Out

           In the case of any amendment to the Indenture or the Swap Agreement that requires the consent of one or
  more holders of Notes or Class Q-1 Securities, the Amendment Buy-Out Purchaser will have the right, but not the
  obligation, to purchase from Non-consenting Holders all Notes and Class Q-1 Securities held by such holders of the
  Class of Securities whose consent was solicited with respect to such amendment to the Indenture or Swap
  Agreement, as applicable (the “Amendment Buy-Out Option”).
            The purchase price for such Notes and Class Q-1 Securities will be (1) in the case of the Senior Notes, the
  Aggregate Principal Amount thereof, plus accrued interest (including Deferred Interest, if any) to the date of
  purchase which is not otherwise paid or payable to the Non-consenting Holder, plus, any unpaid Extension Bonus
  Payment, if any, plus, in the case of the Class C-2 Notes, the applicable Make-whole Premium, (2) in the case of the
  Income Notes, an amount that, together with any amounts paid to the Non-consenting Holder with respect to those
  Income Notes from the Closing Date to and including the purchase date (and any amounts payable, if any, to the
  Non-consenting Holder on the next succeeding Payment Date) results in an internal rate of return with respect to
  those Income Notes of 18% per annum and (3) in the case of the Class Q-1 Securities, based on the respective
  purchase prices for the Class Q-1 Senior Note Component and the Class Q-1 Income Note Component thereof, (the
  “Amendment Buy-Out Purchase Price”). In any Amendment Buy-Out from and after the date on which the Non-
  consenting Holders of Income Notes have received (or would be expected to receive) an internal rate of return equal
  to or in excess of 18% per annum (determined as in clause (2) above), the Amendment Buy-Out Purchase Price for
  Income Notes will be zero.
             If the Amendment Buy-Out Option is exercised, the Amendment Buy-Out Purchaser must purchase all
  applicable Notes and Class Q-1 Securities from all Non-consenting Holders, regardless of the applicable percentage
  of aggregate principal amount of the applicable Securities the consent of whose holders is required for the

                                                             44

                                                                                                         010662
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 168 of 303 PageID 13550


  amendment. If the solicited consent only affects one Component of a Class Q-1 Security, the Amendment Buy-Out
  Purchaser must purchase, at the Non-consenting Holder’s option, its Class Q-1 Security as a whole or solely the
  affected Component.

             The Class Q-2 Securities themselves are not subject to an Amendment Buy-Out, but the Indenture
  permits the Amendment Buy-Out Purchaser to purchase the Income Notes represented by the Class Q-2 Collateral
  Asset A at the applicable purchase price, if the Holders of Class Q-2B Securities who pursuant to the Indenture have
  voting rights with respect to the Income Notes represented by the Class Q-2 Collateral Asset A would be deemed to
  be a Non-consenting Holder with respect to such Income Notes.

             All purchases made pursuant to an Amendment Buy-Out individually and in the aggregate must comply
  with the applicable transfer restrictions in the Indenture and the legends on such Securities and all applicable laws,
  rules and regulations (including, without limitation, any rules, regulations and procedures of any securities
  exchange, self-regulatory organization or clearing agency).

             Under the Reference Portfolio Management Agreement, the Reference Portfolio Manager may request the
  Swap Counterparty to elect to effect an Amendment Buy-Out. The Swap Counterparty has agreed to follow such a
  request, subject to certain conditions.

  The Coverage Tests

            The Coverage Tests are comprised of an Overcollateralization Test and an Interest Coverage Test for each
  Class of Senior Notes (with, for this purpose, the Class A-1 Notes and the Class A-2 Notes treated as single Class
  and the Class C-1 Notes and the Class C-2 Notes treated as a single Class). The Overcollateralization Tests will be
  satisfied if:

           1.       as of any Measurement Date on which any of the Class A-1 Notes or Class A-2 Notes are
                    Outstanding, the Class A Overcollateralization Ratio equals or exceeds 157%, where the “Class A
                    Overcollateralization Ratio” will equal the quotient obtained by dividing (a) the aggregate
                    principal amount of all Eligible Investments in the Collateral Account (other than those
                    representing an investment of interest proceeds of Eligible Investments) as of such date plus the
                    Accrued Increase/Reduction Amount as of such date minus the sum of (1) an amount equal to the
                    aggregate of the Default Adjustments for all Defaulted Reference Obligations and Deferring PIK
                    Obligations as of such date and (2) the Outstanding Premium as of such date (the “OC Base
                    Amount”) by (b) the sum of the Aggregate Principal Amounts of the Class A-1 Notes and the
                    Class A-2 Notes as of such date (the “Class A OC Test”);

           2.       as of any Measurement Date on which any Class A-1 Notes, Class A-2 Notes or Class B Notes are
                    Outstanding, the Class B Overcollateralization Ratio equals or exceeds 133%, where the “Class B
                    Overcollateralization Ratio” will equal the quotient obtained by dividing (a) the OC Base Amount
                    as of such date by (b) the sum of the Aggregate Principal Amounts of the Class A-1 Notes, Class
                    A-2 Notes and Class B Notes (together with any Deferred Interest with respect to the Class B
                    Notes) as of such date (the “Class B OC Test”); and

           3.       as of any Measurement Date on which any Class A-1 Notes, Class A-2 Notes, Class B Notes,
                    Class C-1 Notes or Class C-2 Notes are Outstanding, the Class C Overcollateralization Ratio
                    equals or exceeds 116%, where the “Class C Overcollateralization Ratio” will equal the quotient
                    obtained by dividing (a) the OC Base Amount as of such date by (b) the sum of the Aggregate
                    Principal Amounts of the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C-1
                    Notes and the Class C-2 Notes (together with any Deferred Interest with respect to the Class B
                    Notes and Class C Notes) as of such date (the “Class C OC Test”).

           The Interest Coverage Tests will be satisfied if:

           1.       as of any Measurement Date on which any Class A-1 Notes or Class A-2 Notes are Outstanding,
                    the Class A Interest Coverage Ratio equals or exceeds 110%, where the “Class A Interest
                    Coverage Ratio” will equal (x) the greater of (a) zero and (b) Net Interest Coverage Proceeds for



                                                               45

                                                                                                         010663
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 169 of 303 PageID 13551


                    such date, divided by (y) the sum of the Class A-1 Interest Amount and the Class A-2 Interest
                    Amount for the next following Payment Date (the “Class A Interest Coverage Test”);

           2.       as of any Measurement Date on which any Class A-1 Notes, Class A-2 Notes or Class B Notes are
                    Outstanding, the Class B Interest Coverage Ratio equals or exceeds 105%, where the “Class B
                    Interest Coverage Ratio” will equal (x) the greater of (a) zero and (b) the Net Interest Coverage
                    Proceeds for such date, divided by (y) the sum of the Class A-1 Interest Amount, the Class A-2
                    Interest Amount and the Class B Interest Amount for the next following Payment Date (the “Class
                    B Interest Coverage Test”); and

           3.       as of any Measurement Date on which any Class A-1 Notes, Class A-2 Notes, Class B Notes or
                    Class C Notes are Outstanding, the Class C Interest Coverage Ratio equals or exceeds 100%,
                    where the “Class C Interest Coverage Ratio” will equal (x) the greater of (a) zero and (b) the Net
                    Interest Coverage Proceeds for such date, divided by (y) the sum of the Class A-1 Interest
                    Amount, the Class A-2 Interest Amount, the Class B Interest Amount, the Class C-1 Interest
                    Amount and the Class C-2 Interest Amount for the next following Payment Date (the “Class C
                    Interest Coverage Test”).
           For purposes of these tests, the addition or removal of a Reference Obligation will be effective if the
  relevant Addition Date or Removal Date has occurred on or prior to the Measurement Date.

            If any Coverage Test is not satisfied as of any Determination Date related to a Payment Date following the
  Ramp-up End Date, amounts available in accordance with the Priority of Payments at that level of the Priority of
  Payments at which the Coverage Test is applied will be used on such Payment Date for the payment of the
  outstanding principal amount of the Senior Notes (and any Deferred Interest with respect thereto), starting with the
  most senior Class, to the extent necessary to satisfy all such Coverage Tests, and to that extent reduce the amount
  available for payments at lower levels in the Priority of Payments. Noncompliance with the Coverage Tests may
  also restrict the ability of the Reference Portfolio Manager to add or remove Reference Obligations under certain
  circumstances. See “Description of the Swap Agreement—Selection and Modification of the Reference Portfolio.”
  The failure of the Issuer to satisfy a Coverage Test will not be a default or an Event of Default under the Indenture.

  The Diversion Test

            The “Diversion Test” will be satisfied as of the Determination Date related to any Payment Date following
  the Ramp-up End Date, if the Class C OC Test is satisfied as of such date, measured for this purpose as of the
  applicable Determination Date without giving effect to any payments made on the related Payment Date (including
  those made pursuant to any clause of the Priority of Payments ranking prior to the clause that provides for payments
  if the Diversion Test is not satisfied). If the Diversion Test is not satisfied on the Determination Date related to any
  such Payment Date, 50% of any amounts, if any, that would otherwise be used to pay Administrative Expenses in
  excess of the Expense Cap Amount, Subordinated Administrative Expenses, Extension Bonus Payments, if any, and
  a Net Income Note Periodic Return Amount to the Holders of the Income Notes will be used on such Payment Date
  in accordance with the Payment Date Priority of Payments for the payment of, first, on a pro rata basis, Deferred
  Interest, if any, with respect to the Class B Notes and the Class C Notes and then, on a pro rata basis, the Aggregate
  Principal Amount of the Class B Notes and the Aggregate Principal Amount of the Class C Notes (whether or not
  any Class A-1 Notes or Class A-2 Notes are then outstanding).

  The Class Q-1 Securities

           The Class Q-1 Securities will be issued pursuant to the Indenture. The Class Q-1 Securities will consist of
  the Class Q-1 Senior Note Component and the Class Q-1 Income Note Component. The Class Q-1 Senior Note
  Component will represent an initial Aggregate Principal Amount of U.S. $5,000,000 of Class C-2 Notes. The Class
  Q-1 Income Note Component will represent an Aggregate Principal Amount of U.S. $5,000,000 of Income Notes.
  Each Class Q-1 Security is a single security, the Components of which are not separately transferable. However, a
  Holder may exchange its Class Q-1 Security with the Trustee for the corresponding interests in the related
  Components, as described below.

          The initial Aggregate Principal Amounts of the Class C-2 Notes and Income Notes to which the Class Q-1
  Senior Note Component and the Class Q-1 Income Note Component relate are included in (and are not in addition

                                                             46

                                                                                                         010664
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 170 of 303 PageID 13552


  to) the initial Aggregate Principal Amounts of the Class C-2 Notes and Income Notes. Each Class Q-1 Security
  represents an undivided beneficial ownership interest in the cash flows on the Class Q-1 Senior Note Component
  and the Class Q-1 Income Note Component.

          The Class Q-1 Securities are scheduled to mature on August 1, 2016, unless the maturity is extended. See
  “Maturity of the Notes and Class Q-1 Securities and Extension of Maturity of the Notes and Class Q-1 Securities”
  above.

          Except as described herein or unless the context otherwise requires, references herein to the Class C-2
 Notes, Class C Notes or Senior Notes (or the Holders thereof) include the Class Q-1 Senior Note Component (or the
 Holders of the Class Q-1 Securities to the extent thereof), whether or not explicitly mentioned, and references to the
 Income Notes (or the Holders thereof) include the Class Q-1 Income Note Components (or the Holders of the Class
 Q-1 Securities to the extent thereof), whether or not explicitly mentioned.

            On each Payment Date on which payments, whether of principal or interest, are made on the Class C-2
  Notes or any distributions are made on the Income Notes, a portion of such payment will be allocated to the Class
  Q-1 Securities in the proportion that the principal amount of Notes comprising such Component bears to the
  principal amount of such Class of Notes as a whole (including all related Components). No other payments will be
  made on the Class Q-1 Securities.

            The rating by Moody’s on the Class Q-1 Securities applies only to the return of the Class Q-1 Rated
  Principal. The Class Q-1 Nominal Rate does not limit the entitlement of Holders of Class Q-1 Securities to receive
  any applicable Class Q-1 Excess Distributions. All distributions made with respect to the Class Q-1 Securities will
  reduce the outstanding Class Q-1 Rated Principal until it is reduced to U.S. $1.

           The Holders of Class Q-1 Securities will be entitled to voting rights in each Class of Notes that is a
  Component, in the proportion that such Component bears to the principal amount of such Class of Notes as a whole
  (including such Component). The Holders of the Class Q-1 Securities will not be entitled to voting rights as a
  separate class, except in limited circumstances described in the Indenture.

           Investors considering purchasing Class Q-1 Securities should consider carefully the discussions in this
  Offering Circular of the Class C-2 Notes and the Income Notes represented by the Class Q-1 Senior Note
  Component and the Class Q-1 Income Note Component, as applicable, including the risk factors applicable thereto.
           Exchange of Class Q-1 Securities

           Pursuant to the Indenture, a Holder of a Class Q-1 Security may exchange all or a proportionate amount of
  each Component of such Class Q-1 Security for proportional interests in the Class C-2 Notes, in the form of a Rule
  144A Global Note or a Regulation S Global Note (in the case of the Class Q-1 Senior Note Component) and a
  Certificated Income Note (in the case of the Class Q-1 Income Note Component), subject to the minimum
  denomination requirements applicable to the underlying Notes and any remaining portion of Class Q-1 Securities
  and in the manner described in the Indenture. Thereafter, the Holder of a beneficial interest in a Class Q-1 Security
  exchanged will be the Holder of the applicable Class C-2 Notes and the Income Notes, in each case received upon
  such exchange. No Holder of Class C-2 Notes or Income Notes (including a Holder that received such Class C-2
  Notes or Income Notes upon an exchange of a Class Q-1 Security) will have the right to exchange such Class C-2
  Notes and/or Income Notes for a Class Q-1 Security. No service charge will be made for any such exchange of
  Class Q-1 Securities, but the Issuer or the Trustee may require payment of a sum sufficient to cover any tax or other
  governmental charge payable in connection with such exchange. Following any such exchange, the rating of the
  exchanged Class Q-1 Securities by any Rating Agency may not apply to the Securities received in such exchange.

           In an Amendment Buy-Out that affects only one Component of a Class Q-1 Security, the Non-Consenting
  Holder, at its option, may require the Amendment Buy-Out Purchaser to purchase its Class Q-1 Security as a whole
  or may exchange its Class Q-1 Security into its Components and require the Amendment Buy-Out Purchaser to
  purchase solely the affected Component. See “Amendment Buy-Out” above.




                                                            47

                                                                                                       010665
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 171 of 303 PageID 13553


  The Class Q-2 Securities

           The Class Q-2 Securities will be issued pursuant to the Indenture. The Indenture limits the principal amount
  of the Class Q-2 Securities to (i) U.S. $7,200,000 aggregate principal amount of the Class Q-2A Securities and (ii)
  U.S. $40,000,000 aggregate principal amount of the Class Q-2B Securities. Payments on the Class Q-2 Securities
  will be made solely from the Class Q-2 Securities Collateral.

           The Class Q-2A Securities will accrue interest at the Class Q-2A Interest Rate. The Class Q-2A Securities
  will provide for the payment of the Class Q-2A Interest Amount on each Payment Date. Interest on the Class Q-2A
  Securities will accrue from and including the Closing Date and will be payable quarterly in arrears on each Payment
  Date to the Holders of the Class Q-2A Securities as of the related Record Date. Interest on the Class Q-2A
  Securities will be computed for each Periodic Interest Accrual Period on the basis of a 360-day year and the actual
  number of days in the applicable Periodic Interest Accrual Period.

           Interest on the Class Q-2A Securities (including interest on Class Q-2A Deferred Interest (as defined
  below) on such Q-2A Securities) will only be due and payable to the extent that funds are available for such
  payment in accordance with the operation of the Class Q-2 Priority of Payments as described herein, and the failure
  to pay any such interest because such funds are not available will not be a Class Q-2 Event of Default under the
  Indenture. Instead, the amount of any interest that is not paid on the Class Q-2A Securities on any Payment Date
  will be deferred, and such amounts (“Class Q-2A Deferred Interest”) will bear interest at the Class Q-2A Interest
  Rate. Interest accrued on Class Q-2A Deferred Interest for any Periodic Interest Accrual Period will be payable as
  current interest on the Class Q-2A Securities on the related Payment Date and, to the extent not paid on such
  Payment Date, will constitute additional Class Q-2A Deferred Interest. Class Q-2A Deferred Interest will be due and
  payable on the first Payment Date on which funds are available and permitted to be used for such purpose in
  accordance with the Class Q-2A Priority of Payments. See—“Class Q-2 Events of Default” for a description of
  when such non-payment constitutes a Class Q-2 Event of Default under the Indenture and the available remedies.
  Subject to the availability of funds and to the Class Q-2 Priority of Payments, the Class Q-2A Securities, unless
  previously redeemed, will provide for the payment of outstanding principal on the Class Q-2 Maturity Date.

           Holders of Class Q-2B Securities will not be entitled to receive distributions at a stated rate but on each
  Payment Date will be entitled to distributions (including the Class Q-2B Target Amount) solely to the extent of
  available funds therefor pursuant to the Class Q-2 Priority of Payments.

            The remaining principal amount, if any, of and interest on the Class Q-2A Securities and any final
  distribution, if any, on the Class Q-2B Securities will be paid on the Class Q-2 Maturity Date upon surrender of such
  Securities at the office of any Paying Agent designated for such purpose under the Indenture. The interest payable at
  maturity on the Class Q-2A Securities will be paid to the Person to whom principal of such Security will be paid.

          The Class Q-2B Securities are subordinate (except with respect to the Class Q-2B Target Amount) to the
  Class Q-2A Securities as provided in the Class Q-2 Priority of Payments.

           Class Q-2 Priority of Payments

           Class Q-2 Payment Date Priority of Payments

           On each Payment Date, the Trustee will distribute the Class Q-2 Payment Date Proceeds in the Class Q-2
  Securities Collateral Account to make the following payments in the following order of priority (the “Class Q-2
  Payment Date Priority of Payments”):

               1.   to the Holders of the Class Q-2A Securities, the Class Q-2A Interest Amount;

               2.   to the Holders of the Class Q-2A Securities, any Class Q-2A Deferred Interest;

               3.   to the Holders of the Class Q-2A Securities, the Aggregate Principal Amount of the Class Q-2A
                    Securities; and




                                                             48

                                                                                                         010666
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 172 of 303 PageID 13554


               4.   the remainder to the Holders of the Class Q-2B Securities (the “Net Class Q-2B Periodic Return
                    Amount”)

  In addition, on each Payment Date, the Trustee will distribute from Class Q-2 Gross Proceeds other than the Class
  Q-2 Payment Date Proceeds, to the Holders of Class Q-2B Securities, the Class Q-2B Target Amount, if any, for
  such date.

           Class Q-2 Maturity Date Priority of Payments

           On the Class Q-2 Maturity Date, the Trustee will distribute any Class Q-2 Collateral Asset B Proceeds and
  any other amounts on deposit in the Class Q-2 Securities Collateral Account to make the following payments in the
  following order of priority (the “Class Q-2 Maturity Date Priority of Payments”):

               1.   to the Holders of the Class Q-2A Securities, the Aggregate Principal Amount of the Class Q-2A
                    Securities, any accrued and unpaid Class Q-2A Interest Amount and any Class Q-2A Deferred
                    Interest; provided that no more than $7,200,000 shall be payable pursuant to this clause (A) from
                    Class Q-2 Collateral Asset B Proceeds; and;

               2.   the remainder to the Holders of the Class Q-2B Securities (the “Final Class Q-2B Distribution
                    Amount”).

           Class Q-2A Coverage Test

            If the Class Q-2A Coverage Test is not satisfied as of any date of determination following the Closing
  Date, at the unanimous direction of the Holders of the Class Q-2A Securities, the Trustee will liquidate the Class Q-
  2 Collateral Asset A and credit the proceeds thereof to the Class Q-2 Securities Collateral Account for distribution in
  accordance with the Class Q-2 Priority of Payments upon receipt of such proceeds as though the date of receipt
  thereof were a Payment Date.

           Rights with respect to the Class Q-2 Collateral Asset A

             With respect to any matter under the Indenture as to which the Holders of Income Notes are entitled to vote
  or give any consent or direction, the Trustee will follow the direction of the Holders of a majority of the Aggregate
  Principal Amount of the Class Q-2B Securities for purposes of voting or giving such consent or direction for the
  Income Notes represented by the Class Q-2 Collateral Asset A. If as a result of such vote the Holder of the Income
  Notes represented by the Class Q-2 Collateral Asset A would constitute a Non-consenting Holder, the Amendment
  Buy-Out Purchaser will be entitled to purchase the Income Notes represented by the Class Q-2 Collateral Asset A if
  it elects to exercise its Amendment Buy-Out Option, and the proceeds of such purchase will be credited to the Class
  Q-2 Securities Collateral Account and distributed in accordance with the Class Q-2 Priority of Payments on the next
  following Payment Date. The Class Q-2 Securities themselves will not be subject to an Amendment Buy-Out.

           In the case of the Maturity Extension, if any, the Holders of a majority of the Aggregate Principal Amount
  of the Class Q-2B Securities will be entitled to direct the Trustee to provide an Extension Sale Notice with respect to
  the Income Notes represented by the Class Q-2 Collateral Asset A. Any proceeds from an Extension Sale with
  respect to the Income Notes represented by the Class Q-2 Collateral Asset A will be credited to the Class Q-2
  Securities Collateral Account and distributed in accordance with the Class Q-2 Priority of Payments on the
  applicable Payment Date.

           The Holders of Class Q-2 Securities will not be entitled to direct the Trustee with respect to the Trust Estate
  pursuant to the Indenture other than by way of the rights of Class Q-2 Collateral Asset A.

           The Class Q-2 Securities Collateral Account

           On or prior to the Closing Date, the Trustee will establish a segregated trust account in the name of the
  Trustee for the benefit of the Holders of the Class Q-2 Securities (the “Class Q-2 Securities Collateral Account”),
  which is required at all times to be an Eligible Account at an Eligible Institution (which initially shall be JPMorgan
  Chase Bank).


                                                            49

                                                                                                        010667
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 173 of 303 PageID 13555


            On the Closing Date, the Class Q-2 Collateral Asset A and the Class Q-2 Collateral Asset B will be
  deposited in the Class Q-2 Securities Collateral Account. In addition, the Trustee will deposit into the Class Q-2
  Securities Collateral Account all proceeds from the Class Q-2 Collateral Asset A, including, without limitation,
  distributions on the Class Q-2 Collateral Asset A and any proceeds from the sale, redemption or maturity of all or
  portions of the Class Q-2 Collateral Assets. All moneys deposited in the Class Q-2 Securities Collateral Account
  shall be invested in Eligible Investments required to mature on or before the Business Day prior to the next Payment
  Date.

           Exchange of Class Q-2 Securities

            Pursuant to the Indenture, on and after the date on which the Class Q-2A Securities are redeemed or repaid
  in full, any Holder of a Class Q-2B Security may exchange all but not less than all of its Class Q-2B Securities for
  its proportional share of the Class Q-2 Collateral Asset A, in the form of Certificated Income Notes (subject to the
  minimum denomination requirements applicable to the Income Notes and in the manner described in the Indenture)
  and any proceeds thereof, and the Class Q-2 Collateral Asset B and any proceeds thereof in the Class Q-2 Securities
  Collateral Account. The Trustee, upon surrender of a Class Q-2B Certificated Security by a Holder for an exchange,
  will simultaneously convert the applicable portion of the Class Q-2 Collateral Asset A into Certificated Income
  Notes and transfer the applicable portion of the Class Q-2 Collateral Asset B to that Holder in accordance with
  standard settlement procedures for assets of that type and so effect the exchange. Thereafter, the Holder of the Class
  Q-2B Security so exchanged will be the Holder of the Income Notes received upon the exchange for purposes of the
  Indenture. No Holder of Income Notes (including a Holder that received such Income Notes upon an exchange of a
  Class Q-2B Security) or CGMHI Notes will be entitled to exchange any such notes for a Class Q-2B Security. No
  service charge shall be made for any such exchange of Class Q-2B Securities, but the Issuer or the Trustee may
  require payment of a sum sufficient to cover any tax or governmental charge payable in connection with such
  exchange.

           Class Q-2 Administrative Expenses

            Following the redemption in full of the Notes and Class Q-1 Securities and the liquidation and distribution
  of the Trust Estate, if the Class Q-2B Securities are then Outstanding, the Holders of Class Q-2B Securities will be
  required either (i) to exchange such Class Q-2B Securities into the applicable proportionate amount of the Class Q-2
  Securities Collateral or (ii) to enter into an arrangement with the Issuer satisfactory to the Issuer for the payment of
  Class Q-2 Administrative Expenses (and will be deemed to have elected clause (i) if an arrangement pursuant to
  clause (ii) has not been entered into within a reasonable time of such redemption, liquidation and distribution).

           Class Q-2 Events of Default

           A Class Q-2 event of default (“Class Q-2 Event of Default”) is defined in the Indenture as being:
           1.       a default in the payment, when due and payable, of any Interest Amount on the Class Q-2A
                    Securities, which default shall continue for a period of five days (provided that the failure to pay
                    Interest Amounts on the Class Q-2A Securities because insufficient funds are available in
                    accordance with the Class Q-2 Priority of Payments will not constitute a Class Q-2 Event of
                    Default);
           2.       a default in the payment of principal of any Class Q-2 Security on the Class Q-2 Maturity Date;
                    provided that, in the case of a default in such payment due solely to an administrative error or
                    omission by the Trustee or any Paying Agent, such default continues for a period of five days;
           3.       a failure to apply, within five days following any Payment Date or the Class Q-2 Maturity Date,
                    available amounts in accordance with the Class Q-2 Priority of Payments, or a default in payment
                    solely due to an administrative error or omission by the Trustee, which default continues for a
                    period of five days;
           4.       either of the Issuers or the Class Q-2 Securities Collateral becomes an investment company
                    required to be registered under the Investment Company Act;
           5.       except as otherwise provided in this definition of “Class Q-2 Event of Default,” a default in any
                    respect in the performance, or a breach of any covenant, warranty or other agreement of the


                                                             50

                                                                                                         010668
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 174 of 303 PageID 13556


                    Issuers in the Indenture, or the failure of any representation or warranty of the Issuers made in the
                    Indenture or in any certificate or other writing delivered pursuant to or in connection with the
                    Indenture to be correct in all respects when the same shall have been made, which default, breach
                    or failure would have a material adverse effect on the Holders of the Class Q-2 Securities and
                    continuance of such default, breach or failure for a period of 30 calendar days after written notice
                    shall have been given as provided in the Indenture to the Issuers by the Trustee or to the Issuers
                    and the Trustee by the Class Q-2 Requisite Securityholder specifying such default, breach or
                    failure and requiring it to be remedied and stating that such notice is a “Notice of Class Q-2
                    Default” under the Indenture; or
           6.       certain events of bankruptcy, insolvency, receivership or reorganization of either of the Issuers (as
                    set forth in the Indenture).

            If a Class Q-2 Event of Default under the Indenture (other than a Class Q-2 Event of Default of the type
  described in clause (4) or clause (6) above) occurs and is continuing, the Trustee shall at the written direction of the
  Class Q-2 Requisite Securityholders declare the principal of and any accrued interest on the Class Q-2A Securities
  to be immediately due and payable. If a Class Q-2 Event of Default of the type described in clause (4) or clause (6)
  above occurs, the principal of and interest on the Class Q-2A Securities automatically shall become immediately due
  and payable without any action of the Trustee or any other Person. The Class Q-2 Requisite Securityholders may
  rescind a declaration of acceleration if the Class Q-2 Event of Default has been cured and certain other conditions
  are satisfied.
          Subject to the next succeeding paragraphs, upon any acceleration of the Class Q-2A Securities, the Class
  Q-2 Requisite Securityholders shall have the right to direct the Trustee to exercise the remedies with respect to the
  Class Q-2 Securities Collateral provided for in the Indenture.
           Notwithstanding the foregoing, the Trustee may not sell or liquidate the Class Q-2 Securities Collateral
  unless the Class Q-2A Securities have been declared or have become due and payable as described above and one of
  the following conditions exists:
           (i)      The Trustee determines that the anticipated net proceeds of a sale or liquidation of the Class Q-2
                    Securities Collateral would be sufficient to pay (a) to the appropriate Persons any accrued and
                    unpaid Class Q-2 Administrative Expenses (unless otherwise provided for) and (b) to the Holders
                    of the Class Q-2A Securities the principal of and interest accrued on the Class Q-2A Securities to
                    the date of acceleration. The Trustee shall make or cause to be made the calculation required by
                    this paragraph promptly after the acceleration of the Class Q-2A Securities and on each monthly
                    anniversary thereafter. In the event that the conditions of clause (i) are satisfied, the Trustee shall
                    promptly effect the sale or liquidation of the Class Q-2 Securities Collateral and apply the
                    proceeds as described below; or
           (ii)     the Class Q-2 Requisite Securityholders direct the Trustee at any time following the acceleration
                    of the Class Q-2A Securities to sell or liquidate the Class Q-2 Securities Collateral.
           During any period following a Class Q-2 Event of Default but prior to the liquidation of the Class Q-2
  Securities Collateral, the Trustee will retain the Class Q-2 Securities Collateral intact, collect and cause the
  collection of the proceeds thereof and make and apply all payments and deposits and maintain all amounts in respect
  of the Class Q-2 Securities Collateral and Class Q-2 Securities in accordance with the terms of the Indenture
  (including reinvestment of amounts in Eligible Investments in the Class Q-2 Securities Collateral Account). Any
  such proceeds realized after the acceleration of the Class Q-2 Securities Collateral will be distributed in accordance
  with the Class Q-2 Priority of Payments.
            Upon the acceleration of the Class Q-2A Securities, if the Class Q-2 Securities Collateral has not been sold
  or liquidated, the funds in the Class Q-2 Securities Collateral Account, if any, will be applied in accordance with the
  Class Q-2 Priority of Payments on each Payment Date. If the Class Q-2 Securities Collateral is sold or liquidated, a
  final distribution will be made pursuant thereto on the first Business Day following the last day on which an item of
  the Class Q-2 Securities Collateral is sold or liquidated (and no interim distributions will be made on any date
  (including on any Payment Date) during the sale or liquidation process).
           Notwithstanding anything to the contrary, no Holder of Class Q-2 Securities will be entitled to direct the
  Trustee or exercise any right or remedy, bring any proceeding or take any action under the Indenture with respect to


                                                             51

                                                                                                          010669
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 175 of 303 PageID 13557


  the Trust Estate, other than through and solely to the extent of the rights pertaining to the Class Q-2 Collateral Asset
  A. While any Notes are Outstanding, no Holder of Class Q-2 Securities may bring any proceeding against the Issuer
  other than solely in respect of the Class Q-2 Securities Collateral and any such proceeding by the Holders of Class
  Q-2 Securities may not include any bankruptcy or similar proceedings. The costs of any proceedings by Holders of
  Class Q-2 Securities and the costs and expenses incurred by the Trustee in connection with any sale or liquidation of
  the Class Q-2 Securities Collateral will not be payable from the Trust Estate (except to the extent included in the
  Class Q-2 Securities Collateral pursuant to the definition thereof). No Holder of Class Q-2B Securities shall be
  entitled to institute proceedings or to seek any other remedy under the Indenture unless all of the Class Q-2A
  Securities have been redeemed in full.

  Form, Denomination and Registration

           General

           Each Class of Notes, whether issued in definitive or global form, and the Class Q-2A Securities will be
  issued and transferable in minimum denominations of U.S. $500,000 and integral multiples of U.S. $1,000 in excess
  thereof. The Class Q-1 Securities will be issued and transferable in minimum denominations in which each
  Component thereof satisfies the applicable minimum denomination requirement. The Class Q-2B Securities will be
  issued and transferable in minimum denominations of U.S. $1,000,000 and integral multiples of U.S. $1,000 in
  excess thereof.

           Rule 144A Global Notes

           The Senior Notes initially sold in the United States or to U.S. Persons (as defined in Regulation S under the
  Securities Act) pursuant to Rule 144A under the Securities Act will be represented by one or more permanent global
  notes in definitive, fully registered form without interest coupons (the “Rule 144A Global Notes”). The Rule 144A
  Global Notes will be deposited with the Trustee as custodian for The Depository Trust Company (“DTC”) and will
  be registered in the name of Cede & Co. (“Cede”), as nominee of DTC.

           All or a portion of an interest in a Rule 144A Global Note may be transferred to a Person taking delivery in
  the form of an interest in a Rule 144A Global Note in accordance with the applicable procedures of DTC (in
  addition to the requirements set forth in the Indenture); provided that any remaining principal amount of the
  transferor’s interest in the Rule 144A Global Note shall either equal zero or meet the required minimum
  denomination. In addition, all or a portion of an interest in a Rule 144A Global Note may be transferred to a person
  taking delivery in the form of an interest in a Temporary Regulation S Global Note or a Regulation S Global Note,
  as applicable, or exchanged for an interest in a Temporary Regulation S Global Note or a Regulation S Global Note,
  as applicable, in accordance with the applicable procedures of DTC, Clearstream and Euroclear (in addition to the
  requirements set forth in the Indenture); provided that the transferor (in the case of a transfer) or the Holder of a
  Note (in the case of an exchange) will represent that, among other things, the transfer or exchange is being made to a
  non-U.S. Person in an offshore transaction in accordance with Regulation S and only in a denomination greater than
  or equal to the required minimum denomination; provided, further that any remaining principal amount of the
  transferor’s interest in the Rule 144A Global Note shall either equal zero or meet the required minimum
  denomination.

            Any interest in a Rule 144A Global Note that is transferred to a person taking delivery in the form of an
  interest in a Temporary Regulation S Global Note or a Regulation S Global Note will, upon transfer, cease to be an
  interest in such Rule 144A Global Note and become an interest in the Temporary Regulation S Global Note or the
  Regulation S Global Note, as applicable, and, accordingly, will thereafter be subject to all transfer restrictions and
  other procedures applicable to interests in a Temporary Regulation S Global Note or a Regulation S Global Note, as
  applicable. No service charge will be made for any registration of transfer or exchange of an interest in a Rule 144A
  Global Note, but the Trustee may require payment of a sum sufficient to cover any tax or other governmental charge
  payable in connection therewith.
           Transfers of interests in the Rule 144A Global Notes are subject to certain additional restrictions. In
  particular, each transferee of an interest in a Rule 144A Global Note will also be deemed to have made certain
  additional acknowledgments, representations and warranties as provided in the Indenture. See “Purchase and
  Transfer Restrictions.”



                                                             52

                                                                                                         010670
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 176 of 303 PageID 13558


           Regulation S Global Notes

             The Senior Notes initially sold to non-U.S. Persons (as defined in Regulation S under the Securities Act) in
  offshore transactions in reliance on Regulation S under the Securities Act will be initially represented by one or
  more temporary global notes in definitive, fully registered form without interest coupons attached (the “Temporary
  Regulation S Global Notes”). The Class Q-1 Securities initially sold to non-U.S. Persons (as defined in Regulation
  S under the Securities Act) in offshore transactions in reliance on Regulation S under the Securities Act will be
  initially represented by a Temporary Regulation S Global Note (the “Class Q-1 Temp Reg S Global Security”). The
  Temporary Regulation S Global Notes will be deposited with the Trustee acting as custodian for DTC and will be
  registered in the name of Cede, as nominee of DTC, for credit to DTC participants holding such position on behalf
  of Euroclear and Clearstream, for further credit to the respective accounts of Euroclear and Clearstream.

           On or after the first Business Day following the 40th day after the later of the Closing Date and the
  commencement of the offering of the Notes (the “Exchange Date”), interests in a Temporary Regulation S Global
  Note (including a Class Q-1 Temp Reg S Global Security) will be exchangeable for interests in one or more
  permanent global notes of the same Class in definitive, fully registered form without interest coupons attached (the
  “Regulation S Global Notes” (or, in the case of an exchange of Class Q-1 Temp Reg S Global Securities, the “Class
  Q-1 Reg S Global Securities”) and, together with the Rule 144A Global Notes and the Temporary Regulation S
  Global Notes, as applicable, the “Global Notes”) upon certification that the beneficial interests in such Temporary
  Regulation S Global Note are owned by Persons who are not U.S. Persons (as defined in Regulation S).

           Interests in the Global Notes (except for the Rule 144A Global Notes) may be held only through Euroclear
  or Clearstream.

            All or a portion of an interest in a Temporary Regulation S Global Note (other than Class Q-1 Temp Reg S
  Global Securities) or a Regulation S Global Note (other than Class Q-1 Reg S Global Securities) may be transferred
  to a Person taking delivery in the form of an interest in a Temporary Regulation S Global Note or a Regulation S
  Global Note as applicable, in accordance with the applicable procedures of DTC, Clearstream or Euroclear (in
  addition to the requirements set forth in the Indenture), provided that any remaining principal amount of the
  transferor’s interest in the Temporary Regulation S Global Notes or the Regulation S Global Notes, as applicable,
  shall either equal zero or meet the required minimum denominations.
            In addition, all or a portion of an interest in a Temporary Regulation S Global Note (other than Class Q-1
  Temp Reg S Global Securities) or a Regulation S Global Note (other than Class Q-1 Reg S Global Securities) may
  be transferred to a Person taking delivery in the form of an interest in a Rule 144A Global Note or exchanged for an
  interest in a Rule 144A Global Note in accordance with the applicable procedures of DTC, Clearstream or Euroclear
  (in addition to the requirements set forth in the Indenture) upon receipt by the Trustee of a certificate from the
  transferor (in the case of a transfer) or the Holder of a Note (in the case of an exchange) in the form provided in the
  Indenture to the effect that, among other things, the transfer or exchange is to a Person that is both (i) a Qualified
  Institutional Buyer and (ii) a Qualified Purchaser, and only in a denomination greater than or equal to the required
  minimum denominations, provided that any remaining principal amount of the transferor’s interest in the Temporary
  Regulation S Global Note or the Regulation S Global Note, as applicable, shall either equal zero or meet the
  required minimum denominations.

            Any interest in a Temporary Regulation S Global Note (other than a Class Q-1 Temp Reg S Global
  Security) or a Regulation S Global Note (other than a Class Q-1 Reg S Global Security) that is transferred to a
  Person taking delivery in the form of a Rule 144A Global Note will, upon transfer, cease to be an interest in such
  Temporary Regulation S Global Note or Regulation S Global Note and become an interest in the Rule 144A Global
  Note and, accordingly, will thereafter be subject to all transfer restrictions and other procedures applicable to
  interests in a Rule 144A Global Note for as long as it remains such an interest. No service charge will be made for
  any registration of transfer or exchange of an interest in a Temporary Regulation S Global Note or a Regulation S
  Global Note, but the Trustee may require payment of a sum sufficient to cover any tax or other governmental charge
  payable in connection therewith.
           Transfers of interests in the Temporary Regulation S Global Notes or the Regulation S Global Notes will be
  subject to certain additional restrictions. In particular, each transferee of an interest in a Temporary Regulation S
  Global Note or a Regulation S Global Note will also be deemed to have made certain additional acknowledgments,
  representations and warranties as provided in the Indenture. See “Purchase and Transfer Restrictions.”


                                                            53

                                                                                                        010671
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 177 of 303 PageID 13559


            Interests in a Class Q-1 Temp Reg S Global Security or a Class Q-1 Reg S Global Security may only be
  transferred to a Person taking delivery in the form of a Certificated Class Q-1 Security, upon receipt by the Trustee
  of a transferee certificate substantially in the form provided in the Indenture. See also “—Certificated Securities”
  below.

            To enforce the restrictions on transfers of interests in the Securities, the Indenture permits the Issuer to
  demand that the purchaser of an interest in a Rule 144A Global Note who is determined not to be a Qualified
  Institutional Buyer and a Qualified Purchaser sell its interest in such Rule 144A Global Note to a permitted
  purchaser under the Indenture and, if the purchaser does not comply with such demand within 30 days thereof, the
  Issuer may sell or cause such purchaser to sell its interest in the Note, on such terms as the Issuer may choose. In
  addition, the Indenture also permits the Issuer to demand that the purchaser of an interest in a Temporary Regulation
  S Global Note or a Regulation S Global Note who is determined not to have acquired such beneficial interest in
  compliance with the requirements of the Indenture sell its interest in such Temporary Regulation S Global Note or
  Regulation S Global Note to a permitted purchaser under the Indenture, and, if such purchaser does not comply with
  such demand within 30 days thereof, the Issuer may sell or cause such purchaser to sell its interest in the Temporary
  Regulation S Global Note or the Regulation S Global Note, as applicable, on such terms as the Issuer may choose.

           Book Entry Registration of the Global Notes

            The registered owner of the relevant Global Note will be the only Person entitled to receive payments in
  respect of the Securities represented by such Global Note, and the obligation of the Issuers to make payments or
  distributions in respect of such Securities will be discharged by payment to, or to the order of, the registered owner
  of such Global Note in respect of each amount so paid. No Person other than the registered owner of the relevant
  Global Note shall have any claim against the Issuers in respect of any payment due on that Global Note. Members
  of, or participants in, DTC as well as any other Persons on whose behalf such participants may act (including
  Euroclear and Clearstream and account holders and participants therein) will have no rights under the Indenture with
  respect to such Global Notes held on their behalf by the Trustee, as custodian for DTC, and DTC may be treated by
  the Issuers or the Trustee and any agent of the Issuers or the Trustee as the Holder of such Global Notes for all
  purposes whatsoever. Except in the limited circumstances described in the next paragraph and with respect to the
  transfer of Class Q-1 Temp Reg S Global Securities and Class Q-1 Reg S Global Securities, owners of beneficial
  interests in the Global Notes will not be entitled to have such Securities registered in their names, will not receive or
  be entitled to receive definitive physical securities and will not be considered Holders of such Securities under the
  Indenture.

            If (i) DTC notifies the Trustee that it is unwilling or unable to continue as depository for the Global Notes
  or DTC, Euroclear or Clearstream ceases to be a “Clearing Agency” (as defined in the Exchange Act) registered
  under the Exchange Act, and a successor depository or clearing agency is not appointed by the Trustee within 90
  days after receiving such notice, (ii) as a result of any amendment to or change in the laws or regulations of the
  Cayman Islands, or of any authority therein or thereof having power to tax, or in the interpretation or administration
  of such laws or regulations which become effective on or after the Closing Date, the Issuers, the Trustee, or the
  Paying Agent becomes aware that it is or will be required to make any deduction or withholding from any payment
  in respect of the Global Notes which would not be required if such Global Notes were not represented by a global
  note or (iii) an Event of Default under the Indenture has occurred and is continuing and has not been waived, the
  Issuers will issue or cause to be issued notes in registered form and in the form of definitive physical notes in
  exchange for the applicable Global Notes to the beneficial owners of such Global Notes in the manner set forth in
  the Indenture.

           Investors may hold their interests in a Rule 144A Global Note directly through DTC if they are participants
  in DTC, or indirectly through organizations which are participants in DTC. Investors may hold their interests in a
  Temporary Regulation S Global Note or a Regulation S Global Note directly through Clearstream or Euroclear, if
  they are participants in Clearstream or Euroclear, or indirectly through organizations which are participants in
  Clearstream or Euroclear. Clearstream and Euroclear will hold interests in the Temporary Regulation S Global
  Notes and the Regulation S Global Notes on behalf of their participants through their respective depositories, which
  in turn will hold the interests in such Global Notes in customers’ securities accounts in the depositories’ names on
  the books of DTC.




                                                             54

                                                                                                         010672
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 178 of 303 PageID 13560


           Payments of principal of and interest on a Global Note will be made to DTC or its nominee, as the
  registered owner thereof. The Issuers, the Trustee, the Paying Agent, the Initial Purchaser, the Placement Agent, the
  Swap Counterparty, the Reference Portfolio Manager and any of their respective Affiliates will not have any
  responsibility or liability for any aspect of the records relating to or payments made on account of beneficial
  ownership interests in a Global Note or for maintaining, supervising or reviewing any records relating to the
  beneficial ownership interests.

            The Issuers expect that DTC or its nominee, upon receipt of any payment of principal or interest in respect
  of a Global Note representing a Note held by DTC or its nominee, will immediately credit participants’ accounts
  with payments in amounts proportionate to their respective beneficial interests in the stated principal amount of such
  Note as shown on the records of DTC or its nominee. The Issuers also expect that payments by participants to
  owners of beneficial interests in a Global Note held through the participants will be governed by standing
  instructions and customary practices, as is now the case with securities held for the accounts of customers registered
  in the names of nominees for such customers. The payments will be the responsibility of the participants.

            Transfers between participants in DTC will be effected in the ordinary way in accordance with DTC rules
  and will be settled in immediately available funds. If the laws of a jurisdiction require that certain persons take
  physical delivery of securities in definitive form, the ability to transfer beneficial interests in a Global Note to such
  persons may be limited. Because DTC can only act on behalf of participants, who in turn act on behalf of indirect
  participants and certain banks, the ability of a Person holding a beneficial interest in a Global Note to pledge its
  interest to a Person or entity that does not participate in the DTC system, or otherwise take actions in respect of its
  interest, may be affected by the lack of a physical security. Transfers between participants in Euroclear and
  Clearstream will be effected in the ordinary way in accordance with their respective rules and operating procedures.

            Subject to compliance with the transfer restrictions applicable to the Securities described above and under
  “Purchase and Transfer Restrictions,” cross-market transfers between DTC, on the one hand, and, directly or
  indirectly through Euroclear or Clearstream participants, on the other, will be effected through DTC in accordance
  with DTC rules on behalf of Euroclear or Clearstream, as applicable, by its respective depositary; however, these
  cross-market transactions will require delivery of instructions to Euroclear or Clearstream, as applicable, by the
  counterparty in the system in accordance with its rules and procedures and within its established deadlines (Brussels
  time for Euroclear and Luxembourg time for Clearstream). Euroclear or Clearstream, as applicable, will, if the
  transaction meets its settlement requirements, deliver instructions to its respective depositary to take action to effect
  final settlement on its behalf by delivering or receiving interests in a Regulation S Global Note, and making or
  receiving payment in accordance with normal procedures for immediately available funds settlement applicable to
  DTC. Clearstream participants and Euroclear participants may not deliver instructions directly to the depositaries
  for Clearstream or Euroclear.

           Because of time zone differences, the securities account of a Euroclear or Clearstream participant
  purchasing an interest in a Global Note from a DTC participant will be credited during the securities settlement
  processing day (which must be a business day for Euroclear and Clearstream) immediately following the DTC
  settlement date and the credit of any transactions in interests in a Global Note settled during the processing day will
  be reported to the relevant Euroclear or Clearstream participant on that day. Cash received in Euroclear or
  Clearstream as a result of sales of interests in a Global Note by or through a Euroclear or Clearstream participant to
  a DTC participant will be received with value on the DTC settlement date but will be available in the relevant
  Euroclear or Clearstream cash account only as of the Business Day following settlement through DTC.

            DTC has advised the Issuers that it will take any action permitted to be taken by Holders of the Securities
  only at the direction of one or more participants to whose account with DTC an interest in a Global Note is credited
  and only in respect of that portion of the principal balance of the applicable Notes as to which the participant or
  participants has or have given direction.

           DTC is a limited purpose trust company organized under the laws of the State of New York, a member of
  the Federal Reserve System, a “clearing corporation” within the meaning of the New York Uniform Commercial
  Code and a Clearing Agency registered pursuant to the provisions of Section 17A of the Exchange Act. DTC was
  created to hold securities for its participants and facilitate the clearance and settlement of securities transactions
  between participants through electronic book-entry changes in accounts of its participants, thereby eliminating the


                                                              55

                                                                                                          010673
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 179 of 303 PageID 13561


  need for physical movement of certificates. Participants include securities brokers and dealers, banks, trust
  companies and clearing corporations and may include certain other organizations. Indirect access to the DTC
  system is also available to others such as banks, brokers, dealers and trust companies that clear through or maintain a
  custodial relationship with a participant, either directly or indirectly.

            Although DTC, Clearstream and Euroclear have agreed to the foregoing procedures in order to facilitate
  transfers of interests in the Global Notes among participants of DTC, Clearstream and Euroclear, they are under no
  obligation to perform or continue to perform these procedures, and the procedures may be discontinued at any time.
  None of the Issuers, the Trustee or any Paying Agent will have any responsibility for the performance by DTC,
  Clearstream, Euroclear or their respective participants or indirect participants of their respective obligations under
  the rules and procedures governing their operations.

            Any purported transfer of a Note not in accordance with the Indenture shall be null and void ab initio and
  shall not be given effect for any purpose whatsoever. However, without prejudice to the rights of the Issuer against
  any beneficial owner or purported beneficial owner of Securities, nothing in the Indenture, or the Notes, as
  applicable, shall be interpreted to confer on the Issuer, the Trustee, or any Paying Agent any right against Euroclear
  to require that Euroclear reverse or rescind any trade completed in accordance with the rules of Euroclear.

           Certificated Securities

            All Income Notes, all Class Q-2 Securities and the Class Q-1 Securities initially sold in the United States or
  to U.S. persons pursuant to Rule 144A under the Securities Act or upon the transfer of an interest in a Class Q-1
  Temp Reg S Global Security or Class Q-1 Reg S Global Security, will be issued in the form of definitive, physical
  certificates in fully registered form (a “Certificated Income Note”, “Certificated Class Q-2 Security,” or Certificated
  Class Q-1 Security,” as applicable, and each, a “Certificated Security”). The Certificated Income Notes and the
  Certificated Class Q-2 Securities will initially be offered only (i) except in the case of the Class Q-2B Securities, in
  the United States to Qualified Purchasers that are also either Qualified Institutional Buyers or, in the case of the
  Income Notes only, Accredited Investors, in each case in reliance on an exemption from registration under the
  Securities Act, and (ii) outside the United States, to non-U.S. Persons in offshore transactions in reliance on
  Regulation S under the Securities Act. The Certificated Class Q-1 Securities will initially be offered only in the
  United States to Qualified Purchasers that are also Qualified Institutional Buyers. The Certificated Income Notes,
  the Certificated Class Q-2 Securities, the Certificated Class Q-1 Securities, may be transferred only in the form of a
  Certificated Security and only (1) except in the case of the Class Q-2B Securities, to Qualified Purchasers that are
  either (a) Qualified Institutional Buyers, in reliance on an exemption from registration provided by Rule 144A
  thereunder or (b) in the case of the Income Notes only, Accredited Investors, in reliance on an exemption from
  registration under the Securities Act (provided that in the case of any transfer to an Accredited Investor pursuant to
  subclause (b) and if requested by the Trustee or the Issuer, the transferor or the transferee will be required to provide
  an opinion of counsel to each of the Trustee and the Issuer to the effect that such transfer may be made pursuant to
  an exemption from registration under the Securities Act and any applicable state securities laws) or (2) to non-U.S.
  Persons in offshore transactions in reliance on Regulation S. Interests in the Class Q-1 Temp Reg S Global Security
  and the Class Q-1 Reg S Global Security may be transferred only in the form of a Certificated Security and only (1)
  to Qualified Purchasers that are Qualified Institutional Buyers, in reliance on an exemption from registration
  provided by Rule 144A thereunder or (2) to non-U.S. Persons in offshore transactions in reliance on Regulation S.
  Transfers of Certificated Securities may only be effected in accordance with the Indenture by delivery to the Trustee
  and the Issuer of the required written certifications from the transferee regarding compliance with applicable transfer
  restrictions. See “Purchase and Transfer Restrictions.”

            Subject to the restrictions on transfer set forth in the Indenture, the Holder of a Certificated Security may
  transfer or exchange such Certificated Security in whole or in part by surrendering such Certificated Security at the
  designated office of the Trustee, together with an executed instrument of assignment and a transferee certificate
  substantially in the form attached to the Indenture. With respect to any Certificated Security properly presented for
  transfer with all necessary accompanying documentation, the Trustee will deliver to the transferee a Certificated
  Security of the like kind in the principal or stated amount as may be requested. The presentation for transfer of any
  Certificated Security will not be valid unless made at the designated office of the Trustee or at the office of a transfer
  agent by the registered Holder of the Certificated Security in person, or by a duly authorized attorney-in-fact. The
  Holder of a Certificated Security will not be required to bear the costs and expenses of effecting any transfer or
  registration of transfer, except that the relevant Holder of a Certificated Security will be required to bear (i) the

                                                             56

                                                                                                          010674
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 180 of 303 PageID 13562


  expenses of delivery by other than regular mail (if any) and (ii) if the Issuer or the Trustee so requires, the payment
  of a sum sufficient to cover any duty, stamp tax or governmental charge or insurance charges that may be imposed
  in relation thereto.

  The Indenture and the Collateral Administration Agreement

           Accounts

          On or prior to the Closing Date, the Trustee will establish three separate accounts: the Collateral Account,
  the Expense Reserve Account and the Collection Account (collectively, the “Trust Accounts”). Each of the Trust
  Accounts is required at all times to be an Eligible Account at an Eligible Institution (which initially shall be
  JPMorgan Chase Bank).

            Investments of amounts in Eligible Investments in the Collateral Account and Collection Account (other
  than the initial Eligible Investments), and sales or liquidations of such Eligible Investments in order to make
  payments under the Indenture, will be made at the direction of the Swap Counterparty as secured party under the
  Indenture (or by the Reference Portfolio Manager on its behalf), unless a Swap Event of Default as to which the
  Swap Counterparty is the defaulting party or a Swap Additional Termination Event has occurred and is continuing
  or the Swap Agreement has been terminated and all amounts owed to the Swap Counterparty thereunder have been
  paid, in which case the Requisite Noteholders will be entitled to give such direction.

           The Collateral Account. On the Closing Date, the net proceeds of the issuance of the Securities after
  payment of certain fees and expenses of the issuance and offering of the Securities and the funding of the Expense
  Reserve Account (approximately U.S. $247,500,000) will be deposited into the Collateral Account (the “Collateral
  Account”). In addition, on each Payment Date an amount equal to the Quarterly Aggregate Increase Amount, if any,
  for such date, will be deposited in the Collateral Account in accordance with the Payment Date Priority of Payments.
  Amounts received by the Issuer in respect of the termination of the Swap Agreement in excess of the amount
  required to enter into a replacement therefor will also be deposited in the Collateral Account. All moneys deposited
  into the Collateral Account shall be invested in Eligible Investments. The Eligible Investments in the Collateral
  Account (except the Investment Agreement) shall be required to mature on or before the Business Day prior to the
  next Payment Date. The net proceeds of the issuance of the Securities deposited in the Collateral Account on the
  Closing Date and other amounts deposited in the Collateral Account from time to time are expected to be invested in
  the Investment Agreement.

            On each Payment Date (other than a Maturity Date, Optional Redemption Date or an Indenture Tax
  Redemption Date), the Trustee will transfer any applicable amounts credited to the Collateral Account, including
  any interest and dividends received in respect of Eligible Investments therein, into the Collection Account for
  distribution in accordance with the Payment Date Priority of Payments or, as applicable, the Principal Priority of
  Payments. On the Maturity Date (or Optional Redemption Date or an Indenture Tax Redemption Date), the Trustee
  will transfer all amounts in the Collateral Account following the sale or liquidation of all Eligible Investments into
  the Collection Account and distribute such moneys, together with the other moneys in the Collection Account, in
  accordance with the Priority of Payments. See “ʊPriority of Payments” and “ʊMaturity of the Notes and Class Q-
  1 Securities and Extension of Maturity of the Notes and Class Q-1 Securities.” The Investment Agreement permits
  withdrawals for the purpose of making payments under the Indenture and in certain other limited circumstances.

           Amounts on deposit in the Collateral Account will also be used to pay any Swap Termination Payment
  owed by the Issuer to the Swap Counterparty upon an early termination of the Swap Agreement; provided that in the
  case of a termination as a result of a Swap Event of Default as to which the Swap Counterparty is the defaulting
  party or a Swap Additional Termination Event has occurred and is continuing, such payment will be made on the
  next Payment Date in accordance with the Priority of Payments.

           The Collection Account. The Trustee shall deposit into the Collection Account (the “Collection Account”),
  promptly upon receipt from time to time, (i) the net amount, if any, paid by the Swap Counterparty for any Payment
  Date in respect of the Adjusted Reference Portfolio Return Amount and the Fixed Amount, (ii) except as noted
  above, any Swap Termination Payment paid by the Swap Counterparty in connection with the termination of the
  Swap Agreement and (iii) all amounts transferred to it from the Collateral Account and the Expense Reserve
  Account.


                                                             57

                                                                                                         010675
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 181 of 303 PageID 13563


           On each Payment Date, the Trustee shall distribute the applicable Payment Date Proceeds in the Collection
  Account in accordance with the Payment Date Priority of Payments. On the Maturity Date, Optional Redemption
  Date or Indenture Tax Redemption Date and on any date on which Senior Notes are to be redeemed or an Income
  Note Principal Distribution Amount is to be paid, the Trustee shall also distribute the applicable moneys therein in
  accordance with the Principal Priority of Payments.

          The Eligible Investments in the Collection Account at any time will be required to mature on or before the
  Business Day prior to the next Payment Date.

            The Expense Reserve Account. On the Closing Date, the Issuer will deposit approximately U.S.
  $17,376,625 from the proceeds of the offering of the Securities in the Expense Reserve Account (the “Expense
  Reserve Account”). On any Business Day from and including the Closing Date to but excluding the last Business
  Day prior to the first Payment Date the Trustee will apply funds from the Expense Reserve Account to pay expenses
  of the Issuers incurred in connection with the establishment of the Issuers, the structuring and consummation of the
  offering and the transactions contemplated thereby and the issuance of the Securities. Any funds remaining in the
  Expense Reserve Account on the last Business Day prior to the first Payment Date will be deposited on such day in
  the Collection Account for distribution on the first Payment Date in accordance with the Payment Date Priority of
  Payments and the Expense Reserve Account will be closed.

           Reports

          Monthly Reports. Commencing in November 2004, pursuant to the Indenture, the Issuer or its agent will
 compile and provide to the Trustee, the Swap Counterparty, the Reference Portfolio Manager, the Rating Agencies
 and the Holders of the Securities a monthly report (other than for a month in which a Payment Date occurs)
 containing certain information regarding sources and uses of funds, the Coverage Tests, Eligible Investments and the
 Reference Portfolio.

           Payment Date Valuation Reports. For each Payment Date (including the Maturity Date), pursuant to the
 Indenture, the Issuer or its agent will provide to the Trustee, the Swap Counterparty, the Reference Portfolio
 Manager, the Rating Agencies and the Holders of the Securities an accounting with respect to the Trust Estate and
 the Reference Portfolio, including calculations of the Overcollateralization Ratios, Interest Coverage Ratios and
 Interest Rates for each Class of Senior Notes for such Payment Date.

           Closing Date Statement by Independent Accountants

            Independent certified public accountants of recognized national reputation selected by the Issuer (with the
  approval of the Swap Counterparty) will be required to deliver as of the Closing Date a statement in form and
  substance acceptable to the Issuer and the Swap Counterparty with a copy to the Trustee and the Reference Portfolio
  Manager (i) confirming the information with respect to each Initial Reference Obligation set forth in the Swap
  Agreement and (ii) providing calculations of each of the Reference Portfolio Criteria and of each
  Overcollateralization Test and specifying the procedures undertaken by them to review data and computations
  relating to the foregoing (see “The Reference Portfolio—Reference Portfolio Criteria”).
           Modification of Indenture

          The Issuers and the Trustee may enter into supplemental indentures with the consent of the Swap
  Counterparty, but without obtaining the consent of any Holders of the Notes, in order to:
           (i)       evidence the succession of any Person to either the Issuer or Co-Issuer and the assumption by any
                     such successor of the covenants of the Issuer or Co-Issuer in the Securities and the Indenture or to
                     change the name of either of the Issuers;
           (ii)      provide for definitive Notes as contemplated by the Indenture;
           (iii)     add to the covenants of the Issuers for the benefit of the Holders of the Securities or the Swap
                     Counterparty;
           (iv)      pledge any additional property to or with the Trustee;



                                                             58

                                                                                                         010676
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 182 of 303 PageID 13564


          (v)      evidence and provide for the acceptance of appointment by a successor trustee and to add to or
                   change any of the provisions of the Indenture as shall be necessary to facilitate the administration
                   of the Trust Estate or the Class Q-2 Securities Collateral by more than one trustee;
          (vi)     correct or amplify the description of any property at any time subject to the lien of the Indenture;

          (vii)    cure any ambiguity, or correct, modify or supplement any provision which is defective or
                   inconsistent with any other provision in the Indenture or this Offering Circular;

          (viii)   make any change required by the Irish Stock Exchange (so long as any of the Securities are listed
                   thereon) or any other stock exchange on which any Class of Securities is listed in order to permit
                   or maintain the listing of the Securities thereon;

          (ix)     modify transfer restrictions on any Securities, so long as any such modifications comply with the
                   Securities Act, the Investment Company Act, ERISA and other applicable laws and any additional
                   transfer restrictions imposed are reasonably necessary to comply with such laws (or any applicable
                   exemption therefrom);

          (x)      take any action necessary or helpful to prevent the Issuer or the Trustee from becoming subject to
                   any withholding or other taxes or assessments or to reduce the risk that the Issuer will be engaged
                   in a United States trade or business or otherwise subject to United States federal income tax on a
                   net income basis;

          (xi)     provide for additional or modified reports to Holders of Securities; or

          (xii)    amend, modify or change any test or requirement of any Rating Agency in the Indenture where
                   such amendment, modification or change has been specified or authorized by such Rating Agency
                   (and notice thereof has been provided to the Trustee, Swap Counterparty and Reference Portfolio
                   Manager);

  provided that, in each case, the Trustee shall have received Rating Confirmation for that supplemental indenture;
  provided further that the Trustee may, with the consent of the Holders of 100% of the Aggregate Principal Amount
  of each Class of Senior Notes and Class Q-1 Securities affected thereby and with the consent of the Swap
  Counterparty, enter into any such supplemental indenture notwithstanding any qualification, downgrade or
  withdrawal of the ratings of any such Class of Senior Notes or Class Q-1 Securities.

           In addition, with the consent of the Swap Counterparty and the Holders of a majority in Aggregate
  Principal Amount of each Class of Notes adversely affected thereby, and receipt of a Rating Confirmation, the
  Issuers and the Trustee may execute a supplemental indenture to add any provisions to, or change in any manner or
  eliminate any provisions of, the Indenture or modify in any manner the rights of the Holders of the Notes under the
  Indenture; provided that the Trustee may, with the consent of the Holders of 100% of the Aggregate Principal
  Amount of each Class of Senior Notes and Class Q-1 Securities affected thereby, enter into any such supplemental
  indenture notwithstanding that either Rating Agency has stated that such supplemental indenture will result in a
  qualification, downgrade or withdrawal of its then-current ratings of such Class of Securities. However, without the
  consent of the Swap Counterparty if adversely affected thereby and the Holders of each Outstanding Security
  adversely affected thereby and without receipt of a Rating Confirmation or a waiver of such Rating Confirmation by
  the Holders whose consent is required for such supplemental indenture, no supplemental indenture may:

          (i)      change the maturity of any Security or the principal of, or the interest on any Senior Note or Class
                   Q-2A Security or reduce the principal amount thereof or the rate of interest thereon or change the
                   time or amount of any other amount payable in respect of any Security;

          (ii)     reduce the percentage of the Aggregate Principal Amount of Securities, the consent of the Holders
                   of which is required for the authorization of any supplemental indenture or for any waiver of
                   compliance with certain provisions of the Indenture;




                                                           59

                                                                                                       010677
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 183 of 303 PageID 13565


           (iii)    permit the creation of any lien ranking prior to or on parity with the lien of the Indenture with
                    respect to any part of the Trust Estate or Class Q-2 Securities Collateral or terminate the lien of the
                    Indenture except as otherwise permitted by the Indenture;

           (iv)     reduce the percentage of the Aggregate Principal Amount of Notes or Class Q-2 Securities, as
                    applicable, held by the Holders of the Notes or Class Q-2 Securities, as applicable, whose consent
                    is required to direct the Trustee to liquidate the Trust Estate (or modify the provisions of the
                    Indenture relating to the Swap Counterparty’s authority with respect to any such liquidation), or
                    the Class Q-2 Securities Collateral, as applicable;

           (v)      modify any of the provisions of the Indenture with respect to supplemental indentures or waiver of
                    Events of Default or Class Q-2 Events of Default and their consequences except to increase the
                    percentage of the Aggregate Principal Amount of Notes or Class Q-2 Securities, as applicable, the
                    consent of the Holders of which is required for any such action or to provide that other provisions
                    of the Indenture cannot be modified or waived without the consent of the Holders of each
                    Outstanding Note (or each Outstanding Class Q-2 Security, as applicable) affected thereby;

           (vi)     modify the provisions of the Priority of Payments, the Class Q-2 Priority of Payments or the
                    definitions of the terms “Holder” or “Outstanding;” or

           (vii)    modify any of the provisions of the Indenture in such a manner as to affect the calculation of the
                    amount of any payment of principal of or interest on or other amount payable in respect of any
                    Security or to affect the right of the Holders of the Securities to the benefit of any provisions for
                    the payment of such Securities contained therein.

            No supplemental indenture may modify the terms of the Class Q-1 Securities, the Class Q-2A Securities or
  the Class Q-2B Securities as such in a manner that would adversely affect the Class Q-1 Securities, the Class Q-2A
  Securities or the Class Q-2B Securities without the prior written consent of a majority of the stated amount of the
  Class Q-1 Securities, the aggregate principal amount of the Class Q-2A Securities or Class Q-2B Securities, as
  applicable or the consent of the Holders of each Outstanding Class Q Security adversely affected thereby as set forth
  above. Except for any proposed such supplement that would affect the terms of the Class Q-1 Securities, the Class
  Q-2A Securities or the Class Q-2B Securities as such and except as set forth above, Holders of Class Q-1 Securities,
  Class Q-2A Securities and Class Q-2B Securities shall be entitled to vote with respect to any supplemental indenture
  only (i) in the case of the Class Q-1 Securities, as Holders of the respective related Components and (ii) in the case
  of the Class Q-2 Securities to the extent the Holders of Class Q-2B Securities may exercise voting rights with
  respect to the Income Notes represented by the Class Q-2 Collateral Asset A. See “The Class Q-2 Securities—Rights
  with respect to the Class Q-2 Collateral Asset A.

           In the case of any modification of the Indenture that requires the consent of one or more holders of
  Securities, the Amendment Buy-Out Purchaser will have the right to purchase the applicable Securities of any Non-
  consenting Holder (other than Class Q-2 Securities). See “Amendment Buy-Out” above.

            Any such supplemental indenture that in the good faith determination of the Swap Counterparty adversely
  affects its rights or duties or creates, supplements, modifies, limits or eliminates any provision of the Indenture
  affecting the discretion, judgment, conduct, care or role of the Reference Portfolio Manager, including the Coverage
  Tests and provisions relating to calculations with respect to the Reference Portfolio, the Swap Counterparty’s or the
  Reference Portfolio Manager’s obligations or liabilities, fees or expenses payable by or reimbursable to it or the
  Reference Portfolio Manager, or otherwise adversely affects it or the Reference Portfolio Manager, will be deemed
  to adversely affect the Swap Counterparty and therefore will not be effective without the prior consent of the Swap
  Counterparty. Pursuant to the Reference Portfolio Management Agreement, the Swap Counterparty has agreed to
  withhold its consent, upon the request of the Reference Portfolio Manager, to any supplemental indenture that in the
  reasonable determination of the Reference Portfolio Manager so adversely affects the Reference Portfolio Manager.
  Under the Investment Agreement, the Issuer has agreed not to enter into certain modifications to the Indenture
  without the consent of the Investment Agreement Counterparty or Investment Agreement Guarantor.




                                                             60

                                                                                                          010678
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 184 of 303 PageID 13566


           Events of Default
           An event of default (“Event of Default”) is defined in the Indenture as being:
           1.       a default in the payment, when due and payable, of the Interest Amount on any Class of Senior
                    Notes, which default in each case shall continue for a period of five days; provided that (except on
                    the Maturity Date or date of redemption in full of the Class B Notes or Class C Notes) the failure
                    to pay the Interest Amount on any of the Class B Notes, Class C-1 Notes or Class C-2 Notes, as
                    the case may be, because insufficient funds are available in accordance with the Priority of
                    Payments will not constitute an Event of Default, so long as any more senior Class of Notes then
                    remains Outstanding;
           2.       a default in the payment of principal of any Senior Note (and any Make-whole Premium, if
                    applicable) on the Maturity Date, Optional Redemption Date or Indenture Tax Redemption Date;
                    provided that, in the case of a default in such payment due solely to an administrative error or
                    omission by the Trustee or any paying agent, such default continues for a period of five days;
           3.       a default in the payment of any net amounts owed by the Issuer to the Swap Counterparty under
                    the Swap Agreement, which default shall continue for a period of two Business Days; provided
                    that the failure to pay any amount payable to the Swap Counterparty pursuant to clause 13 or 15 of
                    the Payment Date Priority of Payments or clause 16 or 17 of the Principal Priority of Payments
                    because insufficient funds are available in accordance with such Priority of Payments will not
                    constitute an Event of Default, so long as any Senior Notes are then Outstanding;
           4.       a failure to apply, within five days following any Payment Date or Maturity Date, Optional
                    Redemption Date or Indenture Tax Redemption Date, available amounts in accordance with the
                    Payment Date Priority of Payments or Principal Priority of Payments, as applicable, or a default in
                    payment solely due to an administrative error or omission by the Trustee, which default continues
                    for a period of five days;
           5.       the early termination of the Swap Agreement and the failure by the Issuer to enter into a
                    replacement Swap Agreement within 60 days of such termination;
           6.       either of the Issuers or the Trust Estate becomes an investment company required to be registered
                    under the Investment Company Act;
           7.       except as otherwise provided in this definition of “Event of Default,” a default in any respect in
                    the performance, or a breach of any covenant, warranty or other agreement of the Issuers in the
                    Indenture, or the failure of any representation or warranty of the Issuers made in the Indenture or
                    in any certificate or other writing delivered pursuant to or in connection with the Indenture to be
                    correct in all respects when the same shall have been made, which default, breach or failure would
                    have a material adverse effect on the Holders or beneficial owners of the Notes and continuance of
                    such default, breach or failure for a period of 30 calendar days after written notice shall have been
                    given as provided in the Indenture to the Issuers and the Swap Counterparty by the Trustee or to
                    the Issuers, the Swap Counterparty and the Trustee by the Holders of more than 25% of the
                    Aggregate Principal Amount of the Senior Notes specifying such default, breach or failure and
                    requiring it to be remedied and stating that such notice is a “Notice of Default” under the
                    Indenture; or
           8.       certain events of bankruptcy, insolvency, receivership or reorganization of either of the Issuers (as
                    set forth in the Indenture).

             An event of insolvency (and, therefore, an Event of Default of the type described in clause (8) above) could
  result if a decree or order is entered adjudging either the Issuer or the Co-Issuer as bankrupt or insolvent, or
  approving a petition seeking reorganization, arrangement, adjustment or composition of either of the Issuers and
  such order or decree were not dismissed or stayed within 60 days. The filing of a petition against either of the
  Issuers under applicable bankruptcy law could adversely affect the rights of the Holders of the Securities to receive
  timely payments in respect of the Securities. Each of the other parties to the transaction, however, will covenant that
  it shall not, prior to the date that is one year and one day following the termination of the Indenture, take any action
  to have either of the Issuers placed into bankruptcy.


                                                             61

                                                                                                        010679
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 185 of 303 PageID 13567


            If an Event of Default under the Indenture (other than an Event of Default of the type described in clause
  (6) or clause (8) above) occurs and is continuing, the Trustee shall at the written direction of the Requisite
  Noteholders or the Swap Counterparty (unless the Swap Agreement has been terminated and all amounts owed to
  the Swap Counterparty thereunder have been paid in full or a Swap Event of Default as to which the Swap
  Counterparty is the defaulting party has occurred and is continuing while any Senior Notes are Outstanding) declare
  the principal of and any accrued interest on the Notes to be immediately due and payable. If an Event of Default of
  the type described in clause (6) or clause (8) above occurs, the principal of and accrued interest on the Notes
  automatically shall become immediately due and payable without any action of the Trustee or any other Person. The
  Requisite Noteholders, with the consent of the Swap Counterparty, may rescind a declaration of acceleration if the
  Event of Default has been cured and certain other conditions are satisfied.

           Subject to the next succeeding paragraphs, upon any acceleration of the Notes, the Requisite Noteholders
  shall have the right to direct the Trustee to exercise the remedies provided for in the Indenture.

          Notwithstanding the foregoing, the Trustee may not sell or liquidate the Eligible Investments in the Trust
  Accounts unless the Notes have been declared or have become due and payable as described above and one of the
  following conditions exists:
           (i)      The Trustee determines that the anticipated net proceeds of a sale or liquidation of the Trust Estate
                    would be sufficient to pay (a) to the appropriate Persons any accrued and unpaid Administrative
                    Expenses, (b) to the Swap Counterparty all Accrued Swap Liabilities and (c) to the Holders of the
                    Senior Notes the principal of and interest accrued on the Senior Notes to the date of acceleration.
                    The Trustee shall make or cause to be made the calculation required by this paragraph promptly
                    after the acceleration of the Notes and on each monthly anniversary thereafter. In the event that
                    the conditions of clause (i) are satisfied, the Trustee shall promptly effect the sale or liquidation of
                    the Trust Estate and apply the proceeds as described below;
           (ii)     Unless the Swap Agreement has been terminated and the Swap Counterparty has been paid in full
                    the amount owed to it thereunder or unless a Swap Event of Default as to which the Swap
                    Counterparty is the defaulting party has occurred and is continuing while any Senior Notes are
                    Outstanding, the Swap Counterparty at any time following the acceleration of the Notes directs the
                    Trustee to sell or liquidate the Trust Estate; or
           (iii)    If the Swap Agreement has been terminated and the Swap Counterparty has been paid in full the
                    amount owed to it thereunder or if a Swap Event of Default as to which the Swap Counterparty is
                    the defaulting party has occurred and is continuing while any Senior Notes are Outstanding, the
                    Requisite Noteholders direct the Trustee at any time following the acceleration of the Notes to sell
                    or liquidate the Trust Estate.
           For purposes of clauses (i) and (iii) above, the amounts due and payable under the Swap Agreement will be
  calculated taking into account the amount of any accrued and unpaid Base Amount, Subordinate Amount and
  Incentive Amount, in each case as provided in the Swap Agreement.

            If the Trustee commences or is required to commence the sale or liquidation of the Trust Estate
  substantially in its entirety (including at the direction of the Swap Counterparty or the Requisite Noteholders)
  following the acceleration of the Notes, the Swap Counterparty will be entitled to terminate the Swap Agreement,
  and the termination date for the Swap Agreement shall be the date on which the Trustee is so required to commence
  the sale or liquidation of the Trust Estate.
            During any period following an Event of Default but prior to the liquidation of the Trust Estate, the Trustee
  will retain the Trust Estate intact, collect and cause the collection of the proceeds thereof and make and apply all
  payments and deposits and maintain all amounts in respect of the Trust Estate and Notes in accordance with the
  terms of the Indenture (including paying all amounts owed by the Issuer under the Swap Agreement and
  reinvestment of amounts in Eligible Investments in the Trust Accounts). Any such proceeds realized after the
  acceleration of the Notes will be distributed in accordance with the priority of payment provisions described in the
  succeeding paragraph.

          Upon the acceleration of the Notes (whether or not the Trustee sells or liquidates the Trust Estate), the
  moneys in the Collection Account (and the moneys in all of the Trust Accounts in the case of a complete liquidation

                                                             62

                                                                                                          010680
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 186 of 303 PageID 13568


  of the Trust Estate) will thereafter be applied in the following order of priority, with each priority being fully paid
  prior to such proceeds being used to pay any lower priority:

                    (1)        to the payment of any accrued and unpaid Administrative Expenses (in the order set forth
           in the definition thereof) in an amount not exceeding the Expense Cap Amount;
                     (2)       to the Swap Counterparty, any accrued and unpaid Accrued Swap Liabilities except any
           Swap Termination Payment due to the Swap Counterparty upon the early termination of the Swap
           Agreement as a result of a Swap Event of Default as to which the Swap Counterparty is the defaulting party
           or as a result of a Swap Additional Termination Event;
                    (3)      after acceleration of the Notes but before the sale or liquidation of the Trust Estate, to the
           Collateral Account, to the extent required to maintain the same ratio between the Aggregate Reference
           Value and the sum of (i) Eligible Investments in the Collateral Account and (ii) moneys credited to the
           Collateral Account as the ratio in effect on the Closing Date between the Swap Notional Amount and the
           net proceeds realized from the sale of the Securities that were deposited into the Collateral Account;
                    (4)      to the Holders of the Class A-1 Notes, first accrued and unpaid interest on the Class A-1
           Notes to the date of acceleration and then the Aggregate Principal Amount of the Class A-1 Notes;
                    (5)      to the Holders of the Class A-2 Notes, first accrued and unpaid interest on the Class A-2
           Notes to the date of acceleration and then the Aggregate Principal Amount of the Class A-2 Notes;
                     (6)      to the Holders of the Class B Notes, first, accrued and unpaid interest (including Deferred
           Interest) on the Class B Notes to the date of acceleration and then, the Aggregate Principal Amount of the
           Class B Notes;
                     (7)      first, on a pro rata basis, to the Holders of the Class C-1 Notes, accrued and unpaid
           interest (including Deferred Interest) on the Class C-1 Notes and to the Holders of the Class C-2 Notes,
           accrued and unpaid interest (including Deferred Interest) on the Class C-2 Notes, to the date of acceleration
           and then, on a pro rata basis, to the Holders of the Class C-1 Notes, the Aggregate Principal Amount of the
           Class C-1 Notes and to the Holders of the Class C-2 Notes, the Aggregate Principal Amount of the Class C-
           2 Notes;
                   (8)       to the Swap Counterparty, any Swap Termination Payment due to the Swap
           Counterparty, to the extent not paid pursuant to clause (2) above;
                     (9)       to the payment first, of any accrued and unpaid Administrative Expenses (in the order set
           forth in the definition thereof) to the extent not paid pursuant to clause (1) above and then, any accrued and
           unpaid Subordinated Administrative Expenses;
                    (10)     to the payment of any unpaid Extension Bonus Payments (i) first, to the applicable
           Holders of Class A-1 Notes, (ii) then, to the applicable Holders of Class A-2 Notes, (iii) then, to the
           applicable Holders of Class B Notes, and (iv) then, on a pro rata basis, to the applicable Holders of Class C-
           1 Notes and the applicable Holders of Class C-2 Notes; and
                    (11)      to the Holders of the Income Notes, any remaining funds.

           Upon the acceleration of the Notes, if the Trust Estate has not been sold or liquidated, the funds in the
  Collection Account, if any, will be applied in accordance with the above priority of payments on each Payment
  Date. If the Trust Estate is sold or liquidated, a final distribution will be made pursuant thereto on the first Business
  Day following the last day on which an item of the Trust Estate is sold or liquidated (and no interim distributions
  will be made on any date (including on any Payment Date) during the sale or liquidation process).

            Notwithstanding anything to the contrary in the Indenture, no Holder of Income Notes shall be entitled to
  institute proceedings or to seek any other remedy under the Indenture unless all of the Senior Notes have been
  redeemed in full and the Swap Agreement has been terminated and any amounts owed to the Swap Counterparty
  thereunder have been paid in full.



                                                              63

                                                                                                          010681
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 187 of 303 PageID 13569


           Rights Under the Indenture

            Except as provided herein in the case of the Requisite Noteholders, no Holder of any Note will have any
  right to institute any proceedings (judicial or otherwise) with respect to the Indenture or seek any remedy thereunder
  unless: (i) such Holder previously has given to the Trustee written notice of a continuing Event of Default, (ii) the
  Holders of at least 25% of the Aggregate Principal Amount of the most senior Class of Notes then Outstanding have
  made written request to the Trustee to institute such proceedings in respect of such Event of Default in its own name
  as Trustee, (iii) such Holder or Holders have offered the Trustee indemnity or security reasonably satisfactory to the
  Trustee in form and substance against the costs, expenses and liabilities to be incurred in complying with such
  request as provided in the Indenture, (iv) the Trustee has for 30 days after its receipt of such notice, request and offer
  of indemnity or security, failed to institute such proceedings and (v) if Holders of 50% or less of the Aggregate
  Principal Amount of the most senior Class of Notes have requested initiation of proceedings, no written direction
  inconsistent with such written request has been given to the Trustee during such 30-day period by the Holders of at
  least 25% of the Aggregate Principal Amount of the most senior Class of Notes then Outstanding. Any such
  proceedings will be subject to the limitations on the liquidation of the Trust Estate described above.

           References to the most “senior” Class of Notes shall refer first to the Class A-1 Notes, so long as any Class
  A-1 Notes remain Outstanding, then to the Class A-2 Notes, so long as any Class A-2 Notes remain Outstanding,
  and then to the Class B Notes, so long as any Class B Notes remain Outstanding and then to the Class C-1 Notes and
  the Class C-2 Notes (voting as a single Class), so long as any Class C Notes remain Outstanding.

          No Holder of Income Notes shall be entitled to institute proceedings or to seek any other remedy under the
  Indenture unless all of the Senior Notes have been redeemed in full and the Swap Agreement has been terminated
  and any amounts owed to the Swap Counterparty thereunder have been paid in full.

           Notwithstanding anything to the contrary, Holders of Class Q-2 Securities shall have no right to take any
  action or exercise any remedy under the Indenture with respect to the Trust Estate, except to the extent of the rights
  of a holder of Class Q-2 Collateral Asset A.

           Satisfaction and Discharge of the Indenture

           Subject to certain limitations, the Indenture will be discharged (i) with respect to the obligations of the
  Issuers under the Notes and the Class Q-1 Securities and the Trust Estate and (ii) with respect to the obligations of
  the Issuer under the Class Q-2 Securities and the Class Q-2 Securities Collateral, when all Securities have been
  delivered to the Trustee for cancellation (with certain limitations), the Swap Agreement has been terminated, the
  Issuer has paid or caused to be paid all amounts payable under the Indenture (including amounts payable pursuant to
  the Swap Agreement and the Collateral Administration Agreement) and no other amount will become due and
  payable by the Issuers, and certain other requirements have been fulfilled.

           Trustee and Collateral Administrator

            JPMorgan Chase Bank will be the Trustee under the Indenture for the Securities and the Collateral
  Administrator under the Collateral Administration Agreement. The Issuer, the Initial Purchaser, the Placement
  Agent, the Swap Counterparty, the Swap Guarantor, the Reference Portfolio Manager and their respective Affiliates
  may maintain other banking relationships in the ordinary course of business with the Trustee and the Collateral
  Administrator. The Trustee, the Collateral Administrator and/or its Affiliates may receive compensation in
  connection with the Trustee’s or the Collateral Administrator’s investment of assets in certain Eligible Investments
  as provided in the Indenture or the Collateral Administration Agreement. See “Risk Factors—Conflicts of Interest
  Involving the Swap Counterparty and Its Affiliates.” Pursuant to the Collateral Administration Agreement with the
  Issuer (the “Collateral Administration Agreement”), JPMorgan Chase Bank, as Collateral Administrator will
  perform various functions including the compilation and delivery of reports described under “—Reports.” In
  compiling such reports and calculations, the Collateral Administrator will be assisted by the Swap Counterparty or
  the Reference Portfolio Manager on behalf of the Swap Counterparty, and will rely upon certain data and
  information provided by the Swap Counterparty or by the Reference Portfolio Manager on its behalf and will not
  independently verify such data or information so provided.



                                                              64

                                                                                                          010682
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 188 of 303 PageID 13570


            As compensation for the performance of its obligations under the Indenture, the Trustee will receive a fee
  (the “Trustee Fee”) and as compensation for the performance of its obligations under the Collateral Administration
  Agreement, the Collateral Administrator will receive a fee (the “Collateral Administrator Fee”) each payable on
  each Payment Date, and to the extent there are not sufficient funds available therefor on any Payment Date, on a
  subsequent Payment Date. The Trustee Fee and the Collateral Administrator Fee will accrue if unpaid (but without
  the accrual of any interest thereon) and be payable on the next Payment Date on which funds are available therefor
  in accordance with the Priority of Payments. The Trustee will also receive reimbursement for expenses incurred by
  it in any Collection Period, other than those included within the Trustee Fee, in carrying out the provisions of the
  Indenture (the “Trustee Expenses”). The Collateral Administrator will also receive reimbursement for expenses
  incurred by it in any Collection Period, other than those included within the Collateral Administrator Fee, in
  carrying out the provisions of the Collateral Administration Agreement (the “Collateral Administrator Expenses”).
  Trustee Expenses and the Collateral Administrator Expenses will be payable on the Payment Date related to each
  such Collection Period, and to the extent there are not sufficient funds available therefor on any Payment Date, on a
  subsequent Payment Date in accordance with the Priority of Payments.

           The Trustee Fees, Trustee Expenses, Collateral Administrator Fees and Collateral Administrator Expenses
  are included in Administrative Expenses under the Priority of Payments (see “ʊPriority of Payments”).

            The Trustee may resign at any time upon providing 30 days’ prior written notice to the Issuer, the Holders
  of the Securities, the Swap Counterparty, the Reference Portfolio Manager and each Rating Agency. The Trustee
  may be removed at any time by the Requisite Noteholders, with the consent of the Swap Counterparty (such consent
  not to be unreasonably withheld), (or, following the Maturity Date and distribution of the Trust Estate, the Class Q-2
  Requisite Securityholders) or, as more fully set forth in the Indenture, by the Issuer in the event of certain
  bankruptcy or insolvency events with respect to the Trustee, or if the Trustee shall become incapable of acting. No
  resignation or removal of the Trustee shall become effective until the acceptance of appointment by a successor
  Trustee. In certain circumstances specified in the Indenture, if a successor Trustee has not been appointed by the
  Issuer, the retiring Trustee, the Swap Counterparty or any Holder of a Note may petition any court of competent
  jurisdiction for the appointment of a successor Trustee. In addition, the Indenture contains provisions for the
  indemnification of the Trustee for any loss, liability or expense incurred without negligence, willful misconduct or
  bad faith on its part, arising out of or in connection with its duties under the Indenture.

           Governing Law

           The Indenture and the Securities will be governed by, and construed in accordance with, the laws of the
  State of New York.

  The Investment Agreement

           As discussed herein, the Issuer is expected to invest the net proceeds of the issuance of the Securities, as
  well as certain other amounts deposited in the Collateral Account from time to time, in the Investment Agreement.

            On or before the Closing Date, the Issuer and the Trustee will enter into an investment agreement (the
  “Investment Agreement”) among FSA Capital Management Services LLC (the “Investment Agreement
  Counterparty”), the Issuer and the Trustee. The obligations of the Investment Agreement Counterparty will be
  guaranteed pursuant to a financial guarantee insurance policy issued by Financial Security Assurance Inc. (the
  “Investment Agreement Guarantor”). Pursuant to the Investment Agreement, the Issuer will invest with the
  Investment Agreement Counterparty the net proceeds of the issuance of the Securities and will earn interest on this
  investment at the rate of LIBOR for each Periodic Interest Accrual Period, provided that for the first Periodic
  Interest Accrual Period, the rate will be 1.88230% per annum. The Issuer will also invest pursuant to the Investment
  Agreement other amounts deposited in the Collateral Account from time to time, subject to certain limitations
  provided in the Investment Agreement. The Trustee will be entitled to withdraw amounts invested under the
  Investment Agreement in order to make payments in accordance with the Indenture and under certain other
  circumstances set forth in the Investment Agreement. The Investment Agreement will terminate, and the remaining
  investment will be required to be repaid, on the earlier of the Maturity Date or the occurrence of certain events set
  forth in the Investment Agreement, including the downgrade of the long-term debt rating of the Investment
  Agreement Guarantor (or any successor guarantor) below specified levels (discussed below) and a subsequent


                                                            65

                                                                                                        010683
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 189 of 303 PageID 13571


  failure of the Investment Agreement Counterparty to either post collateral, transfer its rights and obligations under
  the Investment Agreement to another party with the specified long-term debt rating or deliver a replacement
  guarantee by a guarantor in the manner set forth below. The Issuer may be required to pay, as Administrative
  Expenses and subject to the Priority of Payments, certain losses or costs in the event the Issuer fails to invest certain
  amounts in the Investment Agreement after giving notice that it intends to make such investments.

           If the Investment Agreement Guarantor (or any successor guarantor) does not maintain, so long as the
  Investment Agreement is in effect, long-term senior unsecured debt obligation ratings of at least “AA-” by S&P and
  “Aa3” by Moody’s, the Investment Agreement Counterparty will be required to post collateral, transfer the
  Investment Agreement to a party with such ratings or deliver a replacement guarantee by a guarantor with such
  ratings. If the Investment Agreement Counterparty fails to take any of such actions within a specified period, the
  Trustee may terminate the Investment Agreement.

            The Investment Agreement memorializes an obligation solely between the Issuer, the Trustee and the
  Investment Agreement Counterparty. Holders of the Notes must rely solely upon the Trust Estate for payment of
  principal and interest thereon. Holders of the Securities shall have no direct right of recourse and shall have no
  direct right to assert a claim of any nature whatsoever against the Investment Agreement Counterparty (or any entity
  that provides to the Investment Agreement Counterparty credit enhancement or the benefit of a liquidity facility) or
  the Investment Agreement Guarantor or under the Investment Agreement.

           The Investment Agreement Counterparty

          FSA Capital Management Services LLC is a Delaware limited liability company formed to issue
  investment agreements and similar contracts (such as the Investment Agreement) to trustees and other parties. The
  Investment Agreement Counterparty’s offices are located at 350 Park Avenue, New York, New York 10022, and its
  telephone number at that location is (212) 893-2700.

           The Investment Agreement Guarantor

            General. Financial Security Assurance Inc. (“FSA”) is a monoline insurance company incorporated in
  1984 under the laws of the State of New York. FSA is licensed to engage in financial guaranty insurance business
  in all 50 states, the District of Columbia, Puerto Rico, the U.S. Virgin Islands and Guam.

            FSA and its subsidiaries are engaged in the business of writing financial guaranty insurance, principally in
  respect of securities offered in domestic and foreign markets and obligations under credit default swaps. Financial
  guaranty insurance provides a guaranty of scheduled payments on an issuer’s obligations – thereby enhancing the
  credit rating of those obligations – in consideration for the payment of a premium to the insurer. FSA and its
  subsidiaries principally insure asset-backed, collateralized and municipal obligations. Asset-backed obligations are
  typically supported by residential mortgage loans, consumer or trade receivables, securities or other assets having an
  ascertainable cash flow or market value. Collateralized obligations include public utility first mortgage bonds and
  sale/leaseback obligation bonds. Municipal obligations include general obligation bonds, special revenue bonds and
  other special obligations of state and local governments. Obligations may be insured on a funded basis through
  insurance of bonds or other securities or on an unfunded basis through insurance of credit default swaps referencing
  one or more bonds or other obligations (with or without a deductible or other provision for loss reduction). FSA
  insures both newly issued securities sold in the primary market and outstanding securities sold in the secondary
  market that satisfy FSA’s underwriting criteria.

           FSA and the Investment Agreement Counterparty are wholly owned subsidiaries of Financial Security
  Assurance Holdings Ltd. (“Holdings”). Holdings is an indirect subsidiary of Dexia S.A., a publicly held Belgian
  corporation. Dexia S.A., through its bank subsidiaries, is primarily engaged in the business of public finance,
  banking and asset management in France, Belgium and other European countries. No shareholder of Holdings or
  FSA is obligated to pay any debt of FSA or any claim under any insurance policy issued by FSA or to make any
  additional contribution to the capital of FSA.

            The principal executive offices of FSA are located at 350 Park Avenue, New York, New York 10022, and
  its telephone number at that location is (212) 826-0100.


                                                             66

                                                                                                          010684
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 190 of 303 PageID 13572


            Reinsurance. Under an intercompany agreement, liabilities on financial guaranty insurance written or
  reinsured from third parties by FSA or its domestic or Bermuda operating insurance company subsidiaries are
  generally reinsured among such companies on an agreed-upon percentage substantially proportional to their
  respective capital, surplus and reserves, subject to applicable statutory risk limitations. In addition, FSA reinsures a
  portion of its liabilities under certain of its financial guaranty insurance policies with other reinsurers under various
  treaties and on a transaction-by-transaction basis. This reinsurance is used by FSA as a risk management device and
  to comply with statutory and rating agency requirements; it does not alter or limit FSA’s obligations under any
  financial guaranty insurance policy.

           Rating. FSA’s financial strength is rated “triple-A” by Moody’s, Standard & Poor’s, Fitch Ratings and
  Rating and Investment Information, Inc. These ratings reflect only the views of the respective rating agencies, are
  not recommendations to buy, sell, or hold securities and are subject to revision or withdrawal at any time by those
  rating agencies.

           For further information concerning FSA, see the Consolidated Financial Statements of FSA and
  Subsidiaries, and the notes thereto. FSA’s financial statements are included as exhibits to the Annual Report on
  Form 10-K and Quarterly Reports on Form 10-Q filed with the Securities and Exchange Commission by Holdings
  and may be reviewed at the EDGAR web site maintained by the Securities and Exchange Commission and at
  Holdings’s website, http://www.FSA.com, which website does not form part of this document. Copies of the
  statutory quarterly and annual statements filed with the State of New York Insurance Department by FSA are
  available upon request to the State of New York Insurance Department.

            Insurance Regulation. FSA is licensed and subject to regulation as a financial guaranty insurance
  corporation under the laws of the State of New York, its state of domicile. In addition, FSA and its insurance
  subsidiaries are subject to regulation by insurance laws of the various other jurisdictions in which they are licensed
  to do business. As a financial guaranty insurance corporation licensed to do business in the State of New York, FSA
  is subject to Article 69 of the New York Insurance Law which, among other things, limits the business of a financial
  guaranty insurer to writing financial guaranty insurance and related business lines, requires each financial guaranty
  insurer to maintain a minimum surplus to policyholders, establishes contingency, loss and unearned premium
  reserve requirements for each financial guaranty insurer, and limits the size of individual transactions and the
  volume of transactions that may be underwritten by each financial guaranty insurer. Other provisions of the New
  York Insurance Law, applicable to non-life insurance companies such as FSA, regulate, among other things,
  permitted investments, payment of dividends, transactions with affiliates, mergers, consolidations, acquisitions or
  sales of assets and incurrence of liability for borrowings.




                                                             67

                                                                                                          010685
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 191 of 303 PageID 13573


                                   DESCRIPTION OF THE SWAP AGREEMENT

          The following summary generally describes certain provisions of the Swap Agreement. The summary does
  not purport to be complete and is subject to, and is qualified in its entirety by reference to, the provisions of the
  Swap Agreement, which is incorporated herein by reference.

  General

            On the Closing Date, the Issuer and the Swap Counterparty will enter into the Swap Agreement. All assets
  of the Issuer (except the Excluded Property and the Class Q-2 Securities Collateral) will be pledged to secure the
  obligations of the Issuer to the Swap Counterparty, and the Issuer’s rights under the Swap Agreement will be
  pledged to secure the obligations of the Issuer with respect to the Notes.

            The Swap Agreement will reference a portfolio of Reference Obligations, with each individual Reference
  Obligation consisting of or relating to a qualifying obligation of a Reference Entity and a related Reference
  Obligation Calculation Amount and Reference Price, as described in “ʊSelection and Modification of the Reference
  Portfolio.” The Reference Obligation Calculation Amount of each Reference Obligation (which will include both
  the drawn and undrawn portion of a revolving Reference Obligation) will be designated (subject to specified
  criteria) by the Reference Portfolio Manager on behalf of the Swap Counterparty upon its inclusion in the Reference
  Portfolio. The Reference Price will be determined as specified below.

            As described below, the Issuer will be subject under the Swap Agreement to the credit risk of each
  Reference Entity. See “Risk Factors—Exposure to Reference Obligations and Eligible Investments.” The Issuer
  will also be subject to the credit risk of the Swap Counterparty because of the obligation of the Swap Counterparty
  to pay to the Issuer for each Payment Date the Adjusted Reference Portfolio Return Amount, if applicable. See
  “ʊSelection and Modification of the Reference Portfolio” and “ʊPayments Under the Swap Agreement.”

  Selection and Modification of the Reference Portfolio

          The Reference Obligations to be included in the Reference Portfolio on the Closing Date, and their related
  Reference Obligation Calculation Amounts and Reference Prices, will be specified in the Swap Agreement. The
  Reference Portfolio, as constituted on the Closing Date, will be required to satisfy the Reference Portfolio Criteria.

            The Reference Portfolio Manager, as agent for the Swap Counterparty, will select additional Reference
  Obligations to be included in the Reference Portfolio (and the Reference Obligation Calculation Amounts for those
  Reference Obligations) during the six-month Ramp-up Period. The Ramp-up Requirements must be satisfied
  following any such addition. The Issuer expects that by the date that is 90 days following the Closing Date, the
  Aggregate Reference Obligation Calculation Amount will be approximately U.S. $800 million (not giving effect to
  any Amortizations of Reference Obligations prior to the Ramp-up End Date that have not been replaced with
  additional Reference Obligations). As of the Ramp-up End Date, the Issuer expects that (subject to market
  conditions) the Reference Portfolio will be comprised of Reference Obligations with an Aggregate Reference
  Obligation Calculation Amount of approximately U.S. $900 million and that the Reference Portfolio as a whole will
  satisfy the Reference Portfolio Criteria. Except as otherwise noted herein, addition or removal of a Reference
  Obligation will be effective for all purposes of the Swap Agreement upon its Addition Date (which, in the case of
  Reference Obligations (other than Reference Swaps) added after the Closing Date, will be the date of determination
  of its Reference Price as described below) or its Removal Date (which will generally be the relevant Valuation Date
  for purposes of determining its Final Price), as the case may be.

  Additions

          The Reference Portfolio Manager may on any Business Day during the Portfolio Modification Period add
  new Reference Obligations to the Reference Portfolio, subject to the satisfaction of the Portfolio Addition Criteria.

           In addition, the Reference Portfolio Manager may, on any Business Day after the end of the Portfolio
  Modification Period and before the 45th Business Day prior to the Swap Termination Date, add new Reference
  Obligations to the Reference Portfolio solely for the purpose of replacing Reference Obligations for which an


                                                            68

                                                                                                        010686
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 192 of 303 PageID 13574


  unscheduled Amortization has occurred or which are Credit Improved Obligations, subject to (i) the satisfaction of
  the Portfolio Addition Criteria and (ii) each such additional Reference Obligation having a Rating by each Rating
  Agency at least equal to that of the replaced Reference Obligation at the time of the replacement and a maturity or
  final termination date no later than that of the replaced Reference Obligation; provided that any such addition occurs
  within 30 calendar days of the related Amortization or removal of a Credit Improved Obligation.

           The “Portfolio Addition Criteria” are as follows:

                     (1)      The new Reference Obligation must satisfy the Reference Obligation Eligibility Criteria
           as of its Addition Date;

                    (2)       Immediately following such addition, the Reference Portfolio must satisfy the Reference
           Portfolio Criteria (or if any criterion was not satisfied immediately prior to such addition, such criterion
           must be no further from compliance immediately following such addition; provided that after the end of the
           Portfolio Modification Period, clauses 2 and 17-23 of the Reference Portfolio Criteria must be satisfied
           immediately following any addition);

                     (3)      Immediately following such addition, each of the Coverage Tests must be satisfied (or,
           solely in the case of an addition during the Portfolio Modification Period, if any such test was not satisfied
           immediately prior to such addition, such test must be no further from compliance immediately following
           such addition);

                    (4)      The Aggregate Reference Value of the Reference Portfolio immediately following such
           addition must not exceed the Swap Notional Amount as of such date; and

                    (5)       The S&P CDO Monitor Test is satisfied immediately following such addition (or, if the
           test was not satisfied immediately prior to such addition, such test must be no further from compliance
           immediately following such addition).

  Removals

           The Reference Portfolio Manager may on any Business Day during the Ramp-up Period or the Portfolio
  Modification Period remove existing Reference Obligations from the Reference Portfolio, in whole or in part;
  provided that (a) the resulting Obligation Value Reduction Amount would be zero; and (b) the Reference Portfolio
  Manager reasonably believes as of the proposed Removal Date (and so notifies the Swap Counterparty) that it will
  be able within 30 calendar days of the proposed Removal Date to add one or more replacement Reference
  Obligations that meet the following conditions:

                    (1)      Such replacement Reference Obligations would satisfy clause (1) of the Portfolio
           Addition Criteria and immediately following the addition of such replacement Reference Obligations,
           clauses (4) and (5) of the Portfolio Addition Criteria would be satisfied;

                   (2)      Immediately following the addition of such replacement Reference Obligations, the
           Reference Portfolio would satisfy the Reference Portfolio Criteria (or if any criterion was not satisfied
           immediately prior to the proposed removal, such criterion would be no further from compliance
           immediately following the addition of such replacement Reference Obligations); and

                   (3)       Immediately following the addition of such replacement Reference Obligations, the
           Coverage Tests would be satisfied (or if any such test was not satisfied immediately prior to the proposed
           removal, such criterion would be no further from compliance immediately following the addition of such
           replacement Reference Obligations).

          Following the end of the Portfolio Modification Period, the Reference Portfolio Manager may remove a
  Reference Obligation only if the resulting Obligation Value Reduction Amount would be zero.

          In addition to the above requirements, the aggregate Reference Obligation Calculation Amount of
  Reference Obligations removed from the Reference Portfolio that are not Credit Improved Obligations, Credit Risk


                                                             69

                                                                                                         010687
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 193 of 303 PageID 13575


  Obligations, Defaulted Reference Obligations or Equity Securities in any one-year period may not exceed 30% of
  the Portfolio Calculation Amount as of the beginning of such period; provided that if at any time the rating of any
  Class of Senior Notes has been qualified, downgraded or withdrawn from that in effect on the Closing Date (and not
  reinstated), the Reference Portfolio Manager will not be entitled to remove from the Reference Portfolio Reference
  Obligations other than Credit Improved Obligations, Credit Risk Obligations, Current Pay Obligations, Equity
  Securities or Defaulted Reference Obligations.

           The Reference Portfolio Manager shall be entitled, without regard to the foregoing restrictions, to remove
  on any Business Day any Reference Obligation that has become a Credit Risk Obligation or Defaulted Reference
  Obligation since its Addition Date, that was not eligible to be included in the Reference Portfolio as of its Addition
  Date or that is an Equity Security.

  Amortization of Reference Obligations

            The Reference Obligation Calculation Amount (and, correspondingly, the Reference Value) for any
  Reference Obligation will be reduced to reflect any Amortization (without duplication of any other removal of a
  Reference Obligation). Amounts repaid under a Revolving Loan will not be considered Amortizations to the extent
  that the facility can subsequently be redrawn pursuant to its terms. With respect to a Defaulted Reference
  Obligation, all amounts actually paid to holders thereof (and only such amounts) will constitute an Amortization
  until the related Reference Obligation Calculation Amount is reduced to zero, following which such amounts shall
  constitute Interest Return; provided that with respect to a Defaulted Reference Obligation that is a Revolving Loan,
  any cancellation or reduction of commitment as a result of becoming a Defaulted Reference Obligation will also
  constitute an Amortization.

  Restructuring, Conversion or Exchange of Reference Obligations

            In the event that prior to the earlier of the applicable Removal Date and the 45th Business Day prior to the
  Swap Termination Date, a Reference Obligation is restructured or converted or exchanged into or for any securities,
  obligations or assets (such resulting securities, obligations or assets, “Exchange Consideration”) (other than in
  accordance with the terms of such Reference Obligation in effect as of its Addition Date, but including without
  limitation as a result of a workout or restructuring of such obligation), the Reference Portfolio Manager will be
  entitled to replace such Reference Obligation in the Reference Portfolio with the applicable portion of such
  Exchange Consideration, which will thereupon constitute a Reference Obligation (regardless of whether it would
  otherwise satisfy the Reference Obligation Eligibility Criteria or the Portfolio Addition Criteria; provided that for
  purposes of the Coverage Tests and the Reference Portfolio Criteria, only such portion of the Exchange
  Consideration that would otherwise satisfy the Reference Obligation Eligibility Criteria will constitute a Reference
  Obligation). Such replacement will constitute a removal of the restructured, converted or exchanged Reference
  Obligation, and accordingly an Obligation Value Reduction Amount or Obligation Value Increase Amount for such
  obligation will be determined upon such restructuring, conversion or exchange (with the Final Price being
  determined with respect to the relevant Exchange Consideration and taking into account any difference in Reference
  Obligation Calculation Amount). If any Exchange Consideration is an Equity Security, the Reference Portfolio
  Manager will use commercially reasonable efforts to remove such Equity Security from the Reference Portfolio no
  later than the fifth anniversary of its inclusion in the Reference Portfolio (unless the Swap Counterparty otherwise
  consents in writing) and upon such removal determine the Obligation Value Increase Amount or Obligation Value
  Reduction Amount, as applicable; provided that if such Equity Security is “margin stock” as defined in Regulation
  U of the Federal Reserve Board, the Reference Portfolio Manager will use commercially reasonable efforts to
  remove such Equity Security from the Reference Portfolio within 45 days of its inclusion in the Reference Portfolio
  or the date on which it becomes margin stock, whichever is later; provided, further, that if at any time the value of
  such Equity Security or Securities received as Exchange Consideration equals or exceeds the Obligation Value
  Reduction Amount for the Reference Obligation in respect of which the Exchange Consideration was received, the
  Reference Portfolio Manager will use commercially reasonable efforts to remove at such time such Equity Security
  or Securities from the Reference Portfolio. In addition, if the issuer of such an Equity Security declares a dividend
  with respect thereto, the Reference Portfolio Manager will use commercially reasonable efforts to remove such
  Equity Security from the Reference Portfolio prior to the “ex-dividend” date thereof. In the event the Reference
  Portfolio Manager, using its commercially reasonable efforts, is unable to remove any obligation in the required
  time frame as described in this paragraph, the Swap Counterparty may remove such obligation and determine the
  Final Price in connection therewith.


                                                             70

                                                                                                        010688
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 194 of 303 PageID 13576


  Valuation of Reference Obligations

           Upon the removal of all or a portion of a Reference Obligation from the Reference Portfolio by the
  Reference Portfolio Manager, upon an Amortization of a Reference Obligation (other than a Reference Swap), for
  each Reference Obligation included in the Reference Portfolio on the 45th Business Day prior to the Swap
  Termination Date and for each Reference Swap that terminates in accordance with its terms prior to its scheduled
  maturity date (including as a result of a default thereunder), the Swap Counterparty, or the Reference Portfolio
  Manager acting on its behalf, will determine the Obligation Value Increase Amount or Obligation Value Reduction
  Amount for that Reference Obligation. The “Obligation Value Increase Amount” or “Obligation Value Reduction
  Amount” will generally equal the increase or decrease, as the case may be, of the market value of the Reference
  Obligation during the period in which it was included in the Reference Portfolio, and specifically will be determined
  as follows:
           1.       In the case of (x) a Reference Obligation (other than a Reference Swap) removed from the
  Reference Portfolio by the Reference Portfolio Manager or (y) a Reference Obligation (other than a Reference
  Swap) included in the Reference Portfolio as of the 45th Business Day prior to the Swap Termination Date, the
  Obligation Value Increase Amount will be equal to (A) the relevant Reference Obligation Calculation Amount (or
  the applicable portion thereof) multiplied by (B) the applicable Final Price minus the applicable Reference Price. If
  such amount would be negative, the Obligation Value Increase Amount will be zero, and the absolute value of such
  amount will be the Obligation Value Reduction Amount.
            2.       In the case of a Reference Obligation (other than a Reference Swap) for which an Amortization
  has occurred, the Obligation Value Increase Amount will be equal to (1) 100% (or, if the amount receivable in
  respect of the Amortization reflects a premium to par (including, without limitation, as a result of a make-whole
  amount), a percentage reflecting such premium) minus the applicable Reference Price multiplied by (2) the amount
  of the reduction in the Reference Obligation Calculation Amount as a result of the Amortization. If such amount
  would be negative, the Obligation Value Increase Amount will be zero, and the absolute value of such amount will
  be the Obligation Value Reduction Amount.
            3.       In the case of a Reference Obligation that is a Reference Swap that (1) is removed from the
  Reference Portfolio by the Reference Portfolio Manager (except in the case of a settlement thereunder as described
  below), (2) is included in the Reference Portfolio as of the 45th Business Day prior to the Swap Termination Date or
  (3) is terminated in accordance with its terms prior to its scheduled termination date (including, without limitation,
  as a result of an event of default thereunder) and not replaced by a substantially equivalent Reference Swap, the
  amount, if any, as determined by the Swap Counterparty, that would be payable by the protection buyer (or total
  return payer) to the protection seller (or total return receiver) in respect to the termination of such Reference Swap
  (or the applicable portion thereof) under the terms of the ISDA Master Agreement will be the Obligation Value
  Increase Amount, or if such an amount would be payable by the protection seller (or total return receiver) to the
  protection buyer (or total return payer), such amount will be the Obligation Value Reduction Amount. For purposes
  of this determination the Swap Counterparty will attempt to obtain quotations of such amount from at least two
  Dealers.
           The Reference Prices of the Reference Obligations included in the Reference Portfolio on the Closing Date
  will be set forth in the Swap Agreement. The “Reference Price” of any Reference Obligation (other than a
  Reference Swap) that is added to the Reference Portfolio after the Closing Date will be the price thereof (expressed
  as a percentage) determined by the Reference Portfolio Manager in respect of its Addition Date based on the lowest
  Quotation obtained on the relevant day for a portion of the Reference Obligation corresponding to the Reference
  Obligation Calculation Amount. The Reference Portfolio Manager will attempt to obtain such Quotations from at
  least two Dealers (or, if the Swap Counterparty or one of its Affiliates is a Dealer, at least three Dealers) on the same
  Business Day beginning on the proposed Addition Date. If only one such Quotation is obtained (or, if the Swap
  Counterparty or one of its Affiliates is a Dealer, only two such Quotations are obtained) on any such day, such
  Quotation (or if the Swap Counterparty or one of its Affiliates is a Dealer and two Quotations are obtained, the
  lower such Quotation) will be the Reference Price only if such Quotation is equal to or lower than the relevant price
  quotation for such Reference Obligation quoted on the Pricing Source as of that day.

           The “Final Price” for a Reference Obligation will be the price thereof (expressed as a percentage)
  determined by the Reference Portfolio Manager in respect of its Valuation Date based on the highest Quotation
  obtained on the relevant day for a portion of the Reference Obligation corresponding to the Reference Obligation


                                                             71

                                                                                                         010689
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 195 of 303 PageID 13577


  Calculation Amount. The Reference Portfolio Manager will attempt to obtain such Quotations with respect to the
  Valuation Date from at least two Dealers (or, if the Swap Counterparty or one of its Affiliates is a Dealer, at least
  three Dealers) on the same Business Day. If the Reference Portfolio Manager obtains only one such Quotation (or,
  if the Swap Counterparty or one of its Affiliates is a Dealer, only two such Quotations) on such Business Day, such
  Quotation (or, if the Swap Counterparty or one of its Affiliate is a Dealer and two Quotations are obtained, the
  higher such Quotation) will be the Final Price only if it is equal to or higher than the relevant price quotation for
  such Reference Obligation quoted on the Pricing Source as of that day. If the Reference Portfolio Manager is unable
  to obtain at least two Quotations (or, if the Swap Counterparty or its Affiliate is a Dealer, at least three Quotations)
  on the same Business Day (or a Quotation described in the preceding sentence) on or prior to the tenth consecutive
  Business Day following the Valuation Date, then the Final Price will be the price determined by the Reference
  Portfolio Manager with the consent of the Swap Counterparty.

            The “Valuation Date” for purposes of determining the Final Price will generally be the applicable Removal
  Date, or, in the case of Reference Obligations included in the Reference Portfolio as of the 45th Business Day prior
  to the Swap Termination Date, such day. In the case of a Reference Obligation included in the Reference Portfolio
  as of the 45th Business Day prior to the Swap Termination Date, such obligation will be deemed removed from the
  Reference Portfolio when its Obligation Value Reduction Amount or Obligation Value Increase Amount has been
  determined. If the Swap Counterparty provides notice that the highest Quotation with respect to a Reference
  Obligation is not bona fide because of the insolvency of the bidder or the inability, failure or refusal of the bidder to
  settle transactions in the relevant market or perform its obligations generally, then a new Valuation Date with
  respect to such Reference Obligation will be scheduled by the Swap Counterparty.

             As more fully set forth in the Swap Agreement, a “Quotation” for purposes of determining a Reference
  Price or Final Price will be a firm offer quotation (in the case of the Reference Price) or firm bid quotation (in the
  case of the Final Price), in each case expressed as a percentage, obtained from a Dealer at a time designated by the
  Reference Portfolio Manager with an outstanding principal amount (or, in the case of a Reference Obligation that is
  or contains an Unfunded Commitment, a Commitment Amount) equal to or greater than the relevant Reference
  Obligation Calculation Amount. In the case of a loan, Quotations will be solicited on a “trades flat” basis under
  which the buyer of the Reference Obligation will be entitled to all accrued and unpaid interest and commitment,
  facility, letter of credit and other similar fees with respect to the Reference Obligation accruing after the applicable
  trade date. In the case of a Bond or Reference CLN, Quotations will exclude accrued interest. Quotations will
  exclude any Assignment Fees in respect of the relevant Reference Obligation.

            As described above, upon the early termination of a Reference Obligation that is a Reference Swap in
  accordance with its terms (including as a result of an event of default thereunder by the protection buyer or total
  return payer), an Obligation Value Increase Amount or Obligation Value Reduction Amount will be determined as
  in the case of the removal of a Reference Swap. The Issuer will not be subject to the credit risk of a default by the
  protection buyer (or total return payer) under a Reference Swap with respect to such termination. For purposes of a
  Reference Obligation that is a Reference Swap or Reference CLN, the determination of whether a Credit Event has
  occurred will be made, among other categories, with respect to the Underlying Obligation for such Reference Swap
  or Reference CLN (as provided in the definition of “Credit Event”). If a Reference Swap or Reference CLN
  provides for a cash settlement or a physical settlement under the terms thereof with respect to an Underlying
  Obligation (including as a result of such a Credit Event with respect thereto), such Reference Swap or Reference
  CLN will be deemed removed from the Reference Portfolio with a Removal Date of the valuation date or delivery
  date under such Reference Swap or Reference CLN, and the Obligation Value Reduction Amount or Obligation
  Value Increase Amount will be calculated with respect to such Underlying Obligation as though it were the
  Reference Obligation being removed (with the Reference Price being the applicable reference price or initial price
  for that obligation under the Reference Swap or Reference CLN). If such a Reference Swap or Reference CLN has
  multiple Underlying Obligations, an Obligation Value Reduction Amount or Obligation Value Increase Amount will
  be determined separately for each Underlying Obligation for which such a cash settlement or physical settlement
  occurs, and the Reference Swap or Reference CLN will remain in effect with respect to the other Underlying
  Obligations.

            In the case of a PIK Obligation for which interest has been capitalized or deferred, for purposes of the
  calculation of an Obligation Value Increase Amount or Obligation Value Reduction Amount, the Reference Price
  will be recalculated as a percentage of the Reference Obligation Calculation Amount as of the time of removal or


                                                             72

                                                                                                          010690
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 196 of 303 PageID 13578


  Amortization. In the case of a Structured Finance Obligation with respect to which there has been a Principal Write-
  Down, a portion of such Structured Finance Obligation with a Reference Obligation Calculation Amount
  corresponding to the amount of the reduction in principal amount will be deemed removed from the Reference
  Portfolio as of the date of such Principal Write-Down with a Final Price of zero and an Obligation Value Reduction
  Amount will be calculated in respect thereof pursuant to clause (1) under the “Valuation of Reference Obligations”
  section. For purposes of determining an Obligation Value Reduction Amount or Obligation Value Increase Amount,
  the Reference Portfolio Manager will be entitled to deem multiple Reference Obligations that consist of the same
  Loan or Bond to be a single Reference Obligation, with a Reference Obligation Calculation Amount equal to the
  sum of the Reference Obligation Calculation Amounts of such multiple Reference Obligations, and a Reference
  Price equal to the weighted average of the Reference Prices of such multiple Reference Obligations.

           In taking any or all of the actions described above, the Reference Portfolio Manager will act solely on
  behalf of the Swap Counterparty (and not on behalf of the Issuer). See “Risk Factors—Role of the Reference
  Portfolio Manager.”
  Payments Under the Swap Agreement

           Under the terms of the Swap Agreement, for each Payment Date during the term thereof, the Swap
  Counterparty will be required to pay the Adjusted Reference Portfolio Return Amount to the Issuer (or, if such
  amount is negative, the Issuer will be required to pay the absolute value of such amount to the Swap Counterparty).
  In addition, on each Payment Date the Issuer will be obligated to pay to the Swap Counterparty the Fixed Amount.

           The Adjusted Reference Portfolio Return Amount and the Fixed Amount for any Payment Date will be
  combined into a single net payment to be made by either the Swap Counterparty or the Issuer to the other. If such
  net amount for any Payment Date is payable by the Swap Counterparty, it will be payable on the Business Day prior
  to the applicable Payment Date.

           The net amount paid by the Swap Counterparty, if any, in respect of these amounts for a Payment Date will
  be credited to the Collection Account and distributed by the Trustee in accordance with the Indenture. Net payments
  of such amounts by the Issuer to the Swap Counterparty may be paid from proceeds of the liquidation of Eligible
  Investments in the Trust Estate. See “Description of the Securities—Priority of Payments.” Pursuant to the
  Indenture, an amount equal to the Quarterly Aggregate Increase Amount, if any, for any Payment Date will be
  deposited in the Collateral Account.

          If any payment made by the Swap Counterparty is subject to any deduction or withholding for or on
  account of an Indemnifiable Tax, the Swap Counterparty will be obligated to gross-up such payment for any such
  deduction or withholding. Conversely, if any payment made by the Issuer under the Swap Agreement is subject to
  any deduction or withholding for or on account of an Indemnifiable Tax, the Issuer will be obligated to gross-up
  such payment for any such deduction or withholding.

  Swap Notional Amount

           The “Swap Notional Amount” will initially equal U.S. $895,500,000. On each Payment Date prior to the
  end of the Portfolio Modification Period, the Swap Notional Amount will be increased by the Quarterly Aggregate
  Increase Amount, if any, for such date or reduced by the Quarterly Aggregate Reduction Amount, if any, for such
  date. After the end of the Portfolio Modification Period, the Swap Notional Amount will be reduced on each
  Payment Date by the Swap Reduction Amount, if any, for that date. With respect to a Payment Date following the
  end of the Portfolio Modification Period, the following amounts will constitute a “Swap Reduction Amount”:

                   (i)       On the first Payment Date following the end of the Portfolio Modification Period, an
           amount equal to the Swap Notional Amount as of the end of the Portfolio Modification Period minus the
           Aggregate Reference Value as of the end of the Portfolio Modification Period; and

                    (ii)      On any subsequent Payment Date (without duplication of any Swap Reduction Amount
           pursuant to clause (i)), the aggregate of (A) for a Reference Obligation for which an Amortization occurs
           during the related Collection Period, the amount of the reduction in the Reference Value of such Reference
           Obligation as a result of such Amortization and (B) for a Reference Obligation that is removed from the


                                                            73

                                                                                                       010691
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 197 of 303 PageID 13579


           Reference Portfolio with an Accrual Date during the related Collection Period, the amount of the Reference
           Value of such Reference Obligation so removed, in either case as any such Reference Value may be offset
           by the Reference Value of any replacement Reference Obligation.

  Defaulted Reference Obligations

            A Reference Obligation will constitute a “Defaulted Reference Obligation” if (i) a Credit Event has
  occurred and is continuing with respect thereto, (ii) there has been effected any distressed exchange or other debt
  restructuring where the Reference Entity of the Reference Obligation has offered the holders thereof a new security
  or instrument or package of securities or instruments that, in the reasonable business judgment of the Reference
  Portfolio Manager, either (x) amounts to a diminished financial obligation or (y) has the sole purpose of enabling the
  Reference Entity to avoid a default, (iii) it is rated “D”, “SD”, “C” or “CC” by S&P or was so rated immediately
  prior to such rating being withdrawn, (iv) in the case of a Structured Finance Obligation, it is rated “Ca” or “C” by
  Moody’s or (v) in the case of a Structured Finance Obligation, there is a reduction in payments made to holders
  thereof from those required or scheduled to be made thereunder or there is a permanent reduction in the stated
  principal amount thereof without a corresponding payment being made to the holder thereof (a “Principal Write-
  Down”). Neither a DIP Loan nor a Current Pay Obligation will be considered a Defaulted Reference Obligation
  solely because a Bankruptcy has occurred with respect to the Reference Entity. As specified in the Swap
  Agreement, a “Credit Event” means the occurrence of one or more of the following events with respect to a
  Reference Entity or a Reference Obligation: (i) a Failure to Pay or (ii) a Bankruptcy; provided that in the case of a
  Reference Swap or Reference CLN, a Credit Event will be deemed to occur if (a) a credit event occurs under the
  terms thereof with respect to an Underlying Obligation or a Reference Entity, (b) a Bankruptcy occurs with respect
  to the counterparty thereto or issuer thereof or (c) a Failure to Pay occurs with respect to such Reference Swap or
  Reference CLN itself.
            If an occurrence would otherwise constitute a Credit Event, such occurrence will constitute a Credit Event
  whether or not such occurrence arises directly or indirectly from (i) any lack or alleged lack of authority or capacity
  of a Reference Entity to enter into any Reference Obligation, (ii) any actual or alleged unenforceability, illegality,
  impossibility or invalidity with respect to any Reference Obligation, however described, (iii) any applicable law,
  order, regulation, decree or notice however described, or the promulgation of, or any change in, the interpretation by
  any court, tribunal, regulatory authority or similar administrative or judicial body with competent or apparent
  jurisdiction of any applicable law, order, regulation, decree or notice, however described, or (iv) the imposition of or
  any change in any exchange controls, capital restrictions or any other similar restrictions imposed by any monetary
  or other authority, however described.

           The Reference Portfolio Manager will not be obligated to remove Defaulted Reference Obligations from
  the Reference Portfolio. The presence of Defaulted Reference Obligations in the Reference Portfolio will, however,
  generally reduce the Overcollateralization Ratios. See “Description of the Securities—The Coverage Tests.”

  Termination of the Swap Agreement

            The Swap Agreement will terminate in accordance with its terms, with no further obligations (other than
  certain indemnification and expense reimbursement obligations) of either party to the other, upon the earlier of (i)
  the date as of which the Swap Notional Amount is reduced to zero and (ii) the Swap Termination Date. In the case
  of an Optional Redemption or Indenture Tax Redemption, the Swap Termination Date will be accelerated to the
  Optional Redemption Date or Indenture Tax Redemption Date, as the case may be.

  Early Termination of the Swap Agreement

           The Swap Agreement will be subject to early termination by the Issuer upon, among others, any of the
  following events: (i) a payment default by the Swap Counterparty lasting a period of at least one Business Day after
  notice thereof is given to the Swap Counterparty, (ii) merger without assumption by the surviving entity of the
  obligations of the Swap Counterparty under the Swap Agreement, (iii) bankruptcy-related events applicable to the
  Swap Counterparty, (iv) upon the downgrade of its rating below certain levels described below, the failure of the
  Swap Counterparty to deliver collateral or take other permitted remedial actions, (v) illegality of the Swap
  Agreement, (vi) tax event upon merger or (vii) certain withholding tax events under the Swap Agreement.



                                                             74

                                                                                                         010692
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 198 of 303 PageID 13580


           The Swap Agreement will be subject to early termination by the Swap Counterparty upon, among others,
  any of the following events: (i) a payment default by the Issuer lasting a period of at least one Business Day after
  notice thereof is given to the Issuer, (ii) merger without assumption by the surviving entity of the obligations of the
  Issuer under the Swap Agreement, (iii) bankruptcy-related events applicable to the Issuer, (iv) illegality of the Swap
  Agreement, (v) tax event upon merger or certain withholding tax events under the Swap Agreement, (vi)
  commencement of the sale or liquidation of the Trust Estate substantially in its entirety under the Indenture or (vii)
  any amendments to the Indenture without the prior written consent of the Swap Counterparty (where such consent
  was required).

           Upon an early termination of the Swap Agreement, the Issuer or the Swap Counterparty may be required to
  make a termination payment (a “Swap Termination Payment”) to the other party. Such a Swap Termination
  Payment will be calculated on the basis of the “Close-out Amount” as defined in the ISDA Master Agreement, and
  will serve to compensate the party that is “in-the-money” (which may be the defaulting or affected party, as
  applicable) for the replacement cost of the terminated Swap Agreement. “Close-out Amount” generally means, with
  respect to a party, the amount that the party reasonably determines in good faith to be its total losses and costs in
  replacing the terminated swap agreement. Depending on current market conditions at the time of such early
  termination, substantial termination payments could be owed by the Issuer to the Swap Counterparty, thereby
  reducing funds in the Collateral Account. Accordingly, if the Issuer is not able to enter into a replacement swap
  agreement that provides an offsetting payment, amounts available for payments to Holders of Securities may be
  reduced.

            The Swap Agreement will provide that if Moody’s downgrades the Swap Counterparty (or its guarantor, if
  applicable) below the Moody’s Required Ratings, then the Swap Counterparty shall, within five Business Days of
  notice thereof from the Trustee on behalf of the Issuer, post, solely at the expense of the Swap Counterparty,
  collateral pursuant to a Credit Support Annex in an amount equal to either (i) the greater of (A) the mark-to-market
  value of the transaction, (B) the amount due by the Swap Counterparty under the transaction on the next Payment
  Date or (C) one percent of the Swap Notional Amount or (ii) such lesser amount as Moody’s confirms will not result
  in a qualification, downgrade or withdrawal of the then-current ratings of any Class of Securities of the Issuer then
  rated by Moody’s. The Swap Agreement will also provide that if the Swap Counterparty (or such guarantor) has a
  short-term and a long-term rating from Moody’s and the short-term rating of the Swap Counterparty (or such
  guarantor) from Moody’s is “P-2” or lower or the long-term rating of the Swap Counterparty (or such guarantor)
  from Moody’s is withdrawn, suspended or downgraded below “A3”, or, if the Swap Counterparty (or such
  guarantor) has only a long-term rating from Moody’s, the long-term rating of the Swap Counterparty (or such
  guarantor) from Moody’s is withdrawn, suspended or downgraded below “A2”, then the Swap Counterparty shall, in
  addition to posting collateral, arrange within 30 days after notice thereof from the Trustee on behalf of the Issuer,
  (x) to assign or transfer its rights and obligations with respect to the Swap Agreement to another swap counterparty
  that has (or is guaranteed by a person that has) the Moody’s Required Ratings and is acceptable to the Issuer or
  (y) undertake any other action (other than posting additional collateral) as Moody’s confirms will not result in a
  qualification, downgrade or withdrawal of the then-current ratings of any Class of Securities of the Issuer then rated
  by such Rating Agency. The Swap Agreement will also provide that if the short-term rating of the Swap
  Counterparty (or such guarantor) from S&P is withdrawn, suspended or downgraded below “A-1+” (the “S&P
  Required Rating”), then the Swap Counterparty will be required, within 30 days after notice thereof from the Trustee
  on behalf of the Issuer, to (x) post collateral pursuant to a Credit Support Annex in an amount equal to 133% of the
  amount due by the Swap Counterparty under the transaction on the next Payment Date or such lesser amount as S&P
  confirms will not result in a qualification, downgrade or withdrawal of its then-current rating on any Class of
  Securities then rated by S&P, (y) obtain a guarantor of its obligations under the Swap Agreement that has, or assign
  or transfer its rights and obligations with respect to the Swap Agreement to another swap counterparty that has (or
  whose obligations will be guaranteed by a party that has) the S&P Required Rating and is acceptable to the Issuer
  and which S&P confirms will not result in a qualification, downgrade or withdrawal of the then-current ratings of
  any Class of Securities of the Issuer then rated by S&P or (z) undertake any other action (other than posting
  additional collateral) as S&P confirms will not result in a qualification, downgrade or withdrawal of the then-current
  ratings of any Class of Securities of the Issuer then rated by S&P. Certain expenses of the Swap Counterparty in
  connection with the assignment or transfer of the Swap Agreement or certain other remedial actions in these
  circumstances will be reimbursed as Administrative Expenses. Failure to take these actions within the applicable
  time periods following such downgrading will constitute a “Termination Event” under the Swap Agreement for
  which the Swap Counterparty will be the sole affected party.



                                                            75

                                                                                                        010693
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 199 of 303 PageID 13581


            Upon the early termination of the Swap Agreement as a result of a Swap Event of Default with respect to
  the Swap Counterparty or Swap Additional Termination Event, and so long as the Notes have not been accelerated,
  the Issuer will, subject to the Indenture, attempt to arrange to replace the Swap Agreement. In such event, the
  Reference Portfolio Manager may, in its discretion, assist the Issuer in its efforts to arrange for a replacement swap
  agreement, with itself as Reference Portfolio Manager. Any replacement swap agreement must be approved by both
  (i) the holders of a majority of the Aggregate Principal Amount of the Senior Notes (voting together as a single
  class) and (ii) the holders of a majority of the Aggregate Principal Amount of the Income Notes.

  Extension of the Swap Agreement

            The Swap Counterparty may, at its option, on the Extension Effective Date extend the Portfolio
  Modification Period for four years to August 1, 2015 and correspondingly extend the term of the Swap Agreement
  for four years to August 1, 2020, subject to the satisfaction of the Extension Conditions. The Swap Counterparty will
  give notice of its election to extend the Portfolio Modification Period and the term of the Swap Agreement to the
  Trustee no later than 60 days and no earlier than 90 days prior to the Extension Effective Date.

           The extension of the Portfolio Modification Period and the term of the Swap Agreement will be
  conditioned on satisfaction of the Extension Conditions.

           An extension of the term of the Swap Agreement causes an automatic corresponding extension of the
  maturity of the Securities. See “Description of the Securities—Maturity of the Notes and Class Q-1 Securities and
  Extension of Maturity of the Notes and Class Q-1 Securities.”

  Modification of Swap Agreement

           Pursuant to the Indenture, the Issuer will not generally be permitted to enter into an amendment to the Swap
  Agreement without the consent of the Holders of a majority of the Aggregate Principal Amount of each Class of
  Notes; provided that, without the consent of any Holders of the Notes, the Issuer may agree to amend the Swap
  Agreement in order to:
           (i)      cure any ambiguity, or correct, modify or supplement any provision thereof which is defective or
                    inconsistent with any other provision therein or of this Offering Circular;
           (ii)     take any action necessary or helpful to prevent the Issuer from becoming subject to any
                    withholding or other taxes or assessments or to reduce the risk that the Issuer will be engaged in a
                    United States trade or business or otherwise subject to United States federal income tax on a net
                    income basis; or
           (iii)    amend, modify or change any test or requirement of any Rating Agency under the Swap
                    Agreement where such amendment, modification or change has been specified or authorized by
                    such Rating Agency (and notice thereof has been provided to the Trustee, Swap Counterparty and
                    Reference Portfolio Manager).

           In the case of any modification of the Swap Agreement that requires the consent of one or more holders of
  Securities, the Amendment Buy-Out Purchaser will have the right to purchase the applicable Securities of any Non-
  consenting Holder. See “Description of the Securities—Amendment Buy-Out” above.

         Under the Investment Agreement, the Issuer has agreed not to make certain modifications to the Swap
  Agreement without the consent of the Investment Agreement Counterparty or Investment Agreement Guarantor.
  Documentation

         The Swap Agreement will be documented under an ISDA Master Agreement between the Issuer and the
  Swap Counterparty, together with a schedule thereto and a confirmation thereunder.

  Governing Law
           The Swap Agreement will be governed by, and construed in accordance with, the laws of the State of New
  York.


                                                            76

                                                                                                        010694
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 200 of 303 PageID 13582


                                           THE REFERENCE PORTFOLIO

           The Reference Portfolio will be selected and modified from time to time by the Reference Portfolio
  Manager on behalf of the Swap Counterparty (and not on behalf of the Issuer) pursuant to the Reference Portfolio
  Management Agreement. See “Description of the Swap Agreement—Selection and Modification of the Reference
  Portfolio.” The Reference Portfolio will consist primarily of Reference Obligations that are Term Loans and Term
  Loan/Revolving Loan combinations acquired at or about the same time as part of the same investment decision,
  Bonds and/or credit-linked instruments based on such obligations. On the Closing Date, the Issuer expects the
  Aggregate Reference Obligation Calculation Amount to be approximately U.S. $770 million. As of the Ramp-up
  End Date, the Issuer expects (subject to market conditions) that the Reference Portfolio will be comprised of
  Reference Obligations with an Aggregate Reference Value approximately equal to U.S. $895 million (but in no
  event greater than the initial Swap Notional Amount).

  Eligible Reference Obligations

            An obligation will be eligible for inclusion in the Reference Portfolio as a Reference Obligation if, as of its
  Addition Date (or for Reference Obligations included in the Reference Portfolio as of the Closing Date, at the
  Closing Date), it is one of the following: (i) a Term Loan or a participation in a Term Loan, (ii) a Revolving Loan
  or a participation in a Revolving Loan, (iii) a Bond (including a Structured Finance Obligation), (iv) a Reference
  Swap or (v) a Reference CLN; provided that in the case of (i), (ii) or (iii), such obligation, or in the case of (iv) or
  (v), each relevant Underlying Obligation (and, where expressly noted below, such Reference Swap or Reference
  CLN itself, as the case may be) must also satisfy the following criteria (the “Reference Obligation Eligibility
  Criteria”):

           1.       The obligation is denominated and payable only in U.S. $.

           2.       The terms of the obligation do not provide for such obligation to be converted or exchanged at any
                    time into any Equity Security or any other security or asset.

           3.       The obligation (a) has a Moody’s Rating (including any estimated or confidential rating which is
                    in respect of the full obligation of the obligor and which is monitored) and (b) has an S&P Rating
                    (including any confidential rating which is in respect of the full obligation of the obligor and
                    which is monitored), which S&P Rating does not have a “p”, “pi”, “q”, “r” or “t” subscript unless
                    S&P otherwise authorizes in writing.

           4.       The obligation is not a Defaulted Reference Obligation, Current Pay Obligation or Credit Risk
                    Obligation and in the case of a Reference Obligation that has a Moody’s Rating of “Caa1” or
                    lower or an S&P Rating of “CCC+” or lower, the Reference Portfolio Manager has certified in
                    writing that such Reference Obligation is not a Credit Risk Obligation.

           5.       The related Reference Entity is the borrower, issuer or guarantor in respect of such obligation.

           6.       The obligation constitutes a legal, valid and binding obligation of the applicable Reference Entity
                    (and, in the case of a Reference Swap or Reference CLN, such Reference Swap or Reference CLN
                    constitutes a legal, valid and binding obligation of the applicable protection buyer, total return
                    payer or issuer, as the case may be), enforceable against such person in accordance with its terms.

           7.       The obligation (unless it is a Bond) is not subordinated by its terms to other indebtedness for
                    borrowed money of the applicable Reference Entity (and, in the case of a Reference Swap or
                    Reference CLN, such Reference Swap or Reference CLN is not subordinated by its terms to other
                    indebtedness for borrowed money of the applicable protection buyer, total return payer or issuer,
                    as the case may be); provided that, for the avoidance of doubt, this clause will not prohibit the
                    inclusion in the Reference Portfolio of Subordinated Lien Loans.

           8.       The obligation (unless it is a PIK Obligation) bears simple interest payable in cash no less
                    frequently than annually at a fixed or floating rate that is paid on a periodic basis on an
                    unleveraged basis and, in the case of a floating rate, computed on a benchmark interest rate plus or
                    minus a spread, if any (which may vary under the terms of the obligation).

                                                             77

                                                                                                          010695
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 201 of 303 PageID 13583


        9.    The payment or repayment of the principal, if any, of the obligation is not an amount determined
              by reference to any formula or index or subject to any contingency under the terms thereof.

        10.   The obligation is not subject to an outstanding offer to be acquired, exchanged or tendered.

        11.   The obligation provides for payment of a fixed amount of principal payable in cash according to a
              fixed schedule (which may include optional call dates) and at stated maturity thereof.

        12.   In the case of a Term Loan or Revolving Loan, as of its Addition Date, the obligation is part of, or
              a participation in, a syndicated loan facility (consisting of Term Loans or Term Loans and
              Revolving Loans) that provides for a commitment by the lenders, in the aggregate, of at least U.S.
              $100 million.

        13.   The portion of the obligation to be included in the Reference Portfolio (including through a
              Reference Swap or Reference CLN) does not represent, directly or indirectly, more than a 25%
              interest in the obligation.

        14.   With respect to a Revolving Loan, the obligation of a holder to advance funds thereunder is
              subject only to certain conditions precedent and is not subject to the exercise of discretion by the
              holder; provided that in no event shall the determination of whether a customary representation,
              warranty, covenant, agreement or condition precedent (including, without limitation, a condition
              precedent relating to the absence of a material adverse change in the borrower’s financial
              condition or a similar condition precedent) has been satisfied constitute the exercise of discretion
              by the holder for this purpose.

        15.   The obligation was funded (or, in the case of a Revolving Loan, the commitment to fund became
              effective) at least two Business Days prior to its Addition Date (or, if earlier, at least two Business
              Days prior to the date of any commitment or decision to add such obligation to the Reference
              Portfolio).

        16.   The Issuer has not (and no one acting for the account of the Issuer has) directly or indirectly,
              negotiated the terms of, participated in the structuring of, or influenced the terms of such
              obligation; provided that neither the Reference Portfolio Manager nor the Swap Counterparty will
              be considered to act for the account of the Issuer.

        17.   The Issuer has not (and no one acting for the account of the Issuer has) provided services in
              connection with the origination, structuring, marketing or placement of the obligation, and no fees
              for such services are or will be payable to the Issuer with respect to the obligation; provided that
              neither the Reference Portfolio Manager nor the Swap Counterparty will be considered to act for
              the account of the Issuer.

        18.   None of (x) the Swap Counterparty or any Affiliate thereof or (y) the Reference Portfolio Manager
              or any Affiliate thereof, has (directly or indirectly) negotiated the terms of, participated in the
              structuring of, or influenced the terms of, the obligation unless (a) within ten consecutive Business
              Days before the proposed Addition Date the Reference Portfolio Manager has attempted to obtain
              firm offer quotations for valuing the obligation from at least two Dealers on the same date and has
              obtained at least one quotation, and if only one such quotation is obtained, such quotation is equal
              to or lower than the relevant price quotation for such obligation quoted by the Pricing Source, (b)
              either: (i) the obligation was originated and funded prior to the Closing Date and not in
              anticipation of inclusion in the Reference Portfolio, or (ii) the obligation is added to the Reference
              Portfolio at least two Business Days after the original issuance of the obligation (and no
              commitment or agreement to add the obligation is entered into before such date) and (c) the
              Reference Price of such obligation is equal to or lower than the price at which such obligation is
              sold or made available for sale to other unaffiliated persons on or about the proposed Addition
              Date (but in no event earlier than the second Business Day after the original issuance of the
              obligation); provided that the aggregate Reference Value of all Reference Obligations of which the
              Swap Counterparty, the Reference Portfolio Manager or any of their respective Affiliates has
              (directly or indirectly) negotiated the terms, participated in the structuring or influenced the terms
              does not exceed 25% of the Aggregate Reference Value.

                                                       78

                                                                                                    010696
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 202 of 303 PageID 13584


        19.   The obligation (and, in the case of a Reference CLN, such Reference CLN) is not a limited
              partnership interest, limited liability company membership interest, trust certificate or other asset
              that is treated as an equity interest in a partnership or a trust for U.S. federal income tax purposes,
              unless (a) the Reference Portfolio Manager has obtained an opinion of nationally recognized
              counsel to the effect that such interest, if held by a foreign corporation, would not cause such
              foreign corporation to be treated as engaged in the conduct of a U.S. trade or business for U.S.
              federal income tax purposes, (b) the instrument has tax disclosure that states that a non-U.S.
              holder thereof will not be subject to U.S. net income tax or will not be treated as engaged in the
              conduct of a U.S. trade or business for U.S. federal income tax purposes solely as a result of
              acquiring or investing in such instrument, or (c) the partnership or trust (1) is organized outside the
              United States, (2) is owned solely by non-U.S. persons, (3) effects all transactions, performs all
              services and carries out all other activities solely outside of the United States and with or for non-
              U.S. persons and (4) holds financial instruments, if any, that are directly or indirectly issued by or
              entered into with solely non-U.S. persons.

        20.   The obligation is not treated as an interest, other than as a creditor, in a “United States real
              property holding corporation” as defined by Section 897 of the Code.

        21.   The obligation is in registered form for purposes of the Code.

        22.   The payments on the obligation (and, in the case of a Reference Swap or Reference CLN, on such
              Reference Swap or Reference CLN) will not be subject to withholding tax in any non-U.S.
              jurisdiction unless the obligor (and the guarantor, if any) of the obligation (and such Reference
              Swap or Reference CLN) is required under the terms of the documentation thereof to make
              “gross-up” payments that cover the full amount of any such withholding tax; provided, that the
              Reference Portfolio Manager shall be permitted to rely conclusively on advice of tax counsel that
              such obligation (and such Reference Swap or Reference CLN) will not be so subject.

        23.   The payments on the obligation (and, in the case of a Reference Swap or Reference CLN, such
              Reference Swap or Reference CLN) would not be subject to U.S. withholding tax, assuming that
              the obligation were held by the Issuer and that the Issuer provided any relevant U.S. tax forms to
              the issuer of the obligation (and to the protection buyer or total return payer under such Reference
              Swap or to the issuer of such Reference CLN); provided, that the Reference Portfolio Manager
              shall be permitted to rely conclusively on advice of tax counsel that such obligation (and such
              Reference Swap or Reference CLN) would not be so subject.

        24.   In the case of a Reference Swap, either (a) such Reference Swap is a derivatives contract (i)
              documented under an ISDA Master Agreement and/or a Confirmation that references such an
              agreement and incorporates the Credit Definitions, (ii) providing for one or more payments by the
              protection buyer to the protection seller determined by reference to a specified rate or index
              multiplied by a fixed or amortizing notional amount and providing for, upon the occurrence of a
              specified credit event under the Credit Definitions with regard to a Reference Entity and the
              satisfaction of certain conditions to settlement, (A) one or more cash payments by the protection
              seller to the protection buyer determined by reference to the change in the value ascribed to one or
              more valuation obligations based on the applicable Valuation Method under the terms thereof (and
              not by reference to any actual loss incurred by the protection buyer) or (B) delivery by the
              protection buyer to the protection seller of one or more deliverable obligations in exchange for a
              specified payment, (iii) that permits the selection, with respect to the Reference Entity, of multiple
              deliverable obligations, in the case of physical settlement, or multiple valuation obligations, in the
              case of cash settlement, in each case satisfying certain criteria, (iv) in which the protection buyer is
              a dealer in swaps and other derivative financial instruments that regularly holds itself out as being
              willing and able to enter into either side of a credit default swap, (v) where the Reference Portfolio
              Manager reasonably believes that at least one potential valuation obligation or deliverable
              obligation is an obligation for which, on the Addition Date, firm offer price quotations can be
              obtained from at least two Dealers (or, if only one such quotation can be obtained, a relevant price
              quotation can also be obtained from the Pricing Source), (vi) under which (A) the Reference Entity
              is a person that is not an Affiliate of the Issuer, the Swap Counterparty, the Reference Portfolio

                                                       79

                                                                                                     010697
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 203 of 303 PageID 13585


              Manager, the protection buyer or the protection seller, (B) neither the protection buyer nor the
              protection seller is required to own or hold any reference obligation, (C) the protection seller will
              not have any ongoing payment rights or obligations under the contract in respect of any portion of
              the contract that has been cash settled or physically settled and (D) each party agrees not to treat
              the transaction as an insurance or guarantee contract for any relevant purpose, including, without
              limitation, for regulatory, tax or accounting purposes, and (vii) that is added to the Reference
              Portfolio for purposes of taking on exposure to the underlying Reference Entity and profiting from
              the amounts payable to the protection seller in respect of such Reference Swap, and for which the
              decision relating to its addition to the Reference Portfolio is made in the same manner as decisions
              relating to the addition of Reference Obligations other than Reference Swaps or Reference CLNs,
              or (b) the Reference Portfolio Manager has received a written opinion of nationally recognized tax
              counsel experienced in such matters that the acquisition, ownership or disposition of the Reference
              Swap should not cause the Issuer to be treated as engaged in the conduct of a U.S. trade or
              business for U.S. federal income tax purposes, assuming that the Reference Swap were acquired,
              owned or disposed of by the Issuer and considering such acquisition, ownership or disposition in
              the light of all other activities of the Issuer.

        25.   In the case of a Reference CLN, either (a) such Reference CLN is a note (i) providing for periodic
              payments by the issuer thereof calculated at a stated interest rate or based on a stated spread over a
              benchmark interest rate or interest rate index on a stated principal amount, (ii) providing for, upon
              the occurrence of a specified credit event (as defined under the Credit Definitions or in a
              substantially similar manner) with respect to one or more Reference Entities and the satisfaction of
              certain conditions to settlement, an adjustment to the stated principal amount payable at maturity
              calculated by reference to the change in value ascribed to one or more valuation obligations based
              on the applicable valuation method under the terms thereof (and not by reference to any actual loss
              incurred by the issuer) or for the delivery of one or more deliverable obligations in lieu of all or a
              portion of the principal amount, (iii) providing for, if no such specified credit event has occurred
              by the stated maturity of such Reference CLN, repayment in full at or prior to maturity of the
              originally stated principal amount, (iv) that permits the selection, with respect to each such
              Reference Entity, of multiple deliverable obligations, in the case of physical settlement, or
              multiple valuation obligations, in the case of cash settlement, in each case satisfying certain
              criteria, (v) where the Reference Portfolio Manager reasonably believes that at least one potential
              valuation obligation or deliverable obligation for each such Reference Entity is an obligation for
              which, on the Addition Date, firm offer price quotations can be obtained from at least two Dealers
              (or, if only one such quotation can be obtained, a relevant price quotation can also be obtained
              from the Pricing Source), (vi) in which (A) each Reference Entity is a person that is not an
              Affiliate of the Issuer, the Reference Portfolio Manager, the Swap Counterparty, the issuer of such
              Reference CLN or the holder of such Reference CLN, (B) neither the issuer nor the holder of the
              Reference CLN is required to own or hold any reference obligation, (C) the holder will not have
              any ongoing payment rights or obligations in respect of the portion of the security that has been
              settled as a result of a credit event and (D) the issuer and holder each agree not to treat the security
              as an insurance or guarantee contract for any relevant purpose, including, without limitation, for
              regulatory, tax or accounting purposes, and (vii) that is added to the Reference Portfolio for the
              purpose of taking on exposure to the underlying Reference Entity(ies) and profiting from the
              amounts payable to the holder in respect of such Reference CLN, and for which the decision
              relating to its addition is made in the same manner as decisions relating to the addition of
              Reference Obligations other than Reference Swaps or Reference CLNs; (b) such Reference CLN
              (i) is an interest in a trust or other entity taxed on a pass-through basis that holds solely
              instruments treated as indebtedness for U.S. federal income tax purposes and instruments treated
              as options or notional principal contracts for U.S. federal income tax purposes, (ii) satisfies the
              requirements of subclauses (i)-(iv) and (vii) of clause (a) hereof, (iii) is an instrument as to which
              firm offer price quotations can be obtained from at least two Dealers, and (iv) satisfies the
              requirements of subclause (vi) of clause (a) hereof, treating the “holder” as the entity and the
              “issuer” as the counterparty to any option or notional principal contract; or (c) the Reference
              Portfolio Manager has received a written opinion of nationally recognized tax counsel experienced
              in such matters that the acquisition, ownership or disposition of the Reference CLN should not
              cause the Issuer to be treated as engaged in the conduct of a U.S. trade or business for U.S. federal

                                                       80

                                                                                                    010698
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 204 of 303 PageID 13586


              income tax purposes, assuming that the Reference CLN were acquired, owned or disposed of by
              the Issuer and considering such acquisition, ownership or disposition in the light of all other
              activities of the Issuer.

        26.   The Reference Entity is Domiciled in an Eligible Country.

        27.   The Reference Portfolio Manager has exercised its independent judgment in determining whether
              to include the obligation in the Reference Portfolio, and that judgment has not been influenced by
              whether a particular person or entity holds an interest in the Reference Portfolio Manager or in
              Securities issued by the Issuer or whether the Swap Counterparty or affiliates thereof originated
              the Reference Obligation, and has not consulted with any person or entity holding an interest in
              the Reference Portfolio Manager or Securities issued by the Issuer in determining whether to
              include any Reference Obligation in the Reference Portfolio.

        28.   The obligation is not a loan that is an obligation of a debtor in possession or a trustee for a debtor
              in an insolvency proceeding other than a DIP Loan.

        29.   The Reference Obligation (including for this purpose, in the case of a Reference Swap, such
              Reference Swap) has a maturity or final termination date no later than the Maturity Date; provided
              that Reference Obligations that bear interest at a fixed rate have a maturity or final termination
              date no later than 45 Business Days prior to the Maturity Date.

        30.   With respect to an obligation that provides for the payment of interest at a floating rate, such
              floating rate is determined by reference to the U.S. dollar prime rate or other base rate, London
              interbank offered rate or similar interbank offered rate, commercial deposit rate or any other index
              acceptable to the Swap Counterparty and which each Rating Agency confirms in writing will not
              result in a qualification, downgrade or withdrawal of its then-current rating of any Class of
              Securities.

        31.   The obligation (unless it is a PIK Obligation) does not by its terms permit the deferral of the
              payment of interest in cash thereon, including without limitation, by providing for the payment of
              interest through the issuance of additional debt securities identical to such debt security or through
              additions to the principal amount thereof for a specified period in the future or for the remainder of
              its life or by capitalizing interest due on such debt security as principal.

        32.   In the case of a Reference Obligation that is a participation in a Term Loan or Revolving Loan, the
              participation seller has a long-term senior unsecured rating by Moody’s of at least “A3” and an
              issuer credit rating by S&P of at least “A-”.

        33.   In the case of a Reference Swap or Reference CLN, the counterparty or issuer, as the case may be,
              has a long-term senior unsecured rating by Moody’s of at least “A3” and an issuer credit rating by
              S&P of at least “A-”.

        34.   The obligation does not constitute “margin stock” as defined in Regulation U of the U.S. Board of
              Governors of the Federal Reserve System.

        35.   The obligation is not a Discount Obligation.

        36.   In the case of a Bond, the obligation is treated for U.S. federal income tax purposes as
              indebtedness, or in the case of an interest in a trust or other entity taxed on a pass-through basis,
              (a) such interest is treated as indebtedness for U.S. federal income tax purposes or represents an
              undivided beneficial ownership interest in assets consisting solely of cash and instruments treated
              as indebtedness for U.S. federal income tax purposes, (b) such interest has tax disclosure that
              states that a non-U.S. holder thereof will not be subject to U.S. net income tax or will not be
              treated as engaged in the conduct of a U.S. trade or business for U.S. federal income tax purposes
              solely as a result of acquiring or investing in such interest, or (c) the Reference Portfolio Manager
              has obtained an opinion of nationally recognized counsel to the effect that such interest, if held by
              a foreign corporation, would not cause such foreign corporation to be treated as engaged in the
              conduct of a U.S. trade or business for U.S. federal income tax purposes.

                                                       81

                                                                                                    010699
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 205 of 303 PageID 13587


  Reference Portfolio Criteria

          The following requirements will constitute the “Reference Portfolio Criteria”:

          1.       The Aggregate Reference Value of the Reference Obligations may not exceed the Swap Notional
                   Amount.
          2.      (a) The aggregate of the Reference Obligation Calculation Amounts of Reference Obligations of
                  Reference Entities with a Moody’s Rating of less than “B3” may not exceed 7.5% of the Portfolio
                  Calculation Amount; and (b) the aggregate of the Reference Obligation Calculation Amounts of
                  Reference Obligations of Reference Entities with an S&P Rating of less than “B-” may not exceed
                  7.5% of the Portfolio Calculation Amount (provided that for purposes of this clause (b),
                  Underlying Obligations with an S&P Rating of less than “B-” for an Index CLN shall not be
                  counted toward such limit).
          3.      The Reference Obligation Calculation Amount of any single Reference Obligation may not exceed
                  1.5% of the Portfolio Calculation Amount; provided, that the Reference Obligation Calculation
                  Amount of each of up to five Reference Obligations may be up to 2.0% of the Portfolio
                  Calculation Amount.
          4.      The aggregate Reference Obligation Calculation Amount of Reference Obligations with Reference
                  Entities with a Domicile other than in the United States or Canada may not exceed 15% of the
                  Portfolio Calculation Amount.
          5.      The aggregate Reference Obligation Calculation Amount of Reference Obligations with Reference
                  Entities with a Domicile in (i) Canada or any single country that is a Moody’s Group I Country
                  may not exceed 10% of the Portfolio Calculation Amount, (ii) any single country that is a
                  Moody’s Group II Country may not exceed 5.0% of the Portfolio Calculation Amount or (iii) any
                  single country that is a Moody’s Group III Country may not exceed 2.5% of the Portfolio
                  Calculation Amount.
          6.       The aggregate Reference Obligation Calculation Amount of Reference Obligations with Reference
                   Entities that are organized in a Tax Advantaged Jurisdiction may not exceed 5.0% of the Portfolio
                   Calculation Amount.
          7.      The aggregate of the Reference Obligation Calculation Amount of Reference Obligations that are
                  not Term Loans or Bonds may not exceed 50% of the Portfolio Calculation Amount.
          8.      The aggregate of the Reference Obligation Calculation Amounts of Reference Obligations that are
                  Term Loans or Revolving Loans that are not Secured Loans may not exceed 3.0% of the Portfolio
                  Calculation Amount.
          9.      The aggregate of the Reference Obligation Calculation Amounts of Reference Obligations that
                  bear interest at a fixed rate may not exceed 7.5% of the Portfolio Calculation Amount.
          10.      The aggregate of the Reference Obligation Calculation Amounts of Reference Obligations that are
                   Bonds may not exceed 7.5% of the Portfolio Calculation Amount.
          11.      The aggregate of the Reference Obligation Calculation Amounts of Reference Obligations that are
                   Structured Finance Obligations may not exceed 5.0% of the Portfolio Calculation Amount.
          12.      The aggregate of the Reference Obligation Calculation Amounts of Reference Obligations that are
                   Reference Swaps, Reference CLNs, loan participations and Reference Obligations of Reference
                   Entities that are Domiciled in a country with a long-term foreign issuer credit rating below “AA”
                   by S&P may not exceed 20.0% of the Portfolio Calculation Amount, and the aggregate of the
                   Reference Obligation Calculation Amounts of Reference Obligations that are Index CLNs may not
                   exceed 5.0% of the Portfolio Calculation Amount.
          13.      The aggregate of the Reference Obligation Calculation Amounts of Reference Swaps, Reference
                   CLNs or loan participations with a particular Reference Swap counterparty, Reference CLN


                                                          82

                                                                                                   010700
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 206 of 303 PageID 13588


                issuer, or participation seller, as the case may be, may not exceed the respective percentage of the
                Portfolio Calculation Amount specified below under “Single Counterparty Limit” for the
                applicable long-term senior unsecured rating by Moody’s or S&P Rating of such counterparty or
                participation seller (using the limit for the lower of such ratings, if different), and the aggregate of
                the Reference Obligation Calculation Amounts of all Reference Swaps, Reference CLNs and
                participations with all counterparties, issuers or participation sellers, as the case may be, with a
                long-term senior unsecured rating by Moody’s or S&P Rating at or below a level specified in the
                table below (using the lower of such ratings for a counterparty, issuer or participation seller, if
                different) shall not exceed the percentage of the Portfolio Calculation Amount specified below
                under “Aggregate Counterparty Limit” for such rating:
   Moody’s Rating          S&P Rating              Single Counterparty Limit          Aggregate Counterparty Limit

        Aaa                    AAA                            10%                                  20%
        Aa1                    AA+                            10%                                  20%
        Aa2                    AA                             10%                                 17.5%
        Aa3                    AA-                            10%                                  10%
        A1                      A+                             5%                                  5%
        A2                      A                              3%                                  3%
        A3                      A-                             2%                                  2%

        14.     The aggregate of the Reference Obligation Calculation Amounts of (i) Reference Obligations that
                do not pay interest at least as frequently as quarterly and Reference Obligations that are PIK
                Obligations may not exceed 7.5% of the Portfolio Calculation Amount, (ii) Reference Obligations
                that do not pay interest at least as frequently as semi-annually and Reference Obligations that are
                PIK Obligations may not exceed 7.5% of the Portfolio Calculation Amount and (iii) Reference
                Obligations that are PIK Obligations may not exceed 3.0% of the Portfolio Calculation Amount.

        15.     The aggregate of the Reference Obligation Calculation Amounts of Reference Obligations that are
                DIP Loans may not exceed 5.0% of the Portfolio Calculation Amount; provided, that with Rating
                Confirmation the aggregate Reference Obligation Calculation Amount of Reference Obligations
                that are DIP Loans may be up to 7.5% of the Portfolio Calculation Amount.
        16.     The aggregate of the Reference Obligation Calculation Amounts of Reference Obligations that are
                Subordinated Lien Loans may not exceed 5.0% of the Portfolio Calculation Amount.
        17.     The Reference Portfolio has a Weighted Average Rating no greater than, a Weighted Average
                LIBOR Spread at least equal to, and a Diversity Score at least equal to the respective levels set
                forth in the applicable row of the grid specified below. As of the Closing Date, the Reference
                Portfolio Manager will elect which row of the grid below will apply. Thereafter, on notice to the
                Swap Counterparty, the Reference Portfolio Manager may elect a different row of the applicable
                grid to apply, provided that after giving effect to such new election, the Reference Portfolio will
                satisfy the maximum Weighted Average Rating, minimum Weighted Average LIBOR Spread and
                minimum Diversity Score for such row.

                    Maximum Weighted          Minimum Weighted            Minimum Diversity Score
                     Average Rating          Average LIBOR Spread
                                                      (%)
                           2300                       2.75%                           50
                           2375                       2.90%                           50
                           2450                       3.05%                           50
                           2225                       2.50%                           55
                           2275                       2.60%                           55
                           2350                       2.75%                           55
                           2425                       2.90%                           55

                                                         83

                                                                                                       010701
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 207 of 303 PageID 13589



                      Maximum Weighted           Minimum Weighted          Minimum Diversity Score
                       Average Rating           Average LIBOR Spread
                                                         (%)
                              2500                      3.05%                          55
                              2275                      2.50%                          60
                              2325                      2.60%                          60
                              2400                      2.75%                          60
                              2475                      2.90%                          60
                              2550                      3.05%                          60
                              2325                      2.50%                          65
                              2375                      2.60%                          65
                              2450                      2.75%                          65
                              2525                      2.90%                          65
                              2600                      3.05%                          65
                              2375                      2.50%                          70
                              2425                      2.60%                          70
                              2500                      2.75%                          70
                              2575                      2.90%                          70
                              2650                      3.05%                          70
                              2425                      2.50%                          75
                              2475                      2.60%                          75
                              2550                      2.75%                          75
                              2625                      2.90%                          75
                              2700                      3.05%                          75
                              2475                      2.50%                          80
                              2525                      2.60%                          80
                              2600                      2.75%                          80
                              2675                      2.90%                          80
                              2750                      3.05%                          80

           18.      The Reference Portfolio has a Moody’s Weighted Average Recovery Rate at least equal to 44.8%.
           19.      The Weighted Average Life Test is satisfied.
           20.      The Reference Portfolio has an S&P Weighted Average Recovery Rate at least equal to 49.3%.
           21.      The Weighted Average Undrawn Spread of the Reference Portfolio is at least 0.40%.
           22.      The Reference Portfolio has a Weighted Average Fixed Rate Coupon of at least 8.25%.
           23.      The Reference Portfolio has a Weighted Average LIBOR Spread of at least 2.50%.
           The criteria in clauses 2-16 above are referred to herein as the “Concentration Limits.” For purposes of the
  calculations in the Reference Portfolio Criteria, Defaulted Reference Obligations shall be deemed to be excluded
  from the Reference Portfolio.




                                                           84

                                                                                                      010702
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-39 Filed194 06/09/21 Page 208 of 303 PageID 13590


                             THE SWAP COUNTERPARTY AND SWAP GUARANTOR

          The Swap Counterparty will be Citigroup Financial Products Inc. or an affiliate thereof. The obligations of
  the Swap Counterparty under the Swap Agreement will be guaranteed by CGMHI as the Swap Guarantor.

  The Swap Counterparty

           Citigroup Financial Products Inc. is a Delaware corporation with its principal address at 388 Greenwich
  Street, New York, New York. CFPI is a direct, wholly-owned subsidiary of CGMHI, which is a direct wholly-
  owned subsidiary of Citigroup Inc. (“Citigroup”). CFPI and its subsidiaries provide investment banking, asset
  management, brokerage, securities trading, advisory and other financial services to customers, and engage in
  proprietary trading activities for their own account.

           See “Risk Factors—Conflicts of Interest Involving the Swap Counterparty and Its Affiliates.” The Swap
  Counterparty will have certain rights under the Indenture and with respect to the Trust Estate which may be
  exercised without regard to the interests of the Noteholders. See “Risk Factors—Subordination of Payment and
  Control.”

  The Swap Guarantor

         CGMHI and its subsidiaries are a global, full-service investment banking and securities brokerage firm.
  CGMHI provides a full range of financial advisory, research and capital raising services to corporations,
  governments and individuals.
            CGMHI operates through its subsidiaries in three business segments: (i) Investment Services, (ii) Private
  Client Services and (iii) Asset Management. CGMHI provides investment banking, securities and commodities
  trading, capital raising, asset management, advisory, research, brokerage and other financial services to its customers
  and executes proprietary trading strategies on its own behalf. As used in this section, unless the context otherwise
  requires, CGMHI refers to Citigroup Global Markets Holdings Inc. and its consolidated subsidiaries.
           Citigroup, CGMHI’s parent, is a diversified holding company whose businesses provide a broad range of
  financial services to consumer and corporate customers around the world. Citigroup’s activities are conducted
  through the Global Consumer, Global Corporate and Investment Bank, Private Client Services, Global Investment
  Management and Proprietary Investment Activities business segments.
            CGMHI’s global investment banking services encompass a full range of capital market activities, including
  the underwriting and distribution of debt and equity securities for United States and foreign corporations and for
  state, local and other governmental and government sponsored authorities. CGMHI frequently acts as an
  underwriter or private placement agent in corporate and public securities offerings and provides alternative
  financing options. It also provides financial advice to investment banking clients on a wide variety of transactions
  including mergers and acquisitions, divestitures, leveraged buyouts, financial restructurings and a variety of cross-border
  transactions.
            Private Client Services provides investment advice, financial planning and brokerage services to affluent
  individuals, small and mid-size companies, and non-profit and large corporations primarily through the network of
  Smith Barney Financial Consultants. In addition, Private Client Services provides independent client-focused research
  to individuals and institutions around the world.
           The portion of Citigroup’s Asset Management segment housed within CGMHI is comprised primarily of
  two asset management business platforms: Salomon Brothers Asset Management and Smith Barney Asset
  Management (the “Asset Management Group”) . These platforms offer a broad range of asset management products
  and services from global investment centers, including mutual funds, closed-end funds and managed accounts. In
  addition, the Asset Management Group offers a broad range of unit investment trusts.
           CGMHI is subject to the informational requirements of the Exchange Act and in accordance therewith files
  reports and other information with the Commission. Reports and other information filed by CGMHI with the
  Commission pursuant to the informational requirements of the Exchange Act can be inspected and copied at the public
  reference facilities maintained by the Commission at Room 1024, Judiciary Plaza, 450 Fifth Street, N.W., Washington,


                                                              85

                                                                                                           010703
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
                                       of 19406/09/21 Page 209 of 303 PageID 13591
Case 3:21-cv-00538-N Document 26-39 Filed


  D.C. 20549. Copies of such material can also be maintained upon written request addressed to the Commission,
  Public Reference Section, Room 1024, 450 Fifth Street, N.W., Washington, D.C. 20549, at prescribed rates. The
  Commission maintains a web site on the internet at http://www.sec.gov containing reports, proxy statements and other
  information regarding registrants that file electronically with the Commission.
          The principal offices of CGMHI are located at 388 Greenwich Street, New York, New York 10013,
  telephone number (212) 816-6000. CGMHI was incorporated in New York in 1977.




                                                            86

                                                                                                       010704
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
                                       of 19406/09/21 Page 210 of 303 PageID 13592
Case 3:21-cv-00538-N Document 26-39 Filed


   THE REFERENCE PORTFOLIO MANAGER AND THE REFERENCE PORTFOLIO MANAGEMENT
                                 AGREEMENT

           As described herein, the Reference Portfolio Manager will act solely on behalf of the Swap Counterparty
  and will not act or be deemed to act on behalf of the Issuer or Holders of Securities. Neither the Issuer nor the
  Holders of Securities will have any rights, as third party beneficiary or otherwise, against the Reference Portfolio
  Manager under the Swap Agreement or the Reference Portfolio Management Agreement, and the Reference
  Portfolio Manager will have no liability to the Issuer or the Holders of Securities thereunder. The Issuer and the
  Holders of Securities will have no direct recourse against the Reference Portfolio Manager as a result of action or
  inaction by the Reference Portfolio Manager thereunder. Actions taken by the Reference Portfolio Manager (on
  behalf of the Swap Counterparty) may, through the Swap Agreement, have an effect on the Securities. The
  disclosure with respect to the Reference Portfolio Manager is included solely for the purpose of allowing
  prospective investors to understand such effects. See “Risk Factors—Role of the Reference Portfolio Manager.”

  The Reference Portfolio Manager

           Based in Dallas, Texas, Highland Capital Management, L.P. (“Highland Capital”) is a registered
  investment adviser specializing in below investment grade credit and special situation investing. As of March 31,
  2004, Highland Capital managed over $9.0 billion in leveraged loans, high yield bonds, structured products and
  other assets for banks, insurance companies, pension plans, foundations, and high net worth individuals.

           As of March 31, 2004, Highland Capital employed 32 investment professionals covering 44 industries with
  over 600 credits owned and 750 credits followed. Portfolios as of March 31, 2004 include 12 structured investment
  vehicles (including 7 CLOs), separate accounts, and 5 hedge funds. Additionally, Highland Capital manages two
  closed-end registered investment companies listed on the NYSE.

  Investment Philosophy and Process

            Highland Capital's investment philosophy is based on the belief that fundamental research and disciplined
  asset acquisition/disposition produce superior long-term results. Highland Capital’s investment approach seeks to
  generate superior performance with muted volatility. The investment approach is a top-down approach as advocated
  by the Institute for Chartered Financial Analysts. Highland Capital anticipates long-term secular trends and
  identifies those sectors and issues that have the highest relative value characteristics. Highland Capital's process and
  philosophy have been consistent over time.

            Highland Capital has a large range and depth of experience. It has expertise in syndicated loans, high yield
  bonds, and distressed investments. Highland Capital believes it is in a position to arbitrage disparities in the
  historical spread relationship between various below investment grade asset classes. Highland Capital believes that,
  historically, the most inefficient asset classes have demonstrated the best risk/return characteristics.

            Highland Capital has invested over $140 million of firm capital in its funds, and expects that one of its
  Affiliates or funds will invest $20 million in the Income Notes of the Issuer. Additionally, Highland Capital
  believes that it strives to minimize operating expenses and hires the brightest and most talented professionals,
  insisting on a high degree of dedication and integrity.

            Highland Capital believes that its disciplined investment process minimizes a portfolio's risk and that its
  strategy seeks to maximize current yield over capital appreciation while limiting downside risk. Portfolio managers
  actively follow each credit and several times each year the entire investment staff reviews all positions during multi-
  day Monitoring Meetings. We will look to sell a security or remove a reference obligation if it is fully valued or if a
  significant fundamental change occurs. Highland Capital diversifies its portfolios with set limits on exposure to any
  one given industry or issuer. Highland Capital believes that this philosophy and process has resulted in positive
  returns in 43 of the last 45 quarters on its underlying loan portfolio and consistent outperformance relative to its
  indices.

            Highland Capital focuses on a "team" approach that it has used since the investment team started in 1990.
  It is Highland Capital management's belief that this style creates the optimum environment for the exchange of
  information and the development of all investment professionals. All aspects of the investment process are
  coordinated through the team's direct interaction. The investment team meets every morning to discuss the market,


                                                             87

                                                                                                         010705
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
                                       of 19406/09/21 Page 211 of 303 PageID 13593
Case 3:21-cv-00538-N Document 26-39 Filed


  investment strategy, and credits. In addition, the firm maintains an "informal" open door policy with regards to
  investment or personal issues. The team is composed of senior management and portfolio managers/analysts.
  Collectively, the team utilizes an investment process which is driven by fundamental credit research. Each portfolio
  manager/analyst makes specific credit recommendations based upon industry coverage. The investment proposal is
  then brought to the investment team for consideration. Based upon the consensus decision, the portfolio manager
  with the recommendation will execute the trade.

           Highland Capital has also provided its investment team with a strong commitment to technology. The firm
  developed Wall Street Office® which is a proprietary software system that allows Highland Capital to model,
  portfolio manage, and trade syndicated loans. This software has been licensed to more than 70 financial institutions
  that invest in syndicated loans.

  Biographies of Certain Key Individuals

           Set forth below is information regarding certain persons who are currently employed by the Reference
  Portfolio Manager. Such persons may not necessarily continue to be so employed during the entire term of the
  Reference Portfolio Management Agreement.

            James Dondero, CFA, CPA, CMA - President
  Mr. Dondero is a Founder and President of Highland Capital Management, L.P. He serves on the boards of several
  corporations including Genesis Health Ventures, Audio Visual Services, and Leap Wireless. Formerly, Mr. Dondero
  served as Chief Investment Officer of Protective Life's GIC subsidiary and helped grow the business from concept
  to over $2 billion between 1989 and 1993. His portfolio management experience includes mortgage-backed
  securities, investment grade corporates, leveraged bank loans, emerging markets, derivatives, preferred stocks and
  common stocks. From 1985 to 1989, he managed approximately $1 billion in fixed income funds for American
  Express. Mr. Dondero is a Beta Gamma Sigma graduate of the University of Virginia with degrees in Accounting
  and Finance. He completed financial training at Morgan Guaranty Trust Company. Mr. Dondero is a Certified
  Public Accountant, Chartered Financial Analyst and a Certified Management Accountant.

           Mark Okada, CFA - Chief Investment Officer
  Mr. Okada has over 19 years of experience in the leveraged finance market. He is responsible for overseeing
  Highland Capital’s investment activities for its various funds. Formerly, Mr. Okada served as Manager of Fixed
  Income for Protective Life’s GIC subsidiary from 1990 to 1993. He was primarily responsible for the bank loan
  portfolio and other risk assets. Protective was one of the first non-bank entrants into the syndicated loan market.
  From 1986 to 1990, he served as Vice-President, managing over $1 billion of high yield bank loans, for Hibernia
  National Bank. Mr. Okada is an honors graduate of the University of California Los Angeles with degrees in
  Economics and Psychology. He completed his credit training at Mitsui and is a Chartered Financial Analyst. Mr.
  Okada is also Chairman of the Board of Directors of Common Grace Ministries Inc.

            Jack Yang - Head of Business Development
  Mr. Yang is responsible for new product development, fundraising, and investor relations, and heads the firm’s New
  York office. Prior to joining Highland Capital, he was Managing Director and Global Head of Leveraged Finance
  Products at Merrill Lynch. He joined Merrill Lynch in 1994 to establish the firm’s syndicated loan activities and co-
  headed the firm’s Global Leveraged Finance Division from 1999 to 2001. In addition to heading the syndicated loan
  activities of the firm, while at Merrill Lynch he had significant responsibility for establishing and managing the $1.5
  billion ML Bridge Loan Fund, the $1.1 billion ML Mezzanine Fund, and the European Leveraged Finance Group.
  He was a senior member of the firm’s Debt Markets Commitment Committee and Mezzanine Investment
  Committee. Prior to joining Merrill, he spent 11 years at Chemical Securities, Inc. and was a founding member of
  the Global Syndicated Finance Division. He earned a BA from Cornell University and an MBA from Columbia
  University. He is a Registered Representative with Series 7, 63, and 24 licenses.

           Todd Travers, CFA – Partner - Senior Portfolio Manager
  Mr. Travers is the primary portfolio manager for Highland's par debt funds, a member of the Credit Committee, and
  heads a team that is responsible for structuring new transactions and implementing additional opportunities in
  Highland's core businesses. Formerly, Mr. Travers served as Portfolio Manager/Portfolio Analyst from 1994 to
  1998 for Highland. In 1999, he was promoted to Senior Portfolio Manager and his duties were expanded beyond
  sector portfolio management to include the origination, structuring and issuance of new structured vehicles,
  including Highland Loan Funding V Ltd. and Restoration Funding Ltd. His prior responsibilities included

                                                            88

                                                                                                        010706
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
                                       of 19406/09/21 Page 212 of 303 PageID 13594
Case 3:21-cv-00538-N Document 26-39 Filed


  managing a portion of Highland's leveraged loan and high yield debt portfolios with an emphasis on technology and
  aviation transactions. Prior to joining Highland, Mr. Travers was a Finance Manager at American Airlines. Mr.
  Travers is a graduate of Iowa State University with a BS in Industrial Engineering. He received his MBA with an
  emphasis in Finance from Southern Methodist University. Mr. Travers is a Chartered Financial Analyst.

            Brad Borud - Senior Trader
  Mr. Borud is a Senior Trader for loan and high yield credit products. Prior to his current duties, Mr. Borud served as
  a Portfolio Analyst for Highland Capital from 1996 to 1998 and afterward as a Portfolio Manager covering a wide
  range of industries, including Wireline Telecommunications, Wireless Telecommunications, Telecommunication
  Equipment Manufacturers, Multi-channel Video, and Media. Prior to joining Highland Capital, Mr. Borud worked
  as a Global Finance Analyst in the Corporate Finance Group at NationsBank from 1995 to 1996 where he was
  involved in the originating, structuring, modeling, and credit analysis of leveraged transactions for large corporate
  accounts in the Southwest portion of the United States. Formerly, Mr. Borud served at Conseco Capital Management
  in the Fixed Income Research Department following the Transportation and Energy sectors. He has a BS in Business
  Finance from Indiana University and is a CFA Level III Candidate.

           David Walls, CFA - Portfolio Manager, Distressed
  Mr. Walls is a Portfolio Manager covering the Cable, Building Materials and Equipment Rental sectors. Prior to
  joining Highland, Mr. Walls worked at Lend Lease Real Estate Investments (LLREI) in their Asset Management
  unit where, as an Associate, he participated in the underwriting and acquisition of bulk portfolios of distressed
  Korean real estate and corporate debt. Before his international responsibilities at LLREI, Mr. Walls performed loan
  workouts on a domestic portfolio of sub- and non-performing real estate secured assets. Prior to joining Lend Lease,
  Mr. Walls worked at U.S. Trust Company of California as an Assistant Vice President, Junior Portfolio Manager in
  their Fixed Income Portfolio Management group. He holds a BA in Economics from Northwestern University and
  an MBA in Finance and Marketing from the Kellogg School of Management at Northwestern University. Mr. Walls
  is a member of AIMR and DAIA. Mr. Walls is a Chartered Financial Analyst.

           John Morgan, CFA - Senior Portfolio Manager
  Mr. Morgan is a Senior Portfolio Manager covering the Retail, Food & Drug, and Steel sectors. Prior to joining
  Highland, Mr. Morgan served as Portfolio Analyst for Falcon Fund Management, LTD from August 1995-February
  2000. There he created comparables to assess the attractiveness of companies within industries and across the
  portfolio. He assisted the portfolio manager in the security selection process and management of the portfolio. Prior
  to Falcon, he was an Analyst for a Convertible Arbitrage Fund at Q Investments. His primary responsibility included
  analyzing financial statements and related corporate disclosures and performing analysis on potential investment
  opportunities. He received both a BS in Biological Sciences and an MBA from Southern Methodist University.

           Joe Dougherty, CFA, CPA - Senior Portfolio Manager: Chemicals
  Mr. Dougherty served as Portfolio Analyst from 1998 to 1999 at Highland Capital. From 1997-1998, he served as an
  Investment Analyst with Sandera Capital Management. Prior to this, he was a summer associate at Enron Capital
  and Trade Resources in their Corporate Development Department. Mr. Dougherty also worked as a Business
  Development Manager at Akzo Nobel from 1994 to 1996 and a Senior Accountant at Deloitte & Touche, LLP from
  1992 to 1994. He received a BS in Accounting from Villanova University and an MBA from Southern Methodist
  University.

            Kurtis Plumer, CFA - Senior Portfolio Manager: Energy & Food Processors
  From 1996-1999, Mr. Plumer served as a High Yield Trader for Lehman Brothers in New York. His primary
  responsibilities were to analyze and trade high yield corporate bonds from Latin America and Asia. He traded
  securities issued by companies in a wide variety of industries, particularly focusing on media/telecom, energy and
  utility/project finance. From 1990-1994, Mr. Plumer was employed as a Corporate Finance Associate at
  NationsBanc Capital Markets (now Bank of America Securities) where he analyzed, structured and executed
  mergers, and acquisitions and finance transactions. Mr. Plumer is a graduate of Baylor University with a BBA in
  Economics and Finance. He received his MBA in Management/Strategy and Finance from Northwestern University.

           Patrick H. Daugherty - Senior Portfolio Manager & General Counsel
  Mr. Daugherty served as a Portfolio Analyst from 1998 to 1999 for Highland Capital. Prior to joining Highland
  Capital, Mr. Daugherty served as Vice President in the Corporate Finance Group at NationsBanc Capital Markets,
  Inc. (now Bank of America) from 1993 to 1998. There he originated and structured leveraged transactions for a


                                                           89

                                                                                                       010707
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
                                       of 19406/09/21 Page 213 of 303 PageID 13595
Case 3:21-cv-00538-N Document 26-39 Filed


  portfolio of mid-cap companies located in the Southwest. Prior to joining Bank of America, he was an Associate
  with the law firm of Baker, Brown, Sharman and Parker in Houston, Texas. He received a BBA in Finance from the
  University of Texas at Austin and a Jurist Doctorate from the University of Houston School of Law. Professional
  certifications include membership in the Texas Bar Association and admittance to the American Bar Association in
  1992. He is a CFA Level II Candidate.

           Paul Kauffman, CFA, CPA - Senior Trader
  Mr. Kauffman is a Senior Trader for loan and high yield credit products. Additionally, Mr. Kauffman oversees the
  investment activities of Highland Capital’s long/short equity fund. Prior to his current duties, Mr. Kauffman served
  as a Portfolio Analyst from 1998 to 1999 and afterward as a Portfolio Manager covering a wide range of industries,
  including Paper and Packaging as well as General Industrials. Formerly, Mr. Kauffman was a Supervising Senior
  Accountant at KPMG Peat Marwick LLP from 1994 to 1996. Prior to this, he was a Staff Accountant at Pattillo,
  Brown & Hill CPAs from 1992 to 1994. He received a BBA in Accounting from Baylor University and an MBA
  from Duke University. Mr. Kauffman is a Chartered Financial Analyst and a Certified Public Accountant.

           See “Risk Factors—Effect of Decisions of the Reference Portfolio Manager on the Securities.”

  The Reference Portfolio Management Agreement

           The following summary generally describes certain provisions of the Reference Portfolio Management
  Agreement. The summary does not purport to be complete and is subject to, and is qualified in its entirety by
  reference to, the provisions of the Reference Portfolio Management Agreement, which is incorporated herein by
  reference.

            Subject to the terms of the Reference Portfolio Management Agreement, the Reference Portfolio Manager
  will select the initial Reference Portfolio, make decisions to remove and add Reference Obligations under the Swap
  Agreement (including, in the case of an addition, the determination of the Reference Price and with respect to a
  removal, the determination of the Final Price and the related Obligation Value Reduction Amount or Obligation
  Value Increase Amount), provide to the Collateral Administrator on behalf of the Swap Counterparty certain
  information specified in the Collateral Administration Agreement and review the reports prepared pursuant to the
  Indenture and the Collateral Administration Agreement. See “Description of the Securities—The Indenture and the
  Collateral Administration Agreement—Reports.” The Reference Portfolio Manager will act under the Reference
  Portfolio Management Agreement as the agent of and on behalf of the Swap Counterparty and not on behalf of the
  Issuer. Any actions directed by the Reference Portfolio Manager may change the composition and characteristics of
  the Reference Portfolio and the rate of payment thereon and, accordingly, may affect, through the Swap Agreement,
  the return to the Holders of the Securities. See “Risk Factors—Conflicts of Interest Involving the Reference
  Portfolio Manager” and “—Role of the Reference Portfolio Manager.”

           The Reference Portfolio Manager may engage in other business and furnish investment management,
  advisory and other types of services to its Affiliates and other clients whose investment policies differ from, or are
  the same as, those followed by the Reference Portfolio Manager on behalf of the Swap Counterparty, as required by
  the Reference Portfolio Management Agreement and the Swap Agreement. The Reference Portfolio Manager may
  make recommendations to or effect transactions for such Affiliates and other clients which may differ from those
  effected with respect to the Swap Agreement. See “Risk Factors—Conflicts of Interest Involving the Reference
  Portfolio Manager.”

           As compensation for the performance of its obligations under the Reference Portfolio Management
  Agreement, the Swap Counterparty will be obligated, as provided in the Reference Portfolio Management
  Agreement, to pay to the Reference Portfolio Manager on each Payment Date fees in an amount equal to the sum of
  the Base Amount, the Subordinate Amount, if any, and the Incentive Amount, if any, for such date. Such amounts
  will accrue if unpaid and be payable on the next Payment Date on which funds are available therefor as described in
  the definitions thereof. The Base Amount and the Subordinate Amount will accrue interest at a rate of LIBOR plus
  3.0% per annum if deferred.

           The Swap Counterparty has agreed to reimburse the Reference Portfolio Manager for certain expenses and
  other amounts to the extent and only to the extent the Swap Counterparty receives compensation for such amounts
  from the Issuer as Administrative Expenses. The Reference Portfolio Manager will be responsible for its ordinary


                                                            90

                                                                                                        010708
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
                                       of 19406/09/21 Page 214 of 303 PageID 13596
Case 3:21-cv-00538-N Document 26-39 Filed


  expenses incurred in the course of performing its obligations under the Reference Portfolio Management
  Agreement; provided, however, that in no event shall the Reference Portfolio Manager be liable for the fees,
  expenses and costs of legal advisers, rating agencies, accountants, auditors, recordkeepers and other professionals
  retained by the Swap Counterparty.

             The Reference Portfolio Manager will not be liable for any loss incurred as a result of the actions taken or
  recommended by the Reference Portfolio Manager under the Reference Portfolio Management Agreement or the
  Swap Agreement, or for any other act or omission by the Reference Portfolio Manager in the performance of its
  obligations under the Reference Portfolio Management Agreement and the Swap Agreement or otherwise in any
  event whatsoever, except by reason of acts or omissions constituting bad faith, fraud, willful misconduct, gross
  negligence or breach of fiduciary duty in the performance of, or reckless disregard of, its duties and obligations
  thereunder and under the provisions of the Swap Agreement applicable to it. Neither the Issuer nor the Holders of
  the Securities will have any rights, as third party beneficiaries or otherwise, against the Reference Portfolio Manager
  under the Swap Agreement or the Reference Portfolio Management Agreement and the Reference Portfolio
  Manager will have no liability to the Issuer or the Holders of the Securities under either such agreement. The Issuer
  and the Holders of Securities will have no direct recourse against the Reference Portfolio Manager as a result of
  action or inaction by the Reference Portfolio Manager under the Reference Portfolio Management Agreement or the
  Swap Agreement. The Swap Counterparty and its agents and each of their respective shareholders, officers,
  directors, employees or agents will be entitled to indemnification (or, in certain cases, contribution) by the Issuer
  from and against any and all loss, liability, claim, damage and expense of any kind incurred by any of them in
  connection with the Swap Agreement or the Reference Portfolio Manager’s engagement under the Reference
  Portfolio Management Agreement or as a result of the Reference Portfolio Manager’s performance of its obligations
  and duties under the Reference Portfolio Management Agreement or under the Swap Agreement, except as may
  result from the Reference Portfolio Manager’s bad faith, fraud, willful misconduct, gross negligence or breach of
  fiduciary duty in the performance, or reckless disregard, of its duties, under the Reference Portfolio Management
  Agreement. These amounts will be Administrative Expenses, which will be paid in accordance with the Priority of
  Payments. The Swap Counterparty has agreed to reimburse the Reference Portfolio Manager for certain such losses,
  liabilities, claims, damages and expenses to the extent the Swap Counterparty receives such amounts from the
  Issuer.

           Subject to the following provisions regarding removal or resignation of the Reference Portfolio Manager,
  the Reference Portfolio Management Agreement will be entered into on the Closing Date for a term until the
  termination date of the Swap Agreement unless sooner terminated. The Reference Portfolio Manager may be
  removed under the following circumstances:

           (1)      The Issuer may request the Swap Counterparty to remove the Reference Portfolio Manager
                    without cause, upon not less than 90 days’ prior written notice to the Reference Portfolio Manager,
                    upon the vote of at least 66 2/3% (in Aggregate Principal Amount) of the Income Notes and at
                    least 66 2/3% (in Aggregate Principal Amount) of each Class of Senior Notes. Upon receipt of
                    such a request, the Swap Counterparty, in its sole discretion, may, but will not be obligated to,
                    remove the Reference Portfolio Manager.
           (2)      The Swap Counterparty will have the right in its sole discretion to remove the Reference Portfolio
                    Manager for cause at any time, as specifically set forth in the Reference Portfolio Management
                    Agreement (including the bankruptcy or insolvency of the Reference Portfolio Manager or fraud
                    or criminal violation by the Reference Portfolio Manager). The Issuer may request the Swap
                    Counterparty to remove the Reference Portfolio Manager for cause at any time, upon the vote of at
                    least 66 2/3% (in Aggregate Principal Amount) of each Class of Senior Notes and at least
                    66 2/3% (in Aggregate Principal Amount) of the Income Notes. Upon receipt of such a request,
                    the Swap Counterparty may, but will not be obligated to, remove the Reference Portfolio
                    Manager.

           The Reference Portfolio Manager may terminate the Reference Portfolio Management Agreement at any
  time upon not less than 90 days’ written notice to the Swap Counterparty and each Rating Agency. No resignation
  or removal of the Reference Portfolio Manager will be effective until a successor Reference Portfolio Manager has
  been appointed in accordance with the Reference Portfolio Management Agreement and such successor reference
  portfolio manager accepts such appointment. The Swap Counterparty may, but is not obligated to, consult with the


                                                            91

                                                                                                        010709
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
                                       of 19406/09/21 Page 215 of 303 PageID 13597
Case 3:21-cv-00538-N Document 26-39 Filed


  Issuer when selecting a replacement Reference Portfolio Manager. If so consulted, the Issuer will follow the
  instructions of the Holders of a majority (in Aggregate Principal Amount) of Income Notes; provided that the Issuer
  shall not follow such direction as to any replacement Reference Portfolio Manager if the Holders of at least 66 2/3%
  of the Aggregate Principal Amount of each Class of Senior Notes object to such replacement Reference Portfolio
  Manager. Securities beneficially owned (whether acquired on the Closing Date or at any time subsequent thereto)
  by the Reference Portfolio Manager or any of its Affiliates or by an account or fund for which the Reference
  Portfolio Manager or an Affiliate acts as the investment advisor with discretionary authority shall be disregarded and
  deemed not to be Outstanding and may not be voted with respect to any such vote as to the removal or replacement
  of the Reference Portfolio Manager. If within 90 days following a notice of resignation or a notice of removal no
  replacement Reference Portfolio Manager has been appointed and accepted such appointment, the Reference
  Portfolio Manager may petition a court of competent jurisdiction for the appointment of a replacement Reference
  Portfolio Manager.

           The Reference Portfolio Manager may direct the Swap Counterparty to extend the Portfolio Modification
  Period and the term of the Swap Agreement in accordance with the provisions of the Swap Agreement, and the
  Swap Counterparty has agreed to follow that direction, subject to the satisfaction of the Extension Conditions. See
  “Description of the Swap Agreement—Extension of the Swap Agreement” and “Description of the Securities—
  Maturity of the Notes and Class Q-1 Securities and Extension of Maturity of the Notes and Class Q-1 Securities.

          The Reference Portfolio Manager may request the Swap Counterparty to elect to effect an Amendment
  Buy-Out. The Swap Counterparty has agreed to follow such a request subject to certain conditions. See
  “Description of the Securities—Amendment Buy-Out.”




                                                            92

                                                                                                       010710
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
                                       of 19406/09/21 Page 216 of 303 PageID 13598
Case 3:21-cv-00538-N Document 26-39 Filed


                                   PURCHASE AND TRANSFER RESTRICTIONS

           The Securities have not been and will not be registered under the Securities Act or any state “Blue Sky”
  laws or the securities laws of any other jurisdiction and, accordingly, may not be reoffered, resold, pledged or
  otherwise transferred except in accordance with the restrictions set forth in the Indenture and described under
  “Notices to Purchasers” and below.

             Without limiting the foregoing, by holding a Security, each Holder of Securities will acknowledge and
  agree, among other things, that such Holder of Securities understands that neither of the Issuers is registered as an
  investment company under the Investment Company Act, but that the Issuer claims exemption from registration as
  such by virtue of Section 3(c)(7) of the Investment Company Act. In general terms, Section 3(c)(7) excepts from the
  provisions of the Investment Company Act those non-U.S. issuers (i) whose investors residing in the United States
  are Qualified Purchasers and (ii) which do not make a public offering of their securities in the United States. In
  general terms, Qualified Purchaser is defined to mean, among other things, (i) natural persons who own not less than
  U.S. $5,000,000 in “investments”; (ii) a company that owns not less than U.S. $5,000,000 in “investments” and that
  is owned directly or indirectly by or for two or more natural persons who are related as siblings or spouses
  (including former spouses), or direct lineal descendants by birth or adoption, spouses of such persons, the estates of
  such persons, or foundations, charitable organizations, or trusts established by or for the benefit of such persons;
  (iii) certain trusts that were not formed for the specific purposes of acquiring the securities offered, as to which the
  trustee or other person authorized to make decisions with respect to the trust, and each settlor or other person who
  has contributed assets to the trust, is a qualified purchaser (other than certain trusts); and (iv) any person, acting for
  its own account or the accounts of other qualified purchasers, who in the aggregate owns and invests on a
  discretionary basis, not less than U.S. $25,000,000 in “investments.” For purposes of the definition of “qualified
  purchaser,” “investments” has the meaning given such term in Rule 270.2a51-1 under the Investment Company Act.
  See “Risk Factors—Investment Company Act Considerations.”

  Senior Notes

           Legend

          Unless determined otherwise by the Issuers in accordance with applicable law and so long as any Class of
  Senior Notes is outstanding, the Senior Notes will bear a legend substantially as set forth below:

           “THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE U.S. SECURITIES
           ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS IN
           THE UNITED STATES OR THE SECURITIES LAWS OF ANY OTHER JURISDICTION AND THE
           ISSUERS HAVE NOT REGISTERED UNDER THE U.S. INVESTMENT COMPANY ACT OF 1940,
           AS AMENDED (THE “INVESTMENT COMPANY ACT”). THE HOLDER HEREOF, BY ITS
           ACCEPTANCE OF THIS NOTE, REPRESENTS THAT IT HAS OBTAINED THIS NOTE IN A
           TRANSACTION IN COMPLIANCE WITH THE SECURITIES ACT, THE INVESTMENT COMPANY
           ACT AND ALL OTHER APPLICABLE LAWS OF THE UNITED STATES OR ANY OTHER
           JURISDICTION, AND THE RESTRICTIONS ON SALE AND TRANSFER SET FORTH IN THE
           INDENTURE. THE HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS NOTE, FURTHER
           REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL NOT REOFFER, RESELL,
           PLEDGE OR OTHERWISE TRANSFER THIS NOTE (OR ANY INTEREST HEREIN) EXCEPT IN
           COMPLIANCE WITH THE SECURITIES ACT, THE INVESTMENT COMPANY ACT AND ALL
           OTHER APPLICABLE LAWS OF ANY JURISDICTION AND IN ACCORDANCE WITH THE
           CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED
           TO HEREIN (A) TO A TRANSFEREE (1) THAT IS A “QUALIFIED PURCHASER” WITHIN THE
           MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT, (2) THAT (i) WAS NOT
           FORMED FOR THE PURPOSE OF INVESTING IN THE NOTES, (ii) HAS RECEIVED THE
           NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS IF THE PURCHASER IS A PRIVATE
           INVESTMENT COMPANY FORMED BEFORE APRIL 30, 1996, (iii) IS NOT A BROKER-DEALER
           THAT OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS THAN U.S. $25,000,000 IN
           SECURITIES OF UNAFFILIATED ISSUERS, (iv) IS NOT A PARTNERSHIP, COMMON TRUST
           FUND, SPECIAL TRUST, PENSION, PROFIT SHARING OR OTHER RETIREMENT TRUST FUND


                                                             93

                                                                                                          010711
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
                                       of 19406/09/21 Page 217 of 303 PageID 13599
Case 3:21-cv-00538-N Document 26-39 Filed


          OR PLAN IN WHICH THE PARTNERS, BENEFICIARIES OR PARTICIPANTS, AS APPLICABLE,
          MAY DESIGNATE THE PARTICULAR INVESTMENTS TO BE MADE, (v) IS ACQUIRING ITS
          NOTES IN A TRANSACTION THAT MAY BE EFFECTED WITHOUT LOSS OF ANY APPLICABLE
          INVESTMENT COMPANY ACT EXEMPTION AND (vi) AGREES TO PROVIDE NOTICE TO ANY
          SUBSEQUENT TRANSFEREE OF THE TRANSFER RESTRICTIONS APPLICABLE TO THIS NOTE
          PROVIDED IN THIS LEGEND AND THE INDENTURE AND (3) THAT IS A PERSON WHOM THE
          SELLER REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
          RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR
          THE ACCOUNT OF A “QUALIFIED INSTITUTIONAL BUYER” IN COMPLIANCE WITH RULE
          144A UNDER THE SECURITIES ACT, OR (B) TO A TRANSFEREE THAT IS NOT A U.S. PERSON
          (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AND IS ACQUIRING THIS
          NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 903 OR RULE 904 OF
          REGULATION S UNDER THE SECURITIES ACT, AND, IN THE CASE OF BOTH CLAUSES (A)
          AND (B), IN A PRINCIPAL AMOUNT OF NOT LESS THAN THE APPLICABLE MINIMUM
          DENOMINATION.

          EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE DEEMED TO HAVE MADE THE
          REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE OR AN EXHIBIT
          THERETO.

          THIS NOTE IS TRANSFERABLE ONLY IN ACCORDANCE WITH THE RESTRICTIONS
          DESCRIBED HEREIN. ANY SALE OR TRANSFER IN VIOLATION OF THE FOREGOING WILL
          BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
          TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS
          TO THE CONTRARY TO THE ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY. EACH
          TRANSFEROR OF THIS NOTE AGREES TO PROVIDE NOTICE OF THE TRANSFER
          RESTRICTIONS SET FORTH HEREIN AND IN THE INDENTURE TO THE TRANSFEREE. IN
          ADDITION TO THE FOREGOING, THE ISSUER MAINTAINS THE RIGHT TO COMPEL THE
          RESALE OF ANY INTEREST IN THIS NOTE PREVIOUSLY TRANSFERRED TO OR HELD BY
          ANY NON-PERMITTED HOLDER IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF
          THE INDENTURE.

          IN ADDITION, A HOLDER MAY BE REQUIRED TO SELL ITS INTEREST IN THIS NOTE AS
          PROVIDED IN THE INDENTURE IF IT DOES NOT CONSENT TO AMENDMENTS TO THE
          INDENTURE OR THE SWAP AGREEMENT.

          FURTHER, NO SALE OR TRANSFER OF THIS NOTE (OR ANY INTEREST HEREIN) MAY BE
          MADE UNLESS SUCH SALE OR TRANSFER WILL NOT CONSTITUTE OR RESULT IN A
          PROHIBITED TRANSACTION UNDER SECTION 406 OF THE U.S. EMPLOYEE RETIREMENT
          INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE U.S.
          INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (OR, IN THE CASE OF A
          GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR FEDERAL, STATE OR LOCAL LAW)
          FOR WHICH AN EXEMPTION IS NOT AVAILABLE, ALL OF THE CONDITIONS OF WHICH ARE
          SATISFIED.”

  Transferees of Interests in Rule 144A Global Notes

           Each initial purchaser and subsequent transferee who is purchasing an interest in a Rule 144A Global Note
  will be deemed to have represented and agreed as follows:
          1.       It (a) is a Qualified Institutional Buyer and is acquiring the Notes in reliance on the exemption
                   from Securities Act registration provided by Rule 144A thereunder, (b) is a Qualified Purchaser
                   and (c) understands the Notes will bear the legend set forth above and be represented by one or
                   more Rule 144A Global Notes. In addition, it represents and warrants that it (i) was not formed
                   for the purpose of investing in the Notes, (ii) has received the necessary consent from its beneficial
                   owners if the purchaser is a private investment company formed before April 30, 1996, (iii) is not
                   a broker-dealer that owns and invests on a discretionary basis less than U.S. $25,000,000 in

                                                           94

                                                                                                       010712
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
                                       of 19406/09/21 Page 218 of 303 PageID 13600
Case 3:21-cv-00538-N Document 26-39 Filed


              securities of unaffiliated issuers, (iv) is not a partnership, common trust fund, special trust,
              pension, profit sharing or other retirement trust fund or plan in which the partners, beneficiaries or
              participants, as applicable, may designate the particular investments to be made, (v) is acquiring
              its Notes in a transaction that may be effected without loss of any applicable Investment Company
              Act exemption, (vi) will provide notice to any subsequent transferee of the transfer restrictions
              applicable to such Notes under the Indenture or provided in the legend of such Notes, (vii) will
              hold and transfer its beneficial interest in any Note only in a principal amount of not less than the
              applicable minimum denomination and (viii) will provide the Issuer from time to time such
              information as it may reasonably request in order to ascertain compliance with this paragraph 1.
        2.    The Notes are being purchased or transferred in accordance with the transfer restrictions set forth
              in the Indenture and pursuant to an exemption from Securities Act registration, and in accordance
              with applicable state securities laws or securities laws of any other relevant jurisdiction. It
              understands that the Notes have been offered only in a transaction not involving any public
              offering in the United States within the meaning of the Securities Act, the Notes have not been and
              will not be registered under the Securities Act or the securities laws of any states, and, if in the
              future it decides to offer, resell, pledge or otherwise transfer the Notes, such Notes may be offered,
              resold, pledged or otherwise transferred only in accordance with an exemption from registration
              under such laws and pursuant to the provisions of the Indenture and the legend on such Notes. In
              particular, it understands that interests in the Notes may be transferred only to (a) a Qualified
              Purchaser that is a Qualified Institutional Buyer or (b) a person that is not a “U.S. person” as
              defined in Regulation S under the Securities Act. Purchasers and transferees who reside in certain
              states or jurisdictions may be subject to additional suitability standards and/or specific holding
              periods before the Notes may be resold or otherwise transferred. It acknowledges that no
              representation is made as to the availability of any exemption under the Securities Act or any state
              or other securities laws for resale of the Notes.
        3.    In connection with the purchase of the Notes (provided that no such representations in clauses (a),
              (b) or (c) below are made with respect to the Reference Portfolio Manager or its Affiliates by the
              Reference Portfolio Manager or any Affiliate of the Reference Portfolio Manager or by any
              account managed or advised by the Reference Portfolio Manager or any Affiliate of the Reference
              Portfolio Manager): (a) it understands that none of the Issuers, the Reference Portfolio Manager,
              the Swap Counterparty, the Swap Guarantor, the Initial Purchaser, the Placement Agent, the
              Collateral Administrator, the Amendment Buy-Out Purchaser or any of their respective Affiliates
              is acting as a fiduciary or financial or investment adviser for such beneficial owner; (b) such
              beneficial owner is not relying (for purposes of making any investment decision or otherwise)
              upon any advice, counsel or representations (whether written or oral) of the Issuers, the Reference
              Portfolio Manager, the Swap Counterparty, the Swap Guarantor, the Initial Purchaser, the
              Placement Agent, the Trustee, the Collateral Administrator, the Amendment Buy-Out Purchaser or
              any of their respective Affiliates or agents and independent contractors in their capacities as such
              other than statements, if any, of such person in a current offering circular for the Notes; (c) such
              beneficial owner has consulted with its own legal, regulatory, tax, business, investment, financial
              and accounting advisers to the extent it has deemed necessary and has made its own investment
              decisions based upon its own judgment and upon any advice from such advisers as it has deemed
              necessary and not upon any view expressed by the Issuers, the Reference Portfolio Manager, the
              Swap Counterparty, the Swap Guarantor, the Initial Purchaser, the Placement Agent, the Trustee,
              the Collateral Administrator, the Amendment Buy-Out Purchaser or any of their respective
              Affiliates or agents and independent contractors in their capacities as such; (d) such beneficial
              owner’s purchase of the Notes will comply with all applicable laws in any jurisdiction in which it
              resides or is located; (e) such beneficial owner is acquiring the Notes as principal solely for its
              own account for investment and not with a view to the resale, distribution or other disposition
              thereof in violation of the Securities Act; (f) such beneficial owner has made investments prior to
              the date hereof and was not formed solely for the purpose of investing in the Notes; (g) such
              beneficial owner shall not hold any Notes for the benefit of any other person, it shall at all times be
              the sole beneficial owner thereof for purposes of the Investment Company Act and all other
              purposes and it shall not sell participation interests in the Notes or enter into any other
              arrangement pursuant to which any other person shall be entitled to a beneficial interest in the


                                                       95

                                                                                                   010713
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
                                       of 19406/09/21 Page 219 of 303 PageID 13601
Case 3:21-cv-00538-N Document 26-39 Filed


              distributions on the Notes; (h) all Notes (together with any other securities of the Issuers)
              purchased and held directly or indirectly by such beneficial owner constitute in the aggregate an
              investment of no more than 40% of its assets or capital and (i) it is a sophisticated investor and is
              purchasing the Notes with a full understanding of all of the terms, conditions and risks thereof,
              and it is capable of assuming and willing to assume those risks.

        4.    On each day from the date on which such beneficial owner acquires its interest in the Notes
              through and including the date on which such beneficial owner disposes of its interest in such
              Notes, either (A) such beneficial owner is not a Plan (as defined herein), an entity whose
              underlying assets include the assets of any Plan by reason of Department of Labor regulation
              Section 2510.3-101 or otherwise, or a governmental plan that is subject to any federal, state or
              local law which is substantially similar to the provisions of Section 406 of the Employee
              Retirement Income Security Act of 1974, as amended (“ERISA”), or Section 4975 of the Internal
              Revenue Code of 1986, as amended (the “Code”) or (B) such beneficial owner’s purchase, holding
              and disposition of such Notes (or interest therein) will not constitute or result in a prohibited
              transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
              governmental plan, any substantially similar federal, state or local law) for which an exemption is
              not available, all of the conditions of which are satisfied.

        5.    The purchaser understands that the Indenture permits the Issuer to demand that any holder of a
              beneficial interest in a Rule 144A Global Note who is determined not to be both a Qualified
              Institutional Buyer and a Qualified Purchaser sell the Notes (a) to a person who is both a Qualified
              Institutional Buyer and a Qualified Purchaser in a transaction meeting the requirements of Rule
              144A or (b) to a Person who will take delivery of the holder’s interest in the Rule 144A Global
              Note in the form of an interest in a Temporary Regulation S Global Note or Regulation S Global
              Note, as applicable, and who is not a U.S. Person in a transaction meeting the requirements of
              Regulation S and, if the holder does not comply with such demand within 30 days thereof, the
              Issuer may cause such holder of the beneficial interest to sell its interest in the Note on such terms
              as the Issuer may choose.

        6.    The purchaser understands that in the case of any amendment to the Indenture or the Swap
              Agreement that requires consent of one or more holders of this Notes, the Indenture permits the
              Amendment Buy-Out Purchaser to purchase at a purchase price determined pursuant to the
              Indenture the beneficial interest in this Notes from any holder thereof that either (i) has declared in
              writing that it will not consent to such amendment or (ii) had not consented to such amendment by
              the last day on which consent could be given in accordance with the request therefor; and such
              holder will be required to sell its beneficial interest in this Notes to the Amendment Buy-Out
              Purchaser at the applicable purchase price.

        7.    The purchaser understands that the maturity of this Note is subject to an extension of four years to
              August 1, 2020 without consent of any holders of Securities at the option of the Swap
              Counterparty if certain conditions are satisfied.

        8.    The purchaser acknowledges that it is its intent and that it understands it is the intent of the Issuer
              that, for purposes of U.S. federal income, state and local income and franchise tax and any other
              income taxes, the Issuer will be treated as a corporation, the Senior Notes will be treated as
              indebtedness of the Issuer, and the Income Notes (in the absence of an administrative
              determination or judicial ruling to the contrary) will be treated as equity in the Issuer; the
              purchaser agrees to such treatment and agrees to take no action inconsistent with such treatment.

        9.    The purchaser is not purchasing the Notes in order to reduce any United States federal income tax
              liability or pursuant to a tax avoidance plan. In the case of a purchaser that is a bank (as defined in
              Section 881(c)(3)(a) of the Code) or an affiliate of such a bank, the purchaser (a) is acquiring the
              Notes as a capital markets investment and will not for any purpose treat the assets of the Issuer as
              loans acquired in its banking business, and (b) has not proposed or identified, and will not propose
              or identify, any security or loan for inclusion in the Reference Portfolio.



                                                       96

                                                                                                    010714
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
                                       of 19406/09/21 Page 220 of 303 PageID 13602
Case 3:21-cv-00538-N Document 26-39 Filed


           10.       In the case of any purchaser that is not a United States person (as defined in Section 7701(a)(30)
                     of the Code), the purchaser is not a bank (as defined in Section 881(c)(3)(a) of the Code) or an
                     affiliate of such a bank, unless the purchaser is a person that is eligible for benefits under an
                     income tax treaty with the United States that eliminates United States federal income taxation of
                     United States source interest not attributable to a permanent establishment in the United States.

           11.       It acknowledges that the Reference Portfolio Manager will act solely on behalf of the Swap
                     Counterparty and will not act or be deemed to act on behalf of, or have any contractual
                     relationship with, the Issuer or the Holder of Securities.

           12.       It is aware that, except as otherwise provided in the Indenture, the Notes being sold to it will be
                     represented by one or more Global Notes, and that beneficial interests therein may be held only
                     through DTC.

           13.       It acknowledges that no governmental agency has passed upon the Notes or made any finding or
                     determination as to the fairness of an investment in the Notes.

           14.       It acknowledges that certain persons or organizations will perform services on behalf of the Issuers
                     and will receive fees and/or compensation for performing such services as described in this
                     Offering Circular and the Indenture.

           15.       It acknowledges that the Notes do not represent deposits with or other liabilities or obligations of,
                     and are not guaranteed or endorsed by, the Swap Counterparty, the Swap Guarantor, the
                     Placement Agent, the Initial Purchaser, the Reference Portfolio Manager, the Trustee, the
                     Collateral Administrator, the Amendment Buy-Out Purchaser or any of their respective affiliates
                     or any entity related to any of them or any other holder of Notes. It acknowledges that none of
                     such persons will, in any way, be responsible for or stand behind the value or the performance of
                     the Notes. It acknowledges that purchase of Notes involves investment risks including possible
                     delay in payment of distributions and loss of income and principal invested.

           16.       It understands that the Issuers, the Trustee, the Swap Counterparty, the Swap Guarantor, the
                     Reference Portfolio Manager, the Initial Purchaser, the Placement Agent, the Collateral
                     Administrator, the Amendment Buy-Out Purchaser and their respective counsel will rely upon the
                     accuracy and truth of the foregoing representations, and it hereby consents to such reliance.

  Transferees of Interests in Temporary Regulation S Global Notes and Regulation S Global Notes

           Each initial purchaser and subsequent transferee of Senior Notes who is purchasing an interest in a
  Temporary Regulation S Global Note or a Regulation S Global Note will be deemed to have made the
  representations set forth in paragraphs (2), (3), (4), (6), (7), (8), (9), (10), (11), (13), (14) and (15) above and in
  addition to have further represented and agreed as follows:

           1.        It is aware that the sale of Notes to it is being made in reliance on the exemption from registration
                     provided by Regulation S and understands that the Notes offered in reliance on Regulation S will
                     bear the legend set forth above. It and each beneficial owner of its Notes is not, and will not be, a
                     U.S. Person as defined in Regulation S under the Securities Act, and its purchase of the Notes will
                     comply with all applicable laws in any jurisdiction in which it resides or is located. In addition, it
                     represents and warrants that it will (i) provide notice to any subsequent transferee of the transfer
                     restrictions provided in such legend and in the Indenture, (ii) hold and transfer its beneficial
                     interest in any Note only in a principal amount of not less than the applicable minimum
                     denomination and (iii) provide the Issuer from time to time such information as it may reasonably
                     request in order to ascertain compliance with this paragraph 1.

           2.        It understands that the Indenture permits the Issuer to demand that any holder of a beneficial
                     interest in a Temporary Regulation S Global Note or Regulation S Global Note who is determined
                     not to have acquired such beneficial interest in compliance with the requirements of Regulation S
                     or who is a U.S. Person sell such beneficial interest (a) to a Person who is not a U.S. Person in a

                                                               97

                                                                                                             010715
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
                                       of 19406/09/21 Page 221 of 303 PageID 13603
Case 3:21-cv-00538-N Document 26-39 Filed


                   transaction meeting the requirements of Regulation S or (b) to a Person who will take delivery of
                   the holder’s interest in the Temporary Regulation S Global Notes or Regulation S Global Notes in
                   the form of an interest in a Rule 144A Global Note, who is both a Qualified Institutional Buyer
                   and a Qualified Purchaser in a transaction meeting the requirements of Rule 144A, and, if the
                   holder does not comply with such demand within 30 days thereof, the Issuer may cause the holder
                   to sell its beneficial interest on such terms as the Issuer may choose.

          3.       Such beneficial owner is aware that, except as otherwise provided in the Indenture, the Notes
                   being sold to it will be represented (a) initially, by one or more Temporary Regulation S Global
                   Notes and (b) after the Exchange Date, by one or more Regulation S Global Notes, and that
                   beneficial interests therein may be held only through Euroclear or Clearstream.

          4.       A holder of a beneficial interest in a Temporary Regulation S Global Note must provide Euroclear
                   or Clearstream or the participant organization through which it holds such interest, as applicable,
                   with a certificate certifying that the beneficial owner of the interest in the Temporary Regulation S
                   Global Note is a non-U.S. Person and Euroclear or Clearstream, as applicable, must provide to the
                   Trustee a certificate to such effect, prior to (a) the payment of interest or principal with respect to
                   such holder’s beneficial interest in the Temporary Regulation S Global Note and (b) any exchange
                   of such beneficial interest for a beneficial interest in a Regulation S Global Note.

          5.       It understands that any resale or other transfer of beneficial interests in a Temporary Regulation S
                   Global Note or Regulation S Global Note to U.S. Persons shall not be permitted.

          6.       It understands that the Issuers, the Trustee, the Swap Counterparty, the Swap Guarantor, the
                   Reference Portfolio Manager, the Initial Purchaser, the Placement Agent, the Collateral
                   Administrator, the Amendment Buy-Out Purchaser and their respective counsel will rely upon the
                   accuracy and truth of the foregoing representations, and it hereby consents to such reliance.

  Income Notes

          Legend

           Unless determined otherwise by the Issuer in accordance with applicable law and so long as the Income
  Notes are outstanding, the Income Notes will bear a legend substantially as set forth below:

          “THESE INCOME NOTES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE U.S.
          SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES
          LAWS IN THE UNITED STATES OR THE SECURITIES LAWS OF ANY OTHER JURISDICTION
          AND THE ISSUER HAS NOT REGISTERED UNDER THE U.S. INVESTMENT COMPANY ACT OF
          1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”). THE HOLDER HEREOF, BY ITS
          ACCEPTANCE OF THESE INCOME NOTES, REPRESENTS THAT IT HAS OBTAINED THESE
          INCOME NOTES IN A TRANSACTION IN COMPLIANCE WITH THE SECURITIES ACT, THE
          INVESTMENT COMPANY ACT AND ALL OTHER APPLICABLE LAWS OF THE UNITED STATES
          OR ANY OTHER APPLICABLE JURISDICTION, AND THE RESTRICTIONS ON SALE AND
          TRANSFER SET FORTH IN THE INDENTURE. THE HOLDER HEREOF, BY ITS ACCEPTANCE
          OF THESE INCOME NOTES, FURTHER REPRESENTS, ACKNOWLEDGES AND AGREES THAT
          IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THESE INCOME NOTES
          (OR ANY INTEREST HEREIN) EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT, THE
          INVESTMENT COMPANY ACT AND ALL OTHER APPLICABLE LAWS OF ANY JURISDICTION
          AND IN ACCORDANCE WITH THE CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED
          IN THE INDENTURE REFERRED TO HEREIN (A) TO A TRANSFEREE (1) THAT IS A
          “QUALIFIED PURCHASER” WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT
          COMPANY ACT, (2) THAT (i) WAS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE
          ISSUER, (ii) HAS RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS IF
          THE PURCHASER IS A PRIVATE INVESTMENT COMPANY FORMED BEFORE APRIL 30, 1996,
          (iii) IS NOT A BROKER-DEALER THAT OWNS AND INVESTS ON A DISCRETIONARY BASIS


                                                            98

                                                                                                         010716
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
                                       of 19406/09/21 Page 222 of 303 PageID 13604
Case 3:21-cv-00538-N Document 26-39 Filed


           LESS THAN U.S. $25,000,000 IN SECURITIES OF UNAFFILIATED ISSUERS, (iv) IS NOT A
           PARTNERSHIP, COMMON TRUST FUND, SPECIAL TRUST, PENSION, PROFIT SHARING OR
           OTHER RETIREMENT TRUST FUND OR PLAN IN WHICH THE PARTNERS, BENEFICIARIES OR
           PARTICIPANTS, AS APPLICABLE, MAY DESIGNATE THE PARTICULAR INVESTMENTS TO BE
           MADE, (v) IS ACQUIRING ITS INCOME NOTES IN A TRANSACTION THAT MAY BE EFFECTED
           WITHOUT LOSS OF ANY APPLICABLE INVESTMENT COMPANY ACT EXEMPTION AND (vi)
           AGREES TO PROVIDE NOTICE TO ANY SUBSEQUENT TRANSFEREE OF THE TRANSFER
           RESTRICTIONS PROVIDED IN THIS LEGEND AND THE INDENTURE AND (3) THAT (i) IS A
           PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
           BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS
           OWN ACCOUNT OR FOR THE ACCOUNT OF A “QUALIFIED INSTITUTIONAL BUYER” IN
           COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT OR (ii) IS AN “ACCREDITED
           INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT (PROVIDED THAT IN
           THE CASE OF ANY TRANSFER TO A PERSON WHO IS AN “ACCREDITED INVESTOR”
           PURSUANT TO THIS SUBCLAUSE (ii) AND IF REQUESTED BY THE TRUSTEE OR THE ISSUER,
           THE TRANSFEROR OR THE TRANSFEREE HAS PROVIDED AN OPINION OF COUNSEL TO
           EACH OF THE TRUSTEE AND THE ISSUER THAT SUCH TRANSFER MAY BE MADE
           PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
           ANY APPLICABLE STATE SECURITIES LAW), OR (B) TO A TRANSFEREE THAT IS NOT A U.S.
           PERSON (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AND IS ACQUIRING
           THESE INCOME NOTES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 903
           OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, AND IN THE CASE OF BOTH
           CLAUSES (A) AND (B), IN A PRINCIPAL AMOUNT OF NOT LESS THAN THE APPLICABLE
           MINIMUM AUTHORIZED DENOMINATIONS. EACH PURCHASER OR TRANSFEREE OF THESE
           INCOME NOTES WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
           SUBSTANTIALLY IN THE FORM SET FORTH IN THE INDENTURE OR AN EXHIBIT THERETO.
           THESE INCOME NOTES ARE TRANSFERABLE ONLY IN ACCORDANCE WITH THE
           RESTRICTIONS DESCRIBED HEREIN. ANY SALE OR TRANSFER IN VIOLATION OF THE
           FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
           OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
           INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE OR ANY
           INTERMEDIARY. EACH TRANSFEROR OF THESE INCOME NOTES AGREES TO PROVIDE
           NOTICE OF THE TRANSFER RESTRICTIONS SET FORTH HEREIN AND IN THE INDENTURE TO
           THE TRANSFEREE. IN ADDITION TO THE FOREGOING, THE ISSUER MAINTAINS THE RIGHT
           TO COMPEL THE RESALE OF ANY INTEREST IN THESE INCOME NOTES PREVIOUSLY
           TRANSFERRED TO OR HELD BY NON-PERMITTED HOLDERS OF INCOME NOTES IN
           ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THE INDENTURE.
           IN ADDITION, A HOLDER MAY BE REQUIRED TO SELL ITS INTEREST IN THIS INCOME NOTE
           AS PROVIDED IN THE INDENTURE IF IT DOES NOT CONSENT TO AMENDMENTS TO THE
           INDENTURE OR THE SWAP AGREEMENT.

           THESE INCOME NOTES MAY BE BENEFICIALLY OWNED ONLY BY PERSONS THAT CAN
           CONTINUE TO MAKE, ON EACH DAY SUCH BENEFICIAL OWNER OWNS THESE INCOME
           NOTES, THE REPRESENTATIONS AND AGREEMENTS WITH RESPECT TO THE U.S.
           EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, AND RELATED
           MATTERS SET FORTH IN THE REPRESENTATION LETTER DELIVERED UPON PURCHASE.”

  Transferees of Certificated Income Notes

           Each initial purchaser and subsequent transferee of Certificated Income Notes will be required to provide to
  the Issuer and the Trustee a written certification in substantially the form provided in the Indenture, containing
  representations substantially to the following effect (among other requirements of the Indenture) (with such
  modifications as may be acceptable to the Issuer):
           1.       It (1)(a)(i) is a Qualified Institutional Buyer or (ii) is an Accredited Investor, and is acquiring the
                    Income Notes in reliance on an exemption from Securities Act registration (provided that in the

                                                              99

                                                                                                           010717
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
                                       of 19406/09/21 Page 223 of 303 PageID 13605
Case 3:21-cv-00538-N Document 26-39 Filed


              case of any transfer to an Accredited Investor pursuant to this clause (ii) and if requested by the
              Issuer or the Trustee, the transferor or the transferee has provided an opinion of counsel to each of
              the Trustee and the Issuer that such transfer may be made pursuant to an exemption from
              registration under the Securities Act and any applicable state securities law) and (b) is a Qualified
              Purchaser or (2) it is not a U.S. Person (as defined in Regulation S under the Securities Act) and is
              acquiring the Income Notes in an offshore transaction in compliance with Rule 903 or Rule 904 of
              Regulation S under the Securities Act, as applicable, and in the case of both (1) and (2)
              understands the Income Notes will bear the legend set forth above. In addition, if it is acquiring
              pursuant to clause (1), it represents and warrants that it (i) was not formed for the purpose of
              investing in the Income Notes, (ii) has received the necessary consent from its beneficial owners if
              the purchaser is a private investment company formed before April 30, 1996, (iii) is not a broker-
              dealer that owns and invests on a discretionary basis less than U.S. $25,000,000 in securities of
              unaffiliated issuers, (iv) is not a partnership, common trust fund, special trust, pension, profit
              sharing or other retirement trust fund or plan in which the partners, beneficiaries or participants, as
              applicable, may designate the particular investments to be made, and (v) is acquiring its Income
              Notes in a transaction that may be effected without loss of any applicable Investment Company
              Act exemption. In addition, it represents and warrants that it will hold and transfer its interest in
              any Income Note only in a principal amount of not less than the applicable authorized minimum
              denominations.
        2.    The Income Notes are being purchased or transferred in accordance with the transfer restrictions
              set forth in the Indenture and pursuant to an exemption from Securities Act registration, and in
              accordance with applicable state securities laws or securities laws of any other relevant
              jurisdiction. It understands that the Income Notes have been offered only in a transaction not
              involving any public offering in the United States within the meaning of the Securities Act, the
              Income Notes have not been and will not be registered under the Securities Act or the securities
              laws of any states, and, if in the future it decides to offer, resell, pledge or otherwise transfer the
              Income Notes, such Income Notes may be offered, resold, pledged or otherwise transferred only in
              accordance with an exemption from registration under such laws and pursuant to the provisions of
              the Indenture and the legend on such Income Notes. In particular, it understands that the Income
              Notes may be transferred only to (a) a Qualified Purchaser that is either (i) a Qualified Institutional
              Buyer or (ii) an Accredited Investor or (b) a person that is not a “U.S. person” as defined in
              Regulation S under the Securities Act. Purchasers and transferees who reside in certain states or
              jurisdictions may be subject to additional suitability standards and/or specific holding periods
              before the Income Notes may be resold or otherwise transferred. It acknowledges that no
              representation is made as to the availability of any exemption under the Securities Act or any state
              or other securities laws for resale of the Income Notes.
        3.    In connection with the purchase of the Income Notes (provided that no such representations in
              clauses (a), (b) or (c) below are made with respect to the Reference Portfolio Manager or its
              Affiliates by the Reference Portfolio Manager or any Affiliate of the Reference Portfolio Manager
              or by any account managed or advised by the Reference Portfolio Manager or any Affiliate of the
              Reference Portfolio Manager): (a) it understands that none of the Issuers, the Reference Portfolio
              Manager, the Swap Counterparty, the Swap Guarantor, the Initial Purchaser, the Placement Agent,
              the Collateral Administrator, the Amendment Buy-Out Purchaser or any of their respective
              Affiliates is acting as a fiduciary or financial or investment adviser for such beneficial owner; (b)
              it is not relying (for purposes of making any investment decision or otherwise) upon any advice,
              counsel or representations (whether written or oral) of the Issuers, the Reference Portfolio
              Manager, the Swap Counterparty, the Swap Guarantor, the Initial Purchaser, the Placement Agent,
              the Trustee, the Collateral Administrator, the Amendment Buy-Out Purchaser or any of their
              respective Affiliates or agents and independent contractors in their capacities as such other than
              any statements, if any, of such person in a current offering circular for the Income Notes; (c) it has
              consulted with its own legal, regulatory, tax, business, investment, financial and accounting
              advisers to the extent it has deemed necessary and has made its own investment decisions based
              upon its own judgment and upon any advice from such advisers as it has deemed necessary and
              not upon any view expressed by the Issuer, the Swap Counterparty, the Swap Guarantor, the Initial
              Purchaser, the Placement Agent, the Reference Portfolio Manager, the Trustee, the Collateral


                                                      100

                                                                                                   010718
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
                                       of 19406/09/21 Page 224 of 303 PageID 13606
Case 3:21-cv-00538-N Document 26-39 Filed


              Administrator, the Amendment Buy-Out Purchaser or any of their respective Affiliates or agents
              and independent contractors in their capacities as such; (d) its purchase of the Income Notes will
              comply with all applicable laws in any jurisdiction in which it resides or is located; (e) it is
              acquiring the Income Notes as principal solely for its own account for investment and not with a
              view to the resale, distribution or other disposition thereof in violation of the Securities Act; (f) it
              has made investments prior to the date hereof and was not formed solely for the purpose of
              investing in the Income Notes; (g) it will not hold any Income Notes for the benefit of any other
              person, it will at all times be the sole beneficial owner thereof for purposes of the Investment
              Company Act and all other purposes and it will not sell participation interests in the Income Notes
              or enter into any other arrangement pursuant to which any other person shall be entitled to a
              beneficial interest in the distributions on the Income Notes; (h) all Income Notes (together with
              any other securities of the Issuers) purchased and held directly or indirectly by it constitute in the
              aggregate an investment of no more than 40% of its assets or capital and (i) it is a sophisticated
              investor and is purchasing the Income Notes with a full understanding of all of the terms,
              conditions and risks thereof, and it is capable of assuming and willing to assume those risks.
        4.    It is (or is not, as applicable) using funds to purchase the Income Notes that are assets of (i) an
              employee benefit plan as defined in Section 3(3) of ERISA, whether or not such plan is subject to
              Title I of ERISA, including, without limitation, U.S. federal, state or local governmental plans,
              foreign pension plans and church plans, (ii) a plan described in Section 4975(e)(1) of the Code,
              whether or not subject to Section 4975 of the Code, including without limitation, individual
              retirement accounts and Keogh plans or (iii) an entity whose underlying assets include “plan
              assets” by reason of the investment by an employee benefit plan or other plan in such entity,
              including without limitation, as applicable, an insurance company general account (the plans and
              entities described in clauses (i), (ii) and (iii) being referred to as “Benefit Plan Investors”). Its
              purchase, holding and disposition of such Income Notes will not result in a prohibited transaction
              under Section 406 of ERISA or Section 4975 of the Code (or, in the case of a governmental plan,
              any substantially similar federal, state or local law) for which an exemption is not available, all the
              conditions of which are satisfied. It is (or is not, as applicable) the Issuer, the Co-Issuer, the
              Trustee, the Initial Purchaser, the Placement Agent, the Swap Counterparty, the Swap Guarantor,
              the Reference Portfolio Manager, the Amendment Buy-Out Purchaser or any other person (other
              than a Benefit Plan Investor) that has discretionary authority or control with respect to the assets
              of the Issuers or a person who provides investment advice for a fee (direct or indirect) with respect
              to such assets or any “affiliate” (as defined in 29 C.F.R. Section 2510.3-101(f)(3)) of any such
              person (a “Controlling Person”). Furthermore, it, and any of its fiduciaries causing it to acquire
              the Income Notes, agree to indemnify and hold harmless the Issuers, the Trustee, the Initial
              Purchaser, the Placement Agent, the Swap Counterparty, the Swap Guarantor, the Reference
              Portfolio Manager, the Amendment Buy-Out Purchaser and their respective affiliates from any
              losses, liabilities, expenses, damages, claims, proceedings and excise taxes incurred by them as a
              result of any of the foregoing representations made by it being or becoming false. It
              acknowledges and agrees that a purchase or proposed transfer will not be permitted, and the Issuer
              and the Trustee will not register any such purchase by or proposed transfer to any Person, if
              Persons that are Benefit Plan Investors would own 25% or more of the outstanding Income Notes
              (excluding (i) Income Notes represented by the Class Q-1 Income Note Component of the Class
              Q-1 Securities and Income Notes represented by the Class Q-2 Collateral Asset A and (ii) Income
              Notes held by Controlling Persons) immediately after such purchase or proposed transfer
              (determined in accordance with the Plan Asset Regulation and the Indenture). It understands that
              the Issuer may require any holder of the Income Notes that has made a false representation with
              respect to the foregoing matters to sell the Income Notes and, if such holder does not comply with
              such demand within 30 days thereof, the Issuer may sell such holder’s interest in the Income
              Notes. It understands that any transfer effected in connection with such a representation that was
              false will be of no force and effect, will be void ab initio, and will not operate to transfer any
              rights to the transferee, notwithstanding any instructions to the contrary to the Issuer, the Trustee
              or any intermediary.
        5.    The purchaser understands that the Indenture permits the Issuer to demand that (1) any U.S.
              Person that is a Holder of a Certificated Income Note who is determined not to be a Qualified


                                                       101

                                                                                                     010719
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
                                       of 19406/09/21 Page 225 of 303 PageID 13607
Case 3:21-cv-00538-N Document 26-39 Filed


              Purchaser and a Qualified Institutional Buyer or Accredited Investor and (2) any non-U.S. Person
              who is determined not to have acquired the Income Notes in compliance with the requirements of
              Regulation S, sell the Certificated Income Note (a) to a Person who is both (i) a Qualified
              Institutional Buyer or an Accredited Investor (provided that in the case of any transfer to an
              Accredited Investor and if requested by the Trustee or the Issuer, the transferor or the transferee
              has provided an opinion of counsel to each of the Trustee and the Issuer that such transfer may be
              made pursuant to an exemption from registration under the Securities Act and any applicable state
              securities laws) and (ii) a Qualified Purchaser, in a transaction meeting the requirements of Rule
              144A of the Securities Act or another applicable exemption from the Securities Act (in the case of
              a transferee who is an Accredited Investor) or (b) to a Person who is not a U.S. Person in a
              transaction meeting the requirements of Regulation S, and, if the Holder does not comply with
              such demand within 30 days thereof, the Issuer may cause such Holder to sell its Certificated
              Income Notes on such terms as the Issuer may choose.
        6.    The purchaser understands that in the case of any amendment to the Indenture or the Swap
              Agreement that requires consent of one or more holders of Income Notes, the Indenture permits
              the Amendment Buy-Out Purchaser to purchase at a purchase price determined pursuant to the
              Indenture the Income Notes from any Holder thereof that either (i) has declared in writing that it
              will not consent to such amendment or (ii) had not consented to such amendment by the last day
              on which consent could be given in accordance with the request therefor; and such Holder will be
              required to sell its Income Notes to the Amendment Buy-Out Purchaser at the applicable purchase
              price.

        7.    The purchaser understands that the maturity of the Income Notes is subject to an extension of four
              years to August 1, 2020 without consent of any holders of Securities at the option of the Swap
              Counterparty if certain conditions are satisfied.
        8.    The purchaser acknowledges that it is its intent and that it understands it is the intent of the Issuer
              that, for purposes of U.S. federal income, state and local income and franchise tax and any other
              income taxes, the Issuer will be treated as a corporation, the Senior Notes will be treated as
              indebtedness of the Issuer, and the Income Notes (in the absence of an administrative
              determination or judicial ruling to the contrary) will be treated as equity in the Issuer; the
              purchaser agrees to such treatment and agrees to take no action inconsistent with such treatment.

        9.    The purchaser acknowledges that the Issuer is not authorized to engage in activities that could
              cause it to constitute a finance or lending business for federal income tax purposes and agrees that
              it will report its investment in the Income Notes in a manner consistent with such limitation, and in
              particular will not treat the Issuer as an “eligible controlled foreign corporation” for purposes of
              Section 954(h) of the Code or as deriving income described in Section 1297(b)(2) of the Code.

        10.   It has provided the Trustee on or immediately prior to its purchase of the Income Notes with a
              properly completed Form W-9 if it is a “U.S. person” for purposes of the Code that is not exempt
              from such requirement, and a properly completed Form W-8BEN if it is not a “U.S. person.”
        11.   The purchaser is not purchasing the Income Notes in order to reduce any United States federal
              income tax liability or pursuant to a tax avoidance plan. In the case of a purchaser that is a bank
              (as defined in Section 881(c)(3)(a) of the Code) or an affiliate of such a bank, the purchaser (a) is
              acquiring the Income Notes as a capital markets investment and will not for any purpose treat the
              assets of the Issuer as loans acquired in its banking business, and (b) has not proposed or
              identified, and will not propose or identify, any security or loan for inclusion in the Reference
              Portfolio.

        12.   In the case of any purchaser that is not a United States person (as defined in Section 7701(a)(30)
              of the Code), the purchaser is not a bank (as defined in Section 881(c)(3)(a) of the Code) or an
              affiliate of such a bank, unless the purchaser is a person that is eligible for benefits under an
              income tax treaty with the United States that eliminates United States federal income taxation of
              United States source interest not attributable to a permanent establishment in the United States.


                                                       102

                                                                                                    010720
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
                                       of 19406/09/21 Page 226 of 303 PageID 13608
Case 3:21-cv-00538-N Document 26-39 Filed


          13.      It acknowledges that the Reference Portfolio Manager will act solely on behalf of the Swap
                   Counterparty and will not act or be deemed to act on behalf of, or have any contractual
                   relationship with, the Issuer or any Holder of Securities.

          14.      The purchaser agrees to notify subsequent transferees of all transfer restrictions applicable to
                   holders of Income Notes set forth in the Indenture or described in this Offering Circular.

          15.      The purchaser acknowledges that no governmental agency has passed upon the Income Notes or
                   made any finding or determination as to the fairness of an investment in the Income Notes.

          16.      The purchaser acknowledges that certain persons or organizations will perform services on behalf
                   of the Issuers and will receive fees and/or compensation for performing such services as described
                   in this Offering Circular and the Indenture.

          17.      Within five days after receipt of a written request therefor from the Issuer or the Trustee, the
                   purchaser agrees to provide any information and to execute and deliver such documents that may
                   reasonably be necessary to comply with the laws and ordinances to which the Issuer is subject by
                   reason of the offering of the Income Notes and the involvement of the purchaser therewith.

          18.      The purchaser acknowledges that the Income Notes do not represent deposits with or other
                   liabilities or obligations of, and are not guaranteed or endorsed by, the Swap Counterparty, the
                   Swap Guarantor, the Placement Agent, the Initial Purchaser, the Reference Portfolio Manager, the
                   Trustee, the Collateral Administrator, the Amendment Buy-Out Purchaser or any of their
                   respective affiliates or any entity related to any of them or any other holder of Income Notes. It
                   acknowledges that none of such persons will, in any way, be responsible for or stand behind the
                   value or the performance of the Income Notes. It acknowledges that purchase of Income Notes
                   involves investment risks including possible delay in payment of distributions and loss of income
                   and principal invested.

          19.      The purchaser understands that the Issuers, the Swap Counterparty, the Swap Guarantor, the
                   Trustee, the Initial Purchaser, the Placement Agent, the Reference Portfolio Manager, the
                   Collateral Administrator, the Amendment Buy-Out Purchaser and their respective counsel will
                   rely upon the accuracy and truth of the foregoing representations, and it hereby consents to such
                   reliance.

  Class Q-1 Securities

          Legend

           Unless determined otherwise by the Issuers in accordance with applicable law and so long as any Class Q-1
  Security is outstanding, the Class Q-1 Securities will bear a legend substantially as set forth below.

          “THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE U.S.
          SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES
          LAWS IN THE UNITED STATES OR THE SECURITIES LAWS OF ANY OTHER JURISDICTION
          AND THE ISSUER HAS NOT BEEN REGISTERED UNDER THE U.S. INVESTMENT COMPANY
          ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”). THE HOLDER HEREOF,
          BY ITS ACCEPTANCE OF THIS SECURITY, REPRESENTS THAT IT HAS OBTAINED THIS
          SECURITY IN A TRANSACTION IN COMPLIANCE WITH THE SECURITIES ACT, THE
          INVESTMENT COMPANY ACT AND ALL OTHER APPLICABLE LAWS OF THE UNITED STATES
          OR ANY OTHER JURISDICTION, AND THE RESTRICTIONS ON SALE AND TRANSFER SET
          FORTH IN THE INDENTURE. THE HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS
          SECURITY, FURTHER REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL NOT
          REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY (OR ANY INTEREST
          HEREIN) EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT, THE INVESTMENT
          COMPANY ACT AND ALL OTHER APPLICABLE LAWS OF ANY JURISDICTION AND IN


                                                           103

                                                                                                        010721
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
                                       of 19406/09/21 Page 227 of 303 PageID 13609
Case 3:21-cv-00538-N Document 26-39 Filed


           ACCORDANCE WITH THE CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE
           INDENTURE REFERRED TO HEREIN (A) TO A TRANSFEREE (1) THAT IS A “QUALIFIED
           PURCHASER” WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY
           ACT, (2) THAT (i) WAS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE SECURITIES,
           (ii) HAS RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS IF THE
           PURCHASER IS A PRIVATE INVESTMENT COMPANY FORMED BEFORE APRIL 30, 1996, (iii) IS
           NOT A BROKER-DEALER THAT OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS
           THAN U.S. $25,000,000 IN SECURITIES OF UNAFFILIATED ISSUERS, (iv) IS NOT A
           PARTNERSHIP, COMMON TRUST FUND, SPECIAL TRUST, PENSION, PROFIT SHARING OR
           OTHER RETIREMENT TRUST FUND OR PLAN IN WHICH THE PARTNERS, BENEFICIARIES OR
           PARTICIPANTS, AS APPLICABLE, MAY DESIGNATE THE PARTICULAR INVESTMENTS TO BE
           MADE, (v) IS ACQUIRING ITS SECURITIES IN A TRANSACTION THAT MAY BE EFFECTED
           WITHOUT LOSS OF ANY APPLICABLE INVESTMENT COMPANY ACT EXEMPTION AND (vi)
           AGREES TO PROVIDE NOTICE TO ANY SUBSEQUENT TRANSFEREE OF THE TRANSFER
           RESTRICTIONS PROVIDED IN THIS LEGEND AND THE INDENTURE AND (3) THAT IS A
           PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
           BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS
           OWN ACCOUNT OR FOR THE ACCOUNT OF A “QUALIFIED INSTITUTIONAL BUYER” IN
           COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, OR (B) TO A TRANSFEREE
           THAT IS NOT A U.S. PERSON (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT)
           AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE
           WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, AND, IN THE
           CASE OF BOTH CLAUSES (A) AND (B), IN THE APPLICABLE MINIMUM AUTHORIZED
           DENOMINATIONS.

           EACH PURCHASER OR TRANSFEREE OF THIS SECURITY WILL BE REQUIRED TO MAKE THE
           REPRESENTATIONS AND AGREEMENTS SUBSTANTIALLY IN THE FORM SET FORTH IN THE
           INDENTURE OR AN EXHIBIT THERETO.

           THIS SECURITY IS TRANSFERABLE ONLY IN ACCORDANCE WITH THE RESTRICTIONS
           DESCRIBED HEREIN. ANY SALE OR TRANSFER IN VIOLATION OF THE FOREGOING WILL
           BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
           TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS
           TO THE CONTRARY TO THE ISSUER, THE TRUSTEE OR ANY INTERMEDIARY. EACH
           TRANSFEROR OF THIS SECURITY AGREES TO PROVIDE NOTICE OF THE TRANSFER
           RESTRICTIONS SET FORTH HEREIN AND IN THE INDENTURE TO THE TRANSFEREE. IN
           ADDITION TO THE FOREGOING, THE ISSUER MAINTAINS THE RIGHT TO COMPEL THE
           RESALE OF ANY INTEREST IN THIS SECURITY PREVIOUSLY TRANSFERRED TO OR HELD
           BY ANY NON-PERMITTED HOLDER IN ACCORDANCE WITH AND SUBJECT TO THE TERMS
           OF THE INDENTURE.

           IN ADDITION, A HOLDER MAY BE REQUIRED TO SELL ITS INTEREST IN THIS SECURITY (OR
           COMPONENT THEREOF) AS PROVIDED IN THE INDENTURE IF IT DOES NOT CONSENT TO
           AMENDMENTS TO THE INDENTURE OR THE SWAP AGREEMENT.

           THIS SECURITY MAY BE BENEFICIALLY OWNED ONLY BY PERSONS THAT CAN CONTINUE
           TO MAKE, ON EACH DAY SUCH BENEFICIAL OWNER OWNS THIS SECURITY, THE
           REPRESENTATIONS AND AGREEMENTS WITH RESPECT TO THE U.S. EMPLOYEE
           RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, AND RELATED MATTERS SET
           FORTH IN THE REPRESENTATION LETTER DELIVERED UPON PURCHASE.”

  Transferees of Certificated Class Q-1 Securities

            Each initial purchaser of Certificated Class Q-1 Securities and each subsequent transferee of Certificated
  Class Q-1 Securities or interests in Class Q-1 Temp Reg S Global Securities or Class Q-1 Reg S Global Securities
  will be required to provide to the Issuer and the Trustee a written certification in substantially the form provided in


                                                             104

                                                                                                         010722
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
                                       of 19406/09/21 Page 228 of 303 PageID 13610
Case 3:21-cv-00538-N Document 26-39 Filed


  the Indenture, containing representations substantially to the following effect (among other requirements of the
  Indenture) (with such modifications as may be acceptable to the Issuer):
           1.       It (1)(a) is a Qualified Institutional Buyer and is acquiring the Class Q-1 Securities in reliance on
                    an exemption from Securities Act registration and (b) is a Qualified Purchaser or (2) it is not a
                    U.S. Person (as defined in Regulation S under the Securities Act) and is acquiring the Class Q-1
                    Securities in an offshore transaction in compliance with Rule 903 or Rule 904 of Regulation S
                    under the Securities Act, as applicable, and in the case of both (1) and (2) understands the Class Q-
                    1 Securities will bear the legend set forth above. In addition, if it is acquiring pursuant to clause
                    (1), it represents and warrants that it (i) was not formed for the purpose of investing in the Class
                    Q-1 Securities, (ii) has received the necessary consent from its beneficial owners if the purchaser
                    is a private investment company formed before April 30, 1996, (iii) is not a broker-dealer that
                    owns and invests on a discretionary basis less than U.S. $25,000,000 in securities of unaffiliated
                    issuers, (iv) is not a partnership, common trust fund, special trust, pension, profit sharing or other
                    retirement trust fund or plan in which the partners, beneficiaries or participants, as applicable, may
                    designate the particular investments to be made, and (v) is acquiring its Class Q-1 Securities in a
                    transaction that may be effected without loss of any applicable Investment Company Act
                    exemption. In addition, it represents and warrants that it will hold and transfer its interest in any
                    Class Q-1 Security only in the applicable minimum denomination.
           2.       The Class Q-1 Securities are being purchased or transferred in accordance with the transfer
                    restrictions set forth in the Indenture and pursuant to an exemption from Securities Act
                    registration, and in accordance with applicable state securities laws or securities laws of any other
                    relevant jurisdiction. It understands that the Class Q-1 Securities have been offered only in a
                    transaction not involving any public offering in the United States within the meaning of the
                    Securities Act, the Class Q-1 Securities have not been and will not be registered under the
                    Securities Act or the securities laws of any states, and, if in the future it decides to offer, resell,
                    pledge or otherwise transfer the Class Q-1 Securities, such Class Q-1 Securities may be offered,
                    resold, pledged or otherwise transferred only in accordance with an exemption from registration
                    under such laws and pursuant to the provisions of the Indenture and the legend on such Class Q-1
                    Securities. In particular, it understands that the Class Q-1 Securities may be transferred only to (a)
                    a Qualified Purchaser that is also a Qualified Institutional Buyer or (b) a person that is not a “U.S.
                    person” as defined in Regulation S under the Securities Act, and in either case only to a Person
                    who takes delivery in the form of a Class Q-1 Certificated Security. Purchasers and transferees
                    who reside in certain states or jurisdictions may be subject to additional suitability standards
                    and/or specific holding periods before the Class Q-1 Securities may be resold or otherwise
                    transferred. It acknowledges that no representation is made as to the availability of any exemption
                    under the Securities Act or any state securities laws for resale of the Class Q-1 Securities. It
                    acknowledges that the Class Q-1 Securities may be purchased or transferred only in minimum
                    denominations in which each Component thereof satisfies the applicable minimum denomination
                    requirement.

           3.       In connection with the purchase of the Class Q-1 Securities (provided that no such representations
                    in clauses (a), (b) or (c) below are made with respect to the Reference Portfolio Manager or its
                    Affiliates by the Reference Portfolio Manager or any Affiliate of the Reference Portfolio Manager
                    or by any account managed or advised by the Reference Portfolio Manager or any Affiliate of the
                    Reference Portfolio Manager): (a) it understands that none of the Issuers, the Reference Portfolio
                    Manager, the Swap Counterparty, the Swap Guarantor, the Placement Agent, the Initial Purchaser,
                    the Collateral Administrator, the Amendment Buy-Out Purchaser or any of their respective
                    Affiliates is acting as a fiduciary or financial or investment adviser for it; (b) it is not relying (for
                    purposes of making any investment decision or otherwise) upon any advice, counsel or
                    representations (whether written or oral) of the Issuers, the Reference Portfolio Manager, the Swap
                    Counterparty, the Swap Guarantor, the Placement Agent, the Initial Purchaser, the Trustee, the
                    Collateral Administrator, the Amendment Buy-Out Purchaser or any of their respective Affiliates
                    or agents and independent contractors in their capacities as such other than any statements, if any,
                    of such person in a current offering circular for the Class Q-1 Securities; (c) it has consulted with
                    its own legal, regulatory, tax, business, investment, financial and accounting advisers to the extent


                                                             105

                                                                                                           010723
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
                                       of 19406/09/21 Page 229 of 303 PageID 13611
Case 3:21-cv-00538-N Document 26-39 Filed


              it has deemed necessary and has made its own investment decisions based upon its own judgment
              and upon any advice from such advisers as it has deemed necessary and not upon any view
              expressed by the Issuer, the Reference Portfolio Manager, the Swap Counterparty, the Swap
              Guarantor, the Placement Agent, the Initial Purchaser, the Trustee, the Collateral Administrator,
              the Amendment Buy-Out Purchaser or any of their respective Affiliates or agents and independent
              contractors in their capacities as such; (d) its purchase of the Class Q-1 Securities will comply
              with all applicable laws in any jurisdiction in which it resides or is located; (e) it is acquiring the
              Class Q-1 Securities as principal solely for its own account for investment and not with a view to
              the resale, distribution or other disposition thereof in violation of the Securities Act; (f) it has
              made investments prior to the date hereof and was not formed solely for the purpose of investing
              in the Class Q-1 Securities; (g) it will not hold any Class Q-1 Securities for the benefit of any
              other person, it will at all times be the sole beneficial owner thereof for purposes of the Investment
              Company Act and all other purposes and it will not sell participation interests in the Class Q-1
              Securities or enter into any other arrangement pursuant to which any other person shall be entitled
              to a beneficial interest in the distributions on the Class Q-1 Securities; (h) all Class Q-1 Securities
              (together with any other securities of the Issuers) purchased and held directly or indirectly by it
              constitute in the aggregate an investment of no more than 40% of its assets or capital and (i) it is a
              sophisticated investor and is purchasing the Class Q-1 Securities with a full understanding of all of
              the terms, conditions and risks thereof, and it is capable of assuming and willing to assume those
              risks.
        4.    It is not using funds to purchase the Class Q-1 Securities that are assets of (i) an employee benefit
              plan as defined in Section 3(3) of ERISA, whether or not such plan is subject to Title I of ERISA,
              including, without limitation, U.S. federal, state or local governmental plans, foreign pension
              plans and church plans, (ii) a plan described in Section 4975(e)(1) of the Code, whether or not
              subject to Section 4975 of the Code, including without limitation, individual retirement accounts
              and Keogh plans or (iii) an entity whose underlying assets include “plan assets” by reason of the
              investment by an employee benefit plan or other plan in such entity, including without limitation,
              as applicable, an insurance company general account (the plans and entities described in clauses
              (i), (ii) and (iii) being referred to as “Benefit Plan Investors”). Furthermore, it, and any of its
              fiduciaries causing it to acquire the Class Q-1 Securities, agree to indemnify and hold harmless the
              Issuers, the Trustee, the Initial Purchaser, the Placement Agent, the Swap Counterparty, the Swap
              Guarantor, the Reference Portfolio Manager, the Amendment Buy-Out Purchaser and their
              respective affiliates from any losses, liabilities, expenses, damages, claims, proceedings and excise
              taxes incurred by them as a result of any of the foregoing representations made by it being or
              becoming false. It acknowledges and agrees that a purchase or proposed transfer will not be
              permitted, and the Issuer and the Trustee will not register any such purchase by or proposed
              transfer to a Person that has represented that it is a Benefit Plan Investor. It understands that the
              Issuer may require any holder of the Class Q-1 Securities that has made a false representation with
              respect to the foregoing matters to sell the Class Q-1 Securities and, if such holder does not
              comply with such demand within 30 days thereof, the Issuer may sell such holder’s interest in the
              Class Q-1 Securities. It understands that any transfer effected in connection with such a
              representation that was false will be of no force and effect, will be void ab initio, and will not
              operate to transfer any rights to the transferee, notwithstanding any instructions to the contrary to
              the Issuer, the Trustee or any intermediary.
        5.    The purchaser understands that the Indenture permits the Issuer to demand that (1) any U.S.
              Person that is a Holder of a Certificated Class Q-1 Security who is determined not to be a
              Qualified Purchaser and a Qualified Institutional Buyer or (2) any non-U.S. Person that is a Holder
              of a Certificated Class Q-1 Security determined not to have acquired the Class Q-1 Securities in
              compliance with the requirements of Regulation S, sell the Class Q-1 Securities (a) to a Person
              who is both a Qualified Institutional Buyer and a Qualified Purchaser in a transaction meeting the
              requirements of Rule 144A of the Securities Act or (b) to a Person who is not a U.S. Person in a
              transaction meeting the requirements of Regulation S, in either case to a Person who will take
              delivery in the form of a Class Q-1 Certificated Security and, if the Holder does not comply with
              such demand within 30 days thereof, the Issuer may cause it to sell its Class Q-1 Securities on
              such terms as the Issuer may choose.


                                                      106

                                                                                                   010724
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
                                       of 19406/09/21 Page 230 of 303 PageID 13612
Case 3:21-cv-00538-N Document 26-39 Filed


        6.    The purchaser understands that in the case of any amendment to the Indenture or the Swap
              Agreement that requires consent of one or more holders of Class Q-1 Securities (or holders of any
              Class of Notes that constitutes a Component thereof), the Indenture permits the Amendment Buy-
              Out Purchaser to purchase at a purchase price determined pursuant to the Indenture the Class Q-1
              Securities (or the affected Component thereof) from any holder thereof that either (i) has declared
              in writing that it will not consent to such amendment or (ii) had not consented to such amendment
              by the last day on which consent could be given in accordance with the request therefor; and such
              holder will be required to sell either its Class Q-1 Securities or the affected Component thereof (at
              the holder’s option) to the Amendment Buy-Out Purchaser at the applicable purchase price.
        7.    The purchaser understands that the maturity of the Class Q-1 Securities is subject to an extension
              of four years to August 1, 2020 without consent of any holders of Securities at the option of the
              Swap Counterparty if certain conditions are satisfied.
        8.    The purchaser acknowledges that it is its intent and that it understands it is the intent of the Issuer
              that, for purposes of U.S. federal income, state and local income and franchise tax and any other
              income taxes, the Issuer will be treated as a corporation, the Senior Notes will be treated as
              indebtedness of the Issuer, and the Income Notes (in the absence of an administrative
              determination or judicial ruling to the contrary) will be treated as equity in the Issuer; the
              purchaser agrees to such treatment and agrees to take no action inconsistent with such treatment.

        9.    The purchaser acknowledges that the Issuer is not authorized to engage in activities that could
              cause it to constitute a finance or lending business for federal income tax purposes and agrees that
              it will report its investment in the Class Q-1 Securities in a manner consistent with such limitation,
              and in particular will not treat the Issuer as an “eligible controlled foreign corporation” for
              purposes of Section 954(h) of the Code or as deriving income described in Section 1297(b)(2) of
              the Code.

        10.   It has provided the Trustee on or immediately prior to its purchase of the Class Q-1 Securities with
              a properly completed Form W-9 if it is a “U.S. person” for purposes of the Code that is not exempt
              from such requirement, and a properly completed Form W-8BEN if it is not a “U.S. person.”
        11.   The purchaser is not purchasing the Class Q-1 Securities in order to reduce any United States
              federal income tax liability or pursuant to a tax avoidance plan. In the case of a purchaser that is a
              bank (as defined in Section 881(c)(3)(a) of the Code) or an affiliate of such a bank, the purchaser
              (a) is acquiring the Class Q-1 Securities as a capital markets investment and will not for any
              purpose treat the assets of the Issuer as loans acquired in its banking business, and (b) has not
              proposed or identified, and will not propose or identify, any security or loan for inclusion in the
              Reference Portfolio.

        12.   In the case of any purchaser that is not a United States person (as defined in Section 7701(a)(30)
              of the Code), the purchaser is not a bank (as defined in Section 881(c)(3)(a) of the Code) or an
              affiliate of such a bank, unless the purchaser is a person that is eligible for benefits under an
              income tax treaty with the United States that eliminates United States federal income taxation of
              United States source interest not attributable to a permanent establishment in the United States.

        13.   It acknowledges that the Reference Portfolio Manager will act solely on behalf of the Swap
              Counterparty and will not act or be deemed to act on behalf of, or have any contractual
              relationship with, the Issuer or any Holder of Securities.

        14.   The purchaser agrees to notify subsequent transferees of all transfer restrictions applicable to
              holders of Class Q-1 Securities set forth in the Indenture or described in this Offering Circular.

        15.   The purchaser acknowledges that no governmental agency has passed upon the Class Q-1
              Securities or made any finding or determination as to the fairness of an investment in the Class Q-
              1 Securities.



                                                       107

                                                                                                    010725
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
                                       of 19406/09/21 Page 231 of 303 PageID 13613
Case 3:21-cv-00538-N Document 26-39 Filed


           16.       The purchaser acknowledges that certain persons or organizations will perform services on behalf
                     of the Issuers and will receive fees and/or compensation for performing such services as described
                     in this Offering Circular and the Indenture.
           17.       Within five days after receipt of a written request therefor from the Issuer or the Trustee, the
                     purchaser agrees to provide any information and to execute and deliver such documents that may
                     reasonably be necessary to comply with the laws and ordinances to which the Issuer is subject by
                     reason of the offering of the Class Q-1 Securities and the involvement of the purchaser therewith.
           18.       The purchaser acknowledges that the Class Q-1 Securities do not represent deposits with or other
                     liabilities or obligations of, and are not guaranteed or endorsed by, the Swap Counterparty, the
                     Swap Guarantor, the Placement Agent, the Initial Purchaser, the Reference Portfolio Manager, the
                     Trustee, the Collateral Administrator, the Amendment Buy-Out Purchaser or any of their
                     respective affiliates or any entity related to any of them or any other holder of Class Q-1
                     Securities. It acknowledges that none of such persons will, in any way, be responsible for or stand
                     behind the value or the performance of the Class Q-1 Securities. It acknowledges that purchase of
                     Class Q-1 Securities involves investment risks including possible delay in payment of
                     distributions and loss of income and principal invested.
           19.      It understands that the Issuers, the Swap Counterparty, the Swap Guarantor, the Trustee, the Initial
                    Purchaser, the Placement Agent, the Reference Portfolio Manager, the Collateral Administrator,
                    the Amendment Buy-Out Purchaser and their respective counsel will rely upon the accuracy and
                    truth of the foregoing representations, and it hereby consents to such reliance.

  Initial purchasers of Interests in Class Q-1 Temp Reg S Global Securities

           Each initial purchaser of Class Q-1 Securities who is purchasing an interest in a Class Q-1 Temp Reg S
  Global Security will be required to provide the Issuer and the Trustee a written certificate in substantially the form
  provided in the Indenture, containing representations substantially to the effect as the representations set forth in
  paragraphs (2), (3), (4), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17) and (18) above and in addition
  containing representations substantially to the following effect (with such modifications as may be acceptable to the
  Issuer):

           1.        It is aware that the sale of Class Q-1 Securities to it is being made in reliance on the exemption
                     from registration provided by Regulation S and understands that the Class Q-1 Securities offered
                     in reliance on Regulation S will bear the legend set forth above. It and each beneficial owner of its
                     Class Q-1 Securities is not, and will not be, a U.S. Person as defined in Regulation S under the
                     Securities Act, and its purchase of the Class Q-1 Securities will comply with all applicable laws in
                     any jurisdiction in which it resides or is located. In addition, it represents and warrants that it will
                     (i) provide notice to any subsequent transferee of the transfer restrictions provided in such legend
                     and in the Indenture, (ii) hold and transfer its beneficial interest in any Class Q-1 Securities only in
                     a principal amount of not less than the applicable minimum denomination and (iii) provide the
                     Issuer from time to time such information as it may reasonably request in order to ascertain
                     compliance with this paragraph 1.

           2.        It understands and agrees that no resale or other transfer of beneficial interests in a Class Q-1
                     Temp Reg S Global Security or Class Q-1 Reg S Global Security will be permitted and any
                     transferee of Class Q-1 Securities must take delivery in the form of a Certificated Class Q-1
                     Security.

           3.        It understands that the Indenture permits the Issuer to demand that any holder of a beneficial
                     interest in a Class Q-1 Temp Reg S Global Security or Class Q-1 Reg S Global Security who is
                     determined not to have acquired such beneficial interest in compliance with the requirements of
                     Regulation S or who is a U.S. Person sell such beneficial interest (a) to a Person who is not a U.S.
                     Person in a transaction meeting the requirements of Regulation S or (b) to a Person who is both a
                     Qualified Institutional Buyer and a Qualified Purchaser in a transaction meeting the requirements
                     of Rule 144A, in either case to a Person who takes delivery in the form of a Certificated Class Q-1


                                                              108

                                                                                                            010726
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
                                       of 19406/09/21 Page 232 of 303 PageID 13614
Case 3:21-cv-00538-N Document 26-39 Filed


                   Security and, and, if the holder does not comply with such demand within 30 days thereof, the
                   Issuer may cause the holder to sell its beneficial interest on such terms as the Issuer may choose.

          4.       Such beneficial owner is aware that, except as otherwise provided in the Indenture, the Class Q-1
                   Securities being sold to it will be represented (a) initially, by one or more Class Q-1 Temp Reg S
                   Global Securities and (b) after the Exchange Date, by one or more Class Q-1 Reg S Global
                   Securities, and that beneficial interests therein may be held only through Euroclear or Clearstream.

          5.       A holder of a beneficial interest in a Class Q-1 Temp Reg S Global Security must provide
                   Euroclear or Clearstream or the participant organization through which it holds such interest, as
                   applicable, with a certificate certifying that the beneficial owner of the interest in the Class Q-1
                   Temp Reg S Global Security is a non-U.S. Person and Euroclear or Clearstream, as applicable,
                   must provide to the Trustee a certificate to such effect, prior to (a) the payment of interest or
                   principal with respect to such beneficial owner’s beneficial interest in the Class Q-1 Temp Reg S
                   Global Security and (b) any exchange of such beneficial interest for a beneficial interest in a Class
                   Q-1 Reg S Global Security.

          6.       It understands that the Issuers, the Trustee, the Swap Counterparty, the Swap Guarantor, the
                   Reference Portfolio Manager, the Initial Purchaser, the Placement Agent, the Collateral
                   Administrator, the Amendment Buy-Out Purchaser and their respective counsel will rely upon the
                   accuracy and truth of the foregoing representations, and it hereby consents to such reliance.

  Class Q-2 Securities

          Legend

           Unless determined otherwise by the Issuers in accordance with applicable law and so long as any Class Q-2
  Security is outstanding, the Class Q-2 Securities will bear a legend substantially as set forth below.

          “THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE U.S.
          SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES
          LAWS IN THE UNITED STATES OR THE SECURITIES LAWS OF ANY OTHER JURISDICTION
          AND THE ISSUER HAS NOT BEEN REGISTERED UNDER THE U.S. INVESTMENT COMPANY
          ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”). THE HOLDER HEREOF,
          BY ITS ACCEPTANCE OF THIS SECURITY, REPRESENTS THAT IT HAS OBTAINED THIS
          SECURITY IN A TRANSACTION IN COMPLIANCE WITH THE SECURITIES ACT, THE
          INVESTMENT COMPANY ACT AND ALL OTHER APPLICABLE LAWS OF THE UNITED STATES
          OR ANY OTHER JURISDICTION, AND THE RESTRICTIONS ON SALE AND TRANSFER SET
          FORTH IN THE INDENTURE. THE HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS
          SECURITY, FURTHER REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL NOT
          REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY (OR ANY INTEREST
          HEREIN) EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT, THE INVESTMENT
          COMPANY ACT AND ALL OTHER APPLICABLE LAWS OF ANY JURISDICTION AND IN
          ACCORDANCE WITH THE CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE
          INDENTURE REFERRED TO HEREIN (A) IN THE CASE OF CLASS Q-2A SECURITIES ONLY, TO
          A TRANSFEREE (1) THAT IS A “QUALIFIED PURCHASER” WITHIN THE MEANING OF
          SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT, (2) THAT (i) WAS NOT FORMED FOR
          THE PURPOSE OF INVESTING IN THE SECURITIES, (ii) HAS RECEIVED THE NECESSARY
          CONSENT FROM ITS BENEFICIAL OWNERS IF THE PURCHASER IS A PRIVATE INVESTMENT
          COMPANY FORMED BEFORE APRIL 30, 1996, (iii) IS NOT A BROKER-DEALER THAT OWNS
          AND INVESTS ON A DISCRETIONARY BASIS LESS THAN U.S. $25,000,000 IN SECURITIES OF
          UNAFFILIATED ISSUERS, (iv) IS NOT A PARTNERSHIP, COMMON TRUST FUND, SPECIAL
          TRUST, PENSION, PROFIT SHARING OR OTHER RETIREMENT TRUST FUND OR PLAN IN
          WHICH THE PARTNERS, BENEFICIARIES OR PARTICIPANTS, AS APPLICABLE, MAY
          DESIGNATE THE PARTICULAR INVESTMENTS TO BE MADE, (v) IS ACQUIRING ITS
          SECURITIES IN A TRANSACTION THAT MAY BE EFFECTED WITHOUT LOSS OF ANY


                                                           109

                                                                                                       010727
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
                                       of 19406/09/21 Page 233 of 303 PageID 13615
Case 3:21-cv-00538-N Document 26-39 Filed


           APPLICABLE INVESTMENT COMPANY ACT EXEMPTION AND (vi) AGREES TO PROVIDE
           NOTICE TO ANY SUBSEQUENT TRANSFEREE OF THE TRANSFER RESTRICTIONS PROVIDED
           IN THIS LEGEND AND THE INDENTURE AND (3) THAT IS A PERSON WHOM THE SELLER
           REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
           144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
           ACCOUNT OF A “QUALIFIED INSTITUTIONAL BUYER” IN COMPLIANCE WITH RULE 144A
           UNDER THE SECURITIES ACT, OR (B) TO A TRANSFEREE THAT IS NOT A U.S. PERSON (AS
           DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AND IS ACQUIRING THIS
           SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 903 OR RULE 904
           OF REGULATION S UNDER THE SECURITIES ACT (AND, IN THE CASE OF A CLASS Q-2B
           SECURITY ONLY, IS AN ELIGIBLE CONTRACT PARTICIPANT AS DEFINED IN SECTION 1A(12)
           OF THE U.S. COMMODITY EXCHANGE ACT), AND, IN THE CASE OF BOTH CLAUSES (A) AND
           (B), IN THE APPLICABLE MINIMUM AUTHORIZED DENOMINATIONS.

           EACH PURCHASER OR TRANSFEREE OF THIS SECURITY WILL BE REQUIRED TO MAKE THE
           REPRESENTATIONS AND AGREEMENTS SUBSTANTIALLY IN THE FORM SET FORTH IN THE
           INDENTURE OR AN EXHIBIT THERETO.

           THIS SECURITY IS TRANSFERABLE ONLY IN ACCORDANCE WITH THE RESTRICTIONS
           DESCRIBED HEREIN. ANY SALE OR TRANSFER IN VIOLATION OF THE FOREGOING WILL
           BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
           TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS
           TO THE CONTRARY TO THE ISSUER, THE TRUSTEE OR ANY INTERMEDIARY. EACH
           TRANSFEROR OF THIS SECURITY AGREES TO PROVIDE NOTICE OF THE TRANSFER
           RESTRICTIONS SET FORTH HEREIN AND IN THE INDENTURE TO THE TRANSFEREE. IN
           ADDITION TO THE FOREGOING, THE ISSUER MAINTAINS THE RIGHT TO COMPEL THE
           RESALE OF ANY INTEREST IN THIS SECURITY PREVIOUSLY TRANSFERRED TO OR HELD
           BY ANY NON-PERMITTED HOLDER IN ACCORDANCE WITH AND SUBJECT TO THE TERMS
           OF THE INDENTURE.

           THIS SECURITY MAY BE BENEFICIALLY OWNED ONLY BY PERSONS THAT CAN CONTINUE
           TO MAKE, ON EACH DAY SUCH BENEFICIAL OWNER OWNS THIS SECURITY, THE
           REPRESENTATIONS AND AGREEMENTS WITH RESPECT TO THE U.S. EMPLOYEE
           RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, AND RELATED MATTERS SET
           FORTH IN THE REPRESENTATION LETTER DELIVERED UPON PURCHASE.”

  Transferees of Certificated Class Q-2 Securities

           Each initial purchaser and subsequent transferee of Certificated Class Q-2 Securities will be required to
  provide to the Issuer and the Trustee a written certification in substantially the form provided in the Indenture,
  containing representations substantially to the following effect (among other requirements of the Indenture) ( with
  such modifications as may be acceptable to the Issuer):
           1.       It (1) it is not a U.S. Person (as defined in Regulation S under the Securities Act) and is acquiring
                    the Class Q-2 Securities in an offshore transaction in compliance with Rule 903 or Rule 904 of
                    Regulation S under the Securities Act (and, in the case of the Class Q-2B Securities only, is an
                    eligible contract participant as defined in Section 1a(12) of the U.S. Commodity Exchange Act),
                    or (2) in the case of the Class Q-2A Securities only, (a) is a Qualified Institutional Buyer and is
                    acquiring the Class Q-2 Securities in reliance on an exemption from Securities Act registration and
                    (b) is a Qualified Purchaser, as applicable, and in the case of both (1) and (2) understands the
                    Class Q-2 Securities will bear the legend set forth above. In addition, if it is acquiring Class Q-
                    2A Securities pursuant to clause (2), it represents and warrants that it (i) was not formed for the
                    purpose of investing in the Class Q-2A Securities, (ii) has received the necessary consent from its
                    beneficial owners if the purchaser is a private investment company formed before April 30, 1996,
                    (iii) is not a broker-dealer that owns and invests on a discretionary basis less than U.S.
                    $25,000,000 in securities of unaffiliated issuers, (iv) is not a partnership, common trust fund,
                    special trust, pension, profit sharing or other retirement trust fund or plan in which the partners,

                                                           110

                                                                                                       010728
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
                                       of 19406/09/21 Page 234 of 303 PageID 13616
Case 3:21-cv-00538-N Document 26-39 Filed


              beneficiaries or participants, as applicable, may designate the particular investments to be made,
              and (v) is acquiring its Class Q-2A Securities in a transaction that may be effected without loss of
              any applicable Investment Company Act exemption. In addition, it represents and warrants that it
              will hold and transfer its interest in any Class Q-2 Security only in the applicable minimum
              denomination.
        2.    The Class Q-2 Securities are being purchased or transferred in accordance with the transfer
              restrictions set forth in the Indenture and pursuant to an exemption from Securities Act
              registration, and in accordance with applicable state securities laws or securities laws of any other
              relevant jurisdiction. It understands that the Class Q-2 Securities have been offered only in a
              transaction not involving any public offering in the United States within the meaning of the
              Securities Act, the Class Q-2 Securities have not been and will not be registered under the
              Securities Act or the securities laws of any states, and, if in the future it decides to offer, resell,
              pledge or otherwise transfer the Class Q-2 Securities, such Class Q-2 Securities may be offered,
              resold, pledged or otherwise transferred only in accordance with an exemption from registration
              under such laws and pursuant to the provisions of the Indenture and the legend on such Class Q-2
              Securities. In particular, it understands that the Class Q-2 Securities may be transferred only to (a)
              a person that is not a “U.S. person” as defined in Regulation S under the Securities Act (and, in the
              case of the Class Q-2B Securities only, is an eligible contract participant as defined in the U.S.
              Commodity Exchange Act), or (b) in the case of the Class Q-2A Securities only, a Qualified
              Purchaser that is also a Qualified Institutional Buyer. Purchasers and transferees who reside in
              certain states or jurisdictions may be subject to additional suitability standards and/or specific
              holding periods before the Class Q-2 Securities may be resold or otherwise transferred. It
              acknowledges that no representation is made as to the availability of any exemption under the
              Securities Act or any state securities laws for resale of the Class Q-2 Securities.

        3.    In connection with the purchase of the Class Q-2 Securities (provided that no such representations
              in clauses (a), (b) or (c) below are made with respect to the Reference Portfolio Manager or its
              Affiliates by the Reference Portfolio Manager or any Affiliate of the Reference Portfolio Manager
              or by any account managed or advised by the Reference Portfolio Manager or any Affiliate of the
              Reference Portfolio Manager): (a) it understands that none of the Issuers, the Reference Portfolio
              Manager, the Swap Counterparty, the Swap Guarantor, the Placement Agent, the Initial Purchaser,
              the Collateral Administrator, the Amendment Buy-Out Purchaser or any of their respective
              Affiliates is acting as a fiduciary or financial or investment adviser for such beneficial owner; (b)
              it is not relying (for purposes of making any investment decision or otherwise) upon any advice,
              counsel or representations (whether written or oral) of the Issuers, the Reference Portfolio
              Manager, the Swap Counterparty, the Swap Guarantor, the Placement Agent, the Initial Purchaser,
              the Trustee, the Collateral Administrator, the Amendment Buy-Out Purchaser or any of their
              respective Affiliates or agents and independent contractors in their capacities as such other than
              any statements, if any, of such person in a current offering circular for the Class Q-2 Securities; (c)
              it has consulted with its own legal, regulatory, tax, business, investment, financial and accounting
              advisers to the extent it has deemed necessary and has made its own investment decisions based
              upon its own judgment and upon any advice from such advisers as it has deemed necessary and
              not upon any view expressed by the Issuer, the Reference Portfolio Manager, the Swap
              Counterparty, the Swap Guarantor, the Placement Agent, the Initial Purchaser, the Trustee, the
              Collateral Administrator, the Amendment Buy-Out Purchaser or any of their respective Affiliates
              or agents and independent contractors in their capacities as such; (d) its purchase of the Class Q-2
              Securities will comply with all applicable laws in any jurisdiction in which it resides or is located;
              (e) it is acquiring the Class Q-2 Securities as principal solely for its own account for investment
              and not with a view to the resale, distribution or other disposition thereof in violation of the
              Securities Act; (f) it has made investments prior to the date hereof and was not formed solely for
              the purpose of investing in the Class Q-2 Securities; (g) it will not hold any Class Q-2 Securities
              for the benefit of any other person, it will at all times be the sole beneficial owner thereof for
              purposes of the Investment Company Act and all other purposes and it will not sell participation
              interests in the Class Q-2 Securities or enter into any other arrangement pursuant to which any
              other person shall be entitled to a beneficial interest in the distributions on the Class Q-2
              Securities; (h) all Class Q-2 Securities (together with any other securities of the Issuers) purchased

                                                      111

                                                                                                   010729
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
                                       of 19406/09/21 Page 235 of 303 PageID 13617
Case 3:21-cv-00538-N Document 26-39 Filed


              and held directly or indirectly by it constitute in the aggregate an investment of no more than 40%
              of its assets or capital and (i) it is a sophisticated investor and is purchasing the Class Q-2
              Securities with a full understanding of all of the terms, conditions and risks thereof, and it is
              capable of assuming and willing to assume those risks.
        4.   (A) In the case of the Class Q-2A Securities, on each day from the date on which purchaser
             acquires the Class Q-2A Securities through and including the date on which the purchaser disposes
             of its Class Q-2A Securities, either (i) the purchaser is not an “employee benefit plan” (as defined
             in Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
             subject to the provisions of Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the
             Internal Revenue Code of 1986, as amended (the “Code”) subject to the provisions of Section
             4975 of the Code, an entity whose underlying assets include “plan assets” by reason of Department
             of Labor regulation Section 2510.3-101 or otherwise, or a governmental plan that is subject to any
             federal, state or local law which is substantially similar to the provisions of Section 406 of ERISA,
             or Section 4975 of the Code or (ii) the Purchaser’s purchase, holding and disposition of the Class
             Q-2A Securities will not constitute or result in a prohibited transaction under Section 406 of
             ERISA or Section 4975 of the Code (or, in the case of a governmental plan, any substantially
             similar federal, state or local law) for which an exemption is not available, all of the conditions of
             which are satisfied; or
             (B) In the case of the Class Q-2B Securities, it is not using funds to purchase the Class Q-2B
             Securities that are assets of (i) an employee benefit plan as defined in Section 3(3) of ERISA,
             whether or not such plan is subject to Title I of ERISA, including, without limitation, U.S. federal,
             state or local governmental plans, foreign pension plans and church plans, (ii) a plan described in
             Section 4975(e)(1) of the Code, whether or not subject to Section 4975 of the Code, including
             without limitation, individual retirement accounts and Keogh plans or (iii) an entity whose
             underlying assets include “plan assets” by reason of the investment by an employee benefit plan or
             other plan in such entity, including without limitation, as applicable, an insurance company
             general account (the plans and entities described in clauses (i), (ii) and (iii) being referred to as
             “Benefit Plan Investors”). Furthermore, it, and any of its fiduciaries causing it to acquire the Class
             Q-2B Securities, agree to indemnify and hold harmless the Issuers, the Trustee, the Initial
             Purchaser, the Placement Agent, the Swap Counterparty, the Swap Guarantor, the Reference
             Portfolio Manager and their respective affiliates from any losses, liabilities, expenses, damages,
             claims, proceedings and excise taxes incurred by them as a result of any of the foregoing
             representations made by it being or becoming false. It acknowledges and agrees that a purchase or
             proposed transfer will not be permitted, and the Issuer and the Trustee will not register any such
             purchase by or proposed transfer to a Person that has represented that it is a Benefit Plan Investor.
             It understands that the Issuer may require any holder of the Class Q-2B Securities that has made a
             false representation with respect to the foregoing matters to sell the Class Q-2B Securities and, if
             such holder does not comply with such demand within 30 days thereof, the Issuer may sell such
             holder’s interest in the Class Q-2B Securities. It understands that any transfer effected in
             connection with such a representation that was false will be of no force and effect, will be void ab
             initio, and will not operate to transfer any rights to the transferee, notwithstanding any instructions
             to the contrary to the Issuer, the Trustee or any intermediary.
        5.    The purchaser understands that the Indenture permits the Issuer to demand that (1) any U.S.
              Person that is a Holder of a Certificated Class Q-2B Security, (2) any U.S. Person that is a Holder
              of Certificated Class Q-2A Security who is determined not to be a Qualified Purchaser and a
              Qualified Institutional Buyer or (3) any non-U.S. Person that is a Holder of a Certificated Class Q-
              2 Security determined not to have acquired the Class Q-2 Securities in compliance with the
              requirements of Regulation S, sell the Class Q-2 Securities (a) to a Person who is not a U.S.
              Person in a transaction meeting the requirements of Regulation S, or (2) in the case of the Class Q-
              2A Securities only, to a Person who is both a Qualified Institutional Buyer and a Qualified
              Purchaser, and if the Holder does not comply with such demand within 30 days thereof, the Issuer
              may cause such Holder to sell its Class Q-2 Securities on such terms as the Issuer may choose.
        6.    The purchaser understands that in the case of any amendment to the Indenture or the Swap
              Agreement that requires consent of one or more holders of Income Notes, the Indenture permits


                                                     112

                                                                                                  010730
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
                                       of 19406/09/21 Page 236 of 303 PageID 13618
Case 3:21-cv-00538-N Document 26-39 Filed


              the Amendment Buy-Out Purchaser to purchase at a purchase price determined pursuant to the
              Indenture the Income Notes represented by the Class Q-2 Collateral Asset A, if the Holders of
              Class Q-2 Securities who pursuant to the Indenture have voting rights with respect to the Income
              Notes represented by the Class Q-2 Collateral Asset A would be deemed to be a Non-consenting
              Holder with respect to such Income Notes and such amendment pursuant to the provisions of the
              Indenture.
        7.    The purchaser understands that the maturity of the Income Notes represented by the Class Q-2
              Collateral Asset A is subject to an extension of four years to August 1, 2020 without consent of
              any holders of Securities at the option of the Swap Counterparty if certain conditions are satisfied.
        8.    The purchaser acknowledges that it is its intent and that it understands it is the intent of the Issuer
              that, for purposes of U.S. federal income, state and local income and franchise tax and any other
              income taxes, the Issuer will be treated as a corporation, the Senior Notes will be treated as
              indebtedness of the Issuer, and the Income Notes (in the absence of an administrative
              determination or judicial ruling to the contrary) (including the Income Notes represented by the
              Class Q-2 Collateral Asset A) will be treated as equity in the Issuer; and the purchaser agrees to
              such treatment and agrees to take no action inconsistent with such treatment.

        9.    In the case of a purchaser of the Class Q-2B Securities, the purchaser acknowledges that the Issuer
              is not authorized to engage in activities that could cause it to constitute a finance or lending
              business for federal income tax purposes and agrees that it will report its investment in the Class
              Q-2B Securities in a manner consistent with such limitation, and in particular will not treat the
              Issuer as an “eligible controlled foreign corporation” for purposes of Section 954(h) of the Code or
              as deriving income described in Section 1297(b)(2) of the Code.

        10.   In the case of a purchaser of the Class Q-2A Securities, the purchaser has provided the Trustee on
              or immediately prior to its purchase of the Class Q-2A Securities with a properly completed Form
              W-9 if it is a “U.S. person” for purposes of the Code that is not exempt from such requirement,
              and a properly completed Form W-8BEN if it is not a “U.S. person.”
        11.   In the case of a purchaser of the Class Q-2B Securities, it is not a United States person (as defined
              in Section 7701(a)(30) of the Code) and is not subject to U.S. federal income tax with respect to
              its investment in the Class Q-2B Securities and has provided the Trustee on or immediately prior
              to its purchase of the Class Q-2B Securities with a properly completed Form W-8BEN.
        12.   The purchaser is not purchasing the Class Q-2 Securities in order to reduce any United States
              federal income tax liability or pursuant to a tax avoidance plan. In the case of a purchaser that is a
              bank (as defined in Section 881(c)(3)(a) of the Code) or an affiliate of such a bank, the purchaser
              (a) is acquiring the Class Q-2 Securities as a capital markets investment and will not for any
              purpose treat the assets of the Issuer as loans acquired in its banking business, and (b) has not
              proposed or identified, and will not propose or identify, any security or loan for inclusion in the
              Reference Portfolio.

        13.   In the case of any purchaser that is not a United States person (as defined in Section 7701(a)(30)
              of the Code), the purchaser is not a bank (as defined in Section 881(c)(3)(a) of the Code) or an
              affiliate of such a bank, unless the purchaser is a person that is eligible for benefits under an
              income tax treaty with the United States that eliminates United States federal income taxation of
              United States source interest not attributable to a permanent establishment in the United States.

        14.   It acknowledges that the Reference Portfolio Manager will act solely on behalf of the Swap
              Counterparty and will not act or be deemed to act on behalf of, or have any contractual
              relationship with, the Issuer or any Holder of Securities.

        15.   The purchaser agrees to notify subsequent transferees of all transfer restrictions applicable to
              holders of Class Q-2 Securities set forth in the Indenture or described in this Offering Circular.




                                                       113

                                                                                                    010731
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
                                       of 19406/09/21 Page 237 of 303 PageID 13619
Case 3:21-cv-00538-N Document 26-39 Filed


           16.      The purchaser acknowledges that no governmental agency has passed upon the Class Q-2
                    Securities or made any finding or determination as to the fairness of an investment in the Class Q-
                    2 Securities.
           17.      The purchaser acknowledges that certain persons or organizations will perform services on behalf
                    of the Issuers and will receive fees and/or compensation for performing such services as described
                    in this Offering Circular and the Indenture.
           18.      Within five days after receipt of a written request therefor from the Issuer or the Trustee, the
                    purchaser agrees to provide any information and to execute and deliver such documents that may
                    reasonably be necessary to comply with the laws and ordinances to which the Issuer is subject by
                    reason of the offering of the Class Q-2 Securities and the involvement of the purchaser therewith.
           19.      The purchaser acknowledges that the Class Q-2 Securities do not represent deposits with or other
                    liabilities or obligations of, and are not guaranteed or endorsed by, the Swap Counterparty, the
                    Swap Guarantor, the Placement Agent, the Initial Purchaser, the Reference Portfolio Manager, the
                    Trustee, the Collateral Administrator, the Amendment Buy-Out Purchaser or any of their
                    respective affiliates or any entity related to any of them or any other holder of Class Q-2
                    Securities. It acknowledges that none of such persons will, in any way, be responsible for or stand
                    behind the value or the performance of the Class Q-2 Securities. It acknowledges that purchase of
                    Class Q-2 Securities involves investment risks including possible delay in payment of
                    distributions and loss of income and principal invested.
          20.       It understands that the Issuers, the Swap Counterparty, the Swap Guarantor, the Trustee, the Initial
                    Purchaser, the Placement Agent, the Reference Portfolio Manager, the Collateral Administrator,
                    the Amendment Buy-Out Purchaser and their respective counsel will rely upon the accuracy and
                    truth of the foregoing representations, and it hereby consents to such reliance.

  Reliance on Section 3(c)(7) of the Investment Company Act
            Neither the Issuer nor the Co-Issuer has registered with the Commission as an investment company
  pursuant to the Investment Company Act, the Issuer in reliance on Section 3(c)(7) thereof, and the Co-Issuer, in
  reliance on the fact that it holds no “securities.” To rely on Section 3(c)(7), the Issuer must have a “reasonable
  belief” that all purchasers of the Rule 144A Global Notes and all U.S. purchasers of Certificated Securities
  (including initial purchasers and subsequent transferees) are Qualified Purchasers and that all purchasers of
  Temporary Regulation S Global Notes and Regulation S Global Notes (including the initial purchasers and
  subsequent transferees) are non-U.S. Persons. The Issuer will establish such a reasonable belief by means of the
  representations, warranties and agreements made, or deemed made, by the purchasers of Securities under “Purchase
  and Transfer Restrictions” above, the agreements of the Initial Purchaser and the Placement Agent made in the note
  purchase agreement and placement agency agreement (the “Placement Agency Agreement”), as applicable, and
  certain Issuer covenants and undertakings pursuant to the Indenture (collectively, the “Section 3(c)(7) Procedures”).

  Additional Income Note Restrictions
           Under the Swap Agreement, the Swap Counterparty will agree that neither it nor any of its Affiliates will
  purchase, acquire or own any Income Notes, provided that the Swap Counterparty or an Affiliate may purchase,
  acquire or own Income Notes if it is acting in its capacity as a broker or dealer and is purchasing, acquiring or
  owning the Income Notes solely in order to hold the Income Notes for sale to customers in the ordinary course of its
  business as a broker or dealer in such securities; provided, further, that the Swap Counterparty or an Affiliate may
  purchase, acquire or own Income Notes for other purposes if the Swap Counterparty has received and provided to
  the Issuer a written opinion of nationally recognized tax counsel experienced in such matters that for U.S. federal
  income tax purposes, (a) taking such purchase, acquisition or ownership into account, while not free from doubt the
  Issuer should not be treated as engaged in the conduct of a trade or business within the United States (or the Issuer
  should not or will not be treated as so engaged) and (b) such purchase, acquisition or ownership will not otherwise
  adversely affect the Issuer or investors therein.




                                                           114

                                                                                                       010732
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
                                       of 19406/09/21 Page 238 of 303 PageID 13620
Case 3:21-cv-00538-N Document 26-39 Filed


                                                        RATINGS
            It is a condition to the issuance of the Securities that the Class A-1 Notes be rated “Aaa” by Moody’s and
  “AAA” by Standard & Poor’s, that the Class A-2 Notes be rated at least “Aa2” by Moody’s and at least “AA” by
  Standard & Poor’s, that the Class B Notes be rated at least “A2” by Moody’s and at least “A” by Standard & Poor’s
  and that the Class C-1 Notes and the Class C-2 Notes be rated at least “Baa2” by Moody’s and “BBB” by Standard
  & Poor’s. Such ratings represent a Rating Agency’s view as to the likelihood of timely payment of interest and
  ultimate payment of principal by the Maturity Date.
          In addition, it is a condition to the issuance of the Securities that the Class Q-1 Securities be rated at least
  “Baa2” by Moody’s. The rating of the Class Q-1 Securities by Moody’s addresses solely the return of the Class Q-1
  Rated Principal.
           The Income Notes will not be rated by Standard & Poor’s or Moody’s or any other rating agency.
          The Issuers will request that each Rating Agency confirm its ratings on the Senior Notes and on the Class
  Q-1 Securities within 30 days after the Ramp-up End Date.
            A security rating is not a recommendation to buy, sell or hold securities and may be subject to revision or
  withdrawal at any time by the assigning Rating Agency. In the event that a rating initially assigned to any Class of
  Securities is subsequently lowered for any reason, no person or entity is obligated to provide any additional support
  or credit enhancement with respect to the Securities.
           So long as any of the Senior Notes or Class Q-1 Securities remain Outstanding, the Issuers shall pay for
  continuous rating surveillance by S&P of the Senior Notes rated by S&P and by Moody’s of the Senior Notes and
  the Class Q-1 Securities rated by Moody’s. The failure of Moody’s or Standard & Poor’s to review or if requested,
  to confirm a rating or the withdrawal of a rating does not constitute an Event of Default under the Indenture.
           The Issuer will notify the Irish Stock Exchange, so long as any Securities are listed thereon, if the ratings
  assigned to any Class of Securities are reduced or withdrawn.
                                               PLAN OF DISTRIBUTION

            The Senior Notes, the Class Q-1 Securities and the Class Q-2A Securities are being offered by Citigroup
  Global Markets Inc. (in such capacity, the “Initial Purchaser”) pursuant to a purchase agreement with the Issuers,
  and the Income Notes and the Class Q-2B Securities are being offered by the Issuer through Citigroup Global
  Markets Inc. (in such capacity, the “Placement Agent”) pursuant to the Placement Agency Agreement to prospective
  purchasers from time to time in individually negotiated transactions at varying prices to be determined in each case
  at the time of sale. Securities will be offered (i) except in the case of the Class Q-2B Securities, within the United
  States to Qualified Purchasers that are also (A) Qualified Institutional Buyers or (B) in the case of the Income Notes
  only, Accredited Investors, and (ii) outside the United States in reliance on Regulation S. See “Purchase and
  Transfer Restrictions.”
           The purchase agreement provides that the obligation of the Initial Purchaser to purchase the Senior Notes,
  the Class Q-1 Securities and the Class Q-2A Securities is subject to approval of legal matters by counsel and to other
  conditions. The Initial Purchaser must purchase all the Senior Notes, Class Q-1 Securities and Class Q-2A
  Securities if it purchases any of such Securities.
            In connection with sales outside the United States, with respect to the Senior Notes, Class Q-1 Securities
  and Class Q-2A Securities, the Initial Purchaser, and with respect to the Income Notes and the Class Q-2B
  Securities, the Placement Agent, have agreed that, except as permitted by the purchase agreement or the Placement
  Agency Agreement, as the case may be, they will not offer or sell the Notes and the Class Q Securities within the
  United States or to, or for the account or benefit of, U.S. persons (i) as part of its distribution at any time or (ii)
  otherwise (a) with respect to the Senior Notes, until 40 days after the later of the commencement of the offering and
  the Closing Date, and it will have sent to each dealer to which it sells Senior Notes during the 40-day restricted
  period, (b) with respect to the Income Notes, the Class Q-1 Securities and the Class Q-2A Securities, until one year
  after the later of the commencement of the offering and the Closing Date, and it will have sent to each dealer to
  which it sells Income Notes, Class Q-1 Securities and Class Q-2A Securities during the one year restricted period,
  and (c) with respect to the Class Q-2B Securities, at any time, and it will have sent to each dealer to which it sells
  Class Q-2B Securities, in each case, a confirmation or other notice setting forth the restrictions on offers and sales of


                                                             115

                                                                                                          010733
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
                                       of 19406/09/21 Page 239 of 303 PageID 13621
Case 3:21-cv-00538-N Document 26-39 Filed


  the Notes and Class Q Securities within the United States or to, or for the account or benefit of, U.S. Persons. In
  addition, until 40 days (with respect to the Senior Notes) and one year (with respect to the Income Notes, the Class
  Q-1 Securities and the Class Q-2A Securities) after the commencement of this offering, an offer or sale of Senior
  Notes or the Income Notes, Class Q-1 Securities or Class Q-2A Securities, as applicable, within the United States by
  a dealer that is not participating in this offering may violate the registration requirements of the Securities Act if that
  offer or sale is made otherwise than in accordance with Rule 144A (or, in the case of the Income Notes, another
  exemption from registration under the Securities Act). Class Q-2B Securities will not be offered or sold within the
  United States.
           No action is being taken or is contemplated by the Issuers that would permit a public offering of the
  Securities or possession or distribution of this Offering Circular or any amendment thereof, any supplement thereto
  or any other offering material relating to the Issuers or the Securities in any jurisdiction where, or in any other
  circumstances in which, action for those purposes is required.
            The Initial Purchaser and the Placement Agent or their respective Affiliates may have had in the past and
  may in the future have business relationships and dealings with one or more Reference Entities and their Affiliates
  and may own equity or debt securities issued by such entities or their Affiliates. The Initial Purchaser and the
  Placement Agent or their respective Affiliates may have provided and may in the future provide investment banking
  services to a Reference Entity or its Affiliates and may have received or may receive compensation for such
  services.
           The Issuer has agreed to indemnify the Initial Purchaser and the Placement Agent against certain liabilities,
  including liabilities under the Securities Act, and has agreed to contribute to payments that the Initial Purchaser and
  the Placement Agent may be required to make in respect thereof.
           The Securities are offered when, as and if issued, subject to prior sale or withdrawal, cancellation or
  modification of the offer without notice and subject to approval of certain legal matters by counsel and certain other
  conditions.
           The Securities will constitute new classes of securities with no established trading market. Such a market
  may or may not develop, but the Initial Purchaser and the Placement Agent are not under any obligation to make
  such a market, and if they do make such a market they may discontinue any market-making activities with respect to
  the Securities at any time without notice. In addition, market-making activity will be subject to the limits imposed
  by the Securities Act and the Exchange Act. Accordingly, no assurances can be made as to the liquidity of or the
  trading market for the Securities.
           Citigroup Global Markets Inc. may be contacted at 390 Greenwich Street, New York, New York 10013,
  Attention: Global Structured Credit Product Group.




                                                              116

                                                                                                           010734
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
                                       of 19406/09/21 Page 240 of 303 PageID 13622
Case 3:21-cv-00538-N Document 26-39 Filed


                                       CERTAIN ERISA CONSIDERATIONS

            ERISA imposes certain requirements on “employee benefit plans” (as defined in Section 3(3) of ERISA)
  subject to ERISA, including entities such as collective investment funds and separate accounts whose underlying
  assets include the assets of such plans (collectively, “ERISA Plans ”) and on those persons who are fiduciaries with
  respect to ERISA Plans. Investments by ERISA Plans are subject to ERISA’s general fiduciary requirements,
  including the requirement of investment prudence and diversification and the requirement that an ERISA Plan’s
  investments be made in accordance with the documents governing the ERISA Plan. The prudence of a particular
  investment must be determined by the responsible fiduciary of an ERISA Plan by taking into account the ERISA
  Plan’s particular circumstances and all of the facts and circumstances of the investment including, but not limited to,
  the matters discussed above under “Risk Factors” and the fact that in the future there may be no market in which
  such fiduciary will be able to sell or otherwise dispose of any Securities it may purchase.

           Section 406 of ERISA and Section 4975 of the Code prohibit certain transactions involving the assets of an
  ERISA Plan (as well as those plans that are not subject to ERISA but which are subject to Section 4975 of the Code,
  such as individual retirement accounts, including entities whose underlying assets include the assets of such plans
  (together with ERISA Plans, “Plans”)) and certain persons (referred to as “parties in interest” or “disqualified
  persons”) having certain relationships to such Plans, unless a statutory or administrative exemption is applicable to
  the transaction. A party in interest or disqualified person who engages in a prohibited transaction may be subject to
  excise taxes and other penalties and liabilities under ERISA and the Code.

            The U.S. Department of Labor has promulgated a regulation, 29 CFR Section 2510.3-101 (the “Plan Asset
  Regulation”), describing what constitutes the assets of a Plan with respect to the Plan’s investment in an entity for
  purposes of certain provisions of ERISA, including the fiduciary responsibility provisions of Title I of ERISA, and
  Section 4975 of the Code. Under the Plan Asset Regulation, if a Plan invests in an “equity interest” of an entity that
  is neither a “publicly-offered security” nor a security issued by an investment company registered under the
  Investment Company Act, the Plan’s assets include both the equity interest and an undivided interest in each of the
  entity’s underlying assets, unless it is established that the entity is an “operating company” or that equity
  participation in the entity by Benefit Plan Investors is not “significant.” The term “Benefit Plan Investor” is defined
  in the Plan Asset Regulation as (a) any employee benefit plan (as defined in Section 3(3) of ERISA), whether or not
  it is subject to the provisions of Title I of ERISA, (b) any plan described in Section 4975(e)(1) of the Code and
  (c) any entity whose underlying assets include plan assets by reason of a plan’s investment in the entity.

            The Senior Notes and the Class Q-2A Securities should not be considered to be “equity interests” in the
  Issuers. However, the Income Notes, the Class Q-1 Securities and the Class Q-2B Securities may constitute “equity
  interests” in the Issuer for purposes of the Plan Asset Regulation, and such Income Notes, Class Q-1 Securities and
  Class Q-2B Securities will not constitute “publicly-offered securities” for purposes of the Plan Asset Regulation. In
  addition, the Issuer will not be registered under the Investment Company Act and it is not likely that the Issuer will
  qualify as an “operating company” for purposes of the Plan Asset Regulation. Therefore, if equity participation in
  the Issuer by Benefit Plan Investors is “significant” within the meaning of the Plan Asset Regulation, the assets of
  the Issuer could be considered to be the assets of any Plans that purchase or hold Income Notes, Class Q-1 Securities
  or Class Q-2B Securities. In such circumstances, in addition to considering the applicability of ERISA and the Code
  to the Income Notes, Class Q-1 Securities and Class Q-2B Securities, a Plan fiduciary considering an investment in
  the Income Notes, Class Q-1 Securities or Class Q-2B Securities would have to consider the applicability of ERISA
  and the Code to transactions involving the Issuers, Swap Counterparty, Swap Guarantor, Reference Portfolio
  Manager, Trustee, Collateral Administrator, Investment Agreement Counterparty, Investment Agreement Guarantor,
  Placement Agent, Initial Purchaser or Amendment Buy-Out Purchaser and their respective Affiliates, including
  whether such transactions might constitute a prohibited transaction under ERISA or Section 4975 of the Code or
  otherwise may result in a breach of fiduciary duty under ERISA.

            Under the Plan Asset Regulation, equity participation in an entity (including the Issuer) by Benefit Plan
  Investors is “significant” on any date if, immediately after the most recent acquisition of any equity interest in the
  entity, 25% or more of the value of any class of equity interests in the entity is held by Benefit Plan Investors. For
  purposes of this determination, the value of equity interests held by a person (other than a Benefit Plan Investor) that
  has discretionary authority or control with respect to the assets of the entity or that provides investment advice for a



                                                            117

                                                                                                         010735
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
                                       of 19406/09/21 Page 241 of 303 PageID 13623
Case 3:21-cv-00538-N Document 26-39 Filed


  fee (direct or indirect) with respect to such assets (or any “affiliate” of such a person (as defined in the Plan Asset
  Regulation)) is disregarded (any such person with respect to the Issuers, a “Controlling Person”).

            The Issuer intends to limit investment in the Income Notes by Benefit Plan Investors to less than 25% of
  the Income Notes (excluding (i) Income Notes represented by the Class Q-1 Income Note Component, (ii) Income
  Notes represented by the Class Q-2 Collateral Asset A and (iii) Income Notes held by Controlling Persons) and to
  prohibit investment in the Class Q-1 Securities and the Class Q-2B Securities by Benefit Plan Investors entirely. In
  order to effect these limitations, each prospective purchaser of Income Notes in the initial offering thereof will be
  required to represent, as to whether such purchaser is a Benefit Plan Investor or Controlling Person and each
  prospective purchaser of Class Q-1 Securities and Class Q-2B Securities in the initial offering thereof will be
  required to represent that such purchaser is not a Benefit Plan Investor. No Income Notes will be sold to any person
  if Benefit Plan Investors would own 25% or more of the Income Notes (excluding (i) Income Notes represented by
  the Class Q-1 Income Note Component, (ii) Income Notes represented by the Class Q-2 Collateral Asset A and (iii)
  Income Notes held by Controlling Persons) immediately after such sale and no Class Q-1 Securities or Class Q-2B
  Securities will be sold to purchasers that have represented that they are Benefit Plan Investors. In addition, as a
  condition to the transfer of Income Notes after the initial offering thereof, each prospective transferee will be
  required to represent as to whether such transferee is a Benefit Plan Investor or Controlling Person, and the Trustee
  will not register the transfer of such Income Notes to any person if Benefit Plan Investors would own 25% or more
  of the Income Notes (excluding (i) Income Notes represented by the Class Q-1 Income Note Component, (ii)
  Income Notes represented by the Class Q-2 Collateral Asset A and (iii) Income Notes owned by Controlling
  Persons) immediately after such transfer. In addition, as a condition to the transfer of Class Q-1 Securities and of
  Class Q-2B Securities after the initial offering thereof, each prospective transferee will be required to represent that
  such transferee is not a Benefit Plan Investor, and the Trustee will not register the transfer of such Class Q-1
  Securities and Class Q-2B Securities to persons that have represented that they are Benefit Plan Investors.

           There can be no assurance that there will not be circumstances in which transfers of the Income Notes,
  Class Q-1 Securities and Class Q-2B Securities will be required to be restricted in order to comply with the
  aforementioned transfer limitations. Moreover, there can be no assurance that, despite the restrictions relating to
  purchases by or proposed transfers to Benefit Plan Investors and Controlling Persons, the assets of the Issuer would
  not be deemed to constitute assets of any Plans that purchase or hold the Income Notes, Class Q-1 Securities or
  Class Q-2 Securities.

            Additionally, prohibited transactions within the meaning of Section 406 of ERISA or Section 4975 of the
  Code may arise if Securities are acquired by a Plan with respect to which the Issuers, Swap Counterparty, Reference
  Portfolio Manager, Trustee, Collateral Administrator, Investment Agreement Counterparty, Investment Agreement
  Guarantor, Placement Agent, Initial Purchaser or Amendment Buy-Out Purchaser, or any of their respective
  Affiliates, is a party in interest or a disqualified person. Certain exemptions from the prohibited transaction
  provisions of Section 406 of ERISA and Section 4975 of the Code may be applicable, however, depending in part on
  the type of Plan fiduciary making the decision to acquire an interest in a Security and the circumstances under which
  such decision is made. Included among these exemptions are Prohibited Transaction Class Exemption (“PTCE”)
  96-23 (relating to transactions directed by an in-house professional asset manager); PTCE 95-60 (relating to
  transactions involving insurance company general accounts); PTCE 91-38 (relating to investments by bank
  collective investment funds); PTCE 84-14 (relating to transactions effected by a qualified professional asset
  manager); and PTCE 90-1 (relating to investments by insurance company pooled separate accounts). There can be
  no assurance that any of these class exemptions or any other exemption will be available with respect to any
  particular transaction involving the Securities.

        BY ITS PURCHASE OF ANY NOTE IN THE FORM OF A GLOBAL NOTE, THE PURCHASER
  THEREOF WILL BE DEEMED TO HAVE REPRESENTED AND WARRANTED, AND PURCHASERS OF
  INCOME NOTES AND CLASS Q-2A SECURITIES WILL BE REQUIRED TO REPRESENT AND WARRANT,
  ON EACH DAY FROM THE DATE ON WHICH THE PURCHASER ACQUIRES ITS INTEREST IN SUCH
  SECURITY THROUGH AND INCLUDING THE DATE ON WHICH THE PURCHASER DISPOSES OF ITS
  INTEREST IN SUCH SECURITY, EITHER THAT (A) IT IS NOT A PLAN, AN ENTITY WHOSE
  UNDERLYING ASSETS INCLUDE THE ASSETS OF A PLAN BY REASON OF DEPARTMENT OF LABOR
  REGULATION SECTION 2510.3-101 OR OTHERWISE, OR A GOVERNMENTAL PLAN WHICH IS
  SUBJECT TO ANY FEDERAL, STATE OR LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO THE


                                                             118

                                                                                                           010736
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
                                       of 19406/09/21 Page 242 of 303 PageID 13624
Case 3:21-cv-00538-N Document 26-39 Filed


  PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (B) ITS PURCHASE,
  HOLDING AND DISPOSITION OF SUCH SECURITY WILL NOT RESULT IN A PROHIBITED
  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE (OR, IN THE CASE OF
  A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR FEDERAL, STATE OR LOCAL LAW) FOR
  WHICH AN EXEMPTION IS NOT AVAILABLE, ALL THE CONDITIONS OF WHICH ARE SATISFIED.

           Governmental plans and certain church plans, while not subject to the fiduciary responsibility provisions of
  ERISA or the provisions of Section 4975 of the Code, may nevertheless be subject to local, state or other federal
  laws that are substantially similar to the foregoing provisions of ERISA and the Code. Fiduciaries of any such plans
  should consult with their counsel before purchasing any Securities.

            Any Plan fiduciary that proposes to cause a Plan to purchase an interest in any Securities should consult
  with its counsel regarding the applicability of the fiduciary responsibility and prohibited transaction provisions of
  ERISA and Section 4975 of the Code to such an investment, and to confirm that such investment will not constitute
  or result in a prohibited transaction or any other violation of an applicable requirement of ERISA, the Code or other
  applicable law.

           The sale of interests in any Securities to a Plan is in no respect a representation by the Issuers, Initial
  Purchaser, Placement Agent, Swap Counterparty, Reference Portfolio Manager, Trustee, Collateral Administrator or
  Amendment Buy-Out Purchaser that such an investment meets all relevant legal requirements with respect to
  investments by Plans generally or any particular Plan, or that such an investment is appropriate for Plans generally
  or any Plan.

                                   CERTAIN INCOME TAX CONSIDERATIONS

  General

            The following summary describes the principal U.S. federal income tax and Cayman Islands tax
  consequences of the purchase, ownership and disposition of the Securities. It does not purport to be a
  comprehensive description of all the tax considerations that may be relevant to a decision to purchase Securities. In
  particular, special tax considerations that may apply to certain types of taxpayers, including securities dealers, banks
  and insurance companies, and to subsequent purchasers of Securities, are not addressed. In addition, this summary
  does not describe any tax consequences arising under the laws of any taxing jurisdiction other than the United States
  federal government and the Cayman Islands. In general, the summary assumes that a holder acquires a Security at
  original issuance and holds such Security as a capital asset and not as part of a hedge, straddle, or conversion
  transaction, within the meaning of section 1258 of the United States Internal Revenue Code of 1986, as amended
  (the “Code”).

            This summary is based on the U.S. and Cayman Islands tax laws, regulations, rulings and decisions in
  effect or available on the date of this Offering Circular, as well as the expected Cayman Islands undertaking
  described in “ʊCayman Islands Tax Considerations.” All of the foregoing are subject to change, and any change
  may apply retroactively and could affect the continued validity of this summary, although it is expected that no
  changes will apply in the Cayman Islands due to the undertaking.

           This summary is included herein for general information only, and there can be no assurance that the U.S.
  Internal Revenue Service (the “IRS ”) will take a similar view of the U.S. federal income tax consequences of an
  investment in the Securities as described herein. Accordingly, prospective purchasers of the Securities should
  consult their own tax advisors as to U.S. federal income tax and Cayman Islands tax consequences of the purchase,
  ownership and disposition of such Securities, including the possible application of state, local, non-U.S. or other tax
  laws.

  Certain United States Tax Considerations

           As used in this section, the term “U.S. holder” means a beneficial owner of a Security who is a citizen or
  resident of the United States, a U.S. domestic corporation or partnership, any estate the income of which is subject to
  U.S. federal income tax regardless of the source of its income or any trust if a court within the United States is able


                                                            119

                                                                                                         010737
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
                                       of 19406/09/21 Page 243 of 303 PageID 13625
Case 3:21-cv-00538-N Document 26-39 Filed


  to exercise primary supervision over the administration of the trust and one or more U.S. persons have the authority
  to control all substantial decisions of the trust. The term “non-U.S. holder” means a beneficial owner of a Security
  who is not a U.S. holder.

  Tax Treatment of the Issuer

            Classification of the Issuer. Under Treasury regulations governing the U.S. federal income tax treatment of
  entities organized under non-U.S. laws, a Cayman Islands limited liability company is generally classified as an
  association taxable as a corporation unless it affirmatively elects other treatment. The Issuer does not intend to
  make any such election, and its governing documents preclude its making such an election. By acquiring a Security,
  a U.S. holder acknowledges that it is the holder’s intent and that the holder understands it is the intent of the Issuer
  that, for purposes of U.S. federal income, state and local income and franchise tax and any other income taxes, the
  Issuer will be treated as a corporation, and that the holder agrees to such treatment and agrees to take no action
  inconsistent with such treatment. The discussion in this Offering Circular assumes that the Issuer will be treated as a
  corporation for U.S. federal income tax purposes.

            United States Federal Income Taxes. The Issuer, as a foreign corporation, will be subject to U.S. federal
  income tax on its net income only if it is treated as engaged in a trade or business within the United States. The
  Issuer intends to operate so as not to be subject to U.S. federal income taxes on its net income. On the Closing Date
  the Issuer will receive an opinion from Cleary, Gottlieb, Steen & Hamilton to the effect that, under current law and
  assuming compliance with the Issuer’s Memorandum and Articles, the Indenture, the Swap Agreement, the
  Reference Portfolio Management Agreement, the certifications by purchasers of the Securities in accordance with
  the Indenture and other related documents, while not free from doubt, the Issuer’s contemplated activities should not
  cause it to be engaged in a trade or business in the United States.

            Prospective investors should be aware that there can be no assurance that the IRS will not seek to treat the
  Issuer as being engaged in a trade or business in the United States. The Issuer will rely in part upon Treasury
  regulations, and upon proposed Treasury regulations with proposed elective retroactive effect, providing in general
  that non-U.S. persons that trade or invest for their own account in U.S. securities and in derivative financial
  instruments with U.S. counterparties will not be treated as engaged in a trade or business within the United States.
  The use of a single swap agreement to transfer to the Issuer a portion of the credit and market risks of a reference
  portfolio that may consist primarily of Term Loans and Revolving Loans, which reference portfolio is managed by a
  Reference Portfolio Manager on behalf of the Swap Counterparty, and as to which the underlying instruments may
  be owned in whole or part by the Swap Counterparty or affiliates thereof, is an unusual structure, however, and no
  activity closely comparable to that of the Issuer has been the subject of any Treasury regulation, revenue ruling or
  judicial decision. If the IRS were successfully to characterize the Issuer as being engaged in a trade or business in
  the United States, among other consequences, the Issuer would be subject to net income taxation in the United States
  on income that is effectively connected to such trade or business, which could materially adversely affect the
  Issuer’s financial ability to comply with its obligations with respect to the Senior Notes and to make distributions on
  the Income Notes. In addition, if the Issuer were held to be engaged in a trade or business in the United States, it
  could lose its right to claim deductions for U.S. federal income tax purposes unless it has filed a U.S. federal income
  tax return and could also be subject to the branch profits tax. The remainder of this summary assumes that the Issuer
  will not be treated as engaged in a U.S. trade or business.

           Withholding Taxes. Although the Issuer does not intend to be subject to U.S. federal income tax with
  respect to its net income, income derived by the Issuer may be subject to withholding taxes imposed by the United
  States or other countries. In this regard, the Issuer is prohibited from purchasing an Eligible Investment that is
  subject to withholding tax at the time of acquisition unless the obligor thereof is required to make “gross-up”
  payments. The Issuer will not, however, make any independent investigation of the circumstances surrounding the
  issuance of the individual assets comprising the Eligible Investments and there can therefore be no assurance that in
  every case payments will be received free of withholding tax. Moreover, there can be no assurance that as a result
  of a change in any applicable law, treaty, rule or regulation or interpretation thereof, the payments on the Eligible
  Investments might not in the future become subject to withholding tax. Under the Swap Agreement, all payments
  will be made by the Issuer or the Swap Counterparty free and clear of withholding taxes currently applicable to
  payments made to non-resident foreign persons.



                                                            120

                                                                                                        010738
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
                                       of 19406/09/21 Page 244 of 303 PageID 13626
Case 3:21-cv-00538-N Document 26-39 Filed


           Issuance of the Notes. For U.S. federal income tax purposes, the Issuer, and not the Co-Issuer, will be
  treated as the obligor of the Senior Notes and as the issuer of the Income Notes.

  Tax Treatment of U.S. Holders of Senior Notes

           Classification of the Senior Notes as Debt. The Class A Notes, Class B Notes and Class C Notes will be
  treated as debt for U.S. federal income tax purposes. By acquiring a Security, a U.S. holder acknowledges that it is
  the holder’s intent and that the holder understands it is the intent of the Issuer that, for purposes of U.S. federal
  income, state and local income and franchise tax and any other income taxes, the Senior Notes will be treated as
  indebtedness of the Issuer, and the holder agrees to such treatment and agrees to take no action inconsistent with
  such treatment.

            Interest and Discount on the Class A Notes. U.S. holders of Class A Notes will treat stated interest on such
  Class A Notes as ordinary interest when received or accrued, in accordance with their tax method of accounting. In
  general, if the “issue price” of a Class A Note (the first price at which a substantial amount of such class of Class A
  Notes is sold to investors) is less than its principal amount by more than a de minimis amount, such Note will be
  considered to have original issue discount (“OID”). Because the Issuer expects that the Class A Notes will be issued
  with no more than a de minimis amount of OID, a U.S. holder of a Class A Note should not be required to accrue
  OID over the life of such Senior Note. If, however, a U.S. holder acquires a Class A Note with OID, then regardless
  of such holder’s method of accounting, the holder will be required to include such OID in income as it accrues under
  a constant yield method. Accruals of OID should be based on the projected weighted average life of a Class A Note
  (as adjusted in the event of a Maturity Extension) rather than its stated maturity. Accruals of OID, if any, should be
  calculated by assuming that interest will be paid over the life of the Class A Note based on the value of LIBOR used
  in setting interest for the first interest accrual period, and then adjusting the income for each subsequent interest
  accrual period for any difference between the actual value of LIBOR used in setting interest for that subsequent
  interest accrual period and the assumed rate.

            Interest and Discount on the Class B Notes and Class C Notes. Because payments of stated interest on the
  Class B Notes and Class C Notes are contingent on available funds and subject to deferral, the Class B Notes and
  Class C Notes will be treated for U.S. federal income tax purposes as having OID. The total amount of such
  discount with respect to a Class B Note or Class C Note will equal the sum of all payments to be received under
  such Note less its issue price (the price at which a substantial amount of Notes of the same Class were sold to
  investors). A U.S. holder of Class B Notes and Class C Notes will be required to include OID in income as it
  accrues. The amount of OID accruing in any interest accrual period will generally equal the stated interest accruing
  in that period (whether or not currently payable) plus any additional amount representing the accrual under a
  constant yield method of any additional OID represented by the excess of the principal amount of the Class B Notes
  and Class C Notes over their issue price. Accruals of any such additional OID should be based on the weighted
  average life of the Class B Notes and Class C Notes (as adjusted in the event of a Maturity Extension) rather than
  their stated maturity. In the case of floating rate notes, accruals of OID should be calculated by assuming that
  interest will be paid over the life of such Notes based on the value of LIBOR used in setting interest for the first
  interest accrual period, and then adjusting the income for each subsequent interest accrual period for any difference
  between the actual value of LIBOR used in setting interest for that subsequent interest accrual period and the
  assumed rate.

            Sale and Retirement of Senior Notes. In general, a U.S. holder of a Senior Note will have a basis in such
  Senior Note equal to the cost of the Senior Note to such holder, increased by any amount includible in income by
  such holder as OID and reduced by any payments thereon other than payments of qualified stated interest. Upon a
  sale or exchange of the Senior Note, including the retirement of a Senior Note, a U.S. holder will generally
  recognize gain or loss equal to the difference between the amount realized (less any accrued interest, which would
  be taxable as such) and the holder’s tax basis in the Senior Note. An extension of the term of the Swap Agreement
  and the Senior Notes, as described under “The Swap Agreement—Extension of the Swap Agreement” and
  “Description of the Securities—Maturity of the Notes and Class Q-1 Securities and Extension of Maturity of the
  Notes and Class Q-1 Securities—Extension of Maturity,” respectively, should not cause a deemed exchange of the
  Senior Notes. The existence or exercise of the buy-out right described under “Description of the Securities—
  Amendment Buy-Out” may increase the likelihood that an amendment to the Swap Agreement or the Indenture
  could cause a deemed exchange of the Senior Notes for U.S. federal income tax purposes upon which capital gain or


                                                            121

                                                                                                        010739
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
                                       of 19406/09/21 Page 245 of 303 PageID 13627
Case 3:21-cv-00538-N Document 26-39 Filed


  loss would be realized. If a deemed exchange were treated as a recapitalization, holders generally would not
  recognize gain or loss, but holders who purchased Senior Notes at a discount could be required to accrue such
  discount as interest income on a current basis as OID.

            Such gain or loss will be long-term capital gain or loss if the U.S. holder has held the Senior Note for more
  than one year at the time of disposition. In certain circumstances, U.S. holders that are individuals may be entitled
  to preferential treatment for net long-term capital gains. The ability of U.S. holders to offset capital losses against
  ordinary income is limited. A U.S. holder may also recognize gain upon receipt of a principal payment equal to the
  difference between the amount received and the portion of its basis that is considered to be allocable to such
  payment. Such gain may be ordinary income. A U.S. holder should consult its own tax advisor regarding the U.S.
  federal income tax consequences of an extension of the term of the Swap Agreement and Maturity of the Notes and
  any amendment to the Swap Agreement or Indenture.

  Tax Treatment of Income Notes

            Classification of Income Notes as Equity. For purposes of Cayman Islands law, the Income Notes will be
  characterized as debt of the Issuer. A strong likelihood exists, however, that the Income Notes will be treated as
  equity of the Issuer for U.S. federal income tax purposes. In general, the characterization of an instrument for U.S.
  federal income tax purposes as debt or equity by its issuer as of the time of issuance is binding on a holder (but not
  the IRS), unless the holder takes an inconsistent position and discloses such position in its tax return. The Issuer and
  each holder, upon making an investment in the Income Notes, will be obligated to treat the Income Notes as equity
  of the Issuer for such purposes. Except where otherwise indicated, this summary also assumes such treatment. No
  assurance can be given, however, that the IRS will respect this position in light of the Income Notes’ status as debt
  for purposes of Cayman Islands law.

           In general, the timing and character of income on the Income Notes may differ substantially depending on
  whether the Income Notes are treated for federal income tax purposes as debt instruments or as equity of the Issuer.
  Investors should consider the tax consequences of an investment in the Income Notes under either possible
  characterization.

             Investment in a Passive Foreign Investment Company. The Issuer will meet the income and asset tests so
  as to qualify as a passive foreign investment company (“PFIC”). In general, to avoid certain adverse tax rules
  described below that apply to deferred income from a PFIC, a U.S. holder of Income Notes may want to make an
  election to treat the Issuer as a “qualified electing fund” (“QEF”) with respect to such holder. Generally, a QEF
  election should be made on or before the due date for filing such a U.S. holder’s U.S. federal income tax return for
  the first taxable year in which it holds Income Notes. If a timely QEF election is made, an electing U.S. holder will
  be required to include in its ordinary income such holder’s pro rata share of the Issuer’s ordinary earnings and to
  include in its long-term capital gain income such holder’s pro rata share of the Issuer’s net capital gain, whether or
  not distributed, assuming that the Issuer is not a “controlled foreign corporation” or a “foreign personal holding
  company” as discussed below. In certain cases in which a QEF does not distribute all of its earnings in a taxable
  year, its U.S. shareholders may also be permitted to elect to defer payment of some or all of the taxes on the QEF’s
  income but will then be subject to an interest charge on the deferred amount.

           Prospective purchasers of Income Notes should be aware that under a number of circumstances the Issuer
  may have ordinary income or earnings prior to the receipt of cash. Under certain circumstances, net payments
  received under the Swap Agreement, which generally will represent ordinary earnings, may be used to pay principal
  of the Senior Notes, but such principal payments generally will not result in a corresponding decrease in ordinary
  earnings. Moreover, net payments receivable under the Swap Agreement but not yet due may be required to be
  included in ordinary earnings as periodic payments on a notional principal contract or as accruals of nonperiodic
  payments on a notional principal contract with respect to fixed amounts payable at a future date (such as payments
  on a Reference Obligation that is a PIK Obligation). The Issuer intends to report any such amounts as accruing in
  this manner. By purchasing the Income Notes a U.S. holder agrees to treat the Swap Agreement as a notional
  principal contract and to treat such amounts as accruing in this manner. In addition, Eligible Investments may be
  purchased by the Issuer with original issue discount, which also could give rise to ordinary earnings prior to the
  receipt of cash attributable to such earnings. Furthermore, due to the amounts that may be required to be retained in
  the Collateral Account and other restrictions on the Issuer’s obligation to make distributions on the Income Notes,


                                                            122

                                                                                                         010740
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
                                       of 19406/09/21 Page 246 of 303 PageID 13628
Case 3:21-cv-00538-N Document 26-39 Filed


  the cash distributions to a U.S. holder could in some taxable years be less than the taxable income that it will be
  required to include as a result of the QEF election. In addition, in the event that there is an extension of the term of
  the Swap Agreement as described under “The Swap Agreement—Extension of the Swap Agreement,” it is likely for
  U.S. federal income tax purposes that this extension will cause a deemed exchange of the Swap Agreement upon
  which capital gain or loss is realized. The Issuer intends to treat an extension as such a deemed exchange and report
  any resulting gain or loss as such for U.S. federal income tax purposes, and by purchasing the Income Notes each
  U.S. holder agrees to such treatment. The existence or exercise of the buy-out right described under “Description of
  the Securities—Amendment Buy-Out” may increase the likelihood that an amendment to the Swap Agreement could
  cause a deemed exchange of the Swap Agreement for U.S. federal income tax purposes. As a result of any such
  deemed exchange, U.S. holders of Income Notes may recognize gain with respect to the deemed exchange without a
  related receipt of cash. Thus, absent an election to defer the payment of taxes, U.S. holders of Income Notes that
  make a QEF election may owe tax on a significant amount of “phantom” income. Moreover, where the Issuer
  realizes a net loss for a taxable year, this loss will not be deductible by (or otherwise result in a tax benefit to) either
  the U.S. holder or the Issuer in any subsequent taxable year (whereas if no QEF election is made, losses will reduce
  future distributions and “excess distributions” as described in the second paragraph below). A U.S. holder should
  consult its own tax advisor regarding the U.S. federal income tax consequences of any amendment to the Swap
  Agreement.

           The IRS and U.S. Treasury Department recently issued proposed regulations that require current accrual of
  income and expense with respect to contingent nonperiodic payments made under certain notional principal
  contracts. The regulations are proposed to apply only to contracts entered into after the regulations are issued in
  final form, and therefore will not apply to the Swap Agreement if they are finalized in the form proposed. The
  preamble to the regulations, however, states that taxpayers that do not already have a method of tax accounting for
  notional principal contracts providing for contingent nonperiodic payments generally must take such payments into
  account over the life of such a contract under a reasonable amortization method. Because the Swap Agreement
  provides for quarterly payments based on a specified index and notional principal amount, payments under the Swap
  Agreement should be treated as periodic rather than nonperiodic payments. Accordingly, the IRS position stated in
  the preamble to the proposed regulations should have no effect on the U.S. federal income tax treatment of the Swap
  Agreement.

           The Issuer will provide, upon request, all information that a U.S. holder making a QEF election is required
  to obtain for U.S. federal income tax purposes (e.g., the U.S. holder’s pro rata share of ordinary income and net
  capital gain) and a “PFIC Annual Information Statement” as described in Treasury Regulation Section 1.1295-1 (or
  in any successor IRS release or Treasury regulation), including all representations and statements required by such
  statement, and will take any other steps it reasonably can to facilitate such election. The Issuer will also elect to
  calculate and report the amount and category of each type of long-term capital gain as provided in section 1(h) of the
  Code that was recognized by the Issuer with respect to each taxable year of the Issuer.

            If a U.S. holder does not make a timely QEF election for the year in which it acquired its Income Notes and
  the PFIC rules are otherwise applicable, such holder will be subject to a special tax at ordinary income tax rates on
  so-called “excess distributions,” including both certain distributions from the Issuer and gain on the sale of Income
  Notes. The amount of income tax on excess distributions will be increased by an interest charge to compensate for
  tax deferral, calculated as if excess distributions were earned ratably over the period the taxpayer held its Income
  Notes. In many cases, the tax on excess distributions will be more onerous than the taxes that would apply if a
  timely QEF election were made. Classification as a PFIC may also have other adverse tax consequences, including
  in the case of individuals, the denial of a “step up” in the basis of the Income Notes at death.

           Where a QEF election is not timely made by a U.S. holder for the year in which it acquired its Income
  Notes, but is made for a later year, the excess distribution rules can be avoided by making an election to recognize
  gain from a deemed sale of the Income Notes at the time when the QEF election becomes effective. A U.S. holder
  should consult its own tax advisor regarding the U.S. federal income tax consequences of investing in a PFIC and
  the desirability of making the QEF election.

        U.S. HOLDERS OF INCOME NOTES SHOULD CONSIDER CAREFULLY WHETHER TO
  MAKE A QEF ELECTION WITH RESPECT TO THE INCOME NOTES AND THE CONSEQUENCES
  OF NOT MAKING SUCH AN ELECTION.

                                                              123

                                                                                                            010741
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
                                       of 19406/09/21 Page 247 of 303 PageID 13629
Case 3:21-cv-00538-N Document 26-39 Filed


           Investment in a Controlled Foreign Corporation. Depending on the degree of ownership of the Income
  Notes by U.S. Shareholders (as defined below), the Issuer may be considered a controlled foreign corporation
  (“CFC”). In general, a foreign corporation will be a CFC if more than 50% of the shares of the corporation,
  measured by combined voting power or value, are held, directly or indirectly, by U.S. Shareholders. A “U.S.
  Shareholder” for this purpose is any U.S. person who owns 10% or more of the combined voting power of all
  classes of shares of a corporation. Ownership attribution rules are used in applying this test. It is possible that the
  IRS could assert that the Income Notes are voting securities and that U.S. holders owning 10% or more of the
  Income Notes are U.S. Shareholders. If this argument were successful and more than 50% of the Income Notes
  were held by such U.S. Shareholders, the Issuer would be treated as a CFC.

            If the Issuer were a CFC, subject to certain exceptions, a U.S. Shareholder of the Issuer at the end of a
  taxable year of the Issuer would be required to recognize ordinary income in an amount equal to that person’s pro
  rata share of the “subpart F income” of the Issuer for the year. Among other items, and subject to certain
  exceptions, “subpart F income” includes interest, gains from the sale of securities and income from certain notional
  principal contracts including swaps (determined in the case of the Swap Agreement in the manner described above
  under “ʊTax Treatment of Income Notes—Investment in a Passive Foreign Investment Company”). It is likely that,
  if the Issuer were a CFC, substantially all of its income would be subpart F income. If more than 70% of the
  Issuer’s income is subpart F income, then 100% of its income will be so treated.

           If the Issuer were a CFC, a U.S. Shareholder of the Issuer would be taxable on the subpart F income of the
  Issuer under the CFC regime and not under the PFIC rules previously described. As a result, to the extent subpart F
  income of the Issuer includes net capital gains, such gains would be treated as ordinary income of the U.S.
  Shareholder, notwithstanding the fact that generally the character of such gains otherwise would be preserved under
  the PFIC rules if a QEF election were made. Also, the PFIC rule permitting the deferral of tax on undistributed
  earnings would not apply.

          A U.S. holder that is a U.S. Shareholder of the Issuer subject to the CFC rules for only a portion of the time
  in which it holds Income Notes should consult its own tax advisors regarding the interaction of the PFIC and CFC
  rules.

            Investment in a Foreign Personal Holding Company. If more than 50% of the Income Notes are owned
  directly or indirectly by five or fewer individuals who are U.S. citizens or residents, the Issuer will be considered a
  foreign personal holding company (“FPHC”). Ownership attribution rules are used in applying the 50% ownership
  test, including a rule that treats an individual as owning stock owned directly or indirectly by the individual’s
  partners and a rule that treats an individual with an option to acquire stock as owning the related stock. Thus, for
  example, if a partnership with one U.S. individual partner purchased more than 50% of the Income Notes, the
  individual would be treated as owning more than 50% of the stock of the Issuer and the Issuer would be a FPHC.

           If the Issuer were treated as a FPHC, a U.S. holder would be treated as receiving a dividend at the end of
  the taxable year of the Issuer in an amount equal to such holder’s pro rata share of the Issuer’s undistributed “foreign
  personal holding company income” (“FPHCI”). Very generally, FPHCI includes all of an entity’s taxable income
  less a deduction for dividends paid. Amounts of FPHCI included in income increase the U.S. holder’s basis in the
  Income Notes and reduce the FPHC’s accumulated earnings and profits as of the end of the year.

            In the event the Issuer is treated as both a CFC and a FPHC, the FPHCI of the Issuer is reduced by the
  amount of subpart F income deemed distributed under the CFC rules. In the event the Issuer is treated as both a
  FPHC and a PFIC, the FPHC rules apply first. As a result, to the extent FPHCI of the Issuer includes net capital
  gains, such gains will be treated as ordinary income to the U.S. holder under the FPHC rules, notwithstanding the
  fact that the character of such gains otherwise generally would be preserved (subject to the CFC rules discussed
  above) under the PFIC rules if a QEF election were made.

           Distributions on Income Notes. The treatment of actual cash distributions on the Income Notes, in very
  general terms, will vary depending on whether a U.S. holder has made a timely QEF election as described above.
  See “ʊTax Treatment of Income Notes—Investment in a Passive Foreign Investment Company.” If a timely QEF
  election has been made, dividends (which are distributions up to the amount of current and accumulated earnings
  and profits of the Issuer) allocable to amounts previously taxed pursuant to the QEF election will not be taxable to


                                                             124

                                                                                                          010742
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
                                       of 19406/09/21 Page 248 of 303 PageID 13630
Case 3:21-cv-00538-N Document 26-39 Filed


  U.S. holders. Similarly, if the Issuer is a CFC of which the U.S. holder is a U.S. Shareholder, dividends will be
  allocated first to amounts previously taxed pursuant to the CFC rules and to that extent will not be taxable to U.S.
  holders. Dividends in excess of such previously taxed amounts will be taxable to U.S. holders as ordinary income
  upon receipt, and will not be eligible for the dividends-received deduction (in the case of corporate U.S. holders) or
  the reduced rates of tax applicable to dividends from certain qualified foreign corporations (in the case of individual
  U.S. holders). Distributions in excess of any current and accumulated earnings and profits will be treated first as a
  nontaxable return of capital, to the extent of the holder’s tax basis in the Income Notes, and then as capital gain.
  Because cash received by the Issuer from payments on the Swap Agreement and from Eligible Investments
  generally will be treated as giving rise to earnings and profits to the Issuer, distributions from the Issuer prior to the
  end of Portfolio Modification Period and for some period thereafter generally will be treated as made out of such
  earnings and profits rather than as a return of capital.

            In the event that a U.S. holder does not make a timely QEF election, then except to the extent that
  distributions may be attributable to amounts previously taxed pursuant to the CFC or FPHC rules, some or all of any
  dividends distributed with respect to the Income Notes may be considered excess distributions, taxable as previously
  described. See “⎯Tax Treatment of Income Notes—Investment in a Passive Foreign Investment Company.”

            Sale, Redemption or other Disposition of the Income Notes. In general, a U.S. holder will recognize gain or
  loss (which will be capital gain or loss, except as discussed below) upon the sale or exchange of Income Notes equal
  to the difference between the amount realized and such holder’s adjusted tax basis in the Income Notes. A U.S.
  holder’s tax basis in Income Notes will generally equal the amount it paid for the Income Notes, increased by
  amounts taxable to such holder by virtue of a QEF election, or under the CFC or FPHC rules, and decreased by
  actual distributions from the Issuer that are deemed to consist of such previously taxed amounts or represent a return
  of capital.

           If a U.S. holder does not make a timely QEF election as described above and the PFIC rules are otherwise
  applicable, any gain realized on the sale or exchange of Income Notes will be treated as an excess distribution and
  effectively taxed as ordinary income with an interest charge under the special tax rules described above. See “ʊTax
  Treatment of Income Notes—Investment in a Passive Foreign Investment Company.”

            If the Issuer were treated as a CFC and a U.S. holder were treated as a U.S. Shareholder therein, then any
  gain realized by such holder upon the disposition of Income Notes, other than gain constituting an excess
  distribution under the PFIC rules, would be treated as ordinary income to the extent of the U.S. holder’s share of the
  current and accumulated earnings and profits of the Issuer. In this respect, earnings and profits would not include
  any amounts previously taxed pursuant to a QEF election or pursuant to the CFC or FPHC rules.

           The pledge of stock of a PFIC may in some circumstances be treated as a disposition of such stock.

  Tax Treatment of Tax-Exempt U.S. Holders

           A tax-exempt U.S. holder of a Security will not be subject to tax on unrelated business taxable income
  (“UBTI”) with respect to income from the Security, except to the extent that the Security is debt-financed property
  (as defined in the Code) of that entity. A tax-exempt holder that owns more than fifty percent of the outstanding
  Income Notes and also owns Senior Notes should consider the possible application of the special UBTI rules for
  amounts received from controlled entities.

           A tax-exempt entity may not make a QEF election if the tax-exempt entity would not otherwise be subject
  to tax on income from the Income Notes.

  Information Reporting and Backup Withholding

           Information reporting to the IRS generally will be required with respect to payments on the Securities and
  payments of proceeds of the sale of such Securities to U.S. holders other than corporations and other exempt
  recipients. A “backup” withholding tax will apply to those payments that are subject to information reporting if the
  holder fails to provide certain identifying information (such as the holder’s taxpayer identification number) to the



                                                             125

                                                                                                           010743
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
                                       of 19406/09/21 Page 249 of 303 PageID 13631
Case 3:21-cv-00538-N Document 26-39 Filed


  payor. Non-U.S. holders will be required to comply with applicable certification procedures to establish that they
  are not U.S. holders in order to avoid information reporting and backup withholding.

           As a condition to the payment of principal of and interest on any Note without U.S. backup withholding,
  the Issuers will require the delivery of properly completed and signed U.S. federal income tax certifications
  (generally, an IRS Form W-9 (or applicable successor form) in the case of a U.S. holder or an IRS Form W-8BEN
  (or applicable successor form) in the case of a non-U.S. holder.

  Reporting Requirements

           Treasury regulations require reporting for certain transfers of property (including cash) to a foreign
  corporation by U.S. persons. In general, U.S. holders who acquire Income Notes are required to file a Form 926
  with the IRS and to supply certain information to the IRS. If a U.S. holder fails to comply with the reporting
  requirements, the U.S. holder may be subject to a penalty equal to 10% of the gross amount paid for the Income
  Notes, subject to a maximum penalty of U.S. $100,000 (except in cases involving intentional disregard). Purchasers
  of Income Notes are urged to consult their tax advisors regarding these reporting requirements.

           In addition, the Code and related Treasury regulations require that any U.S. holder that directly or indirectly
  owns a significant portion of the voting power or value of the Issuer's equity (generally 10 percent, but in some
  cases 50 percent) must comply with certain reporting requirements. While it is unclear how the voting power of the
  Income Notes would be measured for this purpose, a U.S. Holder that owns less than 10 percent (or 50 percent, as
  applicable) of the Income Notes should not be required to file this return. In general, such holders of the applicable
  percentage of the voting power or value of the Issuer’s equity are required to file a Form 5471 with the IRS and to
  supply certain information with the IRS, including with respect to the activities and assets of the Issuer and other
  holders of the Income Notes. If a U.S. holder fails to comply with the reporting requirements, the U.S. holder may
  be subject to a penalty, depending on the circumstances, equal to (a) U.S. $1,000 for each failure to comply or (b)
  U.S. $10,000 for each failure to comply, subject to a maximum of U.S. $60,000. Purchasers of Income Notes are
  urged to consult their tax advisors regarding these reporting requirements.

  Tax Treatment of Non-U.S. Holders

           A non-U.S. holder of a Security will be exempt from any U.S. federal income or withholding taxes with
  respect to gain derived from the sale, exchange, or redemption of, or any distributions received in respect of, the
  Security, unless:

           (a) such gain or distributions are effectively connected with a U.S. trade or business of such holder,

            (b) with respect to distributions on the Class Q-2B Securities (i) the holder actually or constructively own
  10 percent or more of the combined voting power of all classes of stock of CGMHI (the issuer of the Class Q-2
  Collateral Asset B) or is a controlled foreign corporation related to CGMHI through stock ownership or (ii) the
  beneficial owner fails to provide a statement signed under penalties of perjury that includes its name and address and
  certifies that it is a non-U.S. Holder in compliance with applicable requirements (or satisfies certain documentary
  evidence requirements for establishing that it is a non-U.S. Holder), or,

           (c) in the case of gain, such holder is a nonresident alien individual who holds the Security as a capital asset
  and who is present in the United States more than 182 days in the taxable year of the sale and certain other
  conditions are met.

           A non-U.S. holder will not be considered to be engaged in a U.S. trade or business solely by reason of
  holding a Security. “Non-effectively connected” gain or distributions received by a non-U.S. holder will not be
  subject to U.S. information reporting requirements or U.S. backup withholding, although such holders will be
  required to furnish a certificate to the paying agent of the Issuer attesting to their status as non-U.S. holders. See
  “ʊInformation Reporting and Backup Withholding.”




                                                             126

                                                                                                           010744
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
                                       of 19406/09/21 Page 250 of 303 PageID 13632
Case 3:21-cv-00538-N Document 26-39 Filed


  Class Q Securities

  Class Q-1 Securities. Each Component of a Class Q-1 Security will be treated separately for U.S. federal income tax
  purposes. A holder of Class Q-1 Securities will be treated as if it directly owned the related Components. A Holder
  of a Class Q-1 Security should review the applicable portions of this summary to determine the tax consequences of
  holding the related Components. In calculating its basis in each of the Components, a Holder will be required to
  allocate the purchase price paid for its Class Q-1 Security among the related Components in proportion to their
  relative fair market values at the time of purchase. A similar principle would apply in determining the amount
  allocable to each Component upon a sale. The exchange of a Class Q-1 Security for the separate Senior Notes or
  Income Notes corresponding to each Component will not be a taxable event.

  Class Q-2A Securities. The Class Q-2A Securities will be treated as debt for U.S. federal income tax purposes. The
  Class Q-2A Securities should be taxed in a manner similar to the Class B Notes and Class C Notes. See the
  discussion under “Tax Treatment of U.S. Holders of Senior Notes” applicable to the Class B Notes and Class C
  Notes for the tax consequences to U.S. holders of holding the Class Q-2A Securities. See the discussion under “Tax
  Treatment of Non-U.S. Holders” for the tax consequences to Non-U.S. holders of holding the Class Q-2A Securities.

  Class Q-2B Securities. See the discussion under “Tax Treatment of Non-U.S. Holders” for the tax consequences to
  Non-U.S. holders of holding the Class Q-2B Securities.

  Cayman Islands Tax Considerations

           Prospective investors should consult their professional advisors on the possible tax consequences of
  buying, holding or selling any Notes or Income Notes under the laws of their country of citizenship, residence or
  domicile.

           Cayman Islands Taxation

            The following is a discussion on certain Cayman Islands income tax consequences of an investment in the
  Notes or the Income Notes. The discussion is a general summary of present law, which is subject to prospective and
  retroactive change. It is not intended as tax advice, does not consider any investor’s particular circumstances, and
  does not consider tax consequences other than those arising under Cayman Islands law.

           Under existing Cayman Islands Laws:

           1.       Payments in respect of the Notes will not be subject to taxation in the Cayman Islands and no
  withholding will be required on such payments to any holder of a Note, nor will gains derived from the disposal of
  the Notes be subject to Cayman Islands income or corporation tax. The Cayman Islands currently have no income,
  corporation or capital gains tax and no estate duty, inheritance tax or gift tax;

           2.       No stamp duty is payable in respect of the issue or transfer of the Notes although duty may be
  payable if Notes are executed in or brought into the Cayman Islands; and

          3.         Certificates evidencing the Notes, in registered form, to which title is not transferable by delivery,
  should not attract Cayman Islands stamp duty. However, an instrument transferring title to a Note, if brought to or
  executed in the Cayman Islands, would be subject to Cayman Islands stamp duty.

           The Issuer has been incorporated under the laws of the Cayman Islands as an exempted company and, as
  such, has applied for and expects to obtain an undertaking from the Governor in Cabinet of the Cayman Islands in
  the following form:




                                                             127

                                                                                                          010745
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
                                       of 19406/09/21 Page 251 of 303 PageID 13633
Case 3:21-cv-00538-N Document 26-39 Filed


                                              “The Tax Concessions Law
                                                   (1999 Revision)
                                           Undertaking as to Tax Concessions

          In accordance with the provision of Section 6 of The Tax Concessions Law (1999 Revision), the Governor
  in Cabinet undertakes with Valhalla CLO, Ltd. “the Company:”

  1        That no law which is hereafter enacted in the Islands imposing any tax to be levied on profits, income,
           gains or appreciations shall apply to the Company or its operations; and

  2        In addition, that no tax to be levied on profits, income, gains or appreciations or which is in the nature of
           estate duty or inheritance tax shall be payable:

           2.1      On or in respect of the shares, debentures or other obligations of the Company; or

           2.2      by way of the withholding in whole or part, on any relevant payment as defined in Section 6(3) of
                    the Tax Concessions Law (1999 Revision).

  These concessions shall be for a period of thirty years from the date hereof.”

           The Cayman Islands does not have any income tax treaty with the U.S. or any other country. The Cayman
  Islands has entered into an information exchange agreement with the United States.




                                                            128

                                                                                                          010746
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
                                       of 19406/09/21 Page 252 of 303 PageID 13634
Case 3:21-cv-00538-N Document 26-39 Filed


                                     LISTING AND GENERAL INFORMATION

            Application will be made to the Irish Stock Exchange for the Securities to be admitted to the Daily Official
  List. No assurances can be given that any such listing will be obtained with respect to the Securities. The issuance
  and settlement of the Securities on the Closing Date are not conditioned on the listing of any Securities on the Irish
  Stock Exchange. As part of the harmonization of securities markets in Europe, the European Commission has
  adopted a directive known as the Prospectus Directive (which must be implemented by Member States by July 1,
  2005) that will regulate offers of securities to the public and admissions to trading to E.U regulated markets. The
  European Commission is scheduled to adopt a directive known as the Transparency Directive towards the end of
  2004 (which is expected to be implemented by Member States in 2006) that will among other things, impose
  continuing financial reporting obligations on issuers that have certain types of securities admitted to trading on an
  E.U. regulated market. In addition, the Market Abuse Directive (which must be implemented by Member States by
  October 12, 2004) harmonizes the rules on insider trading and market manipulation in respect of securities admitted
  to trading on an E.U. regulated market and requires issuers of such securities to disclose any non-public price-
  sensitive information as soon as possible, subject to certain limited exemptions. The listing of Securities on the Irish
  Stock Exchange would subject the Issuer to regulation under these directives, although the requirements applicable
  to the Issuer are not yet fully clarified. The Indenture will not require the Issuer to maintain a listing for any Class
  of Securities on an E.U. stock exchange if compliance with these directives (or other requirements adopted by the
  European Commission or a relevant Member State) becomes burdensome in the sole judgment of the Swap
  Counterparty.

            If and for so long as any Class of Securities is listed on the Irish Stock Exchange, copies of the Articles of
  the Issuer, the Certificate of Incorporation and By-laws of the Co-Issuer and the resolutions of the Board of
  Directors of the Issuers authorizing, as applicable, the issuance of the Securities and the Indenture, will be available
  for inspection at the office of the Trustee. The Issuer is not required by Cayman Islands law, and the Issuer does not
  intend, to publish annual reports and accounts. The Co-Issuer is not required by Delaware law, and the Co-Issuer
  does not intend, to publish annual reports and accounts. The Indenture, however, requires the Issuer to provide the
  Trustee with written confirmation, on an annual basis, that to the best of its knowledge following review of the
  activities of the prior year, no Event of Default, Class Q-2 Event of Default, Swap Event of Default or other matter
  required to be brought to the Trustee’s attention has occurred or, if one has, specifying the same.
            Each of the Issuers represents that, as of the date of this Offering Circular, there has been no material
  adverse change in its financial position since the date of its creation. Neither of the Issuers is involved, or has been
  involved since incorporation, in any litigation or arbitration proceedings relating to claims on amounts which may
  have or have had a material effect on the Issuers in the context of the issue of the Securities, nor, so far as such Co-
  Issuer is aware, is any such litigation or arbitration involving it pending or threatened.
           The issuance of the Securities will be authorized by the Board of Directors of the Issuer by resolutions
  passed on or about the Closing Date. The issuance of the Senior Notes was authorized by the Board of Directors of
  the Co-Issuer by resolutions passed on or about the Closing Date. Since incorporation, neither the Issuer nor the Co-
  Issuer has commenced trading, established any accounts or declared any dividends, except for the transactions
  described herein relating to the issuance of the Securities.
           In connection with the listing of the Securities on the Daily Official List of the Irish Stock Exchange, this
  Offering Circular will be filed with the Registrar of Companies of Ireland pursuant to Regulation 13 of the European
  Communities (Stock Exchange) Regulations, 1984 of Ireland.




                                                             129

                                                                                                          010747
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
                                       of 19406/09/21 Page 253 of 303 PageID 13635
Case 3:21-cv-00538-N Document 26-39 Filed


          The Regulation S Global Notes sold in offshore transactions in reliance on Regulation S and represented by
  the Regulation S Global Notes have been accepted for clearance through Euroclear and Clearstream with the
  following identification numbers:
                                             Regulation S Global Notes
                      Class     CUSIP Number            Common Code            ISIN Number
                      A-1       G93164 AA2               019948463             USG93164 AA23
                      A-2       G93164 AB0               019948544             USG93164 AB06
                      B         G93164 AC8               019948404             USG93164 AC88
                      C-1       G93164 AE4               019948587             USG93164 AE45
                      C-2       G93164 AF1               019948633             USG93164 AF10
                      Q-1       G93163 AD8               019949427             USG93163 AD88

          The Rule 144A Notes represented by the Rule 144A Global Notes have been accepted for clearance
  through DTC with the following identification numbers:
                                                 Rule 144A Global Notes

                                             Class      CUSIP Number
                                             A-1        91914R AA2
                                             A-2        91914R AB0
                                             B          91914R AC8
                                             C-1        91914R AE4
                                             C-2        91914R AF1

                                     Certificated Class Q Securities/Income Notes

                                                                      CUSIP Number
                          Q-1 Rule 144A                               91914Q AG1
                          Q-1 Regulation S                            G93163 AD8
                          Q-2A Rule 144A                              91914Q AB2
                          Q-2A Regulation S                           G93163 AB2
                          Q-2B Regulation S                           G93163 AC0
                          Q-2B Rule 144A                              Not offered in the U.S.
                          Income Note Rule 144A                       91914Q AA4
                          Income Note Regulation S                    G93163 AA4
                          Income Note Accredited Investor             91914Q AF3



                                             CERTAIN LEGAL MATTERS

           The validity of the Notes and certain other legal matters will be passed upon for the Issuer and Citigroup
  Global Markets Inc., as Initial Purchaser and as Placement Agent, by Cleary, Gottlieb, Steen & Hamilton. Certain
  legal matters relating to Cayman Islands law will be passed on for the Issuer by Walkers. Certain legal matters will
  be passed upon for the Reference Portfolio Manager by Orrick, Herrington & Sutcliffe LLP.


                                                            130

                                                                                                      010748
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
                                       of 19406/09/21 Page 254 of 303 PageID 13636
Case 3:21-cv-00538-N Document 26-39 Filed


                                   GLOSSARY OF CERTAIN DEFINED TERMS

           Set forth below are definitions of certain defined terms used in this Offering Circular.

           “Accredited Investors”: “Accredited investors” as defined in Rule 501(a) under the Securities Act.

           “Accrual Date”: With respect to a Reference Obligation (i) in the case of an Obligation Value Increase
  Amount or Obligation Value Reduction Amount determined pursuant to clause (1) or (3) of “Description of the
  Swap Agreement—Valuation of Reference Obligations,” the date that is the standard settlement cycle for such
  Reference Obligation after the date on which such amount is determined, and (ii) otherwise, the date on which the
  applicable Obligation Value Increase Amount or Obligation Value Reduction Amount therefor is determined
  (provided that in no event will the Accrual Date for a Reference Obligation occur later than the Business Day prior
  to the Swap Termination Date).

           “Accrued Increase/Reduction Amount”: For a Measurement Date, an amount (which may be negative)
  equal to (a) the sum of all Obligation Value Increase Amounts (other than as a result of Amortizations) for
  Reference Obligations for which the Accrual Date occurred on or prior to such date and on or following the
  preceding Determination Date minus (b) the sum of all Obligation Value Reduction Amounts (including as a result
  of Amortizations) for Reference Obligations for which the Accrual Date occurred on or prior to such date and on or
  following the preceding Determination Date.

           “Accrued Swap Liabilities”: With respect to any date of determination, the sum of (i) all amounts payable
  to the Swap Counterparty under the Swap Agreement as of such date of determination and (ii) all amounts payable
  to the Swap Counterparty under the Swap Agreement on any prior date and unpaid as of such date of determination,
  in each case other than amounts that constitute Administrative Expenses.

         “Act on Foreign Investment Funds”: As defined in “Notices to Purchasers—Notice to Residents of
  Germany.”

            “Addition Date”: (i) With respect to an Initial Reference Obligation, the Closing Date and (ii) with respect
  to a Reference Obligation added after the Closing Date, the Business Day of its addition to the Reference Portfolio,
  which, in the case of a Reference Obligation other than a Reference Swap, will be the date the Reference Price
  thereof is determined.

           “Adjusted Reference Portfolio Return Amount”: For any Payment Date, an amount (which may be
  negative) equal to the Reference Portfolio Proceeds for such Payment Date minus the following (subtracted in the
  following order):

                    (1)      the Retained Amount for such Payment Date;
                    (2)      the Base Amount, if any, for such Payment Date;
                    (3)      the Subordinate Amount, if any, for such Payment Date;
                    (4)      the Incentive Amount, if any, for such Payment Date;
                    (5)      the Quarterly Aggregate Reduction Amount, if any, for such Payment Date.

           “Administrative Expenses”: Amounts due from or accrued for the account of the Issuers with respect to
  any Payment Date (and, to the extent not paid, from prior Payment Dates) to, in the following order of priority,
  (i) any Person in respect of any governmental fee, charge or tax (including all filing, registration and annual return
  fees payable to the Cayman Islands’ government and registered office fees); (ii) the Trustee for the Trustee Fee and
  Trustee Expenses; (iii) the Collateral Administrator for the Collateral Administrator Fee and Collateral
  Administrator Expenses; (iv) the Administrator as provided in the Administration Agreement; and (v) on a pari
  passu basis, (A) the independent accountants, agents and counsel of the Issuers for fees and expenses (including,
  without limitation, tax reports); (B) any other Person in respect of any other expenses permitted under the Indenture
  and the documents delivered pursuant to or in connection with the Indenture, the Collateral Administration
  Agreement and the Securities; (C) any other Person in respect of any other expenses of the Issuers including,

                                                            131

                                                                                                        010749
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
                                       of 19406/09/21 Page 255 of 303 PageID 13637
Case 3:21-cv-00538-N Document 26-39 Filed


  without limitation, fees, expenses or amounts for which the Swap Counterparty is entitled to indemnification from
  the Issuer under the Swap Agreement, (D) the Rating Agencies for any fees (including on-going monitoring fees and
  credit estimates) due and payable with respect to their respective rating of the Securities; (E) expenses and other
  amounts for which the Swap Counterparty is obligated to reimburse or pay the Reference Portfolio Manager under
  the Reference Portfolio Management Agreement; and (F) expenses for which the Swap Counterparty is entitled to
  reimbursement in connection with the transfer of its rights and obligations to a replacement swap counterparty or
  certain other actions upon a downgrade of it or the Swap Guarantor when required to do so under the Swap
  Agreement, in the case of this clause (F) in an amount not to exceed U.S. $50,000 in any calendar year; provided,
  however, that Administrative Expenses shall not include any amounts due or accrued with respect to actions taken
  on or prior to the Closing Date, which amounts will be payable only from the Expense Reserve Account.
           “Administrator”: Walkers SPV Limited.
           “Advisers Act”: The U.S. Investment Advisers Act of 1940, as amended.
            “Affiliate”: With respect to any specified Person, any other Person controlling or controlled by or under
  common control with such specified Person. For the purposes of this definition, “control,” when used with respect
  to any specified Person, means the power to direct the management and policies of such Person, directly or
  indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling”
  and “controlled” have meanings correlative to the foregoing. For purposes of this definition, (i) the management of
  an account by one Person for the benefit of any other Person shall not constitute “control” of such other Person and
  (ii) with respect to the Issuer, “Affiliate” does not include Walkers SPV Limited or any entities which Walkers SPV
  Limited controls or administers.
            “Aggregate Principal Amount”: With respect to any date of determination, (i) when used with respect to
  any Class or Classes of Notes as a whole (or any specified Notes or Components of any such Class), the original
  principal amount of such Class or Classes (or of such specified Notes or Component, as applicable) reduced, in the
  case of the Senior Notes only, by all prior payments, if any, made with respect to the principal of such Class or
  Classes (or such Senior Notes or Class Q-1 Senior Note Component, as applicable), (ii) when used with respect to
  all of the Senior Notes, the sum of (a) the Aggregate Principal Amount of the Class A-1 Notes, (b) the Aggregate
  Principal Amount of the Class A-2 Notes, (c) the Aggregate Principal Amount of the Class B Notes, (d) the
  Aggregate Principal Amount of the Class C-1 Notes and (e) the Aggregate Principal Amount of the Class C-2 Notes,
  (iii) when used with respect to all of the Notes, the sum of (a) the Aggregate Principal Amount of the Senior Notes
  and (b) the Aggregate Principal Amount of the Income Notes, (iv) when used with respect to the Class Q-2A
  Securities (or any specified Class Q-2A Securities), the original principal amount of the Class Q-2A Securities (or of
  such specified Class Q-2A Securities) reduced by all prior payments, if any, made with respect to the principal of the
  Class Q-2A Securities (or of such specified Class Q-2A Securities) and (v) when used with respect to the Class Q-
  2B Securities (or any specified Class Q-2B Securities), the original principal amount of the Class Q-2B Securities
  (or of such specified Class Q-2B Securities).
           “Aggregate Reference Obligation Calculation Amount”: As of any date of determination, the aggregate of
  the Reference Obligation Calculation Amounts for each Reference Obligation in the Reference Portfolio as of such
  date.
          “Aggregate Reference Value”: As of any date of determination, the aggregate of the Reference Values for
  each Reference Obligation in the Reference Portfolio as of such date.
            “Aggregate Unfunded Amount”: For a Collection Period, (i) the Swap Notional Amount immediately prior
  to the related Payment Date minus (ii) the average of the Daily Aggregate Funded Amount on each day of such
  period.
           “Amendment Buy-Out”: As defined in “Summary—Amendment Buy-Out.”
           “Amendment Buy-Out Option”: As defined in “Description of the Securities—Amendment Buy-Out.”
         “Amendment Buy-Out Purchaser”: Citigroup Global Markets Inc., or an Affiliate thereof designated by the
  Swap Counterparty, or a Person designated by Citigroup Global Markets Inc. or such Affiliate.
           “Amendment Buy-Out Purchase Price”: As defined in “Description of the Securities—Amendment Buy-
  Out.”

                                                           132

                                                                                                       010750
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
                                       of 19406/09/21 Page 256 of 303 PageID 13638
Case 3:21-cv-00538-N Document 26-39 Filed


           “Amortization”: Any permanent prepayment, repayment, amortization, redemption, termination,
  cancellation or reduction of commitment or similar permanent reduction of principal or notional amount of the
  Reference Obligation Calculation Amount for any Reference Obligation. A reduction in the outstanding balance of
  a Revolving Loan as a result of a repayment will not be considered an Amortization to the extent that the facility can
  subsequently be redrawn in accordance with its terms. With respect to a Defaulted Reference Obligation, all
  amounts actually paid to holders thereof (and only such amounts) will constitute Amortizations until the related
  Reference Obligation Calculation Amount is reduced to zero, following which such amounts shall constitute Interest
  Return; provided that with respect to a Defaulted Reference Obligation that is a Revolving Loan, any cancellation or
  reduction of commitment as a result of becoming a Defaulted Reference Obligation will also constitute an
  Amortization.

            “Assigned Moody’s Rating”: The monitored publicly available rating or the monitored estimated rating
  expressly assigned to a debt obligation (or facility) by Moody’s that addresses the full amount of the principal and
  interest promised.

         “Articles”: The Issuer’s Memorandum of Association, as amended and Articles of Association, as
  amended and restated from time to time.

           “Assignment Fee”: With respect to a Reference Obligation, any transfer or assignment fee imposed under
  the terms of the Reference Obligation or otherwise generally imposed on assignments or transfers thereof by any
  applicable administrative or similar agent, borrower or obligor with respect thereto.

            “Bankruptcy”: A Reference Entity (or other relevant person) to the knowledge of the Reference Portfolio
  Manager (i) is dissolved (other than pursuant to a consolidation, amalgamation or merger); (ii) becomes insolvent or
  is unable to pay its debts or fails or admits in writing in a judicial, regulatory or administrative proceeding or filing
  of its inability generally to pay its debts as they become due; (iii) makes a general assignment, arrangement or
  composition with or for the benefit of its creditors; (iv) institutes or has instituted against it a proceeding seeking a
  judgment of insolvency or bankruptcy or any other relief under any bankruptcy or insolvency law or other similar
  law affecting creditors’ rights, or a petition is presented for its winding-up or liquidation, and, in the case of any
  such proceeding or petition instituted or presented against it, such proceeding or petition (a) results in a judgment of
  insolvency or bankruptcy or the entry of an order for relief or the making of an order for its winding-up or
  liquidation or (b) is not dismissed, discharged, stayed or restrained in each case within 30 calendar days of the
  institution or presentation thereof; (v) has a resolution passed for its winding-up, official management or liquidation
  (other than pursuant to a consolidation, amalgamation or merger); (vi) seeks or becomes subject to the appointment
  of an administrator, provisional liquidator, conservator, receiver, trustee, custodian or other similar official for it or
  for all or substantially all its assets; (vii) has a secured party take possession of all or substantially all its assets or
  has a distress, execution, attachment, sequestration or other legal process levied, enforced or sued on or against all or
  substantially all its assets and such secured party maintains possession, or any such process is not dismissed,
  discharged, stayed or restrained, in each case within 30 calendar days thereafter or (viii) causes or is subject to any
  event with respect to it which, under the applicable laws of any jurisdiction, has an effect analogous to any of the
  events specified in clauses (i) to (vii) (inclusive).

            “Base Amount”: For any Payment Date an amount equal to (i) 0.30% per annum on the Portfolio
  Calculation Amount as of the related Determination Date (calculated for the related Collection Period on the basis of
  a 360-day year consisting of twelve 30-day months) plus (ii) the aggregate Deferred Base Amount, if any, from the
  prior Payment Date; provided that (except in the case of the Swap Termination Date) if such amount exceeds the
  amount of Reference Portfolio Proceeds for such Payment Date minus the sum of the Retained Amount and Fixed
  Amount for such date (the “Maximum Base Amount”), the Base Amount for such date will be the Maximum Base
  Amount and the excess will be deferred (a “Deferred Base Amount”) until the next Payment Date (but subject to this
  proviso); provided, further, that in the case of the Swap Termination Date (except in the case of an Optional
  Redemption), such amount will not be payable to the extent the Payment Date Proceeds and other applicable
  amounts for such date would be insufficient to permit the Issuer to pay all amounts payable on that Payment Date
  under the Indenture pursuant to clauses 1 and 2 of the Payment Date Priority of Payments and clauses 1 and 2 of the
  Principal Priority of Payments. Deferred Base Amounts will accrue notional interest until paid (together with such
  interest) at a rate of LIBOR plus 3.0% per annum for the relevant period.




                                                              133

                                                                                                            010751
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
                                       of 19406/09/21 Page 257 of 303 PageID 13639
Case 3:21-cv-00538-N Document 26-39 Filed


           “Benefit Plan Investor”: A “benefit plan investor” within the meaning of 29 C.F.R. Section 2510.3-
  101(f)(2).

           “Bond”: A debt obligation that is in the form of, or represented by, a bond, note (other than notes delivered
  pursuant to loans) or other debt security.

            “Business Day”: Any day that is not a Saturday, Sunday or other day on which commercial banking
  institutions in New York, New York, Cayman Islands, Dublin, Ireland or the city in which the corporate trust office
  of the Trustee is located, are authorized or obligated by law or executive order to be closed.

           “Calculation Agent”: The Swap Counterparty, as calculation agent under the Swap Agreement.

           “Cede”: Cede & Co.

            “Certificated Class Q Security”: Each of the Class Q Securities issued in the form of definitive, physical
  certificates in fully registered form.

           “Certificated Class Q-1 Security”: As defined in “Description of the Securities—Form, Denomination and
  Registration.”

           “Certificated Class Q-2 Security”: As defined in “Description of the Securities—Form, Denomination and
  Registration.”

           “Certificated Class Q-2A Security”: Each of the Class Q-2A Securities issued in the form of definitive,
  physical certificates in fully registered form.

           “Certificated Class Q-2B Security”: Each of the Class Q-2B Securities issued in the form of definitive,
  physical certificates in fully registered form.

            “Certificated Income Note”: Each of the Income Notes issued in the form of definitive, physical
  certificates in fully registered form.

           “Certificated Security”: As defined in “Description of the Securities—Form, Denomination and
  Registration—Certificated Securities.”

          “CGMHI Notes”: The U.S. $40,000,000 0% EMTNs Due 2034 issued by Citigroup Global Markets
  Holdings Inc. constituting the Class Q-2 Collateral Asset B.

           “Citigroup”: Citigroup Inc., a Delaware corporation.

           “Class”: When referring to the Notes, Class A-1 Notes, Class A-2 Notes, Class B Notes, Class C-1 Notes,
  Class C-2 Notes and/or Income Notes, as appropriate. When referring to the Class Q Securities, the Class Q-1
  Securities, the Class Q-2A Securities and/or the Class Q-2B Securities, as applicable. When referring to the
  Securities, any Class of Notes or Class Q Securities, as appropriate.

           “Class A Interest Coverage Ratio”: As defined in “Description of the Securities—The Coverage Tests.”

           “Class A Interest Coverage Test”: As defined in “Description of the Securities—The Coverage Tests.”

           “Class A Notes”: The Class A-1 Notes and Class A-2 Notes, collectively.

           “Class A OC Test”: As defined in “Description of the Securities—The Coverage Tests.”

           “Class A Overcollateralization Ratio”: As defined in “Description of the Securities—The Coverage Tests.”

           “Class A-1 Interest Amount”: With respect to a Payment Date, (a) the product of (i) the Aggregate
  Principal Amount of the Class A-1 Notes as of the beginning of the relevant Periodic Interest Accrual Period plus
  the amount of any unpaid Class A-1 Interest Amount after the prior Payment Date, (ii) the Class A-1 Interest Rate


                                                            134

                                                                                                        010752
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
                                       of 19406/09/21 Page 258 of 303 PageID 13640
Case 3:21-cv-00538-N Document 26-39 Filed


  for such period, (iii) the actual number of days in such period and (iv) 1/360 plus (b) the amount of any unpaid Class
  A-1 Interest Amount after the prior Payment Date.

           “Class A-1 Interest Rate”: The annual interest rate accruing on the Class A-1 Notes equal to LIBOR
  plus 0.70%.

           “Class A-1 Notes”: U.S. $62,000,000 Class A-1 Floating Rate Senior Extendable Notes.

           “Class A-2 Interest Amount”: With respect to a Payment Date, (a) the product of (i) the Aggregate
  Principal Amount of the Class A-2 Notes as of the beginning of the relevant Periodic Interest Accrual Period plus
  the amount of any unpaid Class A-2 Interest Amount after the prior Payment Date, (ii) the Class A-2 Interest Rate
  for such period, (iii) the actual number of days in such period and (iv) 1/360 plus (b) the amount of any unpaid Class
  A-2 Interest Amount after the prior Payment Date.

           “Class A-2 Interest Rate”: The annual interest rate accruing on the Class A-2 Notes equal to LIBOR
  plus 0.80%.

           “Class A-2 Notes”: U.S. $56,000,000 Class A-2 Floating Rate Senior Extendable Notes.

           “Class B Interest Amount”: With respect to a Payment Date, the product of (i) the Aggregate Principal
  Amount of the Class B Notes as of the beginning of the relevant Periodic Interest Accrual Period plus the aggregate
  Deferred Interest with respect to the Class B Notes after the preceding Payment Date, (ii) the Class B Interest Rate
  for such period, (iii) the actual number of days in such period and (iv) 1/360.

           “Class B Interest Coverage Ratio”: As defined in “Description of the Securities—The Coverage Tests.”

           “Class B Interest Coverage Test”: As defined in “Description of the Securities—The Coverage Tests.”

           “Class B Interest Rate”: The annual interest rate accruing on the Class B Notes equal to LIBOR
  plus 1.40%.

           “Class B OC Test”: As defined in “Description of the Securities—The Coverage Tests.”

           “Class B Overcollateralization Ratio”: As defined in “Description of the Securities—The Coverage Tests.”

           “Class B Notes”: U.S. $39,500,000 Class B Floating Rate Deferrable Senior Subordinate Extendable
  Notes.

           “Class C Interest Coverage Ratio”: As defined in “Description of the Securities—The Coverage Tests.”

           “Class C Interest Coverage Test”: As defined in “Description of the Securities—The Coverage Tests.”

           “Class C Notes”: The Class C-1 Notes and the Class C-2 Notes, collectively.

           “Class C OC Test”: As defined in “Description of the Securities—The Coverage Tests.”

           “Class C Overcollateralization Ratio”: As defined in “Description of the Securities—The Coverage Tests.”

            “Class C-1 Interest Amount”: With respect to a Payment Date, the product of (i) the Aggregate Principal
  Amount of the Class C-1 Notes as of the beginning of the relevant Periodic Interest Accrual Period plus the
  aggregate Deferred Interest with respect to the Class C-1 Notes after the preceding Payment Date, (ii) the Class C-1
  Interest Rate for such period, (iii) the actual number of days in such period and (iv) 1/360.

           “Class C-1 Interest Rate”: The annual interest rate accruing on the Class C-1 Notes equal to LIBOR
  plus 2.60%.



                                                           135

                                                                                                       010753
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
                                       of 19406/09/21 Page 259 of 303 PageID 13641
Case 3:21-cv-00538-N Document 26-39 Filed


           “Class C-1 Notes”: U.S. $21,000,000 Class C-1 Floating Rate Deferrable Senior Subordinate Extendable
  Notes.

           “Class C-2 Interest Amount”: With respect to a Payment Date, interest accrued for the relevant Periodic
  Interest Accrual Period on an amount equal to Aggregate Principal Amount of the Class C-2 Notes as of the
  beginning of the relevant Periodic Interest Accrual Period plus the aggregate Deferred Interest with respect to the
  Class C-2 Notes after the preceding Payment Date, at a rate equal to the Class C-2 Interest Rate for such period,
  calculated on the basis of a 360-day year consisting of twelve 30-day months.

           “Class C-2 Interest Rate”: The annual interest rate accruing on the Class C-2 Notes equal to 7.53%.

           “Class C-2 Notes”: U.S. $5,000,000 Class C-2 Fixed Rate Deferrable Senior Subordinate Extendable
  Notes.

           “Class Q Securities”: The Class Q-1 Securities and Class Q-2 Securities, collectively.

            “Class Q-1 Excess Distribution”: For any Payment Date, an amount equal to the excess, if any, of any
  amounts paid or distributed with respect to the Class Q-1 Securities over the amount of Class Q-1 Nominal Interest
  for the related Periodic Interest Accrual Period.

          “Class Q-1 Income Note Component”: The U.S. $5,000,000 Aggregate Principal Amount of Income Notes
  comprising the Income Note Component of the Class Q-1 Securities.

           “Class Q-1 Nominal Interest”: For a Periodic Interest Accrual Period, interest accrued on the Class Q-1
  Nominal Principal for such period at the Class Q-1 Nominal Rate calculated on the basis of a 360-day year
  consisting of twelve 30-day months.

           “Class Q-1 Nominal Principal”: For the first Periodic Interest Accrual Period, U.S. $10,000,000, and for
  any Periodic Interest Accrual Period thereafter, the Class Q-1 Nominal Principal for the prior Periodic Interest
  Accrual Period minus the amount of the Class Q-1 Excess Distribution, if any, for the Payment Date occurring at the
  beginning of such current Periodic Interest Accrual Period, but in no event shall the Class Q-1 Nominal Principal be
  less than U.S. $1,000.

           “Class Q-1 Nominal Rate”: 2.00% per annum.

            “Class Q-1 Rated Principal”: For the first Periodic Interest Accrual Period, U.S. $10,000,000, and for any
  Periodic Interest Accrual Period thereafter, the Class Q-1 Rated Principal for the prior Periodic Interest Accrual
  Period minus any amount paid or distributed with respect to the Class Q-1 Securities for the Payment Date occurring
  at the beginning of such current Periodic Interest Accrual Period, but in no event shall the Class Q-1 Rated Principal
  be less than U.S. $1.

          “Class Q-1 Reg S Global Securities”: As defined in “Description of the Securities—Form, Denomination
  and Registration—Regulation S Global Securities.”

          “Class Q-1 Securities”: The U.S. $10,000,000 Class Q-1 Extendable Securities comprised of the Class Q-1
  Senior Note Component and the Class Q-1 Income Note Component.

           “Class Q-1 Senior Note Component”: The U.S. $5,000,000 initial Aggregate Principal Amount of Class C-
  2 Notes comprising the Class Q-1 Senior Note Component of the Class Q-1 Securities.

         “Class Q-1 Temp Reg S Global Security”: As defined in “Description of the Securities—Form,
  Denomination and Registration—Regulation S Global Securities.”

           “Class Q-2 Administrative Expenses”: Any Administrative Expenses accrued while any Class Q-2
  Securities are Outstanding but after the redemption in full of all Senior Notes, Class Q-1 Securities and Income
  Notes and liquidation and distribution of the Trust Estate.

                                                           136

                                                                                                       010754
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
                                       of 19406/09/21 Page 260 of 303 PageID 13642
Case 3:21-cv-00538-N Document 26-39 Filed


           “Class Q-2 Collateral Asset A”: U.S.$25,000,000 Aggregate Principal Amount of Income Notes delivered
  to the Class Q-2 Securities Collateral Account on the Closing Date.

            “Class Q-2 Collateral Asset A Proceeds”: With respect to any Payment Date, the sum of (i) all amounts
  distributed with respect to the Income Notes represented by the Class Q-2 Collateral Asset A for such date and (ii)
  any amounts received by the Trustee with respect to the sale or redemption of the Class Q-2 Collateral Asset A
  hereunder, in each case from and after the preceding Payment Date and on or prior to such date.

          “Class Q-2 Collateral Asset B”: U.S. $40,000,000 0% EMTNs Due 2034 issued by Citigroup Global
  Markets Holdings Inc. (“CGMHI Notes”) delivered to the Class Q-2 Securities Collateral Account on the Closing
  Date.

           “Class Q-2 Collateral Asset B Proceeds”: Any sales proceeds, conversion or exchange proceeds or
  maturity proceeds of the Class Q-2 Collateral Asset B.

           “Class Q-2 Collateral Asset B Offering Documents”: As defined in “Notice to Purchasers—Important
  Information.”

             “Class Q-2 Collateral Assets”: Collectively, the Class Q-2 Collateral Asset A and the Class Q-2 Collateral
  Asset B.

             “Class Q-2 Event of Default”: As defined in “Description of the Securities—The Class Q-2 Securities.”

             “Class Q-2 Gross Proceeds”: As defined in the definition of “Class Q-2 Payment Date Proceeds.”

             “Class Q-2 Maturity Date”: April 28, 2034.

          “Class Q-2 Maturity Date Priority of Payments”: As defined in “Description of the Securities—The Class
  Q-2 Securities.”

          “Class Q-2 Payment Date Priority of Payments”: As defined in “Description of the Securities—The Class
  Q-2 Securities.”

            “Class Q-2 Payment Date Proceeds”: With respect to any Payment Date, (i) the sum of (a) the Class Q-2
  Collateral Asset A Proceeds for such Payment Date and (b) interest and dividends received with respect to Eligible
  Investments on deposit in the Class Q-2 Securities Collateral Account (collectively, “Class Q-2 Gross Proceeds”)
  minus (ii) the Class Q-2B Target Amount for such Payment Date.

          “Class Q-2 Priority of Payments”: Collectively, the Class Q-2 Payment Date Priority of Payments, the
  Class Q-2 Maturity Date Priority of Payments and the requirement to pay the Class Q-2B Target Amount.

            “Class Q-2 Requisite Securityholders”: The Holders of at least 66 2/3% of the Aggregate Principal Amount
  of (a) the Class Q-2A Securities so long as any Class Q-2A Securities are Outstanding, and (b) thereafter the Class
  Q-2B Securities.

             “Class Q-2 Securities”: The Class Q-2A Securities and the Class Q-2B Securities, collectively.

           “Class Q-2 Securities Collateral”: Collectively, (i) Class Q-2 Collateral Asset A, (ii) Class Q-2 Collateral
  Asset B, (iii) the portion of the Trust Estate that in accordance with the provisions in the Indenture is required to be
  applied to payment of the Income Notes represented by the Class Q-2 Collateral Asset A, at any time on and after
  such property is required to be applied to the payment of the Income Notes represented thereby, (iv) the Class Q-2
  Securities Collateral Account, any subaccounts thereof and all financial assets credited to, and amounts on deposit or
  credit balances carried in, the Class Q-2 Securities Collateral Account from time to time, (v) all Eligible Investments
  purchased with funds on deposit in the Class Q-2 Securities Collateral Account and all income and other proceeds
  from the investment of funds therein; and (vi) all proceeds, accessions, profits, income, benefits, substitutions and
  replacements, whether voluntary or involuntary, of and to any of the property described in the preceding clauses.

                                                            137

                                                                                                        010755
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
                                       of 19406/09/21 Page 261 of 303 PageID 13643
Case 3:21-cv-00538-N Document 26-39 Filed


           “Class Q-2 Securities Collateral Account”: As defined in “Description of the Securities—The Class Q-2
  Securities.”

           “Class Q-2A Coverage Ratio”: With respect to any date of determination, the quotient obtained by dividing
  (a) the market value of Class Q-2 Collateral Asset A as of such date by (b) sum of the Aggregate Principal Amount
  of the Class Q-2A Securities plus Class Q-2A Deferred Interest, if any, as of such date.

          “Class Q-2A Coverage Test”: A test which will be deemed satisfied as of any date of determination on
  which any Class Q-2A Securities are Outstanding, if the Class Q-2A Coverage Ratio for such date equals or exceeds
  2.25.

          “Class Q-2A Deferred Interest”: As defined in “Description of the Securities—The Class Q-2 Securities.”

            “Class Q-2A Interest Amount”: With respect to a Payment Date, the product of (i) the Aggregate Principal
  Amount of the Class Q-2A Securities as of the beginning of the relevant Periodic Interest Accrual Period, plus the
  aggregate Class Q-2 Deferred Interest after the preceding Payment Date, (ii) the Class Q-2A Interest Rate for such
  period, (iii) the actual number of days in such period and (iv) 1/360.

          “Class Q-2A Interest Rate”: As defined in “Summary—The Class Q-2 Securities.”

          “Class Q-2A Securities”: The U.S.$7,200,000 Class Q-2A Securities Due 2034.

           “Class Q-2B Certificated Security”: As defined in “Description of the Securities—The Class Q-2
  Securities.”

          “Class Q-2B Securities”: The U.S.$40,000,000 Class Q-2B Securities Due 2034.

          “Class Q-2B Target Amount”: With respect to any Payment Date, an amount equal to the lesser of (i) the
  Class Q-2 Gross Proceeds for such date and (ii) the product of (a) the Aggregate Principal Amount of the Class Q-
  2B Securities and (b) 1% per annum for the related Periodic Interest Accrual Period, calculated on the basis of a
  360-day year consisting of twelve 30-day months.

          “Clearing Agency”: A “Clearing Agency” as defined in the Exchange Act.

         “Clearstream”: Clearstream Banking, société anonyme, a corporation organized under the laws of the
  Grand Duchy of Luxembourg, or any successor thereto.

          “Closing Date”: On or about August 18, 2004.

          “Code”: The United States Internal Revenue Code of 1986, as amended.

          “Co-Issuer”: Valhalla CLO, Inc., a newly formed Delaware corporation.

          “Collateral Account”: The collateral account established under the Indenture.

           “Collateral Administration Agreement”: As defined in “Description of the Securities—The Indenture and
  the Collateral Administration Agreement—Trustee and Collateral Administrator.”

          “Collateral Administrator”: JPMorgan Chase Bank, as collateral administrator under the Collateral
  Administration Agreement and its permitted successors.

           “Collateral Administrator Expenses”: As defined in “Description of the Securities—The Indenture and the
  Collateral Administration Agreement—Trustee and Collateral Administrator.”

           “Collateral Administrator Fee”: As defined in “Description of the Securities—The Indenture and the
  Collateral Administration Agreement—Trustee and Collateral Administrator.”

                                                          138

                                                                                                     010756
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
                                       of 19406/09/21 Page 262 of 303 PageID 13644
Case 3:21-cv-00538-N Document 26-39 Filed


           “Collection Account”: The collection account established under the Indenture.

           “Collection Period”: (i) For the first Payment Date, the period from and including the Closing Date to and
  including the Determination Date related to such Payment Date, and (ii) for each Payment Date thereafter, the period
  from but excluding the Determination Date related to the prior Payment Date to and including the Determination
  Date related to such Payment Date (provided, however, that the final Collection Period shall end on and include the
  Business Day immediately prior to the Maturity Date (or, if applicable, the Optional Redemption Date or Indenture
  Tax Redemption Date)).

           “Commission”: The United States Securities and Exchange Commission.

            “Commitment Amount”: As of any date of determination, with respect to a Revolving Loan, (i) the
  outstanding funded principal amount thereof (excluding accrued but unpaid interest) plus (ii) with respect to the
  related Unfunded Commitment, the amount available to be borrowed or drawn thereunder, assuming compliance
  with all applicable conditions to borrowing or drawing.

           “Components”: The Class Q-1 Senior Note Component and the Class Q-1 Income Note Component.

           “Concentration Limits”: Clauses 2 through 16 of the Reference Portfolio Criteria.

           “Controlling Person”: A person (other than a Benefit Plan Investor) that has discretionary authority or
  control with respect to the assets of the Issuers or that provides investment advice for a fee (direct or indirect) with
  respect to such assets (or any “affiliate” of such a person (as defined in the Plan Asset Regulation)).

           “Coverage Tests”: The Interest Coverage Tests and the Overcollateralization Tests.

           “Credit Definitions”: The 2003 ISDA Credit Derivatives Definitions, as supplemented from time to time.

           “Credit Event”: The occurrence of one or more of the following events with respect to a Reference Entity
  or a Reference Obligation: (i) a Bankruptcy or (ii) a Failure to Pay; provided that in the case of a Reference Swap or
  Reference CLN, a Credit Event will be deemed to occur if (a) a credit event occurs under the terms thereof with
  respect to an Underlying Obligation or a Reference Entity, (b) a Bankruptcy occurs with respect to the counterparty
  thereto or issuer thereof or (c) a Failure to Pay occurs with respect to such Reference Swap or Reference CLN itself.

           “Credit Improved Obligation”: A Reference Obligation that, in the reasonable business judgment of the
  Reference Portfolio Manager, has improved in credit quality; provided, however, that (i) if the rating of the Class A-
  1 Notes or the Class A-2 Notes has been reduced by one or more rating subcategories from that in effect on the
  Closing Date or withdrawn by Moody’s (unless it subsequently has been reinstated to the rating assigned on the
  Closing Date) or (ii) if the rating of any other Class of Senior Notes has been reduced by two or more rating
  subcategories from that in effect on the Closing Date or withdrawn by Moody’s (unless it subsequently has been
  reinstated or upgraded to at least one rating subcategory below the rating assigned on the Closing Date), then such
  Reference Obligation will be considered a Credit Improved Obligation only if (x) such Reference Obligation has
  been upgraded by Moody’s by one or more rating subcategories since it was added to the Reference Portfolio by the
  Reference Portfolio Manager or has been placed on and is remaining, as of the date of the proposed removal from
  the Reference Portfolio thereof, on a watchlist for possible upgrade by Moody’s since it was added to the Reference
  Portfolio by the Reference Portfolio Manager, (y) such Reference Obligation has experienced a reduction in credit
  spread of 0.25% or more (on an absolute rather than a relative basis) compared to the credit spread at the time such
  Reference Obligation was added to the Reference Portfolio by the Reference Portfolio Manager, determined by
  reference to an applicable index selected by the Reference Portfolio Manager (subject to receipt of confirmation to
  the effect that such selection will not cause a qualification, downgrade or withdrawal of the rating of the Class A-1
  Notes or the Class A-2 Notes by Moody’s) or (z) (1) in the case of a loan, the Market Value of such Reference
  Obligation has increased by at least 1.00% from the Market Value of such Reference Obligation as of its Addition
  Date, as determined by the Reference Portfolio Manager; provided that subclause (z)(1) will be deemed satisfied if
  the Market Value increases to 101%, and (2) in the case of a Bond, the Market Value of such Reference Obligation
  has changed since its Addition Date by a percentage more positive than the percentage change in the Merrill Lynch
  High Yield Index, Bloomberg ticker J0A0, plus 3.00%, over the same period.


                                                             139

                                                                                                           010757
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
                                       of 19406/09/21 Page 263 of 303 PageID 13645
Case 3:21-cv-00538-N Document 26-39 Filed


           “Credit Risk Obligation”: A Reference Obligation that, in the reasonable business judgment of the
  Reference Portfolio Manager, has a significant risk of declining in credit quality and, with a lapse of time, becoming
  a Defaulted Reference Obligation; provided, however, that (i) if the rating of the Class A-1 Notes or the Class A-2
  Notes has been reduced by one or more rating subcategories from that in effect on the Closing Date or withdrawn by
  Moody’s (unless it subsequently has been reinstated to the rating assigned on the Closing Date) or (ii) if the rating of
  any other Class of Senior Notes has been reduced by two or more rating subcategories from that in effect on the
  Closing Date or withdrawn by Moody’s (unless it subsequently has been reinstated or upgraded to at least one rating
  subcategory below the rating assigned on the Closing Date), then such Reference Obligation will be considered a
  Credit Risk Obligation only if (x) such Reference Obligation has been downgraded by Moody’s by one or more
  rating subcategories since it was added to the Reference Portfolio by the Reference Portfolio Manager or has been
  placed on and is remaining, as of the date of the proposed removal from the Reference Portfolio thereof, on a
  watchlist for possible downgrade by Moody’s since it was added to the Reference Portfolio by the Reference
  Portfolio Manager, (y) such Reference Obligation has experienced an increase in credit spread of 0.50% or more (on
  an absolute rather than a relative basis) compared to the credit spread at the time such Reference Obligation was
  added to the Reference Portfolio by the Reference Portfolio Manager, determined by reference to an applicable
  index selected by the Reference Portfolio Manager (subject to receipt of confirmation to the effect that such
  selection will not cause a qualification, downgrade or withdrawal of the rating of the Class A-1 Notes or the Class
  A-2 Notes by Moody’s) or (z) (1) in the case of a loan, the Market Value of such Reference Obligation has
  decreased by at least 2.50% from the Market Value of such Reference Obligation as of its Addition Date, as
  determined by the Reference Portfolio Manager and (2) in the case of a Bond, the Market Value of such Reference
  Obligation has changed since its Addition Date by a percentage either more negative, or less positive, as the case
  may be, than the percentage change in the Merrill Lynch High Yield Index, Bloomberg ticker J0A0, less 3.00%,
  over the same period.

            “Current Pay Obligation”: A Reference Obligation (other than a Reference Swap) with respect to which
  the Reference Portfolio Manager certifies in writing that (i) a Bankruptcy has occurred, (ii) no default as to the
  payment of principal or interest is then continuing, (iii) no interest has been deferred or capitalized under the terms
  thereof, (iv) if the Moody’s rating (including an estimated or private rating, and subject to adjustment as provided in
  “Moody’s Rating” (or the definitions referenced therein) for obligations on “watchlist” for upgrade or downgrade)
  of such obligation is at least “Caa1”, the Market Value of the obligation as determined by the Reference Portfolio
  Manager is at least equal to 80% of the principal balance thereof, (v) if the Moody’s rating (including an estimated
  or private rating, and subject to adjustment as provided in “Moody’s Rating” for obligations on “watchlist” for
  upgrade or downgrade) of such obligation is at least “Caa2”, the Market Value of the obligation as determined by
  the Reference Portfolio Manager is at least equal to 85% of the principal balance thereof (and, for the avoidance of
  doubt, if such Moody’s rating is less than “Caa2”, the obligation may not be treated as a Current Pay Obligation),
  (vi) the Market Value of the obligation as determined by the Reference Portfolio Manager is at least equal to 80% of
  the principal balance thereof (or such lower percentage as S&P confirms in writing will not result in a qualification,
  downgrade or withdrawal of its then-current rating of any Class of Securities), (vii) a bankruptcy court has
  authorized the payment of interest due and payable on such obligation and (viii) the Reference Portfolio Manager
  believes, in its reasonable business judgment, that the obligor on such Reference Obligation will continue to make
  scheduled payments of interest and principal thereunder; provided that the aggregate Reference Obligation
  Calculation Amount of Reference Obligations certified by the Reference Portfolio Manager as Current Pay
  Obligations at any time may not exceed 5.0% of the Portfolio Calculation Amount and any obligation satisfying the
  requirements above but which the Reference Portfolio Manager has not certified in writing as a Current Pay
  Obligation will be a Defaulted Reference Obligation.

            “Daily Aggregate Funded Amount”: For any date of determination, the aggregate Daily Funded Amount
  for all Reference Obligations as of that day.

          “Daily Funded Amount”: For a Reference Obligation (other than a Reference Swap) on any date of
  determination, the greater of (i) zero and (ii) the Initial Funded Amount plus the aggregate par amount of all
  advances thereunder following its Funding Start Date and on or prior to such date of determination minus the
  aggregate par amount of all repayments thereunder following its Funding Start Date and on or prior to such date of
  determination minus on the first interest payment date thereunder following the Funding Start Date, the amount of
  any accrued interest included in the Initial Funded Amount. For a Reference Swap on any date of determination, the
  aggregate of all payments made by the protection seller (or total return receiver) thereunder on or prior to such date


                                                            140

                                                                                                         010758
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
                                       of 19406/09/21 Page 264 of 303 PageID 13646
Case 3:21-cv-00538-N Document 26-39 Filed


  of determination. The Daily Funded Amount for a Reference Obligation will be deemed to be zero for any day prior
  to its Funding Start Date or after the Accrual Date for its removal from the Reference Portfolio.

            “Daily Rate”: For any date of determination, a rate equal to the Floating Rate for such day (determined
  pursuant to the 2000 ISDA Definitions using a Floating Rate Option of USD-LIBOR-BBA, a Reset Date of such
  date and a Designated Maturity of one month; provided that if such date is not a Business Day, the rate for such date
  shall be the rate determined using the next preceding Business Day) plus 0.35% per annum.

           “Dealers”: Leading dealers in obligations substantially similar to the applicable Reference Obligation, as
  selected by the Reference Portfolio Manager from a list agreed to by the Swap Counterparty and the Reference
  Portfolio Manager (which list may be amended from time to time by agreement of the Reference Portfolio Manager
  and the Swap Counterparty (whose agreement shall not be unreasonably withheld) without the consent of the
  Issuer).

            “Default”: Any event or condition the occurrence or existence of which would, with the giving of notice or
  lapse of time or both, become an Event of Default.

           “Default Adjustment”: (a) On any date of determination with respect to any Defaulted Reference
  Obligation or any Deferring PIK Obligation that has been a Defaulted Reference Obligation or Deferring PIK
  Obligation, as applicable, for no more than one month as of such date of determination: (1) the Reference Value of
  such Defaulted Reference Obligation or Deferring PIK Obligation minus (2) the product of (x) the lesser of (i) the
  Moody’s Recovery Rate for such Defaulted Reference Obligation or Deferring PIK Obligation (or such lower
  recovery rate that the Reference Portfolio Manager determines is appropriate during such month) and (ii) the S&P
  Recovery Rate for such Defaulted Reference Obligation or Deferring PIK Obligation and (y) the Reference
  Obligation Calculation Amount of such Defaulted Reference Obligation or Deferring PIK Obligation. On any date
  of determination with respect to any Defaulted Reference Obligation or Deferring PIK Obligation that has been a
  Defaulted Reference Obligation or Deferring PIK Obligation for longer than one month but less than three years as
  of such date of determination: (1) the Reference Value of such Defaulted Reference Obligation or Deferring PIK
  Obligation minus (2) the lesser of (A) the Market Value of such Defaulted Reference Obligation or Deferring PIK
  Obligation, as determined by the Reference Portfolio Manager and (B) the product of (x) the lesser of (i) the
  Moody’s Recovery Rate for such Defaulted Reference Obligation or Deferring PIK Obligation and (ii) the S&P
  Recovery Rate for such Defaulted Reference Obligation or Deferring PIK Obligation and (y) the Reference
  Obligation Calculation Amount of such Defaulted Reference Obligation or Deferring PIK Obligation. On any date
  of determination with respect to any Defaulted Reference Obligation or Deferring PIK Obligation that has been a
  Defaulted Reference Obligation or Deferring PIK Obligation for three years or more as of such date of
  determination, the Reference Value thereof;

          (b)      To the extent a Defaulted Reference Obligation or Deferring PIK Obligation is converted or
  exchanged into an Equity Security, for so long as such Equity Security remains part of the Reference Portfolio, the
  Default Adjustment will equal the applicable Reference Value; and

           (c)      In no event will the Default Adjustment be less than zero.

          “Defaulted Reference Obligation”: As defined in “Description of the Swap Agreement—Defaulted
  Reference Obligations.”

           “Deferred Base Amount”: As defined in the definition of “Base Amount.”

           “Deferred Incentive Amount”: As defined in the definition of “Incentive Amount.”

           “Deferred Interest”: As defined in “Description of the Securities—Payments—The Senior Notes.”

           “Deferred Subordinate Amount”: As defined in the definition of “Subordinate Amount.”

            “Deferring PIK Obligation”: (i) Any Reference Obligation (other than a Structured Finance Obligation) that
  is a PIK Obligation in respect of which interest has been deferred or capitalized (and not subsequently paid) and
  (ii) any Reference Obligation that is a Structured Finance Obligation and a PIK Obligation (a) rated “Baa3” or

                                                           141

                                                                                                      010759
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
                                       of 19406/09/21 Page 265 of 303 PageID 13647
Case 3:21-cv-00538-N Document 26-39 Filed


  higher by Moody’s, in respect of which interest has been deferred or capitalized for at least two or more full interest
  periods or one year, whichever is less (and not subsequently paid) or (b) rated lower than “Baa3” by Moody’s, in
  respect of which interest has been deferred or capitalized for one or more full interest periods or six months,
  whichever is less (and not subsequently paid).

           “Determination Date”: With respect to a Payment Date, the eighth Business Day preceding such Payment
  Date; provided that the final Determination Date will be the last day of the final Collection Period.

            “DIP Loan”: A loan that is an obligation of a debtor in possession or a trustee (the “Debtor”) organized
  under the laws of the United States or any state thereof (a) in respect of which no default as to the payment of
  interest is then continuing, and no interest has been deferred or capitalized under the terms thereof, and (b) the terms
  of which have been approved by an order of a U.S. Bankruptcy Court, U.S. District Court or other court of
  competent jurisdiction, which order provides that (i) such loan is secured by liens on the Debtor’s otherwise
  unencumbered assets, (ii) such loan is secured by liens of equal or senior priority on property of the Debtor’s estate
  that is otherwise subject to a lien, (iii) such loan is secured by junior liens on the Debtor’s encumbered assets (based
  on a current valuation or appraisal report) or (iv) if such loan or any portion thereof is not secured, the repayment of
  such loan retains priority over all other administrative expenses; provided that such loan has a public rating or
  estimated rating from Moody’s and S&P and has an S&P Recovery Rate assigned by S&P; and provided, further,
  that in the case of a DIP Loan described in clause (iv) above, each Rating Agency has confirmed in writing that such
  inclusion will not result in the qualification, downgrade or withdrawal of the rating of any Class of Securities then
  rated by such Rating Agency.

           “Discount Obligation”: Any obligation with a Reference Price of less than 85% of par, provided, that such
  an obligation will not constitute a Discount Obligation if (x) it is added to the Reference Portfolio in replacement of
  a removed Reference Obligation, (y) the Reference Price (expressed as percentage of par) of such obligation was not
  more than 5.0% lower (on an absolute rather than a relative basis) than the Final Price of the removed Reference
  Obligation and (z) such obligation has a higher S&P Rating than the removed Reference Obligation at the time of
  removal.

           “Diversion Test”: As defined in “Description of the Securities—The Diversion Test.”

           “Diversity Score”: As of any date of determination, the Diversity Score for the Reference Obligations in
  the Reference Portfolio is the sum of the Diversity Scores for all Moody’s Industry Classification Groups
  represented in the applicable Reference Obligations, calculated in the following manner.

          (i)       For purposes of calculating the Diversity Score, Reference Entities that are Affiliates of one
  another will be considered a single Reference Entity.

           (ii)     For the purposes of calculating the Diversity Score:

                    (a)      The “Issuer Notional Amount” for each Reference Entity of a Reference Obligation
           represented in the Reference Portfolio is the sum of the Reference Obligation Calculation Amounts of all
           Reference Obligations in the Reference Portfolio relating to such Reference Entity.
                    (b)     An “Average Notional Amount” is calculated by summing the Issuer Notional Amounts
           and dividing such amount by the number of Reference Entities in the Reference Portfolio.
                     (c)      The “Equivalent Unit Score” for each Reference Entity of a Reference Obligation is the
           lesser of (1) one and (2) the Issuer Notional Amount for such Reference Entity divided by the Average
           Notional Amount.
                    (d)       The “Aggregate Equivalent Unit Score” for each Moody’s Industry Classification Group
           is the sum of the Equivalent Unit Scores for all Reference Entities in such group.
                    (e)      The “Diversity Score” for each Moody’s Industry Classification Group is the Diversity
           Score corresponding to the Aggregate Equivalent Unit Score for such Group, as set out in the Diversity
           Score Table, provided that if any such Aggregate Equivalent Unit Score falls between any two entries in
           the Diversity Score Table, then the Diversity Score will be the one corresponding to the lesser of the two
           entries.

                                                            142

                                                                                                         010760
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
                                       of 19406/09/21 Page 266 of 303 PageID 13648
Case 3:21-cv-00538-N Document 26-39 Filed


         “Diversity Score Table”:
  Aggregate                  Aggregate                      Aggregate                Aggregate
  Equivalent    Diversity    Equivalent   Diversity         Equivalent   Diversity   Equivalent   Diversity
  Unit Score     Score       Unit Score    Score            Unit Score    Score      Unit Score    Score
   0.0000       0.0000        5.0500      2.7000            10.1500      4.0200      15.2500      4.5300
   0.0500       0.1000        5.1500      2.7333            10.2500      4.0300      15.3500      4.5400
   0.1500       0.2000        5.2500      2.7667            10.3500      4.0400      15.4500      4.5500
   0.2500       0.3000        5.3500      2.8000            10.4500      4.0500      15.5500      4.5600
   0.3500       0.4000        5.4500      2.8333            10.5500      4.0600      15.6500      4.5700
   0.4500       0.5000        5.5500      2.8667            10.6500      4.0700      15.7500      4.5800
   0.5500       0.6000        5.6500      2.9000            10.7500      4.0800      15.8500      4.5900
   0.6500       0.7000        5.7500      2.9333            10.8500      4.0900      15.9500      4.6000
   0.7500       0.8000        5.8500      2.9667            10.9500      4.1000      16.0500      4.6100
   0.8500       0.9000        5.9500      3.0000            11.0500      4.1100      16.1500      4.6200
   0.9500       1.0000        6.0500      3.0250            11.1500      4.1200      16.2500      4.6300
   1.0500       1.0500        6.1500      3.0500            11.2500      4.1300      16.3500      4.6400
   1.1500       1.1000        6.2500      3.0750            11.3500      4.1400      16.4500      4.6500
   1.2500       1.1500        6.3500      3.1000            11.4500      4.1500      16.5500      4.6600
   1.3500       1.2000        6.4500      3.1250            11.5500      4.1600      16.6500      4.6700
   1.4500       1.2500        6.5500      3.1500            11.6500      4.1700      16.7500      4.6800
   1.5500       1.3000        6.6500      3.1750            11.7500      4.1800      16.8500      4.6900
   1.6500       1.3500        6.7500      3.2000            11.8500      4.1900      16.9500      4.7000
   1.7500       1.4000        6.8500      3.2250            11.9500      4.2000      17.0500      4.7100
   1.8500       1.4500        6.9500      3.2500            12.0500      4.2100      17.1500      4.7200
   1.9500       1.5000        7.0500      3.2750            12.1500      4.2200      17.2500      4.7300
   2.0500       1.5500        7.1500      3.3000            12.2500      4.2300      17.3500      4.7400
   2.1500       1.6000        7.2500      3.3250            12.3500      4.2400      17.4500      4.7500
   2.2500       1.6500        7.3500      3.3500            12.4500      4.2500      17.5500      4.7600
   2.3500       1.7000        7.4500      3.3750            12.5500      4.2600      17.6500      4.7700
   2.4500       1.7500        7.5500      3.4000            12.6500      4.2700      17.7500      4.7800
   2.5500       1.8000        7.6500      3.4250            12.7500      4.2800      17.8500      4.7900
   2.6500       1.8500        7.7500      3.4500            12.8500      4.2900      17.9500      4.8000
   2.7500       1.9000        7.8500      3.4750            12.9500      4.3000      18.0500      4.8100
   2.8500       1.9500        7.9500      3.5000            13.0500      4.3100      18.1500      4.8200
   2.9500       2.0000        8.0500      3.5250            13.1500      4.3200      18.2500      4.8300
   3.0500       2.0333        8.1500      3.5500            13.2500      4.3300      18.3500      4.8400
   3.1500       2.0667        8.2500      3.5750            13.3500      4.3400      18.4500      4.8500
   3.2500       2.1000        8.3500      3.6000            13.4500      4.3500      18.5500      4.8600
   3.3500       2.1333        8.4500      3.6250            13.5500      4.3600      18.6500      4.8700
   3.4500       2.1667        8.5500      3.6500            13.6500      4.3700      18.7500      4.8800
   3.5500       2.2000        8.6500      3.6750            13.7500      4.3800      18.8500      4.8900
   3.6500       2.2333        8.7500      3.7000            13.8500      4.3900      18.9500      4.9000
   3.7500       2.2667        8.8500      3.7250            13.9500      4.4000      19.0500      4.9100
   3.8500       2.3000        8.9500      3.7500            14.0500      4.4100      19.1500      4.9200
   3.9500       2.3333        9.0500      3.7750            14.1500      4.4200      19.2500      4.9300
   4.0500       2.3667        9.1500      3.8000            14.2500      4.4300      19.3500      4.9400
   4.1500       2.4000        9.2500      3.8250            14.3500      4.4400      19.4500      4.9500
   4.2500       2.4333        9.3500      3.8500            14.4500      4.4500      19.5500      4.9600
   4.3500       2.4667        9.4500      3.8750            14.5500      4.4600      19.6500      4.9700
   4.4500       2.5000        9.5500      3.9000            14.6500      4.4700      19.7500      4.9800
   4.5500       2.5333        9.6500      3.9250            14.7500      4.4800      19.8500      4.9900
   4.6500       2.5667        9.7500      3.9500            14.8500      4.4900      19.9500      5.0000
   4.7500       2.6000        9.8500      3.9750            14.9500      4.5000
   4.8500       2.6333        9.9500      4.0000            15.0500      4.5100
   4.9500       2.6667       10.0500      4.0100            15.1500      4.5200



                                                      143

                                                                                              010761
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
                                       of 19406/09/21 Page 267 of 303 PageID 13649
Case 3:21-cv-00538-N Document 26-39 Filed


            “Domicile”: With respect to each Reference Obligation, (i) the jurisdiction of incorporation, organization
  or creation of the related Reference Entity or (ii) in the case of a Reference Obligation that would otherwise be
  considered to be domiciled pursuant to clause (i) in a Tax Advantaged Jurisdiction, the jurisdiction in which, in the
  reasonable business judgment of the Reference Portfolio Manager, the related Reference Entity conducts
  substantially all of its business operations and in which the assets primarily responsible for generating its revenues
  are located.
           “DTC”: The Depository Trust Company.
           “Eligible Account”: Either (i) a domestic segregated account with an Eligible Institution or (ii) a domestic
  segregated trust account with the corporate trust department of a depository institution organized under the laws of
  the United States of America or any one of the states thereof or the District of Columbia (or any domestic branch of
  a foreign bank), having corporate trust powers and acting as trustee for funds deposited in such account, so long as
  any of the securities of such depository institution shall have a credit rating from a nationally recognized statistical
  rating organization in one of its generic rating categories which signifies investment grade (e.g., in the case of S&P,
  “BBB-” or higher).
          “Eligible Country”: The United States, Canada and any country classified by Moody’s as a Moody’s
  Group I Country, Moody’s Group II Country or Moody’s Group III Country; provided that such country has not
  imposed currency exchange controls.
            “Eligible Institution”: A depository institution organized under the laws of the United States of America or
  any one of the states thereof or the District of Columbia (or any domestic branch of a foreign bank), including the
  Trustee, (a) which has either (1) a long-term unsecured debt rating of “AA-”, “Aa3” or its equivalent from a
  nationally recognized statistical rating organization or (2) a certificate of deposit rating of at least “A-1”, “P-1” or its
  equivalent from a nationally recognized statistical rating organization or any other long-term, short-term or
  certificate of deposit rating acceptable to the Requisite Noteholders and the Swap Counterparty, (b) whose deposits
  are insured by the Federal Deposit Insurance Corporation and (iii) whose combined capital and surplus is at least
  U.S. $200,000,000.
          “Eligible Investments”: Any U.S. Dollar-denominated investment (other than obligations of the Swap
  Counterparty or any of its Affiliates) that is one or more of the following (and may include investments for which
  the Swap Counterparty, the Trustee and/or their respective Affiliates provide services but may not include
  investments for which the Reference Portfolio Manager provides services):

           (i)       cash;
           (ii)      direct registered obligations of, and registered obligations the timely payment of principal and
                     interest on which is fully and expressly guaranteed by, the United States or any agency or
                     instrumentality of the United States the obligations of which are expressly backed by the full faith
                     and credit of the United States, which in each case are not zero coupon securities;
           (iii)     demand and time deposits in, trust accounts, certificates of deposit payable within 91 days of
                     issuance of, bankers’ acceptances payable within 91 days of issuance issued by, or Federal funds
                     sold by any depositary institution or trust company incorporated under the laws of the United
                     States or any state thereof and subject to supervision and examination by Federal and/or state
                     banking authorities so long as the commercial paper and/or the debt obligations of such depository
                     institution or trust company (or, in the case of the principal depository institution in a holding
                     company system, the commercial paper or debt obligations of such holding company), at the time
                     of such investment or contractual commitment providing for such investment and throughout the
                     term of the investment, have a credit rating of not less than “Aaa” by Moody’s and “AAA” by
                     Standard & Poor’s and in each case are not on watch for downgrade, or “P-1” by Moody’s and
                     “A-1+” by Standard & Poor’s in the case of commercial paper and short-term debt obligations;
                     provided that in any case, the issuer thereof must have at the time of such investment a long-term
                     credit rating of not less than “AA-” by Standard & Poor’s and “Aa3” by Moody’s and a short-term
                     rating of “A-1+” by Standard & Poor’s and “P-1” by Moody’s, and if so rated, is not on watch for
                     downgrade;



                                                              144

                                                                                                            010762
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
                                       of 19406/09/21 Page 268 of 303 PageID 13650
Case 3:21-cv-00538-N Document 26-39 Filed


           (iv)     commercial paper or other short-term obligations with a maturity of not more than 91 days from
                    the date of issuance and having at the time of such investment a credit rating of at least “P-1” by
                    Moody’s and “A-1+” by Standard & Poor’s; provided that in any case, the issuer thereof must
                    have at the time of such investment a long-term credit rating of not less than “Aa2” by Moody’s,
                    and if so rated, such rating is not on watch for downgrade;

           (v)      unleveraged repurchase obligations with respect to any security described in clause (ii) above
                    entered into with a U.S. federal or state depository institution or trust company (acting as
                    principal) described in clause (iii) above or entered into with a corporation (acting as principal)
                    whose long-term credit rating is not less than “Aaa” by Moody’s and “AAA” by Standard &
                    Poor’s and in each case are not on watch for downgrade or whose short-term credit rating is “P-1”
                    by Moody’s and “A-1+” by Standard & Poor’s, at the time of such investment and throughout the
                    term of the investment; provided that, if such repurchase obligation has a maturity of longer than
                    91 days, the counterparty thereto must also have at the time of such investment and throughout the
                    term of the investment a long-term credit rating of not less than “Aa2” by Moody’s and “AAA” by
                    Standard & Poor’s, and if so rated, such rating is not on watch for downgrade;

           (vi)     any money market fund or similar investment vehicle having at the time of investment therein and
                    throughout the term of the investment a credit rating of “MR1+” by Moody’s and “AAAm” by
                    Standard & Poor’s; including any fund for which the Trustee or an Affiliate of the Trustee serves
                    as an investment advisor, administrator, shareholder servicing agent, custodian or subcustodian,
                    notwithstanding that (A) the Trustee or an Affiliate of the Trustee charges and collects fees and
                    expenses from such funds for services rendered (provided that such charges, fees and expenses are
                    on terms consistent with terms negotiated at arm’s length) and (B) the Trustee charges and collects
                    fees and expenses for services rendered, pursuant to the Indenture;

           (vii)    a guaranteed reinvestment agreement from a bank (if treated as a deposit by such bank), insurance
                    company or other corporation or entity organized under the laws of the United States or any state
                    thereof (if treated as debt by such insurance company or other corporation or entity), providing for
                    periodic payments thereunder during each Collection Period; provided that each such agreement
                    provides that it is terminable by the purchaser, without premium or penalty, in the event that the
                    rating assigned to such agreement by either Moody’s or Standard & Poor’s is at any time lower
                    than the then current ratings assigned to any Class of Senior Notes; provided, further, that, at the
                    time of investment therein and throughout the term of the investment, the issuer of such agreement
                    has a senior unsecured long-term debt rating, issuer rating or counterparty rating of at least “Aaa”
                    by Moody’s, a short-term debt rating of “P-1” by Moody’s (and not on watch for downgrade), a
                    short-term debt rating of at least “A-1+” by Standard & Poor’s and a long-term debt rating of at
                    least “AAA” by Standard & Poor’s (and not on watch for downgrade);

           (viii)   the Investment Agreement (together with any guaranty in respect thereof); and

           (ix)     such other investments for which Rating Agency Confirmation has been received.

  provided that the Eligible Investments in the Collateral Account (except the Investment Agreement) shall be
  required to mature on or before the Business Day prior to the next Payment Date, and Eligible Investments in the
  Collection Account shall be required to mature on or before the Business Day prior to the next Payment Date;
  provided further, that each Eligible Investment must bear a stated rate of interest and any floating rate of interest
  must reset on or prior to the next Payment Date of the Notes; provided, further that each Eligible Investment
  provides, at the time of purchase, solely for payments that will not be subject to withholding tax unless the issuer or
  obligor (and the guarantor, if any) of the security or obligation is required to make “gross-up” payments that cover
  the full amount of any such withholding tax (or return the invested amount at par); provided, further that ownership
  of such Eligible Investments will not subject the Issuer or Co-Issuer to net income tax in any jurisdiction where it
  would not otherwise be subject to tax; provided, further that Eligible Investments may not include (a) any interest-
  only security, any security purchased at a price in excess of 100% of the par value thereof, any security the
  repayment of which is subject to substantial non-credit related risk as determined in the business judgment of the
  Swap Counterparty (or the Reference Portfolio Manager on its behalf), or any security that has a rating assigned by


                                                            145

                                                                                                         010763
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
                                       of 19406/09/21 Page 269 of 303 PageID 13651
Case 3:21-cv-00538-N Document 26-39 Filed


  S&P that contains an “r”, “t”, “p”, “pi” or “q” subscript, (b) any floating rate security the interest rate with respect to
  which is inversely or otherwise not proportionately related to an interest rate index or is calculated as other than the
  sum of an interest rate index plus a spread or (c) any security subject to a tender offer, voluntary redemption,
  exchange offer, conversion or other similar action.

           “Equity Security”: Any security that by its terms does not provide for periodic payments of interest at a
  stated coupon rate and repayment of principal in one or more installments.

            “ERISA”: The U.S. Employee Retirement Income Security Act of 1974, as amended, and any successor
  statute thereto.

            “ERISA Plans”: “Employee benefit plans” (as defined in Section 3(3) of ERISA) subject to ERISA,
  including entities such as collective investment funds and separate accounts whose underlying assets include the
  assets of such plans.

           “Euroclear”: Euroclear Bank S.A/N.V., as operator of the Euroclear System, or any successor thereto.

           “Event of Default”: An event of default as defined in the Indenture and as described under “Description of
  the Securities—The Indenture and the Collateral Administration Agreement—Events of Default.”

           “Exchange Act”: The U.S. Securities Exchange Act of 1934, as amended.

          “Exchange Consideration”: As defined in “Description of the Swap Agreement—Restructuring,
  Conversion or Exchange of Reference Obligations.”

        “Exchange Date”: The first Business Day following the 40th day after the later of the Closing Date and the
  commencement of the offering of the Notes.

           “Excluded Property ”: Collectively, U.S. $1,000 the Issuer received in connection with the issuance of the
  Ordinary Shares of the Issuer and U.S. $1,000 the Issuer received as a fee for issuing the Securities, and the income
  thereon and the bank account in which such monies are held.

           “Expense Cap Amount”: With respect to any Payment Date, an amount not to exceed: (a) with respect to
  Administrative Expenses specified in clause (v)(F) of the definition of “Administrative Expenses” herein,
  U.S. $50,000 per annum (pro rated for the related Periodic Interest Accrual Period), minus the amount of
  Administrative Expenses specified in clause (v)(F) paid during the Periodic Interest Accrual Period immediately
  preceding such Payment Date and (b) with respect to all other Administrative Expenses in the aggregate, 0.04% of
  the Swap Notional Amount plus $150,000 per annum (pro rated for the related Periodic Interest Accrual Period),
  minus the amount of Administrative Expenses (other than those specified in clause (v)(F) thereof) paid during the
  Periodic Interest Accrual Period immediately preceding such Payment Date.

           “Expense Reserve Account”: The expense reserve account established under the Indenture.

           “Extension Bonus Eligibility Certification”: With respect to a Maturity Extension and each beneficial
  owner of Senior Notes (including in the form of the Class Q-1 Senior Note Component) other than Extension Sale
  Securities, the written certification by such beneficial owner acceptable to the Trustee to the effect that it held Senior
  Notes (including in the form of the Class Q-1 Senior Note Component) other than Extension Sale Securities on the
  Extension Effective Date, including the Aggregate Principal Amount thereof and wire transfer instructions for the
  Extension Bonus Payment and any required documentation thereunder.

          “Extension Bonus Payment”: As defined in “Description of the Securities—Maturity of the Notes and Class
  Q-1 Securities and Extension of Maturity of the Notes and Class Q-1 Securities.”

           “Extension Conditions”: As defined in “Description of the Securities—Maturity of the Notes and Class Q-1
  Securities and Extension of Maturity of the Notes and Class Q-1 Securities.”



                                                              146

                                                                                                           010764
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
                                       of 19406/09/21 Page 270 of 303 PageID 13652
Case 3:21-cv-00538-N Document 26-39 Filed


          “Extension Determination Date”: As defined in “Description of the Securities—Maturity of the Notes and
  Class Q-1 Securities and Extension of Maturity of the Notes and Class Q-1 Securities.”

          “Extension Effective Date”: As defined in “Description of the Securities—Maturity of the Notes and Class
  Q-1 Securities and Extension of Maturity of the Notes and Class Q-1 Securities.”

           “Extension Notice”: As defined in “Description of the Securities—Maturity of the Notes and Class Q-1
  Securities and Extension of Maturity of the Notes and Class Q-1 Securities.”

          “Extension Qualifying Purchaser”: As defined in “Description of the Securities—Maturity of the Notes and
  Class Q-1 Securities and Extension of Maturity of the Notes and Class Q-1 Securities.”

            “Extension Purchase Price”: The purchase price payable by the Extension Qualifying Purchasers for
  Extension Sale Securities in connection with the Maturity Extension, if any, in an amount equal to (1) in the case of
  the Senior Notes, the Aggregate Principal Amount thereof, plus accrued and unpaid interest (including Deferred
  Interest, if any) as of the Extension Effective Date (giving effect to any amounts paid to the holder on such date),
  plus, in the case of the Class C-2 Notes, the applicable Make-whole Premium, (2) in the case of the Income Notes,
  an amount that together with any amounts paid to the Holders with respect to those Income Notes from the Closing
  Date to and including the Extension Effective Date, results in an internal rate of return with respect to those Income
  Notes of 18% per annum and (3) in the case of the Class Q-1 Securities, an amount determined based on the
  respective Extension Purchase Prices for the relevant Class Q-1 Senior Note Component and the Class Q-1 Income
  Note Component thereof. If the Extension Effective Date is on or after the date on which the Holders of Income
  Notes have received an internal rate of return equal to or in excess of 18% per annum (determined as in clause (2)
  above), the Extension Purchase Price for Extension Sale Securities that are Income Notes will be zero.

           “Extension Sale Notice”: As defined in “Description of the Securities—Maturity of the Notes and Class Q-
  1 Securities and Extension of Maturity of the Notes and Class Q-1 Securities.”

          “Extension Sale Notice Period”: As defined in “Description of the Securities—Maturity of the Notes and
  Class Q-1 Securities and Extension of Maturity of the Notes and Class Q-1 Securities.”

          “Extension Sale Securities”: As defined in “Description of the Securities—Maturity of the Notes and Class
  Q-1 Securities and Extension of Maturity of the Notes and Class Q-1 Securities.”

           “Failure to Pay”: The failure by a Reference Entity to make, when and where due or scheduled (or, in the
  case of a payment default by a Reference Entity due solely to an administrative error and not related to the credit
  quality of the Reference Entity, within three Business Days of the date due or scheduled) any payments in an
  aggregate amount of not less than the Payment Requirement under the Reference Obligation or applicable
  Underlying Obligation, in accordance with the terms of such Reference Obligation or applicable Underlying
  Obligation at the time of such failure, without regard to any applicable grace period.

           “Federal Reserve Board”: The United States Board of Governors of the Federal Reserve System.

           “Final Class Q-2B Distribution Amount”: As defined in “Description of the Securities—The Class Q-2
  Securities.”

         “Final Income Note Distribution Amount”: As defined in “Description of the Securities—Priority of
  Payments—Principal Priority of Payments.”

           “Final Price”: As defined in “Description of the Swap Agreement—Valuation of Reference Obligations.”

           “Fixed Amount”: For any Payment Date, an amount equal to the sum of (i) the Funded Portion Fixed
  Amount for the related Collection Period and (ii) the product of (a) the Aggregate Unfunded Amount for such
  Collection Period, (b) 0.18%, (c) the actual number of calendar days in such Collection Period and (d) 1/360.

           “Florida Act”: The Florida Securities Act.


                                                            147

                                                                                                        010765
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
                                       of 19406/09/21 Page 271 of 303 PageID 13653
Case 3:21-cv-00538-N Document 26-39 Filed


           “Funded Portion Fixed Amount”: (i) For a Collection Period (or portion thereof) occurring during the
  Ramp-up Period or following the end of the Portfolio Modification Period, an amount equal to the sum of, for each
  day in such period, the product of (a) the Daily Aggregate Funded Amount for such day, (b) the Daily Rate for such
  day and (c) 1/360; and (ii) for a Collection Period (or portion thereof) occurring during the Portfolio Modification
  Period, the sum of, for each day in such period (a) the product of (1) the lesser of U.S. $450 million and the Daily
  Aggregate Funded Amount for such day, (2) the Quarterly Period Rate for such day and (3) 1/360, plus (b) the
  product of (1) the lesser of U.S. $150 million and the excess, if any, of the Daily Aggregate Funded Amount for
  such day over U.S. $450 million, (2) the Monthly Period Rate for such day and (3) 1/360, plus (c) the product of (1)
  the excess, if any, of the Daily Aggregate Funded Amount for such day over U.S. $600 million, (2) the Daily Rate
  for such day and (3) 1/360.

           “Funding Start Date”: (i) For a Reference Obligation included in the Reference Portfolio on the Closing
  Date, the Closing Date, and (ii) for any other Reference Obligation, the date that is the standard settlement cycle for
  such obligation after its Addition Date.

          “Global Notes”: The Regulation S Global Notes, the Rule 144A Global Notes and the Temporary
  Regulation S Global Notes.

            “Gross Excess Coupon”: As of any date of determination, an amount equal to the product of (a) the excess,
  if any, of the Weighted Average Fixed Rate Coupon for such date over the applicable minimum Weighted Average
  Fixed Rate Coupon specified in clause (22) of the Reference Portfolio Criteria and (b) the aggregate of the
  Reference Obligation Calculation Amounts of all Reference Obligations that bear interest at a fixed rate and any
  Reference Swaps with a periodic amount payable to the protection seller or total return receiver based on a fixed
  rate.

            “Gross Excess Spread”: As of any date of determination, an amount equal to the product of (a) the excess,
  if any, of the Weighted Average LIBOR Spread for such date over the applicable minimum Weighted Average
  LIBOR Spread specified in clause (17) of the Reference Portfolio Criteria and (b) the aggregate of the Reference
  Obligation Calculation Amounts of all Reference Obligations that bear interest at a floating rate and any Reference
  Swaps with a periodic amount payable to the protection seller or total return receiver based on a floating rate.

           “Holder”: With respect to any Note or Class Q Security, the Person in whose name such Note or Class Q
  Security is registered in the Securities Register. “Noteholder” and “Securityholder” has a corresponding meaning.

            “Incentive Amount”: For any Payment Date an amount equal to (i) 0.125% per annum on the Portfolio
  Calculation Amount as of the related Determination Date (calculated for the related Collection Period on the basis of
  a 360 day year consisting of twelve 30-day months) plus (ii) the aggregate Deferred Incentive Amount, if any, from
  the prior Payment Date; provided that such amount will be deferred (a “Deferred Incentive Amount”) (or, in the case
  of the Swap Termination Date, will not be payable) on any Payment Date to the extent that (a) amounts paid to the
  Holders of the Income Notes on or prior to such date result in an internal rate of return of less than 15% per annum,
  (b) the Incentive Amount would exceed the amount of Reference Portfolio Proceeds for such Payment Date minus
  the sum of (1) the Base Amount for such date, (2) the Retained Amount for such date, (3) the Fixed Amount for
  such date and (4) the Subordinate Amount for such date or (c) the Payment Date Proceeds and other applicable
  amounts for such date would be insufficient to permit the Issuer to pay all amounts payable on that Payment Date
  pursuant to clauses 1 through 16 of the Payment Date Priority of Payments and clauses 1 through 18 of the Principal
  Priority of Payments.

           “Income Note Principal Distribution Amount”: As defined in “Description of the Securities—Payments.”

           “Income Notes”: As defined in “Summary—The Income Notes.”

           “Indemnifiable Tax”: The meaning assigned to such term in the ISDA Master Agreement.

          “Indenture”: The indenture, dated as of the Closing Date, among the Issuer, the Co-Issuer and JPMorgan
  Chase Bank, as Trustee.

           “Indenture Calculation Agent”: The Trustee (or any successor Indenture Calculation Agent).


                                                            148

                                                                                                         010766
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
                                       of 19406/09/21 Page 272 of 303 PageID 13654
Case 3:21-cv-00538-N Document 26-39 Filed


            “Indenture Tax Event”: Either (i) the adoption of, or a change in, any tax statute (including the Code),
  treaty, regulation (whether temporary or final), rule, ruling, practice, procedure or judicial decision or interpretation
  which results or will result in withholding tax payments in an amount in excess of 10% of the net income of the
  Issuer during the Collection Period as a result of the imposition of withholding tax on payments to the Issuer with
  respect to which the obligors are not required to make gross-up payments that cover the full amount of such
  withholding taxes on an after-tax basis or (ii) a final determination by the Internal Revenue Service or a court of
  competent jurisdiction or an opinion of nationally recognized tax counsel experienced in such matters acceptable to
  the Swap Counterparty and the Reference Portfolio Manager to the effect that the Issuer is or has become subject to
  taxation in an amount in excess of 10% of the net income of the Issuer during the Collection Period, whether as a
  result of being deemed to be engaged in the conduct of a trade or business within the United States for U.S. federal
  income tax purposes or otherwise.

            “Indenture Tax Redemption”: As defined in “Description of the Securities—Payments—Indenture Tax
  Event.”

          “Indenture Tax Redemption Date”: As defined in “Description of the Securities—Payments—Indenture
  Tax Event.”

            “Index CLN”: An unleveraged Reference CLN related to an index of Reference Entities or Reference
  Obligations; provided that an Index CLN may not be included as a Reference Obligation unless it has an S&P
  Rating and a Moody’s Rating, an S&P Recovery Rate and Moody’s Recovery Rate have been assigned to it and all
  Underlying Obligations are taken into account for purposes of determining compliance with the S&P CDO Monitor
  Test, the Concentration Limits and the minimum Diversity Score requirement of clause (17) of the Reference
  Portfolio Criteria.

           “Initial Funded Amount”: For a Reference Obligation, the greater of (i) zero and (ii)(a) the Reference Price
  multiplied by the funded portion of the Reference Obligation Calculation Amount as of the Funding Start Date
  minus (b)(1) 100% minus the Reference Price multiplied by (2) the unfunded portion of the Reference Obligation
  Calculation Amount as of such date plus (c) in the case of a Bond or Reference CLN, any accrued interest in respect
  thereof to which a seller of the relevant Reference Obligation would be entitled on purchase thereof in accordance
  with market practice.

           “Initial Purchaser”: With respect to the Senior Notes, the Class Q-1 Securities and Class Q-2A Securities,
  Citigroup Global Markets Inc. The term “initial purchaser” (lower case) refers to the initial purchasers of the Notes
  or Class Q Securities from the Initial Purchaser or through the Placement Agent, as applicable.

         “Initial Reference Obligations”: The Reference Obligations included in the Reference Portfolio under the
  Swap Agreement as of the Closing Date.

           “Interest Amounts”: The Class A-1 Interest Amount, the Class A-2 Interest Amount, the Class B Interest
  Amount, the Class C-1 Interest Amount, the Class C-2 Interest Amount and the Class Q-2A Interest Amount, as the
  context may require.

           “Interest Coverage Ratios”: The Class A Interest Coverage Ratio, the Class B Interest Coverage Ratio and
  the Class C Interest Coverage Ratio.

           “Interest Coverage Tests”: The Class A Interest Coverage Test, the Class B Interest Coverage Test and the
  Class C Interest Coverage Test.

          “Interest Rate”: The Class A-1 Interest Rate, the Class A-2 Interest Rate, the Class B Interest Rate, the
  Class C-1 Interest Rate and the Class C-2 Interest Rate, as the context requires.

           “Interest Return”: For a Reference Obligation and a Collection Period, the sum (without duplication) of (a)
  all payments of interest in respect of such Reference Obligation receivable during such period (or, in the case of a
  Reference Swap, periodic fixed or floating amounts payable to the protection seller or total return receiver during
  such period) plus applicable Deemed Interest (as defined below) thereon and (b) all consent payments, amendment


                                                             149

                                                                                                          010767
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
                                       of 19406/09/21 Page 273 of 303 PageID 13655
Case 3:21-cv-00538-N Document 26-39 Filed


  and waiver fees, all late payment fees, all commitment fees (including commitment fees received on Unfunded
  Commitments, but excluding any commitment fees treated as a discount from par and taken into account as such in
  the Reference Price), all utilization fees, all facility fees and all other fees and commissions receivable (in each case
  other than in respect of principal or make-whole amounts and other than for services in connection with the
  origination, structuring, marketing or placement of the obligation or in connection with the restructuring, workout or
  enforcement of a Defaulted Reference Obligation) during such period plus applicable Deemed Interest thereon, in
  each case with respect to a portion of the Reference Obligation corresponding to the applicable Reference
  Obligation Calculation Amount (provided that in the case of a Defaulted Reference Obligation, the Interest Return
  will equal such amounts actually paid to holders of such portion of the Reference Obligation during such period plus
  applicable Deemed Interest thereon (with all amounts paid with respect to such Defaulted Reference Obligation
  deemed to be in respect of principal until the Reference Obligation Calculation Amount for such obligation is
  reduced to zero pursuant to the procedures with respect to an Amortization); provided further that, with respect to
  any Reference Obligation added to or removed from the Reference Portfolio during a Collection Period, the
  applicable Interest Return will be determined in accordance with market practice with respect to the treatment of
  accrued interest for transactions in such Reference Obligation under the applicable quotation methodology used in
  determining the Reference Price or the Final Price, as applicable, under the Swap Agreement; provided, further, that
  in the case of an addition of a Reference Obligation, any Assignment Fee in respect thereof shall be deducted from
  the applicable Interest Return for such obligation and in the case of the removal of a Reference Obligation, any
  Assignment Fee in respect thereof shall constitute Interest Return for that obligation). “Deemed Interest” shall
  mean, with respect to any amount and any period, deemed interest on such amount from and including the date such
  amount is receivable or payable to but excluding the end of such period, at the applicable overnight federal funds
  rate (or such other prevailing market rate agreed to from time to time by the Swap Counterparty and the Reference
  Portfolio Manager). Notwithstanding anything to the contrary herein, in the case of the Initial Reference
  Obligations, amounts described pursuant to clauses (a) and (b) above that accrued prior to the Closing Date will not
  constitute Interest Return.

           “Investment Agreement”: As defined in “Description of the Securities—The Investment Agreement.”

         “Investment Agreement Counterparty”: As defined in “Description of the Securities—The Investment
  Agreement.”

         “Investment Agreement Guarantor”: As defined in “Description of the Securities—The Investment
  Agreement.”

           “Investment Company Act”: The U.S. Investment Company Act of 1940, as amended.

           “IRS”: The Internal Revenue Service.

          “ISDA Master Agreement”: The form of the 2002 ISDA Master Agreement published by the International
  Swaps and Derivatives Association, Inc.

           “Issuer”: Valhalla CLO, Ltd., a recently formed exempted company incorporated with limited liability
  under the laws of the Cayman Islands.

           “Issuers”: The Issuer and the Co-Issuer.

           “LIBOR”: The London Interbank Offered Rate, as determined (unless the context otherwise requires)
  pursuant to “Description of the Securities—Payments.”

           “LIBOR Determination Date”: The second London Business Day prior to the commencement of a Periodic
  Interest Accrual Period.

           “London Business Day”: Any Business Day on which commercial banks are open for dealings in deposits
  in U.S. Dollars in the London interbank market.




                                                             150

                                                                                                          010768
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
                                       of 19406/09/21 Page 274 of 303 PageID 13656
Case 3:21-cv-00538-N Document 26-39 Filed


            “Make-whole Premium”: With respect to the Class C-2 Notes, the premium payable to the Holders of the
  Class C-2 Notes in connection with (i) an Optional Redemption of such Notes, (ii) the purchase of such Notes that
  are Extension Sale Securities in connection with the Maturity Extension, if any, or (iii) the purchase of such Notes in
  connection with an Amendment Buy-Out, as applicable, in each case in an amount equal to the excess, if any, of (x)
  the present value (discounted to the Optional Redemption Date, Extension Effective Date or date of Amendment
  Buy-Out, as applicable, using the Reinvestment Yield as the discount rate on a semi-annual basis using a 360-day
  year of twelve 30-day months) of the remaining payments of interest and principal due on the applicable Class C-2
  Notes, assuming that the entire outstanding principal amount of the Class C-2 Notes will be paid on the Payment
  Date occurring in November 2013 and that each intervening payment of interest on the Class C-2 Notes will be
  made on the related Payment Date in its entirety (and therefore there is no Deferred Interest on the Class C-2 Notes)
  over (y) the Aggregate Principal Amount of the applicable Class C-2 Notes on the Optional Redemption Date, the
  Extension Effective Date or date of Amendment Buy-Out, as applicable; provided that in no event shall any Make-
  whole Premium be less than zero.

            “Market Value”: With respect to a Reference Obligation and any date of determination, the price thereof
  (expressed as a percentage) based on the relevant price quotation for such Reference Obligation quoted on the
  Pricing Source as of such date or, if no such quotation is available on such date, the unweighted average of two or
  more bid quotations for such Reference Obligation obtained on such date from dealers (which shall not be Affiliates
  of each other) in the relevant market selected by the Reference Portfolio Manager for an amount of such Reference
  Obligation as close as practicable to its Reference Obligation Calculation Amount (or, if the Swap Counterparty or
  one of its Affiliates is one of such dealers and only two bid quotations are obtained the lower of such quotations), or
  if two or more such quotations are not available on such date, the Reference Portfolio Manager shall attempt to
  obtain the price quotation for such Reference Obligation on another recognized pricing source or service for the
  relevant market selected by the Reference Portfolio Manager. If the Reference Portfolio Manager is unable to
  determine the Market Value with respect to a Reference Obligation pursuant to the preceding sentence, the Market
  Value of such Reference Obligation shall be deemed to be zero for that date of determination.

           “Maturity Date”: August 1, 2016, or in the case of a Maturity Extension, August 1, 2020.

           “Maturity Extension”: As defined in “Description of the Securities— Maturity of the Notes and Class Q-1
  Securities and Extension of Maturity of the Notes and Class Q-1 Securities.”

           “Maximum Base Amount”: As defined in the definition of “Base Amount.”

           “Measurement Date”: Any of (i) the date of any addition or removal of a Reference Obligation under the
  Swap Agreement, (ii) each Determination Date, (iii) each Monthly Report Determination Date and (iv) with
  reasonable prior written notice to the Issuer, the Reference Portfolio Manager and the Trustee, any Business Day
  that a Rating Agency or the Swap Counterparty requests to be a “Measurement Date;” provided that, if any such
  date would otherwise fall on a day that is not a Business Day, the relevant Measurement Date will be the
  immediately following Business Day.

            “Monthly Period Rate”: For any date of determination, a rate equal to the Floating Rate (determined
  pursuant to the 2000 ISDA Definitions using a Floating Rate Option of USD-LIBOR-BBA, a Reset Date of the most
  recent Monthly Reset Date and a Designated Maturity of one month) plus 0.35% per annum. “Monthly Reset Date”
  means, for each Periodic Interest Accrual Period, the first day of such Periodic Interest Accrual Period and the dates
  that are one calendar month and two calendar months thereafter (or if any such date is not a Business Day, the next
  preceding Business Day).

         “Monthly Report Determination Date”: The 15th day of each calendar month (other than the month
  immediately preceding the month in which a Payment Date occurs).

           “Moody’s”: Moody’s Investors Service, Inc. or any successor thereto.




                                                            151

                                                                                                        010769
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
                                       of 19406/09/21 Page 275 of 303 PageID 13657
Case 3:21-cv-00538-N Document 26-39 Filed


           “Moody’s Default Probability Rating”: With respect to any Reference Obligation or Underlying
  Obligation, as of any date of determination, the rating determined in accordance with the following, in the following
  order of priority:

           (i) with respect to a Moody’s Senior Secured Loan:

                    (a) if the Loan’s Obligor has a senior implied rating from Moody’s, such senior implied rating;

                    (b) if the preceding clause does not apply, the Moody’s Obligation Rating of such Loan; and

          (ii) with respect to a Moody’s Non Senior Secured Loan or a Bond, the Moody’s Obligation Rating of such
  Reference Obligation;

           (iii) with respect to a Reference Swap or Reference CLN, the Moody’s Obligation Rating thereof;

          (iv) with respect to a Reference Obligation that is a DIP Loan, the rating that is one rating subcategory
  below the Moody’s Obligation Rating thereof; and

           (v) with respect to a Structured Finance Obligation, the assigned Moody’s rating thereof (or, if the
  obligation does not have an assigned Moody’s rating but has a rating by S&P, the rating that is the number of rating
  subcategories specified by Moody’s below such S&P rating).

           Notwithstanding the foregoing, if the Moody’s rating or ratings used to determine the Moody’s Default
  Probability Rating are on watch for downgrade or upgrade by Moody’s, such rating or ratings will be adjusted down
  one subcategory (if on watch for downgrade) or up one subcategory (if on watch for upgrade).

           “Moody’s Equivalent Senior Unsecured Rating”: With respect to any Reference Obligation or Underlying
  Obligation that is a Loan or Bond and the Obligor thereof, as of any date of determination, the rating determined in
  accordance with the following, in the following order of priority:

         (i) if the Obligor has a senior unsecured obligation with an Assigned Moody’s Rating, such Assigned
  Moody’s Rating;

           (ii) if the preceding clause does not apply, the Moody’s “Issuer Rating” for the Obligor;

         (iii) if the preceding clauses do not apply, but the Obligor has a subordinated obligation with an Assigned
  Moody’s Rating, then

                   (a) if such Assigned Moody’s Rating is at least “B3” (and, if rated “B3,” not on watch for
           downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be the rating which is one rating
           subcategory higher than such Assigned Moody’s Rating, or

                  (b) if such Assigned Moody’s Rating is less than “B3” (or rated “B3” and on watch for
           downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be such Assigned Moody’s Rating;

         (iv) if the preceding clauses do not apply, but the Obligor has a senior secured obligation with an Assigned
  Moody’s Rating, then:

                   (a) if such Assigned Moody’s Rating is at least “Caa3” (and, if rated “Caa3,” not on watch for
           downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be the rating which is one subcategory
           below such Assigned Moody’s Rating, or

                  (b) if such Assigned Moody’s Rating is less than “Caa3” (or rated “Caa3” and on watch for
           downgrade), then the Moody’s Equivalent Senior Unsecured Rating shall be “C”;




                                                           152

                                                                                                       010770
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
                                       of 19406/09/21 Page 276 of 303 PageID 13658
Case 3:21-cv-00538-N Document 26-39 Filed


         (v) if the preceding clauses do not apply, but such Obligor has a senior implied rating from Moody’s, the
  Moody’s Equivalent Senior Unsecured Rating shall be one rating subcategory below such senior implied rating;

           (vi) if the preceding clauses do not apply, but the Obligor has a senior unsecured obligation (other than a
  bank loan) with a monitored public rating from S&P (without any postscripts, asterisks or other qualifying notations,
  that addresses the full amount of principal and interest promised), then the Moody’s Equivalent Senior Unsecured
  Rating shall be:

                    (a) one rating subcategory below the Moody’s equivalent of such S&P rating if it is “BBB–” or
           higher, or

                    (b) two rating subcategories below the Moody’s equivalent of such S&P rating if it is “BB+” or
           lower;

           (vii) if the preceding clauses do not apply, but the Obligor has a subordinated obligation (other than a bank
  loan) with a monitored public rating from S&P (without any postscripts, asterisks or other qualifying notations, that
  addresses the full amount of principal and interest promised), the Assigned Moody’s Rating shall be deemed to be:

                    (a) one rating subcategory below the Moody’s equivalent of such S&P rating if it is “BBB–” or
           higher; or

                    (b) two rating subcategories below the Moody’s equivalent of such S&P rating if it is “BB+” or
           lower,

           and the Moody’s Equivalent Senior Unsecured Rating shall be determined pursuant to clause (iii) above;

           (viii) if the preceding clauses do not apply, but the Obligor has a senior secured obligation with a monitored
  public rating from S&P (without any postscripts, asterisks or other qualifying notations, that addresses the full
  amount of principal and interest promised), the Assigned Moody’s Rating shall be deemed to be:

                    (a) one rating subcategory below the Moody’s equivalent of such S&P rating if it is “BBB–” or
           higher; or

                    (b) two rating subcategories below the Moody’s equivalent of such S&P rating if it is “BB+” or
           lower,

           and the Moody’s Equivalent Senior Unsecured Rating shall be determined pursuant to clause (iv) above;

         (ix) if the preceding clauses do not apply and each of the following clauses (a) through (h) do apply, the
  Moody’s Equivalent Senior Unsecured Rating will be “Caa1”:

                   (a) neither the Obligor nor any of its Affiliates is subject to reorganization or bankruptcy
           proceedings,

                    (b) no debt securities or obligations of the Obligor are in default,

                    (c) neither the Obligor nor any of its Affiliates has defaulted on any debt during the preceding two
           years,

                    (d) the Obligor has been in existence for the preceding five years,

                    (e) the Obligor is current on any cumulative dividends,

                    (f) the fixed-charge ratio for the Obligor exceeds 125% for each of the preceding two fiscal years
           and for the most recent quarter,


                                                            153

                                                                                                        010771
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
                                       of 19406/09/21 Page 277 of 303 PageID 13659
Case 3:21-cv-00538-N Document 26-39 Filed


                      (g) the Obligor had a net profit before tax in the past fiscal year and the most recent quarter, and

                      (h) the annual financial statements of such Obligor are unqualified and certified by a firm of
             Independent accountants of international reputation, and quarterly statements are unaudited but signed by a
             corporate officer;

          (x) if the preceding clauses do not apply but each of the following clause (a) and (b) do apply, the Moody’s
  Equivalent Senior Unsecured Rating will be “Caa3”:

                     (a) neither the Obligor nor any of its Affiliates is subject to reorganization or bankruptcy
             proceedings; and

                      (b) no debt security or obligation of such Obligor has been in default during the past two years;
             and

           (xi) if the preceding clauses do not apply and a debt security or obligation of the Obligor has been in
  default during the past two years, the Moody’s Equivalent Senior Unsecured Rating will be “Ca.”

             Notwithstanding the foregoing, no more than 10% of Aggregate Reference Obligation Calculation Amount
  may be given a Moody’s Equivalent Senior Unsecured Rating based on a rating given by S&P as provided in clauses
  (vi), (vii) and (viii) above.

         “Moody’s Group I Country”: Any of the following countries: Australia, the Netherlands, the United
  Kingdom and any country subsequently determined by Moody’s to be a Moody’s Group I Country.

          “Moody’s Group II Country”: Any of the following countries: Germany, Ireland, Sweden, Switzerland
  and any country subsequently determined by Moody’s to be a Moody’s Group II Country.

           “Moody’s Group III Country”: Any of the following countries: Austria, Belgium, Denmark, Finland,
  France, Iceland, Liechtenstein, Luxembourg, Norway, Spain and any country subsequently determined by Moody’s
  to be a Moody’s Group III Country.

           “Moody’s Industry Classification Group”: Any of the Moody’s industrial classification groups, any
  additional classification groups established by Moody’s with respect to the Initial Reference Obligations, and any
  other classification groups that may be subsequently established by Moody’s with respect to new Reference
  Obligations that are added to the Reference Portfolio and provided, in each case, by the Reference Portfolio
  Manager or Moody’s to the Trustee and the Swap Counterparty.

           “Moody’s Non Senior Secured Loan”: Any Loan that is not (i) a Moody’s Senior Secured Loan nor (ii) a
  loan described in subclauses (a)-(c) of clause (iv) of the definition of Moody’s Senior Secured Loan.

           “Moody’s Obligation Rating”: With respect to any Reference Obligation or Underlying Obligation as of
  any date of determination, the rating determined in accordance with the following, in the following order of priority:
             (i) With respect to a Moody’s Senior Secured Loan:
                      (a) if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating; or
                    (b) if the preceding clause does not apply, the rating that is one rating subcategory above the
             Moody’s Equivalent Senior Unsecured Rating; and
             (ii) With respect to a Moody’s Non Senior Secured Loan or a Bond:
                      (a) if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating; or
                      (b) if the preceding clause does not apply, the Moody’s Equivalent Senior Unsecured Rating; and
             (iii) With respect to a Reference Swap, Reference CLN or a DIP Loan, the Assigned Moody’s Rating
  thereof.


                                                              154

                                                                                                           010772
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
                                       of 19406/09/21 Page 278 of 303 PageID 13660
Case 3:21-cv-00538-N Document 26-39 Filed


           Notwithstanding the foregoing, if the Moody’s rating or ratings used to determine the Moody’s Default
  Probability Rating are on watch for downgrade or upgrade by Moody’s, such rating or ratings will be adjusted down
  one subcategory (if on watch for downgrade) or up one subcategory (if on watch for upgrade).

            “Moody’s Rating”: The Moody’s Default Probability Rating; provided, that, with respect to the Reference
  Obligations generally, if at any time Moody’s or any successor to it ceases to provide rating services, references to
  rating categories of Moody’s in the Swap Agreement will be deemed instead to be references to the equivalent
  categories of any other nationally recognized investment rating agency selected by the Swap Counterparty (with
  written notice to the Issuer), as of the most recent date on which such other rating agency and Moody’s published
  ratings for the type of security in respect of which such alternative rating agency is used.

           “Moody’s Recovery Rate”: With respect to a Reference Obligation that is a Loan or Bond (other than a
  Structured Finance Obligation), as of any date of determination, the recovery rate determined in accordance with the
  following, in the following order of priority:
          (i) if the Loan or Bond has been specifically assigned a recovery rate by Moody’s (for example, in
  connection with the assignment by Moody’s of an estimated rating), such recovery rate;
            (ii) if the preceding clause does not apply to the Bond or Loan and the Loan is a Moody’s Senior Secured
  Loan or a Moody’s Non Senior Secured Loan, the rate determined pursuant to the table below based on the number
  of rating subcategories difference between the Bond’s or Loan’s Moody’s Obligation Rating and its Moody’s
  Default Probability Rating (for purposes of clarification, if the Moody’s Obligation Rating is higher than the
  Moody’s Default Probability Rating, the rating subcategories difference will be positive and if it is lower, negative):
     Number of Moody’s Ratings Subcategories                       Moody’s               Moody’s
     Difference Between the Moody’s Obligation Rating           Senior Secured         Non Senior
     and the Moody’s Default Probability Rating                     Loans             Secured Loans            Bonds
                          +2 or more                                60.0%                45.0%                40.0%
                           +1                                        50.0%                42.5%               35.0%
                           0                                         45.0%                40.0%               30.0%
                           -1                                        40.0%                30.0%               15.0%
                           -2                                        30.0%                15.0%               10.0%
                           -3 or less                                20.0%                10.0%                 2.0%
           or
           (iii) if no recovery rate has been specifically assigned with respect to a Loan pursuant to clauses (i) or (ii)
  above, and the Loan is a DIP Loan, 50%.
           With respect to a Reference Obligation that is a Structured Finance Obligation as of any date of
  determination, the percentage set forth in the definition of “Moody’s Structured Finance Recovery Rates” (based on
  the applicable Moody’s Rating thereof). With respect to a Reference Swap or Reference CLN as of any date of
  determination, the percentage specified by Moody’s on a case-by-case basis.

           “Moody’s Required Ratings”: If the applicable counterparty has a short-term and a long-term rating from
  Moody’s, a short-term rating from Moody’s of at least “P-1” (and if “P-1”, not on credit watch with negative
  implications), and a long-term rating from Moody’s of at least “A1” (and if “A1”, not on credit watch with negative
  implications), and, if the applicable counterparty has only a long-term rating from Moody’s, a long-term rating from
  Moody’s of at least “Aa3” (including “Aa3” on credit watch with negative implications).

           “Moody’s Senior Secured Loan”: (i) A Loan that:

                    (a) is not (and cannot by its terms become) subordinate in right of payment to any other obligation
           of the Obligor of the Loan,

                     (b) is secured by a valid first priority perfected security interest or lien in, to or on specified
           collateral securing the Obligor’s obligations under the Loan, and



                                                               155

                                                                                                             010773
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
                                       of 19406/09/21 Page 279 of 303 PageID 13661
Case 3:21-cv-00538-N Document 26-39 Filed


                   (c) the value of the collateral securing the Loan together with other attributes of the Obligor
          (including, without limitation, its general financial condition, ability to generate cash flow available for
          debt service and other demands for that cash flow) is adequate (in the commercially reasonable judgment of
          the Reference Portfolio Manager) to repay the Loan in accordance with its terms and to repay all other
          loans of equal seniority secured by a first lien or security interest in the same collateral), or

          (ii)     a Loan that:

                    (a) is not (and cannot by its terms become) subordinate in right of payment to any other obligation
          of the Obligor of the Loan, other than, with respect to a Loan described in clause (i) above, with respect to
          the liquidation of such obligor or the collateral for such loan,

                    (b) is secured by a valid second priority perfected security interest or lien in, to or on specified
          collateral securing the Obligor’s obligations under the Loan, and

                    (c) the value of the collateral securing the Loan together with other attributes of the Obligor
          (including, without limitation, its general financial condition, ability to generate cash flow available for
          debt service and other demands for that cash flow) is adequate (in the commercially reasonable judgment of
          the Reference Portfolio Manager) to repay the Loan in accordance with its terms and to repay all other
          loans of equal or higher seniority secured by a first or second lien or security interest in the same
          collateral), and

          (iii) the Loan is not:

                   (a) a DIP Loan,

                   (b) a Loan for which the security interest or lien (or the validity or effectiveness thereof) in
          substantially all of its collateral attaches, becomes effective, or otherwise “springs” into existence after the
          origination thereof, or

                  (c) a type of loan that Moody’s has identified as having unusual terms and with respect to which
          its Moody’s Priority Category Recovery Rate has been or is to be determined on a case-by-case basis.

          “Moody’s Structured Finance Recovery Rates”: The Moody’s Recovery Rate for a Structured Finance
  Obligation will be the applicable rate set forth below based on the appropriate sector as categorized by Moody's:

          “Diversified Securities” primarily include (1) Automobile Securities; (2) Car Rental Receivable Securities;
          (3) Credit Card Securities; (4) Student Loan Securities

          “Residential Securities” primarily include (1) Home Equity Loan Securities; (2) Manufactured Housing
          Securities; (3) Residential A Mortgage Securities; (4) Residential B/C Mortgage Securities

          “Undiversified Securities” primarily include (1) CMBS Conduit; (2) CMBS Credit Tenant Lease; (3)
          CMBS Large Loan; (4) Those ABS Sectors not included in Diversified Securities “Collateralized Debt
          Obligations” include (1) High-diversity CDOs (Diversity Score in excess of 20); (2) Low-Diversity CDOs
          (Diversity Score of 20 or less)

           Diversified Securities
                                                      Initial Rating of Structured Finance Obligation
             % of Underlying
             Capital Structure(1)    Aaa            Aa             A           Baa            Ba              B
             >70%                    85%            80%            70%         60%            50%             40%
             <=70%, >10%             75%            70%            60%         50%            40%             30%
             <=10%                   70%            65%            55%         45%            35%             25%




                                                             156

                                                                                                           010774
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
                                       of 19406/09/21 Page 280 of 303 PageID 13662
Case 3:21-cv-00538-N Document 26-39 Filed


           Residential Securities
                                                   Initial Rating of Structured Finance Obligation
             % of Underlying
             Capital Structure(1)    Aaa          Aa              A          Baa           Ba            B
             >70%                    85%          80%             65%        55%           45%           30%
             <=70%, >10%             75%          70%             55%        45%           35%           25%
             <=10%, >5%              65%          55%             45%        40%           30%           20%
             <=5%, >2%               55%          45%             40%        35%           25%           15%
             <=2%                    45%          35%             30%        25%           15%           10%


          Undiversified Securities
                                                   Initial Rating of Structured Finance Obligation
             % of Underlying
             Capital Structure(1)    Aaa          Aa              A          Baa           Ba            B
             >70%                    85%          80%             65%        55%           45%           30%
             <=70%, >10%             75%          70%             55%        45%           35%           25%
             <=10%, >5%              65%          55%             45%        35%           25%           15%
             <=5%, >2%               55%          45%             35%        30%           20%           10%
             <=2%                    45%          35%             25%        20%           10%           5%


           High Diversity Collateralized Debt Obligations
                                                            Initial Rating of Underlying Asset
             % of Underlying
             Capital Structure(1)    Aaa          Aa              A          Baa           Ba           B
             >70%                    85%          80%             65%        55%           45%          30%
             <=70%, >10%             75%          70%             60%        50%           40%          25%
             <=10%, >5%              65%          55%             50%        40%           30%          20%
             <=5%, >2%               55%          45%             40%        35%           25%          10%
             <=2%                    45%          35%             30%        25%           10%           5%

          Low Diversity Collateralized Debt Obligations
                                                            Initial Rating of Underlying Asset
             % of Underlying
             Capital Structure(1)    Aaa          Aa              A          Baa           Ba           B
             >70%                    80%          75%             60%        50%           45%          30%
             <=70%, >10%             70%          60%             55%        45%           35%          25%
             <=10%, >5%              60%          50%             45%        35%           25%          15%
             <=5%, >2%               50%          40%             35%        30%           20%          10%
             <=2%                    30%          25%             20%        15%            7%           4%

          (1) Initial par amount of tranche to which Structured Finance Obligation relates divided by
          initial par amount of total securities issued by Structured Finance Obligation issuer.

           “Moody’s Weighted Average Recovery Rate”: As of any date of determination, the number obtained by
  (a) multiplying the applicable Moody’s Recovery Rate as of such date of each Reference Obligation in the
  Reference Portfolio (excluding any Defaulted Reference Obligations) by its Reference Obligation Calculation
  Amount; (b) summing the amount obtained in clause (a) on such date and (c) dividing the sum obtained in clause (b)
  by the Aggregate Reference Obligation Calculation Amount of all Reference Obligations in the Reference Portfolio
  (excluding any Defaulted Reference Obligations).




                                                            157

                                                                                                        010775
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
                                       of 19406/09/21 Page 281 of 303 PageID 13663
Case 3:21-cv-00538-N Document 26-39 Filed


           “Net Class Q-2B Periodic Return Amount”: As defined in “Description of the Securities—The Class Q-2
  Securities.”

         “Net Income Note Periodic Return Amount”: As defined in “Description of the Securities—Priority of
  Payments—Payment Date Priority of Payments.”

            “Net Interest Coverage Proceeds”: With respect to any Measurement Date, (i) the amount of Payment Date
  Proceeds for the next following Payment Date plus (ii) the sum of the Subordinate Amount and the Incentive
  Amount, if any, for such Payment Date minus (iii) the amounts payable under clauses 1 and 2 of the Payment Date
  Priority of Payments for such Payment Date. For purposes of calculating Net Interest Coverage Proceeds on a
  Measurement Date other than a Determination Date, the amounts described above will be determined assuming that
  the composition of the Reference Portfolio and Eligible Investments in the Trust Estate will not change prior to the
  next Determination Date, that there will be no unscheduled Administrative Expenses after such Measurement Date
  and prior to the next Determination Date and that no interest will be payable on any Reference Obligation that is a
  Defaulted Reference Obligation or Deferring PIK Obligation.

           “Non-consenting Holder”: As defined in “Summary—Amendment Buy-Out.”

            “Note Redemption Amount”: With respect to a Payment Date after the end of the Portfolio Modification
  Period, the Swap Reduction Amount under the Swap Agreement (plus any Quarterly Aggregate Increase Amount,
  but minus any Quarterly Aggregate Reduction Amount) for such date (but only to the extent the aggregate of such
  amounts for such Payment Date and prior Payment Dates exceeds U.S. $648,000,000).

          “Notes”: The Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C-1 Notes, the Class C-2
  Notes and the Income Notes, collectively.

           “Notice of Class Q-2 Default”: As defined in “Description of the Securities—The Class Q-2 Securities.”

           “Notice of Default”: A “Notice of Default” under the Indenture.

          “Obligation Value Increase Amount”: As set forth in “Description of the Swap Agreement—Valuation of
  Reference Obligations.”

          “Obligation Value Reduction Amount”: As set forth in “Description of the Swap Agreement—Valuation of
  Reference Obligations.”

           “Obligor”: The issuer of a Bond or the obligor under a Loan, as the case may be.

           “OC Base Amount”: As defined in “Description of the Securities—The Coverage Tests.”

           “OID”: Original Issue Discount.

           “Optional Redemption”: As defined in “Description of the Securities—Payments.”

           “Optional Redemption Date”: The Payment Date on which an Optional Redemption occurs.

           “Ordinary Shares”: 1,000 voting Ordinary Shares, par value U.S. $1.00 per share, of the Issuer.

           “Outstanding”: (i) With respect to the Notes, as of any date of determination, “Outstanding” refers to all
  Notes theretofore authenticated and delivered under the Indenture other than Notes cancelled, redeemed, exchanged
  or replaced in accordance with the terms of the Indenture and (ii) with respect to the Class Q Securities, as of any
  date of determination, “Outstanding” refers to any and all Class Q Securities theretofore issued and paid for under
  the Indenture other than the Class Q Securities cancelled, redeemed, exchanged or replaced in accordance with the
  terms of the Indenture.

          “Outstanding Premium”: As of any Measurement Date, an amount equal to the aggregate of, for each
  Reference Obligation included in the Reference Portfolio as of such date for which the Reference Price exceeds
  100%, the amount of such excess multiplied by the then Reference Obligation Calculation Amount for such
  Reference Obligation.

                                                           158

                                                                                                      010776
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
                                       of 19406/09/21 Page 282 of 303 PageID 13664
Case 3:21-cv-00538-N Document 26-39 Filed


          “Overcollateralization Ratios”: The Class A Overcollateralization Ratio, the Class B Overcollateralization
  Ratio and the Class C Overcollateralization Ratio, collectively.

           “Overcollateralization Tests”: The Class A OC Test, the Class B OC Test and the Class C OC Test.

           “Paying Agent”: The Trustee or any other Person appointed under the Indenture that meets the eligibility
  standards for the Trustee specified in the Indenture and is authorized by the Issuer and the Co-Issuer to make
  payments of amounts on the Notes on behalf of the Issuer.

           “Paying Agent in Ireland”: As defined on page v under “Available Information.”

           “Payment Date”: As defined in “Summary—Payments on the Securities.”

         “Payment Date Priority of Payments”: As defined in “Description of the Securities—Priority of
  Payments—Payment Date Priority of Payments.”

          “Payment Date Proceeds”: As defined in “Description of the Securities—Priority of Payments—Payment
  Date Priority of Payments.”

          “Payment Requirement”: U.S. $1, or, in each case its equivalent in the currency in which the relevant
  Reference Obligation is denominated as of the occurrence of the relevant event, provided that a different Payment
  Requirement may apply to any Reference Obligation if such Payment Requirement is approved in writing by each
  Rating Agency.

           “PCCL”: The Cayman Islands’ Proceeds of Criminal Conduct Law (2001 Revision).

            “Periodic Interest Accrual Period”: (i) With respect to the initial Payment Date, the period from and
  including the Closing Date to but excluding the initial Payment Date, and (ii) with respect to each Payment Date
  thereafter, the period from and including the preceding Payment Date to but excluding such Payment Date; provided
  that in the case of the Class C-2 Notes, the Periodic Interest Accrual Period will not be adjusted in the event a
  scheduled Payment Date would otherwise occur on a day that is not a Business Day.

           “Person”: Any individual, corporation, partnership, limited liability partnership, limited liability company,
  joint venture, association, joint stock company, trust (including any beneficiary thereof), unincorporated
  organization or government or any agency or political subdivision thereof.

            “PIK Obligation”: An obligation that permits deferral and/or capitalization of interest or other periodic
  distribution otherwise due. The Reference Obligation Calculation Amount of any PIK Obligation will be adjusted to
  reflect any such deferral or capitalization.

           “Placement Agency Agreement”: As defined in “Purchase and Transfer Restrictions—Reliance on Section
  3(c)(7) of the Investment Company Act.”

          “Placement Agent”: With respect to the Income Notes and the Class Q-2B Securities, Citigroup Global
  Markets Inc.

         “Plan Asset Regulation”: The regulation, 29 CFR Section 2510.3-101, promulgated by the U.S.
  Department of Labor.

            “Plans”: ERISA Plans as well as those plans that are not subject to ERISA but which are subject to Section
  4975 of the Code, such as individual retirement accounts, including entities whose underlying assets include the
  assets of such plans.

           “Portfolio Addition Criteria”: As defined in “Description of the Swap Agreement—Additions.”




                                                           159

                                                                                                       010777
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
                                       of 19406/09/21 Page 283 of 303 PageID 13665
Case 3:21-cv-00538-N Document 26-39 Filed


           “Portfolio Calculation Amount”: As of any date of determination, the sum of (a) the Aggregate Reference
  Obligation Calculation Amount as of such date and (b) (1) the Swap Notional Amount as of such date minus (2) the
  Aggregate Reference Value as of such date.

          “Portfolio Modification Period”: The period from and including the Ramp-up End Date to but excluding
  the Payment Date occurring in (1) August 2011, or (2) if extended at the option of the Swap Counterparty in
  accordance with the Swap Agreement, August 2015.

           “Pricing Source”: Loan Pricing Corporation, LoanX, Inc. or a similar pricing service designated by the
  Reference Portfolio Manager with the consent of the Swap Counterparty (provided that notice of such designation
  has been provided to each Rating Agency and S&P has confirmed in writing that such designation will not result in
  the qualification, downgrade or withdrawal of the rating of any Class of Securities then rated by S&P).

          “Principal Priority of Payments”: As defined in “Description of the Securities—Priority of Payments—
  Principal Priority of Payments.”

           “Principal Write-Down”: As defined in the definition of “Defaulted Reference Obligation.”

           “Priority of Payments”: The Payment Date Priority of Payments and the Principal Priority of Payments.

           “PTCE”: A Prohibited Transaction Class Exemption.

           “QEF”: As defined in “Certain Income Tax Considerations—Tax Treatment of Income Notes.”

           “Qualified Institutional Buyers”: “qualified institutional buyers” as defined in Rule 144A(a)(1) under the
  Securities Act.

          “Qualified Purchasers”: “Qualified purchasers” as defined for purposes of Section 3(c)(7) of the
  Investment Company Act. See “Purchase and Transfer Restrictions” for a general description of this definition.

            “Quarterly Aggregate Increase Amount” and “Quarterly Aggregate Reduction Amount”: For a Payment
  Date, (i) the sum of all Obligation Value Increase Amounts (other than as a result of Amortizations) for Reference
  Obligations for which the related Accrual Date occurred during the related Collection Period minus (ii) the sum of
  all Obligation Value Reduction Amounts (including, without limitation, as a result of Amortizations) for Reference
  Obligations for which the related Accrual Date occurred during the related Collection Period. If such net amount is
  positive for a Payment Date, such amount will be the Quarterly Aggregate Increase Amount for such date and the
  Quarterly Aggregate Reduction Amount for such date will be zero, and if such net amount is negative, the Quarterly
  Aggregate Increase Amount for such date will be zero, and the absolute value of such net amount will be the
  Quarterly Aggregate Reduction Amount for such date.

            “Quarterly Amortization Increase Amount”: For a Payment Date, the sum of all Obligation Value Increase
  Amounts as a result of Amortizations for Reference Obligations for which the related Accrual Date occurred during
  the related Collection Period.

           “Quarterly Period Rate”: For any date of determination, a rate equal to the Floating Rate for the Periodic
  Interest Accrual Period in which such date occurs (determined pursuant to the 2000 ISDA Definitions using a
  Floating Rate Option of USD-LIBOR-BBA, a Reset Date of first day of such Periodic Interest Accrual Period and a
  Designated Maturity of three months) plus 0.35% per annum.

           “Quotation”: As defined under “Description of the Swap Agreement—Valuation of Reference
  Obligations.”

           “Ramp-up End Date”: The last day of the Ramp-up Period.

           “Ramp-up Period”: The six-month period following the Closing Date.



                                                           160

                                                                                                      010778
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
                                       of 19406/09/21 Page 284 of 303 PageID 13666
Case 3:21-cv-00538-N Document 26-39 Filed


            “Ramp-up Requirements”: (i) each Reference Obligation added to the Reference Portfolio during the
  Ramp-up Period satisfies the Reference Obligation Eligibility Criteria as of its Addition Date; and (ii) following any
  addition of a Reference Obligation during the Ramp-up Period, the Reference Portfolio Criteria must be satisfied
  (or, if any criterion was not satisfied immediately prior to such addition, such criterion must be no further from
  compliance as a result of such addition).

           “Rating”: With respect to a Reference Obligation, the S&P or Moody’s Rating thereof, as the case may be
  (and with the correlative meaning “Rated”).

          “Rating Agency”: Either of Moody’s or Standard & Poor’s; “Rating Agencies” shall mean Moody’s and
  Standard & Poor’s, collectively.

          “Rating Confirmation”: With respect to any specified action is the written confirmation from both Rating
  Agencies, or, if expressly stated, by a specified Rating Agency, that such Rating Agency will not qualify,
  downgrade or withdraw its then current ratings of any Class of Securities solely as a result of that action.
           “Rating Factor”: For purposes of computing the Weighted Average Rating, the number assigned to the
  applicable Moody’s Rating of each Reference Entity, as follows:

                                  Moody’s Rating                    Rating Factor
                                       Aaa                                   1
                                      Aa1                                   10
                                      Aa2                                   20
                                      Aa3                                   40
                                       A1                                   70
                                       A2                                  120
                                       A3                                  180
                                      Baa1                                 260
                                      Baa2                                 360
                                      Baa3                                 610
                                       Ba1                                 940
                                       Ba2                               1,350
                                       Ba3                               1,766
                                       B1                                2,220
                                       B2                                2,720
                                       B3                                3,490
                                      Caa1                               4,770
                                      Caa2                               6,500
                                      Caa3                               8,070
                                   Ca or below                          10,000


            “Record Date”: With respect to a Payment Date or Maturity Date, the close of business on the fifteenth day
  prior to such date, or if such day is not a Business Day, the close of business on the next Business Day.

          “Reference Banks”: With respect to the determination of LIBOR by the Indenture Calculation Agent, any
  four major banks in the London interbank market selected by the Indenture Calculation Agent for such purpose.

            “Reference CLN”: A security, the payments with respect to which are subject to reduction or adjustment
  upon the occurrence of one or more specified credit-related events or circumstances, with one or more Underlying
  Obligations, each of which is either a Term Loan, a Revolving Loan or a Bond. A Reference CLN may not be
  included as a Reference Obligation unless each Rating Agency has confirmed in writing that such inclusion will not
  result in a qualification, downgrade or withdrawal of its then-current rating of any Class of Securities.

           “Reference Entity”: With respect to a Reference Obligation (other than a Reference Swap or Reference
  CLN) or an Underlying Obligation, the issuer thereof, borrower thereunder, or guarantor thereof (which in any case
  is a corporation, company, partnership or trust).


                                                           161

                                                                                                       010779
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
                                       of 19406/09/21 Page 285 of 303 PageID 13667
Case 3:21-cv-00538-N Document 26-39 Filed


             “Reference Obligation”: Each of the reference obligations that are included in the Reference Portfolio.

             “Reference Obligation Calculation Amount”: For each Reference Obligation (except as otherwise provided
  herein), a U.S. dollar amount representing the portion of (i) in the case of a Revolving Loan, the Commitment
  Amount thereof, (ii) in the case of a funded Term Loan, Bond or Reference CLN, the principal amount thereof, or
  (iii) in the case of a Reference Swap, the notional amount thereof, in each case included in the Reference Portfolio.

          “Reference Obligation Eligibility Criteria”: The criteria described in “The Reference Portfolio—Eligible
  Reference Obligations.”

         “Reference Portfolio”: The portfolio of Reference Obligations as selected by the Reference Portfolio
  Manager on behalf of the Swap Counterparty from time to time.

           “Reference Portfolio Criteria”: The criteria described in “The Reference Portfolio—Reference Portfolio
  Criteria.”

            “Reference Portfolio Management Agreement”: The Reference Portfolio Management Agreement, dated
  as of the Closing Date, between the Reference Portfolio Manager and the Swap Counterparty.

             “Reference Portfolio Manager”: Highland Capital Management, L.P., and its approved successors and
  assigns.

            “Reference Portfolio Proceeds”: For a Payment Date, an amount equal to (i) the aggregate of, for each
  Reference Obligation, the Interest Return for such Reference Obligation during the related Collection Period plus
  (ii) the Quarterly Aggregate Increase Amount, if any, for such date plus (iii) the Quarterly Amortization Increase
  Amount, if any, for such date. In the event any amount paid to holders of a Reference Obligation and included in
  Reference Portfolio Proceeds for any date is rescinded or required to be returned to the payor in accordance with
  applicable law, the Calculation Agent shall make an appropriate reduction to Reference Portfolio Proceeds for a
  subsequent Payment Date.

           “Reference Price”: As defined in “Description of the Swap Agreement—Valuation of Reference
  Obligations.”

           “Reference Swap”: A credit default swap or total return swap with one or more Underlying Obligations,
  each of which is either a Term Loan, a Revolving Loan or a Bond and pursuant to which the Issuer will be in the
  economic position of protection seller or total return receiver. A Reference Swap may not be included as a
  Reference Obligation unless each Rating Agency has confirmed in writing that such inclusion will not result in a
  qualification, downgrade or withdrawal of its then-current rating of any Class of Securities.

          “Reference Value”: With respect to a Reference Obligation other than a Reference Swap as of any date of
  determination, the applicable Reference Price multiplied by the Reference Obligation Calculation Amount for such
  Reference Obligation as of such date. With respect to a Reference Swap, as of any date of determination, the
  Reference Obligation Calculation Amount thereof as of such date.

             “Regulation S”: Regulation S promulgated under the Securities Act.

           “Regulation S Global Notes”: One or more permanent global notes in definitive, fully registered form
  without interest coupons attached.

            “Reinvestment Yield”: With respect to the Class C-2 Notes, the rate equal to the sum of (a) 1.30% and (b)
  the applicable yield to maturity implied by (i) the yields reported, as of 10:00 a.m. (New York City time) on the
  tenth Business Day preceding the Optional Redemption Date, Extension Effective Date or date of Amendment Buy-
  Out, as applicable, on the display designated as “Govt PX1” on Bloomberg Financial Markets Commodities News
  (or such other display as may replace such display) for actively traded U.S. Treasury securities having a maturity as
  nearly as practicable equal to the Payment Date occurring in November 2013 or (ii) if such yields are not reported as
  of such time or the yields reported as of such time are not ascertainable, the Treasury Constant Maturity Series
  Yields reported, for the latest day for which such yields have been so reported as of the tenth Business Day
  preceding the Optional Redemption Date, Extension Effective Date or date of Amendment Buy-Out, as applicable,
  in Federal Reserve Statistical Release H.15 (519) (or any comparable successor publication) for actively traded U.S.


                                                            162

                                                                                                        010780
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
                                       of 19406/09/21 Page 286 of 303 PageID 13668
Case 3:21-cv-00538-N Document 26-39 Filed


  Treasury securities having a constant maturity as nearly as practicable equal to the Payment Date occurring in
  November 2013.

          “Removal Date”: With respect to a Reference Obligation, the Business Day of its removal from the
  Reference Portfolio.

          “Requisite Noteholders”: The holders of 66 2/3% or more of the Aggregate Principal Amount of (i) the
  Class A-1 Notes, so long as any Class A-1 Notes remain Outstanding, (ii) thereafter, the Class A-2 Notes, so long as
  any Class A-2 Notes remain Outstanding, (iii) thereafter, the Class B Notes, so long as any Class B Notes remain
  Outstanding, (iv) thereafter, the Class C-1 Notes and the Class C-2 Notes (voting as a single class), so long as any
  Class C Notes remain Outstanding and (v) thereafter, the Income Notes, so long as any Income Notes remain
  Outstanding.

           “Retained Amount”: For a Payment Date, an amount equal to the product of (i) 0.10%, (ii) the Retained
  Calculation Amount immediately prior to such Payment Date, (iii) the actual number of calendar days in the period
  from and including the immediately preceding Payment Date (or, in the case of the first Payment Date, the Closing
  Date) to but excluding such date and (iv) 1/360.

           “Retained Calculation Amount”: Initially, U.S. $648,000,000, which will be reduced on each Payment
  Date after the end of the Portfolio Modification Period (but not below zero) by an amount equal to the greater of (A)
  zero and (B) (i) any Swap Reduction Amount for such date, plus (ii) any Quarterly Aggregate Increase Amount for
  such date, minus (iii) any Quarterly Aggregate Reduction Amount for such date.

           “Revolving Loan”: A loan that (i) provides the borrower with a line of credit against which one or more
  borrowings (or drawings under a letter of credit for the account of the borrower) may be made and that provides that
  such borrowed (or drawn) amounts may be repaid and reborrowed from time to time or (ii) is a delayed funding term
  loan (unless such loan is fully drawn).

           “Rule 144A”: Rule 144A under the Securities Act.

           “Rule 144A Global Notes”: The Senior Notes initially sold in the United States or to U.S. Persons (as
  defined in Regulation S under the Securities Act) pursuant to Rule 144A under the Securities Act which are
  represented by one or more permanent global notes in definitive, fully registered form without interest coupons.

           “S&P CDO Monitor Test”: A test that will be satisfied as of any date of determination if the Loss
  Differential for each Class of Senior Notes of the Reference Portfolio after giving effect to any addition or removal
  of a Reference Obligation (the “Proposed Portfolio”) is positive or is greater than or equal to the Loss Differential
  for such Class of Senior Notes of the Reference Portfolio immediately prior to such addition or removal (the
  “Current Portfolio”). For purposes of the S&P CDO Monitor Test, the Class C-1 Notes and the Class C-2 Notes will
  be deemed a single Class of Notes.

  For purposes of the S&P CDO Monitor Test:

                    “Break-Even Loss Rate” means, for any Class of Senior Notes as of any time, the maximum
                    aggregate Reference Value of Reference Obligations with respect to which a Credit Event may
                    occur (expressed as a percentage of the Aggregate Reference Value) which the Current Portfolio
                    or the Proposed Portfolio, as applicable, can sustain, as determined by S&P through application of
                    the S&P CDO Monitor, which, after giving effect to S&P’s assumptions on recoveries and timing
                    and the Priority of Payments, will result in sufficient funds remaining for the payment of such
                    Class of Senior Notes in full and the timely payment of interest on such Class of Senior Notes.

                    “Loss Differential” means, for any Class of Senior Notes as of any time, the percentage calculated
                    by subtracting the Scenario Loss Rate for such class at such time from the Break-Even Loss Rate
                    for such class at such time.

                    “Scenario Loss Rate” means, for any Class of Senior Notes as of any time, an estimate of the
                    cumulative default rate percentage for the Current Portfolio or Proposed Portfolio, as applicable,

                                                           163

                                                                                                       010781
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
                                       of 19406/09/21 Page 287 of 303 PageID 13669
Case 3:21-cv-00538-N Document 26-39 Filed


                    consistent with the S&P Rating of such Class of Senior Notes as of the Closing Date, determined
                    by application of the S&P CDO Monitor at such time; provided that for purposes of this
                    determination, if such Class of Senior Notes is on negative credit watch, the S&P Rating shall be
                    deemed to be reduced by one subcategory; and provided further that if such Class of Senior Notes
                    is on positive credit watch, such S&P Ratings shall be deemed to be increased by one subcategory.

                    “S&P CDO Monitor” means a dynamic, analytical computer program developed by S&P and run
                    by the Issuer or the Collateral Administrator on its behalf which is used to estimate default risk of
                    the Reference Obligations in the Reference Portfolio.

           “S&P Recovery Rate”: With respect to a Reference Obligation that is a (i) Secured Loan other than a
  Subordinated Lien Loan or DIP Loan, 52%, (ii) Subordinated Lien Loan or any other loan other than a Secured Loan
  or DIP Loan, 31%, (iii) senior secured Bond (other than a Structured Finance Obligation), 44%, (iv) senior
  unsecured Bond (other than a Structured Finance Obligation), 30% (v) subordinated Bond (other than a Structured
  Finance Obligation), 18%, (vi) a Structured Finance Obligation, the percentage set forth in the definition of “S&P
  Structured Finance Recovery Rates” and (vii) a Reference Swap, Reference CLN, or DIP Loan, the percentage
  specified by S&P on a case-by-case basis (provided that with respect to an Index CLN, the S&P Recovery Rate shall
  be determined on the basis of the S&P Recovery Rates of the Underlying Obligations).

          “S&P Required Ratings”: As defined under “Description of the Swap Agreement—Early Termination of
  the Swap Agreement.”

           “S&P Structured Finance Recovery Rates”: The S&P Recovery Rate for a Structured Finance Obligation
  will be the applicable rate set forth below based on the appropriate asset class and liability rating as categorized by
  S&P:

           Senior Asset Class
                                                             Liability rating

                      AAA         AA            A              BBB              BB           B           CCC
             AAA       80.0%           85.0%         90.0%        90.0%              90.0%       90.0%     90.0%
             AA        70.0%           75.0%         85.0%        90.0%              90.0%       90.0%     90.0%
             A         60.0%           65.0%         75.0%        85.0%              90.0%       90.0%     90.0%
             BBB       50.0%           55.0%         65.0%        75.0%              85.0%       85.0%     85.0%
           Junior Asset Class
                                                             Liability rating

                       AAA        AA            A              BBB              BB           B           CCC
             AAA        55.0%          65.0%         75.0%        80.0%              80.0%       80.0%     80.0%
             AA         40.0%          45.0%         55.0%        65.0%              80.0%       80.0%     80.0%
             A          30.0%          35.0%         40.0%        45.0%              50.0%       60.0%     70.0%
             BBB        10.0%          10.0%         10.0%        25.0%              35.0%       40.0%     50.0%
             B           2.5%           5.0%          5.0%        10.0%              10.0%       20.0%     25.0%
             CCC         0.0%           0.0%          0.0%         0.0%               2.5%        5.0%       5.0%


           “S&P Weighted Average Recovery Rate”: As of any date of determination, the percentage obtained by (a)
  calculating the S&P Recovery Amount of each Reference Obligation (excluding any Defaulted Reference
  Obligations) in the Reference Portfolio; (b) summing the amounts obtained in clause (a) on such date and (c)
  dividing the sum obtained in clause (b) by the Aggregate Reference Obligation Calculation Amount of all Reference
  Obligations in the Reference Portfolio as of such date (excluding any Defaulted Reference Obligations). For
  purposes of determining the S&P Weighted Average Recovery Rate, the “S&P Recovery Amount” for any
  Reference Obligation of a given category will be the product of (x) the applicable S&P Recovery Rate and (y) the
  Reference Obligation Calculation Amount of such Reference Obligation.



                                                             164

                                                                                                         010782
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
                                       of 19406/09/21 Page 288 of 303 PageID 13670
Case 3:21-cv-00538-N Document 26-39 Filed


           “Section 3(c)(7) Procedures”: As defined under “Purchase and Transfer Restrictions—Reliance on Section
  3(c)(7) of the Investment Company Act.”

          “Secured Loan”: A loan that (i) is not subordinated by its terms to other indebtedness of the borrower for
  borrowed money and (ii) is secured by a valid and perfected security interest in specified collateral.

          “Securities”: The Notes, the Class Q-1 Securities, and the Class Q-2 Securities, collectively.

          “Securities Act”: The U.S. Securities Act of 1933, as amended.

          “Securities and Exchange Law”: The Securities and Exchange Law of Japan.

          “Securities Register”: The securities register maintained by the Trustee under the Indenture.

         “Securities Selling Prospectus Act”: As defined in “Notices to Purchasers—Notices to Residents of
  Germany.”

          “Senior Notes”: The Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C-1 Notes and the
  Class C-2 Notes, collectively.

          “Share Trustee”: Walkers SPV Limited and its permitted successors.

         “Standard & Poor’s” or “S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
  Companies, Inc., or any successor thereto.

           “Standard & Poor’s Rating” or “S&P Rating”: With respect to a Reference Obligation or Underlying
  Obligation:

                   (i)      if there is an issuer credit rating of the related Reference Entity or its guarantor by S&P,
          the most current issuer credit rating for such Reference Entity or its guarantor;

                    (ii)      (a) if there is not an issuer credit rating of the Reference Entity or its guarantor by S&P,
          but there is a rating by S&P on a senior secured obligation of the Reference Entity or its guarantor, then the
          S&P Rating of the Reference Obligation or Underlying Obligation will be one subcategory below such
          rating; (b) if there is not a rating by S&P on a senior secured obligation of the Reference Entity or its
          guarantor, but there is a rating by S&P on a senior unsecured obligation of the Reference Entity or its
          guarantor, then the S&P Rating will be such rating; and (c) if there is not a rating by S&P on a senior
          obligation of the Reference Entity or its guarantor, but there is a rating by S&P on a subordinated
          obligation of the Reference Entity or its guarantor, then the S&P Rating will be two subcategories above
          such rating if such rating is “BBB-” or higher and will be one subcategory above such rating if such rating
          is “BB+” or lower; or

                    (iii)   if there is neither an issuer credit rating of the Reference Entity or its guarantor by S&P
          nor a rating by S&P on an obligation of the Reference Entity or its guarantor, then the S&P Rating may be
          determined using any one of the methods below:

                             (A)      if an obligation of the Reference Entity or its guarantor is publicly rated
                   by Moody’s, then the S&P Rating will be determined in accordance with the
                   methodologies for establishing the Moody’s Rating set forth above, except that the S&P
                   Rating of such obligation will be (1) one subcategory below the S&P equivalent of the
                   rating assigned by Moody’s if such security is rated “Baa3” or higher by Moody’s and (2)
                   two subcategories below the S&P equivalent of the rating assigned by Moody’s if such
                   security is rated “Bal” or lower by Moody’s; provided that Reference Obligations
                   constituting no more than 10% of the Aggregate Reference Obligation Calculation
                   Amount may be given a S&P Rating based on a rating given by Moody’s as provided in
                   this subclause (A) (after giving effect to the addition of the relevant Reference Obligation
                   or Underlying Obligation, if applicable);



                                                            165

                                                                                                         010783
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
                                       of 19406/09/21 Page 289 of 303 PageID 13671
Case 3:21-cv-00538-N Document 26-39 Filed


                            (B)        if no other security or obligation of the Reference Entity or its
                    guarantor is rated by S&P or Moody’s, then the Reference Portfolio Manager may apply
                    to S&P for a S&P credit rating estimate, which will be its S&P Rating; or

                              (C)       if such Reference Obligation or Underlying Obligation is not rated by
                    Moody’s or S&P, no other security or obligation of the Reference Entity or its guarantor
                    is rated by S&P or Moody’s and if the Reference Portfolio Manager determines in its sole
                    discretion based on information available to it after reasonable inquiry that such
                    Reference Entity (x) is not subject to any bankruptcy or reorganization proceedings nor in
                    default on any of its obligations (unless the subject of a good faith business dispute), (y)
                    is a legally constituted corporate entity having the minimum legal, financial and
                    operational infrastructure to carry on a definable business, deliver and sell a product or
                    service and report its results in generally accepted accounting terms as verified by a
                    reputable audit firm and (z) is not so vulnerable to adverse business, financial and
                    economic conditions that default in its financial or other obligations is foreseeable in the
                    near term if current operating trends continue, then the S&P Rating will be “CCC-”;
                    provided that the Reference Portfolio Manager must apply to S&P for a S&P credit rating
                    on such Reference Entity within 30 days after the addition of the relevant Reference
                    Obligation or Underlying Obligation; provided, further, that Reference Obligations
                    constituting no more than 5% of the Aggregate Reference Obligation Calculation
                    Amount may be given an S&P Rating based on this subclause (C) (after giving effect to
                    the addition of the relevant Reference Obligation or Underlying Obligation, if
                    applicable);

                     provided that if (i) the relevant Reference Entity or guarantor or obligation is placed on
          any positive “credit watch” list by S&P, such rating will be increased by one rating subcategory or
          (ii) the relevant obligor or obligation is placed on any negative “credit watch” list by S&P, such
          rating will be decreased by one rating subcategory.

          Notwithstanding the foregoing, in the case of a Reference Obligation that is a DIP Loan, the S&P
          Rating shall be (A) the rating assigned thereto by S&P if the rating is public, (B) the rating
          assigned by S&P if the rating is confidential, but only if all appropriate parties have provided
          written consent to its disclosure and use, (C) the rating assigned by S&P thereto through an
          estimated rating or (D) the rating assigned thereto by S&P in connection with the addition thereof
          to the Reference Portfolio upon the request of the Reference Portfolio Manager.

          In the case of a Reference Obligation that is a PIK Obligation or Structured Finance Obligation,
          the S&P Rating may not be determined pursuant to clause (iii)(A) above.

          The S&P Ratings for entities or obligations relevant hereunder other than Reference Entities and
          Reference Obligations shall be determined in a corresponding manner. With respect to an Index
          CLN, the S&P Rating shall be determined on the basis of the S&P Ratings of the Underlying
          Obligations.

            “Structured Finance Obligation”: A Bond that is issued by a special purpose vehicle and secured by all or a
  portion of the assets thereof, including, without limitation, a project finance security, an asset-backed security, a
  collateralized debt obligation security, an enhanced equipment trust certificate, a commercial or residential
  mortgage-backed security or a future flow security; provided that a Structured Finance Obligation with respect to
  which the Reference Portfolio Manager or one of its Affiliates act as collateral or portfolio manager or in a similar
  capacity may not be included in the Reference Portfolio.

           “Subordinate Amount”: For any Payment Date, an amount equal to (i) 0.20% per annum on the Portfolio
  Calculation Amount as of the related Determination Date (calculated for the related Collection Period on the basis of
  a 360-day year consisting of twelve 30-day months) plus (ii) the aggregate Deferred Subordinate Amount, if any,
  from the prior Payment Date; provided that such amount will be deferred (a “Deferred Subordinate Amount”) (or, in
  the case of the Swap Termination Date, will not be payable) on any Payment Date to the extent that if paid in
  accordance with the Priority of Payments, the Net Income Note Periodic Return Amount (expressed as percentage of


                                                           166

                                                                                                        010784
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
                                       of 19406/09/21 Page 290 of 303 PageID 13672
Case 3:21-cv-00538-N Document 26-39 Filed


  the Aggregate Principal Amount of the Income Notes) for such Payment Date if annualized would be less than
  12.0% per annum. Notwithstanding anything to the contrary herein, the Reference Portfolio Manager will be
  entitled to elect, on notice to the Swap Counterparty and the Issuer, that all or a portion of the Subordinate Amount
  for any Payment Date shall be deferred as a Deferred Subordinate Amount. Deferred Subordinate Amounts will
  accrue notional interest until paid at a rate of LIBOR plus 3.0% per annum for the relevant period.

          “Subordinated Administrative Expenses”: Technology expenses of the Swap Counterparty and its Affiliates
  in connection with transactions contemplated by the Indenture and by the Swap Agreement not to exceed U.S.
  $50,000 in any calendar year; provided, however, that Subordinated Administrative Expenses shall not include any
  amounts due or accrued with respect to actions taken on or prior to the Closing Date, which amounts shall be
  payable only from the Expense Reserve Account.

           “Subordinated Lien Loan”: A Secured Loan secured by a second (or lower) priority security interest in the
  relevant collateral.

          “Swap Additional Termination Event”: An “Additional Termination Event” or a “Tax Event Upon
  Merger” under the Swap Agreement as to which the Swap Counterparty is the affected party.

           “Swap Agreement”: The portfolio swap agreement entered into by the Issuer with the Swap Counterparty,
  dated as of the Closing Date, which will be documented on an ISDA Master Agreement, as supplemented by the
  schedule thereto and related documents, and a confirmation for the portfolio swap transaction thereunder, including
  annexes thereto evidencing the Reference Portfolio, as amended or supplemented from time to time.

           “Swap Counterparty”: Citigroup Financial Products Inc., or any successor thereto.

           “Swap Event of Default”: An “Event of Default” under the Swap Agreement.

           “Swap Guarantee”: As defined on the Cover hereof.

           “Swap Guarantor”: Citigroup Global Markets Holdings Inc., or any successor thereto.

           “Swap Notional Amount”: As defined in “Description of the Swap Agreement—Swap Notional Amount.”

          “Swap Reduction Amount”: As is described in “Description of the Swap Agreement—Swap Notional
  Amount.”

          “Swap Termination Date”: August 1, 2016, or, if extended at the option of the Swap Counterparty in
  accordance with the Swap Agreement, August 1, 2020; provided that in the case of an Optional Redemption or
  Indenture Tax Redemption, the Swap Termination Date will occur on the Optional Redemption Date or Indenture
  Tax Redemption Date, as the case may be.

           “Swap Termination Payment”: The amount, if any, payable by the Issuer or the Swap Counterparty to the
  other party in respect of an Early Termination Date under the Swap Agreement (as defined therein).

           “Tax Advantaged Jurisdiction”: One of the Cayman Islands, Bermuda, the Netherlands Antilles or the tax
  advantaged jurisdiction of the Channel Islands, or such other jurisdiction that each Rating Agency has confirmed in
  writing will not result in a qualification, downgrade or withdrawal of its then-current rating of any Class of
  Securities.

           “Temporary Regulation S Global Notes”: The Senior Notes and the Class Q-1 Securities initially sold to
  non-U.S. Persons (as defined in Regulation S under the Securities Act) in offshore transactions in reliance on
  Regulation S under the Securities Act, which will be initially represented by one or more temporary global notes in
  definitive, fully registered form without interest coupons attached.

           “Term Loan”: A loan that is a funded term loan (including a fully funded delayed-funding term loan).



                                                           167

                                                                                                        010785
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
                                       of 19406/09/21 Page 291 of 303 PageID 13673
Case 3:21-cv-00538-N Document 26-39 Filed


          “Trust Accounts”: Collectively, the Collection Account, the Collateral Account and the Expense Reserve
  Account.

           “Trust Estate”: All assets of the Issuer (except the Excluded Property and the Class Q-2 Securities
  Collateral).

           “Trustee”: JPMorgan Chase Bank, as trustee under the Indenture, and any successor trustee.

          “Trustee Expenses”: As defined in “Description of the Securities—The Indenture and the Collateral
  Administration Agreement—Trustee and Collateral Administrator.”

          “Trustee Fee”: As defined in “Description of the Securities—The Indenture and the Collateral
  Administration Agreement—Trustee and Collateral Administrator.”

           “U.S. person”: The meaning assigned to such term in Regulation S under the Securities Act.

          “UBTI”: As defined in “Certain Income Tax Considerations—Tax Treatment of Tax-Exempt U.S.
  Holders.”

          “Underlying Obligation”: With respect to a Reference Swap or Reference CLN, an underlying obligation
  to which such Reference Swap or Reference CLN relates.

           “Unfunded Commitment”: With respect to a Revolving Loan, the obligation of the lenders thereunder to
  extend credit to or for the account of the applicable borrower(s) thereunder.

          “Unfunded Portion”: With respect to an Unfunded Commitment, the amount available to be borrowed or
  drawn thereunder, assuming compliance with all applicable conditions to borrowing or drawing.

           “Valuation Date”: With respect to a Reference Obligation removed from the Reference Portfolio, the
  applicable Removal Date, and with respect to a Reference Obligation that is included in the Reference Portfolio as
  of the 45th Business Day prior to the Swap Termination Date, such day.

            “Weighted Average Fixed Rate Coupon”: On any date of determination, with respect to any Reference
  Obligations that bear interest at a fixed rate (and any Reference Swaps with a periodic amount payable to the
  protection seller or total return receiver based on a fixed rate) other than Defaulted Reference Obligations and
  Equity Securities, the weighted average coupon (expressed as a percentage) thereof obtained by (i) multiplying the
  Reference Obligation Calculation Amount of each such Reference Obligation by the current interest rate of such
  Reference Obligation (or, in the case of a Reference Swap, the rate on which such periodic fixed amount is based),
  as of such date (which, for PIK Obligations for which interest has been deferred or capitalized, will be deemed to be
  zero), (ii) summing the amounts determined pursuant to clause (i), (iii) dividing such sum by the aggregate
  Reference Obligation Calculation Amount for all such Reference Obligations and (iv) if the fraction calculated in
  clause (iii) is less than the minimum Weighted Average Fixed Rate Coupon specified in clause 22 of the Reference
  Portfolio Criteria, adding to such percentage, the fraction (expressed as percentage) obtained by dividing (a) the
  Gross Excess Spread, if any as of such date by (b) the aggregate Reference Obligation Calculation Amount for all
  such Reference Obligations.

            “Weighted Average LIBOR Spread”: On any date of determination, with respect to any Reference
  Obligations that bear interest at a floating rate (and any Reference Swaps with a periodic amount payable to the
  protection seller or total return receiver based on a floating rate) other than Defaulted Reference Obligations and
  Equity Securities, the weighted average spread (expressed as a percentage) thereof obtained by (i) multiplying the
  Reference Obligation Calculation Amount of each such Reference Obligation by (x) with respect to each such
  Reference Obligation which bears interest at a rate based on LIBOR (or, in the case of a Reference Swap, for which
  such periodic floating amount is based on LIBOR), the spread to LIBOR for such Reference Obligation as of such
  date, (y) with respect to each such Reference Obligation which does not bear interest at a rate based on LIBOR (or,
  in the case of a Reference Swap, for which such periodic floating amount is not based on LIBOR) as of the relevant
  date, the current interest rate on such Reference Obligation (or, in the case of a Reference Swap, the current rate on
  which such periodic floating amount is based) minus the LIBOR rate in effect as of such date (or, if the
  documentation for such Reference Obligation specifies a designated spread to LIBOR and such spread is less than


                                                            168

                                                                                                        010786
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
                                       of 19406/09/21 Page 292 of 303 PageID 13674
Case 3:21-cv-00538-N Document 26-39 Filed


  such difference, such spread) or (z) in the case of PIK Obligations for which interest has been deferred or
  capitalized, zero, (ii) summing the amounts determined pursuant to clause (i), (iii) dividing such sum by the
  aggregate Reference Obligation Calculation Amount for all such Reference Obligations and (iv) if the percentage
  calculated in clause (iii) is less than the minimum Weighted Average LIBOR Spread specified in clause (17) of the
  Reference Portfolio Criteria, adding to such percentage the fraction (expressed as a percentage) obtained by dividing
  (a) the Gross Excess Coupon, if any, as of such date by (b) the aggregate Reference Obligation Calculation Amount
  for all such Reference Obligations. With respect to each Reference Obligation that is a Revolving Loan, the
  applicable spread will be calculated as described in (i) or (ii) above for the funded portion of such Reference
  Obligation only.

          “Weighted Average Life Test”: A test that will be deemed satisfied as of any date of determination if the
  remaining weighted average life of the Reference Obligations (other than Defaulted Reference Obligations) in the
  Reference Portfolio as of such date is less than or equal to the number of years (including any fraction of a year)
  between such date and March 1, 2013, or, in the case of a Maturity Extension, March 1, 2017.

            “Weighted Average Rating”: As of any date of determination, the number obtained by (i) multiplying the
  Reference Obligation Calculation Amount of each Reference Obligation (other than Defaulted Reference
  Obligations) by the applicable Rating Factor for the related Reference Entity; (ii) summing the product obtained in
  clause (i) for all such Reference Obligations and (iii) dividing the sum obtained in clause (ii) by the aggregate
  Reference Obligation Calculation Amount of all Reference Obligations (other than Defaulted Reference
  Obligations).

           “Weighted Average Undrawn Spread”: As of any date of determination with respect to each Reference
  Obligation (other than a Defaulted Reference Obligation) with an Unfunded Commitment, the weighted average of
  the commitment fees (expressed as a percentage) on the applicable Unfunded Portions thereof payable by the
  borrower.




                                                           169

                                                                                                      010787
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
                                       of 19406/09/21 Page 293 of 303 PageID 13675
Case 3:21-cv-00538-N Document 26-39 Filed




                             This page intentionally left blank.




                                                                    010788
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
                                       of 19406/09/21 Page 294 of 303 PageID 13676
Case 3:21-cv-00538-N Document 26-39 Filed


                                                                 INDEX OF DEFINED TERMS

  Accredited Investors ..............................................................................................................................................7, 131
  Accrual Date..............................................................................................................................................................131
  Accrued Increase/Reduction Amount........................................................................................................................131
  Accrued Swap Liabilities...........................................................................................................................................131
  Act on Foreign Investment Funds...........................................................................................................................i, 131
  Addition Date ............................................................................................................................................................131
  Adjusted Reference Portfolio Return Amount...........................................................................................................131
  Administrative Expenses ...........................................................................................................................................131
  Administrator.............................................................................................................................................................132
  Advisers Act ..........................................................................................................................................................3, 132
  Affiliate .....................................................................................................................................................................132
  Aggregate Principal Amount .....................................................................................................................................132
  Aggregate Reference Obligation Calculation Amount ..............................................................................................132
  Aggregate Reference Value.......................................................................................................................................132
  Aggregate Unfunded Amount....................................................................................................................................132
  Amendment Buy-Out ............................................................................................................................................6, 132
  Amendment Buy-Out Option ..............................................................................................................................44, 132
  Amendment Buy-Out Purchase Price ..................................................................................................................44, 132
  Amendment Buy-Out Purchaser................................................................................................................................132
  Amortization........................................................................................................................................................11, 133
  Articles ......................................................................................................................................................................133
  Asset Management Group ...........................................................................................................................................85
  Assigned Moody’s Rating .........................................................................................................................................133
  Assignment Fee .........................................................................................................................................................133
  Bankruptcy ................................................................................................................................................................133
  Base Amount .............................................................................................................................................................133
  Benefit Plan Investor .........................................................................................................................................117, 134
  Bond ..........................................................................................................................................................................134
  Business Day .............................................................................................................................................................134
  Cede.....................................................................................................................................................................52, 134
  Certificated Class Q Security.....................................................................................................................................134
  Certificated Class Q-1 Security ...........................................................................................................................56, 134
  Certificated Class Q-2 Security ...........................................................................................................................56, 134
  Certificated Class Q-2A Security ..............................................................................................................................134
  Certificated Class Q-2B Security...............................................................................................................................134
  Certificated Income Note.....................................................................................................................................56, 134
  Certificated Security ............................................................................................................................................56, 134
  CFC ...........................................................................................................................................................................124
  CFPI.............................................................................................................................................................................11
  CGMHI........................................................................................................................................................................11
  CGMHI Notes ...................................................................................................................................................134, 137
  Citigroup....................................................................................................................................................................134
  Class ..........................................................................................................................................................................134
  Class A Interest Coverage Ratio..........................................................................................................................45, 134
  Class A Interest Coverage Test............................................................................................................................46, 134
  Class A Notes ............................................................................................................................................................134
  Class A OC Test ..................................................................................................................................................45, 134
  Class A Overcollateralization Ratio ....................................................................................................................45, 134
  Class A-1 Interest Amount ........................................................................................................................................134
  Class A-1 Interest Rate ..............................................................................................................................................135
  Class A-1 Notes .....................................................................................................................................................4, 135
  Class A-2 Interest Amount ........................................................................................................................................135
  Class A-2 Interest Rate ..............................................................................................................................................135
  Class A-2 Notes .....................................................................................................................................................4, 135
  Class B Interest Coverage Ratio ..........................................................................................................................46, 135

                                                                                         I-1

                                                                                                                                                           010789
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
                                       of 19406/09/21 Page 295 of 303 PageID 13677
Case 3:21-cv-00538-N Document 26-39 Filed


  Class B Interest Coverage Test............................................................................................................................46, 135
  Class B Interest Rate..................................................................................................................................................135
  Class B Notes ........................................................................................................................................................4, 135
  Class B OC Test ..................................................................................................................................................45, 135
  Class B Overcollateralization Ratio.....................................................................................................................45, 135
  Class B Interest Amount............................................................................................................................................135
  Class C Interest Coverage Ratio ..........................................................................................................................46, 135
  Class C Interest Coverage Test............................................................................................................................46, 135
  Class C Notes ............................................................................................................................................................135
  Class C OC Test ..................................................................................................................................................45, 135
  Class C Overcollateralization Ratio.....................................................................................................................45, 135
  Class C-1 Interest Amount.........................................................................................................................................135
  Class C-1 Interest Rate ..............................................................................................................................................135
  Class C-1 Notes .....................................................................................................................................................4, 136
  Class C-2 Interest Amount.........................................................................................................................................136
  Class C-2 Interest Rate ..............................................................................................................................................136
  Class C-2 Notes .....................................................................................................................................................4, 136
  Class Q Securities......................................................................................................................................................136
  Class Q-1 Excess Distribution ...................................................................................................................................136
  Class Q-1 Income Note Component ..........................................................................................................................136
  Class Q-1 Nominal Interest .......................................................................................................................................136
  Class Q-1 Nominal Principal .....................................................................................................................................136
  Class Q-1 Nominal Rate ............................................................................................................................................136
  Class Q-1 Rated Principal..........................................................................................................................................136
  Class Q-1 Reg S Global Securities ......................................................................................................................53, 136
  Class Q-1 Securities...............................................................................................................................................4, 136
  Class Q-1 Senior Note Component............................................................................................................................136
  Class Q-1 Temp Reg S Global Securities ..................................................................................................................136
  Class Q-1 Temp Reg S Global Security ......................................................................................................................53
  Class Q-2 Administrative Expenses ..........................................................................................................................136
  Class Q-2 Collateral Asset A.....................................................................................................................................137
  Class Q-2 Collateral Asset A Proceeds......................................................................................................................137
  Class Q-2 Collateral Asset B .....................................................................................................................................137
  Class Q-2 Collateral Asset B Offering Documents ...................................................................................................137
  Class Q-2 Collateral Asset B Proceeds......................................................................................................................137
  Class Q-2 Collateral Assets .......................................................................................................................................137
  Class Q-2 Event of Default..................................................................................................................................50, 137
  Class Q-2 Gross Proceeds..........................................................................................................................................137
  Class Q-2 Maturity Date............................................................................................................................................137
  Class Q-2 Maturity Date Priority of Payments ......................................................................................................48, 49
  Class Q-2 Payment Date Priority of Payments ..........................................................................................................137
  Class Q-2 Payment Date Proceeds ............................................................................................................................137
  Class Q-2 Priority of Payments .................................................................................................................................137
  Class Q-2 Requisite Securityholders .........................................................................................................................137
  Class Q-2 Securities...................................................................................................................................................137
  Class Q-2 Securities Collateral..................................................................................................................................137
  Class Q-2 Securities Collateral Account .............................................................................................................49, 138
  Class Q-2A Coverage Ratio.......................................................................................................................................138
  Class Q-2A Coverage Test ........................................................................................................................................138
  Class Q-2A Deferred Interest ..............................................................................................................................48, 138
  Class Q-2A Interest Amount .....................................................................................................................................138
  Class Q-2A Interest Rate .......................................................................................................................................9, 138
  Class Q-2A Securities............................................................................................................................................5, 138
  Class Q-2B Certificated Security...............................................................................................................................138
  Class Q-2B Collateral Asset B Offering Documents............................................................................................. iii, 17
  Class Q-2B Securities............................................................................................................................................5, 138
  Class Q-2B Target Amount .......................................................................................................................................138

                                                                                      I-2

                                                                                                                                                      010790
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
                                       of 19406/09/21 Page 296 of 303 PageID 13678
Case 3:21-cv-00538-N Document 26-39 Filed


  Clearing Agency ..................................................................................................................................................54, 138
  Clearstream................................................................................................................................................................138
  Closing Date ..............................................................................................................................................................138
  Code.............................................................................................................................................................96, 119, 138
  Co-Issuer.................................................................................................................................................. Cover, 32, 138
  Collateral Account...............................................................................................................................................57, 138
  Collateral Administration Agreement..................................................................................................................64, 138
  Collateral Administrator ............................................................................................................................................138
  Collateral Administrator Expenses ......................................................................................................................65, 138
  Collateral Administrator Fee ...............................................................................................................................65, 138
  Collection Account ..............................................................................................................................................57, 139
  Collection Period .......................................................................................................................................................139
  Commission...............................................................................................................................................................139
  Commitment Amount ................................................................................................................................................139
  Components...............................................................................................................................................................139
  Concentration Limits ...........................................................................................................................................84, 139
  Controlling Person.............................................................................................................................................118, 139
  Coverage Tests ..........................................................................................................................................................139
  Credit Definitions ......................................................................................................................................................139
  Credit Event.........................................................................................................................................................74, 139
  Credit Improved Obligation.......................................................................................................................................139
  Credit Risk Obligation...............................................................................................................................................140
  Current Pay Obligation..............................................................................................................................................140
  Daily Aggregate Funded Amount..............................................................................................................................140
  Daily Funded Amount ...............................................................................................................................................140
  Daily Rate..................................................................................................................................................................141
  Dealers.......................................................................................................................................................................141
  Debtor........................................................................................................................................................................142
  Default .......................................................................................................................................................................141
  Default Adjustment....................................................................................................................................................141
  Defaulted Reference Obligation ..........................................................................................................................74, 141
  Deferred Base Amount ......................................................................................................................................133, 141
  Deferred Incentive Amount ...............................................................................................................................141, 148
  Deferred Interest ..................................................................................................................................................35, 141
  Deferred Subordinate Amount...........................................................................................................................141, 166
  Deferring PIK Obligation ..........................................................................................................................................141
  Determination Date....................................................................................................................................................142
  DIP Loan ...................................................................................................................................................................142
  Discount Obligation...................................................................................................................................................142
  Diversion Test .....................................................................................................................................................46, 142
  Diversity Score ..........................................................................................................................................................142
  Diversity Score Table ................................................................................................................................................143
  Domicile ....................................................................................................................................................................144
  DTC .....................................................................................................................................................................52, 144
  Eligible Account ........................................................................................................................................................144
  Eligible Country ........................................................................................................................................................144
  Eligible Institution .....................................................................................................................................................144
  Eligible Investments ..................................................................................................................................................144
  Equity Security ..........................................................................................................................................................146
  ERISA .................................................................................................................................................................96, 146
  ERISA Plans......................................................................................................................................................117, 146
  Euroclear....................................................................................................................................................................146
  Event of Default ..................................................................................................................................................61, 146
  Exchange Act.............................................................................................................................................................146
  Exchange Consideration ......................................................................................................................................70, 146
  Exchange Date.....................................................................................................................................................53, 146
  Excluded Property .....................................................................................................................................................146

                                                                                         I-3

                                                                                                                                                          010791
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
                                       of 19406/09/21 Page 297 of 303 PageID 13679
Case 3:21-cv-00538-N Document 26-39 Filed


  Expense Cap Amount ................................................................................................................................................146
  Expense Reserve Account ...................................................................................................................................58, 146
  Extension Bonus Eligibility Certification..................................................................................................................146
  Extension Bonus Payment ...................................................................................................................................43, 146
  Extension Conditions...........................................................................................................................................43, 146
  Extension Determination Date.............................................................................................................................44, 147
  Extension Effective Date .................................................................................................................................5, 42, 147
  Extension Notice .................................................................................................................................................44, 147
  Extension Purchase Price...........................................................................................................................................147
  Extension Qualifying Purchaser ..........................................................................................................................43, 147
  Extension Sale Notice..........................................................................................................................................44, 147
  Extension Sale Notice Period ..............................................................................................................................44, 147
  Extension Sale Securities.................................................................................................................................5, 43, 147
  Failure to Pay.............................................................................................................................................................147
  Federal Reserve Board...............................................................................................................................................147
  Final Class Q-2B Distribution Amount ...............................................................................................................49, 147
  Final Income Note Distribution Amount .............................................................................................................42, 147
  Final Price............................................................................................................................................................71, 147
  Fixed Amount............................................................................................................................................................147
  Florida Act............................................................................................................................................................ ii, 147
  FPHC .........................................................................................................................................................................124
  FPHCI........................................................................................................................................................................124
  FSA..............................................................................................................................................................................66
  Funded Portion Fixed Amount ..................................................................................................................................148
  Funding Start Date.....................................................................................................................................................148
  Global Notes........................................................................................................................................................53, 148
  Gross Excess Coupon ................................................................................................................................................148
  Gross Excess Spread..................................................................................................................................................148
  Highland Capital......................................................................................................................................................3, 87
  Holder........................................................................................................................................................................148
  Holdings ......................................................................................................................................................................66
  Incentive Amount ......................................................................................................................................................148
  Income Note Principal Distribution Amount.................................................................................................37, 42, 148
  Income Notes.........................................................................................................................................................4, 148
  Indemnifiable Tax......................................................................................................................................................148
  Indenture................................................................................................................................................................4, 148
  Indenture Calculation Agent................................................................................................................................36, 148
  Indenture Tax Event ..................................................................................................................................................149
  Indenture Tax Redemption ..................................................................................................................................38, 149
  Indenture Tax Redemption Date..........................................................................................................................38, 149
  Index CLN .................................................................................................................................................................149
  Initial Funded Amount...............................................................................................................................................149
  Initial Purchaser.................................................................................................................................................115, 149
  Initial Reference Obligations.....................................................................................................................................149
  Interest Amounts........................................................................................................................................................149
  Interest Coverage Ratios............................................................................................................................................149
  Interest Coverage Tests .............................................................................................................................................149
  Interest Rate...............................................................................................................................................................149
  Interest Return ...........................................................................................................................................................149
  Investment Agreement.........................................................................................................................................65, 150
  Investment Agreement Counterparty...................................................................................................................65, 150
  Investment Agreement Guarantor........................................................................................................................65, 150
  Investment Company Act .............................................................................................................................. Cover, 150
  IRS.....................................................................................................................................................................119, 150
  ISDA Master Agreement ...........................................................................................................................................150
  Issuer ............................................................................................................................................................. Cover, 150
  Issuers....................................................................................................................................................................1, 150

                                                                                         I-4

                                                                                                                                                           010792
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
                                       of 19406/09/21 Page 298 of 303 PageID 13680
Case 3:21-cv-00538-N Document 26-39 Filed


  LIBOR .......................................................................................................................................................................150
  LIBOR Determination Date.................................................................................................................................36, 150
  London Business Day..........................................................................................................................................36, 150
  Make-whole Premium ...............................................................................................................................................151
  Market Value .............................................................................................................................................................151
  Maturity Date.............................................................................................................................................................151
  Maturity Extension ..........................................................................................................................................5, 42, 151
  Maximum Base Amount....................................................................................................................................133, 151
  Measurement Date.....................................................................................................................................................151
  Monthly Period Rate..................................................................................................................................................151
  Monthly Report Determination Date .........................................................................................................................151
  Moody’s......................................................................................................................................................... Cover, 151
  Moody’s Default Probability Rating..........................................................................................................................152
  Moody’s Equivalent Senior Unsecured Rating..........................................................................................................152
  Moody’s Group I Country .........................................................................................................................................154
  Moody’s Group II Country........................................................................................................................................154
  Moody’s Group III Country.......................................................................................................................................154
  Moody’s Industry Classification Group ....................................................................................................................154
  Moody’s Non Senior Secured Loan...........................................................................................................................154
  Moody’s Obligation Rating .......................................................................................................................................154
  Moody’s Rating .........................................................................................................................................................155
  Moody’s Recovery Rate ............................................................................................................................................155
  Moody’s Required Ratings ........................................................................................................................................155
  Moody’s Senior Secured Loan ..................................................................................................................................155
  Moody’s Structured Finance Recovery Rates............................................................................................................156
  Moody’s Weighted Average Recovery Rate .............................................................................................................157
  Net Class Q-2B Periodic Return Amount............................................................................................................49, 158
  Net Income Note Periodic Return Amount..........................................................................................................40, 158
  Net Interest Coverage Proceeds.................................................................................................................................158
  Non-consenting Holder..........................................................................................................................................6, 158
  Note Redemption Amount.........................................................................................................................................158
  Notes..........................................................................................................................................................................158
  Notice of Class Q-2 Default ................................................................................................................................51, 158
  Notice of Default .................................................................................................................................................61, 158
  Obligation Value Increase Amount .....................................................................................................................71, 158
  Obligation Value Reduction Amount ..................................................................................................................71, 158
  Obligor.......................................................................................................................................................................158
  OC Base Amount.................................................................................................................................................45, 158
  OID....................................................................................................................................................................121, 158
  Optional Redemption...........................................................................................................................................34, 158
  Optional Redemption Date ........................................................................................................................................158
  Ordinary Shares ...................................................................................................................................................31, 158
  Outstanding................................................................................................................................................................158
  Outstanding Premium ................................................................................................................................................158
  Overcollateralization Ratios ......................................................................................................................................159
  Overcollateralization Tests ........................................................................................................................................159
  Paying Agent .............................................................................................................................................................159
  Paying Agent in Ireland........................................................................................................................................vi, 159
  Payment Date...................................................................................................................................................8, 34, 159
  Payment Date Priority of Payments.....................................................................................................................38, 159
  Payment Date Proceeds .......................................................................................................................................38, 159
  Payment Requirement................................................................................................................................................159
  PCCL ...................................................................................................................................................................30, 159
  Periodic Interest Accrual Period................................................................................................................................159
  Person ........................................................................................................................................................................159
  PFIC.....................................................................................................................................................................13, 122
  PIK Obligation...........................................................................................................................................................159

                                                                                         I-5

                                                                                                                                                          010793
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
                                       of 19406/09/21 Page 299 of 303 PageID 13681
Case 3:21-cv-00538-N Document 26-39 Filed


  Placement Agency Agreement ..................................................................................................................................159
  Placement Agent........................................................................................................................................................159
  Plan Asset Regulation........................................................................................................................................117, 159
  Plans ..................................................................................................................................................................117, 159
  Portfolio Addition Criteria...................................................................................................................................69, 159
  Portfolio Calculation Amount....................................................................................................................................160
  Portfolio Modification Period....................................................................................................................................160
  Pricing Source ...........................................................................................................................................................160
  Principal Priority of Payments.............................................................................................................................40, 160
  Principal Write-Down..........................................................................................................................................74, 160
  Priority of Payments ..................................................................................................................................................160
  PTCE .................................................................................................................................................................118, 160
  QEF ...................................................................................................................................................................122, 160
  Qualified Institutional Buyers................................................................................................................................7, 160
  Qualified Purchasers..............................................................................................................................................7, 160
  Quarterly Aggregate Increase Amount ......................................................................................................................160
  Quarterly Aggregate Reduction Amount...................................................................................................................160
  Quarterly Amortization Increase Amount .................................................................................................................160
  Quarterly Period Rate ................................................................................................................................................160
  Quotation .............................................................................................................................................................72, 160
  Ramp-up End Date ....................................................................................................................................................160
  Ramp-up Period...................................................................................................................................................11, 160
  Ramp-up Requirements .............................................................................................................................................161
  Rating ........................................................................................................................................................................161
  Rating Agency ...........................................................................................................................................................161
  Rating Confirmation ..................................................................................................................................................161
  Rating Factor .............................................................................................................................................................161
  Record Date ...............................................................................................................................................................161
  Reference Banks ........................................................................................................................................................161
  Reference CLN ..........................................................................................................................................................161
  Reference Entity ........................................................................................................................................................161
  Reference Obligation.................................................................................................................................................162
  Reference Obligation Calculation Amount................................................................................................................162
  Reference Obligation Eligibility Criteria.............................................................................................................77, 162
  Reference Portfolio................................................................................................................................................2, 162
  Reference Portfolio Criteria.................................................................................................................................82, 162
  Reference Portfolio Management Agreement .......................................................................................................3, 162
  Reference Portfolio Manager......................................................................................................................... Cover, 162
  Reference Portfolio Proceeds ....................................................................................................................................162
  Reference Price....................................................................................................................................................71, 162
  Reference Swap .........................................................................................................................................................162
  Reference Value ........................................................................................................................................................162
  Regulation S ..............................................................................................................................................................162
  Regulation S Global Notes ..................................................................................................................................53, 162
  Reinvestment Yield ...................................................................................................................................................162
  Removal Date ............................................................................................................................................................163
  Requisite Noteholders................................................................................................................................................163
  Retained Amount.......................................................................................................................................................163
  Retained Calculation Amount....................................................................................................................................163
  Revolving Loan .........................................................................................................................................................163
  Rule 144A...................................................................................................................................................... Cover, 163
  Rule 144A Global Notes......................................................................................................................................52, 163
  S&P CDO Monitor Test ............................................................................................................................................163
  S&P Recovery Rate ...................................................................................................................................................164
  S&P Required Ratings...............................................................................................................................................164
  S&P Structured Finance Recovery Rates ..................................................................................................................164
  S&P Weighted Average Recovery Rate ....................................................................................................................164

                                                                                         I-6

                                                                                                                                                          010794
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
                                       of 19406/09/21 Page 300 of 303 PageID 13682
Case 3:21-cv-00538-N Document 26-39 Filed


  Section 3(c)(7) Procedures ................................................................................................................................114, 165
  Secured Loan .............................................................................................................................................................165
  Securities ...................................................................................................................................................................165
  Securities Act................................................................................................................................................. Cover, 165
  Securities and Exchange Law.................................................................................................................................i, 165
  Securities Register .....................................................................................................................................................165
  Securities Selling Prospectus Act ...........................................................................................................................i, 165
  Senior Notes ..............................................................................................................................................................165
  Share Trustee .............................................................................................................................................................165
  Standard & Poor’s or S&P............................................................................................................................. Cover, 165
  Standard & Poor’s Rating or S&P Rating .................................................................................................................165
  Structured Finance Obligation...................................................................................................................................166
  Subordinate Amount..................................................................................................................................................166
  Subordinated Administrative Expenses .....................................................................................................................167
  Subordinated Lien Loan ............................................................................................................................................167
  Swap Additional Termination Event .........................................................................................................................167
  Swap Agreement ........................................................................................................................................... Cover, 167
  Swap Counterparty ........................................................................................................................................ Cover, 167
  Swap Event of Default...............................................................................................................................................167
  Swap Guarantee............................................................................................................................................. Cover, 167
  Swap Guarantor ............................................................................................................................................. Cover, 167
  Swap Notional Amount .......................................................................................................................................73, 167
  Swap Reduction Amount.....................................................................................................................................73, 167
  Swap Termination Date .............................................................................................................................................167
  Swap Termination Payment.................................................................................................................................75, 167
  Tax Advantaged Jurisdiction .....................................................................................................................................167
  Temporary Regulation S Global Notes................................................................................................................53, 167
  Term Loan .................................................................................................................................................................167
  Trust Accounts.....................................................................................................................................................57, 168
  Trust Estate..........................................................................................................................................................10, 168
  Trustee ...................................................................................................................................................................4, 168
  Trustee Expenses .................................................................................................................................................65, 168
  Trustee Fee ..........................................................................................................................................................65, 168
  U.S. holder.................................................................................................................................................................119
  U.S. person ................................................................................................................................................................168
  UBTI..................................................................................................................................................................125, 168
  Underlying Obligation...............................................................................................................................................168
  Unfunded Commitment .............................................................................................................................................168
  Unfunded Portion ......................................................................................................................................................168
  Valuation Date.....................................................................................................................................................72, 168
  Weighted Average Fixed Rate Coupon .....................................................................................................................168
  Weighted Average LIBOR Spread ............................................................................................................................168
  Weighted Average Life Test......................................................................................................................................169
  Weighted Average Rating..........................................................................................................................................169
  Weighted Average Undrawn Spread .........................................................................................................................169




                                                                                        I-7

                                                                                                                                                         010795
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
                                       of 19406/09/21 Page 301 of 303 PageID 13683
Case 3:21-cv-00538-N Document 26-39 Filed




                             This page intentionally left blank.




                                                                    010796
Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
                                       of 19406/09/21 Page 302 of 303 PageID 13684
Case 3:21-cv-00538-N Document 26-39 Filed



                        PRINCIPAL OFFICES OF THE ISSUERS

             Valhalla CLO, Ltd.                               Valhalla CLO, Inc.
          c/o Walkers SPV Limited                           c/o Puglisi & Associates
               P.O. Box 908GT                                 850 Library Avenue
                Walker House                                       Suite 204
                 Mary Street                                   Newark, DE 19711
                George Town
        Grand Cayman, Cayman Islands

                 TRUSTEE, PAYING AGENT AND TRANSFER AGENT

                                     JPMorgan Chase Bank
                         Institutional Trust Services – Valhalla CLO
                    600 Travis Street, JPMorgan Chase Tower, 50th Floor
                                     Houston, Texas 77002

                      IRISH PAYING AND IRISH LISTING AGENT
                                 NCB Stockbrokers Limited
                                    3 George’s Dock
                                    Dublin 1, Ireland


                                     LEGAL ADVISORS

              To the Issuers                   To the Initial Purchaser and Placement Agent

           As to United States law                  Cleary, Gottlieb, Steen & Hamilton
                                                             One Liberty Plaza
     Cleary, Gottlieb, Steen & Hamilton                    New York, NY 10006
              One Liberty Plaza
            New York, NY 10006

               To the Issuer                       To the Reference Portfolio Manager

          As to Cayman Islands law                  Orrick, Herrington & Sutcliffe LLP
                                                            777 S. Figueroa St.
                 Walkers                                  Los Angeles, CA 90017
              P.O. Box 265GT
               Walker House
                Mary Street
               George Town
               Grand Cayman
              Cayman Islands




                                                                                 010797
   Case 19-34054-sgj11 Doc 1822-66 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
   Case 3:21-cv-00538-N Document 26-39 Filed
                                          of 19406/09/21 Page 303 of 303 PageID 13685




                                         Valhalla CLO, Ltd.
                                         Valhalla CLO, Inc.
           U.S. $62,000,000 Class A-1 Floating Rate Senior Extendable Notes
           U.S. $56,000,000 Class A-2 Floating Rate Senior Extendable Notes
U.S. $39,500,000 Class B Floating Rate Deferrable Senior Subordinate Extendable Notes
U.S. $21,000,000 Class C-1 Floating Rate Deferrable Senior Subordinate Extendable Notes
 U.S. $5,000,000 Class C-2 Fixed Rate Deferrable Senior Subordinate Extendable Notes
                           U.S. $82,000,000 Extendable Income Notes

                                U.S. $10,000,000 Class Q-1 Extendable Securities*
                                      U.S. $7,200,000 Class Q-2A Securities*
                                     U.S. $40,000,000 Class Q-2B Securities*
*The Class Q-1 Securities consist of the Class Q-1 Senior Note Component representing U.S. $5,000,000 aggregate principal amount of Class C-2 Notes and
the Class Q-1 Income Note Component representing U.S. $5,000,000 aggregate principal amount of Income Notes. The Class Q-2 Securities are secured by
   the Class Q-2 Collateral Assets as described herein, including U.S. $25,000,000 aggregate principal amount of Income Notes. The aggregate principal
 amount of the Income Notes represented by the Class Q-2 Collateral Assets and the aggregate principal amount of Income Notes and Class C-2 Notes to
 which the Class Q-1 Income Note Component and the Class Q-1 Senior Note Component relate are included in (and are not in addition to) the aggregate
                                          principal amount of the relevant Class of Senior Notes or Income Notes.




                                                      OFFERING CIRCULAR

                                                           AUGUST 17, 2004




                                                         Citigroup


                                                                                                                           010798
